UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-02368 Name of Registrant: Vanguard Fixed Income Securities Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: January 31 Date of reporting period: February 1, 2016  July 31, 2016 Item 1: Reports to Shareholders Semiannual Report | July 31, 2016 Vanguard U.S. Government Bond Funds Vanguard Short-Term Treasury Fund Vanguard Short-Term Federal Fund Vanguard Intermediate-Term Treasury Fund Vanguard GNMA Fund Vanguard Long-Term Treasury Fund Vanguards Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguards research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Funds Total Returns. 1 Chairmans Letter. 4 Advisors Report. 10 Short-Term Treasury Fund. 16 Short-Term Federal Fund. 33 Intermediate-Term Treasury Fund. 49 GNMA Fund. 65 Long-Term Treasury Fund. 83 About Your Funds Expenses. 97 Trustees Approve Advisory Arrangements. Glossary. Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Six Months Ended July 31, 2016 30-Day SEC Income Capital Total Yield Returns Returns Returns Vanguard Short-Term Treasury Fund Investor Shares 0.45% 0.47% 0.47% 0.94% Admiral™ Shares 0.55 0.52 0.47 0.99 Barclays U.S. 1–5 Year Treasury Bond Index 1.26 Short-Term U.S. Treasury Funds Average 1.04 Short-Term U.S. Treasury Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard Short-Term Federal Fund Investor Shares 0.78% 0.54% 0.56% 1.10% Admiral Shares 0.88 0.59 0.56 1.15 Barclays U.S. 1–5 Year Government Bond Index 1.23 Short-Intermediate U.S. Government Funds Average 0.89 Short-Intermediate U.S. Government Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard Intermediate-Term Treasury Fund Investor Shares 0.94% 0.81% 2.00% 2.81% Admiral Shares 1.04 0.86 2.00 2.86 Barclays U.S. 5–10 Year Treasury Bond Index 3.73 General U.S. Treasury Funds Average 6.43 General U.S. Treasury Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard GNMA Fund Investor Shares 1.86% 1.18% 0.86% 2.04% Admiral Shares 1.96 1.23 0.86 2.09 Barclays U.S. GNMA Bond Index 1.71 GNMA Funds Average 1.42 GNMA Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. 1 Your Fund’s Total Returns Six Months Ended July 31, 2016 30-Day SEC Income Capital Total Yield Returns Returns Returns Vanguard Long-Term Treasury Fund Investor Shares 1.88% 1.41% 10.53% 11.94% Admiral Shares 1.98 1.46 10.53 11.99 Barclays U.S. Long Treasury Bond Index 12.07 General U.S. Treasury Funds Average 6.43 General U.S. Treasury Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. 2 Your Fund’s Performance at a Glance January 31, 2016, Through July 31, 2016 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Short-Term Treasury Fund Investor Shares $10.73 $10.78 $0.050 $0.000 Admiral Shares 10.73 10.78 0.056 0.000 Vanguard Short-Term Federal Fund Investor Shares $10.79 $10.85 $0.058 $0.000 Admiral Shares 10.79 10.85 0.064 0.000 Vanguard Intermediate-Term Treasury Fund Investor Shares $11.51 $11.73 $0.092 $0.010 Admiral Shares 11.51 11.73 0.098 0.010 Vanguard GNMA Fund Investor Shares $10.77 $10.86 $0.125 $0.003 Admiral Shares 10.77 10.86 0.130 0.003 Vanguard Long-Term Treasury Fund Investor Shares $12.80 $14.14 $0.169 $0.008 Admiral Shares 12.80 14.14 0.176 0.008 3 Chairman’s Letter Dear Shareholder, Bond yields, which looked set to continue rising after the Federal Reserve’s interest rate hike late last year, actually dropped over the six months ended July 31, 2016. This was largely the result of more muted expectations for global growth, low inflation, and stock market volatility. The decline was more pronounced for long-term bonds, but short- and intermediate-term bond yields moved lower as well. Bond yields and prices move in opposite directions, so long-term bonds performed the best. Vanguard Long-Term Treasury Fund returned 11.94%, with the lion’s share attributable to an increase in the market value of its holdings. (All returns and yields cited in this letter are for the funds’ Investor Shares.) Prices of intermediate- and short-term bonds increased more modestly: Returns for the four other funds ranged from 0.94% for Vanguard Short-Term Treasury Fund to 2.81% for Vanguard Intermediate-Term Treasury Fund. In relative terms, Vanguard GNMA Fund came in a step ahead of its benchmark while the other funds lagged theirs. The GNMA Fund, Vanguard Short-Term Federal Fund, and the Long-Term Treasury Fund outperformed the average return for their peer groups, but the two other funds lagged theirs. 4 With bond prices rising, the 30-day SEC yields for the funds stood 18 to 62 basis points lower on July 31 than where they were six months earlier. (A basis point is one-hundredth of a percentage point.) It’s important to note that as yields decline, the opportunity diminishes for returns to get a significant boost from price appreciation. On a separate note, I’d like to congratulate Michael Garrett, senior managing director and fixed income portfolio manager at Wellington, for marking his tenth anniversary in managing the GNMA Fund. International bonds outpaced their U.S. counterparts The broad U.S. taxable bond market advanced in each of the six months en route to returning 4.54% for the half year. Yields fell, with the 10-year U.S. Treasury note closing July at 1.45%, down from 1.98% at the end of January. Municipal bonds didn’t see as much demand; they returned 3.16%. The Fed has held its target for short-term interest rates at 0.25%–0.5% since raising it by a quarter percentage point last December. Money market funds and savings accounts stayed restrained by these historically low rates. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 12.31%. A number of foreign currencies strengthened against the dollar, but the bond returns were robust even without this currency benefit. Market Barometer Total Returns Periods Ended July 31, 2016 Six One Five Years Months Year (Annualized) Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 4.54% 5.94% 3.57% Barclays Municipal Bond Index (Broad tax-exempt market) 3.16 6.94 5.13 Citigroup Three-Month U.S. Treasury Bill Index 0.12 0.16 0.05 Stocks Russell 1000 Index (Large-caps) 13.82% 4.84% 13.22% Russell 2000 Index (Small-caps) 18.76 0.00 10.43 Russell 3000 Index (Broad U.S. market) 14.18 4.44 12.99 FTSE All-World ex US Index (International) 11.69 -4.95 1.76 CPI Consumer Price Index 1.57% 0.84% 1.27% 5 U.S. stocks continued to surge despite signs of uncertainty U.S. stocks proved resilient, returning about 14%, although the global environment was far from tranquil. Stocks tumbled after the momentous June 23 decision by U.K. voters to leave the European Union. But the market quickly recovered. Worries about the effects of “Brexit” on trade and economic growth seemed to diminish as expectations rose that major central banks would be responsive to any fallout. International stocks also performed well, returning nearly 12%. European stocks finished solidly but still lagged as the Brexit referendum hit close to home. Emerging-market stocks and those from developed Pacific markets recorded double-digit returns. Longer-dated bonds proved to be the period’s top performers Concerns persisted during the half year about the pace of global growth, the ability of central banks to push inflation higher, and the direction of commodity prices. The United Kingdom’s vote in June to Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Short-Term Treasury Fund 0.20% 0.10% 0.58% Short-Term Federal Fund 0.20 0.10 0.94 Intermediate-Term Treasury Fund 0.20 0.10 0.46 GNMA Fund 0.21 0.11 0.91 Long-Term Treasury Fund 0.20 0.10 0.46 The fund expense ratios shown are from the prospectus dated May 26, 2016, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2016, the funds’ annualized expense ratios were: for the Short-Term Treasury Fund, 0.20% for Investor Shares and 0.10% for Admiral Shares; for the Short-Term Federal Fund, 0.20% for Investor Shares and 0.10% for Admiral Shares; for the Intermediate-Term Treasury Fund, 0.20% for Investor Shares and 0.10% for Admiral Shares; for the GNMA Fund, 0.21% for Investor Shares and 0.11% for Admiral Shares; and for the Long-Term Treasury Fund, 0.20% for Investor Shares and 0.10% for Admiral Shares. Peer-group expense ratios are derived from data provided by Lipper, a Thomson Reuters Company, and capture information through year-end 2015. Peer groups: For the Short-Term Treasury Fund, Short-Term U.S. Treasury Funds; for the Short-Term Federal Fund, Short-Intermediate U.S. Government Funds; for the Intermediate-Term Treasury Fund, General U.S. Treasury Funds; for the GNMA Fund, GNMA Funds; and for the Long-Term Treasury Fund, General U.S. Treasury Funds. 6 leave the European Union added another layer of uncertainty. Those factors—along with the Fed’s pause regarding its next rate hike and the exceptionally low or negative yields available abroad—added to the allure of U.S. debt. Solid demand translated into higher prices for Treasuries, especially for those further out on the maturity spectrum. Rising bond prices added about half a percentage point to the return of the Short-Term Treasury Fund but more than 10 percentage points to the return of the Long-Term Treasury Fund. In contrast, given the low interest rate environment, the income that all the funds earned was relatively modest. It ranged from 47 basis points of the Short-Term Treasury Fund’s total return to 141 basis points of the Long-Term Treasury Fund’s total return. The durations of the Treasury and Federal Funds were shorter than those of their benchmarks. (Duration is a measure of sensitivity to interest rate changes.) While that stance has helped the funds in the past when rates were heading higher, this time around it contributed to their underperforming their benchmarks. On the other side of the ledger, the relative performance of the Treasury Funds was helped by the tactical positions that their advisor, Vanguard Fixed Income Group, took in agency debt and mortgage-backed securities. Those segments of the Yields 30-Day SEC Yields on January 31, July 31, Bond Fund (Investor Shares) 2016 2016 Short-Term Treasury 0.82% 0.45% Short-Term Federal 0.96 0.78 Intermediate-Term Treasury 1.42 0.94 GNMA 2.34 1.86 Long-Term Treasury 2.50 1.88 7 debt market, which aren’t part of the funds’ benchmarks, generally offer some additional income over Treasuries. The Short-Term Federal Fund, managed by the same advisor, also benefited from its out-of-benchmark exposure to mortgage-backed securities. And all four funds got a boost from security selection. The Intermediate-Term and Long-Term Treasury Funds share the same peer group, which can include funds that hold securities across the maturity spectrum. The Intermediate-Term Fund lagged the average return for that group by more than 3 percentage points, while the Long-Term Fund outperformed it by more than 5 percentage points. The GNMA Fund, whose advisor is Wellington Management Company, performed a little better than both its benchmark and the average for its peers mainly because of security selection and some out-of-benchmark holdings. For a more detailed discussion of the management of the funds, please see the Advisors’ Report that follows this letter. Consider rebalancing to manage your risk Let’s say you’ve taken the time to carefully create an appropriate asset allocation for your investment portfolio. Your efforts have produced a diversified mix of stock, bond, and money market funds tailored to your goals, time horizon, and risk tolerance. But what should you do when your portfolio drifts from its original asset allocation as the financial markets rise or fall? Consider rebalancing to bring it back to the proper mix. Just one year of outsized returns can throw your allocation out of whack. Take 2013 as an example. That year, the broad stock market (as measured by the Russell 3000 Index) returned 33.55% and the broad taxable bond market (as measured by the Barclays U.S. Aggregate Bond Index) returned –2.02%. A hypothetical portfolio that tracked the broad domestic market indexes and started the year with 60% stocks and 40% bonds would have ended with a more aggressive mix of 67% stocks and 33% bonds. Rebalancing to bring your portfolio back to its original targets would require you to shift assets away from areas that have been performing well toward those that have been falling behind. That isn’t easy or intuitive. It’s a way to minimize risk rather than maximize returns and to stick with your investment plan through different types of markets. (You can read more about our approach in Best Practices for Portfolio Rebalancing at vanguard.com/research.) 8 Its not necessary to check your portfolio every day or every month, much less rebalance it that frequently. It may be more appropriate to monitor it annually or semiannually and rebalance when your allocation swings 5 percentage points or more from its target. Its important, of course, to be aware of the tax implications. Youll want to consult with your tax advisor, but generally speaking, it may be a good idea to make any asset changes within a tax-advantaged retirement account or to direct new cash flows into the underweighted asset class. However you go about it, keeping your asset allocation from drifting too far off target can help you stay on track with the investment plan youve crafted to meet your financial goals. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer August 10, 2016 9 Advisors’ Report For the Short-, Intermediate-, and Long-Term Treasury Funds and the Short-Term Federal Fund For the six months ended July 31, 2016, returns for the U.S. Government Bond Funds managed by Vanguard’s Fixed Income Group ranged from 0.94% for Investor Shares of the Short-Term Treasury Fund to 11.99% for Admiral Shares of the Long-Term Treasury Fund. The returns of the funds lagged those of their benchmarks. Compared with the average returns of their peers, the Short-Term Federal Fund and Long-Term Treasury Fund outperformed, while the Short-Term and Intermediate-Term Treasury Funds lagged. The investment environment As in recent years, the arrival of winter seemed to slow the U.S. economy. Gross domestic product came in at 0.8% in the first quarter on an annualized basis when adjusted for inflation. Residential investment and consumer spending were relatively healthy, but a stronger dollar led to rising imports, which reduces net GDP. Falling nonresidential investment and slower inventory accumulation also suppressed growth. And once again, spring appeared to bring “green shoots” in the form of a modest economic improvement. GDP ticked up to 1.2%. U.S. employment data, while patchy at times, continued to show a broad-based Yields of U.S. Treasury Securities January 31, July 31, Maturity 2016 2016 2 years 0.82% 0.66% 3 years 1.03 0.75 5 years 1.40 1.03 10 years 1.98 1.45 30 years 2.79 2.18 Source: Vanguard. 10 strengthening in the labor market and modest but persistent wage growth. Housing sales continued to rise, and energy and commodity prices rebounded enough to calm fears of an impending global recession and disinflation, although they gave back some ground toward the end of the period. Inflation has been rising, although not as fast as the Federal Reserve would like. The rate of annual change in the Consumer Price Index held fairly steady over the period: It stood at 1.0% in February and 0.9% in July. The core CPI rate, which strips out food and energy, whose prices tend to be more volatile, hardly moved either. It climbed at an annual rate of 2.2% in May, June, and July. Abroad, many central banks pursued further monetary easing. The European Central Bank cut its deposit rate further into negative territory, increased its purchases of sovereign bonds, and began buying corporate bonds. The Bank of Japan announced at the end of January that it would charge a negative interest rate on excess reserves of financial institutions, a move intended to complement its qualitative and quantitative easing efforts aimed at spurring growth and warding off deflation. This environment was positive for U.S. government bonds. Monetary policy remained accommodative. Britain’s June vote in favor of leaving the European Union surprised the markets and sent investors in search of less risky assets. And income-starved international buyers were drawn to the low but still positive yields on offer. Yields for U.S. Treasuries fell across the curve, with more movement seen among longer maturities. The yield of the 2-year Treasury note, for example, slid 16 basis points over the half year to 0.66%. The 10-year yield fell 53 basis points to 1.45%, a level not seen since 2012, and the 30-year dropped 61 basis points to 2.18%. Management of the funds Both Short-Term Funds and the Intermediate-Term Treasury Fund have durations that are structurally shorter than those of their benchmarks. (Duration is a measure of the sensitivity of a fund’s holdings to changes in interest rates.) Although this conservative stance can help cushion the funds in an environment of rising rates, it was the primary reason for their relative underperformance for this period as rates ended the six-month period significantly lower. The Intermediate-Term Treasury Fund in particular was affected—its average duration at the end of the period stood at 5.3 years, compared with 6.6 years for its benchmark. On the other hand, allocation choices generally helped lift returns. All four funds held mortgage-backed securities (MBS), a segment of securitized debt that is not included in their benchmarks. Those holdings were modestly positive for the 11 funds. Agency debt, which represented an overweight position in the Federal Fund and an out-of-benchmark allocation in the three Treasury Funds, provided a little bigger boost. With market expectations for medium-term inflation appearing low given our outlook for growth, we added Treasury Inflation-Protected Securities early in the period in all four funds. That allocation contributed modestly to relative performance as the consensus on inflation ticked higher. Security selection was also positive. In the Short-Term Treasury Fund, we saw value in the front end of the yield curve with the Fed pushing out further rate hikes and support for very short-term securities coming from money market reforms to be implemented by mid-October. We found other pockets of value as well, notably in the 5–7-year segment for the Intermediate-Term Fund and in the 20–25-year segment for the Long-Term Fund. Outlook While the long-term ramifications of the “Brexit” vote are unclear, we expect the U.K. economy to slip into recession in the medium term and anticipate some downward pressure on euro zone GDP as well. We do not expect U.S. GDP to be crimped significantly—perhaps just 0.25 percentage point over the next several quarters. The U.S. economy looks likely to remain on relatively solid footing, with the labor market achieving the Fed’s full employment target. Job creation has slowed from last year, but continuing wage gains could boost demand and push inflation higher. Current low mortgage rates and muted inflation are likely to support continued home buying, mortgage refinancing, and consumer spending. These trends should help the economy grow at a rate of about 2% for the rest of the year. In formulating our inflation outlook, we remain positive about the underlying trends when excluding the highly volatile commodity prices from most measures. Energy prices have been depressed by oil market imbalances during the past two years but now appear to be improving; they should provide a modest uplift to our headline measure in the coming year. U.S. monetary policy is likely to remain cautious and accommodative. No matter when the Fed makes its next rate hike, we continue to believe its short-term rate target isn’t likely to go above 1% over the next several years. Central banks in Europe, the United Kingdom, and Japan appear to be leaning toward more monetary accommodation in the face of weak or slowing growth, which should keep U.S. yields attractive for international investors. Given that, and our outlook for modest growth and inflation at home, we don’t expect to see a material rise in government bond yields further out on the curve either. 12 Whatever the markets may bring, our experienced team of portfolio managers and traders will continue to seek out opportunities to add to the funds’ performance. Gregory Davis, CFA, Principal and Head of Fixed Income Group Gemma Wright-Casparius, Principal and Portfolio Manager Brian Quigley, Portfolio Manager Vanguard Fixed Income Group August 16, 2016 For the GNMA Fund For the six months ended July 31, 2016, Investor Shares of Vanguard GNMA Fund returned 2.04%, and Admiral Shares returned 2.09%. The fund outperformed its benchmark index as well as its peer group. The investment environment The period began on a volatile note, with most asset classes experiencing sharp price declines before staging an impressive retracement during the latter half of the first quarter. Global fixed income markets proceeded to gain over the second quarter as central bank policies and Brexit concerns drove government bond yields to fresh lows. Early on, falling oil prices, concerns over slowing growth in China, and questions about the effectiveness of central bank monetary policies sparked a broad sell-off in credit markets, while government bonds benefited from their safe-haven status. Following the lead of European central banks, the Bank of Japan introduced negative interest rates for the first time as volatility and instability in financial markets threatened to tip the country back into deflation. Sweden’s Riksbank also cut interest rates deeper into negative territory, intensifying fears that global policymakers may be running out of tools to combat deflation and slowing growth. The global banking sector was hit particularly hard amid concerns about whether banks can be profitable in an environment of negative interest rates. Accommodative monetary policy from central banks, near-term stabilization in China, and a rebound in commodity prices helped to support fixed income markets later in the period. However, investors turned more cautious in June as the outcome of the referendum on Britain’s European Union membership moved into sharper focus. The momentous vote to leave led to a spike in volatility in global financial markets and a flight to safety at the end of the period, with U.K. and European equity and credit markets bearing the brunt of the sell-off. U.S. data released during the period showed the economy was holding up relatively well. On the consumer side, consumption rebounded after a weak first quarter, and confidence remained elevated. The housing sector maintained its positive trajectory, underpinned by strong sales and solid year-over-year home price gains, which have been hovering around 5.5%. However, some economic releases 13 pointed to persistent softness across the manufacturing sector. The labor market appeared to lose some steam in the second quarter after showing resilience during the early part of 2016, and inflation remained benign overall, with the core personal consumption expenditures index still sitting below the Fed’s 2% target. The agency MBS market returned 2.00% as measured by the Barclays MBS Fixed Rate Index, underperforming duration-equivalent Treasuries by 60 basis points (as measured by Wellington; a basis point is one-hundredth of 1 percent). Though MBS weathered the volatility in global markets better than other spread sectors, the rally in U.S. interest rates through the middle of February triggered some concerns about increases in prepayments and mortgage supply. The sector also benefited from investors seeking to capitalize on the income advantage of MBS in a relatively range-bound rates market during April and May. Another significant rally in U.S. interest rates at the end of June raised concerns about a potential increase in prepayment activity and mortgage supply, but MBS performance overall held up well. GNMA MBS returned 1.71% as measured by the Barclays GNMA Index, underperforming duration-equivalent Treasuries by 38 basis points (as measured by Wellington) and underperforming conventional mortgages. The fund’s successes The fund outperformed its benchmark during the period. Security selection within middle-coupon (3.5%–4%) GNMA mortgages was the primary contributor to performance. Our security selection was focused on identifying pools, both seasoned and brand-new, with attractive prepayment characteristics, as a way to add value as MBS spreads remained range-bound. An allocation to Fannie Mae multifamily delegated underwriting and servicing (DUS) bonds also helped. The fund’s shortfalls The portfolio was underweighted in agency MBS pass-through securities in favor of DUS bonds and agency collateralized mortgage obligations (CMOs) during the period. While the allocation to DUS bonds helped relative performance, agency CMOs underperformed MBS pass-throughs during the period, and our exposure to the sector weighed modestly on relative results. The fund’s positioning We believe that agency pass-throughs will have a flat to positive return relative to Treasury securities for the next six to 12 months. There are risks that are not yet fully priced into current spreads, including uncertainty over Fed interest rate policy, further global macroeconomic deterioration, and inadequate central bank policy globally; however, the spread between Treasuries and mortgages would have to widen substantially to offset the yield advantage of the sector. Consequently, while spreads are close to the tight end of the historical range, we would not recommend a sustained underweight position in the sector. We expect that demand for MBS from international investors seeking yield and liquidity amid low and even negative global 14 rates will continue, contributing to low spread volatility for the sector. With these two points in mind, our intermediate-term view remains for a moderate widening in spreads as we near the end of Fed reinvestment, but mortgage income should support outperformance relative to Treasuries based on our outlook for timing and pace. Over the longer term, we expect MBS spreads to trade in a lower range than they have historically, given the positive fundamentals of favorable supply relative to Treasuries, a shift in buyer base to long-term investors, and a constrained mortgage credit environment. We continue to be underweighted in agency pass-throughs in favor of DUS, agency commercial mortgage-backed securities, and agency CMOs. Our underweight position in pass-throughs is focused in low to middle coupons that would be the most sensitive to an increase in prepayment speeds resulting from the current low-rate environment. Michael F. Garrett Senior Managing Director and Fixed Income Portfolio Manager Wellington Management Company LLP August 16, 2016 15 Short-Term Treasury Fund Fund Profile As of July 31, 2016 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VFISX VFIRX Expense Ratio 1 0.20% 0.10% 30-Day SEC Yield 0.45% 0.55% Financial Attributes Barclays Barclays 1–5 Year Aggregate Treasury Bond Fund Index Index Number of Bonds 130 152 9,804 Yield to Maturity (before expenses) 0.7% 0.8% 1.9% Average Coupon 1.2% 1.6% 3.1% Average Duration 2.2 years 2.8 years 5.5 years Average Effective Maturity 2.1 years 2.9 years 7.7 years Short-Term Reserves 0.1% — — Sector Diversification (% of portfolio) Treasury/Agency 100.0% The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Volatility Measures Barclays Barclays 1–5 Year Aggregate Treasury Bond Index Index R-Squared 0.96 0.67 Beta 0.73 0.31 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Effective Maturity (% of portfolio) Under 1 Year 14.4% 1 - 3 Years 61.9 3 - 5 Years 22.1 7 - 10 Years 1.6 Distribution by Credit Quality (% of portfolio) U.S. Government 99.9% Not Rated 0.1 Credit-quality ratings are obtained from Moody's and S&P, and the higher rating for each issue is shown. "Not Rated" is used to classify securities for which a rating is not available. Not rated securities include a fund's investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. For more information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated May 26, 2016, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2016, the annualized expense ratios were 0.20% for Investor Shares and 0.10% for Admiral Shares. 16 Short-Term Treasury Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): January 31, 2006, Through July 31, 2016 Barclays 1–5 Year Treasury Investor Shares Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2007 4.30% -0.48% 3.82% 3.83% 2008 4.58 5.26 9.84 10.35 2009 2.70 1.79 4.49 5.84 2010 1.60 0.90 2.50 1.95 2011 1.09 0.83 1.92 2.94 2012 0.68 1.56 2.24 3.38 2013 0.41 -0.02 0.39 0.45 2014 0.36 -0.08 0.28 0.38 2015 0.51 0.50 1.01 1.75 2016 0.70 -0.04 0.66 1.04 2017 0.47 0.47 0.94 1.26 Note: For 2017, performance data reflect the six months ended July 31, 2016. Average Annual Total Returns: Periods Ended June 30, 2016 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 10/28/1991 1.72% 0.95% 1.54% 1.17% 2.71% Admiral Shares 2/13/2001 1.82 1.05 1.66 1.17 2.83 See Financial Highlights for dividend and capital gains information. 17 Short-Term Treasury Fund Financial Statements (unaudited) Statement of Net Assets As of July 31, 2016 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Coupon Date ($000) ($000) U.S. Government and Agency Obligations (99.2%) U.S. Government Securities (94.0%) United States Treasury Inflation Indexed Bonds 2.375% 1/15/17 128,098 154,150 United States Treasury Inflation Indexed Bonds 0.125% 4/15/17 239,772 253,607 United States Treasury Inflation Indexed Bonds 0.125% 4/15/21 65,597 67,820 United States Treasury Inflation Indexed Bonds 0.625% 1/15/26 108,227 115,424 United States Treasury Inflation Indexed Bonds 0.125% 7/15/26 2,557 2,602 United States Treasury Note/Bond 0.625% 12/31/16 60,000 60,056 United States Treasury Note/Bond 1.000% 3/31/17 100,000 100,344 United States Treasury Note/Bond 0.875% 4/15/17 14,967 15,005 United States Treasury Note/Bond 0.500% 4/30/17 50,000 49,992 United States Treasury Note/Bond 0.875% 4/30/17 33,000 33,083 United States Treasury Note/Bond 0.875% 5/15/17 17,000 17,043 United States Treasury Note/Bond 4.500% 5/15/17 28,000 28,866 United States Treasury Note/Bond 0.625% 5/31/17 20,000 20,009 United States Treasury Note/Bond 2.750% 5/31/17 53,000 53,952 United States Treasury Note/Bond 0.875% 6/15/17 105,000 105,279 United States Treasury Note/Bond 0.625% 6/30/17 60,000 60,019 United States Treasury Note/Bond 0.750% 6/30/17 8,000 8,011 United States Treasury Note/Bond 0.875% 7/15/17 107,000 107,301 United States Treasury Note/Bond 0.500% 7/31/17 56,000 55,939 United States Treasury Note/Bond 0.625% 7/31/17 72,500 72,523 United States Treasury Note/Bond 2.375% 7/31/17 61,000 62,058 United States Treasury Note/Bond 0.875% 8/15/17 100,000 100,281 United States Treasury Note/Bond 4.750% 8/15/17 42,000 43,785 United States Treasury Note/Bond 0.625% 8/31/17 208,000 208,000 United States Treasury Note/Bond 1.875% 8/31/17 126,500 128,200 United States Treasury Note/Bond 1.000% 9/15/17 72,000 72,304 United States Treasury Note/Bond 0.625% 9/30/17 149,000 149,000 United States Treasury Note/Bond 1.875% 9/30/17 63,000 63,906 United States Treasury Note/Bond 0.875% 10/15/17 82,000 82,256 United States Treasury Note/Bond 0.750% 10/31/17 103,700 103,862 United States Treasury Note/Bond 1.875% 10/31/17 115,850 117,624 United States Treasury Note/Bond 0.875% 11/15/17 175,000 175,546 United States Treasury Note/Bond 4.250% 11/15/17 39,500 41,333 United States Treasury Note/Bond 0.625% 11/30/17 86,000 86,000 United States Treasury Note/Bond 0.875% 11/30/17 80,000 80,262 United States Treasury Note/Bond 2.250% 11/30/17 58,000 59,242 United States Treasury Note/Bond 1.000% 12/15/17 91,000 91,455 18 Short-Term Treasury Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) United States Treasury Note/Bond 0.750% 12/31/17 132,000 132,206 United States Treasury Note/Bond 1.000% 12/31/17 106,000 106,547 United States Treasury Note/Bond 2.750% 12/31/17 146,500 150,826 United States Treasury Note/Bond 0.875% 1/15/18 65,000 65,213 United States Treasury Note/Bond 0.750% 1/31/18 65,000 65,101 United States Treasury Note/Bond 0.875% 1/31/18 50,000 50,172 United States Treasury Note/Bond 2.625% 1/31/18 40,000 41,175 United States Treasury Note/Bond 1.000% 2/15/18 174,000 174,924 United States Treasury Note/Bond 3.500% 2/15/18 62,000 64,693 United States Treasury Note/Bond 0.750% 2/28/18 15,000 15,026 United States Treasury Note/Bond 2.750% 2/28/18 36,000 37,192 United States Treasury Note/Bond 1.000% 3/15/18 161,000 161,905 United States Treasury Note/Bond 0.750% 3/31/18 107,000 107,167 United States Treasury Note/Bond 0.875% 3/31/18 80,000 80,287 United States Treasury Note/Bond 0.750% 4/15/18 138,500 138,695 United States Treasury Note/Bond 1.000% 5/15/18 50,000 50,297 United States Treasury Note/Bond 1.000% 8/15/18 500 503 United States Treasury Note/Bond 1.000% 9/15/18 34,000 34,229 United States Treasury Note/Bond 0.875% 10/15/18 12,000 12,051 1 United States Treasury Note/Bond 1.250% 10/31/18 53,250 53,899 United States Treasury Note/Bond 1.750% 10/31/18 27,750 28,400 United States Treasury Note/Bond 1.375% 11/30/18 31,000 31,484 United States Treasury Note/Bond 1.250% 12/15/18 74,000 74,948 United States Treasury Note/Bond 1.375% 12/31/18 27,000 27,430 United States Treasury Note/Bond 1.500% 12/31/18 86,000 87,639 United States Treasury Note/Bond 1.125% 1/15/19 85,000 85,850 United States Treasury Note/Bond 1.250% 1/31/19 17,000 17,229 United States Treasury Note/Bond 1.500% 1/31/19 188,000 191,643 United States Treasury Note/Bond 0.750% 2/15/19 67,000 67,052 United States Treasury Note/Bond 2.750% 2/15/19 20,000 21,034 United States Treasury Note/Bond 1.375% 2/28/19 69,500 70,673 United States Treasury Note/Bond 1.500% 2/28/19 28,000 28,560 United States Treasury Note/Bond 1.000% 3/15/19 51,500 51,870 United States Treasury Note/Bond 1.625% 3/31/19 27,500 28,145 United States Treasury Note/Bond 0.875% 4/15/19 54,800 55,006 United States Treasury Note/Bond 1.250% 4/30/19 15,000 15,213 United States Treasury Note/Bond 1.625% 4/30/19 116,200 118,996 United States Treasury Note/Bond 3.125% 5/15/19 20,000 21,325 United States Treasury Note/Bond 1.500% 5/31/19 53,600 54,730 United States Treasury Note/Bond 1.625% 6/30/19 37,000 37,925 United States Treasury Note/Bond 0.750% 7/15/19 100,000 99,984 United States Treasury Note/Bond 0.875% 7/31/19 32,750 32,863 United States Treasury Note/Bond 1.625% 7/31/19 65,100 66,738 United States Treasury Note/Bond 3.625% 8/15/19 22,000 23,880 United States Treasury Note/Bond 1.000% 8/31/19 12,000 12,079 United States Treasury Note/Bond 1.625% 8/31/19 27,500 28,205 United States Treasury Note/Bond 1.750% 9/30/19 54,000 55,595 United States Treasury Note/Bond 1.500% 10/31/19 60,000 61,313 United States Treasury Note/Bond 1.000% 11/30/19 5,200 5,229 United States Treasury Note/Bond 1.500% 11/30/19 10,000 10,220 United States Treasury Note/Bond 1.125% 12/31/19 12,000 12,116 United States Treasury Note/Bond 1.625% 12/31/19 30,000 30,788 United States Treasury Note/Bond 1.250% 1/31/20 70,000 70,941 United States Treasury Note/Bond 1.375% 1/31/20 4,000 4,071 United States Treasury Note/Bond 1.375% 2/29/20 126,000 128,244 19 Short-Term Treasury Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) United States Treasury Note/Bond 1.125% 3/31/20 13,000 13,122 United States Treasury Note/Bond 1.375% 3/31/20 43,100 43,868 United States Treasury Note/Bond 1.375% 4/30/20 93,350 95,028 United States Treasury Note/Bond 3.500% 5/15/20 60,000 65,794 United States Treasury Note/Bond 1.375% 5/31/20 55,000 55,971 United States Treasury Note/Bond 1.500% 5/31/20 30,000 30,675 United States Treasury Note/Bond 1.625% 6/30/20 37,700 38,725 United States Treasury Note/Bond 1.875% 6/30/20 14,000 14,516 United States Treasury Note/Bond 1.625% 7/31/20 40,000 41,094 United States Treasury Note/Bond 2.000% 7/31/20 26,700 27,818 United States Treasury Note/Bond 2.625% 8/15/20 24,000 25,605 United States Treasury Note/Bond 1.375% 8/31/20 58,000 59,006 United States Treasury Note/Bond 2.125% 8/31/20 11,000 11,519 United States Treasury Note/Bond 1.375% 9/30/20 10,000 10,173 United States Treasury Note/Bond 1.375% 10/31/20 700 712 United States Treasury Note/Bond 1.750% 10/31/20 20,000 20,650 United States Treasury Note/Bond 2.625% 11/15/20 34,750 37,150 United States Treasury Note/Bond 1.625% 11/30/20 51,000 52,418 United States Treasury Note/Bond 2.000% 11/30/20 17,000 17,733 United States Treasury Note/Bond 1.750% 12/31/20 26,415 27,286 United States Treasury Note/Bond 1.125% 2/28/21 25,000 25,152 United States Treasury Note/Bond 1.250% 3/31/21 32,000 32,350 United States Treasury Note/Bond 2.250% 3/31/21 8,000 8,451 7,100,481 Agency Bonds and Notes (5.2%) 2 Fannie Mae Interest Strip 0.000% 1/15/19 2,197 2,151 3 Financing Corp. 0.000% 5/11/18 72,000 70,868 3 Financing Corp. 0.000% 11/2/18 2,150 2,106 3 Financing Corp. 0.000% 3/7/19 5,475 5,338 3 Financing Corp. 0.000% 9/26/19 10,788 10,449 Private Export Funding Corp. 4.375% 3/15/19 12,730 13,839 Private Export Funding Corp. 1.450% 8/15/19 19,274 19,529 Private Export Funding Corp. 2.250% 3/15/20 5,800 6,030 Private Export Funding Corp. 2.300% 9/15/20 7,550 7,855 Residual Funding Corp. Principal Strip 0.000% 10/15/19 146,170 141,366 Residual Funding Corp. Principal Strip 0.000% 7/15/20 19,100 18,233 Residual Funding Corp. Principal Strip 0.000% 10/15/20 58,220 55,459 Residual Funding Corp. Principal Strip 0.000% 1/15/21 39,400 37,258 390,481 Conventional Mortgage-Backed Securities (0.0%) Freddie Mac Gold Pool 6.000% 5/1/18–4/1/28 129 147 Total U.S. Government and Agency Obligations (Cost $7,447,073) 7,491,109 Shares Temporary Cash Investment (0.1%) 5 Vanguard Market Liquidity Fund (Cost $9,602) 0.561% 9,602,420 9,602 Total Investments (99.3%) (Cost $7,456,675) 7,500,711 20 Short-Term Treasury Fund Market Expiration Value • Date Contracts ($000) Liability for Options Written (0.0%) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $135.00 8/26/16 223 (24) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $134.00 9/23/16 88 (26) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $130.50 8/26/16 88 (7) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $132.50 8/26/16 223 (98) Total Liability for Options Written (Premiums Received $307) (155) Other Assets and Liabilities (0.7%) Other Assets 595,991 Liabilities (546,224) 49,767 Net Assets (100%) 7,550,323 Amount ($000) Statement of Assets and Liabilities Assets Investments in Securities, at Value Unaffiliated Issuers 7,491,109 Affiliated Vanguard Funds 9,602 Total Investments in Securities 7,500,711 Investment in Vanguard 605 Receivables for Investment Securities Sold 536,584 Receivables for Accrued Income 25,040 Receivables for Capital Shares Issued 27,412 Other Assets 6,350 Total Other Assets 8,096,702 Liabilities Payables for Investment Securities Purchased 533,038 Payables for Capital Shares Redeemed 4,244 Payables for Distributions 1,127 Payables to Vanguard 2,880 Other Liabilities 5,090 Total Liabilities 546,379 Net Assets 7,550,323 21 Short-Term Treasury Fund At July 31, 2016, net assets consisted of: Amount ($000) Paid-in Capital 7,487,027 Undistributed Net Investment Income 3 Accumulated Net Realized Gains 22,296 Unrealized Appreciation (Depreciation) Investment Securities 44,036 Futures Contracts (3,191) Options on Futures Contracts 152 Net Assets 7,550,323 Investor Shares—Net Assets Applicable to 89,622,603 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 966,085 Net Asset Value Per Share—Investor Shares $10.78 Admiral Shares—Net Assets Applicable to 610,808,528 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 6,584,238 Net Asset Value Per Share—Admiral Shares $10.78 • See Note A in Notes to Financial Statements. 1 Securities with a value of $4,074,000 have been segregated as initial margin for open futures contracts. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. See accompanying Notes, which are an integral part of the Financial Statements. 22 Short-Term Treasury Fund Statement of Operations Six Months Ended July 31, 2016 ($000) Investment Income Income Interest 1 41,927 Total Income 41,927 Expenses The Vanguard Group—Note B Investment Advisory Services 386 Management and Administrative—Investor Shares 788 Management and Administrative—Admiral Shares 2,331 Marketing and Distribution—Investor Shares 104 Marketing and Distribution—Admiral Shares 338 Custodian Fees 37 Shareholders’ Reports—Investor Shares 23 Shareholders’ Reports—Admiral Shares 50 Trustees’ Fees and Expenses 2 Total Expenses 4,059 Net Investment Income 37,868 Realized Net Gain (Loss) Investment Securities Sold 30,492 Futures Contracts (3,700) Options on Futures Contracts 107 Realized Net Gain (Loss) 26,899 Change in Unrealized Appreciation (Depreciation) Investment Securities 10,256 Futures Contracts (2,317) Options on Futures Contracts 200 Change in Unrealized Appreciation (Depreciation) 8,139 Net Increase (Decrease) in Net Assets Resulting from Operations 72,906 1 Interest income from an affiliated company of the fund was $88,000. See accompanying Notes, which are an integral part of the Financial Statements. 23 Short-Term Treasury Fund Statement of Changes in Net Assets Six Months Ended Year Ended July 31, January 31, 2016 2016 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 37,868 54,766 Realized Net Gain (Loss) 26,899 7,402 Change in Unrealized Appreciation (Depreciation) 8,139 (11,032) Net Increase (Decrease) in Net Assets Resulting from Operations 72,906 51,136 Distributions Net Investment Income Investor Shares (4,625) (6,900) Admiral Shares (33,262) (47,866) Realized Capital Gain 1 Investor Shares — (1,466) Admiral Shares — (9,214) Total Distributions (37,887) (65,446) Capital Share Transactions Investor Shares (43,800) (36,476) Admiral Shares 282,715 367,994 Net Increase (Decrease) from Capital Share Transactions 238,915 331,518 Total Increase (Decrease) 273,934 317,208 Net Assets Beginning of Period 7,276,389 6,959,181 End of Period 2 7,550,323 7,276,389 1 Includes fiscal 2017 and 2016 short-term gain distributions totaling $0 and $9,345,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net Assets—End of Period includes undistributed (overdistributed) net investment income of $3,000 and $22,000. See accompanying Notes, which are an integral part of the Financial Statements. 24 Short-Term Treasury Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2016 2016 2015 2014 2013 2012 Net Asset Value, Beginning of Period $10.73 $10.75 $10.71 $10.73 $10.81 $10.70 Investment Operations Net Investment Income .050 .074 .055 .039 .044 .071 Net Realized and Unrealized Gain (Loss) on Investments . 050 (. 004) . 053 (. 009) (. 002) .167 Total from Investment Operations .100 .070 .108 .030 .042 . 238 Distributions Dividends from Net Investment Income (. 050) (. 074) (. 055) (. 039) (. 044) (. 071) Distributions from Realized Capital Gains — (. 016) (. 013) (. 011) (. 078) (. 057) Total Distributions (. 050) (. 090) (. 068) (. 050) (.122) (.128) Net Asset Value, End of Period $10.78 $10.73 $10.75 $10.71 $10.73 $10.81 Total Return 1 0.94% 0.66% 1.01% 0.28% 0.39% 2.24% Ratios/Supplemental Data Net Assets, End of Period (Millions) $966 $1,005 $1,044 $1,151 $1,448 $1,765 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 0.20% 0.20% 0.20% 0.20% Ratio of Net Investment Income to Average Net Assets 0.94% 0.69% 0.52% 0.37% 0.41% 0.66% Portfolio Turnover Rate 2 193% 211% 87% 80% 176% 302% The expense ratio, net investment income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 4%, 35%, 22%, 0%, 63%, and 120% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 25 Short-Term Treasury Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2016 2016 2015 2014 2013 2012 Net Asset Value, Beginning of Period $10.73 $10.75 $10.71 $10.73 $10.81 $10.70 Investment Operations Net Investment Income .056 .085 .066 .050 .055 .082 Net Realized and Unrealized Gain (Loss) on Investments . 050 (. 004) . 053 (. 009) (. 002) .167 Total from Investment Operations .106 .081 .119 .041 .053 . 249 Distributions Dividends from Net Investment Income (. 056) (. 085) (. 066) (. 050) (. 055) (. 082) Distributions from Realized Capital Gains — (. 016) (. 013) (. 011) (. 078) (. 057) Total Distributions (. 056) (.101) (. 079) (. 061) (.133) (.139) Net Asset Value, End of Period $10.78 $10.73 $10.75 $10.71 $10.73 $10.81 Total Return 1 0.99% 0.76% 1.11% 0.38% 0.49% 2.34% Ratios/Supplemental Data Net Assets, End of Period (Millions) $6,584 $6,271 $5,915 $5,360 $4,879 $4,779 Ratio of Total Expenses to Average Net Assets 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% Ratio of Net Investment Income to Average Net Assets 1.04% 0.79% 0.62% 0.47% 0.51% 0.76% Portfolio Turnover Rate 2 193% 211% 87% 80% 176% 302% The expense ratio, net investment income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 4%, 35%, 22%, 0%, 63%, and 120% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 26 Short-Term Treasury Fund Notes to Financial Statements Vanguard Short-Term Treasury Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds and temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures and Options: The fund uses futures contracts and options on futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The primary risk associated with purchasing options is that interest rates move in such a way that the option is out-of-the-money, the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with writing options is that interest rates move in such a way that the option is in-the-money, the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. Counterparty risk involving futures and exchange-traded options is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures and options on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Assets and Liabilities as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 27 Short-Term Treasury Fund During the six months ended July 31, 2016, the fund’s average investments in long and short futures contracts represented 12% and 3% of net assets, respectively, based on the average of aggregate settlement values at each quarter-end during the period. Options on futures contracts are also valued at their quoted daily settlement prices. The premium paid for a purchased option is recorded in the Statement of Assets and Liabilities as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded in the Statement of Assets and Liabilities as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded in the Statement of Operations as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. During the six months ended July 31, 2016, the fund’s average value of investments in options purchased and options written each represented less than 1% of net assets, based on the average market values at each quarter-end during the period. 3. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may be a seller of TBA transactions to reduce its exposure to the mortgage-backed securities market or in order to sell mortgage-backed securities it owns under delayed-delivery arrangements. When the fund is a buyer of TBA transactions, it maintains cash or short-term investments in an amount sufficient to meet the purchase price at the settlement date of the TBA transaction. The primary risk associated with TBA transactions is that a counterparty may default on its obligations. The fund mitigates its counterparty risk by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counterparties, and monitoring its exposure to each counterparty. The fund may also enter into a Master Securities Forward Transaction Agreement (MSFTA) with certain counterparties and require them to transfer collateral as security for their performance. Under an MSFTA, upon a counterparty default (including bankruptcy), the fund may terminate any TBA transactions with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. 4. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The fund has also entered into mortgage-dollar-roll transactions in which the fund buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The fund continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the fund’s portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold or Payables for Investment Securities Purchased in the Statement of Assets and Liabilities. 28 Short-Term Treasury Fund 5. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (January, 2013–2016), and for the period ended July 31, 2016, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 6. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 7. Credit Facility: The fund and certain other funds managed by The Vanguard Group (“Vanguard”) participate in a $3.1 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the fund’s regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.10% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the fund’s board of trustees and included in Management and Administrative expenses on the fund’s Statement of Operations. Any borrowings under this facility bear interest at a rate based upon the higher of the one-month London Interbank Offered Rate, federal funds effective rate, or overnight bank funding rate plus an agreed-upon spread. The fund had no borrowings outstanding at July 31, 2016, or at any time during the period then ended. 8. Other: Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. In accordance with the terms of a Funds’ Service Agreement (the “FSA”) between Vanguard and the fund, Vanguard furnishes to the fund investment advisory, corporate management, administrative, marketing, and distribution services at Vanguard’s cost of operations (as defined by the FSA). These costs of operations are allocated to the fund based on methods and guidelines approved by the board of trustees. Vanguard does not require reimbursement in the current period for certain costs of operations (such as deferred compensation/benefits and risk/insurance costs); the fund’s liability for these costs of operations is included in Payables to Vanguard on the Statement of Assets and Liabilities. Upon the request of Vanguard, the fund may invest up to 0.40% of its net assets as capital in Vanguard. At July 31, 2016, the fund had contributed to Vanguard capital in the amount of $605,000, representing 0.01% of the fund’s net assets and 0.24% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and employees, respectively, of Vanguard. 29 Short-Term Treasury Fund C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of July 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 7,491,109 — Temporary Cash Investments 9,602 — — Liability for Options Written (155) — — Futures Contracts—Assets 1 1,614 — — Futures Contracts—Liabilities 1 (862) — — Total 10,199 7,491,109 — 1 Represents variation margin on the last day of the reporting period. D. At July 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 2-Year U.S. Treasury Note September 2016 4,663 1,021,197 (272) 5-Year U.S. Treasury Note September 2016 1,260 153,740 464 10-Year Ultra U.S. Treasury Bond September 2016 (831) (121,494) (3,285) 10-Year U.S. Treasury Note September 2016 (220) (29,270) (42) Ultra Long U. S. Treasury Bond September 2016 (54) (10,289) (56) (3,191) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. 30 Short-Term Treasury Fund E. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes. These differences will reverse at some time in the future. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at January 31, 2016, the fund had available capital losses totaling $4,293,000 that may be carried forward indefinitely to offset future net capital gains. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending January 31, 2017; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. At July 31, 2016, the cost of investment securities for tax purposes was $7,457,591,000. Net unrealized appreciation of investment securities for tax purposes was $43,120,000, consisting of unrealized gains of $46,278,000 on securities that had risen in value since their purchase and $3,158,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the six months ended July 31, 2016, the fund purchased $6,820,770,000 of investment securities and sold $7,285,304,000 of investment securities, other than temporary cash investments. The following table summarizes the fund’s options written during the six months ended July 31, 2016. Premiums Number of Received Options Written Contracts ($000) Balance at January 31, 2016 527 213 Options Written 6,099 2,507 Options Expired (673) (261) Options Closed (5,331) (2,152) Options Exercised — — Balance at July 31, 2016 622 307 31 Short-Term Treasury Fund G. Capital share transactions for each class of shares were: Six Months Ended Year Ended July 31, 2016 January 31, 2016 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 177,349 16,499 270,929 25,290 Issued in Lieu of Cash Distributions 4,178 388 7,625 712 Redeemed (225,327) (20,958) (315,030) (29,413) Net Increase (Decrease)—Investor Shares (43,800) (4,071) (36,476) (3,411) Admiral Shares Issued 830,026 77,199 1,633,121 152,471 Issued in Lieu of Cash Distributions 27,660 2,570 47,683 4,453 Redeemed (574,971) (53,480) (1,312,810) (122,569) Net Increase (Decrease)—Admiral Shares 282,715 26,289 367,994 34,355 H. Management has determined that no material events or transactions occurred subsequent to July 31, 2016, that would require recognition or disclosure in these financial statements. 32 Short-Term Federal Fund Fund Profile As of July 31, 2016 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VSGBX VSGDX Expense Ratio 1 0.20% 0.10% 30-Day SEC Yield 0.78% 0.88% Financial Attributes Barclays Barclays 1–5 Year Aggregate Gov’t Bond Fund Index Index Number of Bonds 129 569 9,804 Yield to Maturity (before expenses) 0.9% 0.8% 1.9% Average Coupon 1.4% 1.7% 3.1% Average Duration 2.3 years 2.7 years 5.5 years Average Effective Maturity 2.6 years 2.8 years 7.7 years Short-Term Reserves 3.5% — — Sector Diversification (% of portfolio) Government Mortgage-Backed 11.0% Treasury/Agency 89.0 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Volatility Measures Barclays Barclays 1–5 Year Aggregate Gov’t Bond Index Index R-Squared 0.96 0.75 Beta 0.75 0.33 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Effective Maturity (% of portfolio) Under 1 Year 20.7% 1 - 3 Years 44.5 3 - 5 Years 29.5 5 - 7 Years 1.0 7 - 10 Years 3.4 10 - 20 Years 0.9 Distribution by Credit Quality (% of portfolio) U.S. Government 96.4% Not Rated 3.6 Credit-quality ratings are obtained from Moody's and S&P, and the higher rating for each issue is shown. "Not Rated" is used to classify securities for which a rating is not available. Not rated securities include a fund's investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. For more information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated May 26, 2016, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2016, the annualized expense ratios were 0.20% for Investor Shares and 0.10% for Admiral Shares. 33 Short-Term Federal Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): January 31, 2006, Through July 31, 2016 Barclays 1–5 Year Gov’t Investor Shares Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2007 4.19% 0.10% 4.29% 4.04% 2008 4.77 4.48 9.25 9.86 2009 3.94 0.84 4.78 5.66 2010 2.39 1.62 4.01 2.56 2011 1.53 0.97 2.50 2.84 2012 1.00 2.09 3.09 3.26 2013 0.56 0.20 0.76 0.51 2014 0.54 -0.32 0.22 0.40 2015 0.62 0.74 1.36 1.75 2016 0.88 0.05 0.93 1.05 2017 0.54 0.56 1.10 1.23 Note: For 2017, performance data reflect the six months ended July 31, 2016. Average Annual Total Returns: Periods Ended June 30, 2016 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 12/31/1987 2.10% 1.27% 1.91% 1.22% 3.13% Admiral Shares 2/12/2001 2.21 1.37 2.01 1.22 3.23 See Financial Highlights for dividend and capital gains information. 34 Short-Term Federal Fund Financial Statements (unaudited) Statement of Net Assets As of July 31, 2016 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Coupon Date ($000) ($000) U.S. Government and Agency Obligations (99.5%) U.S. Government Securities (5.1%) United States Treasury Inflation Indexed Bonds 0.125% 4/15/21 48,335 49,973 United States Treasury Inflation Indexed Bonds 0.625% 1/15/26 76,958 82,075 United States Treasury Inflation Indexed Bonds 0.125% 7/15/26 1,906 1,940 1 United States Treasury Note/Bond 0.625% 9/30/17 22,500 22,500 United States Treasury Note/Bond 1.000% 11/30/19 9,500 9,553 United States Treasury Note/Bond 1.250% 1/31/20 6,350 6,435 United States Treasury Note/Bond 1.375% 3/31/20 700 713 United States Treasury Note/Bond 1.375% 5/31/20 21,200 21,574 United States Treasury Note/Bond 1.500% 5/31/20 42,000 42,945 United States Treasury Note/Bond 1.625% 6/30/20 41,000 42,115 United States Treasury Note/Bond 1.375% 4/30/21 8,100 8,234 288,057 Agency Bonds and Notes (83.4%) 2 AID-Israel 5.500% 9/18/23 7,000 8,837 2 AID-Israel 5.500% 4/26/24 9,300 11,765 2 AID-Jordan 2.578% 6/30/22 33,500 35,515 3 Fannie Mae Interest Strip 0.000% 1/15/19 1,560 1,527 3 Fannie Mae Principal Strip 0.000% 2/1/19 18,382 17,851 4 Federal Farm Credit Banks 1.110% 2/20/18 14,000 14,081 4 Federal Home Loan Banks 0.625% 5/30/17 23,250 23,247 4 Federal Home Loan Banks 0.750% 8/28/17 81,600 81,668 4 Federal Home Loan Banks 1.000% 12/19/17 8,900 8,934 4 Federal Home Loan Banks 1.375% 3/9/18 75,700 76,449 4 Federal Home Loan Banks 0.875% 3/19/18 43,950 44,037 4 Federal Home Loan Banks 1.125% 4/25/18 42,575 42,839 4 Federal Home Loan Banks 0.875% 6/29/18 83,300 83,461 4 Federal Home Loan Banks 0.625% 8/7/18 74,050 73,816 4 Federal Home Loan Banks 5.375% 5/15/19 46,000 51,717 4 Federal Home Loan Banks 1.750% 6/12/20 20,000 20,540 4 Federal Home Loan Banks 1.375% 2/18/21 125,200 126,620 4 Federal Home Loan Banks 1.125% 7/14/21 17,300 17,247 3 Federal Home Loan Mortgage Corp. 1.250% 5/12/17 26,100 26,229 Federal Home Loan Mortgage Corp. 0.875% 6/16/17 40,000 40,081 3 Federal Home Loan Mortgage Corp. 0.750% 7/14/17 25,000 25,019 3 Federal Home Loan Mortgage Corp. 1.000% 9/29/17 35,850 35,985 3 Federal Home Loan Mortgage Corp. 5.125% 11/17/17 60,000 63,396 3 Federal Home Loan Mortgage Corp. 1.000% 12/15/17 72,950 73,225 35 Short-Term Federal Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 3 Federal Home Loan Mortgage Corp. 0.750% 1/12/18 79,150 79,180 Federal Home Loan Mortgage Corp. 1.050% 2/26/18 150,000 149,971 3 Federal Home Loan Mortgage Corp. 0.875% 3/7/18 11,550 11,572 3 Federal Home Loan Mortgage Corp. 0.750% 4/9/18 123,750 123,723 Federal Home Loan Mortgage Corp. 1.050% 5/25/18 50,000 49,981 Federal Home Loan Mortgage Corp. 1.250% 5/25/18 50,000 50,016 3 Federal Home Loan Mortgage Corp. 4.875% 6/13/18 16,000 17,214 Federal Home Loan Mortgage Corp. 1.060% 6/22/18 50,000 49,980 3 Federal Home Loan Mortgage Corp. 0.850% 7/27/18 63,000 63,095 Federal Home Loan Mortgage Corp. 1.050% 7/27/18 50,000 49,977 Federal Home Loan Mortgage Corp. 1.200% 10/29/18 75,000 75,034 Federal Home Loan Mortgage Corp. 1.200% 11/16/18 75,000 75,014 3 Federal Home Loan Mortgage Corp. 1.125% 4/15/19 167,250 168,453 Federal Home Loan Mortgage Corp. 1.375% 5/17/19 81,230 81,248 Federal Home Loan Mortgage Corp. 1.400% 5/24/19 80,500 80,526 Federal Home Loan Mortgage Corp. 1.275% 6/28/19 50,000 49,971 3 Federal Home Loan Mortgage Corp. 0.875% 7/19/19 114,200 114,133 Federal Home Loan Mortgage Corp. 1.250% 7/26/19 50,000 49,995 3 Federal Home Loan Mortgage Corp. 1.250% 10/2/19 86,550 87,398 3 Federal National Mortgage Assn. 5.000% 5/11/17 29,500 30,503 3 Federal National Mortgage Assn. 5.375% 6/12/17 17,800 18,524 Federal National Mortgage Assn. 2.000% 9/26/17 100,000 100,225 3 Federal National Mortgage Assn. 1.000% 9/27/17 35,750 35,884 Federal National Mortgage Assn. 2.000% 10/17/17 100,000 100,302 3 Federal National Mortgage Assn. 0.875% 10/26/17 26,400 26,456 3 Federal National Mortgage Assn. 1.000% 11/28/17 20,500 20,575 3 Federal National Mortgage Assn. 0.875% 3/28/18 6,500 6,513 Federal National Mortgage Assn. 0.750% 7/27/18 90,000 89,873 Federal National Mortgage Assn. 1.250% 9/27/18 10,000 10,097 3 Federal National Mortgage Assn. 1.125% 10/19/18 92,800 93,454 3 Federal National Mortgage Assn. 1.125% 12/14/18 138,850 139,830 3 Federal National Mortgage Assn. 1.375% 1/28/19 88,750 89,933 3 Federal National Mortgage Assn. 1.875% 2/19/19 70,000 71,833 3 Federal National Mortgage Assn. 1.000% 2/26/19 150,050 150,677 Federal National Mortgage Assn. 1.250% 2/26/19 75,000 74,984 Federal National Mortgage Assn. 1.300% 2/26/19 66,500 66,540 Federal National Mortgage Assn. 1.250% 6/13/19 50,000 49,981 3 Federal National Mortgage Assn. 0.875% 8/2/19 73,800 73,734 3 Federal National Mortgage Assn. 0.000% 10/9/19 135,000 130,668 3 Federal National Mortgage Assn. 1.750% 11/26/19 35,500 36,419 3 Federal National Mortgage Assn. 1.625% 1/21/20 37,500 38,330 3 Federal National Mortgage Assn. 1.500% 11/30/20 16,100 16,379 3 Federal National Mortgage Assn. 1.875% 12/28/20 15,100 15,603 3 Federal National Mortgage Assn. 1.375% 2/26/21 12,750 12,895 3 Federal National Mortgage Assn. 2.125% 4/24/26 22,900 23,634 4 Financing Corp. 0.000% 10/6/17 42,394 42,024 4 Financing Corp. 0.000% 11/11/17 2,000 1,980 4 Financing Corp. 0.000% 11/30/17 1,905 1,886 4 Financing Corp. 0.000% 11/30/17 29,145 28,847 4 Financing Corp. 0.000% 5/11/18 78,000 76,774 4 Financing Corp. 0.000% 11/2/18 1,540 1,509 4 Financing Corp. 0.000% 12/6/18 32,496 31,786 4 Financing Corp. 0.000% 3/7/19 3,910 3,812 4 Financing Corp. 0.000% 9/26/19 7,768 7,524 Government Trust Certificate 0.000% 4/1/20 10,419 9,925 36 Short-Term Federal Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Private Export Funding Corp. 1.375% 2/15/17 7,744 7,764 Private Export Funding Corp. 5.450% 9/15/17 11,352 11,914 Private Export Funding Corp. 2.250% 12/15/17 6,586 6,695 Private Export Funding Corp. 4.375% 3/15/19 9,070 9,860 Private Export Funding Corp. 1.450% 8/15/19 14,300 14,489 Private Export Funding Corp. 2.250% 3/15/20 12,393 12,884 Private Export Funding Corp. 2.300% 9/15/20 17,450 18,155 Private Export Funding Corp. 4.300% 12/15/21 4,430 5,085 Private Export Funding Corp. 2.800% 5/15/22 13,545 14,525 Private Export Funding Corp. 3.550% 1/15/24 19,900 22,370 Private Export Funding Corp. 2.450% 7/15/24 5,300 5,552 Private Export Funding Corp. 3.250% 6/15/25 16,200 17,998 Residual Funding Corp. Principal Strip 0.000% 10/15/19 179,331 173,436 Residual Funding Corp. Principal Strip 0.000% 7/15/20 63,500 60,617 Residual Funding Corp. Principal Strip 0.000% 10/15/20 41,800 39,818 Residual Funding Corp. Principal Strip 0.000% 1/15/21 35,600 33,665 Resolution Funding Corp. Interest Strip 0.000% 4/15/27 11,800 9,391 4 Tennessee Valley Authority 2.875% 9/15/24 5,000 5,448 4 Tennessee Valley Authority 4.700% 7/15/33 30,990 40,195 4 Tennessee Valley Authority Principal Strip 0.000% 11/1/25 15,000 12,246 4,682,587 Conventional Mortgage-Backed Securities (10.2%) Fannie Mae Pool 2.000% 10/1/27–7/1/28 9,325 9,516 3,5,6 Fannie Mae Pool 2.500% 8/1/28–9/1/31 114,124 118,158 3,5,6 Fannie Mae Pool 3.000% 12/1/20–8/1/46 139,462 146,704 Fannie Mae Pool 3.500% 8/1/20–5/1/30 60,869 65,001 Fannie Mae Pool 4.000% 6/1/18–12/1/28 21,725 22,764 Fannie Mae Pool 4.500% 1/1/18–10/1/25 8,085 8,298 Fannie Mae Pool 5.000% 12/1/16–3/1/38 8,927 9,419 Fannie Mae Pool 5.500% 11/1/16–1/1/25 2,606 2,692 Fannie Mae Pool 6.000% 4/1/17–5/1/24 178 181 Freddie Mac Gold Pool 2.000% 9/1/28–6/1/30 9,283 9,439 3,5,6 Freddie Mac Gold Pool 2.500% 6/1/22–9/1/31 62,020 64,223 3,5,6 Freddie Mac Gold Pool 3.000% 4/1/27–9/1/31 60,116 63,250 Freddie Mac Gold Pool 3.500% 3/1/21–8/1/29 21,923 23,374 Freddie Mac Gold Pool 4.000% 6/1/18–1/1/29 14,253 14,862 Freddie Mac Gold Pool 4.500% 5/1/18–9/1/26 8,488 8,819 Freddie Mac Gold Pool 5.000% 6/1/17–6/1/25 4,063 4,213 Freddie Mac Gold Pool 5.500% 11/1/16–2/1/19 65 66 Freddie Mac Gold Pool 6.000% 10/1/18 35 36 571,015 Nonconventional Mortgage-Backed Securities (0.8%) 3,5,7 Fannie Mae Pool 2.569% 8/1/35 4,061 4,278 3,5,7 Fannie Mae Pool 2.660% 4/1/40 15,433 16,388 3,5,7 Fannie Mae Pool 2.733% 12/1/40 2,543 2,692 3,5,7 Freddie Mac Non Gold Pool 2.537% 7/1/35 10,551 11,159 3,5,7 Freddie Mac Non Gold Pool 2.589% 11/1/35 7,429 7,907 3,5,7 Freddie Mac Non Gold Pool 2.849% 7/1/33 1,327 1,403 43,827 Total U.S. Government and Agency Obligations (Cost $5,541,929) 5,585,486 37 Short-Term Federal Fund Market Value • Coupon Shares ($000) Temporary Cash Investment (3.5%) Money Market Fund (3.5%) 8 Vanguard Market Liquidity Fund (Cost $199,743) 0.561% 199,743,000 199,743 Total Investments (103.0%) (Cost $5,741,672) 5,785,229 Expiration Date Contracts Liability for Options Written (0.0%) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $132.50 8/26/16 165 (72) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $134.00 9/23/16 66 (20) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $135.00 8/26/16 165 (18) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $130.50 8/26/16 66 (5) Total Liability for Options Written (Premiums Received $228) (115) Other Assets and Liabilities (-3.0%) Other Assets 437,011 Liabilities (606,192) (169,181) Net Assets (100%) 5,615,933 Amount ($000) Statement of Assets and Liabilities Assets Investments in Securities, at Value Unaffiliated Issuers 5,585,486 Affiliated Vanguard Funds 199,743 Total Investments in Securities 5,785,229 Investment in Vanguard 446 Receivables for Investment Securities Sold 417,039 Receivables for Accrued Income 16,061 Receivables for Capital Shares Issued 2,085 Other Assets 1,380 Total Other Assets 6,222,240 Liabilities Payables for Investment Securities Purchased 590,561 Payables for Capital Shares Redeemed 4,046 Payables for Distributions 626 Payables to Vanguard 3,033 Options Contracts Written 115 Other Liabilities 7,926 Total Liabilities 606,307 Net Assets 5,615,933 38 Short-Term Federal Fund At July 31, 2016, net assets consisted of: Amount ($000) Paid-in Capital 5,566,365 Overdistributed Net Investment Income (88) Accumulated Net Realized Gains 14,892 Unrealized Appreciation (Depreciation) Investment Securities 43,557 Futures Contracts (8,906) Options on Futures Contracts 113 Net Assets 5,615,933 Investor Shares—Net Assets Applicable to 72,891,510 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 791,074 Net Asset Value Per Share—Investor Shares $10.85 Admiral Shares—Net Assets Applicable to 444,574,621 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 4,824,859 Net Asset Value Per Share—Admiral Shares $10.85 • See Note A in Notes to Financial Statements. 1 Securities with a value of $2,925,000 have been segregated as initial margin for open futures contracts. 2 U.S. government-guaranteed. 3 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 6 Includes securities purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of July 31, 2016. 7 Adjustable-rate security. 8 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. See accompanying Notes, which are an integral part of the Financial Statements. 39 Short-Term Federal Fund Statement of Operations Six Months Ended July 31, 2016 ($000) Investment Income Income Interest 1 34,492 Total Income 34,492 Expenses The Vanguard Group—Note B Investment Advisory Services 283 Management and Administrative—Investor Shares 641 Management and Administrative—Admiral Shares 1,686 Marketing and Distribution—Investor Shares 82 Marketing and Distribution—Admiral Shares 243 Custodian Fees 35 Shareholders’ Reports—Investor Shares 21 Shareholders’ Reports—Admiral Shares 14 Trustees’ Fees and Expenses 2 Total Expenses 3,007 Net Investment Income 31,485 Realized Net Gain (Loss) Investment Securities Sold 21,945 Futures Contracts (1,157) Options on Futures Contracts 756 Realized Net Gain (Loss) 21,544 Change in Unrealized Appreciation (Depreciation) Investment Securities 20,703 Futures Contracts (8,180) Options on Futures Contracts 174 Change in Unrealized Appreciation (Depreciation) 12,697 Net Increase (Decrease) in Net Assets Resulting from Operations 65,726 1 Interest income from an affiliated company of the fund was $789,000. See accompanying Notes, which are an integral part of the Financial Statements. 40 Short-Term Federal Fund Statement of Changes in Net Assets Six Months Ended Year Ended July 31, January 31, 2016 2016 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 31,485 48,711 Realized Net Gain (Loss) 21,544 5,399 Change in Unrealized Appreciation (Depreciation) 12,697 (4,477) Net Increase (Decrease) in Net Assets Resulting from Operations 65,726 49,633 Distributions Net Investment Income Investor Shares (4,352) (7,537) Admiral Shares (27,198) (41,169) Realized Capital Gain 1 Investor Shares — (2,752) Admiral Shares — (13,979) Total Distributions (31,550) (65,437) Capital Share Transactions Investor Shares (31,269) (103,156) Admiral Shares 453,817 232,621 Net Increase (Decrease) from Capital Share Transactions 422,548 129,465 Total Increase (Decrease) 456,724 113,661 Net Assets Beginning of Period 5,159,209 5,045,548 End of Period 2 5,615,933 5,159,209 1 Includes fiscal 2017 and 2016 short-term gain distributions totaling $0 and $12,461,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net Assets—End of Period includes undistributed (overdistributed) net investment income of ($88,000) and ($23,000). See accompanying Notes, which are an integral part of the Financial Statements. 41 Short-Term Federal Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2016 2016 2015 2014 2013 2012 Net Asset Value, Beginning of Period $10.79 $10.82 $10.74 $10.78 $10.89 $10.77 Investment Operations Net Investment Income .058 .095 .066 .058 .061 .106 Net Realized and Unrealized Gain (Loss) on Investments .060 .005 .080 (.034) .022 . 225 Total from Investment Operations .118 .100 .146 .024 .083 .331 Distributions Dividends from Net Investment Income (. 058) (. 095) (. 066) (. 058) (. 061) (.106) Distributions from Realized Capital Gains — (.035) — (.006) (.132) (.105) Total Distributions (. 058) (.130) (. 066) (. 064) (.193) (. 211) Net Asset Value, End of Period $10.85 $10.79 $10.82 $10.74 $10.78 $10.89 Total Return 1 1.10% 0.93% 1.36% 0.22% 0.76% 3.09% Ratios/Supplemental Data Net Assets, End of Period (Millions) $791 $817 $924 $1,051 $1,884 $2,282 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 0.20% 0.20% 0.20% 0.20% Ratio of Net Investment Income to Average Net Assets 1.08% 0.88% 0.61% 0.54% 0.56% 0.97% Portfolio Turnover Rate 2 297% 314% 361% 418% 436% 411% The expense ratio, net investment income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 47%, 75%, 99%, 87%, 139%, and 149% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 42 Short-Term Federal Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2016 2016 2015 2014 2013 2012 Net Asset Value, Beginning of Period $10.79 $10.82 $10.74 $10.78 $10.89 $10.77 Investment Operations Net Investment Income .064 .105 .077 .069 .071 .117 Net Realized and Unrealized Gain (Loss) on Investments .060 .005 .080 (.034) .022 . 225 Total from Investment Operations .124 .110 .157 .035 .093 .342 Distributions Dividends from Net Investment Income (. 064) (.105) (. 077) (. 069) (. 071) (.117) Distributions from Realized Capital Gains — (.035) — (.006) (.132) (.105) Total Distributions (. 064) (.140) (. 077) (. 075) (. 203) (. 222) Net Asset Value, End of Period $10.85 $10.79 $10.82 $10.74 $10.78 $10.89 Total Return 1 1.15% 1.03% 1.47% 0.33% 0.86% 3.20% Ratios/Supplemental Data Net Assets, End of Period (Millions) $4,825 $4,342 $4,122 $4,205 $3,792 $3,481 Ratio of Total Expenses to Average Net Assets 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% Ratio of Net Investment Income to Average Net Assets 1.18% 0.98% 0.71% 0.64% 0.66% 1.07% Portfolio Turnover Rate 2 297% 314% 361% 418% 436% 411% The expense ratio, net investment income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 47%, 75%, 99%, 87%, 139%, and 149% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 43 Short-Term Federal Fund Notes to Financial Statements Vanguard Short-Term Federal Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds and temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures and Options: The fund uses futures contracts and options on futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The primary risk associated with purchasing options is that interest rates move in such a way that the option is out-of-the-money, the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with writing options is that interest rates move in such a way that the option is in-the-money, the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. Counterparty risk involving futures and exchange-traded options is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures and options on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 44 Short-Term Federal Fund During the six months ended July 31, 2016, the fund’s average investments in long and short futures contracts represented 9% and 5% of net assets, respectively, based on the average of aggregate settlement values at each quarter-end during the period. Options on futures contracts are also valued at their quoted daily settlement prices. The premium paid for a purchased option is recorded in the Statement of Net Assets as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded in the Statement of Net Assets as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded in the Statement of Operations as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. During the six months ended July 31, 2016, the fund’s average value of investments in options purchased and options written each represented less than 1% of net assets, respectively, based on the average market values at each quarter-end during the period. 3. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may be a seller of TBA transactions to reduce its exposure to the mortgage-backed securities market or in order to sell mortgage-backed securities it owns under delayed-delivery arrangements. When the fund is a buyer of TBA transactions, it maintains cash or short-term investments in an amount sufficient to meet the purchase price at the settlement date of the TBA transaction. The primary risk associated with TBA transactions is that a counterparty may default on its obligations. The fund mitigates its counterparty risk by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counterparties, and monitoring its exposure to each counterparty. The fund may also enter into a Master Securities Forward Transaction Agreement (MSFTA) with certain counterparties and require them to transfer collateral as security for their performance. Under an MSFTA, upon a counterparty default (including bankruptcy), the fund may terminate any TBA transactions with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. At July 31, 2016, counterparties had deposited in segregated accounts securities with a value of $269,000 in connection with TBA transactions. 4. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The fund has also entered into mortgage-dollar-roll transactions in which the fund buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The fund continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the fund’s portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold or Payables for Investment Securities Purchased in the Statement of Assets and Liabilities. 45 Short-Term Federal Fund 5. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (January 31, 2012–2015), and for the period ended July 31, 2016, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 6. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 7. Credit Facility: The fund and certain other funds managed by The Vanguard Group (“Vanguard”) participate in a $3.1 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the fund’s regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.10% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the fund’s board of trustees and included in Management and Administrative expenses on the fund’s Statement of Operations. Any borrowings under this facility bear interest at a rate based upon the higher of the one-month London Interbank Offered Rate, federal funds effective rate, or overnight bank funding rate plus an agreed-upon spread. The fund had no borrowings outstanding at July 31, 2016, or at any time during the period then ended. 8. Other: Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. In accordance with the terms of a Funds’ Service Agreement (the “FSA”) between Vanguard and the fund, Vanguard furnishes to the fund investment advisory, corporate management, administrative, marketing, and distribution services at Vanguard’s cost of operations (as defined by the FSA). These costs of operations are allocated to the fund based on methods and guidelines approved by the board of trustees. Vanguard does not require reimbursement in the current period for certain costs of operations (such as deferred compensation/benefits and risk/insurance costs); the fund’s liability for these costs of operations is included in Payables to Vanguard on the Statement of Assets and Liabilities. Upon the request of Vanguard, the fund may invest up to 0.40% of its net assets as capital in Vanguard. At July 31, 2016, the fund had contributed to Vanguard capital in the amount of $446,000, representing 0.01% of the fund’s net assets and 0.18% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and employees, respectively, of Vanguard. 46 Short-Term Federal Fund C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of July 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 5,585,486 — Temporary Cash Investments 199,743 — — Futures Contracts—Assets 1 979 — — Futures Contracts—Liabilities 1 (1,421) — — Liability for Options Written (115) — — Total 199,186 5,585,486 — 1 Represents variation margin on the last day of the reporting period. D. At July 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 5-Year U. S. Treasury Note September 2016 3,534 431,203 (38) Ultra 10-Year U.S. Treasury Note September 2016 (1,107) (161,847) (4,834) 2-Year U.S. Treasury Note September 2016 357 78,183 7 30-Year U.S. Treasury Bond September 2016 (402) (70,124) (4,491) 10-Year U.S. Treasury Note September 2016 (496) (65,991) (87) Ultra Long U.S. Treasury Bond September 2016 134 25,531 537 (8,906) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. 47 Short-Term Federal Fund Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes. These differences will reverse at some time in the future. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. At July 31, 2016, the cost of investment securities for tax purposes was $5,742,341,000. Net unrealized appreciation of investment securities for tax purposes was $42,888,000, consisting of unrealized gains of $46,659,000 on securities that had risen in value since their purchase and $3,771,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the six months ended July 31, 2016, the fund purchased $6,861,540,000 of investment securities and sold $7,239,754,000 of investment securities, other than temporary cash investments. G. The following table summarizes the fund’s options written during the six months ended July 31, 2016. Premiums Number of Received Options Written Contracts ($000) Balance at January 31, 2016 572 215 Options Written 5,999 2,419 Options Expired (1,479) (553) Options Closed (4,630) (1,853) Options Exercised — — Balance at July 31, 2016 462 228 H. Capital share transactions for each class of shares were: Six Months Ended Year Ended July 31, 2016 January 31, 2016 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 103,730 9,587 166,939 15,490 Issued in Lieu of Cash Distributions 3,964 366 9,450 878 Redeemed (138,963) (12,844) (279,545) (25,944) Net Increase (Decrease)—Investor Shares (31,269) (2,891) (103,156) (9,576) Admiral Shares Issued 941,091 87,063 1,230,824 114,220 Issued in Lieu of Cash Distributions 24,000 2,217 48,588 4,513 Redeemed (511,274) (47,277) (1,046,791) (97,150) Net Increase (Decrease)—Admiral Shares 453,817 42,003 232,621 21,583 I. Management has determined that no material events or transactions occurred subsequent to July 31, 2016, that would require recognition or disclosure in these financial statements. 48 Intermediate-Term Treasury Fund Fund Profile As of July 31, 2016 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VFITX VFIUX Expense Ratio 1 0.20% 0.10% 30-Day SEC Yield 0.94% 1.04% Financial Attributes Barclays Barclays 5–10 Year Aggregate Treasury Bond Fund Index Index Number of Bonds 130 54 9,804 Yield to Maturity (before expenses) 1.1% 1.3% 1.9% Average Coupon 1.9% 2.1% 3.1% Average Duration 5.3 years 6.6 years 5.5 years Average Effective Maturity 5.7 years 7.1 years 7.7 years Short-Term Reserves 0.7% — — Sector Diversification (% of portfolio) Treasury/Agency 100.0% The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Volatility Measures Barclays Barclays 5–10 Year Aggregate Treasury Bond Index Index R-Squared 0.98 0.86 Beta 0.81 1.21 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Effective Maturity (% of portfolio) Under 1 Year 0.2% 3 - 5 Years 42.7 5 - 7 Years 34.0 7 - 10 Years 22.9 10 - 20 Years 0.2 Distribution by Credit Quality (% of portfolio) U.S. Government 99.3% Not Rated 0.7 Credit-quality ratings are obtained from Moody's and S&P, and the higher rating for each issue is shown. "Not Rated" is used to classify securities for which a rating is not available. Not rated securities include a fund's investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. For more information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated May 26, 2016, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2016, the annualized expense ratios were 0.20% for Investor Shares and 0.10% for Admiral Shares. 49 Intermediate-Term Treasury Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): January 31, 2006, Through July 31, 2016 Barclays 5–10 Year Treasury Investor Shares Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2007 4.69% -1.47% 3.22% 3.04% 2008 4.98 8.70 13.68 14.13 2009 3.88 3.41 7.29 9.48 2010 3.10 -0.39 2.71 0.47 2011 2.70 2.89 5.59 6.69 2012 2.11 8.25 10.36 13.95 2013 1.34 -0.24 1.10 1.46 2014 1.47 -2.21 -0.74 -1.47 2015 1.74 3.64 5.38 7.66 2016 1.65 -0.48 1.17 1.38 2017 0.81 2.00 2.81 3.73 Note: For 2017, performance data reflect the six months ended July 31, 2016. Average Annual Total Returns: Periods Ended June 30, 2016 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 10/28/1991 5.97% 3.40% 2.63% 2.67% 5.30% Admiral Shares 2/12/2001 6.08 3.50 2.75 2.67 5.42 See Financial Highlights for dividend and capital gains information. 50 Intermediate-Term Treasury Fund Financial Statements (unaudited) Statement of Net Assets As of July 31, 2016 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Coupon Date ($000) ($000) U.S. Government and Agency Obligations (99.3%) U.S. Government Securities (96.2%) United States Treasury Inflation Indexed Bonds 0.125% 4/15/21 58,691 60,680 United States Treasury Inflation Indexed Bonds 0.625% 1/15/26 96,808 103,245 United States Treasury Inflation Indexed Bonds 0.125% 7/15/26 2,352 2,393 United States Treasury Note/Bond 8.125% 8/15/19 5,696 6,951 United States Treasury Note/Bond 1.625% 8/31/19 27,142 27,837 United States Treasury Note/Bond 1.000% 9/30/19 23,823 23,972 United States Treasury Note/Bond 1.750% 9/30/19 53,633 55,217 United States Treasury Note/Bond 1.250% 10/31/19 14,546 14,751 United States Treasury Note/Bond 1.500% 10/31/19 56,626 57,865 United States Treasury Note/Bond 3.375% 11/15/19 51,370 55,640 United States Treasury Note/Bond 1.000% 11/30/19 37,510 37,721 United States Treasury Note/Bond 1.500% 11/30/19 59,971 61,292 United States Treasury Note/Bond 1.125% 12/31/19 36,591 36,946 United States Treasury Note/Bond 1.625% 12/31/19 63,679 65,351 United States Treasury Note/Bond 1.250% 1/31/20 64,154 65,016 United States Treasury Note/Bond 1.375% 1/31/20 41,733 42,476 United States Treasury Note/Bond 3.625% 2/15/20 70,163 76,938 United States Treasury Note/Bond 8.500% 2/15/20 2,907 3,684 United States Treasury Note/Bond 1.250% 2/29/20 36,228 36,715 United States Treasury Note/Bond 1.375% 2/29/20 66,465 67,649 United States Treasury Note/Bond 1.125% 3/31/20 33,444 33,758 United States Treasury Note/Bond 1.375% 3/31/20 66,103 67,280 United States Treasury Note/Bond 1.125% 4/30/20 45,763 46,163 United States Treasury Note/Bond 1.375% 4/30/20 65,595 66,774 United States Treasury Note/Bond 3.500% 5/15/20 59,094 64,800 United States Treasury Note/Bond 8.750% 5/15/20 3,089 3,992 United States Treasury Note/Bond 1.375% 5/31/20 48,503 49,360 United States Treasury Note/Bond 1.500% 5/31/20 67,807 69,333 United States Treasury Note/Bond 1.625% 6/30/20 65,961 67,754 United States Treasury Note/Bond 1.875% 6/30/20 31,930 33,108 United States Treasury Note/Bond 1.625% 7/31/20 66,476 68,293 United States Treasury Note/Bond 2.000% 7/31/20 41,417 43,152 United States Treasury Note/Bond 2.625% 8/15/20 61,203 65,296 United States Treasury Note/Bond 8.750% 8/15/20 4,605 6,036 United States Treasury Note/Bond 1.375% 8/31/20 63,921 65,029 United States Treasury Note/Bond 2.125% 8/31/20 47,870 50,129 United States Treasury Note/Bond 1.375% 9/30/20 65,000 66,127 51 Intermediate-Term Treasury Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) United States Treasury Note/Bond 2.000% 9/30/20 36,470 38,026 United States Treasury Note/Bond 1.375% 10/31/20 64,971 66,077 United States Treasury Note/Bond 1.750% 10/31/20 53,070 54,795 1 United States Treasury Note/Bond 2.625% 11/15/20 98,731 105,549 United States Treasury Note/Bond 1.625% 11/30/20 62,431 64,167 United States Treasury Note/Bond 2.000% 11/30/20 42,666 44,506 United States Treasury Note/Bond 1.750% 12/31/20 62,172 64,222 United States Treasury Note/Bond 2.375% 12/31/20 41,046 43,496 United States Treasury Note/Bond 1.375% 1/31/21 61,840 62,864 United States Treasury Note/Bond 2.125% 1/31/21 43,399 45,542 United States Treasury Note/Bond 3.625% 2/15/21 79,354 88,579 United States Treasury Note/Bond 7.875% 2/15/21 3,162 4,128 United States Treasury Note/Bond 1.125% 2/28/21 64,893 65,288 United States Treasury Note/Bond 2.000% 2/28/21 44,451 46,424 United States Treasury Note/Bond 1.250% 3/31/21 59,969 60,625 United States Treasury Note/Bond 2.250% 3/31/21 43,460 45,912 United States Treasury Note/Bond 1.375% 4/30/21 60,221 61,218 United States Treasury Note/Bond 2.250% 4/30/21 46,860 49,525 United States Treasury Note/Bond 3.125% 5/15/21 50,508 55,448 United States Treasury Note/Bond 8.125% 5/15/21 3,019 4,023 United States Treasury Note/Bond 1.375% 5/31/21 75,759 77,049 United States Treasury Note/Bond 2.000% 5/31/21 31,691 33,137 United States Treasury Note/Bond 1.125% 6/30/21 44,752 44,969 United States Treasury Note/Bond 2.125% 6/30/21 46,953 49,389 United States Treasury Note/Bond 1.125% 7/31/21 55,000 55,258 United States Treasury Note/Bond 2.250% 7/31/21 51,719 54,749 United States Treasury Note/Bond 2.125% 8/15/21 74,035 77,922 United States Treasury Note/Bond 8.125% 8/15/21 2,801 3,773 United States Treasury Note/Bond 2.000% 8/31/21 55,409 57,981 United States Treasury Note/Bond 2.125% 9/30/21 58,045 61,110 United States Treasury Note/Bond 2.000% 10/31/21 60,896 63,751 United States Treasury Note/Bond 2.000% 11/15/21 78,685 82,398 United States Treasury Note/Bond 8.000% 11/15/21 16,938 22,967 United States Treasury Note/Bond 1.875% 11/30/21 61,587 64,089 United States Treasury Note/Bond 2.125% 12/31/21 62,918 66,300 United States Treasury Note/Bond 1.500% 1/31/22 66,300 67,647 United States Treasury Note/Bond 2.000% 2/15/22 66,229 69,385 United States Treasury Note/Bond 1.750% 2/28/22 67,357 69,630 United States Treasury Note/Bond 1.750% 3/31/22 68,502 70,803 United States Treasury Note/Bond 1.750% 4/30/22 69,296 71,613 United States Treasury Note/Bond 1.750% 5/15/22 63,734 65,865 United States Treasury Note/Bond 1.875% 5/31/22 69,607 72,434 United States Treasury Note/Bond 2.125% 6/30/22 68,906 72,674 United States Treasury Note/Bond 2.000% 7/31/22 69,729 73,041 United States Treasury Note/Bond 1.625% 8/15/22 63,262 64,903 United States Treasury Note/Bond 7.250% 8/15/22 7,727 10,486 United States Treasury Note/Bond 1.875% 8/31/22 70,424 73,263 United States Treasury Note/Bond 1.750% 9/30/22 70,336 72,611 United States Treasury Note/Bond 1.875% 10/31/22 68,031 70,720 United States Treasury Note/Bond 1.625% 11/15/22 93,659 95,942 United States Treasury Note/Bond 7.625% 11/15/22 4,762 6,625 United States Treasury Note/Bond 2.000% 11/30/22 68,503 71,714 United States Treasury Note/Bond 2.125% 12/31/22 66,152 69,759 United States Treasury Note/Bond 1.750% 1/31/23 63,741 65,733 United States Treasury Note/Bond 2.000% 2/15/23 97,783 102,474 52 Intermediate-Term Treasury Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) United States Treasury Note/Bond 7.125% 2/15/23 5,696 7,818 United States Treasury Note/Bond 1.500% 2/28/23 62,959 63,942 United States Treasury Note/Bond 1.500% 3/31/23 59,737 60,633 United States Treasury Note/Bond 1.625% 4/30/23 55,400 56,664 United States Treasury Note/Bond 1.750% 5/15/23 82,957 85,588 United States Treasury Note/Bond 1.625% 5/31/23 52,481 53,678 United States Treasury Note/Bond 1.375% 6/30/23 51,979 52,304 United States Treasury Note/Bond 1.250% 7/31/23 52,000 51,862 United States Treasury Note/Bond 2.500% 8/15/23 72,180 78,180 United States Treasury Note/Bond 6.250% 8/15/23 6,211 8,303 United States Treasury Note/Bond 2.750% 11/15/23 56,053 61,781 United States Treasury Note/Bond 2.750% 2/15/24 50,719 55,973 United States Treasury Note/Bond 2.500% 5/15/24 64,323 69,871 United States Treasury Note/Bond 2.375% 8/15/24 176,018 189,659 United States Treasury Note/Bond 2.250% 11/15/24 135,702 144,968 United States Treasury Note/Bond 7.500% 11/15/24 4,037 5,996 United States Treasury Note/Bond 2.000% 2/15/25 89,884 94,209 United States Treasury Note/Bond 7.625% 2/15/25 3,600 5,425 United States Treasury Note/Bond 2.125% 5/15/25 155,456 164,541 United States Treasury Note/Bond 2.000% 8/15/25 91,209 95,598 United States Treasury Note/Bond 6.875% 8/15/25 5,437 7,973 United States Treasury Note/Bond 2.250% 11/15/25 63,590 68,041 United States Treasury Note/Bond 1.625% 2/15/26 67,384 68,416 United States Treasury Note/Bond 6.000% 2/15/26 19,478 27,455 United States Treasury Note/Bond 1.625% 5/15/26 111,791 113,520 6,683,699 Agency Bonds and Notes (3.1%) 2 AID-Israel 5.500% 9/18/23 8,000 10,099 2 AID-Israel 5.500% 4/26/24 10,700 13,536 2 AID-Israel 0.000% 5/1/24 13,215 11,271 2 AID-Israel 0.000% 11/1/24 75,000 63,965 2 AID-Israel 0.000% 8/15/25 15,929 13,055 Private Export Funding Corp. 2.300% 9/15/20 13,600 14,150 Private Export Funding Corp. 4.300% 12/15/21 4,150 4,763 Private Export Funding Corp. 2.800% 5/15/22 15,470 16,589 Private Export Funding Corp. 3.550% 1/15/24 23,800 26,754 Private Export Funding Corp. 2.450% 7/15/24 6,085 6,375 Private Export Funding Corp. 3.250% 6/15/25 18,600 20,664 Resolution Funding Corp. Interest Strip 0.000% 4/15/27 14,320 11,396 212,617 Total U.S. Government and Agency Obligations (Cost $6,696,600) 6,896,316 Shares Temporary Cash Investment (0.7%) Money Market Fund (0.7%) 3 Vanguard Market Liquidity Fund (Cost $51,407) 0.561% 51,407,139 51,407 Total Investments (100.0%) (Cost $6,748,007) 6,947,723 53 Intermediate-Term Treasury Fund Market Expiration Value • Date Contracts ($000) Liability for Options Written (0.0%) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $134.00 9/23/16 82 (24) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $135.00 8/26/16 206 (23) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $130.50 8/26/16 82 (6) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $132.50 8/26/16 206 (90) Total Liability for Options Written (Premiums Received $284) (143) Amount ($000) Other Assets and Liabilities (0.0%) Other Assets Investment in Vanguard 554 Receivables for Investment Securities Sold 265,594 Receivables for Accrued Income 40,061 Receivables for Capital Shares Issued 7,338 Other Assets 543 Total Other Assets 314,090 Liabilities Payables for Investment Securities Purchased (284,339) Payables for Capital Shares Redeemed (24,777) Payables for Distributions (1,440) Payables to Vanguard (3,310) Other Liabilities (1,801) Total Liabilities (315,667) Net Assets (100%) 6,946,003 54 Intermediate-Term Treasury Fund At July 31, 2016, net assets consisted of: Amount ($000) Paid-in Capital Undistributed Net Investment Income 1 Accumulated Net Realized Gains Unrealized Appreciation (Depreciation) Investment Securities Futures Contracts Options on Futures Contracts Net Assets Investor SharesNet Assets Applicable to 114,985,259 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareInvestor Shares $11.73 Admiral SharesNet Assets Applicable to 476,965,359 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareAdmiral Shares $11.73  See Note A in Notes to Financial Statements. 1 Securities with a value of $1,315,000 have been segregated as initial margin for open futures contracts. 2 U.S. government-guaranteed. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. See accompanying Notes, which are an integral part of the Financial Statements. 55 Intermediate-Term Treasury Fund Statement of Operations Six Months Ended July 31, 2016 ($000) Investment Income Income Interest 1 Total Income Expenses The Vanguard GroupNote B Investment Advisory Services Management and AdministrativeInvestor Shares Management and AdministrativeAdmiral Shares Marketing and DistributionInvestor Shares Marketing and DistributionAdmiral Shares Custodian Fees 32 Shareholders ReportsInvestor Shares 34 Shareholders ReportsAdmiral Shares 26 Trustees Fees and Expenses 2 Total Expenses Net Investment Income Realized Net Gain (Loss) Investment Securities Sold Futures Contracts Options on Futures Contracts 92 Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities Futures Contracts Options on Futures Contracts Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Interest income from an affiliated company of the fund was $84,000. See accompanying Notes, which are an integral part of the Financial Statements. 56 Intermediate-Term Treasury Fund Statement of Changes in Net Assets Six Months Ended Year Ended July 31, January 31, ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations Distributions Net Investment Income Investor Shares Admiral Shares Realized Capital Gain 1 Investor Shares Admiral Shares Total Distributions Capital Share Transactions Investor Shares Admiral Shares Net Increase (Decrease) from Capital Share Transactions Total Increase (Decrease) Net Assets Beginning of Period End of Period 2 1 Includes fiscal 2017 and 2016 short-term gain distributions totaling $0 and $10,971,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net AssetsEnd of Period includes undistributed (overdistributed) net investment income of $1,000 and $12,000. See accompanying Notes, which are an integral part of the Financial Statements. 57 Intermediate-Term Treasury Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2016 2016 2015 2014 2013 2012 Net Asset Value, Beginning of Period $11.51 $11.66 $11.29 $11.60 $11.78 $11.34 Investment Operations Net Investment Income .092 .188 .188 .170 .156 .226 Net Realized and Unrealized Gain (Loss) on Investments .230 (.057) .410 (.256) (.028) .931 Total from Investment Operations .322 .131 .598 (.086) .128 1.157 Distributions Dividends from Net Investment Income (. 092) (.188) (.188) (.170) (.156) (. 226) Distributions from Realized Capital Gains (. 010) (. 093) (. 040) (. 054) (.152) (. 491) Total Distributions (.102) (. 281) (. 228) (. 224) (. 308) (.717) Net Asset Value, End of Period $11.73 $11.51 $11.66 $11.29 $11.60 $11.78 Total Return 1 2.81% 1.17% 5.38% -0.74% 1.10% 10.36% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,349 $1,326 $1,391 $1,469 $1,902 $2,385 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 0.20% 0.20% 0.20% 0.20% Ratio of Net Investment Income to Average Net Assets 1.59% 1.64% 1.66% 1.48% 1.33% 1.92% Portfolio Turnover Rate 2 151% 142% 63% 42% 117% 273% The expense ratio, net investment income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 4%, 34%, 22%, 0%, 64%, and 119% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 58 Intermediate-Term Treasury Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2016 2016 2015 2014 2013 2012 Net Asset Value, Beginning of Period $11.51 $11.66 $11.29 $11.60 $11.78 $11.34 Investment Operations Net Investment Income .098 .199 .199 .181 .168 .237 Net Realized and Unrealized Gain (Loss) on Investments .230 (.057) .410 (.256) (.028) .931 Total from Investment Operations .328 .142 .609 (.075) .140 1.168 Distributions Dividends from Net Investment Income (. 098) (.199) (.199) (.181) (.168) (. 237) Distributions from Realized Capital Gains (. 010) (. 093) (. 040) (. 054) (.152) (. 491) Total Distributions (.108) (. 292) (. 239) (. 235) (. 320) (.728) Net Asset Value, End of Period $11.73 $11.51 $11.66 $11.29 $11.60 $11.78 Total Return 1 2.86% 1.27% 5.48% -0.64% 1.20% 10.47% Ratios/Supplemental Data Net Assets, End of Period (Millions) $5,597 $4,849 $4,287 $3,619 $4,112 $4,115 Ratio of Total Expenses to Average Net Assets 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% Ratio of Net Investment Income to Average Net Assets 1.69% 1.74% 1.76% 1.58% 1.43% 2.02% Portfolio Turnover Rate 2 151% 142% 63% 42% 117% 273% The expense ratio, net investment income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 4%, 34%, 22%, 0%, 64%, and 119% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 59 Intermediate-Term Treasury Fund Notes to Financial Statements Vanguard Intermediate-Term Treasury Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds and temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures and Options: The fund uses futures contracts and options on futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The primary risk associated with purchasing options is that interest rates move in such a way that the option is out-of-the-money, the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with writing options is that interest rates move in such a way that the option is in-the-money, the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. Counterparty risk involving futures and exchange-traded options is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures and options on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 60 Intermediate-Term Treasury Fund During the six months ended July 31, 2016, the fund’s average investments in long and short futures contracts represented 3% and 2% of net assets, respectively, based on the average of aggregate settlement values at each quarter-end during the period. Options on futures contracts are also valued at their quoted daily settlement prices. The premium paid for a purchased option is recorded in the Statement of Net Assets as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded in the Statement of Net Assets as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded in the Statement of Operations as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. During the six months ended July 31, 2016, the fund’s average value of investments in options purchased and options written each represented less than 1% of net assets, respectively, based on the average market values at each quarter-end during the period. 3. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may be a seller of TBA transactions to reduce its exposure to the mortgage-backed securities market or in order to sell mortgage-backed securities it owns under delayed-delivery arrangements. When the fund is a buyer of TBA transactions, it maintains cash or short-term investments in an amount sufficient to meet the purchase price at the settlement date of the TBA transaction. The primary risk associated with TBA transactions is that a counterparty may default on its obligations. The fund mitigates its counterparty risk by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counterparties, and monitoring its exposure to each counterparty. The fund may also enter into a Master Securities Forward Transaction Agreement (MSFTA) with certain counterparties and require them to transfer collateral as security for their performance. Under an MSFTA, upon a counterparty default (including bankruptcy), the fund may terminate any TBA transactions with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. 4. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the fund’s portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold or Payables for Investment Securities Purchased in the Statement of Net Assets. 5. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (January 31, 2013–2016), and for the period ended July 31, 2016, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 6. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 61 Intermediate-Term Treasury Fund 7. Credit Facility: The fund and certain other funds managed by The Vanguard Group (“Vanguard”) participate in a $3.1 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the fund’s regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.10% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the fund’s board of trustees and included in Management and Administrative expenses on the fund’s Statement of Operations. Any borrowings under this facility bear interest at a rate based upon the higher of the one-month London Interbank Offered Rate, federal funds effective rate, or overnight bank funding rate plus an agreed-upon spread. The fund had no borrowings outstanding at July 31, 2016, or at any time during the period then ended. 8. Other: Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. In accordance with the terms of a Funds’ Service Agreement (the “FSA”) between Vanguard and the fund, Vanguard furnishes to the fund investment advisory, corporate management, administrative, marketing, and distribution services at Vanguard’s cost of operations (as defined by the FSA). These costs of operations are allocated to the fund based on methods and guidelines approved by the board of trustees. Vanguard does not require reimbursement in the current period for certain costs of operations (such as deferred compensation/benefits and risk/insurance costs); the fund’s liability for these costs of operations is included in Payables to Vanguard on the Statement of Net Assets. Upon the request of Vanguard, the fund may invest up to 0.40% of its net assets as capital in Vanguard. At July 31, 2016, the fund had contributed to Vanguard capital in the amount of $554,000, representing 0.01% of the fund’s net assets and 0.22% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and employees, respectively, of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). 62 Intermediate-Term Treasury Fund The following table summarizes the market value of the fund’s investments as of July 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 6,896,316 — Temporary Cash Investments 51,407 — — Liability for Options Written (143) — — Futures Contracts—Assets 1 325 — — Futures Contracts—Liabilities 1 (464) — — Total 51,125 6,896,316 — 1 Represents variation margin on the last day of the reporting period. D. At July 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 10-Year U.S. Treasury Note September 2016 (737) (98,055) (128) 5-Year U.S. Treasury Note September 2016 598 72,965 111 Ultra 10-Year U.S. Treasury Note September 2016 (180) (26,317) (222) Ultra Long U.S. Treasury Bond September 2016 (49) (9,336) (53) (292) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes. These differences will reverse at some time in the future. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. At July 31, 2016, the cost of investment securities for tax purposes was $6,754,595,000. Net unrealized appreciation of investment securities for tax purposes was $193,128,000, consisting of unrealized gains of $193,575,000 on securities that had risen in value since their purchase and $447,000 in unrealized losses on securities that had fallen in value since their purchase. 63 Intermediate-Term Treasury Fund F. During the six months ended July 31, 2016, the fund purchased $5,517,273,000 of investment securities and sold $4,950,709,000 of investment securities, other than temporary cash investments. The following table summarizes the fund’s options written during the six months ended July 31, 2016. Premiums Number of Received Options Written Contracts ($000) Balance at January 31, 2016 441 178 Options Written 5,316 2,189 Options Expired (580) (224) Options Closed (4,601) (1,859) Options Exercised — — Balance at July 31, 2016 576 284 G. Capital share transactions for each class of shares were: Six Months Ended Year Ended July 31, 2016 January 31, 2016 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 228,262 19,688 363,612 31,784 Issued in Lieu of Cash Distributions 10,931 942 29,945 2,628 Redeemed (241,210) (20,812) (440,050) (38,566) Net Increase (Decrease)—Investor Shares (2,017) (182) (46,493) (4,154) Admiral Shares Issued 1,145,019 98,660 1,399,945 122,568 Issued in Lieu of Cash Distributions 40,167 3,460 96,859 8,502 Redeemed (538,804) (46,447) (887,309) (77,630) Net Increase (Decrease) —Admiral Shares 646,382 55,673 609,495 53,440 H. Management has determined that no material events or transactions occurred subsequent to July 31, 2016, that would require recognition or disclosure in these financial statements. 64 GNMA Fund Fund Profile As of July 31, 2016 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VFIIX VFIJX Expense Ratio 1 0.21% 0.11% 30-Day SEC Yield 1.86% 1.96% Financial Attributes Barclays Barclays Aggregate GNMA Bond Fund Index Index Number of Bonds 36 94 9,804 Yield to Maturity (before expenses) 2.0% 1.9% 1.9% Average Coupon 3.4% 3.7% 3.1% Average Duration 2.7 years 2.0 years 5.5 years Average Effective Maturity 4.9 years 4.4 years 7.7 years Short-Term Reserves 12.6% — — Number of Bonds: Issues are mortgage pools grouped by coupon. Sector Diversification (% of portfolio) Collateralized Mortgage Obligations 1.7% Government Mortgage-Backed 97.4 Other Government 0.9 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Volatility Measures Barclays Barclays Aggregate GNMA Bond Index Index R-Squared 0.97 0.69 Beta 1.08 0.71 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Credit Quality (% of portfolio) U.S. Government 93.7% Aaa 6.3 Credit-quality ratings are obtained from Barclays and are from Moody's, Fitch, and S&P. When ratings from all three agencies are used, the median rating is shown. When ratings from two of the agencies are used, the lower rating for each issue is shown. "Not Rated" is used to classify securities for which a rating is not available. Not rated securities include a fund's investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. For more information about these ratings, see the Glossary entry for Credit Quality. Distribution by Coupon (% of portfolio) Less Than 1.0 2.3% 1% to 4% 55.5 4% to 6% 38.8 6% and above 3.4 Investment Focus 1 The expense ratios shown are from the prospectus dated May 26, 2016, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2016, the annualized expense ratios were 0.21% for Investor Shares and 0.11% for Admiral Shares. 65 GNMA Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): January 31, 2006, Through July 31, 2016 Barclays GNMA Investor Shares Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2007 5.20% -1.26% 3.94% 4.27% 2008 5.51 3.05 8.56 8.80 2009 5.08 0.57 5.65 5.98 2010 3.94 2.87 6.81 6.78 2011 3.42 2.29 5.71 5.33 2012 3.41 4.55 7.96 8.21 2013 2.61 -1.26 1.35 1.54 2014 2.28 -1.94 0.34 0.25 2015 2.66 2.63 5.29 4.56 2016 2.35 -0.52 1.83 2.10 2017 1.18 0.86 2.04 1.71 Note: For 2017, performance data reflect the six months ended July 31, 2016. Average Annual Total Returns: Periods Ended June 30, 2016 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 6/27/1980 4.17% 3.04% 3.53% 1.48% 5.01% Admiral Shares 2/12/2001 4.28 3.14 3.64 1.48 5.12 See Financial Highlights for dividend and capital gains information. 66 GNMA Fund Financial Statements (unaudited) Statement of Net Assets As of July 31, 2016 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Coupon Date ($000) ($000) U.S. Government and Agency Obligations (97.6%) Conventional Mortgage-Backed Securities (95.0%) Fannie Mae Pool 2.090% 11/1/22 1,621 1,654 Fannie Mae Pool 2.190% 12/1/22 1,396 1,429 Fannie Mae Pool 2.370% 4/1/23–5/1/23 121,020 125,026 Fannie Mae Pool 2.410% 12/1/22 3,844 3,978 Fannie Mae Pool 2.440% 11/1/22–1/1/23 5,750 5,968 Fannie Mae Pool 2.450% 8/1/22–2/1/23 4,091 4,253 Fannie Mae Pool 2.540% 7/1/26 69,978 72,274 Fannie Mae Pool 2.550% 5/1/23 7,546 7,881 Fannie Mae Pool 2.640% 3/1/23 639 670 Fannie Mae Pool 2.650% 8/1/22 1,150 1,203 Fannie Mae Pool 2.660% 9/1/22 2,189 2,307 Fannie Mae Pool 2.690% 4/1/25 12,660 13,310 Fannie Mae Pool 2.700% 4/1/23 1,113 1,172 Fannie Mae Pool 2.730% 2/1/23–11/1/24 3,901 4,112 Fannie Mae Pool 2.740% 4/1/23 1,526 1,610 Fannie Mae Pool 2.810% 7/1/25 6,300 6,698 Fannie Mae Pool 2.860% 4/1/23 1,006 1,069 Fannie Mae Pool 2.900% 3/1/23–6/1/27 9,635 10,344 Fannie Mae Pool 2.910% 8/1/23 1,599 1,709 Fannie Mae Pool 2.950% 5/1/25–5/1/28 17,994 19,401 Fannie Mae Pool 2.960% 1/1/27 20,975 22,666 Fannie Mae Pool 2.970% 7/1/23 7,813 8,375 Fannie Mae Pool 2.990% 11/1/25 7,300 7,869 Fannie Mae Pool 3.000% 4/1/25–8/1/46 434,505 453,158 Fannie Mae Pool 3.040% 7/1/23–2/1/27 15,972 17,333 Fannie Mae Pool 3.080% 1/1/27 34,097 37,249 Fannie Mae Pool 3.100% 11/1/24–5/1/33 39,035 42,161 Fannie Mae Pool 3.120% 7/1/30 6,670 7,242 Fannie Mae Pool 3.130% 7/1/27 5,253 5,742 Fannie Mae Pool 3.180% 12/1/24 9,000 9,777 Fannie Mae Pool 3.200% 7/1/27 4,592 5,026 Fannie Mae Pool 3.210% 5/1/23 24,480 26,586 Fannie Mae Pool 3.220% 12/1/26 5,720 6,311 Fannie Mae Pool 3.230% 2/1/27–6/1/30 26,018 28,318 Fannie Mae Pool 3.240% 1/1/27–9/1/30 24,800 27,216 Fannie Mae Pool 3.250% 11/1/23 9,564 10,422 Fannie Mae Pool 3.270% 12/1/23–7/1/30 51,740 56,504 67 GNMA Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Fannie Mae Pool 3.300% 12/1/23 5,935 6,482 Fannie Mae Pool 3.310% 12/1/26 10,649 11,816 Fannie Mae Pool 3.320% 7/1/23–7/1/30 15,255 16,776 Fannie Mae Pool 3.340% 4/1/24 11,985 13,134 Fannie Mae Pool 3.350% 7/1/27–11/1/30 19,477 21,492 Fannie Mae Pool 3.355% 1/1/27 14,923 16,520 Fannie Mae Pool 3.360% 11/1/23–12/1/23 18,846 20,660 Fannie Mae Pool 3.370% 3/1/24–7/1/25 7,795 8,551 Fannie Mae Pool 3.380% 1/1/27–7/1/27 7,750 8,634 Fannie Mae Pool 3.410% 11/1/23–7/1/27 11,925 13,192 Fannie Mae Pool 3.415% 11/1/23 6,473 7,121 Fannie Mae Pool 3.430% 6/1/30 1,325 1,477 Fannie Mae Pool 3.440% 1/1/24 5,882 6,467 Fannie Mae Pool 3.450% 1/1/24–1/1/24 22,839 25,131 Fannie Mae Pool 3.460% 9/1/23–9/1/29 104,564 115,440 Fannie Mae Pool 3.470% 11/1/23–1/1/24 6,278 6,916 Fannie Mae Pool 3.480% 1/1/24 4,427 4,878 Fannie Mae Pool 3.490% 7/1/30 10,018 11,213 Fannie Mae Pool 3.500% 2/1/27–8/1/46 51,444 55,700 Fannie Mae Pool 3.510% 12/1/23–1/1/24 27,674 30,528 Fannie Mae Pool 3.520% 1/1/24 4,829 5,327 Fannie Mae Pool 3.530% 2/1/24 7,560 8,346 Fannie Mae Pool 3.540% 8/1/23–6/1/30 33,498 37,007 Fannie Mae Pool 3.550% 10/1/23–5/1/26 40,671 45,105 Fannie Mae Pool 3.560% 12/1/23–1/1/24 6,793 7,499 Fannie Mae Pool 3.570% 12/1/23–3/1/24 39,695 43,831 Fannie Mae Pool 3.580% 2/1/24–1/1/31 54,927 61,202 Fannie Mae Pool 3.590% 7/1/23–9/1/30 53,004 59,095 Fannie Mae Pool 3.600% 12/1/23–4/1/28 8,437 9,317 Fannie Mae Pool 3.610% 8/1/23–10/1/29 35,856 39,325 Fannie Mae Pool 3.620% 2/1/24 8,095 8,945 Fannie Mae Pool 3.640% 10/1/23–1/1/24 16,433 18,174 Fannie Mae Pool 3.650% 8/1/23–11/1/23 23,151 25,607 Fannie Mae Pool 3.660% 11/1/23 2,602 2,878 Fannie Mae Pool 3.665% 1/1/24–1/1/24 37,183 41,075 Fannie Mae Pool 3.670% 8/1/23–3/1/28 22,834 25,239 Fannie Mae Pool 3.680% 10/1/23–3/1/24 20,234 22,379 Fannie Mae Pool 3.690% 1/1/24 5,652 6,258 Fannie Mae Pool 3.700% 10/1/23–12/1/25 22,174 24,501 Fannie Mae Pool 3.710% 9/1/23 7,457 8,253 Fannie Mae Pool 3.725% 10/1/23 3,419 3,786 Fannie Mae Pool 3.750% 9/1/23–7/1/25 13,167 14,603 Fannie Mae Pool 3.755% 8/1/25 7,052 7,861 Fannie Mae Pool 3.760% 3/1/24–1/1/26 8,152 9,076 Fannie Mae Pool 3.765% 12/1/25 42,997 48,245 Fannie Mae Pool 3.790% 8/1/25 2,526 2,816 Fannie Mae Pool 3.800% 10/1/23 7,353 8,145 Fannie Mae Pool 3.820% 11/1/25–11/1/25 10,974 12,285 Fannie Mae Pool 3.830% 2/1/24–6/1/34 19,592 21,710 Fannie Mae Pool 3.840% 1/1/24 2,947 3,261 Fannie Mae Pool 3.855% 12/1/25 6,600 7,415 Fannie Mae Pool 3.860% 11/1/23 3,435 3,801 Fannie Mae Pool 3.870% 10/1/25 11,270 12,602 Fannie Mae Pool 3.890% 5/1/30 14,440 16,231 Fannie Mae Pool 3.910% 11/1/25 13,000 14,600 68 GNMA Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Fannie Mae Pool 3.930% 10/1/23–3/1/26 22,663 25,240 Fannie Mae Pool 3.940% 8/1/25 12,193 13,625 Fannie Mae Pool 3.960% 12/1/25–5/1/34 7,571 8,440 Fannie Mae Pool 3.970% 7/1/23–5/1/29 7,538 8,461 Fannie Mae Pool 3.990% 9/1/25 9,482 10,528 Fannie Mae Pool 4.000% 5/1/46–8/1/46 10,439 11,244 Fannie Mae Pool 4.060% 9/1/25–3/1/29 15,695 17,802 Fannie Mae Pool 4.070% 1/1/26 2,292 2,587 Fannie Mae Pool 4.080% 2/1/29 2,995 3,400 Fannie Mae Pool 4.150% 10/1/28–1/1/31 75,440 85,938 Fannie Mae Pool 4.180% 11/1/30 30,086 33,205 Fannie Mae Pool 4.190% 10/1/23 730 818 Fannie Mae Pool 4.210% 1/1/26 992 1,129 Fannie Mae Pool 4.250% 10/1/28–9/1/33 4,678 5,330 Fannie Mae Pool 4.280% 11/1/28 5,408 6,233 Fannie Mae Pool 4.380% 10/1/28 9,907 11,500 Fannie Mae Pool 4.400% 8/1/28 2,237 2,600 Fannie Mae Pool 4.500% 7/1/39–8/1/46 2,012 3,444 Fannie Mae Pool 5.180% 2/1/26 2,976 3,589 Fannie Mae Pool 6.000% 7/1/22 8 9 Fannie Mae Pool 6.500% 2/1/29–5/1/40 4,330 5,000 Freddie Mac Gold Pool 3.500% 4/1/34–8/1/46 81,410 87,794 1,2,3 Freddie Mac Gold Pool 4.000% 9/1/45–8/1/46 450,000 481,464 Freddie Mac Gold Pool 4.500% 4/1/23–9/1/46 538,473 589,190 Freddie Mac Gold Pool 5.000% 6/1/29–8/1/46 49,781 55,000 1 Ginnie Mae I Pool 2.500% 11/15/42–9/15/43 129,411 132,522 1 Ginnie Mae I Pool 3.000% 1/15/26–5/1/46 1,562,787 1,644,691 1 Ginnie Mae I Pool 3.500% 7/15/39–8/1/46 1,081,227 1,157,457 1 Ginnie Mae I Pool 3.750% 7/15/42 4,704 5,040 1 Ginnie Mae I Pool 3.875% 5/15/42–6/15/42 8,438 9,234 1 Ginnie Mae I Pool 4.000% 6/15/19–9/15/45 1,651,192 1,787,172 1 Ginnie Mae I Pool 4.500% 5/15/19–1/15/45 1,066,156 1,179,822 1 Ginnie Mae I Pool 5.000% 1/15/30–8/1/46 1,031,102 1,151,485 1 Ginnie Mae I Pool 5.500% 9/15/23–8/1/45 582,605 653,326 1 Ginnie Mae I Pool 6.000% 10/15/16–8/1/46 330,325 371,083 1 Ginnie Mae I Pool 6.500% 4/15/23–7/15/40 246,355 273,389 1 Ginnie Mae I Pool 7.000% 11/15/31–11/15/36 71,522 83,024 1 Ginnie Mae I Pool 7.250% 1/15/27–2/15/27 62 63 1 Ginnie Mae I Pool 7.500% 10/15/31 27,478 31,915 1 Ginnie Mae I Pool 7.750% 2/15/27 26 26 1 Ginnie Mae I Pool 8.000% 8/15/31 10,468 12,222 1 Ginnie Mae I Pool 8.500% 8/15/16–6/15/28 1,559 1,647 1 Ginnie Mae I Pool 9.000% 8/15/16–5/15/21 97 112 1 Ginnie Mae I Pool 9.250% 7/15/17 1 1 1 Ginnie Mae I Pool 9.500% 8/15/16–8/15/21 453 473 1 Ginnie Mae I Pool 10.000% 11/15/17–7/15/19 8 8 1 Ginnie Mae I Pool 11.000% 2/15/18 1 1 Ginnie Mae II Pool 2.500% 11/20/42–5/20/46 286,677 294,582 Ginnie Mae II Pool 3.000% 9/20/42–8/1/46 2,294,185 2,410,764 Ginnie Mae II Pool 3.500% 11/20/26–8/20/46 6,022,065 6,404,331 1 Ginnie Mae II Pool 4.000% 4/20/39–8/1/46 2,428,790 2,598,161 1 Ginnie Mae II Pool 4.500% 12/20/32–10/20/45 1,012,140 1,092,949 1 Ginnie Mae II Pool 5.000% 10/20/32–8/1/45 490,422 537,263 1 Ginnie Mae II Pool 5.500% 1/20/34–7/20/40 52,086 57,489 1 Ginnie Mae II Pool 6.000% 4/20/28–8/20/40 68,285 76,559 69 GNMA Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 Ginnie Mae II Pool 6.500% 4/20/37–3/20/41 1,807 2,041 1 Ginnie Mae II Pool 7.000% 10/20/25 16 17 1 Ginnie Mae II Pool 7.500% 6/20/25–8/20/25 149 171 1 Ginnie Mae II Pool 8.500% 1/20/17–1/20/17 2 3 1 Ginnie Mae II Pool 10.000% 8/20/16–8/20/18 4 4 25,588,568 Nonconventional Mortgage-Backed Securities (2.6%) Fannie Mae Pool 2.361% 8/1/43 18,452 19,071 Fannie Mae Pool 2.779% 9/1/44 21,140 22,133 Fannie Mae REMICS 3.000% 11/25/42–6/25/43 75,821 74,278 Fannie Mae REMICS 3.500% 7/25/43 19,879 21,118 Fannie Mae REMICS 6.000% 10/25/28–9/25/32 6,977 7,917 Freddie Mac Non Gold Pool 2.280% 8/1/43 33,726 34,708 Freddie Mac Non Gold Pool 2.339% 9/1/43 11,984 12,345 Freddie Mac Non Gold Pool 2.739% 10/1/44 42,081 43,680 Freddie Mac Non Gold Pool 2.819% 10/1/44 18,923 19,665 Freddie Mac Non Gold Pool 2.829% 7/1/44 14,837 15,420 Freddie Mac Non Gold Pool 2.916% 9/1/44 13,034 13,486 Freddie Mac Non Gold Pool 2.922% 4/1/44 20,835 21,578 Freddie Mac Non Gold Pool 3.108% 10/1/44 27,682 29,038 Freddie Mac REMICS 3.000% 8/15/42–3/15/43 99,126 100,678 Freddie Mac REMICS 6.000% 4/15/28–11/15/32 19,909 22,752 Ginnie Mae REMICS 0.687% 2/20/37 4,966 4,958 1 Ginnie Mae REMICS 2.500% 8/16/42–11/20/43 44,195 42,480 1 Ginnie Mae REMICS 3.000% 3/20/40–8/20/44 62,234 64,974 1 Ginnie Mae REMICS 3.250% 8/20/44 7,595 7,748 1 Ginnie Mae REMICS 3.500% 7/20/43 23,327 25,296 1 Ginnie Mae REMICs 3.500% 9/20/44 8,189 9,064 1 Ginnie Mae REMICS 4.500% 6/20/39 5,243 5,752 1 Ginnie Mae REMICS 5.000% 6/16/37 21,150 24,433 1 Ginnie Mae REMICS 5.500% 1/20/33–8/16/36 25,019 28,231 Government National Mortgage Assn. 2.700% 5/16/35 14,455 14,891 685,694 Total U.S. Government and Agency Obligations (Cost $25,581,496) 26,274,262 Temporary Cash Investments (14.1%) Repurchase Agreements (2.6%) Bank of America Securities, LLC (Dated 7/29/16, Repurchase Value $15,200,000, collateralized by Government National Mortgage Assn., 4.000%, 10/20/45, with a value of $15,504,000) 0.350% 8/1/16 15,200 15,200 Bank of Montreal (Dated 7/29/16, Repurchase Value $63,702,000, collateralized by Federal Home Loan Mortgage Corp. 3.750%, 3/27/19, with a value of $64,974,000) 0.320% 8/1/16 63,700 63,700 Bank of Nova Scotia (Dated 7/29/16, Repurchase Value $15,000,000, collateralized by U.S. Treasury Note/Bond 0.750%–2.250%, 4/30/18–4/30/21, with a value of $15,300,000) 0.320% 8/1/16 15,000 15,000 70 GNMA Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Barclays Capital Inc. (Dated 7/29/16, Repurchase Value $28,001,000, collateralized by U.S. Treasury Note/Bond 0.750%–3.250%, 12/31/16–10/31/22, with a value of $28,560,000) 0.320% 8/1/16 28,000 28,000 Citigroup Global Markets Inc. (Dated 7/29/16, Repurchase Value $5,500,000, collateralized by U.S. Treasury Bill 0.000%, 10/6/16, with a value of $5,610,000) 0.320% 8/1/16 5,500 5,500 Credit Suisse Securities (USA), LLC (Dated 7/29/16, Repurchase Value $113,803,000, collateralized by U.S. Treasury Note/Bond 4.250%–7.250%, 11/15/17–8/15/22, with a value of $116,077,000) 0.350% 8/1/16 113,800 113,800 HSBC Bank USA (Dated 7/29/16, Repurchase Value $75,002,000, collateralized by Federal National Mortgage Assn. 3.000%–4.500%, 10/1/40–5/1/46, with a value of $76,501,000) 0.320% 8/1/16 75,000 75,000 RBC Capital Markets LLC (Dated 7/29/16, Repurchase Value $11,300,000, collateralized by Federal National Mortgage Assn. 2.635%–3.500%, 9/1/28–4/1/46, with a value of $11,526,000) 0.320% 8/1/16 11,300 11,300 Societe Generale (Dated 7/29/16, Repurchase Value $7,800,000, collateralized by U.S. Treasury Note/Bond 1.625%–2.250%, 7/31/19–11/15/24, with a value of $7,956,000) 0.330% 8/1/16 7,800 7,800 TD Securities (USA) LLC (Dated 7/29/16, Repurchase Value $159,505,000, collateralized by Federal National Mortgage Assn. 3.500%, 1/1/46, and U.S. Treasury Note/Bond 2.500%–3.125%, 8/15/44–2/15/45, with a value of $162,690,000) 0.350% 8/1/16 159,500 159,500 Wells Fargo & Co. (Dated 7/29/16, Repurchase Value $217,707,000, collateralized by Federal National Mortgage Assn. 3.000%, 5/1/42–5/1/43, with a value of $222,054,000) 0.360% 8/1/16 217,700 217,700 712,500 Shares Money Market Fund (4.9%) 5 Vanguard Market Liquidity Fund 0.561% 1,320,315,054 1,320,315 71 GNMA Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) U.S. Government and Agency Obligations (6.6%) 6 Federal Home Loan Bank Discount Notes 0.310%–0.315% 8/29/16 137,000 136,970 6 Federal Home Loan Bank Discount Notes 0.315%–0.320% 8/31/16 408,946 408,852 7 United States Treasury Bill 0.240%–0.269% 8/4/16 1,225,000 1,224,987 1,770,809 Total Temporary Cash Investments (Cost $3,803,594) 3,803,624 Total Investments (111.7%) (Cost $29,385,090) 30,077,886 Other Assets and Liabilities (-11.7%) Other Assets 8 7,148,929 Liabilities (10,297,326) (3,148,397) Net Assets (100%) 26,929,489 Amount ($000) Statement of Assets and Liabilities Assets Investments in Securities, at Value Unaffiliated Issuers 28,757,571 Affiliated Vanguard Funds 1,320,315 Total Investments in Securities 30,077,886 Investment in Vanguard 2,156 Receivables for Investment Securities Sold 7,036,279 Receivables for Accrued Income 70,847 Receivables for Capital Shares Issued 9,891 Other Assets 8 29,756 Total Assets 37,226,815 Liabilities Payables to Investment Advisor 638 Payables for Investment Securities Purchased 10,204,412 Payables for Capital Shares Redeemed 15,451 Payables for Distributions 7,509 Payables to Vanguard 39,706 Other Liabilities 29,610 Total Liabilities 10,297,326 Net Assets 26,929,489 72 GNMA Fund At July 31, 2016, net assets consisted of: Amount ($000) Paid-in Capital Overdistributed Net Investment Income Accumulated Net Realized Gains Unrealized Appreciation (Depreciation) Investment Securities Futures Contracts Net Assets Investor SharesNet Assets Applicable to 791,955,939 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareInvestor Shares $10.86 Admiral SharesNet Assets Applicable to 1,688,594,946 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareAdmiral Shares $10.86  See Note A in Notes to Financial Statements. 1 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 Includes securities purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of July 31, 2016. 4 Adjustable-rate security. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 7 Securities with a value of $22,500,000 have been segregated as initial margin for open futures contracts. 8 Cash of $1,429,000 has been segregated as collateral for certain open To Be Announced (TBA) transactions. REMICSReal Estate Mortgage Investment Conduits. See accompanying Notes, which are an integral part of the Financial Statements. 73 GNMA Fund Statement of Operations Six Months Ended July 31, 2016 ($000) Investment Income Income Interest 1 Total Income Expenses Investment Advisory FeesNote B The Vanguard GroupNote C Management and AdministrativeInvestor Shares Management and AdministrativeAdmiral Shares Marketing and DistributionInvestor Shares Marketing and DistributionAdmiral Shares Custodian Fees Shareholders ReportsInvestor Shares Shareholders ReportsAdmiral Shares Trustees Fees and Expenses 19 Total Expenses Net Investment Income Realized Net Gain (Loss) Investment Securities Sold Futures Contracts Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities Futures Contracts Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Interest income from an affiliated company of the fund was $3,388,000. See accompanying Notes, which are an integral part of the Financial Statements. 74 GNMA Fund Statement of Changes in Net Assets Six Months Ended Year Ended July 31, January 31, ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations Distributions Net Investment Income Investor Shares Admiral Shares Realized Capital Gain 1 Investor Shares Admiral Shares Total Distributions Capital Share Transactions Investor Shares Admiral Shares Net Increase (Decrease) from Capital Share Transactions Total Increase (Decrease) Net Assets Beginning of Period End of Period 2 1 Includes fiscal 2017 and 2016 short-term gain distributions totaling $7,258,000 and $68,321,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net AssetsEnd of Period includes undistributed (overdistributed) net investment income of ($5,803,000) and ($3,308,000). See accompanying Notes, which are an integral part of the Financial Statements. 75 GNMA Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2016 2016 2015 2014 2013 2012 Net Asset Value, Beginning of Period $10.77 $10.88 $10.61 $10.83 $11.09 $10.73 Investment Operations Net Investment Income .124 .249 .275 .244 .288 .353 Net Realized and Unrealized Gain (Loss) on Investments . 094 (. 055) . 278 (. 210) (.139) . 488 Total from Investment Operations .218 .194 .553 .034 .149 .841 Distributions Dividends from Net Investment Income (.125) (. 250) (. 274) (. 244) (. 288) (. 353) Distributions from Realized Capital Gains (. 003) (. 054) (. 009) (. 010) (.121) (.128) Total Distributions (.128) (. 304) (. 283) (. 254) (. 409) (. 481) Net Asset Value, End of Period $10.86 $10.77 $10.88 $10.61 $10.83 $11.09 Total Return 1 2.04% 1.83% 5.29% 0.34% 1.35% 7.96% Ratios/Supplemental Data Net Assets, End of Period (Millions) $8,598 $8,483 $9,163 $9,535 $13,745 $15,151 Ratio of Total Expenses to Average Net Assets 0.21% 0.21% 0.21% 0.21% 0.21% 0.21% Ratio of Net Investment Income to Average Net Assets 2.31% 2.33% 2.56% 2.31% 2.59% 3.25% Portfolio Turnover Rate 2 898% 706% 685% 167% 130% 189% The expense ratio, net investment income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 276%, 219%, 268%, 149%, 82%, and 147% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 76 GNMA Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2016 2016 2015 2014 2013 2012 Net Asset Value, Beginning of Period $10.77 $10.88 $10.61 $10.83 $11.09 $10.73 Investment Operations Net Investment Income .129 .260 .286 .255 .299 .364 Net Realized and Unrealized Gain (Loss) on Investments . 094 (. 055) . 278 (. 210) (.139) . 488 Total from Investment Operations .223 .205 .564 .045 .160 .852 Distributions Dividends from Net Investment Income (.130) (. 261) (. 285) (. 255) (. 299) (. 364) Distributions from Realized Capital Gains (. 003) (. 054) (. 009) (. 010) (.121) (.128) Total Distributions (.133) (. 315) (. 294) (. 265) (. 420) (. 492) Net Asset Value, End of Period $10.86 $10.77 $10.88 $10.61 $10.83 $11.09 Total Return 1 2.09% 1.93% 5.39% 0.44% 1.45% 8.07% Ratios/Supplemental Data Net Assets, End of Period (Millions) $18,332 $17,419 $17,544 $17,277 $25,127 $23,806 Ratio of Total Expenses to Average Net Assets 0.11% 0.11% 0.11% 0.11% 0.11% 0.11% Ratio of Net Investment Income to Average Net Assets 2.41% 2.43% 2.66% 2.41% 2.69% 3.35% Portfolio Turnover Rate 2 898% 706% 685% 167% 130% 189% The expense ratio, net investment income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 276%, 219%, 268%, 149%, 82%, and 147% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 77 GNMA Fund Notes to Financial Statements Vanguard GNMA Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds and temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Assets and Liabilities as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended July 31, 2016, the fund’s average investments in long and short futures contracts represented 0% and 4% of net assets, respectively, based on the average of aggregate settlement values at each quarter-end during the period. 3. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may be a seller of TBA transactions to reduce its exposure 78 GNMA Fund to the mortgage-backed securities market or in order to sell mortgage-backed securities it owns under delayed-delivery arrangements. When the fund is a buyer of TBA transactions, it maintains cash or short-term investments in an amount sufficient to meet the purchase price at the settlement date of the TBA transaction. The primary risk associated with TBA transactions is that a counterparty may default on its obligations. The fund mitigates its counterparty risk by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counterparties, and monitoring its exposure to each counterparty. The fund may also enter into a Master Securities Forward Transaction Agreement (MSFTA) with certain counterparties and require them to transfer collateral as security for their performance. Under an MSFTA, upon a counterparty default (including bankruptcy), the fund may terminate any TBA transactions with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. At July 31, 2016, counterparties had deposited in segregated accounts securities and cash with a value of $669,000 in connection with TBA transactions. 4. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The fund has also entered into mortgage-dollar-roll transactions in which the fund buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The fund continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the fund’s portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold or Payables for Investment Securities Purchased in the Statement of Assets and Liabilities. 5. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty’s default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. 6. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (January 31, 2013–2016), and for the period ended July 31, 2016, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 79 GNMA Fund 7. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 8. Credit Facility: The fund and certain other funds managed by The Vanguard Group (“Vanguard”) participate in a $3.1 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the fund’s regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.10% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the fund’s board of trustees and included in Management and Administrative expenses on the fund’s Statement of Operations. Any borrowings under this facility bear interest at a rate based upon the higher of the one-month London Interbank Offered Rate, federal funds effective rate, or overnight bank funding rate plus an agreed-upon spread. The fund had no borrowings outstanding at July 31, 2016, or at any time during the period then ended. 9. Other: Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. Wellington Management Company llp provides investment advisory services to the fund for a fee calculated at an annual percentage rate of average net assets. For the six months ended July 31, 2016, the investment advisory fee represented an effective annual rate of 0.01% of the fund’s average net assets. C. In accordance with the terms of a Funds’ Service Agreement (the “FSA”) between Vanguard and the fund, Vanguard furnishes to the fund corporate management, administrative, marketing, and distribution services at Vanguard’s cost of operations (as defined by the FSA). These costs of operations are allocated to the fund based on methods and guidelines approved by the board of trustees. Vanguard does not require reimbursement in the current period for certain costs of operations (such as deferred compensation/benefits and risk/insurance costs); the fund’s liability for these costs of operations is included in Payables to Vanguard on the Statement of Assets and Liabilities. Upon the request of Vanguard, the fund may invest up to 0.40% of its net assets as capital in Vanguard. At July 31, 2016, the fund had contributed to Vanguard capital in the amount of $2,156,000, representing 0.01% of the fund’s net assets and 0.86% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and employees, respectively, of Vanguard. 80 GNMA Fund D. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of July 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 26,201,988 72,274 Temporary Cash Investments 1,320,315 2,483,309 — Futures Contracts—Liabilities 1 (5,804) — — Total 1,314,511 28,685,297 72,274 1 Represents variation margin on the last day of the reporting period. E. At July 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) Ultra 10-Year U.S. Treasury Note September 2016 (2,952) (431,592) (17,135) 10-Year U.S. Treasury Note September 2016 (7,343) (976,963) (5,102) 5-Year U.S. Treasury Note September 2016 (253) (30,870) (532) (22,769) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. F. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes. These differences will reverse at some time in the future. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. At July 31, 2016, the cost of investment securities for tax purposes was $29,393,812,000. Net unrealized appreciation of investment securities for tax purposes was $684,074,000, consisting of unrealized gains of $718,189,000 on securities that had risen in value since their purchase and $34,115,000 in unrealized losses on securities that had fallen in value since their purchase. 81 GNMA Fund G. During the six months ended July 31, 2016, the fund purchased $117,142,029,000 of investment securities and sold $116,506,653,000 of investment securities, other than temporary cash investments. H. Capital share transactions for each class of shares were: Six Months Ended Year Ended July 31, 2016 January 31, 2016 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 747,039 69,210 1,129,494 105,200 Issued in Lieu of Cash Distributions 92,967 8,604 230,862 21,477 Redeemed (796,088) (73,718) (1,943,899) (181,283) Net Increase (Decrease)—Investor Shares 43,918 4,096 (583,543) (54,606) Admiral Shares Issued 1,795,392 166,272 2,432,969 226,679 Issued in Lieu of Cash Distributions 171,466 15,867 399,396 37,158 Redeemed (1,200,944) (111,221) (2,781,691) (259,262) Net Increase (Decrease)—Admiral Shares 765,914 70,918 50,674 4,575 I. Management has determined that no material events or transactions occurred subsequent to July 31, 2016, that would require recognition or disclosure in these financial statements. 82 Long-Term Treasury Fund Fund Profile As of July 31, 2016 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VUSTX VUSUX Expense Ratio 1 0.20% 0.10% 30-Day SEC Yield 1.88% 1.98% Financial Attributes Barclays Barclays Long Aggregate Treasury Bond Fund Index Index Number of Bonds 56 46 9,804 Yield to Maturity (before expenses) 2.1% 2.0% 1.9% Average Coupon 3.3% 3.5% 3.1% Average Duration 17.3 years 18.3 years 5.5 years Average Effective Maturity 25.0 years 25.2 years 7.7 years Short-Term Reserves 0.1% — — Sector Diversification (% of portfolio) Treasury/Agency 100.0% The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Volatility Measures Barclays Barclays Long Aggregate Treasury Bond Index Index R-Squared 0.99 0.83 Beta 1.06 3.61 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Effective Maturity (% of portfolio) Under 1 Year 0.1% 3 - 5 Years 0.9 7 - 10 Years 1.4 10 - 20 Years 8.6 20 - 30 Years 89.0 Distribution by Credit Quality (% of portfolio) U.S. Government 99.9% Not Rated 0.1 Credit-quality ratings are obtained from Moody's and S&P, and the higher rating for each issue is shown. "Not Rated" is used to classify securities for which a rating is not available. Not rated securities include a fund's investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. For more information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated May 26, 2016, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2016, the annualized expense ratios were 0.20% for Investor Shares and 0.10% for Admiral Shares. 83 Long-Term Treasury Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): January 31, 2006, Through July 31, 2016 Barclays Long Treasury Investor Shares Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2007 4.92% -3.12% 1.80% 2.00% 2008 5.27 7.82 13.09 13.58 2009 4.57 4.68 9.25 10.38 2010 3.98 -5.33 -1.35 -2.19 2011 4.03 -0.45 3.58 4.29 2012 4.13 28.40 32.53 32.74 2013 2.73 -2.73 0.00 -0.02 2014 2.97 -7.42 -4.45 -4.49 2015 3.80 24.67 28.47 28.66 2016 2.59 -7.50 -4.91 -4.43 2017 1.41 10.53 11.94 12.07 Note: For 2017, performance data reflect the six months ended July 31, 2016. Average Annual Total Returns: Periods Ended June 30, 2016 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 5/19/1986 19.80% 10.17% 3.83% 4.71% 8.54% Admiral Shares 2/12/2001 19.91 10.28 3.96 4.71 8.67 See Financial Highlights for dividend and capital gains information. 84 Long-Term Treasury Fund Financial Statements (unaudited) Statement of Net Assets As of July 31, 2016 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Coupon Date ($000) ($000) U.S. Government and Agency Obligations (99.1%) U.S. Government Securities (97.4%) United States Treasury Inflation Indexed Bonds 0.125% 4/15/21 36,251 37,480 United States Treasury Inflation Indexed Bonds 0.625% 1/15/26 57,184 60,987 United States Treasury Inflation Indexed Bonds 0.125% 7/15/26 1,481 1,507 United States Treasury Note/Bond 6.375% 8/15/27 7,500 11,222 United States Treasury Note/Bond 6.125% 11/15/27 34,100 50,393 United States Treasury Note/Bond 5.500% 8/15/28 23,800 34,108 United States Treasury Note/Bond 5.250% 11/15/28 30,050 42,417 United States Treasury Note/Bond 5.250% 2/15/29 2,000 2,836 United States Treasury Note/Bond 6.125% 8/15/29 56,500 86,710 United States Treasury Note/Bond 6.250% 5/15/30 3,200 5,050 United States Treasury Note/Bond 5.375% 2/15/31 21,750 32,441 United States Treasury Note/Bond 4.500% 2/15/36 23,100 33,610 United States Treasury Note/Bond 4.750% 2/15/37 19,200 28,884 United States Treasury Note/Bond 5.000% 5/15/37 37,700 58,588 United States Treasury Note/Bond 4.375% 2/15/38 21,500 31,054 United States Treasury Note/Bond 4.500% 5/15/38 23,500 34,538 United States Treasury Note/Bond 3.500% 2/15/39 30,300 38,831 United States Treasury Note/Bond 4.250% 5/15/39 33,866 48,026 United States Treasury Note/Bond 4.500% 8/15/39 39,600 58,063 United States Treasury Note/Bond 4.375% 11/15/39 49,500 71,419 United States Treasury Note/Bond 4.625% 2/15/40 82,022 122,405 United States Treasury Note/Bond 4.375% 5/15/40 70,549 101,954 United States Treasury Note/Bond 3.875% 8/15/40 66,800 90,169 United States Treasury Note/Bond 4.250% 11/15/40 61,850 88,040 United States Treasury Note/Bond 4.750% 2/15/41 77,800 118,633 United States Treasury Note/Bond 4.375% 5/15/41 78,500 113,997 United States Treasury Note/Bond 3.750% 8/15/41 87,200 115,840 United States Treasury Note/Bond 3.125% 11/15/41 40,220 48,440 United States Treasury Note/Bond 3.125% 2/15/42 71,700 86,443 United States Treasury Note/Bond 3.000% 5/15/42 67,600 79,736 United States Treasury Note/Bond 2.750% 8/15/42 68,050 76,620 United States Treasury Note/Bond 2.750% 11/15/42 100,550 113,040 United States Treasury Note/Bond 3.125% 2/15/43 102,200 123,088 1 United States Treasury Note/Bond 2.875% 5/15/43 139,087 159,885 United States Treasury Note/Bond 3.625% 8/15/43 113,500 149,394 United States Treasury Note/Bond 3.750% 11/15/43 138,300 186,144 United States Treasury Note/Bond 3.625% 2/15/44 142,700 187,718 85 Long-Term Treasury Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) United States Treasury Note/Bond 3.375% 5/15/44 159,850 201,261 United States Treasury Note/Bond 3.125% 8/15/44 151,900 182,754 United States Treasury Note/Bond 3.000% 11/15/44 146,400 172,089 United States Treasury Note/Bond 2.500% 2/15/45 143,300 152,749 United States Treasury Note/Bond 3.000% 5/15/45 142,300 167,291 United States Treasury Note/Bond 2.875% 8/15/45 140,300 161,126 United States Treasury Note/Bond 3.000% 11/15/45 132,600 156,054 United States Treasury Note/Bond 2.500% 2/15/46 172,050 183,610 United States Treasury Note/Bond 2.500% 5/15/46 142,600 152,427 4,259,071 Agency Bonds and Notes (1.7%) 2 Fannie Mae Interest Strip 0.000% 5/15/29 4,592 3,365 2 Fannie Mae Principal Strip 0.000% 5/15/30 25,912 18,336 2 Federal Home Loan Mortgage Corp. 0.000% 12/14/29 20,000 14,472 2 Freddie Mac Coupon Strips 0.000% 3/15/28 1,771 1,352 2 Freddie Mac Coupon Strips 0.000% 9/15/28 1,000 751 2 Freddie Mac Coupon Strips 0.000% 1/15/30 15,658 11,261 2 Freddie Mac Coupon Strips 0.000% 3/15/30 12,896 9,212 Resolution Funding Corp. Interest Strip 0.000% 4/15/28 21,802 16,711 75,460 Conventional Mortgage-Backed Securities (0.0%) Fannie Mae Pool 6.000% 2/1/26–11/1/28 19 22 22 Total U.S. Government and Agency Obligations (Cost $3,662,203) 4,334,553 Shares Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 4 Vanguard Market Liquidity Fund (Cost $5,407) 0.561% 5,406,520 5,407 Total Investments (99.2%) (Cost $3,667,610) 4,339,960 Expiration Date Contracts Liability for Options Written (0.0%) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $134.00 9/23/16 50 (15) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $135.00 8/26/16 130 (14) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $130.50 8/26/16 52 (4) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $132.50 8/26/16 130 (57) Total Liability for Options Written (Premiums Received $179) (90) 86 Long-Term Treasury Fund Amount ($000) Other Assets and Liabilities (0.8%) Other Assets Investment in Vanguard Receivables for Investment Securities Sold Receivables for Accrued Income Receivables for Capital Shares Issued Other Assets Total Other Assets Liabilities Payables for Investment Securities Purchased Payables for Capital Shares Redeemed Payables for Distributions Payables to Vanguard Other Liabilities Total Liabilities Net Assets (100%) At July 31, 2016, net assets consisted of: Amount ($000) Paid-in Capital Undistributed Net Investment Income  Accumulated Net Realized Gains Unrealized Appreciation (Depreciation) Investment Securities Futures Contracts Options on Futures Contracts 89 Net Assets Investor SharesNet Assets Applicable to 92,390,461 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareInvestor Shares $14.14 Admiral SharesNet Assets Applicable to 217,036,540 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareAdmiral Shares $14.14  See Note A in Notes to Financial Statements. 1 Securities with a value of $2,069,000 have been segregated as initial margin for open futures contracts. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. See accompanying Notes, which are an integral part of the Financial Statements. 87 Long-Term Treasury Fund Statement of Operations Six Months Ended July 31, 2016 ($000) Investment Income Income Interest 1 Total Income Expenses The Vanguard GroupNote B Investment Advisory Services Management and AdministrativeInvestor Shares Management and AdministrativeAdmiral Shares Marketing and DistributionInvestor Shares Marketing and DistributionAdmiral Shares Custodian Fees 20 Shareholders ReportsInvestor Shares 31 Shareholders ReportsAdmiral Shares 16 Trustees Fees and Expenses 1 Total Expenses Net Investment Income Realized Net Gain (Loss) Investment Securities Sold Futures Contracts Options on Futures Contracts 65 Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities Futures Contracts Options on Futures Contracts Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Interest income from an affiliated company of the fund was $48,000. See accompanying Notes, which are an integral part of the Financial Statements. 88 Long-Term Treasury Fund Statement of Changes in Net Assets Six Months Ended Year Ended July 31, January 31, ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations Distributions Net Investment Income Investor Shares Admiral Shares Realized Capital Gain 1 Investor Shares Admiral Shares Total Distributions Capital Share Transactions Investor Shares Admiral Shares Net Increase (Decrease) from Capital Share Transactions Total Increase (Decrease) Net Assets Beginning of Period End of Period 2 1 Includes fiscal 2017 and 2016 short-term gain distributions totaling $0 and $7,337,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net AssetsEnd of Period includes undistributed (overdistributed) net investment income of $0 and $0. See accompanying Notes, which are an integral part of the Financial Statements. 89 Long-Term Treasury Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2016 2016 2015 2014 2013 2012 Net Asset Value, Beginning of Period $12.80 $14.19 $11.55 $12.61 $13.32 $10.77 Investment Operations Net Investment Income .169 .351 .372 .374 .369 .382 Net Realized and Unrealized Gain (Loss) on Investments 1.348 (1.070) 2.833 (.937) (.361) 3.058 Total from Investment Operations 1.517 (.719) 3.205 (.563) .008 3.440 Distributions Dividends from Net Investment Income (.169) (. 351) (. 372) (. 374) (. 369) (. 382) Distributions from Realized Capital Gains (. 008) (. 320) (.193) (.123) (. 349) (. 508) Total Distributions (.177) (. 671) (. 565) (. 497) (.718) (. 890) Net Asset Value, End of Period $14.14 $12.80 $14.19 $11.55 $12.61 $13.32 Total Return 1 11.94% -4.91% 28.47% -4.45% 0.00% 32.53% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,306 $1,148 $1,318 $1,013 $1,349 $1,621 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 0.20% 0.20% 0.20% 0.20% Ratio of Net Investment Income to Average Net Assets 2.55% 2.76% 3.02% 3.14% 2.78% 3.14% Portfolio Turnover Rate 2 82% 117% 59% 44% 105% 229% The expense ratio, net investment income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 4%, 36%, 22%, 0%, 61%, and 119% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 90 Long-Term Treasury Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2016 2016 2015 2014 2013 2012 Net Asset Value, Beginning of Period $12.80 $14.19 $11.55 $12.61 $13.32 $10.77 Investment Operations Net Investment Income .176 .363 .384 .386 .382 .395 Net Realized and Unrealized Gain (Loss) on Investments 1.348 (1.070) 2.833 (.937) (.361) 3.058 Total from Investment Operations 1.524 (.707) 3.217 (.551) .021 3.453 Distributions Dividends from Net Investment Income (.176) (. 363) (. 384) (. 386) (. 382) (. 395) Distributions from Realized Capital Gains (. 008) (. 320) (.193) (.123) (. 349) (. 508) Total Distributions (.184) (. 683) (. 577) (. 509) (.731) (. 903) Net Asset Value, End of Period $14.14 $12.80 $14.19 $11.55 $12.61 $13.32 Total Return 1 11.99% -4.81% 28.60% -4.36% 0.10% 32.66% Ratios/Supplemental Data Net Assets, End of Period (Millions) $3,069 $2,400 $2,448 $1,563 $2,063 $2,199 Ratio of Total Expenses to Average Net Assets 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% Ratio of Net Investment Income to Average Net Assets 2.65% 2.86% 3.12% 3.24% 2.88% 3.24% Portfolio Turnover Rate 2 82% 117% 59% 44% 105% 229% The expense ratio, net investment income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 4%, 36%, 22%, 0%, 61%, and 119% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 91 Long-Term Treasury Fund Notes to Financial Statements Vanguard Long-Term Treasury Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds and temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures and Options: The fund uses futures contracts and options on futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The primary risk associated with purchasing options is that interest rates move in such a way that the option is out-of-the-money, the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with writing options is that interest rates move in such a way that the option is in-the-money, the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. Counterparty risk involving futures and exchange-traded options is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures and options on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 92 Long-Term Treasury Fund During the six months ended July 31, 2016, the fund’s average investments in long and short futures contracts represented 3% and 1% of net assets, respectively, based on the average of aggregate settlement values at each quarter-end during the period. Options on futures contracts are also valued at their quoted daily settlement prices. The premium paid for a purchased option is recorded in the Statement of Net Assets as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded in the Statement of Net Assets as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded in the Statement of Operations as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. During the six months ended July 31, 2016, the fund’s average value of investments in options purchased and options written each represented less than 1% of net assets, respectively, based on the average market values at each quarter-end during the period. 3. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may be a seller of TBA transactions to reduce its exposure to the mortgage-backed securities market or in order to sell mortgage-backed securities it owns under delayed-delivery arrangements. When the fund is a buyer of TBA transactions, it maintains cash or short-term investments in an amount sufficient to meet the purchase price at the settlement date of the TBA transaction. The primary risk associated with TBA transactions is that a counterparty may default on its obligations. The fund mitigates its counterparty risk by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counterparties, and monitoring its exposure to each counterparty. The fund may also enter into a Master Securities Forward Transaction Agreement (MSFTA) with certain counterparties and require them to transfer collateral as security for their performance. Under an MSFTA, upon a counterparty default (including bankruptcy), the fund may terminate any TBA transactions with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. 4. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the fund’s portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold or Payables for Investment Securities Purchased in the Statement of Net Assets. 5. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (January 31, 2013–2016), and for the period ended July 31, 2016, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 6. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 93 Long-Term Treasury Fund 7. Credit Facility: The fund and certain other funds managed by The Vanguard Group (“Vanguard”) participate in a $3.1 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the fund’s regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.10% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the fund’s board of trustees and included in Management and Administrative expenses on the fund’s Statement of Operations. Any borrowings under this facility bear interest at a rate based upon the higher of the one-month London Interbank Offered Rate, federal funds effective rate, or overnight bank funding rate plus an agreed-upon spread. The fund had no borrowings outstanding at July 31, 2016, or at any time during the period then ended. 8. Other: Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. In accordance with the terms of a Funds’ Service Agreement (the “FSA”) between Vanguard and the fund, Vanguard furnishes to the fund investment advisory, corporate management, administrative, marketing, and distribution services at Vanguard’s cost of operations (as defined by the FSA). These costs of operations are allocated to the fund based on methods and guidelines approved by the board of trustees. Vanguard does not require reimbursement in the current period for certain costs of operations (such as deferred compensation/benefits and risk/insurance costs); the fund’s liability for these costs of operations is included in Payables to Vanguard on the Statement of Net Assets. Upon the request of Vanguard, the fund may invest up to 0.40% of its net assets as capital in Vanguard. At July 31, 2016, the fund had contributed to Vanguard capital in the amount of $345,000, representing 0.01% of the fund’s net assets and 0.14% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and employees, respectively, of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). 94 Long-Term Treasury Fund The following table summarizes the market value of the fund’s investments as of July 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 4,334,553 — Temporary Cash Investments 5,407 — — Liability for Options Written (90) — — Futures Contracts—Assets 1 602 — — Futures Contracts—Liabilities 1 (115) — — Total 5,804 4,334,553 — 1 Represents variation margin on the last day of the reporting period. D. At July 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) Ultra 10-Year U.S. Treasury Note September 2016 313 45,762 199 30-Year U.S. Treasury Bond September 2016 200 34,887 956 10-Year U.S. Treasury Note September 2016 (232) (30,867) (42) Ultra Long U.S. Treasury Bond September 2016 (127) (24,197) (13) 5-Year U.S. Treasury Note September 2016 116 14,154 2 1,102 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes. These differences will reverse at some time in the future. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. At July 31, 2016, the cost of investment securities for tax purposes was $3,669,468,000. Net unrealized appreciation of investment securities for tax purposes was $670,492,000, consisting of unrealized gains of $670,610,000 on securities that had risen in value since their purchase and $118,000 in unrealized losses on securities that had fallen in value since their purchase. 95 Long-Term Treasury Fund F. During the six months ended July 31, 2016, the fund purchased $2,021,671,000 of investment securities and sold $1,625,394,000 of investment securities, other than temporary cash investments. The following table summarizes the fund’s options written during the six months ended July 31, 2016. Premiums Number of Received Options Written Contracts ($000) Balance at January 31, 2016 251 101 Options Written 3,126 1,307 Options Expired (343) (132) Options Closed (2,672) (1,097) Options Exercised — — Balance at July 31, 2016 362 179 G. Capital share transactions for each class of shares were: Six Months Ended Year Ended July 31, 2016 January 31, 2016 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 269,858 20,273 325,204 25,434 Issued in Lieu of Cash Distributions 15,396 1,152 56,655 4,473 Redeemed (249,626) (18,692) (420,037) (33,161) Net Increase (Decrease)—Investor Shares 35,628 2,733 (38,178) (3,254) Admiral Shares Issued 781,503 58,481 788,569 62,079 Issued in Lieu of Cash Distributions 32,346 2,418 100,412 7,938 Redeemed (419,442) (31,358) (699,147) (55,077) Net Increase (Decrease)—Admiral Shares 394,407 29,541 189,834 14,940 H. Management has determined that no material events or transactions occurred subsequent to July 31, 2016, that would require recognition or disclosure in these financial statements. 96 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 97 Six Months Ended July 31, 2016 Beginning Ending Expenses Account Value Account Value Paid During 1/31/2016 7/31/2016 Period Based on Actual Fund Return Short-Term Treasury Fund Investor Shares $1,000.00 $1,009.35 $1.00 Admiral Shares 1,000.00 1,009.85 0.50 Short-Term Federal Fund Investor Shares $1,000.00 $1,010.98 $1.00 Admiral Shares 1,000.00 1,011.48 0.50 Intermediate-Term Treasury Fund Investor Shares $1,000.00 $1,028.05 $1.01 Admiral Shares 1,000.00 1,028.56 0.50 GNMA Fund Investor Shares $1,000.00 $1,020.36 $1.05 Admiral Shares 1,000.00 1,020.87 0.55 Long-Term Treasury Fund Investor Shares $1,000.00 $1,119.39 $1.05 Admiral Shares 1,000.00 1,119.95 0.53 98 Six Months Ended July 31, 2016 Beginning Ending Expenses Account Value Account Value Paid During 1/31/2016 7/31/2016 Period Based on Hypothetical 5% Yearly Return Short-Term Treasury Fund Investor Shares $1,000.00 $1,023.87 $1.01 Admiral Shares 1,000.00 1,024.37 0.50 Short-Term Federal Fund Investor Shares $1,000.00 $1,023.87 $1.01 Admiral Shares 1,000.00 1,024.37 0.50 Intermediate-Term Treasury Fund Investor Shares $1,000.00 $1,023.87 $1.01 Admiral Shares 1,000.00 1,024.37 0.50 GNMA Fund Investor Shares $1,000.00 $1,023.82 $1.06 Admiral Shares 1,000.00 1,024.32 0.55 Long-Term Treasury Fund Investor Shares $1,000.00 $1,023.87 $1.01 Admiral Shares 1,000.00 1,024.37 0.50 The calculations are based on expenses incurred in the most recent six-month period. The funds’ annualized six-month expense ratios for that period are: for the Short-Term Treasury Fund, 0.20% for Investor Shares and 0.10% for Admiral Shares; for the Short-Term Federal Fund, 0.20% for Investor Shares and 0.10% for Admiral Shares; for the Intermediate-Term Treasury Fund, 0.20% for Investor Shares and 0.10% for Admiral Shares; for the GNMA Fund, 0.21% for Investor Shares and 0.11% for Admiral Shares; and for the Long-Term Treasury Fund, 0.20% for Investor Shares and 0.10% for Admiral Shares. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period (182/366). 99 Trustees Approve Advisory Arrangements The board of trustees of Vanguard Short-Term, Intermediate-Term, and Long-Term Treasury Funds and Vanguard Short-Term Federal Fund has renewed each fund’s investment advisory arrangement with The Vanguard Group, Inc. (Vanguard)—through its Fixed Income Group. The board also has renewed the investment advisory agreement between Vanguard GNMA Fund and Wellington Management Company LLP (Wellington Management). The board determined that renewing the funds’ advisory arrangements was in the best interests of each fund and its shareholders. The board based its decisions upon an evaluation of each advisor’s investment staff, portfolio management process, and performance. The trustees considered the factors discussed below, among others. However, no single factor determined whether the board approved the arrangements. Rather, it was the totality of the circumstances that drove the board’s decision. Nature, extent, and quality of services The board reviewed the quality of each fund’s investment management services over both the short and long term, and took into account the organizational depth and stability of each advisor. The board considered the following: Vanguard. Vanguard has been managing investments for more than three decades and has advised the Short-Term, Intermediate-Term, and Long-Term Treasury Funds and Short-Term Federal Fund since their inceptions. The Fixed Income Group adheres to a sound, disciplined investment management process; the team has considerable experience, stability, and depth. Wellington Management. Founded in 1928, Wellington Management is among the nation’s oldest and most respected institutional investment managers. The firm has managed the GNMA Fund since the fund’s inception in 1980. The portfolio manager of the GNMA Fund is backed by a team of experienced analysts who help inform his strategic perspective and conduct statistical and cash-flow analysis. The team leverages its deep knowledge of the mortgage industry to analyze the relative value of various GNMA bonds and construct a portfolio with lower prepayment and extension risk than the benchmark, but with similar interest rate risk. The board concluded that each advisor’s experience, stability, depth, and performance, among other factors, warranted continuation of the advisory arrangements. Investment performance The board considered the short- and long-term performance of each fund, including any periods of outperformance or underperformance relative to a benchmark index and peer group. The board concluded that the performance was such that the advisory arrangements should continue. Information about each fund’s most recent performance can be found in the Performance Summary sections of this report. Cost The board concluded that each fund’s expense ratio was well below the average expense ratio charged by funds in its respective peer group and that each fund’s advisory fee rate was also well below its peer-group average. Information about the funds’ expenses appears in the About Your Fund’s Expenses section of this report as well as in the Financial Statements sections, which also contain information about the advisory expenses. The board did not consider profitability of Wellington Management in determining whether to approve the advisory fee for the GNMA Fund, because Wellington Management is independent of Vanguard, and the advisory fee is the result of arm’s-length negotiations. The board does not conduct a profitability analysis of Vanguard, because of Vanguard’s unique “at-cost” structure. Unlike most other mutual fund management companies, Vanguard is owned by the funds it oversees, and produces “profits” only in the form of reduced expenses for fund shareholders. The benefit of economies of scale The board concluded that the GNMA Fund shareholders benefit from economies of scale because of breakpoints in the fund’s advisory fee schedule with Wellington Management. The breakpoints reduce the effective rate of the fee as the fund’s assets increase. The board concluded that with regard to the Short-Term, Intermediate-Term, and Long-Term Treasury Funds and the Short-Term Federal Fund, the funds’ at-cost arrangement with Vanguard ensures that the funds will realize economies of scale as they grow, with the cost to shareholders declining as fund assets increase. The board will consider whether to renew the advisory arrangements again after a one-year period. Glossary 30-Day SEC Yield. A fund’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the fund’s security holdings in the previous 30 days are used to calculate the fund’s hypothetical net income for that period, which is then annualized and divided by the fund’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the fund’s actual experience. As a result, the fund’s income distributions may be higher or lower than implied by the SEC yield. Average Coupon. The average interest rate paid on the fixed income securities held by a fund. It is expressed as a percentage of face value. Average Duration. An estimate of how much the value of the bonds held by a fund will fluctuate in response to a change in interest rates. To see how the value could change, multiply the average duration by the change in rates. If interest rates rise by 1 percentage point, the value of the bonds in a fund with an average duration of five years would decline by about 5%. If rates decrease by a percentage point, the value would rise by 5%. Average Effective Maturity. The average length of time until fixed income securities held by a fund reach maturity and are repaid, taking into consideration the possibility that the issuer may call the bond before its maturity date. The figure reflects the proportion of fund assets represented by each security; it also reflects any futures contracts held. In general, the longer the average effective maturity, the more a fund’s share price will fluctuate in response to changes in market interest rates. Beta. A measure of the magnitude of a fund’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a fund with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the fund and the index. Note that a fund’s beta should be reviewed in conjunction with its R-squared (see definition). The lower the R-squared, the less correlation there is between the fund and the index, and the less reliable beta is as an indicator of volatility. Credit Quality. Credit-quality ratings are measured on a scale that generally ranges from AAA (highest) to D (lowest). U.S. Treasury, U.S. Agency, and U.S. Agency mortgage-backed securities appear under “U.S. Government.” For the federal and Treasury funds, credit-quality ratings are obtained from Moody’s and S&P, and the higher rating for each issue is shown. For the GNMA Fund, credit-quality ratings are obtained from Barclays and are from Moody’s, Fitch, and S&P. When ratings from all three agencies are used, the median rating is shown. When ratings from two of the agencies are used, the lower rating for each issue is shown.“Not Rated” is used to classify securities for which a rating is not available. Not rated securities include a fund’s investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. Distribution by Coupon. A breakdown of the securities in a fund according to coupon rate—the interest rate that an issuer promises to pay, expressed as an annual percentage of face value. Securities with unusually high coupon rates may be subject to call risk, the possibility that they will be redeemed (or “called”) early by the issuer. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. R-Squared. A measure of how much of a fund’s past returns can be explained by the returns from the market in general, as measured by a given index. If a fund’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the fund’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the fund and the index. Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Yield to Maturity. The rate of return an investor would receive if the fixed income securities held by a fund were held to their maturity dates. Vanguard Bond Funds are not sponsored, endorsed, issued, sold or promoted by Barclays Capital Inc. or any of its affiliates (“Barclays”). Barclays makes no representation or warranty, express or implied, to the owners or purchasers of Vanguard Bond Funds or any member of the public regarding the advisability of investing in securities generally or in Vanguard Bond Funds particularly or the ability of the Barclays Index to track general bond market performance. Barclays has not passed on the legality or suitability of the Vanguard Bond Funds with respect to any person or entity. Barclays’ only relationship to Vanguard and Vanguard Bond Funds is the licensing of the Barclays Index which is determined, composed and calculated by Barclays without regard to Vanguard or the Vanguard Bond Funds or any owners or purchasers of the Vanguard Bond Funds. Barclays has no obligation to take the needs of Vanguard, Vanguard Bond Funds or the owners of Vanguard Bond Funds into consideration in determining, composing or calculating the Barclays Index. Barclays is not responsible for and has not participated in the determination of the timing of, prices at, or quantities of Vanguard Bond Funds to be issued. Barclays has no obligation or liability in connection with the administration, marketing or trading of the Vanguard Bond Funds. BARCLAYS SHALL HAVE NO LIABILITY TO THIRD PARTIES FOR THE QUALITY, ACCURACY AND/OR COMPLETENESS OF THE INDEX OR ANY DATA INCLUDED THEREIN OR FOR INTERRUPTIONS IN THE DELIVERY OF THE INDEX. BARCLAYS MAKES NO WARRANTY, EXPRESS OR IMPLIED, AS TO RESULTS TO BE OBTAINED BY OWNERS OF THE VANGUARD BOND FUNDS OR ANY OTHER PERSON OR ENTITY FROM THE USE OF THE INDEX OR ANY DATA INCLUDED THEREIN IN CONNECTION WITH THE RIGHTS LICENSED HEREUNDER OR FOR ANY OTHER USE. BARCLAYS RESERVES THE RIGHT TO CHANGE THE METHODS OF CALCULATION OR PUBLICATION, OR TO CEASE THE CALCULATION OR PUBLICATION OF THE BARCLAYS INDICES, AND BARCLAYS SHALL NOT BE LIABLE FOR ANY MISCALCULATION OF OR ANY INCORRECT, DELAYED OR INTERRUPTED PUBLICATION WITH RESPECT TO ANY OF THE BARCLAYS INDICES. BARCLAYS MAKES NO EXPRESS OR IMPLIED WARRANTIES, AND HEREBY EXPRESSLY DISCLAIMS ALL WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE WITH RESPECT TO THE INDEX OR ANY DATA INCLUDED THEREIN. BARCLAYS SHALL NOT BE LIABLE FOR ANY DAMAGES, INCLUDING, WITHOUT LIMITATION, ANY INDIRECT OR CONSEQUENTIAL DAMAGES RESULTING FROM THE USE OF THE INDEX OR ANY DATA INCLUDED THEREIN. © 2016 Barclays. Used with Permission. Source: Barclays Global Family of Indices. Copyright 2016, Barclays. All rights reserved. This page intentionally left blank. This page intentionally left blank. This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 198 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 F. William McNabb III Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Years and Other Experience: Chairman of the Board of The Vanguard Group, Inc., and of each of the investment companies served by The Vanguard Group, since January 2010; Director of The Vanguard Group since 2008; Chief Executive Officer and President of The Vanguard Group, and of each of the investment companies served by The Vanguard Group, since 2008; Director of Vanguard Marketing Corporation; Managing Director of The Vanguard Group (1995–2008). IndependentTrustees Emerson U. Fullwood Born 1948. Trustee Since January 2008. Principal Occupation(s) During the Past Five Years and Other Experience: Executive Chief Staff and Marketing Officer for North America and Corporate Vice President (retired 2008) of Xerox Corporation (document management products and services); Executive in Residence and 2009–2010 Distinguished Minett Professor at the Rochester Institute of Technology; Lead Director of SPX FLOW, Inc. (multi-industry manufacturing); Director of the United Way of Rochester, the University of Rochester Medical Center, Monroe Community College Foundation, North Carolina A&T University, and Roberts Wesleyan College. Rajiv L. Gupta Born 1945. Trustee Since December 2001. 2 Principal Occupation(s) During the Past Five Years and Other Experience: Chairman and Chief Executive Officer (retired 2009) and President (2006–2008) of Rohm and Haas Co. (chemicals); Director of Tyco International plc (diversified manufacturing and services), HP Inc. (printer and personal computer manufacturing), and Delphi Automotive plc (automotive components); Senior Advisor at New Mountain Capital. Amy Gutmann Born 1949. Trustee Since June 2006. Principal Occupation(s) During the Past Five Years and Other Experience: President of the University of Pennsylvania; Christopher H. Browne Distinguished Professor of Political Science, School of Arts and Sciences, and Professor of Communication, Annenberg School for Communication, with secondary faculty appointments in the Department of Philosophy, School of Arts and Sciences, and at the Graduate School of Education, University of Pennsylvania; Trustee of the National Constitution Center; Chair of the Presidential Commission for the Study of Bioethical Issues. JoAnn Heffernan Heisen Born 1950. Trustee Since July 1998. Principal Occupation(s) During the Past Five Years and Other Experience: Corporate Vice President and Chief Global Diversity Officer (retired 2008) and Member of the Executive Committee (1997–2008) of Johnson & Johnson (pharmaceuticals/medical devices/consumer products); Director of Skytop Lodge Corporation (hotels) and the Robert Wood Johnson Foundation; Member of the Advisory Board of the Institute for Women’s Leadership at Rutgers University. F. Joseph Loughrey Born 1949. Trustee Since October 2009. Principal Occupation(s) During the Past Five Years and Other Experience: President and Chief Operating Officer (retired 2009) of Cummins Inc. (industrial machinery); Chairman of the Board of Hillenbrand, Inc. (specialized consumer services), and of Oxfam America; Director of SKF AB (industrial machinery), Hyster-Yale Materials Handling, Inc. (forklift trucks), the Lumina Foundation for Education, and the V Foundation for Cancer Research; Member of the Advisory Council for the College of Arts and Letters and of the Advisory Board to the Kellogg Institute for International Studies, both at the University of Notre Dame. Mark Loughridge Born 1953. Trustee Since March 2012. Principal Occupation(s) During the Past Five Years and Other Experience: Senior Vice President and Chief Financial Officer (retired 2013) at IBM (information technology services); Fiduciary Member of IBM’s Retirement Plan Committee (2004–2013); Director of the Dow Chemical Company; Member of the Council on Chicago Booth. Scott C. Malpass Born 1962. Trustee Since March 2012. Principal Occupation(s) During the Past Five Years and Other Experience: Chief Investment Officer and Vice President at the University of Notre Dame; Assistant Professor of Finance at the Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee, the Board of Advisors for Spruceview Capital Partners, and the Investment Advisory Committee of Major League Baseball; Board Member of TIFF Advisory Services, Inc., and Catholic Investment Services, Inc. (investment advisors). André F. Perold Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years and Other Experience: George Gund Professor of Finance and Banking, Emeritus at the Harvard Business School (retired 2011); Chief Investment Officer and Managing Partner of HighVista Strategies LLC (private investment firm); Director of Rand Merchant Bank; Overseer of the Museum of Fine Arts Boston. Peter F. Volanakis Born 1955. Trustee Since July 2009. Principal Occupation(s) During the Past Five Years and Other Experience: President and Chief Operating Officer (retired 2010) of Corning Incorporated (communications equipment); Chairman of the Board of Trustees of Colby-Sawyer College; Member of the Advisory Board of the Norris Cotton Cancer Center. Executive Officers Glenn Booraem Born 1967. Treasurer Since May 2015. Principal Occupation(s) During the Past Five Years and Other Experience: Principal of The Vanguard Group, Inc.; Treasurer of each of the investment companies served by The Vanguard Group; Controller of each of the investment companies served by The Vanguard Group (2010–2015); Assistant Controller of each of the investment companies served by The Vanguard Group (2001–2010). Thomas J. Higgins Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Years and Other Experience: Principal of The Vanguard Group, Inc.; Chief Financial Officer of each of the investment companies served by The Vanguard Group; Treasurer of each of the investment companies served by The Vanguard Group (1998–2008). Peter Mahoney Born 1974. Controller Since May 2015. Principal Occupation(s) During the Past Five Years and Other Experience: Head of Global Fund Accounting at The Vanguard Group, Inc.; Controller of each of the investment companies served by The Vanguard Group; Head of International Fund Services at The Vanguard Group (2008–2014). Heidi Stam Born 1956. Secretary Since July 2005. Principal Occupation(s) During the Past Five Years and Other Experience: Managing Director of The Vanguard Group, Inc.; General Counsel of The Vanguard Group; Secretary of The Vanguard Group and of each of the investment companies served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation. Vanguard Senior Management Team Mortimer J. Buckley Kathleen C. Gubanich Martha G. King John T. Marcante Chris D. McIsaac James M. Norris Thomas M. Rampulla Glenn W. Reed Karin A. Risi Michael Rollings Chairman Emeritus and Senior Advisor John J. Brennan Chairman, 1996–2009 Chief Executive Officer and President, 1996–2008 Founder John C. Bogle Chairman and Chief Executive Officer, 1974–1996 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 CFA ® is a registered trademark owned by CFA Institute. Direct Investor Account Services > 800-662-2739 Institutional Investor Services > 800-523-1036 Text Telephone for People Who Are Deaf or Hard of Hearing > 800-749-7273 This material may be used in conjunction with the offering of shares of any Vanguard fund only if preceded or accompanied by the fund’s current prospectus. All comparative mutual fund data are from Lipper, a Thomson Reuters Company, or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via email addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2016 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q322 092016 Semiannual Report | July 31, 2016 Vanguard Corporate Bond Funds Vanguard Short-Term Investment-Grade Fund Vanguard Intermediate-Term Investment-Grade Fund Vanguard Long-Term Investment-Grade Fund Vanguard High-Yield Corporate Fund Vanguards Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguards research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 8 Short-Term Investment-Grade Fund. 15 Intermediate-Term Investment-Grade Fund. 51 Long-Term Investment-Grade Fund. 83 High-Yield Corporate Fund. About Your Funds Expenses. Trustees Approve Advisory Arrangements. Glossary. Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Six Months Ended July 31, 2016 30-Day SEC Income Capital Total Yield Returns Returns Returns Vanguard Short-Term Investment-Grade Fund Investor Shares 1.50% 1.05% 1.89% 2.94% Admiral™ Shares 1.60 1.10 1.89 2.99 Institutional Shares 1.63 1.11 1.89 3.00 Barclays U.S. 1–5 Year Credit Bond Index 2.87 1–5 Year Investment-Grade Debt Funds Average 2.21 1–5 Year Investment-Grade Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard Intermediate-Term Investment-Grade Fund Investor Shares 2.25% 1.50% 4.32% 5.82% Admiral Shares 2.35 1.55 4.32 5.87 Barclays U.S. 5–10 Year Credit Bond Index 7.79 Core Bond Funds Average 4.97 Core Bond Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard Long-Term Investment-Grade Fund Investor Shares 3.32% 2.33% 12.49% 14.82% Admiral Shares 3.42 2.38 12.49 14.87 Barclays U.S. Long Credit A or Better Bond Index 14.59 Corporate A-Rated Debt Funds Average 7.16 Corporate A-Rated Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard High-Yield Corporate Fund Investor Shares 5.01% 2.94% 6.04% 8.98% Admiral Shares 5.12 2.99 6.04 9.03 High-Yield Corporate Composite Index 11.13 High Yield Funds Average 10.53 For a benchmark description, see the Glossary. High Yield Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. 1 Chairmans Letter Dear Shareholder, Bond yields, which looked set to continue rising after the Federal Reserve raised interest rates in December, instead moved lower over the six months ended July 31, 2016. That was largely due to more muted global growth expectations, low inflation, and stock market volatility. The decline was more pronounced for long-term bonds, but short- and intermediate-term bond yields moved lower as well. Yields and prices move in opposite directions, so long-term bonds performed the best. Vanguard Long-Term Investment-Grade Fund returned 14.82%, with the lions share of that stemming from an increase in the market value of its holdings. (All returns and yields cited in this letter are for the funds Investor Shares.) Solid but more modest price increases for shorter-term investment-grade bonds and high-yield bonds helped the three other funds covered in this report post good results: Vanguard Short-Term Investment-Grade Fund returned 2.94%, Vanguard Intermediate-Term Investment-Grade Fund returned 5.82%, and Vanguard High-Yield Corporate Fund returned 8.98%. In relative terms, the Short- and Long-Term Funds came in a step ahead of their benchmarks, while the other two funds lagged theirs. Versus the average returns of their peer groups, the three investment-grade funds outperformed, but the High-Yield Corporate Fund lagged. 2 With bond prices rising, the 30-day SEC yields for the funds stood 51 to 149 basis points lower on July 31 than they were six months earlier. (A basis point is one-hundredth of a percentage point.) It’s important to note that as yields decline, the opportunity for a significant boost to returns from price appreciation diminishes. International bonds outpaced their U.S. counterparts The broad U.S. taxable bond market advanced in each of the six months en route to returning 4.54% for the half year. Yields fell, with the 10-year U.S. Treasury note closing July at 1.45%, down from 1.98% at the end of January. Municipal bonds, which saw less demand than taxable bonds, returned 3.16%. The Fed has held its target for short-term interest rates at 0.25%–0.5% since the quarter percentage point rise in December. Money market funds and savings accounts stayed restrained by these historically low rates. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 12.31%. A number of foreign currencies strengthened against the dollar, but the bond returns were robust even without this currency benefit. U.S. stocks continued to surge despite signs of uncertainty U.S. stocks proved resilient over the period, returning about 14%, although the global environment was far from tranquil. Market Barometer Total Returns Periods Ended July 31, 2016 Six One Five Years Months Year (Annualized) Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 4.54% 5.94% 3.57% Barclays Municipal Bond Index (Broad tax-exempt market) 3.16 6.94 5.13 Citigroup Three-Month U.S. Treasury Bill Index 0.12 0.16 0.05 Stocks Russell 1000 Index (Large-caps) 13.82% 4.84% 13.22% Russell 2000 Index (Small-caps) 18.76 0.00 10.43 Russell 3000 Index (Broad U.S. market) 14.18 4.44 12.99 FTSE All-World ex US Index (International) 11.69 -4.95 1.76 CPI Consumer Price Index 1.57% 0.84% 1.27% 3 Stocks tumbled after the momentous June 23 decision by U.K. voters to leave the European Union. But the market quickly recovered. Worries about the effects of “Brexit” on trade and economic growth seemed to diminish as expectations rose that major central banks would be responsive to any fallout. International stocks also performed well, returning nearly 12%. European stocks finished solidly but still lagged as the Brexit referendum hit close to home. Emerging-market stocks and those from developed Pacific markets recorded double-digit returns. Longer-dated bonds were the period’s top performers Concerns persisted through the half year about the pace of global growth, the ability of central banks to push inflation higher, and the direction of commodity prices. Those factors—along with the Brexit uncertainty, the Fed’s pushing back of expectations for its next rate hike, and the exceptionally low or negative yields available abroad—added to the allure of U.S. debt. Solid demand for bonds translated into higher prices, especially for securities further out on the maturity spectrum. Rising bond prices added close to 2 percentage points to the return of Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Institutional Peer Group Shares Shares Shares Average Short-Term Investment-Grade Fund 0.20% 0.10% 0.07% 0.75% Intermediate-Term Investment-Grade Fund 0.20 0.10 — 0.80 Long-Term Investment-Grade Fund 0.21 0.12 — 0.86 High-Yield Corporate Fund 0.23 0.13 — 1.10 The fund expense ratios shown are from the prospectus dated May 26, 2016, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2016, the funds’ annualized expense ratios were: for the Short-Term Investment-Grade Fund, 0.20% for Investor Shares, 0.10% for Admiral Shares, and 0.07% for Institutional Shares; for the Intermediate-Term Investment-Grade Fund, 0.20% for Investor Shares and 0.10% for Admiral Shares; for the Long-Term Investment-Grade Fund, 0.21% for Investor Shares and 0.11% for Admiral Shares; and for the High-Yield Corporate Fund, 0.23% for Investor Shares and 0.13% for Admiral Shares. Peer-group expense ratios are derived from data provided by Lipper, a Thomson Reuters Company, and capture information through year-end 2015. Peer groups: For the Short-Term Investment-Grade Fund, 1–5 Year Investment-Grade Debt Funds; for the Intermediate-Term Investment-Grade Fund, Core Bond Funds; for the Long-Term Investment-Grade Fund, Corporate A-Rated Debt Funds; and for the High-Yield Corporate Fund, High Yield Funds. 4 the Short-Term Fund but more than 12 percentage points to that of the Long-Term Fund. In contrast, given the low interest rates, the income earned by all the funds was comparatively modest. That component of total return contributed between about 1 percentage point for the Short-Term Fund and just under 3 percentage points for the High-Yield Corporate Fund. The funds’ durations versus their benchmarks varied. (Duration is a measure of sensitivity to interest rate changes.) For the Short-Term and High-Yield Corporate Funds, they didn’t stray far, but the durations of the Long-Term Fund and especially the Intermediate-Term Fund were shorter than those of their benchmarks. Although that can provide some protection to the funds when rates are rising, it weighed on their performance for the six months. By credit quality, lower-rated bonds outperformed their higher-rated counterparts. That worked against the Short-Term, Intermediate-Term, and High-Yield Corporate Funds given their tilt toward higher-quality securities versus their benchmarks. In contrast, the Long-Term Fund’s allocation to BBB-rated bonds—which fall outside the A-rated-or-better securities of its benchmark—was a positive. For a more detailed discussion of the management of the funds, please see the Advisors’ Report that follows this letter. Yields 30-Day SEC Yields on January 31, July 31, Bond Fund 2016 2016 Short-Term Investment-Grade Investor Shares 2.01% 1.50% Admiral Shares 2.11 1.60 Institutional Shares 2.14 1.63 Intermediate-Term Investment-Grade Investor Shares 2.77% 2.25% Admiral Shares 2.86 2.35 Long-Term Investment-Grade Investor Shares 4.13% 3.32% Admiral Shares 4.22 3.42 High-Yield Corporate Investor Shares 6.50% 5.01% Admiral Shares 6.59 5.12 5 Consider rebalancing to manage your risk After youve taken the time to carefully create an investment portfoliowith a diversified mix of stock, bond, and money market funds tailored to your goals, time horizon, and risk tolerancewhat next? As stocks and bonds rise or fall over time, and your portfolio drifts from its original asset allocation, you should consider rebalancing back to your targets. Just one year of outsized returns can throw your allocation out of whack. Take, for example, a year like 2013, when the broad stock market returned nearly 34% and the broad taxable bond market declined. A hypothetical simple portfolio that started the year with 60% stocks and 40% bonds would have ended with a more aggressive mix of 67% stocks and 33% bonds. Rebalancing means shifting dollars away from assets that have performed well toward those that have fallen behind. That isnt easy or intuitivebut it helps to manage risk, because over time, riskier assets tend to grow faster. (You can read more about our approach in Best Practices for Portfolio Rebalancing , at vanguard.com/research.) You might consider, for example, monitoring your portfolio annually or semiannually and rebalancing when your allocations swing about 5 percentage points from their targets. Its important, of course, to be aware of the tax implications. Youll want to consult with your tax advisor, but generally speaking, it may be a good idea to make any asset changes within a tax-advantaged retirement account or to direct new cash flows into the underweighted asset class. However you go about it, keeping your asset allocation from drifting too far off target can help you stay on track with the investment plan youve crafted to meet your financial goals. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer August 11, 2016 6 Your Funds Performance at a Glance January 31, 2016, Through July 31, 2016 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Short-Term Investment-Grade Fund Investor Shares $10.60 $10.80 $0.110 $0.000 Admiral Shares Institutional Shares Vanguard Intermediate-Term Investment-Grade Fund Investor Shares $9.72 $10.14 $0.142 $0.000 Admiral Shares Vanguard Long-Term Investment-Grade Fund Investor Shares $10.00 $11.22 $0.218 $0.026 Admiral Shares Vanguard High-Yield Corporate Fund Investor Shares $5.46 $5.79 $0.155 $0.000 Admiral Shares 7 Advisors’ Report Vanguard Fixed Income Group For the Short-, Intermediate-, and Long-Term Investment-Grade Funds For the six months ended July 31, 2016, Vanguard Short-Term Investment-Grade Fund did a little better than its benchmark, returning 2.94% for Investor Shares, 2.99% for Admiral Shares, and 3.00% for Institutional Shares. Vanguard Intermediate-Term Investment-Grade Fund lagged its benchmark, returning 5.82% for Investor Shares and 5.87% for Admiral Shares. Both funds exceeded the average returns of their peer groups. We also manage about 10% of the assets of Vanguard Long-Term Investment-Grade Fund. The fund returned 14.82% for Investor Shares and 14.87% for Admiral Shares, a step ahead of its benchmark. It came in well ahead of the average return of its peers, which include funds with much shorter durations. The investment environment The United Kingdom’s June 23 “Brexit” referendum on whether to remain in the European Union (EU) was the period’s defining event for global capital markets. Although the markets showed some nervousness ahead of the vote, global stocks tumbled at the unexpected “leave” outcome before regaining much of their lost ground by the end of June. Despite credit-rating agency downgrades, the yields of U.K. government bonds headed lower—as did most government bond yields across the globe—as investors sought out assets perceived to be less risky. Yields of U.S. Treasury Securities January 31, July 31, Maturity 2016 2016 2 years 0.82% 0.66% 3 years 1.03 0.75 5 years 1.40 1.03 10 years 1.98 1.45 30 years 2.79 2.18 Source: Vanguard. 8 Accommodative monetary policy also helped bonds over the six months. Abroad, a number of major central banks pursued further easing. At the end of January, the Bank of Japan announced it would charge a negative interest rate on financial institutions’ excess reserves, a move to complement its qualitative and quantitative easing efforts aimed at spurring growth and warding off deflation. The European Central Bank cut its deposit rate as well, putting it further into negative territory. It also increased its purchases of sovereign bonds and began buying corporate bonds. At home, the Federal Reserve pushed back the timing of further increases in short-term rates. Early on, signs of weakness in a number of major economies, including China, and falling energy and commodity prices helped stay the Fed’s hand. Even as those concerns faded, uncertainty about the potential impact of the United Kingdom exiting the EU ratcheted up. Muted growth in the U.S. economy weighed in the balance as well. The economy grew just 0.8% in the first quarter on an inflation-adjusted annualized basis; the growth rate edged higher to 1.2% in the second quarter. Although inflation picked up, the pace fell short of the Fed’s target. In this environment, the still-positive yields of U.S. Treasury bonds made them more appealing to investors starved for income. Yields fell, especially for longer-dated Treasuries. The yield of the 2-year Treasury note, for example, slid 16 basis points over the half year to 0.66%. (A basis point is one-hundredth of a percentage point.) The 10-year yield fell 53 basis points to 1.45%, a level not seen since 2012, and the 30-year yield dropped 61 basis points to 2.18%. Investors searching for yield boosted demand for investment-grade corporate bonds as well. The average spread between the yields of those bonds and Treasuries narrowed. It started the half year at 193 basis points, but with the spreads for bonds in the energy and metals and mining segments shrinking by roughly half or more as commodity prices regained some ground, the average spread for investment-grade corporate bonds finished the period at 145 basis points. Management of the funds All three funds had shorter durations than their benchmarks. (Duration measures the sensitivity of a fund’s holdings to changes in interest rates.) Although this conservative stance can help relative performance when rates are rising, it worked against the funds this time given that rates ended significantly lower. The Intermediate-Term Fund felt more of a downdraft than the two other funds—its average duration at the end of July was 5.5 years, compared with 6.5 years for its benchmark. In the Short- and Intermediate-Term Funds, allocations to securitized debt—a segment of the credit market that their benchmarks do not include—added value. Both funds held commercial mortgage-backed securities. These pooled mortgages on 9 commercial properties, which had a longer average duration than the benchmark, performed well. Our holdings in asset-backed securities—which are typically backed by auto loans, student loans, and credit-card debt—made a smaller but also positive contribution. By sector, industrials and utilities outperformed financials over the six months. In February, we lightened our holdings in financials to add debt issued by energy and metals and mining companies; it had become attractively valued given the slump in commodity prices and the dimmer outlook for global growth. Although our timing was good, our continued underweighting of industrials and overweighting of financials meant that our sector allocation overall detracted from performance. By credit quality, lower-rated investment-grade bonds outperformed higher-rated ones. This meant that our tilt away from BBB-rated bonds in the Short- and Intermediate-Term Funds was a negative, but that our out-of-benchmark allocation to them in our portion of the Long-Term Fund boosted performance. A look ahead The long-term ramifications of Brexit are unclear, but we expect the U.K. economy to slip into recession in the medium term and some downdraft on euro zone GDP as well. We do not expect U.S. GDP to be crimped significantly—perhaps just 0.25 percentage point over the next several quarters. The U.S. economy looks set to remain on relatively solid footing, with the labor market achieving the Fed’s full employment target. Job creation has slowed from last year, but continuing wage gains could boost demand and push inflation higher. Current low mortgage rates and muted inflation are likely to support continued home buying, mortgage refinancing, and consumer spending. These trends should help the economy grow at a rate of about 2% for the rest of the year. In formulating our inflation outlook, we remain positive about underlying trends when excluding highly volatile commodity prices from most measures. Energy prices have been depressed by oil market imbalances during the past two years, but now appear to be improving; they should provide a modest uplift to our headline measure in the coming year. U.S. monetary policy is likely to remain cautious and accommodative. No matter when the Fed makes its next move, we believe its short-term rate target isn’t likely to go above 1% over the next several years. Central banks in Europe, the United Kingdom, and Japan appear to be leaning toward more monetary accommodation in the face of weak or slowing growth, which should keep U.S. yields attractive for international investors. Given that, plus our outlook for modest growth and inflation at home, we don’t expect to see a material rise in government bond yields further out along the curve, either. 10 Whatever the markets may bring, our experienced team of portfolio managers, traders, and credit analysts will continue to seek out opportunities to add to the funds’ performance. Gregory Davis, CFA, Principal and Global Head of Fixed Income Group Gregory S. Nassour, CFA, Principal and Portfolio Manager August 17, 2016 Wellington Management Company LLP For the Long-Term Investment-Grade Fund As mentioned above, Vanguard Long-Term Investment-Grade Fund returned 14.82% for Investor Shares and 14.87% for Admiral Shares for the six months ended July 31, 2016. It modestly outpaced the 14.59% return of its benchmark, the Barclays U.S. Long Credit A or Better Bond Index, and topped the 7.16% average return of its peers by more than 7 percentage points. The portion of the Long-Term Fund that we manage (the “portfolio”) invests primarily in corporate bonds with ten to 30 years until maturity. The portfolio’s returns are influenced by the direction of interest rates and by economic conditions that affect the creditworthiness of the corporate bond issuers. Investment environment Over the period, fixed income markets were influenced by global economic growth concerns, central bank monetary policies, oil prices, and the United Kingdom’s vote to leave the European Union. Early in the period, falling oil prices, concerns over slowing growth in China, and questions about the effectiveness of central bank monetary policies sparked a broad sell-off in credit markets, while government bonds, benefiting from their safe-haven status, saw their prices rise. Following the lead of European central banks, the Bank of Japan introduced negative interest rates for the first time as the volatility and instability in financial markets threatened to tip Japan back into deflation. A rebound in crude oil prices and signs of near-term stabilization in China further supported global markets early in the second quarter. But investors turned more cautious in June as the pending U.K. “Brexit” referendum moved into sharper focus. The Fed chose to err on the side of caution by holding rates steady at its June meeting amid lingering uncertainty about the global economy’s strength and a reluctance to raise rates ahead of the referendum. Credit spreads initially widened in the wake of Britain’s June 23 vote to leave the EU, but they rallied strongly into the end of the period on the prospect of further monetary policy easing globally. Prices of developed markets’ government bonds gained over the six months as global uncertainties kept central banks in easing mode and the Brexit outcome led rates to significantly decline. U.S. Treasury yields declined and credit spreads tightened, leading to strong gains for corporate bonds. 11 The portfolio’s successes In aggregate, security selection bolstered relative results, most notably in the energy, banking, and communications sectors. An underweight allocation to electric utilities and an overweight allocation to communications also helped. The portfolio’s shortfalls An underweight allocation to commodity-sensitive sectors, including basic industry and energy, detracted from relative results. An overweight allocation to banking issuers and the portfolio’s yield curve positioning also hurt. Outlook Positive U.S. growth trends, attractive valuations, and more accommodative central bank policies are balanced by increased geopolitical risk and slow global growth. Given low-yielding alternatives in the rest of the world, demand for U.S. investment-grade credit should remain strong, leading us to a slightly overweight position. The U.S. economy remains on a growth trajectory, driven by consumer spending and housing, with GDP growth forecast at 1.5%–2.0% for 2016. The Fed has become less aggressive in its path to policy normalization amid an uncertain global economic backdrop and tightening financial conditions. Political uncertainty is likely to persist as the U.S. presidential election approaches and as antiestablishment populism has increased in Europe. Credit fundamentals are in a negative trend for investment-grade companies but are expected to stabilize. Mergers and acquisitions and other shareholder-friendly activities are expected to remain elevated but should decline in the second half of the year. Corporate bond market liquidity remains challenged, exacerbated as a larger share of corporate bonds is being held among buy-side investors than dealers. The timing, pace, and magnitude of an upturn in interest rates will determine how fixed income markets perform and may well contribute to negative total returns in future periods. However, many of the forces that kept yields low in recent years (accommodative monetary policies, subdued inflation, and global recession fears) persist. The portfolio‘s position in long-term investment-grade bonds should contribute to income stability. The major risks are, of course, rising long-term rates, a widening in corporate bond risk premiums, or both. Scott I. St. John, CFA Senior Managing Director and Fixed Income Portfolio Manager August 17, 2016 12 Wellington Management Company LLP For the High-Yield Corporate Fund For the six months ended July 31, 2016, the fund returned 8.98% for Investor Shares and 9.03% for Admiral Shares, lagging the 11.13% return of its benchmark index. The investment environment High-yield markets benefited from declining U.S. Treasury yields, more accommodative global monetary policies, tightening credit spreads, and coupon income. The 10-year Treasury yield declined sharply, from 1.98% at the end of January to 1.45% at the end of July. Because bond yields and prices move in opposite directions, prices increased. Longer-duration and interest-rate-sensitive fixed income assets generated strong positive returns in this environment. Credit-sensitive sectors, including the high-yield market, also performed well, helped by continued demand for yield given low absolute rates around much of the globe. Oil and other commodity prices were volatile but finished broadly higher, and the metals and mining and energy sectors posted the strongest gains. Investors turned more cautious in late June as the United Kingdom’s referendum on its European Union membership drew near, and the “leave” outcome led to a flight to safety. However, this spike in global market volatility was not enough to reverse the previous strength, resulting in a positive six-month return overall for the high-yield market. Performance for the period varied notably by credit quality. The high-yield market favored bonds of relatively lower credit quality amid the insatiable search for yield. Lower-rated CCC-rated bonds (+24.16%) performed best, as measured by the Barclays U.S. Corporate High-Yield Bond Index. Higher-rated BB-rated bonds returned 11.28% and B-rated bonds 12.17%. The spread of the high-yield market tightened as of July 31 to 540 basis points over Treasuries, from 734 basis points six months earlier. The average price of high-yield bonds increased $11 to finish at $98. Overall, corporate fundamentals and debt levels at most companies remain stable. We expect U.S. GDP growth to remain stable in 2016, and we believe that most high-yield companies can sustain solid credit profiles in that environment. Therefore, we see the economic backdrop for the high-yield market as generally supportive, but we continue to closely monitor factors that could affect U.S. and global growth, including fallout from the United Kingdom’s eventual exit from the EU and broader trends toward more protectionist policies globally. We expect that default rates will peak in 2016 at 5%–6%, with defaults mainly concentrated in the commodity-sensitive sectors (energy and metals and mining). 13 Yields in these sectors are higher on average than in the broad market, and we have been finding opportunities, for example, among oil-related exploration and production companies but are selective in our approach. Moody’s trailing 12-month global speculative-grade default rate ended June at 4.5%, slightly above the long-term average of 4.2%. When looking at the global backdrop, we are most positive on the U.S. economy; as a result, we are emphasizing issuers that we believe will benefit from a strong U.S. consumer and from less cyclical sectors (for example, media cable and health care), as we believe they offer an attractive risk–reward profile. The fund’s successes The fund benefited from positive credit selection in the building materials sector and its underweight exposure to pharmaceuticals. An underweight allocation to Treasury securities also helped benchmark-relative performance. The fund’s shortfalls An underweight allocation to the metals and mining and energy sectors detracted from relative returns. Security selection in utilities also hurt. The fund’s positioning The fund remains consistent in its investment objective and strategy and maintains significant exposure to relatively higher-quality names in the high-yield market. We believe that these credits have more consistent businesses and more predictable cash flows than those of lower quality. We prefer higher-quality credits in an effort to minimize defaults and provide stable income. We continue to diversify the fund’s holdings by issuer and industry while deemphasizing non-cash-paying securities, preferred stocks, and equity-linked securities such as convertibles, because of their potential for volatility. Michael L. Hong, CFA Managing Director and Fixed Income Portfolio Manager August 17, 2016 14 Short-Term Investment-Grade Fund Fund Profile As of July 31, 2016 Share-Class Characteristics Investor Admiral Institutional Shares Shares Shares Ticker Symbol VFSTX VFSUX VFSIX Expense Ratio 1 0.20% 0.10% 0.07% 30-Day SEC Yield 1.50% 1.60% 1.63% Financial Attributes Barclays Barclays 1–5 Year Aggregate Credit Bond Fund Index Index Number of Bonds 2,165 2,432 9,804 Yield to Maturity (before expenses) 1.7% 1.6% 1.9% Average Coupon 2.9% 3.3% 3.1% Average Duration 2.6 years 2.8 years 5.5 years Average Effective Maturity 3.2 years 2.9 years 7.7 years Short-Term Reserves 0.9% — — Sector Diversification (% of portfolio) Asset-Backed 11.5% Commercial Mortgage-Backed 10.6 Finance 26.3 Foreign 6.7 Government Mortgage-Backed 0.2 Industrial 24.1 Treasury/Agency 17.2 Utilities 2.8 Other 0.6 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Volatility Measures Barclays Barclays 1–5 Year Aggregate Credit Bond Index Index R-Squared 0.97 0.69 Beta 0.88 0.39 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Effective Maturity (% of portfolio) Under 1 Year 17.0% 1 - 3 Years 41.8 3 - 5 Years 25.7 5 - 7 Years 5.8 7 - 10 Years 9.2 10 - 20 Years 0.2 20 - 30 Years 0.2 Over 30 Years 0.1 Distribution by Credit Quality (% of portfolio) U.S. Government 16.9% Aaa 19.0 Aa 12.8 A 27.2 Baa 21.3 Ba 0.9 B 0.3 Not Rated 1.6 Credit-quality ratings are obtained from Moody's and S&P, and the higher rating for each issue is shown. "Not Rated" is used to classify securities for which a rating is not available. Not rated securities include a fund's investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. For more information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratios shown are from the prospectus dated May 26, 2016, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2016, the annualized expense ratios were 0.20% for Investor Shares, 0.10% for Admiral Shares, and 0.07% for Institutional Shares. 15 Short-Term Investment-Grade Fund 16 Short-Term Investment-Grade Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): January 31, 2006, Through July 31, 2016 Barclays 1–5 Year Credit Investor Shares Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2007 4.58% 0.38% 4.96% 4.74% 2008 5.08 2.09 7.17 7.86 2009 4.48 -8.83 -4.35 -1.17 2010 4.37 9.07 13.44 12.92 2011 3.39 0.99 4.38 4.78 2012 2.75 -0.29 2.46 3.93 2013 2.21 1.27 3.48 3.98 2014 1.82 -0.36 1.46 1.78 2015 1.88 0.15 2.03 2.36 2016 1.96 -1.19 0.77 0.62 2017 1.05 1.89 2.94 2.87 Note: For 2017, performance data reflect the six months ended July 31, 2016. Average Annual Total Returns: Periods Ended June 30, 2016 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 10/29/1982 3.16% 2.32% 3.16% 0.47% 3.63% Admiral Shares 2/12/2001 3.26 2.42 3.27 0.47 3.74 Institutional Shares 9/30/1997 3.29 2.45 3.30 0.47 3.77 See Financial Highlights for dividend and capital gains information. 17 Short-Term Investment-Grade Fund Financial Statements (unaudited) Statement of Net Assets—Investments Summary As of July 31, 2016 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets U.S. Government and Agency Obligations U.S. Government Securities United States Treasury Inflation Indexed Bonds 0.125% 4/15/17 1,736,207 1,836,386 3.2% 1 United States Treasury Inflation Indexed Bonds 2.375% 1/15/17 926,238 1,114,610 2.0% United States Treasury Inflation Indexed Bonds 0.625% 1/15/26 792,223 844,903 1.5% United States Treasury Inflation Indexed Bonds 0.125% 4/15/21 483,343 499,725 0.9% United States Treasury Inflation Indexed Bonds 0.125% 7/15/26 19,072 19,407 0.0% United States Treasury Note/Bond 0.750% 2/15/19 737,700 738,275 1.3% United States Treasury Note/Bond 1.125% 1/15/19 422,900 427,129 0.8% United States Treasury Note/Bond 0.875% 4/15/19 410,000 411,538 0.7% United States Treasury Note/Bond 1.000% 3/15/19 376,900 379,610 0.7% United States Treasury Note/Bond 1.625% 3/31/19 350,000 358,204 0.6% United States Treasury Note/Bond 0.750% 6/30/17 353,300 353,798 0.6% United States Treasury Note/Bond 1.500% 12/31/18 311,400 317,335 0.6% 1,2,3 United States Treasury Note/Bond 1.250% 11/15/18 271,750 275,147 0.5% United States Treasury Note/Bond 0.625% 6/30/17 253,600 253,679 0.4% United States Treasury Note/Bond 1.250% 1/31/19 211,000 213,836 0.4% United States Treasury Note/Bond 1.000% 9/15/17 200,000 200,844 0.4% United States Treasury Note/Bond 1.500% 2/28/19 190,000 193,800 0.3% United States Treasury Note/Bond 1.000% 8/31/19 185,250 186,465 0.3% United States Treasury Note/Bond 0.500% 7/31/17 176,000 175,808 0.3% United States Treasury Note/Bond 0.875% 10/15/17 150,000 150,468 0.3% United States Treasury Note/Bond 0.875% 6/15/19 123,000 123,423 0.2% United States Treasury Note/Bond 0.875% 5/15/19 118,000 118,443 0.2% United States Treasury Note/Bond 0.625%–1.625% 7/31/17–5/15/26 493,935 503,127 0.9% 9,695,960 17.1% 18 Short-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value  of Net Coupon Date ($000) ($000) Assets Conventional Mortgage-Backed Securities  0.0% Nonconventional Mortgage-Backed Securities  0.1% Total U.S. Government and Agency Obligations (Cost $9,710,843) 17.2% Asset-Backed/Commercial Mortgage-Backed Securities 4 Ally Master Owner Trust Series 2012-5 1.540% 9/15/19 0.2% 4 AmeriCredit Automobile Receivables Trust 2013-1 1.570% 1/8/19 0.0% 4 AmeriCredit Automobile Receivables Trust 2013-2 1.790% 3/8/19 0.0% 4 AmeriCredit Automobile Receivables Trust 2013-3 2.380%3.000% 6/10/197/8/19 0.1% 4 AmeriCredit Automobile Receivables Trust 2013-4 2.720%3.310% 9/9/1910/8/19 0.0% 4 AmeriCredit Automobile Receivables Trust 2013-5 2.290%2.860% 11/8/1912/9/19 0.0% 4 AmeriCredit Automobile Receivables Trust 2014-1 2.150% 3/9/20 0.0% 4 AmeriCredit Automobile Receivables Trust 2014-2 2.180% 6/8/20 0.0% 4 AmeriCredit Automobile Receivables Trust 2015-3 1.540%3.340% 3/9/208/8/21 0.1% 4 AmeriCredit Automobile Receivables Trust 2016-1 1.810%3.590% 10/8/202/8/22 0.1% 4 AmeriCredit Automobile Receivables Trust 2016-2 1.600%3.650% 11/9/205/9/22 0.1% 4 Banc of America Commercial Mortgage Trust 2006-5 5.415% 9/10/47 0.0% 4 Banc of America Commercial Mortgage Trust 2006-6 5.347% 10/10/45 0.0% 4 Banc of America Commercial Mortgage Trust 2007-2 5.573% 4/10/49 0.1% 4 Banc of America Commercial Mortgage Trust 2008-1 6.183%6.227% 2/10/51 0.1% 4 Banc of America Commercial Mortgage Trust 2015-UBS7 3.705%4.366% 9/15/48 0.0% Banc of America Funding 2006-H Trust 2.998% 9/20/46 0.0% 4 Banc of America Mortgage 2003-F Trust 3.094% 7/25/33 0.0% 4 Bank of America Mortgage 2002-J Trust 3.737% 9/25/32 19 18 0.0% 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR16 5.720% 6/11/40 0.0% 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR17 5.650% 6/11/50 0.1% Chase Issuance Trust 2007-C1 0.941% 4/15/19 0.1% Chase Issuance Trust 2016-A1 0.891% 5/17/21 0.0% Chesapeake Funding II LLC 2016-2A 1.880% 6/15/28 0.2% 19 Short-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets Chrysler Capital Auto Receivables Trust 2013-AA 1.830%–2.930% 3/15/19–8/17/20 13,931 13,971 0.0% Chrysler Capital Auto Receivables Trust 2014-AA 2.280% 11/15/19 10,230 10,281 0.0% Chrysler Capital Auto Receivables Trust 2014-BA 3.440% 8/16/21 700 694 0.0% Chrysler Capital Auto Receivables Trust 2015-BA 2.260%–4.170% 10/15/20–1/16/23 49,125 49,585 0.1% Chrysler Capital Auto Receivables Trust 2016-AA 2.880%–4.220% 2/15/22–2/15/23 31,070 31,211 0.1% 4 COMM 2006-C8 Mortgage Trust 5.292%–5.306% 12/10/46 43,415 43,650 0.1% 4 COMM 2007-C9 Mortgage Trust 5.813% 12/10/49 22,798 23,405 0.0% 4 COMM 2012-CCRE2 Mortgage Trust 3.147%–3.791% 8/15/45 7,025 7,624 0.0% 4 COMM 2012-CCRE3 Mortgage Trust 2.822% 10/15/45 23,195 24,378 0.0% 4 COMM 2012-CCRE4 Mortgage Trust 2.853%–3.251% 10/15/45 12,815 13,544 0.0% 4 COMM 2012-CCRE5 Mortgage Trust 2.771% 12/10/45 2,640 2,777 0.0% 4 COMM 2013-CCRE10 Mortgage Trust 2.972%–3.795% 8/10/46 29,359 30,548 0.1% 4 COMM 2013-CCRE11 Mortgage Trust 3.983%–4.258% 10/10/46 57,295 65,035 0.1% 4 COMM 2013-CCRE12 Mortgage Trust 3.623%–4.046% 10/10/46 55,251 61,642 0.1% 4 COMM 2013-CCRE13 Mortgage Trust 4.194%–4.751% 11/10/23–12/10/23 39,452 44,599 0.1% COMM 2013-CCRE6 Mortgage Trust 3.397% 3/10/46 2,380 2,492 0.0% 4 COMM 2013-CCRE8 Mortgage Trust 3.612% 6/10/46 38,814 42,697 0.1% COMM 2013-CCRE9 Mortgage Trust 4.233%–4.257% 7/10/45 48,815 54,328 0.1% COMM 2013-LC13 Mortgage Trust 3.009%–4.557% 8/10/46 64,251 70,223 0.1% 4 COMM 2013-LC6 Mortgage Trust 2.941% 1/10/46 4,100 4,347 0.0% COMM 2013-SFS Mortgage Trust 2.987% 4/12/35 5,490 5,754 0.0% COMM 2014-277P Mortgage Trust 3.611% 8/10/49 29,250 32,389 0.1% 4 COMM 2014-CCRE14 Mortgage Trust 3.743%–4.236% 2/10/47 15,485 17,349 0.0% 4 COMM 2014-CCRE15 Mortgage Trust 2.928%–4.713% 2/10/47 57,025 62,867 0.1% 4 COMM 2014-CCRE17 Mortgage Trust 3.977%–4.735% 5/10/47 84,826 95,091 0.2% 4 COMM 2014-CCRE18 Mortgage Trust 3.452%–3.828% 7/15/47 38,619 42,516 0.1% 20 Short-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value  of Net Coupon Date ($000) ($000) Assets 4 COMM 2014-CCRE20 Mortgage Trust 3.590% 11/10/47 0.1% 4 COMM 2014-CCRE21 Mortgage Trust 3.528% 12/10/47 0.1% 4 COMM 2014-LC17 Mortgage Trust 3.917% 10/10/47 0.0% 4 COMM 2015-CCRE22 Mortgage Trust 3.309% 3/10/48 0.1% 4 COMM 2015-CCRE24 Mortgage Trust 3.445%3.696% 8/10/55 0.1% 4 COMM 2015-CCRE25 Mortgage Trust 3.759% 8/10/48 0.1% 4 COMM 2015-CCRE26 Mortgage Trust 3.630% 10/10/48 0.1% 4 COMM 2015-CCRE27 Mortgage Trust 3.612%4.472% 10/10/48 0.1% 4 COMM 2015-LC19 Mortgage Trust 3.040%3.183% 2/10/48 0.0% 4 Discover Card Execution Note Trust 2012-A6 1.670% 1/18/22 0.2% Drive Auto Receivables Trust 2015-AA 2.280%4.120% 6/17/197/15/22 0.1% Drive Auto Receivables Trust 2015-BA 1.300%3.840% 6/15/187/15/21 0.1% Drive Auto Receivables Trust 2015-CA 2.230%4.200% 9/16/199/15/21 0.1% Drive Auto Receivables Trust 2015-DA 1.590%4.590% 12/17/181/17/23 0.2% Drive Auto Receivables Trust 2016-AA 2.110%3.910% 5/15/195/17/21 0.1% Drive Auto Receivables Trust 2016-BA 1.670%4.530% 7/15/198/15/23 0.1% 4 Ford Credit Auto Lease Trust 2014-A 1.160% 8/15/17 0.0% 4 Ford Credit Auto Lease Trust 2015-A 1.310% 8/15/18 0.0% 4 Ford Credit Auto Lease Trust 2015-B 1.540%1.920% 2/15/193/15/19 0.1% 4 Ford Credit Auto Owner Trust 2013-D 1.720% 7/15/19 0.0% Ford Credit Auto Owner Trust 2014-REV1 2.260%2.410% 11/15/25 0.1% Ford Credit Auto Owner Trust 2014-REV2 2.310%2.510% 4/15/26 0.1% 4 Ford Credit Auto Owner Trust 2015-B 2.040% 10/15/20 0.0% 4 Ford Credit Auto Owner Trust 2015-C 2.010%2.260% 3/15/213/15/22 0.0% Ford Credit Auto Owner Trust 2015-REV1 2.120% 7/15/26 0.0% Ford Credit Auto Owner Trust 2015-REV2 2.440% 1/15/27 0.1% 4 Ford Credit Auto Owner Trust 2016-B 1.850% 9/15/21 0.0% Ford Credit Auto Owner Trust 2016-REV1 2.310% 8/15/27 0.0% 21 Short-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value  of Net Coupon Date ($000) ($000) Assets Ford Credit Auto Owner Trust 2016-REV2 2.030% 12/15/27 0.1% 4 Ford Credit Floorplan Master Owner Trust A Series 2012-2 1.920% 1/15/19 0.1% 4 Ford Credit Floorplan Master Owner Trust A Series 2012-5 1.490% 9/15/19 0.2% 4 Ford Credit Floorplan Master Owner Trust A Series 2012-5 1.690%2.140% 9/15/19 0.0% 4 Ford Credit Floorplan Master Owner Trust A Series 2013-4 2.100%2.790% 6/15/20 0.0% 4 Ford Credit Floorplan Master Owner Trust A Series 2014-1 1.400%2.310% 2/15/192/15/21 0.0% Ford Credit Floorplan Master Owner Trust A Series 2014-2 0.981% 2/15/21 0.0% 4 Ford Credit Floorplan Master Owner Trust A Series 2014-4 1.400% 8/15/19 0.1% 4 Ford Credit Floorplan Master Owner Trust A Series 2015-2 1.980% 1/15/22 0.0% 4 Ford Credit Floorplan Master Owner Trust A Series 2015-5 2.390% 8/15/22 0.1% Ford Credit Floorplan Master Owner Trust A Series 2016-3 1.103% 7/15/21 0.1% Ford Credit Floorplan Master Owner Trust A Series 2016-4 1.012% 7/15/20 0.1% 4 GE Capital Credit Card Master Note Trust Series 2012-6 1.360% 8/17/20 0.2% GMF Floorplan Owner Revolving Trust 2015-1 1.650%1.970% 5/15/20 0.1% 4,6,7 GMF Floorplan Owner Revolving Trust 2016-1 1.331%2.850% 5/17/21 0.1% GS Mortgage Securities Trust 2010-C2 5.184% 12/10/43 0.0% GS Mortgage Securities Trust 2011-GC3 5.633% 3/10/44 0.0% GS Mortgage Securities Trust 2012-ALOHA 3.550% 4/10/34 0.1% GS Mortgage Securities Trust 2012-BWTR 2.954% 11/5/34 0.1% GS Mortgage Securities Trust 2012-GC6 4.948% 1/10/45 0.0% 4 GS Mortgage Securities Trust 2012-GCJ7 5.729% 5/10/45 0.0% GS Mortgage Securities Trust 2013-GC13 4.034%4.067% 7/10/46 0.1% 4 GS Mortgage Securities Trust 2013-GCJ12 3.135%3.777% 6/10/46 0.0% 4 GS Mortgage Securities Trust 2013-GCJ14 2.995%4.243% 8/10/46 0.2% 4 GS Mortgage Securities Trust 2014-GC20 3.998% 4/10/47 0.1% 4 GS Mortgage Securities Trust 2014-GC24 3.931%4.529% 9/10/47 0.2% 22 Short-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value  of Net Coupon Date ($000) ($000) Assets 4 GS Mortgage Securities Trust 2014-GC26 3.629% 11/10/47 0.0% 4 GS Mortgage Securities Trust 2015-GC28 3.396% 2/10/48 0.1% 4 GS Mortgage Securities Trust 2015-GC30 3.382% 5/10/50 0.0% 4 GS Mortgage Securities Trust 2015-GC32 3.764%4.412% 7/10/48 0.1% 4 GS Mortgage Securities Trust 2015-GC34 3.506%4.655% 10/10/48 0.1% 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-C1 5.716% 2/15/51 0.0% 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC20 5.746% 2/12/51 0.1% 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP10 5.439% 1/15/49 0.1% 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP12 5.850% 2/15/51 0.0% JP Morgan Chase Commercial Mortgage Securities Trust 2009-IWST 5.633% 12/5/27 0.0% JP Morgan Chase Commercial Mortgage Securities Trust 2010-C1 4.608% 6/15/43 0.0% JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 3.616%5.558% 11/15/43 0.0% JP Morgan Chase Commercial Mortgage Securities Trust 2011-C3 4.388%5.360% 2/15/46 0.1% JP Morgan Chase Commercial Mortgage Securities Trust 2011-C5 5.321% 8/15/46 0.0% 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C6 3.507% 5/15/45 0.0% JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 2.829%3.424% 10/15/45 0.0% 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-CIBX 4.271% 6/15/45 0.1% JP Morgan Chase Commercial Mortgage Securities Trust 2012-HSBC 3.093% 7/5/32 0.0% 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-LC9 2.840% 12/15/47 0.1% 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C13 3.994%4.053% 1/15/46 0.0% 23 Short-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 3.674%–4.975% 12/15/46 66,150 74,728 0.1% 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-LC11 1.855%–2.960% 4/15/46 17,600 18,371 0.0% MBNA Credit Card Master Note Trust 2004-A3 0.741% 8/16/21 89,145 88,888 0.2% 4 Merrill Lynch Mortgage Investors Trust MLMI Series 2003-A2 2.487% 2/25/33 2,009 1,941 0.0% 4 Merrill Lynch Mortgage Investors Trust MLMI Series 2003-A4 3.136% 7/25/33 561 549 0.0% 4 Merrill Lynch Mortgage Trust 2008-C1 5.690% 2/12/51 8,005 8,305 0.0% 4 ML-CFC Commercial Mortgage Trust 2007-6 5.331% 3/12/51 2,179 2,176 0.0% 4 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C5 3.176%–3.792% 8/15/45 23,300 24,776 0.0% 4 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C6 2.858% 11/15/45 5,700 6,024 0.0% 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C10 4.083% 7/15/46 30,472 34,015 0.1% 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 3.085%–4.213% 8/15/46 62,432 69,781 0.1% 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C12 3.824%–4.259% 10/15/46 11,910 13,168 0.0% 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C13 4.039% 11/15/46 8,300 9,277 0.0% 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C7 2.918%–3.214% 2/15/46 9,340 9,820 0.0% 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C9 3.102% 5/15/46 27,425 29,141 0.1% 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 4.064%–4.384% 2/15/47 34,100 38,333 0.1% 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C15 3.773%–4.895% 4/15/47 67,415 74,898 0.1% 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 3.892%–4.757% 6/15/47 71,075 78,515 0.1% 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C17 3.741%–4.011% 8/15/47 37,518 41,572 0.1% 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C18 3.923% 10/15/47 11,150 12,450 0.0% 24 Short-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value  of Net Coupon Date ($000) ($000) Assets 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C19 3.326%3.526% 12/15/47 0.0% 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C20 3.069%3.249% 2/15/48 0.1% 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C22 3.306% 4/15/48 0.1% 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C23 3.719% 7/15/50 0.1% 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C24 3.479%3.732% 5/15/48 0.1% 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C25 3.383%3.635% 10/15/48 0.0% 4 Morgan Stanley Bank of America Merrill Lynch Trust 2016-C29 3.325%4.754% 5/15/49 0.0% 4 Morgan Stanley Capital I Trust 2006-IQ12 5.319% 12/15/43 0.0% 4 Morgan Stanley Capital I Trust 2007-IQ15 5.906% 6/11/49 0.0% 4 Morgan Stanley Capital I Trust 2007-IQ16 5.688% 12/12/49 0.1% 4 Morgan Stanley Capital I Trust 2012-C4 3.244%3.773% 3/15/45 0.0% Morgan Stanley Capital I Trust 2012-STAR 3.201% 8/5/34 0.0% Morgan Stanley Capital I Trust 2014-150E 3.912% 9/9/32 0.1% Morgan Stanley Capital I Trust 2014-CPT 3.350% 7/13/29 0.0% Morgan Stanley Capital I Trust 2015-420 3.727% 10/11/50 0.1% 4 Morgan Stanley Capital I Trust 2015-UBS8 3.809%4.591% 12/15/48 0.1% MSBAM Commercial Mortgage Securities Trust 2012-CKSV 3.277% 10/15/30 0.1% 4 Santander Drive Auto Receivables Trust 2013-2 1.950% 3/15/19 0.0% 4 Santander Drive Auto Receivables Trust 2013-5 1.550% 10/15/18 0.0% 4 Santander Drive Auto Receivables Trust 2015-3 1.490%3.490% 6/17/195/17/21 0.0% 4 Santander Drive Auto Receivables Trust 2015-4 1.580%2.970% 9/16/193/15/21 0.1% 4 Santander Drive Auto Receivables Trust 2016-1 2.470% 12/15/20 0.0% 4 Santander Drive Auto Receivables Trust 2016-2 2.080%3.390% 2/16/214/15/22 0.0% 4,6,7 Trillium Credit Card Trust II 2016-1A 1.210% 5/26/21 0.2% 25 Short-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets 4 Wells Fargo Commercial Mortgage Trust 2012-LC5 2.918%–3.539% 10/15/45 31,617 33,575 0.1% 4 Wells Fargo Commercial Mortgage Trust 2013-LC12 3.928%–4.297% 7/15/46 47,627 53,555 0.1% 4 Wells Fargo Commercial Mortgage Trust 2014-LC16 3.477%–4.458% 8/15/50 86,380 95,098 0.2% 4 Wells Fargo Commercial Mortgage Trust 2014-LC18 3.244%–3.405% 12/15/47 34,155 36,344 0.1% 4 Wells Fargo Commercial Mortgage Trust 2015-C26 2.991%–3.166% 2/15/48 29,850 31,517 0.1% 4 Wells Fargo Commercial Mortgage Trust 2015-C27 3.190%–3.451% 2/15/48 48,175 51,733 0.1% 4 Wells Fargo Commercial Mortgage Trust 2015-C29 3.400%–4.225% 6/15/48 54,609 58,905 0.1% 4 Wells Fargo Commercial Mortgage Trust 2015-C30 3.411%–4.496% 9/15/58 83,632 90,893 0.2% 4 Wells Fargo Commercial Mortgage Trust 2015-LC22 3.839%–4.539% 9/15/58 50,540 55,254 0.1% 4 Wells Fargo Commercial Mortgage Trust 2015-SG1 3.556%–3.789% 12/15/47 30,925 34,171 0.1% 4 Wells Fargo Commercial Mortgage Trust 2016-C32 3.560% 1/15/59 21,780 23,917 0.0% 7 Asset-Backed/Commercial Mortgage-Backed Securities—Other † 6,588,536 11.6% Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $12,465,070) 12,778,740 22.5% Corporate Bonds Finance Banking Bank of America Corp. 2.600% 1/15/19 121,824 124,723 0.2% Bank of America Corp. 1.950%–6.875% 8/1/16–4/19/21 320,185 330,655 0.6% Bank of America NA 1.650%–6.100% 3/15/17–6/5/18 140,484 141,815 0.2% Bear Stearns Cos. LLC 5.550%–7.250% 1/22/17–2/1/18 84,063 88,656 0.2% Goldman Sachs Group Inc. 5.950% 1/18/18 108,310 115,288 0.2% 6,8,9,10 Goldman Sachs Group Inc. 2.125%–6.150% 5/14/17–9/30/24 585,463 614,557 1.1% JPMorgan Chase & Co. 2.750% 6/23/20 88,183 91,134 0.2% 4 JPMorgan Chase & Co. 1.350%–5.300% 2/15/17–12/29/49 497,372 507,393 0.9% 10 JPMorgan Chase Bank NA 5.375%–6.000% 9/28/16–10/1/17 57,655 64,483 0.1% Morgan Stanley 1.875%–6.625% 10/18/16–1/27/26 459,357 473,944 0.8% National City Bank 5.250%–5.800% 12/15/16–6/7/17 29,375 30,164 0.1% National City Corp. 6.875% 5/15/19 8,085 9,105 0.0% PNC Bank NA 1.500%–6.875% 1/15/17–4/29/21 541,454 551,265 1.0% PNC Funding Corp. 2.700%–5.625% 9/19/16–2/8/20 51,753 52,736 0.1% Santander Bank NA 8.750% 5/30/18 33,955 37,518 0.1% Santander Holdings USA Inc. 2.700% 5/24/19 39,050 39,413 0.1% Santander UK Group Holdings plc 3.125% 1/8/21 19,520 19,808 0.0% Santander UK plc 1.375% 3/13/17 93,971 93,698 0.2% Santander UK plc 1.650%–3.050% 9/29/17–9/10/19 197,066 200,256 0.3% UBS AG 1.800% 3/26/18 103,260 103,933 0.2% Wachovia Corp. 5.750% 6/15/17–2/1/18 83,497 88,298 0.1% 6,9 Wells Fargo & Co. 1.400%–5.625% 9/8/17–7/27/21 492,082 482,306 0.8% 26 Short-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets Wells Fargo Bank NA 1.750%–6.000% 11/15/17–5/24/19 126,821 131,233 0.2% 7 Banking—Other † 7,360,789 13.0% Brokerage Nomura Holdings Inc. 2.000% 9/13/16 93,195 93,314 0.2% 7 Brokerage—Other † 198,686 0.3% Finance Companies GE Capital International Funding Co. 2.342% 11/15/20 116,444 120,675 0.2% 7 Finance Companies—Other † 181,697 0.4% 7 Insurance † 1,339,075 2.4% 7 Real Estate Investment Trusts † 865,549 1.5% 14,552,166 25.7% Industrial Basic Industry † 675,438 1.2% 7 Capital Goods † 995,026 1.8% Communication Verizon Communications Inc. 4.500% 9/15/20 92,180 102,540 0.2% 7 Communication—Other † 1,515,238 2.7% Consumer Cyclical CVS Health Corp. 2.800% 7/20/20 128,707 134,800 0.2% 9 Ford Motor Credit Co. LLC 2.145%–6.625% 6/12/17–3/18/21 418,665 409,658 0.7% General Motors Co. 3.500% 10/2/18 36,615 37,805 0.1% General Motors Financial Co. Inc. 2.400%–6.750% 7/10/17–3/1/21 273,553 282,798 0.5% 7 Consumer Cyclical—Other † 1,304,230 2.3% Consumer Noncyclical AbbVie Inc. 1.800% 5/14/18 126,410 127,434 0.2% AbbVie Inc. 2.500% 5/14/20 90,080 92,527 0.2% Actavis Funding SCS 3.000% 3/12/20 153,863 159,348 0.3% Anheuser-Busch InBev Finance Inc. 2.650% 2/1/21 190,770 197,542 0.3% 7 Consumer Noncyclical—Other † 2,649,220 4.7% 7 Energy † 2,396,177 4.2% Other Industrial 7 Hutchison Whampoa International 09 Ltd. 7.625% 4/9/19 118,427 136,859 0.2% 7 Other Industrial—Other † 112,111 0.2% Technology Apple Inc. 2.250% 2/23/21 100,900 104,475 0.2% 7 Technology—Other † 1,356,753 2.4% 7 Transportation † 692,283 1.2% 13,482,262 23.8% Utilities 7 Electric † 1,485,572 2.6% Natural Gas † 82,790 0.1% 1,568,362 2.7% Total Corporate Bonds (Cost $29,114,084) 29,602,790 52.2% Sovereign Bonds (U.S. Dollar-Denominated) Export-Import Bank of Korea 4.000% 1/11/17 160,330 162,398 0.3% Petroleos Mexicanos 5.750% 3/1/18 189,575 198,733 0.3% Petroleos Mexicanos 8.000% 5/3/19 118,468 133,230 0.2% 7 Petroleos Mexicanos 5.500%–6.375% 2/4/19–2/4/21 94,951 101,026 0.2% Republic of Turkey 7.500% 7/14/17 167,694 175,450 0.3% 27 Short-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets Republic of Turkey 6.750% 4/3/18 110,120 116,452 0.2% Republic of Turkey 7.000% 9/26/16 100,305 100,932 0.2% United Mexican States 5.625% 1/15/17 185,592 189,274 0.3% 7 Sovereign Bonds (U.S. Dollar-Denominated)—Other † 2,523,406 4.5% Total Sovereign Bonds (Cost $3,641,696) 3,700,901 6.5% Taxable Municipal Bonds (Cost $205,074) † 209,047 0.4% Tax-Exempt Municipal Bonds (Cost $10,000) † 10,000 0.0% Shares Convertible Preferred Stocks (Cost $28,924) † 29,160 — 0.0% Temporary Cash Investment Money Market Fund 11 Vanguard Market Liquidity Fund (Cost $496,417) 0.561% 496,417,000 496,417 0.9% Total Investments (Cost $55,672,108) 56,518,047 99.7% Expiration Date Contracts Liability for Options Written Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $135.00 8/26/16 1,659 (181) 0.0% Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $134.00 9/23/16 666 (198) 0.0% Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $132.50 8/26/16 1,659 (726) 0.0% Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $130.50 8/26/16 662 (52) 0.0% Total Liability for Options Written (Premiums Received $2,290) (1,157) 0.0% Amount ($000) Other Assets and Liabilities Other Assets Investment in Vanguard 4,491 Receivables for Investment Securities Sold 275,055 Receivables for Accrued Income 326,996 Receivables for Capital Shares Issued 56,794 Other Assets 102,955 Total Other Assets 766,291 1.3% Liabilities Payables for Investment Securities Purchased (426,034) Payables for Capital Shares Redeemed (42,094) Payables for Distributions (17,106) Payables to Vanguard (26,484) Other Liabilities (79,623) Total Liabilities (591,341) (1.0%) Net Assets 56,691,840 100.0% 28 Short-Term Investment-Grade Fund At July 31, 2016, net assets consisted of: Amount ($000) Paid-in Capital Undistributed Net Investment Income Accumulated Net Realized Losses Unrealized Appreciation (Depreciation) Investment Securities Futures Contracts Options on Futures Contracts Swap Contracts Forward Currency Contracts Foreign Currencies Net Assets Investor SharesNet Assets Applicable to 901,935,961 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareInvestor Shares $10.80 Admiral SharesNet Assets Applicable to 3,421,061,647 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareAdmiral Shares $10.80 Institutional SharesNet Assets Applicable to 928,324,663 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareInstitutional Shares $10.80  See Note A in Notes to Financial Statements.  Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1 Securities with a value of $22,941,000 have been segregated as initial margin for open cleared swap contracts. 2 Securities with a value of $37,832,000 have been segregated as initial margin for open futures contracts. 3 Securities with a value of $4,835,000 have been segregated as collateral for open forward currency contracts and over-the-counter swap contracts. 4 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 5 Security made only partial principal and/or interest payments during the period ended July 31, 2016. 6 Adjustable-rate security. 7 Certain of the funds securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2016, the aggregate value of these securities was $8,170,531,000, representing 14.4% of net assets. 8 Face amount denominated in euro. 9 Face amount denominated in Australian dollars. 10 Face amount denominated in British pounds. 11 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. See accompanying Notes, which are an integral part of the Financial Statements. 29 Short-Term Investment-Grade Fund Statement of Operations Six Months Ended July 31, 2016 ($000) Investment Income Income Interest 1 Total Income Expenses The Vanguard GroupNote B Investment Advisory Services Management and AdministrativeInvestor Shares Management and AdministrativeAdmiral Shares Management and AdministrativeInstitutional Shares Marketing and DistributionInvestor Shares Marketing and DistributionAdmiral Shares Marketing and DistributionInstitutional Shares Custodian Fees Shareholders ReportsInvestor Shares Shareholders ReportsAdmiral Shares Shareholders ReportsInstitutional Shares 7 Trustees Fees and Expenses 17 Total Expenses Net Investment Income Realized Net Gain (Loss) Investment Securities Sold Futures Contracts Options Swap Contracts Foreign Currencies and Forward Currency Contracts Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities Futures Contracts Options Swap Contracts Foreign Currencies and Forward Currency Contracts Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Interest income from an affiliated company of the fund was $2,161,000. See accompanying Notes, which are an integral part of the Financial Statements. 30 Short-Term Investment-Grade Fund Statement of Changes in Net Assets Six Months Ended Year Ended July 31, January 31, ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations Distributions Net Investment Income Investor Shares Admiral Shares Institutional Shares Realized Capital Gain 1 Investor Shares  Admiral Shares  Institutional Shares  Total Distributions Capital Share Transactions Investor Shares Admiral Shares Institutional Shares Net Increase (Decrease) from Capital Share Transactions Total Increase (Decrease) Net Assets Beginning of Period End of Period 2 1 Includes fiscal 2017 and 2016 short-term gain distributions totaling $0 and $9,969,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net AssetsEnd of Period includes undistributed (overdistributed) net investment income of $1,005,000 and ($11,718,000). See accompanying Notes, which are an integral part of the Financial Statements. 31 Short-Term Investment-Grade Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2016 2016 2015 2014 2013 2012 Net Asset Value, Beginning of Period $10.60 $10.73 $10.74 $10.82 $10.73 $10.80 Investment Operations Net Investment Income .109 .204 .200 .194 .231 .269 Net Realized and Unrealized Gain (Loss) on Investments . 201 (.123) . 016 (. 039) .139 (. 008) Total from Investment Operations .310 .081 .216 .155 .370 .261 Distributions Dividends from Net Investment Income (.110) (. 209) (. 200) (.194) (. 234) (. 292) Distributions from Realized Capital Gains — (. 002) (. 026) (. 041) (. 046) (. 039) Total Distributions (.110) (. 211) (. 226) (. 235) (. 280) (. 331) Net Asset Value, End of Period $10.80 $10.60 $10.73 $10.74 $10.82 $10.73 Total Return 1 2.94% 0.77% 2.03% 1.46% 3.48% 2.46% Ratios/Supplemental Data Net Assets, End of Period (Millions) $9,737 $9,840 $10,943 $11,752 $12,166 $13,394 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 0.20% 0.20% 0.20% 0.20% Ratio of Net Investment Income to Average Net Assets 2.11% 1.91% 1.86% 1.81% 2.13% 2.52% Portfolio Turnover Rate 67% 75% 79% 122% 80% 47% 2 The expense ratio, net investment income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares. See accompanying Notes, which are an integral part of the Financial Statements. 32 Short-Term Investment-Grade Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2016 2016 2015 2014 2013 2012 Net Asset Value, Beginning of Period $10.60 $10.73 $10.74 $10.82 $10.73 $10.80 Investment Operations Net Investment Income .114 .215 .211 .205 .242 .279 Net Realized and Unrealized Gain (Loss) on Investments . 201 (.123) . 016 (. 039) .139 (. 008) Total from Investment Operations .315 .092 .227 .166 .381 .271 Distributions Dividends from Net Investment Income (.115) (. 220) (. 211) (. 205) (. 245) (. 302) Distributions from Realized Capital Gains — (. 002) (. 026) (. 041) (. 046) (. 039) Total Distributions (.115) (. 222) (. 237) (. 246) (. 291) (. 341) Net Asset Value, End of Period $10.80 $10.60 $10.73 $10.74 $10.82 $10.73 Total Return 1 2.99% 0.87% 2.13% 1.56% 3.59% 2.55% Ratios/Supplemental Data Net Assets, End of Period (Millions) $36,933 $33,857 $33,772 $29,632 $25,845 $22,313 Ratio of Total Expenses to Average Net Assets 0.10% 0.10% 0.10% 0.10% 0.10% 0.11% Ratio of Net Investment Income to Average Net Assets 2.21% 2.01% 1.96% 1.91% 2.23% 2.61% Portfolio Turnover Rate 67% 75% 79% 122% 80% 47% 2 The expense ratio, net investment income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares. See accompanying Notes, which are an integral part of the Financial Statements. 33 Short-Term Investment-Grade Fund Financial Highlights Institutional Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2016 2016 2015 2014 2013 2012 Net Asset Value, Beginning of Period $10.60 $10.73 $10.74 $10.82 $10.73 $10.80 Investment Operations Net Investment Income .116 .218 .214 .208 .245 .283 Net Realized and Unrealized Gain (Loss) on Investments . 201 (.123) . 016 (. 039) .139 (. 008) Total from Investment Operations .317 .095 .230 .169 .384 .275 Distributions Dividends from Net Investment Income (.117) (. 223) (. 214) (. 208) (. 248) (. 306) Distributions from Realized Capital Gains — (. 002) (. 026) (. 041) (. 046) (. 039) Total Distributions (.117) (. 225) (. 240) (. 249) (. 294) (. 345) Net Asset Value, End of Period $10.80 $10.60 $10.73 $10.74 $10.82 $10.73 Total Return 3.00% 0.90% 2.16% 1.59% 3.62% 2.60% Ratios/Supplemental Data Net Assets, End of Period (Millions) $10,022 $9,205 $8,337 $6,802 $4,672 $1,864 Ratio of Total Expenses to Average Net Assets 0.07% 0.07% 0.07% 0.07% 0.07% 0.07% Ratio of Net Investment Income to Average Net Assets 2.24% 2.04% 1.99% 1.94% 2.26% 2.65% Portfolio Turnover Rate 67% 75% 79% 122% 80% 47% 1 The expense ratio, net investment income ratio, and turnover rate for the current period have been annualized. 1 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares. See accompanying Notes, which are an integral part of the Financial Statements. 34 Short-Term Investment-Grade Fund Notes to Financial Statements Vanguard Short-Term Investment-Grade Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. Certain of the fund’s investments are in corporate debt instruments; the issuers’ abilities to meet their obligations may be affected by economic developments in their respective industries. The fund invests in securities of foreign issuers, which may subject it to investment risks not normally associated with investing in securities of U.S. corporations. To minimize the currency risk associated with investment in bonds denominated in currencies other than the U.S. dollar, the fund attempts to hedge its currency exposures. The fund offers three classes of shares: Investor Shares, Admiral Shares, and Institutional Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares and Institutional Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds and temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 35 Short-Term Investment-Grade Fund 3. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearing-house, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended July 31, 2016, the fund’s average investments in long and short futures contracts represented 7% and 8% of net assets, respectively, based on the average of aggregate settlement values at each quarter-end during the period. 4. Forward Currency Contracts: The fund enters into forward currency contracts to protect the value of securities and related receivables and payables against changes in future foreign exchange rates. The fund’s risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. The fund mitigates its counterparty risk by entering into forward currency contracts only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. The master netting arrangements provide that, in the event of a counterparty’s default (including bankruptcy), the fund may terminate the forward currency contracts, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any assets pledged as collateral for open contracts are noted in the Statement of Net Assets. The value of collateral received or pledged is compared daily to the value of the forward currency contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The notional amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the 36 Short-Term Investment-Grade Fund contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized forward currency contract gains (losses). During the six months ended July 31, 2016, the fund’s average investment in forward currency contracts represented 6% of net assets, based on the average of notional amounts at each quarter-end during the period. 5. Swap Contracts: The fund invests in credit default swaps to adjust the overall credit risk of the fund or to actively overweight or underweight credit risk to a specific issuer or group of issuers. The fund may sell credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. The fund may purchase credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The fund enters into interest rate swap transactions to adjust the fund’s sensitivity to changes in interest rates and maintain the ability to generate income at prevailing market rates. Under the terms of the swaps, one party pays the other an amount that is a fixed percentage rate applied to a notional amount. In return, the counterparty agrees to pay a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. The fund invests in cross-currency swaps to hedge the currency risk associated with investing in foreign securities. Under the terms of the swaps, the parties exchange a series of payments calculated on the basis of a fixed rate applied to a notional amount, on specified dates and in a specified currency. Additionally, currency amounts are exchanged by the counterparties at the initiation of the contract, with an agreement to reverse the exchange of the currency amounts upon termination of the contract. The notional amounts of swap contracts are not recorded in the Statement of Net Assets. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the fund under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the fund (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the fund) will be significantly less 37 Short-Term Investment-Grade Fund than the amount paid by the fund and, in a physically settled swap, the fund may receive an illiquid debt instrument. A risk associated with all types of swaps is the possibility that a counterparty may default on its obligation to pay net amounts due to the fund. The fund’s maximum amount subject to counterparty risk is the unrealized appreciation on the swap contract. The fund mitigates its counter-party risk by entering into swaps only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the event of a counterparty’s default (including bankruptcy), the fund may terminate any swap contracts with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any securities pledged as collateral for open contracts are noted in the Statement of Net Assets. The value of collateral received or pledged is compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. The fund enters into centrally cleared interest rate and credit default swaps to achieve the same objectives specified with respect to the equivalent over-the-counter swaps but with less counterparty risk because a regulated clearinghouse is the counterparty instead of the clearing broker or executing broker. The clearinghouse imposes initial margin requirements to secure the fund’s performance, and requires daily settlement of variation margin representing changes in the market value of each contract. To further mitigate counterparty risk, the fund trades with a diverse group of prequalified executing brokers; monitors the financial strength of its clearing brokers, executing brokers, and clearinghouse; and has entered into agreements with its clearing brokers and executing brokers. During the six months ended July 31, 2016, the fund’s average amounts of credit protection sold and credit protection purchased represented 1% and 2% of net assets, respectively, based on the average of notional amounts at each quarter-end during the period. The average amount of interest rate swaps represented 5% of net assets, based on the average of notional amounts at each quarter-end during the period. The average amount of cross currency swaps represented less than 1% of net assets, based on the average of notional amounts at each quarter-end during the period. 6. Options: The fund invests in options contracts on futures and swaps to adjust its exposure to the underlying investments. The primary risk associated with purchasing options is that the value of the underlying investments may move in such a way that the option is out-of-the-money (the exercise price of the option exceeds the value of the underlying investment), the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with selling options is that the value of the underlying investments may move in such a way that the option is in-the-money (the exercise price of the option exceeds the value of the underlying investment), the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. 38 Short-Term Investment-Grade Fund The fund invests in options on futures, which are exchange-traded. Counterparty risk involving exchange-traded options on futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades options on futures on an exchange, monitors the financial strength of its clearing brokers and clearinghouses, and has entered into clearing agreements with its clearing brokers. The fund invests in options on swaps (swaptions), which are transacted over-the-counter (OTC) and not on an exchange. A receiver swaption gives the owner the right to receive the total return of a specified asset, reference rate, or index. A payer swaption gives the owner the right to pay the total return of a specified asset, reference rate, or index. Swaptions also include options that allow an existing swap to be terminated or extended by one of the counterparties. Unlike exchange-traded options, which are standardized with respect to the underlying instrument, expiration date, contract size, and strike price, the terms of OTC options generally are established through negotiation with the other party to the option contract. Although this type of arrangement allows the purchaser or writer greater flexibility to tailor an option to its needs, OTC options generally involve greater credit risk than exchange-traded options. Credit risk involves the possibility that a counterparty may default on its obligation to pay net amounts due to the fund. The fund mitigates its counterparty risk by entering into swaptions with a diverse group of prequalified counterparties and monitoring their financial strength. Options on futures contracts are valued at their quoted daily settlement prices. Swaptions are valued daily based on market quotations received from independent pricing services or recognized dealers. The premium paid for a purchased option is recorded in the Statement of Net Assets as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded in the Statement of Net Assets as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded in the Statement of Operations as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. During the six months ended July 31, 2016, the fund’s average value of options purchased and options written each represented less than 1% of net assets, based on the average market values at each quarter-end during the period. 7. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (January 31, 2013–2016), and for the period ended July 31, 2016, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 8. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 9. Credit Facility: The fund and certain other funds managed by The Vanguard Group (“Vanguard”) participate in a $3.1 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the fund’s regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.10% of the undrawn amount of 39 Short-Term Investment-Grade Fund the facility; these fees are allocated to the funds based on a method approved by the fund’s board of trustees and included in Management and Administrative expenses on the fund’s Statement of Operations. Any borrowings under this facility bear interest at a rate based upon the higher of the one-month London Interbank Offered Rate, federal funds effective rate, or overnight bank funding rate plus an agreed-upon spread. The fund had no borrowings outstanding at July 31, 2016, or at any time during the period then ended. 10. Other: Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. In accordance with the terms of a Funds’ Service Agreement (the “FSA”) between Vanguard and the fund, Vanguard furnishes to the fund investment advisory, corporate management, administrative, marketing, and distribution services at Vanguard’s cost of operations (as defined by the FSA). These costs of operations are allocated to the fund based on methods and guidelines approved by the board of trustees. Vanguard does not require reimbursement in the current period for certain costs of operations (such as deferred compensation/benefits and risk/insurance costs); the fund’s liability for these costs of operations is included in Payables to Vanguard on the Statement of Net Assets. Upon the request of Vanguard, the fund may invest up to 0.40% of its net assets as capital in Vanguard. At July 31, 2016, the fund had contributed to Vanguard capital in the amount of $4,491,000, representing 0.01% of the fund’s net assets and 1.80% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and employees, respectively, of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). 40 Short-Term Investment-Grade Fund The following table summarizes the market value of the fund’s investments as of July 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 9,720,152 — Asset-Backed/Commercial Mortgage-Backed Securities — 12,706,002 72,738 Corporate Bonds — 29,602,786 4 Sovereign Bonds — 3,700,901 — Taxable Municipal Bonds — 209,047 — Tax-Exempt Municipal Bonds — 10,000 — Convertible Preferred Stocks — — — Temporary Cash Investments 496,417 — — Liability for Options Written (1,157) — — Futures Contracts—Assets 1 8,805 — — Futures Contracts—Liabilities 1 (12,969) — — Forward Currency Contracts—Assets — 15,964 — Forward Currency Contracts—Liabilities — (36,463) — Swap Contracts—Assets 1,366 1 24,645 — Swap Contracts—Liabilities (3,678) 1 (12,521) — Total 488,784 55,940,513 72,742 1 Represents variation margin on the last day of the reporting period. D. At July 31, 2016, the fair values of derivatives were reflected in the Statement of Net Assets as follows: Interest Rate Currency Credit Contracts Contracts Contracts Total Statement of Net Assets Caption ($000) ($000) ($000) ($000) Other Assets 10,032 32,518 8,230 50,780 Liability for Options Written (1,157) — — (1,157) Other Liabilities (15,957) (36,463) (13,211) (65,631) Realized net gain (loss) and the change in unrealized appreciation (depreciation) on derivatives for the six months ended July 31, 2016, were: Interest Rate Currency Credit Contracts Contracts Contracts Total Realized Net Gain (Loss) on Derivatives ($000) ($000) ($000) ($000) Futures Contracts (98,616) — — (98,616) Options 608 — — 608 Swap Contracts (16,892) 125 5,583 (11,184) Forward Currency Contracts — 321 — 321 Realized Net Gain (Loss) on Derivatives (114,900) 446 5,583 (108,871) 41 Short-Term Investment-Grade Fund Interest Rate Currency Credit Change in Unrealized Appreciation Contracts Contracts Contracts Total (Depreciation) on Derivatives ($000) ($000) ($000) ($000) Futures Contracts 313 — — 313 Options 1,482 — — 1,482 Swap Contracts (893) (2,193) (4,824) (7,910) Forward Currency Contracts — (32,754) — (32,754) Change in Unrealized Appreciation (Depreciation) on Derivatives 902 (34,947) (4,824) (38,869) At July 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 5-Year U.S. Treasury Note September 2016 28,152 3,434,984 23,827 Ultra 10-Year U.S. Treasury Note September 2016 (12,039) (1,760,139) (63,183) 10-Year U.S. Treasury Note September 2016 (11,846) (1,576,073) (1,592) 2-Year U.S. Treasury Note September 2016 4,024 881,256 496 AUD 3-Year Treasury Bond September 2016 (5,383) (464,050) (1,295) Euro-Bund September 2016 (1,625) (304,870) (4,761) Euro-Bobl September 2016 (1,563) (233,581) (1,883) AUD 90-Day Bank Bill September 2016 (50) (37,827) (2) Ultra Long U.S. Treasury Bond September 2016 145 27,627 193 Long Gilt September 2016 (145) (25,129) (1,395) AUD 10-Year Treasury Bond September 2016 (127) (13,256) (241) 30-Year U.S. Treasury Bond September 2016 (66) (11,513) (203) Euro-Schatz September 2016 (59) (7,389) (2) Euro-Buxl September 2016 (30) (6,609) (594) (50,635) Unrealized appreciation (depreciation) on open futures contracts, except for AUD 90-Day Bank Bill, AUD 3-Year Treasury Bond, and AUD 10-Year Treasury Bond futures contracts, is required to be treated as realized gain (loss) for tax purposes. At July 31, 2016, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as ordinary income for tax purposes. 42 Short-Term Investment-Grade Fund Unrealized Contract Appreciation Settlement Contract Amount (000) (Depreciation) Counterparty Date Receive Deliver ($000) Barclays Capital 8/3/16 EUR 495,159 USD 544,512 9,144 JPMorgan Chase Bank N.A. 8/3/16 AUD 534,894 USD 402,845 3,606 BNP Paribas 8/3/16 AUD 140,500 USD 105,683 1,079 Morgan Stanley Capital Services LLC 8/3/16 GBP 64,026 USD 84,051 689 BNP Paribas 8/3/16 EUR 56,811 USD 63,032 489 JPMorgan Chase Bank N.A. 8/3/16 EUR 18,588 USD 20,569 215 Morgan Stanley Capital Services LLC 9/2/16 EUR 17,821 USD 19,571 380 Citibank, N.A. 8/3/16 EUR 17,596 USD 19,426 249 Morgan Stanley Capital Services LLC 8/3/16 EUR 2,247 USD 2,497 15 Bank of America N.A. 8/3/16 USD 631,528 EUR 572,457 (8,557) Barclays Capital 9/2/16 USD 545,182 EUR 495,159 (9,146) JPMorgan Chase Bank N.A. 9/2/16 USD 406,417 AUD 540,234 (3,659) UBS AG 8/3/16 USD 370,491 AUD 501,135 (10,308) BNP Paribas 9/2/16 USD 112,928 AUD 150,318 (1,173) Morgan Stanley Capital Services LLC 8/3/16 USD 84,579 GBP 64,026 (161) Morgan Stanley Capital Services LLC 9/2/16 USD 84,091 GBP 64,026 (691) JPMorgan Chase Bank N.A. 8/3/16 USD 80,923 AUD 108,375 (1,428) JPMorgan Chase Bank N.A. 9/2/16 USD 41,262 EUR 37,486 (704) Bank of America N.A. 9/2/16 USD 39,490 EUR 35,677 (449) BNP Paribas 8/3/16 USD 25,014 AUD 33,000 (62) JPMorgan Chase Bank N.A. 8/3/16 USD 14,912 AUD 19,563 47 BNP Paribas 8/3/16 USD 13,311 EUR 11,967 (70) Barclays Capital 8/3/16 USD 10,173 AUD 13,321 51 JPMorgan Chase Bank N.A. 8/3/16 USD 6,635 EUR 5,978 (49) Citibank, N.A. 9/2/16 USD 454 AUD 606 (6) (20,499) AUD—Australian dollar. EUR—Euro. GBP—British pound. USD—U.S. dollar. 43 Short-Term Investment-Grade Fund At July 31, 2016, the fund had the following open swap contracts: Centrally Cleared Credit Default Swaps Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Clearinghouse ($000) ($000) (%) ($000) Credit Protection Sold CDX-NA-IG-26-V1 6/20/21 ICE 135,510 (1,880) 1.000 (104) Credit Protection Purchased CDX-NA-HY-26-V1 6/20/21 ICE 132,515 5,035 (5.000) (817) CDX-NA-IG-26-V1 6/20/21 CME 230,000 2,153 (1.000) (858) 362,515 (1,675) (1,779) CME—Chicago Mercantile Exchange. ICE—Intercontinental Exchange. Over-the-Counter Credit Default Swaps Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty ($000) ($000) (%) ($000) Credit Protection Sold/Moody’s Rating Berkshire Hathaway/Aa2 6/20/21 BARC 16,690 (109) 1.000 (3) Berkshire Hathaway/Aa2 6/20/21 BARC 16,595 70 1.000 176 Berkshire Hathaway/Aa2 6/20/21 GSI 6,675 (52) 1.000 (10) Berkshire Hathaway/Aa2 6/20/21 JPMC 10,030 (49) 1.000 15 BHP Billiton/A3 6/20/21 DBAG 29,287 1,017 1.000 557 Energy Transfer Partners LP/Baa3 6/20/17 BOANA 14,630 155 1.000 165 Federation of Malaysia/A3 6/20/21 BARC 17,488 507 1.000 160 Federation of Malaysia/A3 6/20/21 BNPSW 39,400 1,139 1.000 356 Federation of Malaysia/A3 6/20/21 DBAG 25,815 854 1.000 341 General Electric Capital Corp./A1 12/20/19 DBAG 29,290 (416) 1.000 225 Hartford Financial Services Group Inc./Baa2 3/20/18 GSCM 9,750 9 1.000 132 Metlife Inc./A3 12/20/20 GSCM 14,025 — 1.000 (109) People’s Republic of China/Aa3 9/20/20 BNPSW 4,880 27 1.000 32 People’s Republic of China/Aa3 9/20/20 JPMC 24,405 (86) 1.000 (65) People’s Republic of China/Aa3 12/20/20 BARC 19,515 249 1.000 227 44 Short-Term Investment-Grade Fund Over-the-Counter Credit Default Swaps (continued) Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty ($000) ($000) (%) ($000) People’s Republic of China/Aa3 12/20/20 GSCM 10,830 199 1.000 187 People’s Republic of China/Aa3 12/20/20 GSCM 13,000 203 1.000 188 People’s Republic of China/Aa3 12/20/20 GSCM 14,635 133 1.000 117 People’s Republic of China/Aa3 12/20/20 JPMC 11,900 68 1.000 55 People’s Republic of China/Aa3 12/20/20 JPMC 7,220 90 1.000 82 Republic of Chile/Aa3 12/20/20 BARC 8,780 172 1.000 237 Republic of Chile/Aa3 12/20/20 GSCM 8,585 131 1.000 194 Republic of Chile/Aa3 12/20/20 JPMC 14,635 261 1.000 369 Republic of Chile/Aa3 6/20/21 BNPSW 25,680 (77) 1.000 60 Republic of Chile/Aa3 6/20/21 BNPSW 11,530 32 1.000 93 Republic of Chile/Aa3 6/20/21 DBAG 13,480 — 1.000 72 Republic of Chile/Aa3 6/20/21 JPMC 9,760 (24) 1.000 28 Republic of Colombia/Baa2 6/20/21 BARC 14,250 700 1.000 65 Republic of Colombia/Baa2 6/20/21 BNPSW 19,530 698 1.000 (172) Republic of Colombia/Baa2 6/20/21 BOANA 5,155 322 1.000 92 Republic of Colombia/Baa2 6/20/21 CITNA 16,600 794 1.000 54 Republic of Colombia/Baa2 6/20/21 DBAG 10,740 676 1.000 197 Republic of Colombia/Baa2 6/20/21 DBAG 5,370 333 1.000 94 Republic of Colombia/Baa2 6/20/21 JPMC 15,700 572 1.000 (128) Republic of Colombia/Baa2 6/20/21 JPMC 5,370 312 1.000 73 Republic of Colombia/Baa2 6/20/21 MSCS 4,983 294 1.000 71 Republic of Indonesia/Baa3 6/20/21 BNPSW 12,730 681 1.000 309 Republic of Indonesia/Baa3 6/20/21 DBAG 15,110 752 1.000 310 Republic of Peru/A3 6/20/21 BARC 3,005 95 1.000 52 Republic of Turkey/Baa3 12/20/16 BNPSW 10,740 6 1.000 16 Russian Federation/Ba1 6/20/17 GSCM 19,540 437 1.000 471 Russian Federation/Ba1 6/20/17 GSCM 9,600 212 1.000 228 Russian Federation/Ba1 6/20/17 GSCM 16,020 354 1.000 381 United Mexican States/A3 6/20/21 BARC 12,200 367 1.000 70 United Mexican States/A3 6/20/21 BNPSW 1,660 60 1.000 19 United Mexican States/A3 6/20/21 BNPSW 22,990 781 1.000 222 United Mexican States/A3 6/20/21 BNPSW 36,980 1,064 1.000 164 686,783 6,469 45 Short-Term Investment-Grade Fund Over-the-Counter Credit Default Swaps (continued) Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty ($000) ($000) (%) ($000) Credit Protection Purchased Aetna Inc. 12/20/19 CSFBI 19,525 434 (1.000) (103) Aetna Inc. 6/20/20 GSCM 19,530 594 (1.000) 7 American International Group Inc. 6/20/20 BOANA 11,720 168 (1.000) (21) American International Group Inc. 6/20/20 BOANA 11,720 168 (1.000) (21) American International Group Inc. 12/20/20 GSCM 14,025 276 (1.000) 81 American International Group Inc. 12/20/20 GSCM 6,990 (94) (1.000) (191) Autozone Inc. 12/20/20 GSCM 9,760 303 (1.000) (16) Bank of America Corp. 3/20/20 GSCM 21,610 248 (1.000) (61) CMBX-NA-AAA-9 9/17/58 CSFBI 38,790 (2,172) (0.500) (427) CMBX-NA-AAA-9 9/17/58 CSFBI 64,850 (2,640) (0.500) 278 CMBX-NA-AAA-9 9/17/58 CSFBI 19,340 (927) (0.500) (57) CMBX-NA-AAA-9 9/17/58 CSFBI 19,550 (796) (0.500) 84 CMBX-NA-AAA-9 9/17/58 DBAG 39,030 (2,240) (0.500) (483) CMBX-NA-AAA-9 9/17/58 DBAG 19,500 (1,053) (0.500) (176) CMBX-NA-AAA-9 9/17/58 DBAG 38,960 (2,249) (0.500) (496) CMBX-NA-AAA-9 9/17/58 DBAG 19,500 (1,148) (0.500) (271) CMBX-NA-AAA-9 9/17/58 DBAG 18,120 (714) (0.500) 102 CMBX-NA-AAA-9 9/17/58 GSI 19,500 (1,140) (0.500) (263) CMBX-NA-AAA-9 9/17/58 GSI 38,830 (2,322) (0.500) (575) CMBX-NA-AAA-9 9/17/58 GSI 12,970 (545) (0.500) 39 CMBX-NA-AAA-9 9/17/58 GSI 3,910 (164) (0.500) 12 CMBX-NA-AAA-9 9/17/58 JPMC 19,300 (991) (0.500) (123) CMBX-NA-AAA-9 9/17/58 MSCS 38,920 (2,212) (0.500) (461) CMBX-NA-AAA-9 9/17/58 MSCS 19,280 (827) (0.500) 40 CMBX-NA-AAA-9 9/17/58 MSCS 19,330 (1,057) (0.500) (187) Commerzbank AG 6/20/21 BOANA 24,410 (284) (1.000) (124) CVS Health Corp. 12/20/20 BOANA 4,880 149 (1.000) (23) CVS Health Corp. 12/20/20 BOANA 4,880 168 (1.000) (3) CVS Health Corp. 12/20/20 BOANA 9,760 298 (1.000) (45) CVS Health Corp. 12/20/20 BOANA 9,760 294 (1.000) (48) El du Pont de Nemours & Co. 12/20/20 JPMC 25,215 533 (1.000) (125) Federal Express Corp. 12/20/18 GSCM 21,640 160 (1.000) (290) 46 Short-Term Investment-Grade Fund Over-the-Counter Credit Default Swaps (continued) Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty ($000) ($000) (%) ($000) Federative Republic of Brazil 12/20/20 BARC 14,940 (1,745) (1.000) (802) Federative Republic of Brazil 12/20/20 BNPSW 11,447 (1,681) (1.000) (959) Federative Republic of Brazil 6/20/21 DBAG 16,110 (1,938) (1.000) (639) Federative Republic of Brazil 6/20/21 GSI 17,425 (1,967) (1.000) (562) Federative Republic of Brazil 12/20/25 BOANA 23,222 (6,148) (1.000) (1,995) Federative Republic of Brazil 12/20/25 GSCM 10,925 (2,700) (1.000) (746) Intesa Sanpaolo SpA 12/20/19 BARC 14,510 102 (1.000) 63 Lincoln National Corp. 6/20/21 BARC 3,340 (94) (1.000) (23) Lincoln National Corp. 6/20/21 BARC 3,335 95 (1.000) 166 McKesson Corp. 3/20/19 JPMC 18,210 331 (1.000) (105) McKesson Corp. 3/20/19 JPMC 18,210 339 (1.000) (97) PPG Industries Inc. 3/20/18 GSCM 9,760 70 (1.000) (73) Republic of Austria 9/20/17 BNPSW 3,800 (112) (1.000) (152) Republic of Korea 9/20/18 JPMC 7,800 31 (1.000) (105) Republic of South Africa 12/20/20 BOANA 18,950 (1,303) (1.000) (337) Republic of South Africa 12/20/20 JPMC 18,950 (1,311) (1.000) (344) Republic of Turkey 6/20/21 BARC 19,630 (1,508) (1.000) (51) Republic of Turkey 6/20/21 BNPSW 19,530 (1,492) (1.000) (42) Republic of Turkey 6/20/21 JPMC 19,530 (1,501) (1.000) (51) Royal Bank of Scotland plc 12/20/20 BNPSW 18,060 134 (1.000) 263 United Mexican States 12/20/18 DBAG 4,900 (15) (1.000) (41) UnitedHealth Group Inc. 12/20/19 CSFBI 19,525 422 (1.000) (124) UnitedHealth Group Inc. 6/20/20 CSFBI 19,530 571 (1.000) (25) Wells Fargo & Co. 9/20/20 BOANA 25,940 438 (1.000) (171) 1,022,684 (10,899) (4,430) The notional amount represents the maximum potential amount the fund could be required to pay as a seller of credit protection if the reference entity was subject to a credit event. BARC—Barclays Bank plc. BNPSW—BNP Paribas. BOANA—Bank of America, N.A. CITNA—Citibank, N.A. CSFBI—Credit Suisse First Boston International. DBAG—Deutsche Bank AG. GSCM—Goldman Sachs Bank USA. GSI—Goldman Sachs International. JPMC—JP Morgan Chase Bank. MSCS—Morgan Stanley Capital Services LLC. 47 Short-Term Investment-Grade Fund Centrally Cleared Interest Rate Swaps Fixed Floating Interest Rate Interest Rate Unrealized Future Notional Received Received Appreciation Effective Amount (Paid) (Paid) (Depreciation) Termination Date Date Clearinghouse ($000) (%) (%) ($000) 9/21/17 9/21/16 1 CME 496,504 (1.250) 0.000 2 148 11/15/17 NA LCH 100,000 1.069 (0.481) 3 564 9/21/18 9/21/16 1 CME 1,165,951 1.500 (0.000) 2 6 8/15/19 NA LCH 175,000 (1.524) 0.481 3 (4,137) 9/21/19 9/21/16 1 CME 60,079 (1.500) 0.000 2 (43) 8/15/20 NA LCH 400,000 (1.486) 0.481 2 (10,818) 9/21/20 9/21/16 1 CME 301,885 (1.750) 0.000 3 (674) 9/21/21 9/21/16 1 CME 92,633 (2.000) 0.000 3 (376) 9/21/23 9/21/16 1 CME 115,664 (2.250) 0.000 (969) (16,299) CME—Chicago Mercantile Exchange. LCH—London Clearing House. 1 Forward interest rate swap. In a forward interest rate swap, the fund and the counterparty agree to make periodic net payments beginning on a specified future effective date. 2 Based on 3-month London Interbank Offered Rate (LIBOR) as of the most recent payment date. 3 Based on 1-month London Interbank Offered Rate (LIBOR) as of the most recent payment date. Cross-Currency Swaps Notional Notional Amount of Amount of Unrealized Fixed Currency Currency Appreciation Fixed Interest Interest Termination Received Delivered (Depreciation) Rate Received Rate Paid Date Counterparty ($000) (000) ($000) USD 5.453% GBP 5.875% 4/28/17 MSCS 24,528 GBP 14,650 5,159 USD 4.684% GBP 5.375% 9/28/16 MSCS 23,541 GBP 13,750 5,343 USD 5.693% GBP 6.125% 5/14/17 BARC 16,195 GBP 9,770 3,286 USD 5.686% GBP 6.125% 5/14/17 BARC 13,493 GBP 8,119 2,766 16,554 BARC—Barclays Bank plc. MSCS—Morgan Stanley Capital Services LLC. GBP—British pound. USD—U.S. dollar. At July 31, 2016, counterparties had deposited in segregated accounts securities and cash with a value of $37,654,000 in connection with open swap contracts and forward currency contracts. E. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes. These differences will reverse at some time in the future. 48 Short-Term Investment-Grade Fund During the six months ended July 31, 2016, the fund realized net foreign currency gains of $6,926,000 (including gains and losses on forward currency contracts and the foreign currency component on sales of foreign currency denominated bonds), which increased distributable net income for tax purposes; accordingly, such gains have been reclassified from accumulated net realized losses to undistributed net investment income. Realized and unrealized gains (losses) on certain of the fund’s swap contracts are treated as ordinary income (loss) for tax purposes; the effect on the fund’s income dividends to shareholders is offset by a change in principal return. Realized losses of $4,727,000 on swap contracts have been reclassified from accumulated net realized losses to undistributed net investment income. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at January 31, 2016, the fund had available capital losses totaling $164,627,000 that may be carried forward indefinitely to offset future net capital gains. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending January 31, 2017; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. At July 31, 2016, the cost of investment securities for tax purposes was $55,680,458,000. Net unrealized appreciation of investment securities for tax purposes was $837,589,000, consisting of unrealized gains of $1,063,272,000 on securities that had risen in value since their purchase and $225,683,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the six months ended July 31, 2016, the fund purchased $10,213,702,000 of investment securities and sold $12,125,054,000 of investment securities, other than U.S. government securities and temporary cash investments. Purchases and sales of U.S. government securities were $7,755,096,000 and $5,279,666,000, respectively. The following table summarizes the fund’s options written during the six months ended July 31, 2016. Options on Futures Contracts Swaptions Notional Amount of Premiums Underlying Premiums Number of Received Swap Received Options Written Contracts ($000) ($000) ($000) Balance at January 31, 2016 3,850 1,553 — — Options Written 44,813 18,420 581,545 666 Options Expired (4,911) (1,903) (581,545) (666) Options Closed (39,106) (15,780) — — Options Exercised — Balance at July 31, 2016 4,646 2,290 — — 49 Short-Term Investment-Grade Fund G. Capital share transactions for each class of shares were: Six Months Ended Year Ended July 31, 2016 January 31, 2016 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 1,167,553 109,279 2,327,502 218,394 Issued in Lieu of Cash Distributions 90,908 8,485 184,254 17,295 Redeemed (1,539,478) (143,974) (3,487,798) (327,231) Net Increase (Decrease)—Investor Shares (281,017) (26,210) (976,042) (91,542) Admiral Shares Issued 6,312,277 590,323 10,442,543 979,847 Issued in Lieu of Cash Distributions 300,533 28,047 551,174 51,744 Redeemed (4,177,191) (390,888) (10,491,651) (984,816) Net Increase (Decrease)—Admiral Shares 2,435,619 227,482 502,066 46,775 Institutional Shares Issued 1,576,750 147,415 3,011,844 282,780 Issued in Lieu of Cash Distributions 88,628 8,271 158,703 14,899 Redeemed (1,022,636) (95,625) (2,199,431) (206,214) Net Increase (Decrease)—Institutional Shares 642,742 60,061 971,116 91,465 H. Management has determined that no material events or transactions occurred subsequent to July 31, 2016, that would require recognition or disclosure in these financial statements. 50 Intermediate-Term Investment-Grade Fund Fund Profile As of July 31, 2016 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VFICX VFIDX Expense Ratio 1 0.20% 0.10% 30-Day SEC Yield 2.25% 2.35% Financial Attributes Barclays Barclays 5–10 Year Aggregate Credit Bond Fund Index Index Number of Bonds 2,179 1,965 9,804 Yield to Maturity (before expenses) 2.3% 2.7% 1.9% Average Coupon 3.3% 3.7% 3.1% Average Duration 5.5 years 6.5 years 5.5 years Average Effective Maturity 6.4 years 7.4 years 7.7 years Short-Term Reserves 0.5% — — Sector Diversification (% of portfolio) Asset-Backed 8.3% Commercial Mortgage-Backed 5.6 Finance 30.5 Foreign 2.6 Government Mortgage-Backed 0.1 Industrial 40.6 Treasury/Agency 7.2 Utilities 4.9 Other 0.2 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Volatility Measures Barclays Barclays 5–10 Year Aggregate Credit Bond Index Index R-Squared 0.96 0.91 Beta 0.80 1.10 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Effective Maturity (% of portfolio) Under 1 Year 2.6% 1 - 3 Years 10.8 3 - 5 Years 19.0 5 - 7 Years 25.2 7 - 10 Years 40.7 10 - 20 Years 1.3 20 - 30 Years 0.3 Over 30 Years 0.1 Distribution by Credit Quality (% of portfolio) U.S. Government 7.2% Aaa 13.1 Aa 15.6 A 44.0 Baa 18.8 Ba 0.4 B 0.1 Not Rated 0.8 Credit-quality ratings are obtained from Moody's and S&P, and the higher rating for each issue is shown. "Not Rated" is used to classify securities for which a rating is not available. Not rated securities include a fund's investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. For more information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratios shown are from the prospectus dated May 26, 2016, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2016, the annualized expense ratios were 0.20% for Investor Shares and 0.10% for Admiral Shares. 51 Intermediate-Term Investment-Grade Fund 52 Intermediate-Term Investment-Grade Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): January 31, 2006, Through July 31, 2016 Barclays 5–10 Year Credit Investor Shares Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2007 5.17% -0.72% 4.45% 4.43% 2008 5.41 2.80 8.21 6.87 2009 4.98 -12.54 -7.56 -5.91 2010 6.06 14.05 20.11 20.79 2011 4.98 3.66 8.64 9.09 2012 4.56 4.62 9.18 10.37 2013 3.64 2.56 6.20 7.63 2014 3.16 -2.31 0.85 0.53 2015 3.25 3.46 6.71 8.52 2016 2.98 -2.95 0.03 -1.39 2017 1.50 4.32 5.82 7.79 Note: For 2017, performance data reflect the six months ended July 31, 2016. Average Annual Total Returns: Periods Ended June 30, 2016 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 11/1/1993 7.00% 5.01% 4.34% 1.75% 6.09% Admiral Shares 2/12/2001 7.11 5.11 4.45 1.75 6.20 See Financial Highlights for dividend and capital gains information. 53 Intermediate-Term Investment-Grade Fund Financial Statements (unaudited) Statement of Net Assets—Investments Summary As of July 31, 2016 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets U.S. Government and Agency Obligations U.S. Government Securities United States Treasury Inflation Indexed Bonds 0.625% 1/15/26 372,092 396,835 1.4% United States Treasury Inflation Indexed Bonds 0.125% 7/15/26 9,209 9,371 0.0% 1 United States Treasury Note/Bond 1.625% 4/30/19 163,200 167,127 0.6% United States Treasury Note/Bond 1.625% 2/15/26 161,000 163,465 0.6% United States Treasury Note/Bond 1.125% 1/15/19 161,400 163,014 0.6% 1 United States Treasury Note/Bond 0.750% 2/15/19 146,400 146,514 0.5% 2 United States Treasury Note/Bond 1.500% 1/31/19 137,000 139,655 0.5% United States Treasury Note/Bond 2.250% 11/15/25 100,000 107,000 0.4% United States Treasury Note/Bond 0.875% 7/31/19 104,000 104,358 0.4% United States Treasury Note/Bond 0.875% 4/15/19 100,000 100,375 0.4% 3 United States Treasury Note/Bond 1.250% 1/31/19 82,000 83,102 0.3% United States Treasury Note/Bond 1.625% 5/15/26 77,000 78,191 0.3% United States Treasury Note/Bond 0.500%–3.625% 9/30/16–2/15/25 293,448 298,182 1.1% 1,957,189 7.1% Nonconventional Mortgage-Backed Securities † 490 0.0% Total U.S. Government and Agency Obligations (Cost $1,943,356) 1,957,679 7.1% Asset-Backed/Commercial Mortgage-Backed Securities 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR16 5.720% 6/11/40 16,596 16,914 0.1% 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR17 5.650% 6/11/50 7,272 7,510 0.0% Chase Issuance Trust 2007-C1 0.941% 4/15/19 6,100 6,088 0.0% Chase Issuance Trust 2016-A1 0.891% 5/17/21 1,577 1,577 0.0% Chrysler Capital Auto Receivables Trust 2013-AA 1.830%–2.930% 3/15/19–8/17/20 3,205 3,214 0.0% 54 Intermediate-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value  of Net Coupon Date ($000) ($000) Assets Chrysler Capital Auto Receivables Trust 2014-AA 2.280% 11/15/19 0.0% Chrysler Capital Auto Receivables Trust 2014-BA 3.440% 8/16/21 0.0% Chrysler Capital Auto Receivables Trust 2015-BA 2.260%4.170% 10/15/201/16/23 0.1% Chrysler Capital Auto Receivables Trust 2016-AA 2.880%4.220% 2/15/222/15/23 0.0% Drive Auto Receivables Trust 2015-AA 2.280%4.120% 6/17/197/15/22 0.0% Drive Auto Receivables Trust 2015-BA 1.300%3.840% 6/15/187/15/21 0.1% Drive Auto Receivables Trust 2015-CA 2.230%4.200% 9/16/199/15/21 0.1% Drive Auto Receivables Trust 2015-DA 1.590%4.590% 12/17/181/17/23 0.1% Drive Auto Receivables Trust 2016-AA 2.110%3.910% 5/15/195/17/21 0.1% Drive Auto Receivables Trust 2016-BA 1.670%4.530% 7/15/198/15/23 0.1% 4 Ford Credit Auto Lease Trust 2014-A 1.160% 8/15/17 0.0% 4 Ford Credit Auto Lease Trust 2015-B 1.540%1.920% 2/15/193/15/19 0.1% 4 Ford Credit Auto Lease Trust 2016-A 1.850% 7/15/19 0.1% 4 Ford Credit Auto Owner Trust 2013-D 1.720% 7/15/19 0.0% Ford Credit Auto Owner Trust 2014-REV1 2.260%2.410% 11/15/25 0.0% Ford Credit Auto Owner Trust 2014-REV2 2.310%2.510% 4/15/26 0.1% 4 Ford Credit Auto Owner Trust 2015-B 2.040% 10/15/20 0.0% 4 Ford Credit Auto Owner Trust 2015-C 2.010%2.260% 3/15/213/15/22 0.0% Ford Credit Auto Owner Trust 2015-REV1 2.120% 7/15/26 0.0% Ford Credit Auto Owner Trust 2015-REV2 2.440% 1/15/27 0.1% 4 Ford Credit Auto Owner Trust 2016-B 1.850% 9/15/21 0.0% Ford Credit Auto Owner Trust 2016-REV1 2.310% 8/15/27 0.1% Ford Credit Auto Owner Trust 2016-REV2 2.030% 12/15/27 0.1% 4 Ford Credit Floorplan Master Owner Trust A Series 2012-2 1.920% 1/15/19 0.0% 4 Ford Credit Floorplan Master Owner Trust A Series 2012-5 1.690%2.140% 9/15/19 0.0% 55 Intermediate-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value  of Net Coupon Date ($000) ($000) Assets 4 Ford Credit Floorplan Master Owner Trust A Series 2013-4 2.100%2.790% 6/15/20 0.0% 4 Ford Credit Floorplan Master Owner Trust A Series 2014-1 1.400%2.310% 2/15/192/15/21 0.0% Ford Credit Floorplan Master Owner Trust A Series 2014-2 0.981% 2/15/21 0.0% 4 Ford Credit Floorplan Master Owner Trust A Series 2014-4 1.400% 8/15/19 0.1% 4 Ford Credit Floorplan Master Owner Trust A Series 2015-2 1.980% 1/15/22 0.1% 4 Ford Credit Floorplan Master Owner Trust A Series 2015-5 2.390% 8/15/22 0.1% 4 Ford Credit Floorplan Master Owner Trust A Series 2016-1 1.760% 2/15/21 0.1% Ford Credit Floorplan Master Owner Trust A Series 2016-3 1.103% 7/15/21 0.1% Ford Credit Floorplan Master Owner Trust A Series 2016-4 1.012% 7/15/20 0.1% GE Dealer Floorplan Master Note Trust Series 2012-2 1.237% 4/22/19 0.1% GE Dealer Floorplan Master Note Trust Series 2014-2 0.937% 10/20/19 0.0% GE Dealer Floorplan Master Note Trust Series 2015-2 1.137% 1/20/22 0.1% GS Mortgage Securities Trust 2010-C2 5.184% 12/10/43 0.0% GS Mortgage Securities Trust 2011-GC3 5.633% 3/10/44 0.0% GS Mortgage Securities Trust 2012-ALOHA 3.550% 4/10/34 0.0% GS Mortgage Securities Trust 2012-BWTR 2.954% 11/5/34 0.0% GS Mortgage Securities Trust 2012-GC6 4.948% 1/10/45 0.0% 4 GS Mortgage Securities Trust 2012-GCJ7 5.729% 5/10/45 0.0% GS Mortgage Securities Trust 2013-GC13 4.067% 7/10/46 0.0% 4 GS Mortgage Securities Trust 2013-GCJ12 3.135%3.777% 6/10/46 0.0% 4 GS Mortgage Securities Trust 2013-GCJ14 2.995%4.243% 8/10/46 0.0% 4 GS Mortgage Securities Trust 2014-GC20 3.998% 4/10/47 0.1% 4 GS Mortgage Securities Trust 2014-GC24 3.931%4.529% 9/10/47 0.1% 56 Intermediate-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value  of Net Coupon Date ($000) ($000) Assets 4 GS Mortgage Securities Trust 2014-GC26 3.629% 11/10/47 0.0% 4 GS Mortgage Securities Trust 2015-GC28 3.396% 2/10/48 0.0% 4 GS Mortgage Securities Trust 2015-GC30 3.382% 5/10/50 0.0% 4 GS Mortgage Securities Trust 2015-GC32 3.764%4.412% 7/10/48 0.1% 4 GS Mortgage Securities Trust 2015-GC34 3.506%4.655% 10/10/48 0.1% 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-C1 5.716% 2/15/51 0.1% 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC20 5.746% 2/12/51 0.0% 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP10 5.439% 1/15/49 0.0% 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP12 5.850% 2/15/51 0.0% JP Morgan Chase Commercial Mortgage Securities Trust 2010-C1 4.608% 6/15/43 0.0% JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 3.616%5.558% 11/15/43 0.0% JP Morgan Chase Commercial Mortgage Securities Trust 2011-C3 4.388%5.360% 2/15/46 0.1% JP Morgan Chase Commercial Mortgage Securities Trust 2011-C5 5.321% 8/15/46 0.0% 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C6 3.507% 5/15/45 0.0% JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 2.829%3.424% 10/15/45 0.0% 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-CIBX 4.271% 6/15/45 0.0% JP Morgan Chase Commercial Mortgage Securities Trust 2012-HSBC 3.093% 7/5/32 0.0% 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-LC9 2.840% 12/15/47 0.0% 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C13 4.053% 1/15/46 0.0% 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 3.674%4.975% 12/15/46 0.0% 57 Intermediate-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value  of Net Coupon Date ($000) ($000) Assets 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-LC11 2.960% 4/15/46 0.0% 4 Morgan Stanley Capital I Trust 2006-IQ12 5.319% 12/15/43 0.0% 4 Morgan Stanley Capital I Trust 2007-IQ15 5.906% 6/11/49 0.0% 4 Morgan Stanley Capital I Trust 2007-IQ16 5.688% 12/12/49 0.0% 4 Morgan Stanley Capital I Trust 2012-C4 3.244%3.773% 3/15/45 0.0% Morgan Stanley Capital I Trust 2012-STAR 3.201% 8/5/34 0.0% Morgan Stanley Capital I Trust 2014-150E 3.912% 9/9/32 0.0% Morgan Stanley Capital I Trust 2014-CPT 3.350% 7/13/29 0.0% Morgan Stanley Capital I Trust 2015-420 3.727% 10/11/50 0.0% 4 Morgan Stanley Capital I Trust 2015-UBS8 3.809%4.591% 12/15/48 0.1% 4 Morgan Stanley Capital I Trust 2016-UBS9 3.594% 3/15/49 0.0% 4 Santander Drive Auto Receivables Trust 2013-2 1.950% 3/15/19 0.0% 4 Santander Drive Auto Receivables Trust 2013-5 1.550% 10/15/18 0.0% 4 Santander Drive Auto Receivables Trust 2015-3 1.490%3.490% 6/17/195/17/21 0.1% 4 Santander Drive Auto Receivables Trust 2015-4 1.580%2.970% 9/16/193/15/21 0.1% 4 Santander Drive Auto Receivables Trust 2016-1 2.470% 12/15/20 0.0% 4 Santander Drive Auto Receivables Trust 2016-2 2.080%3.390% 2/16/214/15/22 0.0% 6 Asset-Backed/Commercial Mortgage-Backed SecuritiesOther  11.0% Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $3,762,461) 14.0% Corporate Bonds Finance Banking Cooperatieve Rabobank UA 4.625% 12/1/23 0.4% Cooperatieve Rabobank UA 3.875% 2/8/22 0.2% Cooperatieve Rabobank UA 2.250%3.950% 1/14/205/21/25 0.4% Credit Suisse AG 3.625% 9/9/24 0.3% Goldman Sachs Group Inc. 3.750% 5/22/25 0.3% Goldman Sachs Group Inc. 5.750% 1/24/22 0.2% Goldman Sachs Group Inc. 4.000% 3/3/24 0.2% Goldman Sachs Group Inc. 2.125%7.500% 2/15/192/25/26 0.7% HSBC Bank USA NA 4.875% 8/24/20 0.1% HSBC Holdings plc 4.300% 3/8/26 0.3% HSBC Holdings plc 3.600% 5/25/23 0.2% HSBC Holdings plc 3.900% 5/25/26 0.2% 7 HSBC Holdings plc 2.950%5.100% 4/5/216/7/28 0.6% HSBC USA Inc. 2.375%2.750% 11/13/198/7/20 0.1% 58 Intermediate-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets JPMorgan Chase & Co. 2.550% 10/29/20 61,384 62,992 0.2% 4 JPMorgan Chase & Co. 2.400%–5.300% 7/22/20–12/29/49 356,411 377,456 1.4% Mitsubishi UFJ Financial Group Inc. 3.850% 3/1/26 59,653 65,541 0.2% Morgan Stanley 3.875% 1/27/26 70,263 74,917 0.3% Morgan Stanley 2.500%–7.300% 5/13/19–7/27/26 284,480 308,557 1.1% PNC Bank NA 2.150%–6.875% 4/1/18–6/1/25 190,172 200,137 0.7% PNC Financial Services Group Inc. 2.854%–3.900% 11/9/22–4/29/24 19,018 19,971 0.1% PNC Funding Corp. 3.300%–6.700% 6/10/19–3/8/22 70,813 78,517 0.3% Santander Bank NA 8.750% 5/30/18 5,000 5,525 0.0% 6 Santander UK Group Holdings plc 4.750% 9/15/25 22,530 22,637 0.1% Santander UK plc 2.350%–4.000% 3/14/19–3/13/24 64,013 67,148 0.2% Toronto-Dominion Bank 2.125% 4/7/21 55,000 56,075 0.2% Wells Fargo & Co. 3.300% 9/9/24 69,974 73,819 0.3% Wells Fargo & Co. 2.550%–4.600% 7/22/20–4/22/26 255,840 257,159 0.9% 6 Banking—Other † 2,517,440 9.2% 6 Brokerage † 356,550 1.3% Finance Companies GE Capital International Funding Co. 2.342% 11/15/20 69,573 72,101 0.2% GE Capital International Funding Co. 3.373%–4.418% 11/15/25–11/15/35 65,576 74,390 0.3% HSBC Finance Corp. 6.676% 1/15/21 63,939 72,821 0.3% 6 Finance Companies—Other † 65,744 0.2% Insurance Aetna Inc. 3.200% 6/15/26 67,925 69,691 0.3% Berkshire Hathaway Finance Corp. 3.000%–4.250% 1/15/21–5/15/22 6,360 6,887 0.0% Berkshire Hathaway Inc. 2.750% 3/15/23 88,685 92,617 0.3% Berkshire Hathaway Inc. 3.125% 3/15/26 77,788 82,709 0.3% Berkshire Hathaway Inc. 3.750% 8/15/21 11,500 12,677 0.1% Manulife Financial Corp. 4.150% 3/4/26 55,450 60,511 0.2% 6 Insurance—Other † 1,210,588 4.4% 6 Real Estate Investment Trusts † 725,717 2.6% 8,215,823 29.9% Industrial Basic Industry † 469,207 1.7% Capital Goods General Electric Capital Corp. 2.200%–6.750% 8/7/19–8/7/37 234,940 271,355 1.0% 4 General Electric Co. 5.000% 12/29/49 2,000 2,155 0.0% Precision Castparts Corp. 2.500% 1/15/23 45,952 47,917 0.2% 6 Capital Goods—Other † 551,563 2.0% Communication America Movil SAB de CV 3.125% 7/16/22 54,350 56,804 0.2% 6 Communication—Other † 844,257 3.1% Consumer Cyclical Ford Motor Credit Co. LLC 3.157%–8.125% 1/15/20–1/8/26 83,264 91,558 0.3% Visa Inc. 3.150% 12/14/25 158,376 169,866 0.6% Wal-Mart Stores Inc. 2.550% 4/11/23 77,171 80,977 0.3% 6 Consumer Cyclical—Other † 1,115,352 4.1% Consumer Noncyclical Altria Group Inc. 2.850% 8/9/22 95,149 100,356 0.4% Anheuser-Busch Cos. LLC 5.000%–5.500% 1/15/18–3/1/19 3,225 3,510 0.0% 59 Intermediate-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets Anheuser-Busch InBev Finance Inc. 3.650% 2/1/26 138,250 147,811 0.6% Anheuser-Busch InBev Finance Inc. 3.300% 2/1/23 61,800 65,070 0.2% Anheuser-Busch InBev Finance Inc. 2.625%–3.700% 2/1/21–2/1/24 35,882 37,448 0.1% 7 Anheuser-Busch InBev SA/NV 2.750%–3.250% 1/24/33–3/17/36 3,700 5,129 0.0% Anheuser-Busch InBev Worldwide Inc. 2.500%–6.875% 11/15/19–7/15/22 64,356 69,223 0.3% Gilead Sciences Inc. 3.500% 2/1/25 104,451 112,776 0.4% Gilead Sciences Inc. 3.700% 4/1/24 97,435 105,717 0.4% Medtronic Inc. 3.500% 3/15/25 118,640 129,662 0.5% 6 Consumer Noncyclical—Other † 2,062,537 7.5% Energy BP Capital Markets plc 3.814% 2/10/24 65,410 70,687 0.3% BP Capital Markets plc 2.500%–4.750% 3/10/19–5/4/26 262,820 277,542 1.0% ConocoPhillips Co. 4.950% 3/15/26 53,850 59,830 0.2% Shell International Finance BV 3.250% 5/11/25 88,003 93,137 0.3% Shell International Finance BV 2.875% 5/10/26 65,500 67,073 0.2% 6 Energy—Other † 1,304,285 4.8% 6 Other Industrial † 140,885 0.5% Technology Apple Inc. 2.400% 5/3/23 106,325 109,303 0.4% Apple Inc. 3.250% 2/23/26 92,525 99,165 0.4% Apple Inc. 3.450% 5/6/24 64,000 69,653 0.3% 9 Apple Inc. 2.000%–3.700% 5/6/20–8/4/26 248,866 254,834 0.9% Intel Corp. 3.700% 7/29/25 53,961 60,321 0.2% International Business Machines Corp. 3.625% 2/12/24 52,000 56,868 0.2% 6 Technology—Other † 1,162,136 4.2% Transportation Burlington Northern Santa Fe LLC 3.000%–7.000% 6/1/21–3/15/29 125,749 148,495 0.5% Union Pacific Corp. 4.163% 7/15/22 63,965 72,366 0.3% 6 Transportation—Other † 430,423 1.6% 11,017,253 40.2% Utilities Electric Berkshire Hathaway Energy Co. 3.750%–8.480% 11/15/23–9/15/28 27,860 35,578 0.1% MidAmerican Energy Co. 3.500%–3.700% 9/15/23–10/15/24 47,890 52,777 0.2% MidAmerican Funding LLC 6.927% 3/1/29 4,900 6,964 0.0% Nevada Power Co. 7.125% 3/15/19 7,350 8,449 0.1% PacifiCorp 3.350%–3.850% 6/15/21–7/1/25 43,564 47,861 0.2% 6 Electric—Other † 1,131,640 4.1% Natural Gas † 33,545 0.1% 1,316,814 4.8% Total Corporate Bonds (Cost $19,550,095) 20,549,890 74.9% 6 Sovereign Bonds (U.S. Dollar-Denominated) (Cost $675,119) † 695,511 2.5% Taxable Municipal Bonds (Cost $49,261) † 51,119 0.2% Convertible Preferred Stocks (Cost $8,571) † — 0.0% 60 Intermediate-Term Investment-Grade Fund Market Percentage Value • of Net Coupon Shares ($000) Assets Temporary Cash Investment Money Market Fund 10 Vanguard Market Liquidity Fund (Cost $138,930) 0.561% 138,930,497 138,930 0.5% Total Investments (Cost $26,127,793) 27,244,611 99.2% Expiration Date Contracts Liabilities for Options Written (0.0%) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $135.00 8/26/16 800 (88) 0.0% Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $134.00 9/23/16 320 (95) 0.0% Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $130.50 8/26/16 320 (25) 0.0% Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $132.50 8/26/16 800 (350) 0.0% Total Liability for Options Written (Premiums Received $1,104) (558) 0.0% Amount ($000) Other Assets and Liabilities Other Assets Investment in Vanguard 2,157 Receivables for Investment Securities Sold 143,180 Receivables for Accrued Income 206,855 Receivables for Capital Shares Issued 32,563 Other Assets 29,679 Total Other Assets 414,434 1.5% Liabilities Payables for Investment Securities Purchased (126,625) Payables for Capital Shares Redeemed (12,609) Payables for Distributions (14,668) Payables to Vanguard (16,388) Other Liabilities (28,989) Total Liabilities (199,279) (0.7%) Net Assets 27,459,208 100.0% 61 Intermediate-Term Investment-Grade Fund At July 31, 2016, net assets consisted of: Amount ($000) Paid-in Capital Undistributed Net Investment Income Accumulated Net Realized Gains Unrealized Appreciation (Depreciation) Investment Securities Futures Contracts Options Swap Contracts Forward Currency Contracts Foreign Currencies 68 Net Assets Investor SharesNet Assets Applicable to 286,542,682 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareInvestor Shares $10.14 Admiral SharesNet Assets Applicable to 2,420,708,016 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareAdmiral Shares $10.14  See Note A in Notes to Financial Statements.  Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1 Securities with a value of $4,437,000 have been segregated as collateral for forward currency contracts and open over-the-counter swap contracts. 2 Securities with a value of $15,128,000 have been segregated as initial margin for open futures contracts. 3 Securities with a value of $6,660,000 have been segregated as initial margin for open cleared swap contracts. 4 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 5 Adjustable-rate security. 6 Certain of the funds securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2016, the aggregate value of these securities was $3,029,482,000, representing 11.0% of net assets. 7 Face amount denominated in euro. 8 Face amount denominated in British pounds. 9 Face amount denominated in Australian dollars. 10 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. See accompanying Notes, which are an integral part of the Financial Statements. 62 Intermediate-Term Investment-Grade Fund Statement of Operations Six Months Ended July 31, 2016 ($000) Investment Income Income Interest 1 Total Income Expenses The Vanguard GroupNote B Investment Advisory Services Management and AdministrativeInvestor Shares Management and AdministrativeAdmiral Shares Marketing and DistributionInvestor Shares Marketing and DistributionAdmiral Shares Custodian Fees Shareholders ReportsInvestor Shares 60 Shareholders ReportsAdmiral Shares Trustees Fees and Expenses 9 Total Expenses Net Investment Income Realized Net Gain (Loss) Investment Securities Sold Futures Contracts Options Swap Contracts Foreign Currencies and Forward Currency Contracts Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities Futures Contracts Options Swap Contracts Foreign Currencies and Forward Currency Contracts Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Interest income from an affiliated company of the fund was $719,000. See accompanying Notes, which are an integral part of the Financial Statements. 63 Intermediate-Term Investment-Grade Fund Statement of Changes in Net Assets Six Months Ended Year Ended July 31, January 31, ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations Distributions Net Investment Income Investor Shares Admiral Shares Realized Capital Gain 1 Investor Shares  Admiral Shares  Total Distributions Capital Share Transactions Investor Shares Admiral Shares Net Increase (Decrease) from Capital Share Transactions Total Increase (Decrease) Net Assets Beginning of Period End of Period 2 1 Includes fiscal 2017 and 2016 short-term gain distributions totaling $0 and $0, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net AssetsEnd of Period includes undistributed (overdistributed) net investment income of $13,297,000 and $3,876,000. See accompanying Notes, which are an integral part of the Financial Statements. 64 Intermediate-Term Investment-Grade Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2016 2016 2015 2014 2013 2012 Net Asset Value, Beginning of Period $9.72 $10.06 $9.81 $10.24 $10.18 $9.94 Investment Operations Net Investment Income .142 .288 .303 .311 .354 .418 Net Realized and Unrealized Gain (Loss) on Investments .420 (.288) .341 (.229) .266 .463 Total from Investment Operations . 562 .000 .644 .082 .620 . 881 Distributions Dividends from Net Investment Income (.142) (. 296) (. 307) (. 317) (. 360) (. 428) Distributions from Realized Capital Gains — (. 044) (. 087) (.195) (. 200) (. 213) Total Distributions (.142) (. 340) (. 394) (. 512) (. 560) (. 641) Net Asset Value, End of Period $10.14 $9.72 $10.06 $9.81 $10.24 $10.18 Total Return 1 5.82% 0.03% 6.71% 0.85% 6.20% 9.18% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,906 $2,701 $2,952 $3,099 $4,884 $4,837 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 0.20% 0.20% 0.20% 0.20% Ratio of Net Investment Income to Average Net Assets 2.90% 2.94% 3.05% 3.12% 3.41% 4.17% Portfolio Turnover Rate 58% 70% 88% 100% 62% 49% The expense ratio, net investment income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 65 Intermediate-Term Investment-Grade Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2016 2016 2015 2014 2013 2012 Net Asset Value, Beginning of Period $9.72 $10.06 $9.81 $10.24 $10.18 $9.94 Investment Operations Net Investment Income .147 .298 .313 .321 .364 .428 Net Realized and Unrealized Gain (Loss) on Investments .420 (.288) .341 (.229) .266 .463 Total from Investment Operations . 567 .010 .654 .092 .630 . 891 Distributions Dividends from Net Investment Income (.147) (. 306) (. 317) (. 327) (. 370) (. 438) Distributions from Realized Capital Gains — (. 044) (. 087) (.195) (. 200) (. 213) Total Distributions (.147) (. 350) (. 404) (. 522) (. 570) (. 651) Net Asset Value, End of Period $10.14 $9.72 $10.06 $9.81 $10.24 $10.18 Total Return 1 5.87% 0.13% 6.81% 0.95% 6.30% 9.29% Ratios/Supplemental Data Net Assets, End of Period (Millions) $24,553 $18,764 $16,491 $13,618 $14,582 $11,411 Ratio of Total Expenses to Average Net Assets 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% Ratio of Net Investment Income to Average Net Assets 3.00% 3.04% 3.15% 3.22% 3.51% 4.27% Portfolio Turnover Rate 58% 70% 88% 100% 62% 49% The expense ratio, net investment income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 66 Intermediate-Term Investment-Grade Fund Notes to Financial Statements Vanguard Intermediate-Term Investment-Grade Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. Certain of the fund’s investments are in corporate debt instruments; the issuers’ abilities to meet their obligations may be affected by economic developments in their respective industries. The fund invests in securities of foreign issuers, which may subject it to investment risks not normally associated with investing in securities of U.S. corporations. To minimize the currency risk associated with investment in bonds denominated in currencies other than the U.S. dollar, the fund attempts to hedge its currency exposures. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds and temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations 67 Intermediate-Term Investment-Grade Fund in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearing-house, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended July 31, 2016, the fund’s average investments in long and short futures contracts represented 6% and 5% of net assets, respectively, based on the average of aggregate settlement values at each quarter-end during the period. 4. Forward Currency Contracts: The fund enters into forward currency contracts to protect the value of securities and related receivables and payables against changes in future foreign exchange rates. The fund’s risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. The fund mitigates its counterparty risk by entering into forward currency contracts only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. The master netting arrangements provide that, in the event of a counterparty’s default (including bankruptcy), the fund may terminate the forward currency contracts, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any assets pledged as collateral for open contracts are noted in the Statement of Net Assets. The value of collateral received or pledged is compared daily to the value of the forward currency contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. 68 Intermediate-Term Investment-Grade Fund Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The notional amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized forward currency contract gains (losses). During the six months ended July 31, 2016, the fund’s average investment in forward currency contracts represented 4% of net assets, based on the average of notional amounts at each quarter-end during the period. 5. Swap Contracts: The fund invests in credit default swaps to adjust the overall credit risk of the fund or to actively overweight or underweight credit risk to a specific issuer or group of issuers. The fund may sell credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. The fund may purchase credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The fund enters into interest rate swap transactions to adjust the fund’s sensitivity to changes in interest rates and maintain the ability to generate income at prevailing market rates. Under the terms of the swaps, one party pays the other an amount that is a fixed percentage rate applied to a notional amount. In return, the counterparty agrees to pay a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. The fund invests in cross-currency swaps to hedge the currency risk associated with investing in foreign securities. Under the terms of the swaps, the parties exchange a series of payments calculated on the basis of a fixed rate applied to a notional amount, on specified dates and in a specified currency. Additionally, currency amounts are exchanged by the counterparties at the initiation of the contract, with an agreement to reverse the exchange of the currency amounts upon termination of the contract. The notional amounts of swap contracts are not recorded in the Statement of Net Assets. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount 69 Intermediate-Term Investment-Grade Fund determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the fund under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the fund (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the fund) will be significantly less than the amount paid by the fund and, in a physically settled swap, the fund may receive an illiquid debt instrument. A risk associated with all types of swaps is the possibility that a counterparty may default on its obligation to pay net amounts due to the fund. The fund’s maximum amount subject to counterparty risk is the unrealized appreciation on the swap contract. The fund mitigates its counter-party risk by entering into swaps only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the event of a counterparty’s default (including bankruptcy), the fund may terminate any swap contracts with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any securities pledged as collateral for open contracts are noted in the Statement of Net Assets. The value of collateral received or pledged is compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. The fund enters into centrally cleared interest rate and credit default swaps to achieve the same objectives specified with respect to the equivalent over-the-counter swaps but with less counterparty risk because a regulated clearinghouse is the counterparty instead of the clearing broker or executing broker. The clearinghouse imposes initial margin requirements to secure the fund’s performance, and requires daily settlement of variation margin representing changes in the market value of each contract. To further mitigate counterparty risk, the fund trades with a diverse group of prequalified executing brokers; monitors the financial strength of its clearing brokers, executing brokers, and clearinghouse; and has entered into agreements with its clearing brokers and executing brokers. During the six months ended July 31, 2016, the fund’s average amounts of investments in credit protection sold and credit protection purchased each represented 1% of net assets, based on the average of notional amounts at each quarter-end during the period. The average amount of investments in interest rate swaps represented 2% of net assets, based on the average of notional amounts at each quarter-end during the period. The average amount of investments in cross currency swaps represented less than 1% of net assets, based on the average of notional amounts at each quarter-end during the period. 70 Intermediate-Term Investment-Grade Fund 6. Options: The fund invests in options contracts on futures and swaps to adjust its exposure to the underlying investments. The primary risk associated with purchasing options is that the value of the underlying investments may move in such a way that the option is out-of-the-money (the exercise price of the option exceeds the value of the underlying investment), the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with selling options is that the value of the underlying investments may move in such a way that the option is in-the-money (the exercise price of the option exceeds the value of the underlying investment), the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. The fund invests in options on futures, which are exchange-traded. Counterparty risk involving exchange-traded options on futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades options on futures on an exchange, monitors the financial strength of its clearing brokers and clearinghouses, and has entered into clearing agreements with its clearing brokers. The fund invests in options on swaps (swaptions), which are transacted over-the-counter (OTC) and not on an exchange. A receiver swaption gives the owner the right to receive the total return of a specified asset, reference rate, or index. A payer swaption gives the owner the right to pay the total return of a specified asset, reference rate, or index. Swaptions also include options that allow an existing swap to be terminated or extended by one of the counterparties. Unlike exchange-traded options, which are standardized with respect to the underlying instrument, expiration date, contract size, and strike price, the terms of OTC options generally are established through negotiation with the other party to the option contract. Although this type of arrangement allows the purchaser or writer greater flexibility to tailor an option to its needs, OTC options generally involve greater credit risk than exchange-traded options. Credit risk involves the possibility that a counterparty may default on its obligation to pay net amounts due to the fund. The fund mitigates its counterparty risk by entering into swaptions with a diverse group of prequalified counterparties and monitoring their financial strength. Options on futures contracts are valued at their quoted daily settlement prices. Swaptions are valued daily based on market quotations received from independent pricing services or recognized dealers. The premium paid for a purchased option is recorded in the Statement of Net Assets as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded in the Statement of Net Assets as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded in the Statement of Operations as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. During the six months ended July 31, 2016, the fund’s average value of investments in options purchased and options written each represented less than 1% of net assets, based on the average market values at each quarter-end during the period. 71 Intermediate-Term Investment-Grade Fund 7. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (January 31, 2013–2016), and for the period ended July 31, 2016, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 8. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 9. Credit Facility: The fund and certain other funds managed by The Vanguard Group (“Vanguard”) participate in a $3.1 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the fund’s regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.10% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the fund’s board of trustees and included in Management and Administrative expenses on the fund’s Statement of Operations. Any borrowings under this facility bear interest at a rate based upon the higher of the one-month London Interbank Offered Rate, federal funds effective rate, or overnight bank funding rate plus an agreed-upon spread. The fund had no borrowings outstanding at July 31, 2016, or at any time during the period then ended. 10. Other: Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. In accordance with the terms of a Funds’ Service Agreement (the “FSA”) between Vanguard and the fund, Vanguard furnishes to the fund investment advisory, corporate management, administrative, marketing, and distribution services at Vanguard’s cost of operations (as defined by the FSA). These costs of operations are allocated to the fund based on methods and guidelines approved by the board of trustees. Vanguard does not require reimbursement in the current period for certain costs of operations (such as deferred compensation/benefits and risk/insurance costs); the fund’s liability for these costs of operations is included in Payables to Vanguard on the Statement of Net Assets. Upon the request of Vanguard, the fund may invest up to 0.40% of its net assets as capital in Vanguard. At July 31, 2016, the fund had contributed to Vanguard capital in the amount of $2,157,000, representing 0.01% of the fund’s net assets and 0.86% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and employees, respectively, of Vanguard. 72 Intermediate-Term Investment-Grade Fund C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of July 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 1,957,679 — Asset-Backed/Commercial Mortgage-Backed Securities — 3,808,203 43,279 Corporate Bonds — 20,549,886 4 Sovereign Bonds — 695,511 — Taxable Municipal Bonds — 51,119 — Convertible Preferred Stocks — — — Temporary Cash Investments 138,930 — — Liability for Options Written (558) — — Futures Contracts—Assets 1 4,655 — — Futures Contracts—Liabilities 1 (4,919) — — Forward Currency Contracts—Assets — 6,138 — Forward Currency Contracts—Liabilities — (13,798) — Swap Contracts—Assets 532 1 3,811 — Swap Contracts—Liabilities (218) 1 (4,081) — Total 138,422 27,054,468 43,283 1 Represents variation margin on the last day of the reporting period. D. At July 31, 2016, the fair values of derivatives were reflected in the Statement of Net Assets as follows: Interest Rate Currency Credit Contracts Contracts Contracts Total Statement of Net Assets Caption ($000) ($000) ($000) ($000) Other Assets 6,762 6,138 2,236 15,136 Liability for Options Written (558) — — (558) Other Liabilities (4,926) (13,798) (4,292) (23,016) 73 Intermediate-Term Investment-Grade Fund Realized net gain (loss) and the change in unrealized appreciation (depreciation) on derivatives for the six months ended July 31, 2016, were: Interest Rate Currency Credit Contracts Contracts Contracts Total Realized Net Gain (Loss) on Derivatives ($000) ($000) ($000) ($000) Futures Contracts (24,594) — — (24,594) Options 412 — (305) 107 Swap Contracts 627 622 4,478 5,727 Forward Currency Contracts — 1,608 — 1,608 Realized Net Gain (Loss) on Derivatives (23,555) 2,230 4,173 (17,152) Change in Unrealized Appreciation (Depreciation) on Derivatives Futures Contracts 300 — — 300 Options 687 — — 687 Swap Contracts 836 (6,557) (1,067) (6,788) Forward Currency Contracts — (11,307) — (11,307) Change in Unrealized Appreciation (Depreciation) on Derivatives 1,823 (17,864) (1,067) (17,108) At July 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 5-Year U.S. Treasury Note September 2016 12,831 1,565,582 18,332 Ultra 10-Year U.S. Treasury Note September 2016 (3,991) (583,497) (4,712) Euro-Bund September 2016 (756) (141,835) (1,989) 30-Year U.S. Treasury Bond September 2016 (714) (124,548) (7,241) AUD 3-Year Treasury Bond September 2016 (1,308) (112,758) (269) 10-Year U.S. Treasury Note September 2016 (810) (107,768) (154) Euro-Bobl September 2016 (656) (98,035) (717) AUD 10-Year Treasury Bond September 2016 (420) (43,838) (797) Ultra Long U.S. Treasury Bond September 2016 (92) (17,529) (218) Euro-Buxl September 2016 (49) (10,794) (970) Euro-Schatz September 2016 60 7,514 15 Long Gilt September 2016 (43) (7,452) (326) AUD 90-Day Bank Bill September 2016 (4) (3,026) — 2-Year U.S. Treasury Note September 2016 13 2,847 3 957 74 Intermediate-Term Investment-Grade Fund Unrealized appreciation (depreciation) on open futures contracts except for AUD 3-Year Treasury Bond, AUD 10-Year Treasury Bond, and AUD 90-Day Bank Bill is required to be treated as realized gain (loss) for tax purposes. At July 31, 2016, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as ordinary income for tax purposes. Unrealized Contract Appreciation Contract Amount (000) Settlement (Depreciation) Counterparty Date Receive Deliver ($000) Barclays Capital 8/3/2016 EUR 225,249 USD 247,700 4,160 JPMorgan Chase Bank N.A. 8/3/2016 AUD 139,147 USD 104,796 938 BNP Paribas 8/3/2016 AUD 41,000 USD 30,840 315 BNP Paribas 8/3/2016 EUR 22,338 USD 24,717 258 Morgan Stanley Capital Services LLC 8/3/2016 GBP 10,766 USD 14,134 116 Citibank, N.A. 8/3/2016 EUR 8,472 USD 9,355 118 Morgan Stanley Capital Services LLC 9/2/2016 EUR 7,785 USD 8,550 166 JPMorgan Chase Bank N.A. 8/3/2016 EUR 5,197 USD 5,751 60 Morgan Stanley Capital Services LLC 8/3/2016 EUR 1,130 USD 1,257 7 UBS AG 8/3/2016 USD 275,480 EUR 250,248 (4,332) Barclays Capital 9/2/2016 USD 248,005 EUR 225,249 (4,160) JPMorgan Chase Bank N.A. 9/2/2016 USD 104,691 AUD 139,147 (932) Morgan Stanley Capital Services LLC 8/3/2016 USD 102,901 AUD 139,147 (2,833) BNP Paribas 9/2/2016 USD 30,809 AUD 41,000 (313) JPMorgan Chase Bank N.A. 8/3/2016 USD 30,673 AUD 41,000 (482) Bank of America N.A 9/2/2016 USD 19,216 EUR 17,360 (218) JPMorgan Chase Bank N.A. 9/2/2016 USD 14,533 EUR 13,203 (248) Morgan Stanley Capital Services LLC 8/3/2016 USD 14,167 GBP 10,767 (83) Morgan Stanley Capital Services LLC 9/2/2016 USD 14,140 GBP 10,766 (116) Morgan Stanley Capital Services LLC 8/3/2016 USD 8,784 EUR 7,898 (48) JPMorgan Chase Bank N.A. 8/3/2016 USD 3,656 EUR 3,295 (27) BNP Paribas 8/3/2016 USD 1,051 EUR 946 (6) Deutsche Bank AG 9/2/2016 USD 5 EUR 4 — (7,660) AUD—Australian dollar. EUR—Euro. GBP—British pound. USD—U.S. dollar. 75 Intermediate-Term Investment-Grade Fund At July 31, 2016, the fund had the following open swap contracts: Centrally Cleared Credit Default Swaps Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Clearinghouse ($000) ($000) (%) ($000) Credit Protection Sold CDX.NA.IG.S26.V1 6/20/21 ICE 65,306 (906) 1.000 (50) Credit Protection Purchased CDX.NA.HY.S26.V1 6/20/21 ICE 59,821 2,302 (5.000) (340) (390) ICE—Intercontinental Exchange. Over-the-Counter Credit Default Swaps Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty ($000) ($000) (%) ($000) Credit Protection Sold/Moody’s Rating Berkshire Hathaway Inc./Aa2 6/20/21 GSI 3,110 (24) 1.000 (4) Berkshire Hathaway Inc./Aa2 6/20/21 BARC 7,780 (51) 1.000 (2) Berkshire Hathaway Inc./Aa2 6/20/21 JPMC 4,655 (23) 1.000 7 Berkshire Hathaway Inc./Aa2 6/20/21 BARC 7,840 33 1.000 83 Berkshire Hathaway Inc./Aa2 6/20/21 JPMC 15,000 21 1.000 116 Federation of Malaysia/A3 6/20/21 BNPSW 6,200 179 1.000 56 Federation of Malaysia/A3 6/20/21 DBAG 3,160 105 1.000 42 Metlife Inc./A3 12/20/20 GSCM 5,625 — 1.000 (44) People’s Republic of China/Aa3 12/20/20 JPMC 3,040 17 1.000 14 People’s Republic of China/Aa3 9/20/20 BNPSW 3,000 17 1.000 19 People’s Republic of China/Aa3 12/20/20 GSCM 2,400 44 1.000 42 Republic of Chile/Aa3 6/20/21 DBAG 6,100 — 1.000 32 Republic of Chile/Aa3 6/20/21 BNPSW 830 (2) 1.000 2 Republic of Chile/Aa3 6/20/21 BNPSW 2,520 7 1.000 20 Republic of Colombia/Baa2 6/20/21 MSCS 297 17 1.000 4 Republic of Colombia/Baa2 6/20/21 MSCS 13,000 652 1.000 73 Republic of Colombia/Baa2 6/20/21 MSCS 11,455 564 1.000 54 Republic of Colombia/Baa2 6/20/21 BARC 8,500 355 1.000 (24) 76 Intermediate-Term Investment-Grade Fund Over-the-Counter Credit Default Swaps (continued) Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty ($000) ($000) (%) ($000) Republic of Colombia/Baa2 6/20/21 BNPSW 4,700 168 1.000 (41) Republic of Colombia/Baa2 6/20/21 BNPSW 4,595 253 1.000 49 Republic of Colombia/Baa2 6/20/21 BNPSW 9,392 519 1.000 101 Republic of Colombia/Baa2 6/20/21 JPMC 3,760 137 1.000 (31) Republic of Peru/A3 6/20/21 BARC 10,545 332 1.000 183 Republic of Peru/A3 6/20/21 BNPSW 2,000 58 1.000 29 Republic of Peru/A3 6/20/21 GSCM 4,175 122 1.000 63 Republic of Turkey/Baa3 12/20/16 BNPSW 7,000 4 1.000 10 Russian Federation/Ba1 6/20/17 GSCM 3,200 71 1.000 76 United Mexican States/A3 6/20/21 JPMC 19,100 692 1.000 214 United Mexican States/A3 6/20/21 BNPSW 17,000 613 1.000 200 United Mexican States/A3 6/20/21 BNPSW 10,000 332 1.000 88 United Mexican States/A3 6/20/21 BOANA 20,400 587 1.000 91 220,379 1,522 Credit Protection Purchased American International Group Inc. 12/20/20 GSCM 5,625 111 (1.000) 32 American International Group Inc. 12/20/20 GSCM 2,835 (38) (1.000) (78) Banco Bilbao Vizcaya Argentaria SA 6/20/21 BOANA 24,495 (731) (1.000) (461) Bank of America Corp. 3/20/20 GSCM 7,870 90 (1.000) (22) CMBX.NA.AAA.9 9/17/58 GSI 10,060 (601) (0.500) (149) CMBX.NA.AAA.9 9/17/58 DBAG 10,090 (583) (0.500) (128) CMBX.NA.AAA.9 9/17/58 DBAG 5,030 (296) (0.500) (70) CMBX.NA.AAA.9 9/17/58 GSI 5,030 (294) (0.500) (68) CMBX.NA.AAA.9 9/17/58 CSFBI 9,980 (559) (0.500) (110) CMBX.NA.AAA.9 9/17/58 DBAG 5,020 (271) (0.500) (45) CMBX.NA.AAA.9 9/17/58 DBAG 10,020 (575) (0.500) (124) CMBX.NA.AAA.9 9/17/58 CSFBI 4,870 (198) (0.500) 21 CMBX.NA.AAA.9 9/17/58 MSCS 10,000 (568) (0.500) (118) CMBX.NA.AAA.9 9/17/58 GSI 6,250 (262) (0.500) 19 CMBX.NA.AAA.9 9/17/58 CSFBI 31,230 (1,271) (0.500) 134 CMBX.NA.AAA.9 9/17/58 DBAG 6,440 (254) (0.500) 36 CMBX.NA.AAA.9 9/17/58 MSCS 5,150 (221) (0.500) 11 CMBX.NA.AAA.9 9/17/58 CSFBI 5,100 (245) (0.500) (15) CMBX.NA.AAA.9 9/17/58 JPMC 5,140 (264) (0.500) (33) 77 Intermediate-Term Investment-Grade Fund Over-the-Counter Credit Default Swaps (continued) Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty ($000) ($000) (%) ($000) CMBX.NA.AAA.9 9/17/58 MSCS 5,110 (279) (0.500) (49) CMBX.NA.AAA.9 9/17/58 GSI 980 (41) (0.500) 3 Commerzbank AG 6/20/21 BOANA 24,495 (454) (1.000) (294) Deutsche Bank AG 12/20/20 JPMC 20,000 (761) (1.000) 51 EI du Pont de Nemours & Co. 12/20/20 JPMC 10,230 216 (1.000) (51) Federal Express Corp. 12/20/18 GSCM 7,840 58 (1.000) (105) Federative Republic of Brazil 6/20/21 GSI 2,000 (226) (1.000) (64) Federative Republic of Brazil 6/20/21 DBAG 3,500 (421) (1.000) (139) Federative Republic of Brazil 6/20/21 DBAG 12,600 (1,534) (1.000) (518) Federative Republic of Brazil 12/20/20 BARC 4,250 (496) (1.000) (228) Federative Republic of Brazil 12/20/25 BOANA 3,885 (1,028) (1.000) (334) Federative Republic of Brazil 12/20/25 GSCM 2,485 (614) (1.000) (170) Intesa Sanpaolo SpA 12/20/19 BARC 5,135 36 (1.000) 22 JPMorgan Chase Bank N.A. 12/20/20 MSCS 25,000 136 (1.000) (372) Lincoln National Corp. 6/20/21 BARC 1,555 (44) (1.000) (11) Lincoln National Corp. 6/20/21 BARC 1,550 44 (1.000) 77 McKesson Corp. 3/20/19 JPMC 6,360 116 (1.000) (37) McKesson Corp. 3/20/19 JPMC 6,360 118 (1.000) (34) Republic of Austria 9/20/17 BNPSW 1,200 (7) (1.000) (19) Republic of Korea 9/20/18 JPMC 2,000 8 (1.000) (27) Republic of Turkey 6/20/21 BARC 4,700 (361) (1.000) (12) Republic of Turkey 6/20/21 JPMC 4,650 (357) (1.000) (12) Republic of Turkey 6/20/21 BNPSW 4,700 (359) (1.000) (10) Royal Bank of Scotland plc 12/20/20 BNPSW 6,510 48 (1.000) 95 Wells Fargo & Co. 9/20/20 BOANA 9,700 206 (1.000) (21) 347,030 (3,427) (1,905) The notional amount represents the maximum potential amount the fund could be required to pay as a seller of credit protection if the reference entity was subject to a credit event. BARC—Barclays Bank plc. BNPSW—BNP Paribas. BOANA—Bank of America, N.A. CSFBI—Credit Suisse First Boston International. DBAG—Deutsche Bank AG. GSCM—Goldman Sachs Bank USA. GSI—Goldman Sachs International. JPMC—JP Morgan Chase Bank. MSCS—Morgan Stanley Capital Services LLC. 78 Intermediate-Term Investment-Grade Fund Centrally Cleared Interest Rate Swaps Fixed Floating Interest Rate Interest Rate Unrealized Notional Received Received Appreciation Amount (Paid) (Paid) (Depreciation) Termination Date Clearinghouse ($000) (%) (%) ($000) 9/17/16 CME 1,050 0.643 (0.482) 1 — 9/17/16 CME 2,560 0.643 (0.482) 1 — 10/25/16 CME 15,200 1.714 (0.715) 2 (242) 12/10/16 CME 3,450 0.604 (0.474) 1 1 12/10/16 LCH 8,355 0.656 (0.474) 1 3 1/15/17 CME 3,050 0.770 (0.481) 1 3 1/17/17 LCH 6,500 0.700 (0.482) 1 4 2/15/17 CME 1,600 0.729 (0.481) 1 2 2/15/17 CME 365 3.432 (0.481) 1 (15) 2/15/17 LCH 2,953 1.875 (0.481) 1 (61) 2/15/17 CME 625 3.373 (0.481) 1 (25) 2/15/17 CME 426 2.407 (0.481) 1 (11) 2/15/17 CME 5,700 2.407 (0.481) 1 (145) 2/15/17 CME 400 0.714 (0.481) 1 — 2/15/17 CME 513 2.287 (0.481) 1 (12) 2/15/17 CME 668 3.180 (0.481) 1 (25) 4/20/17 CME 13,000 0.960 (0.487) 1 (38) 5/17/17 CME 3,900 1.036 (0.482) 1 14 6/17/17 LCH 2,925 0.736 (0.482) 1 4 7/17/17 CME 3,900 0.781 (0.482) 1 7 9/15/17 CME 2,508 3.520 (0.481) 1 (94) 9/15/17 CME 340 2.532 (0.481) 1 (8) 9/15/17 CME 2,792 3.363 (0.481) 1 (100) 9/15/17 LCH 5,910 0.755 (0.481) 1 34 10/16/17 CME 7,000 0.749 (0.482) 1 37 11/27/17 CME 3,580 0.664 (0.491) 1 2 12/15/17 CME 1,150 0.788 (0.481) 1 6 2/15/18 LCH 35,000 1.097 (0.481) 1 242 2/15/18 CME 4,000 0.923 (0.481) 1 17 4/16/18 LCH 3,500 1.013 (0.481) 1 21 6/14/18 CME 53,860 0.731 (0.478) 1 65 7/16/18 CME 17,100 1.159 (0.482) 1 150 7/17/18 CME 9,720 0.918 (0.482) 1 46 3/15/19 CME 5,135 1.701 (0.481) 1 132 5/15/19 CME 21,360 1.028 (0.481) 1 175 79 Intermediate-Term Investment-Grade Fund Centrally Cleared Interest Rate Swaps (continued) Fixed Floating Interest Rate Interest Rate Unrealized Notional Received Received Appreciation Amount (Paid) (Paid) (Depreciation) Termination Date Clearinghouse ($000) (%) (%) ($000) 5/17/19 CME 1,577 0.842 (0.482) 1 5 6/12/19 CME 4,600 1.674 (0.656) 2 96 1/20/20 CME 20,920 1.224 (0.487) 1 323 1/21/20 CME 3,130 1.363 (0.485) 1 63 4/15/20 LCH 14,650 1.344 (0.481) 1 300 4/25/20 CME 28,610 3.024 (0.715) 2 (74) 6/15/20 CME 2,050 0.930 (0.482) 1 10 7/15/20 CME 8,920 1.571 (0.481) 1 266 2/15/21 CME 6,100 2.200 (0.481) 1 369 4/7/21 CME 2,420 1.023 (0.470) 1 18 4/15/21 CME 9,660 1.026 (0.481) 1 73 10/15/21 LCH 5,720 1.949 (0.481) 1 310 2/15/22 LCH 8,755 1.583 (0.481) 1 317 5/27/25 CME 5,785 2.170 (0.491) 1 494 5/6/28 CME 3,000 1.702 (0.470) 1 123 9/17/31 CME 498 3.065 (0.482) 1 112 9/17/31 CME 2,396 3.065 (0.482) 1 540 3,534 CME—Chicago Mercantile Exchange. LCH—London Clearing House. 1 Based on 1-month London Interbank Offered Rate (LIBOR) as of the most recent payment date. 2 Based on 3-month London Interbank Offered Rate (LIBOR) as of the most recent payment date. Over-the-Counter Interest Rate Swaps Fixed Floating Interest Rate Interest Rate Unrealized Notional Received Received Appreciation Amount (Paid) (Paid) (Depreciation) Termination Date Counterparty ($000) (%) (%) ($000) 12/26/17 GSCM 7,014 0.625 (0.490) 2 (7) 8/15/18 BNPSW 5,400 0.715 (0.481) 2 13 4/25/19 WFC 3,315 2.756 (0.715) 1 103 4/25/20 GSCM 2,820 2.794 (0.715) 1 110 4/1/21 WFC 4,480 0.965 (0.467) 2 33 6/25/21 GSCM 5,720 3.143 (0.640) 1 321 80 Intermediate-Term Investment-Grade Fund Over-the-Counter Interest Rate Swaps (continued) Fixed Floating Interest Rate Interest Rate Unrealized Notional Received Received Appreciation Amount (Paid) (Paid) (Depreciation) Termination Date Counterparty ($000) (%) (%) ($000) 11/25/22 BARC 12,999 2.758 (0.662) 1 628 9/25/29 GSCM 10,755 1.794 (0.491) 2 434 1,635 BARC—Barclays Bank plc. BNPSW—BNP Paribas. GSCM—Goldman Sachs Bank USA. WFC—Wells Fargo Bank N.A. 1 Based on 3-month London Interbank Offered Rate (LIBOR) as of the most recent payment date. 2 Based on 1-month London Interbank Offered Rate (LIBOR) as of the most recent payment date. At July 31, 2016, counterparties had deposited in segregated accounts securities and cash with a value of $9,015,000 in connection with open swap contracts and forward currency contracts. E. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes. These differences will reverse at some time in the future. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. During the six months ended July 31, 2016, the fund realized net foreign currency gains of $4,880,000, (including gains and losses on forward currency contracts and the foreign currency component on sales of foreign currency denominated bonds), which increased distributable net income for tax purposes; accordingly, such gains have been reclassified from accumulated net realized gains to undistributed net investment income. Realized and unrealized gains (losses) on certain of the fund’s swap contracts are treated as ordinary income (loss) for tax purposes; the effect on the fund’s income dividends to shareholders is offset by a change in principal return. Realized gains of $2,127,000 on swap contracts have been reclassified from accumulated net realized gains to undistributed net investment income. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at January 31, 2016, the fund had available capital losses totaling $3,360,000. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending January 31, 2017; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. At July 31, 2016, the cost of investment securities for tax purposes was $26,142,745,000. Net unrealized appreciation of investment securities for tax purposes was $1,101,866,000, consisting of unrealized gains of $1,184,556,000 on securities that had risen in value since their purchase and $82,690,000 in unrealized losses on securities that had fallen in value since their purchase. 81 Intermediate-Term Investment-Grade Fund F. During the six months ended July 31, 2016, the fund purchased $9,040,505,000 of investment securities and sold $4,958,781,000 of investment securities, other than U.S. government securities and temporary cash investments. Purchases and sales of U.S. government securities were $2,577,805,000 and $2,157,821,000, respectively. The following table summarizes the fund’s options written during the six months ended July 31, 2016. Options on Futures Contracts Swaptions Notional Amount of Premiums Underlying Premiums Number of Received Swap Received Options Written Contracts ($000) ($000) ($000) Balance at January 31, 2016 1,549 625 — — Options Written 20,107 8,364 407,785 461 Options Expired (2,132) (815) (407,785) (461) Options Closed (17,284) (7,070) — — Options Exercised — Balance at July 31, 2016 2,240 1,104 — — G. Capital share transactions for each class of shares were: Six Months Ended Year Ended July 31, 2016 January 31, 2016 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 476,048 47,974 670,305 68,337 Issued in Lieu of Cash Distributions 34,979 3,511 83,074 8,484 Redeemed (424,752) (42,731) (906,666) (92,589) Net Increase (Decrease)—Investor Shares 86,275 8,754 (153,287) (15,768) Admiral Shares Issued 6,095,366 617,673 5,721,010 584,596 Issued in Lieu of Cash Distributions 253,005 25,383 505,434 51,663 Redeemed (1,509,399) (152,253) (3,384,389) (345,998) Net Increase (Decrease)—Admiral Shares 4,838,972 490,803 2,842,055 290,261 H. Management has determined that no material events or transactions occurred subsequent to July 31, 2016, that would require recognition or disclosure in these financial statements. 82 Long-Term Investment-Grade Fund Fund Profile As of July 31, 2016 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWESX VWETX Expense Ratio 1 0.21% 0.12% 30-Day SEC Yield 3.32% 3.42% Financial Attributes Barclays Barclays Long Credit Aggregate A/Better Bond Fund Index Index Number of Bonds 784 1,204 9,804 Yield to Maturity (before expenses) 3.5% 3.5% 1.9% Average Coupon 4.4% 5.2% 3.1% Average Duration 13.9 years 14.6 years 5.5 years Average Effective Maturity 22.9 years 23.5 years 7.7 years Short-Term Reserves 4.7% — — Sector Diversification (% of portfolio) Finance 20.1% Foreign 1.5 Industrial 46.3 Treasury/Agency 4.0 Utilities 13.9 Other 14.2 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Volatility Measures Barclays Barclays Long Credit Aggregate A/Better Bond Index Index R-Squared 0.99 0.82 Beta 1.04 2.52 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Effective Maturity (% of portfolio) Under 1 Year 4.1% 1 - 3 Years 0.2 3 - 5 Years 0.4 5 - 7 Years 0.2 7 - 10 Years 2.8 10 - 20 Years 19.7 20 - 30 Years 68.9 Over 30 Years 3.7 Distribution by Credit Quality (% of portfolio) U.S. Government 5.5% Aaa 4.2 Aa 31.6 A 49.4 Baa 6.8 Not Rated 2.5 Credit-quality ratings are obtained from Moody's and S&P, and the higher rating for each issue is shown. "Not Rated" is used to classify securities for which a rating is not available. Not rated securities include a fund's investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. For more information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratios shown are from the prospectus dated May 26, 2016, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2016, the annualized expense ratios were 0.21% for Investor Shares and 0.11% for Admiral Shares. 83 Long-Term Investment-Grade Fund 84 Long-Term Investment-Grade Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): January 31, 2006, Through July 31, 2016 Barclays Long Credit A/Better Investor Shares Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2007 5.74% -2.35% 3.39% 3.63% 2008 5.85 -1.42 4.43 3.70 2009 5.75 -9.20 -3.45 -5.66 2010 6.91 10.38 17.29 17.13 2011 5.79 1.22 7.01 7.22 2012 6.29 15.68 21.97 22.56 2013 4.86 2.53 7.39 6.35 2014 4.64 -5.05 -0.41 -1.10 2015 5.17 14.81 19.98 19.54 2016 3.97 -10.30 -6.33 -6.18 2017 2.33 12.49 14.82 14.59 Note: For 2017, performance data reflect the six months ended July 31, 2016. Average Annual Total Returns: Periods Ended June 30, 2016 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 7/9/1973 16.32% 9.31% 5.50% 2.90% 8.40% Admiral Shares 2/12/2001 16.43 9.42 5.62 2.90 8.52 See Financial Highlights for dividend and capital gains information. 85 Long-Term Investment-Grade Fund Financial Statements (unaudited) Statement of Net Assets—Investments Summary As of July 31, 2016 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets U.S. Government and Agency Obligations U.S. Government Securities United States Treasury Note/Bond 4.500% 2/15/36 142,880 207,890 1.3% 2 United States Treasury Note/Bond 6.125% 8/15/29 43,302 66,455 0.5% 1,2,3 United States Treasury Note/Bond 0.875%–6.250% 7/15/17–2/15/46 248,669 285,621 1.8% U.S. Government Securities—Other † 14,644 0.1% 574,610 3.7% Agency Notes † 38,480 0.2% Total U.S. Government and Agency Obligations (Cost $536,519) 613,090 3.9% Corporate Bonds Finance Banking Bank One Corp. 7.625%–8.000% 10/15/26–4/29/27 44,344 59,883 0.4% Cooperatieve Rabobank UA 5.750% 12/1/43 52,730 65,598 0.4% Goldman Sachs Group Inc. 6.450% 5/1/36 49,400 61,023 0.4% 4 Goldman Sachs Group Inc. 2.125%–6.750% 9/30/24–10/21/45 141,750 175,658 1.1% HSBC Bank USA NA 5.625%–5.875% 11/1/34–8/15/35 57,125 69,224 0.4% HSBC Holdings plc 6.800% 6/1/38 70,804 93,357 0.6% 4 HSBC Holdings plc 3.000%–7.625% 6/30/25–9/15/37 79,615 101,391 0.7% JPMorgan Chase & Co. 6.400% 5/15/38 89,500 124,421 0.8% 5 JPMorgan Chase & Co. 2.950%–5.625% 10/1/26–12/29/49 77,157 94,889 0.6% Morgan Stanley 7.250% 4/1/32 47,360 65,753 0.4% Morgan Stanley 3.125%–6.375% 7/27/26–1/27/45 120,586 139,750 0.9% Wachovia Corp. 5.500% 8/1/35 21,905 26,021 0.2% Wells Fargo & Co. 5.606% 1/15/44 157,813 194,951 1.2% Wells Fargo & Co. 5.375% 11/2/43 56,522 67,340 0.4% Wells Fargo & Co. 3.000%–5.375% 4/22/26–6/14/46 95,386 104,495 0.7% Wells Fargo Bank NA 6.600% 1/15/38 500 700 0.0% 86 Long-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets 6 Banking—Other † 208,135 1.3% 6 Brokerage † 52,857 0.3% Finance Companies (2.1%) GE Capital International Funding Co. 4.418% 11/15/35 282,091 325,062 2.1% Insurance Berkshire Hathaway Finance Corp. 5.750% 1/15/40 1,935 2,650 0.0% Berkshire Hathaway Inc. 3.125%–4.500% 3/15/26–2/11/43 57,322 66,243 0.4% 6 Nationwide Mutual Insurance Co. 9.375% 8/15/39 36,031 57,380 0.4% UnitedHealth Group Inc. 5.800% 3/15/36 49,846 67,388 0.4% UnitedHealth Group Inc. 4.750% 7/15/45 47,445 59,287 0.4% UnitedHealth Group Inc. 3.100%–6.875% 3/15/26–3/15/42 77,667 96,747 0.6% 6 Insurance—Other † 362,039 2.3% Real Estate Investment Trusts † 23,226 0.2% 2,765,468 17.6% Industrial Basic Industry † 137,045 0.9% Capital Goods General Electric Capital Corp. 6.750% 3/15/32 47,714 67,748 0.4% General Electric Capital Corp. 5.875%–6.875% 8/7/37–1/10/39 54,429 77,248 0.5% 5 General Electric Co. 4.125%–5.000% 10/9/42–12/29/49 34,609 40,243 0.3% United Technologies Corp. 6.125% 7/15/38 55,575 77,751 0.5% Capital Goods—Other † 323,206 2.0% Communication Comcast Corp. 6.950% 8/15/37 65,717 97,494 0.6% Comcast Corp. 4.750% 3/1/44 66,270 80,183 0.5% Comcast Corp. 3.200%–7.050% 1/15/33–7/15/46 220,539 272,777 1.8% NBCUniversal Media LLC 4.450%–6.400% 4/30/40–1/15/43 54,110 66,797 0.4% 6 Communication—Other † 235,597 1.5% Consumer Cyclical Home Depot Inc. 4.875% 2/15/44 67,400 84,803 0.6% Home Depot Inc. 4.200%–5.950% 12/16/36–4/1/46 99,195 130,423 0.8% Lowe’s Cos. Inc. 3.700% 4/15/46 60,330 64,048 0.4% Lowe’s Cos. Inc. 4.250%–6.650% 3/15/29–9/15/45 73,672 98,510 0.6% Wal-Mart Stores Inc. 6.200% 4/15/38 82,350 120,056 0.8% Wal-Mart Stores Inc. 5.625% 4/15/41 71,682 99,318 0.6% Wal-Mart Stores Inc. 4.000%–7.550% 2/15/30–4/22/44 130,445 184,293 1.2% Consumer Cyclical—Other † 272,424 1.7% Consumer Noncyclical Altria Group Inc. 5.375% 1/31/44 50,985 66,968 0.4% Anheuser-Busch Cos. LLC 5.750%–6.800% 12/15/27–4/1/36 12,360 15,789 0.1% Anheuser-Busch InBev Finance Inc. 4.900% 2/1/46 217,520 265,749 1.7% Anheuser-Busch InBev Finance Inc. 4.700% 2/1/36 101,955 117,885 0.8% Anheuser-Busch InBev Finance Inc. 3.650%–4.000% 2/1/26–1/17/43 44,223 47,338 0.3% 4 Anheuser-Busch InBev SA/NV 2.750%–3.250% 1/24/33–3/17/36 970 1,371 0.0% Anheuser-Busch InBev Worldwide Inc. 8.200% 1/15/39 39,000 63,490 0.4% 87 Long-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets Anheuser-Busch InBev Worldwide Inc. 3.750%–8.000% 11/15/39–7/15/42 52,059 64,374 0.4% AstraZeneca plc 6.450% 9/15/37 49,200 68,421 0.4% GlaxoSmithKline Capital Inc. 6.375% 5/15/38 39,725 58,436 0.4% Johnson & Johnson 3.550% 3/1/36 57,310 64,735 0.4% Medtronic Inc. 4.625% 3/15/45 81,390 99,468 0.6% Medtronic Inc. 4.375%–6.500% 3/15/35–3/15/44 76,213 94,577 0.6% Pfizer Inc. 4.300%–7.200% 3/15/39–6/15/43 43,992 65,039 0.4% Pharmacia Corp. 6.750% 12/15/27 2,200 3,063 0.0% Philip Morris International Inc. 4.250% 11/10/44 50,495 57,257 0.4% Wyeth LLC 5.950% 4/1/37 67,685 90,795 0.6% Wyeth LLC 6.000%–6.500% 2/1/34–2/15/36 2,157 2,954 0.0% 6 Consumer Noncyclical—Other † 1,096,766 7.0% Energy Burlington Resources Finance Co. 7.400% 12/1/31 23,500 31,064 0.2% ConocoPhillips 5.900%–7.000% 3/30/29–2/1/39 57,081 70,706 0.5% ConocoPhillips Canada Funding Co. I 5.950% 10/15/36 1,500 1,767 0.0% ConocoPhillips Co. 4.300%–5.950% 3/15/26–3/15/46 48,035 54,603 0.3% Shell International Finance BV 4.000%–6.375% 5/11/35–5/10/46 180,265 205,976 1.3% Tosco Corp. 7.800%–8.125% 1/1/27–2/15/30 21,500 28,409 0.2% Energy—Other † 291,223 1.9% 6 Other Industrial † 120,377 0.8% Technology Apple Inc. 4.650% 2/23/46 55,280 62,950 0.4% Apple Inc. 3.450%–4.500% 2/23/36–8/4/46 161,420 165,666 1.0% Microsoft Corp. 3.750% 2/12/45 74,350 77,084 0.5% Microsoft Corp. 4.450% 11/3/45 64,300 73,699 0.5% Microsoft Corp. 4.750% 11/3/55 50,365 58,883 0.4% Microsoft Corp. 3.500%–5.300% 2/12/35–2/12/55 33,560 35,437 0.2% Oracle Corp. 4.000% 7/15/46 65,295 67,450 0.4% Oracle Corp. 3.850%–6.500% 7/8/34–5/15/55 144,189 173,932 1.1% 6 Technology—Other † 248,493 1.6% Transportation Burlington Northern Santa Fe LLC 3.900%–5.750% 5/1/40–8/1/46 172,801 207,497 1.3% 6 Transportation—Other † 145,568 0.9% 6,995,223 44.5% Utilities Electric Alabama Power Co. 3.750%–6.000% 3/1/39–3/1/45 69,143 84,155 0.5% Berkshire Hathaway Energy Co. 4.500%–6.125% 4/1/36–2/1/45 65,475 80,196 0.5% Consolidated Edison Co. of New York Inc. 3.950%–6.750% 6/15/33–12/1/54 134,392 165,255 1.0% Duke Energy Carolinas LLC 6.100% 6/1/37 51,000 68,934 0.4% Duke Energy Carolinas LLC 3.875%–6.450% 10/15/32–3/15/46 76,187 88,134 0.6% Duke Energy Florida LLC 5.650%–6.350% 9/15/37–4/1/40 12,660 17,111 0.1% Duke Energy Indiana LLC 4.200%–6.450% 10/15/35–7/15/43 57,336 72,152 0.5% Duke Energy Ohio Inc. 3.700% 6/15/46 9,825 10,432 0.1% Duke Energy Progress LLC 4.100%–4.200% 5/15/42–8/15/45 43,310 49,192 0.3% Georgia Power Co. 4.300%–5.950% 2/1/39–3/15/43 73,412 90,521 0.6% 88 Long-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value  of Net Coupon Date ($000) ($000) Assets MidAmerican Energy Co. 4.250%5.800% 10/15/365/1/46 0.3% Nevada Power Co. 5.375%6.650% 4/1/365/15/41 0.4% Pacific Gas & Electric Co. 6.050% 3/1/34 0.4% Pacific Gas & Electric Co. 4.500%6.350% 3/1/372/15/44 0.8% PacifiCorp 4.100%6.350% 6/15/352/1/42 0.8% Southern Co. 4.400% 7/1/46 0.1% Virginia Electric & Power Co. 6.000% 5/15/37 0.5% 6 ElectricOther  5.5% Natural Gas  0.0% Other Utility  0.0% 13.4% Total Corporate Bonds (Cost $10,008,812) 75.5% 6 Sovereign Bonds (U.S. Dollar-Denominated) (Cost $229,712)  1.6% Taxable Municipal Bonds American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 6.270% 2/15/50 0.5% Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.918% 4/1/40 0.4% California GO 7.300% 10/1/39 1.1% California GO 7.600% 11/1/40 0.7% California GO 7.550% 4/1/39 0.6% California GO 7.350%7.625% 4/1/343/1/40 0.5% Georgia Municipal Electric Power Authority Revenue 6.637% 4/1/57 0.4% Los Angeles CA Unified School District GO 6.758% 7/1/34 0.6% New Jersey Turnpike Authority Revenue 7.102% 1/1/41 0.6% New Jersey Turnpike Authority Revenue 7.414% 1/1/40 0.5% New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 0.7% Port Authority of New York & New Jersey Revenue 4.458%6.040% 12/1/2910/1/62 1.0% Taxable Municipal BondsOther  6.2% Total Taxable Municipal Bonds (Cost $1,665,875) 13.8% Shares Temporary Cash Investments Money Market Fund 7 Vanguard Market Liquidity Fund 0.561% 2.5% 89 Long-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value  of Net Coupon Date ($000) ($000) Assets Repurchase Agreements Bank of America Securities, LLC (Dated 7/29/16, Repurchase Value $37,901,000, collateralized by Government National Mortgage Assn., 4.000%, 3/20/46, with a value of $38,658,000) 0.350% 8/1/16 0.2% Bank of Montreal (Dated 7/29/16, Repurchase Value $91,002,000, collateralized by Federal Home Loan Bank 2.000%, 6/30/31, Federal Home Loan Mortgage Corp. 3.000% 3.750%, 3/27/193/1/43, Federal National Mortgage Assn. 1.625% 4.000%, 1/21/2011/1/45, Government National Mortgage Assn. 2.500%, 6/15/27, Federal Farm Credit Bank 1.560%2.980%, 7/26/2111/10/25, and U.S. Treasury Note/Bond 2.125%, 8/15/21, with a value of $92,820,000) 0.320% 8/1/16 0.6% Barclays Capital Inc. (Dated 7/29/16, Repurchase Value $51,201,000, collateralized by U.S. Treasury Note/Bond 1.750%3.625%, 9/30/192/15/44, with a value of $52,224,000) 0.320% 8/1/16 0.3% Citigroup Global Markets Inc. (Dated 7/29/16, Repurchase Value $66,302,000, collateralized by U.S. Treasury Note/Bond 1.125%, 4/30/20, with a value of $67,626,000) 0.320% 8/1/16 0.4% RBC Capital Markets LLC (Dated 7/29/16, Repurchase Value $41,401,000, collateralized by Federal Home Loan Mortgage Corp. 4.000%, 5/1/44, Federal National Mortgage Assn. 2.500% 3.500%, 6/1/287/1/46, and Government National Mortgage Assn. 3.500%, 10/20/45, with a value of $42,228,000) 0.320% 8/1/16 0.3% Wells Fargo & Co. (Dated 7/29/16, Repurchase Value $52,602,000, collateralized by Federal Home Loan Mortgage Corp. 3.000%, 10/1/35, and Federal National Mortgage Assn. 3.000%, 1/1/43, with a value of $53,652,000) 0.360% 8/1/16 0.3% 2.1% Total Temporary Cash Investments (Cost $731,520) 4.6% Total Investments (Cost $13,172,438) 99.4% 90 Long-Term Investment-Grade Fund Market Percentage Expiration Value  of Net Date Contracts ($000) Assets Liabiliy for Options Written (0.0%) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $134.00 9/23/16 18 0.0% Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $135.00 8/26/16 44 0.0% Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $130.50 8/26/16 18 0.0% Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $132.50 8/26/16 44 0.0% Total Liability for Options Written (Premiums Received $61) 0.0% Amount ($000) Other Assets and Liabilities Other Assets Investment in Vanguard Receivables for Investment Securities Sold Receivables for Accrued Income Receivables for Capital Shares Issued Other Assets 8 Total Other Assets 1.6% Liabilities Payables for Investment Securities Purchased Payables for Capital Shares Redeemed Payables for Distributions Payables to Vanguard Other Liabilities Total Liabilities (1.0%) Net Assets 100.0% 91 Long-Term Investment-Grade Fund At July 31, 2016, net assets consisted of: Amount ($000) Paid-in Capital Undistributed Net Investment Income Accumulated Net Realized Gains Unrealized Appreciation (Depreciation) Investment Securities Futures Contracts Options 30 Swap Contracts Foward Currency Contracts Foreign Currencies Net Assets Investor SharesNet Assets Applicable to 390,397,248 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareInvestor Shares $11.22 Admiral SharesNet Assets Applicable to 1,012,454,526 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareAdmiral Shares $11.22  See Note A in Notes to Financial Statements.  Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1 Securities with a value of $358,000 have been segregated as collateral for open forward currency contracts and over-the-counter swap contracts. 2 Securities with a value of $45,490,000 have been segregated as initial margin for open cleared swap contracts. 3 Securities with a value of $11,408,000 have been segregated as initial margin for open futures contracts. 4 Face amount denominated in euro. 5 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 6 Certain of the funds securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2016, the aggregate value of these securities was $599,100,000, representing 3.8% of net assets. 7 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 8 Cash of $3,450,000 have been segregated as initial margin for open futures contracts. GOGeneral Obligation Bond. See accompanying Notes, which are an integral part of the Financial Statements. 92 Long-Term Investment-Grade Fund Statement of Operations Six Months Ended July 31, 2016 ($000) Investment Income Income Interest 1 Total Income Expenses Investment Advisory FeesNote B The Vanguard GroupNote C Management and AdministrativeInvestor Shares Management and AdministrativeAdmiral Shares Marketing and DistributionInvestor Shares Marketing and DistributionAdmiral Shares Custodian Fees 63 Shareholders ReportsInvestor Shares 65 Shareholders ReportsAdmiral Shares 22 Trustees Fees and Expenses 10 Total Expenses Net Investment Income Realized Net Gain (Loss) Investment Securities Sold Futures Contracts Options 3 Swap Contracts Foreign Currencies and Forward Currency Contracts Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities Futures Contracts Options 39 Swap Contracts Foreign Currencies and Forward Currency Contracts Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Interest income from an affiliated company of the fund was $715,000. See accompanying Notes, which are an integral part of the Financial Statements. 93 Long-Term Investment-Grade Fund Statement of Changes in Net Assets Six Months Ended Year Ended July 31, January 31, ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations Distributions Net Investment Income Investor Shares Admiral Shares Realized Capital Gain 1 Investor Shares Admiral Shares Total Distributions Capital Share Transactions Investor Shares Admiral Shares Net Increase (Decrease) from Capital Share Transactions Total Increase (Decrease) Net Assets Beginning of Period End of Period 2 1 Includes fiscal 2017 and 2016 short-term gain distributions totaling $0 and $21,484,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net AssetsEnd of Period includes undistributed (overdistributed) net investment income of $506,000 and $157,000. See accompanying Notes, which are an integral part of the Financial Statements. 94 Long-Term Investment-Grade Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2016 2016 2015 2014 2013 2012 Net Asset Value, Beginning of Period $10.00 $11.34 $10.02 $10.65 $10.50 $9.15 Investment Operations Net Investment Income . 208 .430 .453 .469 .491 .515 Net Realized and Unrealized Gain (Loss) on Investments 1.256 (1.148) 1.487 (.525) .274 1.439 Total from Investment Operations 1.464 (.718) 1.940 (.056) .765 1.954 Distributions Dividends from Net Investment Income (. 218) (. 446) (. 466) (. 481) (. 499) (. 521) Distributions from Realized Capital Gains (. 026) (.176) (.154) (. 093) (.116) (. 083) Total Distributions (. 244) (. 622) (. 620) (. 574) (. 615) (. 604) Net Asset Value, End of Period $11.22 $10.00 $11.34 $10.02 $10.65 $10.50 Total Return 1 14.82% -6.33% 19.98% -0.41% 7.39% 21.97% Ratios/Supplemental Data Net Assets, End of Period (Millions) $4,380 $3,860 $4,714 $4,112 $4,429 $4,340 Ratio of Total Expenses to Average Net Assets 0.21% 0.21% 0.22% 0.22% 0.22% 0.22% Ratio of Net Investment Income to Average Net Assets 3.97% 4.18% 4.30% 4.64% 4.57% 5.25% Portfolio Turnover Rate 24% 35% 2 21% 26% 21% 29% The expense ratio, net investment income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares. See accompanying Notes, which are an integral part of the Financial Statements. 95 Long-Term Investment-Grade Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2016 2016 2015 2014 2013 2012 Net Asset Value, Beginning of Period $10.00 $11.34 $10.02 $10.65 $10.50 $9.15 Investment Operations Net Investment Income . 214 .440 .463 .480 .502 .525 Net Realized and Unrealized Gain (Loss) on Investments 1.256 (1.148) 1.487 (.525) .274 1.439 Total from Investment Operations 1.470 (.708) 1.950 (.045) .776 1.964 Distributions Dividends from Net Investment Income (. 224) (. 456) (. 476) (. 492) (. 510) (. 531) Distributions from Realized Capital Gains (. 026) (.176) (.154) (. 093) (.116) (. 083) Total Distributions (. 250) (. 632) (. 630) (. 585) (. 626) (. 614) Net Asset Value, End of Period $11.22 $10.00 $11.34 $10.02 $10.65 $10.50 Total Return 1 14.87% -6.23% 20.10% -0.31% 7.49% 22.09% Ratios/Supplemental Data Net Assets, End of Period (Millions) $11,358 $9,946 $12,342 $10,026 $9,112 $7,113 Ratio of Total Expenses to Average Net Assets 0.11% 0.12% 0.12% 0.12% 0.12% 0.12% Ratio of Net Investment Income to Average Net Assets 4.07% 4.27% 4.40% 4.74% 4.67% 5.35% Portfolio Turnover Rate 24% 35% 2 21% 26% 21% 29% The expense ratio, net investment income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares. See accompanying Notes, which are an integral part of the Financial Statements. 96 Long-Term Investment-Grade Fund Notes to Financial Statements Vanguard Long-Term Investment-Grade Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. Certain of the fund’s investments are in corporate debt instruments; the issuers’ abilities to meet their obligations may be affected by economic developments in their respective industries. The fund invests in securities of foreign issuers, which may subject it to investment risks not normally associated with investing in securities of U.S. corporations. To minimize the currency risk associated with investment in bonds denominated in currencies other than the U.S. dollar, the fund attempts to hedge its currency exposures. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds and temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 97 Long-Term Investment-Grade Fund 3. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearing-house, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended July 31, 2016, the fund’s average investments in long and short futures contracts represented 5% and 1% of net assets, respectively, based on the average of aggregate settlement values at each quarter-end during the period. 4. Forward Currency Contracts: The fund enters into forward currency contracts to protect the value of securities and related receivables and payables against changes in future foreign exchange rates. The fund’s risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. The fund mitigates its counterparty risk by entering into forward currency contracts only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. The master netting arrangements provide that, in the event of a counterparty’s default (including bankruptcy), the fund may terminate the forward currency contracts, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any assets pledged as collateral for open contracts are noted in the Statement of Net Assets. The value of collateral received or pledged is compared daily to the value of the forward currency contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The notional amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the 98 Long-Term Investment-Grade Fund contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized forward currency contract gains (losses). During the six months ended July 31, 2016, the fund’s average investment in forward currency contracts represented less than 1% of net assets, based on the average of notional amounts at each quarter-end during the period 5. Swap Contracts: The fund invests in credit default swaps to adjust the overall credit risk of the fund or to actively overweight or underweight credit risk to a specific issuer or group of issuers. The fund may sell credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. The fund may purchase credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The fund enters into interest rate swap transactions to adjust the fund’s sensitivity to changes in interest rates and maintain the ability to generate income at prevailing market rates. Under the terms of the swaps, one party pays the other an amount that is a fixed percentage rate applied to a notional amount. In return, the counterparty agrees to pay a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. The notional amounts of swap contracts are not recorded in the Statement of Net Assets. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the fund under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the fund (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the fund) will be significantly less than the amount paid by the fund and, in a physically settled swap, the fund may receive an illiquid debt instrument. A risk associated with all types of swaps is the possibility that a counterparty may default on its obligation to pay net amounts due to the fund. The fund’s maximum amount subject to counterparty risk is the unrealized appreciation on the swap contract. The fund mitigates its 99 Long-Term Investment-Grade Fund counterparty risk by entering into swaps only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the event of a counterparty’s default (including bankruptcy), the fund may terminate any swap contracts with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any securities pledged as collateral for open contracts are noted in the Statement of Net Assets. The value of collateral received or pledged is compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. The fund enters into centrally cleared interest rate and credit default swaps to achieve the same objectives specified with respect to the equivalent over-the-counter swaps but with less counterparty risk because a regulated clearinghouse is the counterparty instead of the clearing broker or executing broker. The clearinghouse imposes initial margin requirements to secure the fund’s performance, and requires daily settlement of variation margin representing changes in the market value of each contract. To further mitigate counterparty risk, the fund trades with a diverse group of prequalified executing brokers; monitors the financial strength of its clearing brokers, executing brokers, and clearinghouse; and has entered into agreements with its clearing brokers and executing brokers. During the six months ended July 31, 2016, the fund’s average amounts of investments in credit protection sold and credit protection purchased represented 23% and less than 1% of net assets, respectively, based on the average of notional amounts at each quarter-end during the period. The average amount of investments in interest rate swaps represented less than 1% of net assets, based on the average of notional amounts at each quarter-end during the period. 6. Options: The fund invests in options contracts on futures and swaps to adjust its exposure to the underlying investments. The primary risk associated with purchasing options is that the value of the underlying investments may move in such a way that the option is out-of-the-money (the exercise price of the option exceeds the value of the underlying investment), the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with selling options is that the value of the underlying investments may move in such a way that the option is in-the-money (the exercise price of the option exceeds the value of the underlying investment), the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. The fund invests in options on futures, which are exchange-traded. Counterparty risk involving exchange-traded options on futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades options on futures on an exchange, monitors the financial strength of its clearing brokers and clearinghouses, and has entered into clearing agreements with its clearing brokers. Long-Term Investment-Grade Fund The fund invests in options on swaps (swaptions), which are transacted over-the-counter (OTC) and not on an exchange. A receiver swaption gives the owner the right to receive the total return of a specified asset, reference rate, or index. A payer swaption gives the owner the right to pay the total return of a specified asset, reference rate, or index. Swaptions also include options that allow an existing swap to be terminated or extended by one of the counterparties. Unlike exchange-traded options, which are standardized with respect to the underlying instrument, expiration date, contract size, and strike price, the terms of OTC options generally are established through negotiation with the other party to the option contract. Although this type of arrangement allows the purchaser or writer greater flexibility to tailor an option to its needs, OTC options generally involve greater credit risk than exchange-traded options. Credit risk involves the possibility that a counterparty may default on its obligation to pay net amounts due to the fund. The fund mitigates its counterparty risk by entering into swaptions with a diverse group of prequalified counterparties and monitoring their financial strength. Options on futures contracts are valued at their quoted daily settlement prices. Swaptions are valued daily based on market quotations received from independent pricing services or recognized dealers. The premium paid for a purchased option is recorded in the Statement of Net Assets as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded in the Statement of Net Assets as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded in the Statement of Operations as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. During the six months ended July 31, 2016, the fund’s average value of investments in options purchased and options written each represented less than 1% of net assets, based on the average market values at each quarter-end during the period. 7. Repurchase Agreements: The fund enters into repurchase agreements with institutional counter-parties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counter-party’s default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. 8. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (January 31, 2013–2016), and for the period ended July 31, 2016, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 9. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. Long-Term Investment-Grade Fund 10. Credit Facility: The fund and certain other funds managed by The Vanguard Group (“Vanguard”) participate in a $3.1 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the fund’s regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.10% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the fund’s board of trustees and included in Management and Administrative expenses on the fund’s Statement of Operations. Any borrowings under this facility bear interest at a rate based upon the higher of the one-month London Interbank Offered Rate, federal funds effective rate, or overnight bank funding rate plus an agreed-upon spread. The fund had no borrowings outstanding at July 31, 2016, or at any time during the period then ended. 11. Other: Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. Wellington Management Company LLP provides investment advisory services to the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The Vanguard Group provides investment advisory services to a portion of the fund on an at-cost basis; the fund paid Vanguard advisory fees of $769,000 for the period ended July 31, 2016. For the six months ended July 31, 2016, the investment advisory fee represented an effective annual rate of 0.03% of the fund’s average net assets. C. In accordance with the terms of a Funds’ Service Agreement (the “FSA”) between Vanguard and the fund, Vanguard furnishes to the fund investment advisory, corporate management, administrative, marketing, and distribution services at Vanguard’s cost of operations (as defined by the FSA). These costs of operations are allocated to the fund based on methods and guidelines approved by the board of trustees. Vanguard does not require reimbursement in the current period for certain costs of operations (such as deferred compensation/benefits and risk/insurance costs); the fund’s liability for these costs of operations is included in Payables to Vanguard on the Statement of Net Assets. Upon the request of Vanguard, the fund may invest up to 0.40% of its net assets as capital in Vanguard. At July 31, 2016, the fund had contributed to Vanguard capital in the amount of $1,231,000, representing 0.01% of the fund’s net assets and 0.49% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and employees, respectively, of Vanguard. Long-Term Investment-Grade Fund D. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of July 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000 U.S. Government and Agency Obligations — 613,090 — Corporate Bonds — 11,875,470 — Sovereign Bonds — 255,258 — Taxable Municipal Bonds — 2,175,324 — Temporary Cash Investments 391,120 340,400 — Futures Contracts—Assets 1 4,725 — — Futures Contracts—Liabilities 1 (1,263) — — Forward Currency Contracts—Assets — 187 — Forward Currency Contracts—Liabilities — (382) — Swap Contracts—Assets 2,217 1 9,376 — Swap Contracts—Liabilities (12) 1 (242) — Liability for Options Written (31) — — Total 396,756 15,268,481 — 1 Represents variation margin on the last day of the reporting period. E. At July 31, 2016, the fair values of derivatives were reflected in the Statement of Net Assets as follows: Interest Rate Currency Credit Contracts Contracts Contracts Total Statement of Net Assets Caption ($000) ($000) ($000) ($000) Other Assets 4,725 187 11,593 16,505 Liability for Options Written (31) — — (31) Other Liabilities (1,263) (382) (254) (1,899) Long-Term Investment-Grade Fund Realized net gain (loss) and the change in unrealized appreciation (depreciation) on derivatives for the six months ended July 31, 2016, were: Interest Rate Currency Credit Contracts Contracts Contracts Total Realized Net Gain (Loss) on Derivatives ($000) ($000) ($000) ($000) Futures Contracts 36,548 — — 36,548 Options 20 — (17) 3 Swap Contracts 651 — 14,622 15,273 Forward Currency Contracts — 375 — 375 Realized Net Gain (Loss) on Derivatives 37,219 375 14,605 52,199 Change in Unrealized Appreciation (Depreciation) on Derivatives Futures Contracts 9,719 — — 9,719 Options 39 — — 39 Swap Contracts (417) — 22,530 22,113 Forward Currency Contracts — (276) — (276) Change in Unrealized Appreciation (Depreciation) on Derivatives 9,341 (276) 22,530 31,595 At July 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 10-Year U.S. Treasury Note September 2016 3,075 409,119 6,804 Ultra Long U.S. Treasury Bond September 2016 1,680 320,092 17,335 5-Year U.S. Treasury Note September 2016 (458) (55,883) (243) 2-Year U.S. Treasury Note September 2016 (103) (22,557) (95) 30-Year U.S. Treasury Bond September 2016 73 12,734 1,942 Ultra 10-Year U.S. Treasury Note September 2016 50 7,310 (81) Euro-Bund September 2016 (25) (4,690) (53) Euro-Buxl September 2016 (18) (3,965) (343) Euro-Bobl September 2016 (4) (598) (6) Long Gilt September 2016 (1) (173) (11) 25,249 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. Long-Term Investment-Grade Fund At July 31, 2016, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as ordinary income for tax purposes. Unrealized Contract Appreciation Contract Amount (000) Settlement (Depreciation) Counterparty Date Receive Deliver ($000) Barclays Capital 8/3/16 EUR 8,983 USD 9,878 166 BNP Paribas 8/3/16 EUR 2,091 USD 2,321 17 Morgan Stanley Capital Services LLC 8/3/16 GBP 321 USD 421 4 Morgan Stanley Capital Services LLC 8/3/16 EUR 53 USD 59 — Bank of America N.A 8/3/16 USD 11,843 EUR 10,760 (188) Barclays Capital 9/2/16 USD 9,890 EUR 8,983 (166) JPMorgan Chase Bank N.A. 9/2/16 USD 703 EUR 639 (12) Morgan Stanley Capital Services LLC 9/2/16 USD 458 EUR 416 (8) Morgan Stanley Capital Services LLC 8/3/16 USD 424 GBP 321 — Morgan Stanley Capital Services LLC 9/2/16 USD 421 GBP 321 (4) JPMorgan Chase Bank N.A. 8/3/16 USD 265 EUR 238 (2) BNP Paribas 8/3/16 USD 144 EUR 129 (1) BNP Paribas 9/2/16 USD 116 EUR 105 (1) Deutsche Bank AG 9/2/16 USD 2 EUR 2 — (195) EUR—Euro. GBP—British pound. USD—U.S. dollar. At July 31, 2016, the fund had the following open swap contracts: Centrally Cleared Credit Default Swaps Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Clearinghouse ($000) ($000) (%) ($000) Credit Protection Sold CDX-NA-IG-S26-V1 6/20/21 CME 2,285,400 (23,207) 1.000 6,709 CDX-NA-IG-S26-V1 6/20/21 ICE 142,000 (1,703) 1.000 159 CDX-NA-IG-S26-V1 6/20/21 ICE 3,535 (49) 1.000 (3) 2,430,935 6,865 Credit Protection Purchased CDX-NA-HY-S26-V1 6/20/21 ICE 3,363 128 (5.000) (20) 6,845 CME—Chicago Mercantile Exchange. ICE—Intercontinental Exchange. Long-Term Investment-Grade Fund Over-the-Counter Credit Default Swaps Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty ($000) ($000) (%) ($000) Credit Protection Sold/Moody’s Rating CDX.NA.IG.S16.V1-10Y 6/20/21 GSI 200,000 2,326 1.000 3,896 CDX.NA.IG.S19.V1-10Y 12/20/22 BOANA 25,000 565 1.000 404 CDX.NA.IG.S19.V1-10Y 12/20/22 BOANA 300,000 6,606 1.000 4,669 Federation of Malaysia/A3 6/20/21 DBAG 350 12 1.000 5 Federation of Malaysia/A3 6/20/21 BNPSW 6,700 194 1.000 60 People’s Republic of China/Aa3 9/20/20 GSCM 8,000 (28) 1.000 (21) People’s Republic of China/Aa3 9/20/20 BNPSW 7,000 40 1.000 46 People’s Republic of China/Aa3 12/20/20 GSCM 2,400 44 1.000 41 People’s Republic of China/Aa3 12/20/20 GSCM 1,667 26 1.000 24 Republic of Chile/Aa3 6/20/21 BNPSW 2,950 (9) 1.000 7 Republic of Chile/Aa3 6/20/21 BNPSW 10,950 30 1.000 88 Republic of Colombia/Baa2 6/20/21 JPMC 160 6 1.000 (1) Republic of Colombia/Baa2 6/20/21 BNPSW 200 7 1.000 (2) Republic of Indonesia/Baa3 6/20/21 DBAG 1,500 75 1.000 31 Republic of Peru/A3 6/20/21 BNPSW 1,000 29 1.000 15 Republic of Peru/A3 6/20/21 GSCM 1,225 36 1.000 18 Republic of Turkey/Baa3 12/20/16 BNPSW 2,000 1 1.000 3 Russian Federation/Ba1 6/20/17 GSCM 400 9 1.000 10 Russian Federation/Ba1 6/20/17 GSCM 200 4 1.000 5 United Mexican States/A3 6/20/21 JPMC 700 25 1.000 8 United Mexican States/A3 6/20/21 BNPSW 1,000 36 1.000 11 United Mexican States/A3 6/20/21 BNPSW 1,000 34 1.000 10 United Mexican States/A3 6/20/21 BNPSW 865 30 1.000 9 United Mexican States/A3 6/20/21 BOANA 1,700 49 1.000 8 576,967 9,344 Long-Term Investment-Grade Fund Over-the-Counter Credit Default Swaps (continued) Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty ($000) ($000) (%) ($000) Credit Protection Purchased CMBX.NA.AAA.9 9/17/58 CSFBI 1,690 (69) (0.500) 7 CMBX.NA.AAA.9 9/17/58 GSI 340 (14) (0.500) 1 Federative Republic of Brazil 12/20/20 BARC 300 (35) (1.000) (16) Federative Republic of Brazil 12/20/20 GSCM 698 (92) (1.000) (48) Federative Republic of Brazil 6/20/21 DBAG 1,400 (170) (1.000) (58) Federative Republic of Brazil 12/20/25 GSCM 315 (78) (1.000) (21) Federative Republic of Brazil 12/20/25 BOANA 315 (83) (1.000) (27) Republic of Colombia 6/20/21 JPMC 1,302 (83) (1.000) (28) Republic of South Africa 12/20/20 JPMC 500 (35) (1.000) (9) Republic of South Africa 12/20/20 BOANA 500 (34) (1.000) (9) Republic of Turkey 6/20/21 BNPSW 200 (15) (1.000) — Republic of Turkey 6/20/21 JPMC 250 (19) (1.000) (1) Republic of Turkey 6/20/21 BARC 200 (15) (1.000) (1) 8,010 (210) 9,134 The notional amount represents the maximum potential amount the fund could be required to pay as a seller of credit protection if the reference entity was subject to a credit event. BARC—Barclays Bank plc. BNPSW—BNP Paribas. BOANA—Bank of America, N.A. CSFBI—Credit Suisse First Boston International. DBAG—Deutsche Bank AG. GSCM—Goldman Sachs Bank USA. GSI—Goldman Sachs International. JPMC—JP Morgan Chase Bank. At July 31, 2016, counterparties had deposited in segregated accounts securities with a value of $2,170,000 in connection with open swap and forward currency contracts. F. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Long-Term Investment-Grade Fund Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes. These differences will reverse at some time in the future. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. During the six months ended July 31, 2016, the fund realized net foreign currency gains of $379,000, (including gains and losses on forward currency contracts and the foreign currency component on sales of foreign currency denominated bonds), which increased distributable net income for tax purposes; accordingly, such losses have been reclassified from accumulated net realized gains to undistributed net investment income. Realized and unrealized gains (losses) on certain of the fund’s swap contracts are treated as ordinary income (loss) for tax purposes; the effect on the fund’s income dividends to shareholders is offset by a change in principal return. Realized gains of $13,895,000 on swap contracts have been reclassified from accumulated net realized gains to undistributed net investment income. At July 31, 2016, the cost of investment securities for tax purposes was $13,179,134,000. Net unrealized appreciation of investment securities for tax purposes was $2,471,528,000, consisting of unrealized gains of $2,474,779,000 on securities that had risen in value since their purchase and $3,251,000 in unrealized losses on securities that had fallen in value since their purchase. G. During the six months ended July 31, 2016, the fund purchased $1,543,227,000 of investment securities and sold $1,470,724,000 of investment securities, other than U.S. government securities and temporary cash investments. Purchases and sales of U.S. government securities were $180,917,000 and $179,865,000, respectively. The following table summarizes the fund’s options written during the six months ended July 31, 2016. Options on Futures Contracts Swaptions Notional Amount of Premiums Underlying Premiums Number of Received Swap Received Options Written Contracts ($000) ($000) ($000) Balance at January 31, 2016 97 39 — — Options Written 1,158 476 22,765 26 Options Expired (124) (48) (22,765) (26) Options Closed (1,007) (406) — — Options Exercised — Balance at July 31, 2016 124 61 — — Long-Term Investment-Grade Fund H. Capital share transactions for each class of shares were: Six Months Ended Year Ended July 31, 2016 January 31, 2016 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 387,680 36,807 512,289 49,846 Issued in Lieu of Cash Distributions 91,617 8,652 244,823 23,822 Redeemed (437,121) (41,112) (1,049,794) (103,326) Net Increase (Decrease)—Investor Shares 42,176 4,347 (292,682) (29,658) Admiral Shares Issued 1,076,701 101,823 1,438,412 139,837 Issued in Lieu of Cash Distributions 196,304 18,535 509,739 49,571 Redeemed (1,086,735) (102,656) (2,894,985) (283,069) Net Increase (Decrease)—Admiral Shares 186,270 17,702 (946,834) (93,661) I. Management has determined that no material events or transactions occurred subsequent to July 31, 2016, that would require recognition or disclosure in these financial statements. High-Yield Corporate Fund Fund Profile As of July 31, 2016 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWEHX VWEAX Expense Ratio 1 0.23% 0.13% 30-Day SEC Yield 5.01% 5.12% Financial Attributes High-Yield Barclays Corporate Corporate Composite High Yield Fund Index Index Number of Bonds 457 1,856 2,179 Yield to Maturity (before expenses) 5.6% 5.6% 7.0% Average Coupon 5.7% 6.0% 6.6% Average Duration 4.3 years 4.2 years 4.1 years Average Effective Maturity 5.6 years 5.3 years 5.2 years Short-Term Reserves 3.3% — — Sector Diversification (% of portfolio) Basic Industry 6.2% Capital Goods 9.3 Communication 26.4 Consumer Cyclical 6.9 Consumer Non-Cyclical 12.2 Energy 10.2 Finance 10.8 Other Corporate 0.8 Technology 9.1 Transportation 1.9 Treasury / Agency 2.9 Utilities 3.3 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Volatility Measures High-Yield Barclays Corporate Corporate Composite High Yield Index Index R-Squared 0.97 0.93 Beta 0.90 0.76 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Effective Maturity (% of portfolio) Under 1 Year 5.5% 1 - 5 Years 29.8 5 - 10 Years 55.3 10 - 20 Years 5.0 20 - 30 Years 3.6 Over 30 Years 0.8 Distribution by Credit Quality (% of portfolio) U.S. Government 2.9% Baa 6.1 Ba 46.2 B 37.0 Caa 7.4 Not Rated 0.4 Credit-quality ratings are obtained from Barclays and are from Moody's, Fitch, and S&P. When ratings from all three agencies are used, the median rating is shown. When ratings from two of the agencies are used, the lower rating for each issue is shown. "Not Rated" is used to classify securities for which a rating is not available. Not rated securities include a fund's investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. For more information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratios shown are from the prospectus dated May 26, 2016, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2016, the annualized expense ratios were 0.23% for Investor Shares and 0.13% for Admiral Shares. High-Yield Corporate Fund Investment Focus High-Yield Corporate Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): January 31, 2006, Through July 31, 2016 High-Yield Corporate Composite Investor Shares Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2007 7.41% 0.48% 7.89% 8.64% 2008 7.13 -6.43 0.70 1.95 2009 6.83 -23.02 -16.19 -14.77 2010 10.36 22.32 32.68 34.94 2011 8.23 5.47 13.70 14.22 2012 7.35 0.69 8.04 6.68 2013 6.76 5.15 11.91 12.38 2014 5.84 -1.31 4.53 5.60 2015 5.55 -0.99 4.56 3.57 2016 5.23 -8.22 -2.99 -4.45 2017 2.94 6.04 8.98 11.13 Note: For 2017, performance data reflect the six months ended July 31, 2016. Average Annual Total Returns: Periods Ended June 30, 2016 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 12/27/1978 2.38% 5.90% 7.00% -0.49% 6.51% Admiral Shares 11/12/2001 2.48 6.01 7.11 -0.49 6.62 See Financial Highlights for dividend and capital gains information. High-Yield Corporate Fund Financial Statements (unaudited) Statement of Net Assets—Investments Summary As of July 31, 2016 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets U.S. Government and Agency Obligations U.S. Government Securities United States Treasury Note/Bond 0.625% 5/31/17 186,000 186,087 1.0% 1 United States Treasury Note/Bond 0.875% 2/28/17 172,000 172,430 0.9% United States Treasury Note/Bond 0.875% 11/30/16 169,570 169,835 0.9% United States Treasury Note/Bond 1.000% 8/31/16 27,750 27,763 0.1% Total U.S. Government and Agency Obligations (Cost $555,537) 556,115 2.9% Corporate Bonds Finance Banking † 56,171 0.3% Finance Companies AerCap Ireland Capital Ltd./AerCap Global Aviation Trust 3.750%–5.000% 5/15/19–7/1/22 147,390 156,481 0.8% 2 CIT Group Inc. 6.625% 4/1/18 105,655 111,994 0.6% CIT Group Inc. 5.250% 3/15/18 102,005 105,830 0.5% CIT Group Inc. 5.375% 5/15/20 83,950 88,777 0.5% 2 CIT Group Inc. 3.875%–5.500% 2/15/19–8/15/22 133,639 139,806 0.7% International Lease Finance Corp. 3.875%–8.625% 4/15/18–8/15/22 249,027 281,003 1.4% Navient Corp. 5.500% 1/15/19 88,795 91,126 0.5% Navient Corp. 5.500%–8.450% 6/15/18–1/25/23 195,260 201,096 1.0% SLM Corp. 4.875% 6/17/19 2,000 2,020 0.0% 2 Finance Companies—Other † 274,504 1.4% Insurance 3 Voya Financial Inc. 5.650% 5/15/53 87,753 84,682 0.4% 2 Insurance—Other † 241,500 1.3% 2 Other Finance † 55,183 0.3% Real Estate Investment Trusts † 102,347 0.5% 1,992,520 10.2% High-Yield Corporate Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets Industrial Basic Industry VWR Funding Inc. 4.625% 4/15/22 116,316 134,054 0.7% Basic Industry—Other † 1,187,060 6.0% Capital Goods Case New Holland Inc. 7.875% 12/1/17 91,500 98,248 0.5% 2 Cemex SAB de CV 6.125% 5/5/25 111,200 114,119 0.6% CNH Industrial Capital LLC 3.375%–4.875% 4/15/18–4/1/21 179,923 184,478 0.9% 2 Reynolds Group Issuer Inc./Reynolds Group Issuer LLC/Reynolds Group Issuer Lu 5.125%–8.250% 10/15/20–7/15/24 211,586 219,790 1.1% 2 Standard Industries Inc. 6.000% 10/15/25 139,715 151,067 0.8% 2 Standard Industries Inc. 5.375%–5.500% 2/15/23–11/15/24 45,882 48,128 0.3% 2 Capital Goods—Other † 995,736 5.1% Communication 2 Altice Financing SA 6.625% 2/15/23 47,121 47,239 0.2% 2 Altice US Finance I Corp. 5.500% 5/15/26 63,145 65,118 0.3% 2 CCO Holdings LLC/CCO Holdings Capital Corp. 5.125% 5/1/23 97,010 100,163 0.5% 2 CCO Holdings LLC/CCO Holdings Capital Corp. 5.125%–5.875% 3/15/21–5/1/27 279,576 292,081 1.5% 2 CCO Safari II LLC 6.484% 10/23/45 44,215 52,844 0.3% 2 Cequel Communications Holdings I LLC/Cequel Capital Corp. 5.125% 12/15/21 59,340 58,895 0.3% 2 Columbus International Inc. 7.375% 3/30/21 61,345 65,409 0.3% CSC Holdings LLC 6.750%–8.625% 2/15/18–11/15/21 124,489 134,268 0.7% DISH DBS Corp. 6.750% 6/1/21 152,345 161,867 0.8% DISH DBS Corp. 5.875% 7/15/22 94,575 94,811 0.5% 2 DISH DBS Corp. 5.000%–7.750% 3/15/23–7/1/26 101,580 103,602 0.5% Level 3 Escrow II Inc. 5.375% 8/15/22 75,480 79,254 0.4% 2 Level 3 Financing Inc. 5.125%–5.625% 2/1/23–3/15/26 160,930 168,186 0.9% Liberty Interactive LLC 8.250% 2/1/30 126,903 139,593 0.7% Netflix Inc. 5.875% 2/15/25 96,935 103,478 0.5% 2 Nielsen Finance LLC/ Nielsen Finance Co. 5.000% 4/15/22 128,155 132,320 0.7% 2 Numericable Group SA 6.000% 5/15/22 37,955 36,911 0.2% 2 Numericable-SFR SA 7.375% 5/1/26 51,640 51,575 0.3% 2 Sinclair Television Group Inc. 5.875% 3/15/26 90,410 94,930 0.5% 2 Softbank Corp. 4.500% 4/15/20 159,095 165,268 0.8% Sprint Capital Corp. 8.750% 3/15/32 11,230 10,542 0.1% Sprint Corp. 7.875% 9/15/23 142,640 130,516 0.7% Sprint Corp. 7.125%–7.625% 9/15/21–2/15/25 153,955 140,889 0.7% 2 Sprint Nextel Corp. 7.000% 3/1/20 135,830 144,150 0.7% 2 Sprint Nextel Corp. 9.000% 11/15/18 112,545 121,971 0.6% Time Warner Cable Inc. 5.500%–5.875% 11/15/40–9/1/41 67,896 73,607 0.4% 2 Unitymedia Hessen GmbH & Co. KG/ Unitymedia NRW GmbH 5.500% 1/15/23 31,060 32,613 0.2% 2 Univision Communications Inc. 5.125% 2/15/25 126,080 129,547 0.7% 2 UPCB Finance V Ltd. 7.250% 11/15/21 36,896 38,740 0.2% 2 UPCB Finance VI Ltd. 6.875% 1/15/22 28,832 30,490 0.2% Videotron Ltd. 5.000% 7/15/22 97,684 100,370 0.5% 114 High-Yield Corporate Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets 2 Virgin Media Secured Finance plc 5.375%–5.500% 4/15/21–8/15/26 72,624 74,782 0.4% 2 VTR Finance BV 6.875% 1/15/24 88,555 91,544 0.5% Zayo Group LLC/ Zayo Capital Inc. 6.000% 4/1/23 104,300 108,733 0.5% Communication—Other † 1,526,421 7.8% Consumer Cyclical Wynn Las Vegas LLC/Wynn Las Vegas Capital Corp. 5.375% 3/15/22 117,525 121,051 0.6% Consumer Cyclical—Other † 1,190,374 6.1% Consumer Noncyclical Amsurg Corp. 5.625% 7/15/22 81,010 85,060 0.4% 2 Capsugel SA 7.000% 5/15/19 36,070 36,386 0.2% CHS/Community Health Systems Inc. 6.875% 2/1/22 173,590 149,721 0.8% CHS/Community Health Systems Inc. 5.125%–7.125% 7/15/20–8/1/21 48,900 46,169 0.2% 2 Endo Finance LLC/Endo Ltd./Endo Finco Inc. 6.000% 7/15/23 106,343 93,316 0.5% 2 Envision Healthcare Corp. 5.125% 7/1/22 86,215 87,724 0.4% HCA Holdings Inc. 6.250% 2/15/21 27,980 30,358 0.2% HCA Inc. 6.500% 2/15/20 127,050 139,755 0.7% HCA Inc. 4.750%–7.690% 3/15/22–6/15/26 307,685 328,387 1.7% 2 IMS Health Inc. 6.000% 11/1/20 93,781 95,891 0.5% 2 Post Holdings Inc. 5.000% 8/15/26 85,940 85,618 0.4% Tenet Healthcare Corp. 4.375% 10/1/21 106,480 106,480 0.5% Tenet Healthcare Corp. 8.125% 4/1/22 87,825 90,899 0.5% Tenet Healthcare Corp. 4.500%–5.500% 3/1/19–4/1/21 127,187 126,152 0.6% THC Escrow Corp. II 6.750% 6/15/23 18,850 18,190 0.1% Consumer Noncyclical—Other † 774,534 4.0% Energy Concho Resources Inc. 5.500% 10/1/22 85,170 84,105 0.4% Continental Resources Inc. 5.000% 9/15/22 110,959 103,747 0.5% 2 MPLX LP 4.875% 6/1/25 87,120 86,902 0.4% WPX Energy Inc. 5.250% 9/15/24 102,100 87,295 0.5% 2 Energy—Other † 1,579,947 8.1% Technology Alcatel-Lucent USA Inc. 6.450% 3/15/29 85,000 90,313 0.5% CDW LLC/CDW Finance Corp. 6.000% 8/15/22 118,945 126,974 0.7% 2 First Data Corp. 7.000% 12/1/23 181,545 186,538 1.0% 2 First Data Corp. 5.750% 1/15/24 121,970 123,037 0.6% 2 First Data Corp. 5.000%–5.375% 8/15/23–1/15/24 122,050 124,430 0.6% First Data Corp. Bank Loan 4.238%–4.488% 3/23/18-7/8/22 85,353 85,702 0.4% Infor US Inc. 6.500% 5/15/22 97,200 96,471 0.5% 2 Technology—Other † 821,187 4.2% Transportation Hertz Corp. 4.250%–7.375% 4/1/18–1/15/21 198,025 203,830 1.0% 2 Transportation—Other † 167,388 0.9% 15,609,338 79.8% Utilities Electric AES Corp. 5.500% 3/15/24 119,951 124,149 0.6% Calpine Corp. 5.750% 1/15/25 119,130 118,832 0.6% High-Yield Corporate Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets GenOn Energy Inc. 7.875%–9.875% 6/15/17–10/15/20 98,455 78,288 0.4% 2 NRG Energy Inc. 6.250%–7.875% 5/15/21–5/15/26 162,920 164,922 0.8% 2 Electric—Other † 110,009 0.6% 596,200 3.0% Total Corporate Bonds (Cost $17,929,074) 18,198,058 93.0% Shares Preferred Stocks GMAC Capital Trust I Pfd. 6.411% 4,743,200 120,430 0.6% Preferred Stocks—Other † 53,002 0.3% Total Preferred Stocks (Cost $166,125) 173,432 0.9% Other † (Cost $27,348) 1,575 0.0% Face Amount ($000) Temporary Cash Investments Repurchase Agreements Bank of America Securities, LLC (Dated 7/29/16, Repurchase Value $133,404,000, collateralized by Government National Mortgage Assn. 4.000%, 10/20/45, with a value of $136,068,000) 0.350% 8/1/16 133,400 133,400 0.7% Bank of Montreal (Dated 7/29/16, Repurchase Value $202,105,000, collateralized by Federal Farm Credit Bank 1.560%– 2.940%, 7/26/21–10/27/25, Federal Home Loan Bank 1.000%–5.000%, 5/16/18–6/15/26, Federal Home Loan Mortgage Corp. 1.100%– 7.000%, 2/28/18–2/1/46, Federal National Mortgage Assn. 1.625%– 5.500%, 11/27/18–12/1/45, Government National Mortgage Assn. 2.000%–3.500%, 4/15/27– 11/15/45, and U.S. Treasury Note/Bond 1.500%, 10/31/19, with a value of $206,142,000) 0.320% 8/1/16 202,100 202,100 1.0% RBC Capital Markets LLC (Dated 7/29/16, Repurchase Value $178,905,000, collateralized by Federal Home Loan Mortgage Corp. 3.500%–4.000%, 5/1/44–8/1/46, Federal National Mortgage Assn. 2.614%–5.000%, 1/1/29–5/1/46, and Government National Mortgage Assn. 3.500%–5.000%, 4/20/39– 7/20/46, with a value of $182,478,000) 0.320% 8/1/16 178,900 178,900 0.9% High-Yield Corporate Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets TD Securities (USA) LLC (Dated 7/29/16, Repurchase Value $137,404,000, collateralized by Federal Home Loan Mortgage Corp. 3.500%–4.500%, 5/1/29– 4/1/46, Federal National Mortgage Assn. 2.500%–5.000%, 1/1/25– 4/1/46, Government National Mortgage Assn. 4.000%–4.500%, 5/20/45–10/15/45, and U.S. Treasury Note/Bond 0.000%– 2.375%, 5/25/17–1/31/23, with a value of $140,148,000) 0.350% 8/1/16 137,400 137,400 0.7% Total Temporary Cash Investments (Cost $651,800) 651,800 3.3% Total Investments (Cost $19,329,884) 19,580,980 100.1% Amount ($000) Other Assets and Liabilities Other Assets Investment in Vanguard 1,521 Receivables for Investment Securities Sold 6,196 Receivables for Accrued Income 280,307 Receivables for Capital Shares Issued 15,736 Other Assets 1,342 Total Other Assets 305,102 1.5% Liabilities Payables for Investment Securities Purchased (252,602) Payables to Investment Advisor (1,443) Payables for Capital Shares Redeemed (13,712) Payables for Distributions (22,987) Payables to Vanguard (22,407) Other Liabilities (4,981) Total Liabilities (318,132) (1.6%) Net Assets 19,567,950 100.0% At July 31, 2016, net assets consisted of: Amount ($000) Paid-in Capital 19,827,814 Undistributed Net Investment Income 7,137 Accumulated Net Realized Losses (518,416) Unrealized Appreciation (Depreciation) Investment Securities 251,096 Swap Contracts 4,262 Forward Currency Contracts (3,888) Foreign Currencies (55) Net Assets 19,567,950 High-Yield Corporate Fund Amount ($000) Investor Shares—Net Assets Applicable to 683,338,261 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 3,955,410 Net Asset Value Per Share—Investor Shares $5.79 Admiral Shares—Net Assets Applicable to 2,697,227,316 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 15,612,540 Net Asset Value Per Share—Admiral Shares $5.79 • See Note A in Notes to Financial Statements. † Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1 Securities with a value of $9,333,000 have been segregated as initial margin for open cleared swap contracts. 2 Certain of the fund’s securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2016, the aggregate value of these securities was $6,396,266,000, representing 32.7% of net assets. 3 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 4 Face amount denominated in euro. 5 Certain of the fund’s securities are senior, secured, high-yield floating-rate loans. These loans are debt obligations issued by public and private companies and are comparable to high-yield bonds from a ratings and leverage perspective. At July 31, 2016, the aggregate value of these securities was $459,573,000, representing 2.3% of net assets. 6 Adjustable-rate security. See accompanying Notes, which are an integral part of the Financial Statements. High-Yield Corporate Fund Statement of Operations Six Months Ended July 31, 2016 ($000) Investment Income Income Dividends 6,826 Interest 512,312 Total Income 519,138 Expenses Investment Advisory Fees—Note B 2,811 The Vanguard Group—Note C Management and Administrative—Investor Shares 3,318 Management and Administrative—Admiral Shares 6,283 Marketing and Distribution—Investor Shares 397 Marketing and Distribution—Admiral Shares 705 Custodian Fees 64 Shareholders’ Reports—Investor Shares 103 Shareholders’ Reports—Admiral Shares 78 Trustees’ Fees and Expenses 12 Total Expenses 13,771 Net Investment Income 505,367 Realized Net Gain (Loss) Investment Securities Sold (253,071) Swap Contracts 7,513 Foreign Currencies and Forward Currency Contracts 2,618 Realized Net Gain (Loss) (242,940) Change in Unrealized Appreciation (Depreciation) Investment Securities 1,285,275 Swap Contracts 7,341 Foreign Currencies and Forward Currency Contracts (4,110) Change in Unrealized Appreciation (Depreciation) 1,288,506 Net Increase (Decrease) in Net Assets Resulting from Operations 1,550,933 See accompanying Notes, which are an integral part of the Financial Statements. High-Yield Corporate Fund Statement of Changes in Net Assets Six Months Ended Year Ended July 31, January 31, 2016 2016 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 505,367 1,002,776 Realized Net Gain (Loss) (242,940) (187,047) Change in Unrealized Appreciation (Depreciation) 1,288,506 (1,343,647) Net Increase (Decrease) in Net Assets Resulting from Operations 1,550,933 (527,918) Distributions Net Investment Income Investor Shares (104,111) (222,495) Admiral Shares (400,442) (767,220) Realized Capital Gain 1 Investor Shares — (19,814) Admiral Shares — (68,908) Total Distributions (504,553) (1,078,437) Capital Share Transactions Investor Shares 132,138 (220,185) Admiral Shares 1,602,319 1,558,599 Net Increase (Decrease) from Capital Share Transactions 1,734,457 1,338,414 Total Increase (Decrease) 2,780,837 (267,941) Net Assets Beginning of Period 16,787,113 17,055,054 End of Period 2 19,567,950 16,787,113 1 Includes fiscal 2017 and 2016 short-term gain distributions totaling $0 and $0, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net Assets—End of Period includes undistributed (overdistributed) net investment income of $7,137,000 and ($1,414,000). See accompanying Notes, which are an integral part of the Financial Statements. High-Yield Corporate Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2016 2016 2015 2014 2013 2012 Net Asset Value, Beginning of Period $5.46 $5.98 $6.04 $6.12 $5.82 $5.78 Investment Operations Net Investment Income .155 .327 .331 .348 .372 .405 Net Realized and Unrealized Gain (Loss) on Investments . 330 (. 495) (. 059) (. 080) . 300 . 040 Total from Investment Operations .485 (.168) .272 .268 .672 .445 Distributions Dividends from Net Investment Income (.155) (. 323) (. 332) (. 348) (. 372) (. 405) Distributions from Realized Capital Gains — (.029) — Total Distributions (.155) (. 352) (. 332) (. 348) (. 372) (. 405) Net Asset Value, End of Period $5.79 $5.46 $5.98 $6.04 $6.12 $5.82 Total Return 1 8.98% -2.99% 4.56% 4.53% 11.91% 8.04% Ratios/Supplemental Data Net Assets, End of Period (Millions) $3,955 $3,604 $4,176 $4,394 $5,607 $5,476 Ratio of Total Expenses to Average Net Assets 0.23% 0.23% 0.23% 0.23% 0.23% 0.23% Ratio of Net Investment Income to Average Net Assets 5.54% 5.61% 5.46% 5.76% 6.25% 7.04% Portfolio Turnover Rate 30% 34% 35% 28% 30% 26% The expense ratio, net investment income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. See accompanying Notes, which are an integral part of the Financial Statements. High-Yield Corporate Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding July 31, Year Ended January 31, Throughout Each Period 2016 2016 2015 2014 2013 2012 Net Asset Value, Beginning of Period $5.46 $5.98 $6.04 $6.12 $5.82 $5.78 Investment Operations Net Investment Income .158 .333 .337 .354 .378 .411 Net Realized and Unrealized Gain (Loss) on Investments . 330 (. 495) (. 059) (. 080) . 300 . 040 Total from Investment Operations .488 (.162) .278 .274 .678 .451 Distributions Dividends from Net Investment Income (.158) (. 329) (. 338) (. 354) (. 378) (. 411) Distributions from Realized Capital Gains — (.029) — Total Distributions (.158) (. 358) (. 338) (. 354) (. 378) (. 411) Net Asset Value, End of Period $5.79 $5.46 $5.98 $6.04 $6.12 $5.82 Total Return 1 9.03% -2.90% 4.66% 4.64% 12.02% 8.15% Ratios/Supplemental Data Net Assets, End of Period (Millions) $15,613 $13,183 $12,879 $11,962 $12,713 $10,075 Ratio of Total Expenses to Average Net Assets 0.13% 0.13% 0.13% 0.13% 0.13% 0.13% Ratio of Net Investment Income to Average Net Assets 5.64% 5.71% 5.56% 5.86% 6.35% 7.14% Portfolio Turnover Rate 30% 34% 35% 28% 30% 26% The expense ratio, net investment income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. See accompanying Notes, which are an integral part of the Financial Statements. High-Yield Corporate Fund Notes to Financial Statements Vanguard High-Yield Corporate Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. Certain of the fund’s investments are in corporate debt instruments; the issuers’ abilities to meet their obligations may be affected by economic developments in their respective industries. The fund invests in securities of foreign issuers, which may subject it to investment risks not normally associated with investing in securities of U.S. corporations. To minimize the currency risk associated with investment in bonds denominated in currencies other than the U.S. dollar, the fund attempts to hedge its currency exposures. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds and temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). High-Yield Corporate Fund 3. Forward Currency Contracts: The fund enters into forward currency contracts to protect the value of securities and related receivables and payables against changes in future foreign exchange rates. The fund’s risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. The fund mitigates its counterparty risk by entering into forward currency contracts only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. The master netting arrangements provide that, in the event of a counterparty’s default (including bankruptcy), the fund may terminate the forward currency contracts, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any assets pledged as collateral for open contracts are noted in the Statement of Net Assets. The value of collateral received or pledged is compared daily to the value of the forward currency contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The notional amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized forward currency contract gains (losses). During the six months ended July 31, 2016, the fund’s average investment in forward currency contracts represented 1% of net assets, based on the average of notional amounts at each quarter-end during the period. 4. Swap Contracts: The fund invests in credit default swaps to adjust the overall credit risk of the fund or to actively overweight or underweight credit risk to a specific issuer or group of issuers. The fund may sell credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. The fund may purchase credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional High-Yield Corporate Fund amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The notional amounts of swap contracts are not recorded in the Statement of Net Assets. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the fund under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the fund (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the fund) will be significantly less than the amount paid by the fund and, in a physically settled swap, the fund may receive an illiquid debt instrument. A risk associated with all types of swaps is the possibility that a counterparty may default on its obligation to pay net amounts due to the fund. The fund’s maximum amount subject to counterparty risk is the unrealized appreciation on the swap contract. The fund mitigates its counter-party risk by entering into swaps only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the event of a counterparty’s default (including bankruptcy), the fund may terminate any swap contracts with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any securities pledged as collateral for open contracts are noted in the Statement of Net Assets. The value of collateral received or pledged is compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. The fund enters into centrally cleared credit default swaps to achieve the same objectives specified with respect to the equivalent over-the-counter swaps but with less counterparty risk because a regulated clearinghouse is the counterparty instead of the clearing broker or executing broker. The clearinghouse imposes initial margin requirements to secure the fund’s performance, and requires daily settlement of variation margin representing changes in the market value of each contract. To further mitigate counterparty risk, the fund trades with a diverse group of prequalified executing brokers; monitors the financial strength of its clearing brokers, executing brokers, and clearinghouse; and has entered into agreements with its clearing brokers and executing brokers. High-Yield Corporate Fund During the six months ended July 31, 2016, the fund’s average amounts of investments in credit protection sold and credit protection purchased represented 1% and 0% of net assets, respectively, based on the average of notional amounts at each quarter-end during the period. 5. Repurchase Agreements: The fund enters into repurchase agreements with institutional counter-parties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counter-party’s default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. 6. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (January 31, 2013–2016), and for the period ended July 31, 2016, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 7. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 8. Credit Facility: The fund and certain other funds managed by The Vanguard Group (“Vanguard”) participate in a $3.1 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the fund’s regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.10% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the fund’s board of trustees and included in Management and Administrative expenses on the fund’s Statement of Operations. Any borrowings under this facility bear interest at a rate based upon the higher of the one-month London Interbank Offered Rate, federal funds effective rate, or overnight bank funding rate plus an agreed-upon spread. The fund had no borrowings outstanding at July 31, 2016, or at any time during the period then ended. 9. Other: Dividend income is recorded on the ex-dividend date. Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. High-Yield Corporate Fund Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. Wellington Management Company LLP provides investment advisory services to the fund for a fee calculated at an annual percentage rate of average net assets. For the six months ended July 31, 2016, the investment advisory fee represented an effective annual rate of 0.03% of the fund’s average net assets. C. In accordance with the terms of a Funds’ Service Agreement (the “FSA”) between Vanguard and the fund, Vanguard furnishes to the fund corporate management, administrative, marketing, and distribution services at Vanguard’s cost of operations (as defined by the FSA). These costs of operations are allocated to the fund based on methods and guidelines approved by the board of trustees. Vanguard does not require reimbursement in the current period for certain costs of operations (such as deferred compensation/benefits and risk/insurance costs); the fund’s liability for these costs of operations is included in Payables to Vanguard on the Statement of Net Assets. Upon the request of Vanguard, the fund may invest up to 0.40% of its net assets as capital in Vanguard. At July 31, 2016, the fund had contributed to Vanguard capital in the amount of $1,521,000, representing 0.01% of the fund’s net assets and 0.61% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and employees, respectively, of Vanguard. D. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of July 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 556,115 — Corporate Bonds — 18,198,058 Preferred Stocks — 173,432 — Other — — 1,575 Temporary Cash Investments — 651,800 — Forward Currency Contracts—Liabilities — (3,888) — Swap Contracts—Assets 1 521 — — Total 521 19.575.517 1,575 1 Represents variation margin on the last day of the reporting period. High-Yield Corporate Fund E. At July 31, 2016, the fair values of derivatives were reflected in the Statement of Net Assets as follows: Foreign Exchange Credit Contracts Contracts Total Statement of Net Assets Caption ($000) ($000) ($000) Other Assets — 521 521 Other Liabilities (3,888) — (3,888) Realized net gain (loss) and the change in unrealized appreciation (depreciation) on derivatives for the six months ended July 31, 2016, were: Foreign Exchange Credit Contracts Contracts Total Realized Net Gain (Loss) on Derivatives ($000) ($000) ($000) Forward Currency Contracts 2,020 — 2,020 Swap Contracts — 7,513 7,513 Realized Net Gain (Loss) on Derivatives 2,020 7,513 9,533 Change in Unrealized Appreciation (Depreciation) on Derivatives Forward Currency Contracts (4,132) — (4,132) Swap Contracts — 7,341 7,341 Change in Unrealized Appreciation (Depreciation) on Derivatives (4,132) 7,341 3,209 At July 31, 2016, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as ordinary income for tax purposes. Unrealized Contract Appreciation Contract Amount (000) Settlement (Depreciation) Counterparty Date Receive Deliver ($000) J.P. Morgan Securities, Inc. 8/31/16 USD 114,054 EUR 103,794 (2,131) Barclays Bank PLC 8/31/16 USD 38,045 EUR 34,598 (684) Goldman Sachs International 8/31/16 USD 38,039 EUR 34,598 (690) Citibank, N.A. 8/31/16 USD 32,739 GBP 25,014 (383) (3,888) EUR—Euro. GBP—British pound. USD—U.S. dollar. High-Yield Corporate Fund At July 31, 2016, the fund had the following open credit default swap contracts: Centrally Cleared Credit Default Swaps Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Clearinghouse ($000) ($000) (%) ($000) Credit Protection Sold CDX.NA.HY.S26.V1.57 6/20/21 CME 155,530 (2,582) 5.000 4,262 CME—Chicago Mercantile Exchange. The notional amount represents the maximum potential amount the fund could be required to pay as a seller of credit protection if the reference entity was subject to a credit event. F. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes. These differences will reverse at some time in the future. During the six months ended July 31, 2016, the fund realized net foreign currency gains of $2,618,000 (including gains and losses on forward currency contracts), which increased distributable net income for tax purposes; accordingly, such gains have been reclassified from accumulated net realized losses to undistributed net investment income. Realized and unrealized gains (losses) on certain of the fund’s swap contracts are treated as ordinary income (loss) for tax purposes; the effect on the fund’s income dividends to shareholders is offset by a change in principal return. Realized gains of $5,119,000 on swap contracts have been reclassified from accumulated net realized losses to undistributed net investment income. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. The fund realized losses of $264,193,000 during the period from November 1, 2015, through January 31, 2016, which are deferred and will be treated as realized for tax purposes in fiscal 2017. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending January 31, 2017. At July 31, 2016, the cost of investment securities for tax purposes was $19,329,884,000. Net unrealized appreciation of investment securities for tax purposes was $251,096,000, consisting of unrealized gains of $652,726,000 on securities that had risen in value since their purchase and $401,630,000 in unrealized losses on securities that had fallen in value since their purchase. G. During the six months ended July 31, 2016, the fund purchased $3,727,991,000 of investment securities and sold $2,310,790,000 of investment securities, other than U.S. government securities and temporary cash investments. Purchases and sales of U.S. government securities were $0 and $170,920,000, respectively. High-Yield Corporate Fund H. Capital share transactions for each class of shares were: Six Months Ended Year Ended July 31, 2016 January 31, 2016 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 577,170 102,560 953,808 163,092 Issued in Lieu of Cash Distributions 88,032 15,566 205,361 35,338 Redeemed (533,064) (94,708) (1,379,354) (236,916) Net Increase (Decrease)—Investor Shares 132,138 23,418 (220,185) (38,486) Admiral Shares Issued 2,535,770 449,876 4,092,880 701,370 Issued in Lieu of Cash Distributions 279,891 49,468 567,943 97,988 Redeemed (1,213,342) (216,251) (3,102,224) (538,902) Net Increase (Decrease)—Admiral Shares 1,602,319 283,093 1,558,599 260,456 I. Management has determined that no material events or transactions occurred subsequent to July 31, 2016, that would require recognition or disclosure in these financial statements. About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. Six Months Ended July 31, 2016 Beginning Ending Expenses Account Value Account Value Paid During 1/31/2016 7/31/2016 Period Based on Actual Fund Return Short-Term Investment-Grade Fund Investor Shares $1,000.00 $1,029.39 $1.01 Admiral Shares 1,000.00 1,029.90 0.50 Institutional Shares 1,000.00 1,030.05 0.35 Intermediate-Term Investment-Grade Fund Investor Shares $1,000.00 $1,058.19 $1.02 Admiral Shares 1,000.00 1,058.71 0.51 Long-Term Investment-Grade Fund Investor Shares $1,000.00 $1,148.15 $1.12 Admiral Shares 1,000.00 1,148.72 0.59 High-Yield Corporate Fund Investor Shares $1,000.00 $1,089.79 $1.20 Admiral Shares 1,000.00 1,090.34 0.68 Based on Hypothetical 5% Yearly Return Short-Term Investment-Grade Fund Investor Shares $1,000.00 $1,023.87 $1.01 Admiral Shares 1,000.00 1,024.37 0.50 Institutional Shares 1,000.00 1,024.52 0.35 Intermediate-Term Investment-Grade Fund Investor Shares $1,000.00 $1,023.87 $1.01 Admiral Shares 1,000.00 1,024.37 0.50 Long-Term Investment-Grade Fund Investor Shares $1,000.00 $1,023.82 $1.06 Admiral Shares 1,000.00 1,024.32 0.55 High-Yield Corporate Fund Investor Shares $1,000.00 $1,023.72 $1.16 Admiral Shares 1,000.00 1,024.22 0.65 The calculations are based on expenses incurred in the most recent six-month period. The funds’ annualized six-month expense ratios for that period are: for the Short-Term Investment-Grade Fund, 0.20% for Investor Shares, 0.10% for Admiral Shares, and 0.07% for Institutional Shares; for the Intermediate-Term Investment-Grade Fund, 0.20% for Investor Shares and 0.10% for Admiral Shares; for the Long-Term Investment-Grade Fund, 0.21% for Investor Shares and 0.11% for Admiral Shares; for the High-Yield Corporate Fund, 0.23% for Investor Shares and 0.13% for Admiral Shares. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period (182/366). Trustees Approve Advisory Arrangements The board of trustees of Vanguard Short-Term, Intermediate-Term, and Long-Term Investment-Grade Funds has renewed each fund’s investment advisory arrangement with The Vanguard Group, Inc. (Vanguard)—through its Fixed Income Group. The board also has renewed the investment advisory arrangements between Vanguard Long-Term Investment-Grade and High-Yield Corporate Funds and the funds’ advisor, Wellington Management Company LLP (Wellington Management). The board determined that renewing the funds’ advisory arrangements was in the best interests of each fund and its shareholders. The board based its decisions upon an evaluation of each advisor’s investment staff, portfolio management process, and performance. The trustees considered the factors discussed below, among others. However, no single factor determined whether the board approved the arrangements. Rather, it was the totality of the circumstances that drove the board’s decisions. Nature, extent, and quality of services The board reviewed the quality of each fund’s investment management services over both the short and long term, and took into account the organizational depth and stability of each advisor. The board considered the following: Vanguard. Vanguard has been managing investments for more than three decades and has advised the Short-Term and Intermediate-Term Investment-Grade Funds since their inceptions, and a portion of the Long-Term Investment-Grade Fund since 2013. The Fixed Income Group adheres to a sound, disciplined investment management process; the team has considerable experience, stability, and depth. Wellington Management. Founded in 1928, Wellington Management is among the nation’s oldest and most respected institutional investment managers. The firm has managed the Long-Term Investment-Grade and High-Yield Corporate Funds since their inceptions. The portfolio managers of the funds are backed by well-tenured teams of research analysts who conduct detailed credit analysis. For the Long-Term Investment-Grade Fund, the team conducts independent credit analysis on individual issuers to support the investment process. The portfolio managers draw upon the sector experience of these analysts and the broader fixed income team at Wellington Management to manage the fund’s duration, sector, quality, and curve positioning. For the High-Yield Corporate Fund, the team focuses on higher-quality high-yield bonds, as it expects these higher-quality issues to offer a more favorable risk/reward trade-off over the long term. The team’s credit analysis seeks to identify companies whose fundamentals are stable or improving and whose securities offer an attractive yield. The board concluded that each advisor’s experience, stability, depth, and performance, among other factors, warranted continuation of the advisory arrangements. Investment performance The board considered the short- and long-term performance of each fund, including any periods of outperformance or underperformance relative to a benchmark index and peer group. The board concluded that the performance was such that the advisory arrangements should continue. Information about each fund’s most recent performance can be found in the Performance Summary sections of this report. Cost The board concluded that each fund’s expense ratio was well below the average expense ratio charged by funds in its peer group and that each fund’s advisory fee rate was also well below its peer-group average. Information about the funds’ expenses appears in the About Your Fund’s Expenses section of this report as well as in the Financial Statements sections, which also include information about the advisory expenses. The board did not consider profitability of Wellington Management in determining whether to approve the advisory fees for the Long-Term Investment-Grade and High-Yield Corporate Funds, because Wellington Management is independent of Vanguard, and the advisory fees are the result of arm’slength negotiations. The board does not conduct a profitability analysis of Vanguard because of Vanguard’s unique “at-cost” structure. Unlike most other mutual fund management companies, Vanguard is owned by the funds it oversees, and produces “profits” only in the form of reduced expenses for fund shareholders. The benefit of economies of scale The board concluded that the Long-Term Investment-Grade and High-Yield Corporate Funds’ shareholders benefit from economies of scale because of the breakpoints in each fund’s advisory fee schedule with Wellington Management. The breakpoints reduce the effective rate of the fee as the fund’s assets increase. The board concluded that with regard to the Short-Term, Intermediate-Term, and Long-Term Investment-Grade Funds, the funds’ at-cost arrangement with Vanguard ensures that the funds will realize economies of scale as they grow, with the cost to shareholders declining as fund assets increase. The board will consider whether to renew the advisory arrangements again after a one-year period. Glossary 30-Day SEC Yield. A fund’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the fund’s security holdings in the previous 30 days are used to calculate the fund’s hypothetical net income for that period, which is then annualized and divided by the fund’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the fund’s actual experience. As a result, the fund’s income distributions may be higher or lower than implied by the SEC yield. Average Coupon. The average interest rate paid on the fixed income securities held by a fund. It is expressed as a percentage of face value. Average Duration. An estimate of how much the value of the bonds held by a fund will fluctuate in response to a change in interest rates. To see how the value could change, multiply the average duration by the change in rates. If interest rates rise by 1 percentage point, the value of the bonds in a fund with an average duration of five years would decline by about 5%. If rates decrease by a percentage point, the value would rise by 5%. Average Effective Maturity. The average length of time until fixed income securities held by a fund reach maturity and are repaid, taking into consideration the possibility that the issuer may call the bond before its maturity date. The figure reflects the proportion of fund assets represented by each security; it also reflects any futures contracts held. In general, the longer the average effective maturity, the more a fund’s share price will fluctuate in response to changes in market interest rates. Beta. A measure of the magnitude of a fund’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a fund with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the fund and the index. Note that a fund’s beta should be reviewed in conjunction with its R-squared (see definition). The lower the R-squared, the less correlation there is between the fund and the index, and the less reliable beta is as an indicator of volatility. Credit Quality. Credit-quality ratings are measured on a scale that generally ranges from AAA (highest) to D (lowest). U.S. Treasury, U.S. Agency, and U.S. Agency mortgage-backed securities appear under “U.S. Government.” For the three investment-grade funds, credit-quality ratings are obtained from Moody’s and S&P, and the higher rating for each issue is shown. For theHigh-Yield CorporateFund, credit-quality ratings are obtained from Barclays and are from Moody’s, Fitch, and S&P. When ratings from all three agencies are used, the median rating is shown. When ratings from two of the agencies are used, the lower rating for each issue is shown. “Not Rated” is used to classify securities for which a rating is not available. Not rated securities include a fund’s investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. R-Squared. A measure of how much of a fund’s past returns can be explained by the returns from the market in general, as measured by a given index. If a fund’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the fund’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the fund and the index. Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Yield to Maturity. The rate of return an investor would receive if the fixed income securities held by a fund were held to their maturity dates. Benchmark Information High-Yield Corporate Composite Index: Consists of 95% Barclays U.S. High-Yield Ba/B 2% Issuer Capped Index and 5% Barclays U.S. 1–5 Year Treasury Bond Index. Vanguard Bond Funds are not sponsored, endorsed, issued, sold or promoted by Barclays Capital Inc. or any of its affiliates (“Barclays”). Barclays makes no representation or warranty, express or implied, to the owners or purchasers of Vanguard Bond Funds or any member of the public regarding the advisability of investing in securities generally or in Vanguard Bond Funds particularly or the ability of the Barclays Index to track general bond market performance. Barclays has not passed on the legality or suitability of the Vanguard Bond Funds with respect to any person or entity. Barclays’ only relationship to Vanguard and Vanguard Bond Funds is the licensing of the Barclays Index which is determined, composed and calculated by Barclays without regard to Vanguard or the Vanguard Bond Funds or any owners or purchasers of the Vanguard Bond Funds. Barclays has no obligation to take the needs of Vanguard, Vanguard Bond Funds or the owners of Vanguard Bond Funds into consideration in determining, composing or calculating the Barclays Index. Barclays is not responsible for and has not participated in the determination of the timing of, prices at, or quantities of Vanguard Bond Funds to be issued. Barclays has no obligation or liability in connection with the administration, marketing or trading of the Vanguard Bond Funds. BARCLAYS SHALL HAVE NO LIABILITY TO THIRD PARTIES FOR THE QUALITY, ACCURACY AND/OR COMPLETENESS OF THE INDEX OR ANY DATA INCLUDED THEREIN OR FOR INTERRUPTIONS IN THE DELIVERY OF THE INDEX. BARCLAYS MAKES NO WARRANTY, EXPRESS OR IMPLIED, AS TO RESULTS TO BE OBTAINED BY OWNERS OF THE VANGUARD BOND FUNDS OR ANY OTHER PERSON OR ENTITY FROM THE USE OF THE INDEX OR ANY DATA INCLUDED THEREIN IN CONNECTION WITH THE RIGHTS LICENSED HEREUNDER OR FOR ANY OTHER USE. BARCLAYS RESERVES THE RIGHT TO CHANGE THE METHODS OF CALCULATION OR PUBLICATION, OR TO CEASE THE CALCULATION OR PUBLICATION OF THE BARCLAYS INDICES, AND BARCLAYS SHALL NOT BE LIABLE FOR ANY MISCALCULATION OF OR ANY INCORRECT, DELAYED OR INTERRUPTED PUBLICATION WITH RESPECT TO ANY OF THE BARCLAYS INDICES. BARCLAYS MAKES NO EXPRESS OR IMPLIED WARRANTIES, AND HEREBY EXPRESSLY DISCLAIMS ALL WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE WITH RESPECT TO THE INDEX OR ANY DATA INCLUDED THEREIN. BARCLAYS SHALL NOT BE LIABLE FOR ANY DAMAGES, INCLUDING, WITHOUT LIMITATION, ANY INDIRECT OR CONSEQUENTIAL DAMAGES RESULTING FROM THE USE OF THE INDEX OR ANY DATA INCLUDED THEREIN. © 2016 Barclays. Used with Permission. Source: Barclays Global Family of Indices. Copyright 2016, Barclays. All rights reserved. This page intentionally left blank. This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 198 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 F. William McNabb III Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Years and Other Experience: Chairman of the Board of The Vanguard Group, Inc., and of each of the investment companies served by The Vanguard Group, since January 2010; Director of The Vanguard Group since 2008; Chief Executive Officer and President of The Vanguard Group, and of each of the investment companies served by The Vanguard Group, since 2008; Director of Vanguard Marketing Corporation; Managing Director of The Vanguard Group (1995–2008). IndependentTrustees Emerson U. Fullwood Born 1948. Trustee Since January 2008. Principal Occupation(s) During the Past Five Years and Other Experience: Executive Chief Staff and Marketing Officer for North America and Corporate Vice President (retired 2008) of Xerox Corporation (document management products and services); Executive in Residence and 2009–2010 Distinguished Minett Professor at the Rochester Institute of Technology; Lead Director of SPX FLOW, Inc. (multi-industry manufacturing); Director of the United Way of Rochester, the University of Rochester Medical Center, Monroe Community College Foundation, North Carolina A&T University, and Roberts Wesleyan College. Rajiv L. Gupta Born 1945. Trustee Since December 2001. 2 Principal Occupation(s) During the Past Five Years and Other Experience: Chairman and Chief Executive Officer (retired 2009) and President (2006–2008) of Rohm and Haas Co. (chemicals); Director of Tyco International plc (diversified manufacturing and services), HP Inc. (printer and personal computer manufacturing), and Delphi Automotive plc (automotive components); Senior Advisor at New Mountain Capital. Amy Gutmann Born 1949. Trustee Since June 2006. Principal Occupation(s) During the Past Five Years and Other Experience: President of the University of Pennsylvania; Christopher H. Browne Distinguished Professor of Political Science, School of Arts and Sciences, and Professor of Communication, Annenberg School for Communication, with secondary faculty appointments in the Department of Philosophy, School of Arts and Sciences, and at the Graduate School of Education, University of Pennsylvania; Trustee of the National Constitution Center; Chair of the Presidential Commission for the Study of Bioethical Issues. JoAnn Heffernan Heisen Born 1950. Trustee Since July 1998. Principal Occupation(s) During the Past Five Years and Other Experience: Corporate Vice President and Chief Global Diversity Officer (retired 2008) and Member of the Executive Committee (1997–2008) of Johnson & Johnson (pharmaceuticals/medical devices/consumer products); Director of Skytop Lodge Corporation (hotels) and the Robert Wood Johnson Foundation; Member of the Advisory Board of the Institute for Women’s Leadership at Rutgers University. F. Joseph Loughrey Born 1949. Trustee Since October 2009. Principal Occupation(s) During the Past Five Years and Other Experience: President and Chief Operating Officer (retired 2009) of Cummins Inc. (industrial machinery); Chairman of the Board of Hillenbrand, Inc. (specialized consumer services), and of Oxfam America; Director of SKF AB (industrial machinery), Hyster-Yale Materials Handling, Inc. (forklift trucks), the Lumina Foundation for Education, and the V Foundation for Cancer Research; Member of the Advisory Council for the College of Arts and Letters and of the Advisory Board to the Kellogg Institute for International Studies, both at the University of Notre Dame. Mark Loughridge Born 1953. Trustee Since March 2012. Principal Occupation(s) During the Past Five Years and Other Experience: Senior Vice President and Chief Financial Officer (retired 2013) at IBM (information technology services); Fiduciary Member of IBMs Retirement Plan Committee (20042013); Director of the Dow Chemical Company; Member of the Council on Chicago Booth. Scott C. Malpass Born 1962. Trustee Since March 2012. Principal Occupation(s) During the Past Five Years and Other Experience: Chief Investment Officer and Vice President at the University of Notre Dame; Assistant Professor of Finance at the Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee, the Board of Advisors for Spruceview Capital Partners, and the Investment Advisory Committee of Major League Baseball; Board Member of TIFF Advisory Services, Inc., and Catholic Investment Services, Inc. (investment advisors). André F. Perold Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years and Other Experience: George Gund Professor of Finance and Banking, Emeritus at the Harvard Business School (retired 2011); Chief Investment Officer and Managing Partner of HighVista Strategies LLC (private investment firm); Director of Rand Merchant Bank; Overseer of the Museum of Fine Arts Boston. Peter F. Volanakis Born 1955. Trustee Since July 2009. Principal Occupation(s) During the Past Five Years and Other Experience: President and Chief Operating Officer (retired 2010) of Corning Incorporated (communications equipment); Chairman of the Board of Trustees of Colby-Sawyer College; Member of the Advisory Board of the Norris Cotton Cancer Center. Executive Officers Glenn Booraem Born 1967. Treasurer Since May 2015. Principal Occupation(s) During the Past Five Years and Other Experience: Principal of The Vanguard Group, Inc.; Treasurer of each of the investment companies served by The Vanguard Group; Controller of each of the investment companies served by The Vanguard Group (20102015); Assistant Controller of each of the investment companies served by The Vanguard Group (20012010). Thomas J. Higgins Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Years and Other Experience: Principal of The Vanguard Group, Inc.; Chief Financial Officer of each of the investment companies served by The Vanguard Group; Treasurer of each of the investment companies served by The Vanguard Group (19982008). Peter Mahoney Born 1974. Controller Since May 2015. Principal Occupation(s) During the Past Five Years and Other Experience: Head of Global Fund Accounting at The Vanguard Group, Inc.; Controller of each of the investment companies served by The Vanguard Group; Head of International Fund Services at The Vanguard Group (20082014). Heidi Stam Born 1956. Secretary Since July 2005. Principal Occupation(s) During the Past Five Years and Other Experience: Managing Director of The Vanguard Group, Inc.; General Counsel of The Vanguard Group; Secretary of The Vanguard Group and of each of the investment companies served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation. Vanguard Senior Management Team Mortimer J. Buckley James M. Norris Kathleen C. Gubanich Thomas M. Rampulla Martha G. King Glenn W. Reed John T. Marcante Karin A. Risi Chris D. McIsaac Michael Rollings Chairman Emeritus and Senior Advisor John J. Brennan Chairman, 19962009 Chief Executive Officer and President, 19962008 Founder John C. Bogle Chairman and Chief Executive Officer, 19741996 1 Mr. McNabb is considered an interested person, as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 CFA ® is a registered trademark owned by CFA Institute. Direct Investor Account Services > 800-662-2739 Institutional Investor Services > 800-523-1036 Text Telephone for People Who Are Deaf or Hard of Hearing > 800-749-7273 This material may be used in conjunction with the offering of shares of any Vanguard fund only if preceded or accompanied by the fund’s current prospectus. All comparative mutual fund data are from Lipper, a Thomson Reuters Company, or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via email addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2016 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q392 092016 Semiannual Report | July 31, 2016 Vanguard Ultra-Short-Term Bond Fund Vanguards Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguards research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 6 Fund Profile. 9 Performance Summary. 10 Financial Statements. 11 About Your Funds Expenses. 39 Trustees Approve Advisory Arrangement. 41 Glossary. 42 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant, a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Six Months Ended July 31, 2016 30-Day SEC Income Capital Total Yield Returns Returns Returns Vanguard Ultra-Short-Term Bond Fund Investor Shares 0.81% 0.50% 0.20% 0.70% Admiral™ Shares 0.92 0.55 0.25 0.80 Barclays U.S. Treasury Bellwethers: 1 Year Index 0.45 Ultra-Short Obligations Funds Avg 0.80 Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance January 31, 2016, Through July 31, 2016 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Ultra-Short-Term Bond Fund Investor Shares $9.99 $10.01 $0.050 $0.000 Admiral Shares 19.98 20.03 0.110 0.000 1 Chairmans Letter Dear Shareholder, For the six months ended July 31, 2016, Vanguard Ultra-Short-Term Bond Fund returned 0.70% for Investor Shares and 0.80% for Admiral Shares. That performance was close to the average return of peer funds and ahead of the 0.45% return of its benchmark index. The funds benchmark, the Barclays U.S. Treasury Bellwethers: 1 Year Index, consists of a single bondthe most recently issued 1-year Treasury. It provides a frame of reference to evaluate the performance of bonds, and bond funds, with a 1-year duration. Your funds 30-day SEC yield for Investor Shares began the period at 0.83%, rose modestly for a while, then fell to 0.81% by the end of July. International bonds bested their U.S. counterparts The broad U.S. bond market advanced each month en route to returning 4.54% for the half year. With the stock market volatile at times and the global growth pace uncertain, investors sought safe-haven assets. Foreign investors flocked to U.S. Treasury debt amid exceptionally low or negative yields abroad. The yield of the 10-year Treasury note closed July at 1.45%, down from 1.98% at the end of January. (Bond prices and yields move in opposite directions.) 2 The Federal Reserve has held its target for short-term interest rates at 0.25%–0.5% since raising it by a quarter percentage point last December. Money market funds and savings accounts stayed restrained by these historically low rates. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned more than 12% for U.S. investors. A number of foreign currencies strengthened against the dollar, lifting their returns when translated into dollars, but the bond returns were robust even without this currency benefit. U.S. stocks continued to surge despite signs of uncertainty U.S. stocks proved resilient over the half year, returning about 14%, although the global environment was far from tranquil. Stocks tumbled after the momentous June 23 decision by U.K. voters to leave the European Union. But the market quickly recovered. Worries about the effects of “Brexit” on trade and economic growth seemed to diminish as expectations rose that major central banks would be responsive to any fallout. Market Barometer Total Returns Periods Ended July 31, 2016 Six One Five Years Months Year (Annualized) Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 4.54% 5.94% 3.57% Barclays Municipal Bond Index (Broad tax-exempt market) 3.16 6.94 5.13 Citigroup Three-Month U.S. Treasury Bill Index 0.12 0.16 0.05 Stocks Russell 1000 Index (Large-caps) 13.82% 4.84% 13.22% Russell 2000 Index (Small-caps) 18.76 0.00 10.43 Russell 3000 Index (Broad U.S. market) 14.18 4.44 12.99 FTSE All-World ex US Index (International) 11.69 -4.95 1.76 CPI Consumer Price Index 1.57% 0.84% 1.27% 3 International stocks also performed well, returning nearly 12%. European stocks finished solidly but still lagged as the Brexit referendum hit close to home. Emerging-market stocks and those from developed Pacific markets recorded double-digit returns. Your fund again met its objectives, but long-term bonds were the stars After the Fed’s long-awaited increase in its target for short-term interest rates last December, further rate hikes were expected to be only a matter of time. Instead, interest rates confounded expectations and generally trended lower. Longer-term bonds benefited the most from this shift, because they are more susceptible to changes in rates. Your fund, of course, isn’t competing with long-term bonds. Instead, it seeks to provide a modest pickup in yield compared with money market funds, without taking on as much additional interest rate risk as short- and longer-term bond funds. It’s not a money market substitute, but it can provide current income with limited price volatility. And it has done so since its inception in February 2015. Vanguard Fixed Income Group, your fund’s advisor, invests in money market instruments and short-term, high-quality bonds from various sectors of the fixed income market. Asset-backed bonds, such as those backed by automobile loans, represented nearly one-third of the portfolio at the end of the period, Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Ultra-Short-Term Bond Fund 0.20% 0.12% 0.57% The fund expense ratios shown are from the prospectus dated May 26, 2016, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2016, the fund’s annualized expense ratios were 0.21% for Investor Shares and 0.11% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2015. Peer group: Ultra-Short Obligations Funds. 4 and helped it outperform the Treasury benchmark. The fund’s corporate bonds—especially its lower-quality investment-grade holdings—also lifted its return. As with Vanguard’s other active bond funds, the expertise of our experienced team of credit analysts is integral to managing this fund and maintaining tight risk controls. For more discussion of the management and performance of the fund, please see the Advisor’s Report that follows this letter. Consider rebalancing to manage your risk After you’ve created an investment portfolio—with a diversified mix of stock, bond, and money market funds tailored to your goals, time horizon, and risk tolerance—what next? As stocks and bonds rise or fall over time, and that portfolio drifts from its original asset allocation, you should consider rebalancing back to your targets. Just one year of outsized returns can throw your allocation out of whack. Consider 2013, when the broad U.S. stock market returned nearly 34% and the broad taxable bond market declined. A hypothetical simple portfolio that tracked the broad U.S. market indexes and started the year with 60% stocks and 40% bonds would have ended with a more aggressive mix of 67% stocks and 33% bonds. Rebalancing means shifting assets away from areas that have performed well toward those that have fallen behind, to restore the portfolio’s original asset allocation. That isn’t easy or intuitive, but it helps manage risk, because over time, riskier assets tend to grow faster. (For more on this, see Best Practices for Portfolio Rebalancing , at vanguard.com/research.) You might consider, for example, monitoring your portfolio annually or semiannually and rebalancing when your allocations shift about 5 percentage points from their targets. And be aware of the tax implications. Keeping your asset allocation from drifting too far off target can help you stay on track with the investment plan you’ve crafted to meet your financial goals. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer August 12, 2016 5 Advisor’s Report For the six months ended July 31, 2016, Vanguard Ultra-Short-Term Bond Fund returned 0.70% for Investor Shares and 0.80% for Admiral Shares. Its benchmark, the Barclays U.S. Treasury Bellwethers: 1 Year Index, which consists of a single 1-year Treasury note, returned 0.45%. The average return of peer funds was 0.80%. The investment environment The long-anticipated U.K. referendum on whether to remain in the European Union was the period’s defining event for global capital markets. Uncertainty before the June 23 vote led to stock market volatility. Global stocks then tumbled sharply after the decision to leave, known as “Brexit,” before regaining much of their lost ground by the end of June. Because this vote has significant global economic implications, and it will take considerable time for details to be worked out, heightened uncertainty is likely to persist. In times of increased uncertainty, investors often favor the relative safety of bonds over stocks. That tendency was evident during the past six months. The stage was set in January, just before the period started, when oil prices fell again. The broad U.S. stock market followed suit, on renewed concerns about the economy, and bonds rallied. This trend continued into the next month—and although stocks largely recovered by the end of February, the broad U.S. bond market had a one-month return of nearly 1%. Another major factor in bonds’ strength, in February and throughout the period, was central bank policy at home and abroad. When the Federal Reserve raised its short-term interest rate target last December, in its first increase in nearly a decade, the consensus was that additional rate hikes would follow in 2016. So far, however, the Fed has held rates steady, taking into consideration not only U.S. economic indicators but also signs of weakness in some other major economies—including China—and volatility in international stock markets. As in recent years, winter’s arrival seemed to slow the U.S. economy. First-quarter gross domestic product (GDP) rose only 0.8% (annualized), and the estimated rate for the second quarter was 1.2%. Although residential investment and consumer spending were relatively healthy, the generally stronger dollar led to higher imports, which reduced net GDP. Falling nonresidential investment and slower inventory accumulation also suppressed GDP growth. Spring brought a modest economic bounce, with U.S. employment data showing a stronger labor market and modest wage growth. Oil prices rebounded enough to calm fears of an impending global recession and disinflation, before falling below $40 a barrel just after the close of the period. In Europe, negative interest rates continued to spread as the European Central Bank lowered its target interest rates again and began buying corporate bonds. In Japan, the yield of the 10-year government bond turned negative for the first time in February, on the heels of the Bank of Japan’s January announcement that it would adopt a negative interest rate for certain bank deposits. 6 (Just after the close of the period, the Bank of England cut its base rate from 0.5% to 0.25%, the lowest in the bank’s history, and announced plans to buy government and corporate bonds. The bank is seeking to mitigate some of the anticipated economic impact of the Brexit vote. The yields of short-term U.K. government bonds soon dipped into negative territory and the 10-year yield fell to a record low.) In this environment, the still-positive yields on U.S. Treasury bonds made them—and investment-grade corporate bonds—more appealing to yield-starved investors. Interest rates fell across the Treasury yield curve. The benchmark 10-year Treasury yield dropped from 1.98% at the end of January to below 1.40% (a record closing low) in early July, settling at 1.45% at the end of July. Over the same period—and notwithstanding the possibility that the Fed would raise rates—the 3-month Treasury yield dropped from 0.33% to 0.26%; longer-maturity yields dropped more. Management of the fund As we’ve noted before, your fund is managed using the same broad investment philosophy and processes as the other actively managed taxable bond funds in Vanguard’s lineup—and many of the same bond traders, risk managers, credit analysts, and other fixed income professionals. What differentiates the Ultra-Short-Term Bond Fund from our other active bond funds is its slightly more conservative tilt, consistent with its investment objective of providing current income while maintaining limited price volatility. The majority of the fund’s holdings have an expected maturity of no longer than three years, and we generally plan to hold them until they mature. (Note that some securities in the accompanying Statement of Net Assets, such as asset-backed bonds, have stated maturities in 2020 and beyond but are expected to be paid off sooner.) We maintain the fund’s duration at a policy-neutral level of approximately one year, matching its benchmark; both were 1.0 years at the end of July. (Duration is a measure of the sensitivity of bond, and bond mutual fund, prices to changes in interest rates.) We invest in a diversified mix of Treasury, agency, corporate, asset-backed, and other bonds in the fund. Our allocations among those segments of the bond market can result in relative over- or underperformance when compared with the fund’s 1-year Treasury benchmark. For the six months, and indeed since the fund’s inception in February 2015, we added value with our selection of asset-backed securities (ABS), particularly those backed by automobile loans. ABS constituted the largest sector in the fund, accounting for more than 30% of total assets at the end of July, and they provide an important source of diversification for your fund. Our corporate bond holdings, especially among financials and industrials that appeared attractively valued, also helped the half-year results. The yield spread of corporates versus comparable-maturity Treasuries widened early in the period, amid heightened concerns about the economic outlook and the heavy debt 7 load of many energy companies, but later narrowed again, lifting corporate bond prices. We made no major strategic shifts during the period. As anticipated, the number of bonds in the portfolio has increased as assets grow. A look ahead While Brexit has yet to play out, we expect the U.K. economy to suffer a recession, and we believe that there will likely be some impact on the euro zone as well. We do not expect U.S. GDP to be crimped significantlyperhaps losing just 0.25 percentage point over the next several quarters. The U.S. economy looks to remain on relatively solid footing, with the labor market achieving the Feds full employment target. Employment gains have slowed from last year, but we continue to monitor future wage gains for potential increased demand and inflation. To date, however, data suggest that lower mortgage rates and low inflation will continue to bolster home buying, mortgage refinancing, and consumer spending. These trends should help the economy to grow at about a 2% rate for the rest of the year. U.S. monetary policy is likely to remain cautious and accommodative. No matter when the central bank next raises its target for short-term rates, we continue to believe the Fed will find it a challenge to go above 1% over the next several years. And given that other central banksincluding those of the United Kingdom, Europe, and Chinaseem to be leaning toward more monetary accommodation, a material rise in government bond yields across the curve appears unlikely. In managing the fund, we expect to continue to maintain a high level of liquidity through our combined holdings of Treasury and agency securities and a variety of money market instruments. This is consistent with the funds investment objective and with Vanguards current overall positioning of its actively managed bond funds. Gregory S. Nassour, CFA, Principal Portfolio Manager David Van Ommeren, Principal Portfolio Manager Vanguard Fixed Income Group August 18, 2016 8 Ultra-Short-Term Bond Fund Fund Profile As of July 31, 2016 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VUBFX VUSFX Expense Ratio 1 0.20% 0.12% 30-Day SEC Yield 0.81% 0.92% Financial Attributes Barclays U.S. Barclays Treasury Aggregate Bellwethers: Bond Fund 1 Year Index Index Number of Bonds 742 1 9,804 Yield to Maturity (before expenses) 1.1% 0.5% 1.9% Average Coupon 1.8% 0.0% 3.1% Average Duration 1.0 years 1.0 years 5.5 years Average Effective Maturity 1.3 years 1.0 years 7.7 years Short-Term Reserves 5.5% — — Sector Diversification (% of portfolio) Asset-Backed 34.9% Commercial Mortgage-Backed 1.9 Finance 14.2 Foreign 1.5 Government Mortgage-Backed 0.3 Industrial 13.1 Treasury/Agency 24.6 Utilities 3.8 Other 0.2 Short-Term Reserves 5.5 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Distribution by Effective Maturity (% of portfolio) Under 1 Year 39.9% 1 - 3 Years 58.7 3 - 5 Years 1.4 Distribution by Credit Quality (% of portfolio) U.S. Government 23.9% Aaa 35.1 Aa 11.3 A 16.4 Baa 7.0 Not Rated 6.3 Credit-quality ratings are obtained from Moody's and S&P, and the higher rating for each issue is shown. "Not Rated" is used to classify securities for which a rating is not available. Not rated securities include a fund's investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. For more information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated May 26, 2016, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2016, the annualized expense ratios were 0.21% for Investor Shares and 0.11% for Admiral Shares. 9 Ultra-Short-Term Bond Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): February 24, 2015, Through July 31, 2016 Barclays U.S. Treasury Bellwethers: Investor Shares 1 Year Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2016 0.54% -0.10% 0.44% 0.48% 2017 0.50 0.20 0.70 0.45 Note: For 2017, performance data reflect the six months ended July 31, 2016. Average Annual Total Returns: Periods Ended June 30, 2016 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Since Inception Inception Date One Year Income Capital Total Investor Shares 2/24/2015 1.00% 0.71% 0.15% 0.86% Admiral Shares 2/24/2015 1.13 0.78 0.15 0.93 See Financial Highlights for dividend and capital gains information. 10 Ultra-Short-Term Bond Fund Financial Statements (unaudited) Statement of Net Assets As of July 31, 2016 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Coupon Date ($000) ($000) U.S. Government and Agency Obligations (24.4%) U.S. Government Securities (16.3%) United States Treasury Inflation Indexed Bonds 0.125% 4/15/17 68,000 71,924 United States Treasury Note/Bond 0.625% 2/15/17 3,600 3,604 United States Treasury Note/Bond 0.875% 5/15/17 3,000 3,008 United States Treasury Note/Bond 0.750% 6/30/17 7,200 7,210 United States Treasury Note/Bond 0.500% 7/31/17 36,500 36,460 United States Treasury Note/Bond 0.625% 7/31/17 7,000 7,002 United States Treasury Note/Bond 0.875% 11/15/17 16,789 16,841 United States Treasury Note/Bond 0.750% 2/15/19 25 25 146,074 Agency Bonds and Notes (8.1%) 1 Federal Home Loan Banks 0.500% 9/28/16 1,000 1,000 Federal Home Loan Banks 1.625% 12/9/16 5,000 5,021 1 Federal Home Loan Banks 0.625% 12/28/16 1,000 1,001 1 Federal Home Loan Banks 0.875% 5/24/17 2,250 2,254 1 Federal Home Loan Banks 1.000% 6/21/17 3,500 3,511 1 Federal Home Loan Banks 0.750% 8/28/17 3,500 3,503 1 Federal Home Loan Banks 2.250% 9/8/17 1,000 1,017 1 Federal Home Loan Banks 4.625% 9/8/17 1,000 1,043 1 Federal Home Loan Banks 1.125% 12/8/17 750 754 1 Federal Home Loan Banks 1.000% 12/19/17 1,750 1,757 1 Federal Home Loan Banks 1.375% 3/9/18 2,500 2,525 1 Federal Home Loan Banks 0.875% 3/19/18 5,000 5,010 1 Federal Home Loan Banks 1.250% 6/8/18 2,500 2,522 1 Federal Home Loan Banks 0.875% 6/29/18 1,750 1,753 1 Federal Home Loan Banks 0.625% 8/7/18 2,200 2,193 3 Federal Home Loan Mortgage Corp. 2.000% 8/25/16 5,000 5,005 3 Federal Home Loan Mortgage Corp. 0.875% 10/14/16 3,550 3,553 3 Federal Home Loan Mortgage Corp. 1.000% 3/8/17 2,000 2,006 3 Federal Home Loan Mortgage Corp. 1.250% 5/12/17 3,000 3,015 3 Federal Home Loan Mortgage Corp. 0.750% 4/9/18 3,250 3,249 3 Federal Home Loan Mortgage Corp. 1.125% 4/15/19 1,600 1,612 3 Federal Home Loan Mortgage Corp. 0.875% 7/19/19 1,200 1,199 3 Federal National Mortgage Assn. 1.250% 9/28/16 7,200 7,210 3 Federal National Mortgage Assn. 5.000% 2/13/17 1,500 1,536 3 Federal National Mortgage Assn. 0.750% 3/14/17 2,750 2,754 3 Federal National Mortgage Assn. 5.000% 5/11/17 3,000 3,102 3 Federal National Mortgage Assn. 1.125% 7/20/18 500 503 11 Ultra-Short-Term Bond Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 3 Federal National Mortgage Assn. 1.000% 2/26/19 1,150 1,155 3 Federal National Mortgage Assn. 0.875% 8/2/19 1,800 1,798 Private Export Funding Corp. 5.450% 9/15/17 500 525 73,086 Total U.S. Government and Agency Obligations (Cost $219,511) 219,160 Asset-Backed/Commercial Mortgage-Backed Securities (37.0%) 4 Ally Auto Receivables Trust 2015-1 1.390% 9/16/19 800 802 4 Ally Auto Receivables Trust 2015-1 1.750% 5/15/20 800 807 4 Ally Auto Receivables Trust 2015-1 2.260% 10/15/20 40 40 4 Ally Auto Receivables Trust 2015-2 1.490% 11/15/19 1,500 1,507 4 Ally Auto Receivables Trust 2015-SN1 0.930% 6/20/17 161 161 4 Ally Auto Receivables Trust 2016-1 1.470% 4/15/20 1,500 1,503 4 Ally Master Owner Trust Series 2012-5 1.540% 9/15/19 3,195 3,202 Ally Master Owner Trust Series 2014-1 0.951% 1/15/19 151 151 4 Ally Master Owner Trust Series 2014-1 1.290% 1/15/19 155 155 4 Ally Master Owner Trust Series 2014-4 1.430% 6/17/19 1,625 1,627 Ally Master Owner Trust Series 2015-1 0.881% 1/15/19 9,851 9,852 4 Ally Master Owner Trust Series 2015-3 1.630% 5/15/20 1,200 1,202 American Express Credit Account Master Trust 2008-2 1.741% 9/15/20 1,300 1,321 American Express Credit Account Master Trust 2014-5 0.771% 5/15/20 410 410 American Express Credit Account Secured Note Trust 2012-4 1.031% 5/15/20 168 168 4,5,6 American Homes 4 Rent 2014-SFR1 1.832% 6/17/31 100 100 4 AmeriCredit Automobile Receivables Trust 2013-1 1.570% 1/8/19 17 17 4 AmeriCredit Automobile Receivables Trust 2013-2 1.790% 3/8/19 88 88 4 AmeriCredit Automobile Receivables Trust 2013-3 2.380% 6/10/19 97 98 4 AmeriCredit Automobile Receivables Trust 2013-4 2.720% 9/9/19 21 21 4 AmeriCredit Automobile Receivables Trust 2013-5 2.290% 11/8/19 39 39 4 AmeriCredit Automobile Receivables Trust 2015-2 0.830% 9/10/18 193 193 4 AmeriCredit Automobile Receivables Trust 2015-3 1.540% 3/9/20 160 160 4 AmeriCredit Automobile Receivables Trust 2015-3 2.080% 9/8/20 150 151 4 AmeriCredit Automobile Receivables Trust 2015-3 2.730% 3/8/21 255 260 4 AmeriCredit Automobile Receivables Trust 2015-3 3.340% 8/8/21 330 338 4 AmeriCredit Automobile Receivables Trust 2016-1 1.810% 10/8/20 810 815 4 AmeriCredit Automobile Receivables Trust 2016-1 2.890% 1/10/22 110 112 4 AmeriCredit Automobile Receivables Trust 2016-2 1.600% 11/9/20 130 130 4 AmeriCredit Automobile Receivables Trust 2016-2 2.210% 5/10/21 40 40 4 AmeriCredit Automobile Receivables Trust 2016-2 2.870% 11/8/21 40 41 4 AmeriCredit Automobile Receivables Trust 2016-2 3.650% 5/9/22 70 72 ARI Fleet Lease Trust 2014-A 0.810% 11/15/22 216 216 ARI Fleet Lease Trust 2015-A 1.110% 11/15/18 884 883 ARI Fleet Lease Trust 2015-A 1.670% 9/15/23 226 226 ARL Second LLC 2014-1A 2.920% 6/15/44 321 311 Avis Budget Rental Car Funding AESOP LLC 2012-2A 2.802% 5/20/18 1,300 1,310 Avis Budget Rental Car Funding AESOP LLC 2013-1A 1.920% 9/20/19 150 150 Avis Budget Rental Car Funding AESOP LLC 2013-2A 2.970% 2/20/20 2,300 2,349 BA Credit Card Trust 2007-A4 0.521% 11/15/19 1,101 1,099 4 BA Credit Card Trust 2015-A2 1.360% 9/15/20 850 854 12 Ultra-Short-Term Bond Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 4 Banc of America Commercial Mortgage Trust 2006-5 5.415% 9/10/47 53 54 4 Banc of America Commercial Mortgage Trust 2006-6 5.347% 10/10/45 146 146 4 Banc of America Commercial Mortgage Trust 2007-2 5.573% 4/10/49 149 151 4 Banc of America Commercial Mortgage Trust 2008-1 6.183% 2/10/51 129 134 4 Banc of America Commercial Mortgage Trust 2008-1 6.227% 2/10/51 19 20 Bank of The West Auto Trust 2015-1 0.870% 4/16/18 675 675 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR16 5.720% 6/11/40 80 82 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR17 5.650% 6/11/50 201 208 4 Bear Stearns Commercial Mortgage Securities Trust 2007-TOP28 5.710% 9/11/42 146 152 4,5,6 BMW Floorplan Master Owner Trust 2015-1A 0.981% 7/15/20 1,560 1,559 4 BMW Vehicle Lease Trust 2015-2 1.400% 9/20/18 3,250 3,257 Brazos Higher Education Authority Inc. Series 2011-1 1.462% 2/25/30 240 235 Cabelas Credit Card Master Note Trust 2016-1 0.998% 6/15/22 2,780 2,781 4 California Republic Auto Receivables Trust 2013-2 1.230% 3/15/19 65 65 4 California Republic Auto Receivables Trust 2015-2 0.880% 2/15/18 381 381 California Republic Auto Receivables Trust 2015-4 2.040% 1/15/20 2,000 2,014 4 California Republic Auto Receivables Trust 2016-2 1.560% 7/15/20 400 399 4 California Republic Auto Receivables Trust 2016-2 1.830% 12/15/21 240 240 4 Capital Auto Receivables Asset Trust 2013-1 1.290% 4/20/18 14 14 4 Capital Auto Receivables Asset Trust 2013-1 1.740% 10/22/18 33 33 4 Capital Auto Receivables Asset Trust 2013-3 3.690% 2/20/19 81 82 4 Capital Auto Receivables Asset Trust 2013-4 1.470% 7/20/18 190 190 4 Capital Auto Receivables Asset Trust 2013-4 2.060% 10/22/18 92 92 4 Capital Auto Receivables Asset Trust 2013-4 2.670% 2/20/19 82 83 4 Capital Auto Receivables Asset Trust 2014-1 1.690% 10/22/18 103 103 4 Capital Auto Receivables Asset Trust 2014-1 2.220% 1/22/19 37 37 4 Capital Auto Receivables Asset Trust 2015-2 1.730% 9/20/19 800 803 4 Capital Auto Receivables Asset Trust 2015-3 1.940% 1/21/20 260 262 4 Capital Auto Receivables Asset Trust 2015-3 2.130% 5/20/20 500 502 4 Capital Auto Receivables Asset Trust 2015-4 1.620% 3/20/19 1,500 1,501 4 Capital Auto Receivables Asset Trust 2016-1 1.980% 10/20/20 1,500 1,499 4 Capital Auto Receivables Asset Trust 2016-2 1.460% 6/22/20 2,250 2,247 Capital One Multi-asset Execution Trust 2007-A1 0.531% 11/15/19 100 100 Capital One Multi-asset Execution Trust 2007-A5 0.521% 7/15/20 1,168 1,165 4 Capital One Multi-asset Execution Trust 2015-A7 1.450% 8/16/21 2,100 2,113 Capital One Multi-Asset Execution Trust 2016-A1 0.931% 2/15/22 4,190 4,199 4,5,6 CARDS II Trust 2015-2A 1.001% 7/15/20 2,000 1,999 4,5,6 CARDS II Trust 2016-1A 1.207% 7/15/21 3,830 3,830 4 Carmax Auto Owner Trust 2013-3 2.850% 2/18/20 22 22 4 Carmax Auto Owner Trust 2015-2 0.820% 6/15/18 408 408 4 Carmax Auto Owner Trust 2015-3 1.630% 5/15/20 1,100 1,106 4 Carmax Auto Owner Trust 2015-3 2.280% 4/15/21 73 74 4 Carmax Auto Owner Trust 2015-3 2.680% 6/15/21 95 96 4 Carmax Auto Owner Trust 2016-1 1.610% 11/16/20 1,000 1,007 4 Carmax Auto Owner Trust 2016-3 1.390% 5/17/21 5,000 4,996 Chase Issuance Trust 2007-C1 0.941% 4/15/19 185 185 13 Ultra-Short-Term Bond Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Chase Issuance Trust 2013-A7 0.911% 9/15/20 1,000 1,002 Chase Issuance Trust 2015-A3 0.731% 4/15/19 1,200 1,200 4 Chase Issuance Trust 2015-A5 1.360% 4/15/20 400 402 Chase Issuance Trust 2016-A1 0.891% 5/17/21 155 155 Chesapeake Funding II LLC 2016-1A 2.110% 3/15/28 1,000 1,007 Chesapeake Funding II LLC 2016-2A 1.880% 6/15/28 2,390 2,393 Chrysler Capital Auto Receivables Trust 2013-AA 1.830% 3/15/19 24 24 Chrysler Capital Auto Receivables Trust 2013-BA 1.270% 3/15/19 1,212 1,212 Chrysler Capital Auto Receivables Trust 2014-BA 3.440% 8/16/21 800 793 Chrysler Capital Auto Receivables Trust 2015-BA 1.910% 3/16/20 2,100 2,112 Chrysler Capital Auto Receivables Trust 2016-AA 1.960% 1/18/22 510 512 Chrysler Capital Auto Receivables Trust 2016-AA 2.880% 2/15/22 70 70 Chrysler Capital Auto Receivables Trust 2016-AA 4.220% 2/15/23 570 572 Cit Equipment Collateral 2013-VT1 1.130% 7/20/20 16 16 4 Citibank Credit Card Issuance Trust 2014-A2 1.020% 2/22/19 850 850 4 Citibank Credit Card Issuance Trust 2014-A4 1.230% 4/24/19 600 601 4 Citigroup Commercial Mortgage Trust 2013-GC11 1.987% 4/10/46 1,100 1,108 4 Citigroup Commercial Mortgage Trust 2013-GC15 3.161% 9/10/46 1,000 1,029 4 Citigroup Commercial Mortgage Trust 2014-GC19 1.199% 3/10/47 79 79 4 Citigroup Commercial Mortgage Trust 2014-GC23 1.392% 7/10/47 146 147 CKE Restaurant Holdings Inc. 2013-1A 4.474% 3/20/43 285 287 4 CNH Equipment Trust 2015-A 0.840% 6/15/18 84 84 4 CNH Equipment Trust 2015-B 0.840% 8/15/18 548 547 4 COBALT CMBS Commercial Mortgage Trust 2007-C2 5.484% 4/15/47 106 108 4,5,6 Colony American Homes 2014-1 1.632% 5/17/31 136 135 4,5,6 Colony American Homes 2014-1 1.832% 5/17/31 100 98 4,5,6 Colony American Homes 2014-2 1.801% 7/17/31 100 98 4,5,6 Colony American Homes 2015-1 1.643% 7/17/32 209 208 4 COMM 2006-C8 Mortgage Trust 5.292% 12/10/46 108 108 4 COMM 2006-C8 Mortgage Trust 5.306% 12/10/46 106 107 4 COMM 2007-C9 Mortgage Trust 5.813% 12/10/49 103 105 4 COMM 2013-CCRE10 Mortgage Trust 1.278% 8/10/46 186 185 4 COMM 2013-CCRE10 Mortgage Trust 2.972% 8/10/46 1,000 1,023 4 COMM 2013-CCRE13 Mortgage Trust 1.259% 11/10/18 90 89 4 COMM 2013-CCRE6 Mortgage Trust 0.719% 3/10/46 23 23 4 COMM 2013-LC13 Mortgage Trust 3.009% 8/10/46 1,000 1,028 4 COMM 2014-CCRE14 Mortgage Trust 1.330% 2/10/47 29 29 4 COMM 2014-CCRE14 Mortgage Trust 3.147% 2/10/47 100 103 4 COMM 2014-CCRE15 Mortgage Trust 1.218% 2/10/47 231 231 4 COMM 2014-CCRE16 Mortgage Trust 1.445% 4/10/47 64 64 4 COMM 2014-CCRE17 Mortgage Trust 1.275% 5/10/47 90 91 4 COMM 2014-CCRE18 Mortgage Trust 1.442% 7/15/47 217 216 4 COMM 2014-CCRE21 Mortgage Trust 1.494% 12/10/47 416 414 4 COMM 2014-UBS5 Mortgage Trust 1.373% 9/10/47 428 429 4 COMM 2015-CCRE25 Mortgage Trust 1.737% 8/10/48 355 357 4 Credit Suisse Commercial Mortgage Trust Series 2007-C1 5.361% 2/15/40 9 9 4 Credit Suisse Commercial Mortgage Trust Series 2008-C1 6.065% 2/15/41 122 129 Dell Equipment Finance Trust 2015-1 1.010% 7/24/17 520 520 Dell Equipment Finance Trust 2016-1 1.430% 9/24/18 4,000 3,998 Dell Equipment Finance Trust 2016-1 1.650% 7/22/21 2,000 1,999 Discover Card Execution Note Trust 2012-A4 0.851% 11/15/19 297 297 Discover Card Execution Note Trust 2013-A1 0.781% 8/17/20 400 400 14 Ultra-Short-Term Bond Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 4 Discover Card Execution Note Trust 2013-A5 1.040% 4/15/19 700 700 Discover Card Execution Note Trust 2015-A1 0.831% 8/17/20 1,000 1,002 4 Discover Card Execution Note Trust 2015-A3 1.450% 3/15/21 2,500 2,516 4 Discover Card Execution Note Trust 2016-A1 1.640% 7/15/21 1,000 1,010 Discover Card Execution Note Trust 2016-A2 1.021% 9/15/21 330 332 Drive Auto Receivables Trust 2015-AA 2.280% 6/17/19 39 39 Drive Auto Receivables Trust 2015-BA 1.300% 6/15/18 28 28 Drive Auto Receivables Trust 2015-BA 2.120% 6/17/19 130 130 Drive Auto Receivables Trust 2015-BA 2.760% 7/15/21 330 332 Drive Auto Receivables Trust 2015-CA 2.230% 9/16/19 135 135 Drive Auto Receivables Trust 2015-CA 3.010% 5/17/21 200 202 Drive Auto Receivables Trust 2015-CA 4.200% 9/15/21 145 148 Drive Auto Receivables Trust 2015-DA 1.590% 12/17/18 1,505 1,506 Drive Auto Receivables Trust 2015-DA 2.590% 12/16/19 600 603 Drive Auto Receivables Trust 2015-DA 3.380% 11/15/21 600 611 Drive Auto Receivables Trust 2016-AA 2.110% 5/15/19 910 913 Drive Auto Receivables Trust 2016-AA 3.910% 5/17/21 270 277 Drive Auto Receivables Trust 2016-BA 1.380% 8/15/18 3,000 3,000 Drive Auto Receivables Trust 2016-BA 1.670% 7/15/19 600 600 Drive Auto Receivables Trust 2016-BA 2.560% 6/15/20 340 342 Drive Auto Receivables Trust 2016-BA 3.190% 7/15/22 570 577 Drive Auto Receivables Trust 2016-BA 4.530% 8/15/23 800 819 Enterprise Fleet Financing LLC Series 2014-1 1.380% 9/20/19 1,861 1,859 Enterprise Fleet Financing LLC Series 2015-1 1.300% 9/20/20 174 174 Enterprise Fleet Financing LLC Series 2015-2 1.590% 2/22/21 1,305 1,307 Enterprise Fleet Financing LLC Series 2015-2 2.090% 2/22/21 1,690 1,699 Enterprise Fleet Financing LLC Series 2016-2 1.740% 2/22/22 3,000 2,999 4,5,6 Evergreen Credit Card Trust 2016-1 1.201% 4/15/20 4,665 4,672 3,4,5 Fannie Mae Connecticut Avenue Securities 2015-C02 1.638% 5/25/25 54 54 3,4,5 Fannie Mae Connecticut Avenue Securities 2015-C02 1.688% 5/25/25 112 112 3,4,5 Fannie Mae Connecticut Avenue Securities 2015-C03 1.988% 7/25/25 80 81 3,4,5 Fannie Mae Connecticut Avenue Securities 2015-C03 1.988% 7/25/25 109 110 3,4,5 Fannie Mae Connecticut Avenue Securities 2015-C04 2.088% 4/25/28 434 435 3,4,5 Fannie Mae Connecticut Avenue Securities 2015-C04 2.188% 4/25/28 207 209 3,4,5 Fannie Mae Connecticut Avenue Securities 2016-C04 1.943% 1/25/29 305 305 First National Master Note Trust 2015-1 1.251% 9/15/20 540 541 4 Ford Credit Auto Lease Trust 2014-A 1.160% 8/15/17 46 46 4 Ford Credit Auto Lease Trust 2015-A 0.790% 12/15/17 419 419 4 Ford Credit Auto Lease Trust 2015-B 1.540% 2/15/19 970 969 4 Ford Credit Auto Lease Trust 2015-B 1.920% 3/15/19 490 485 4 Ford Credit Auto Lease Trust 2016-A 1.850% 7/15/19 500 501 Ford Credit Auto Owner Trust 2014-REV1 2.410% 11/15/25 800 803 Ford Credit Auto Owner Trust 2014-REV2 2.310% 4/15/26 1,700 1,735 4 Ford Credit Auto Owner Trust 2015-A 0.810% 1/15/18 92 92 4 Ford Credit Auto Owner Trust 2015-B 0.720% 3/15/18 447 447 4 Ford Credit Auto Owner Trust 2015-C 1.410% 2/15/20 1,000 1,004 4 Ford Credit Auto Owner Trust 2016-A 1.390% 7/15/20 1,250 1,254 4 Ford Credit Auto Owner Trust 2016-B 1.520% 8/15/21 700 701 15 Ultra-Short-Term Bond Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 4 Ford Credit Auto Owner Trust 2016-B 1.850% 9/15/21 160 160 4 Ford Credit Floorplan Master Owner Trust A Series 2012-2 1.920% 1/15/19 226 227 4 Ford Credit Floorplan Master Owner Trust A Series 2012-5 1.690% 9/15/19 100 100 4 Ford Credit Floorplan Master Owner Trust A Series 2012-5 2.140% 9/15/19 100 101 4 Ford Credit Floorplan Master Owner Trust A Series 2014-1 1.400% 2/15/19 62 62 4 Ford Credit Floorplan Master Owner Trust A Series 2014-1 2.310% 2/15/21 827 836 Ford Credit Floorplan Master Owner Trust A Series 2014-2 0.981% 2/15/21 1,265 1,262 Ford Credit Floorplan Master Owner Trust A Series 2014-4 0.831% 8/15/19 895 893 4 Ford Credit Floorplan Master Owner Trust A Series 2014-4 1.400% 8/15/19 250 250 Ford Credit Floorplan Master Owner Trust A Series 2015-4 1.081% 8/15/20 1,705 1,705 4 Ford Credit Floorplan Master Owner Trust A Series 2015-4 1.770% 8/15/20 1,400 1,411 Ford Credit Floorplan Master Owner Trust A Series 2016-1 1.381% 2/15/21 2,150 2,167 4 Ford Credit Floorplan Master Owner Trust A Series 2016-1 1.760% 2/15/21 2,110 2,123 3,4,5 Freddie Mac Structured Agency Credit Risk Debt Notes 2016-DNA2 1.738% 10/25/28 244 245 3,4,5 Freddie Mac Structured Agency Credit Risk Debt Notes 2016-DNA2 2.688% 10/25/28 250 252 3,4,5 Freddie Mac Structured Agency Credit Risk Debt Notes 2016-DNA3 1.588% 12/25/28 248 249 3,4,5 Freddie Mac Structured Agency Credit Risk Debt Notes 2016-DNA3 2.488% 12/25/28 250 253 FRS I LLC 2013-1A 1.800% 4/15/43 45 45 FRS I LLC 2013-1A 3.080% 4/15/43 1,752 1,716 GE Capital Credit Card Master Note Trust Series 2012-3 0.931% 3/15/20 12,000 12,004 4 GE Capital Credit Card Master Note Trust Series 2012-6 1.360% 8/17/20 250 250 GE Dealer Floorplan Master Note Trust Series 2012-2 1.237% 4/22/19 12,406 12,434 GE Dealer Floorplan Master Note Trust Series 2014-2 0.937% 10/20/19 875 873 GM Financial Automobile Leasing Trust 2014-1A 1.760% 5/21/18 100 100 4 GM Financial Automobile Leasing Trust 2015-1 1.100% 12/20/17 273 273 4 GM Financial Automobile Leasing Trust 2015-2 1.680% 12/20/18 1,100 1,106 4 GM Financial Automobile Leasing Trust 2015-2 2.420% 7/22/19 250 253 4 GM Financial Automobile Leasing Trust 2015-2 2.990% 7/22/19 120 120 4 GM Financial Automobile Leasing Trust 2015-3 1.690% 3/20/19 2,600 2,615 4 GM Financial Automobile Leasing Trust 2015-3 2.320% 11/20/19 50 50 4 GM Financial Automobile Leasing Trust 2015-3 2.980% 11/20/19 120 120 4 GM Financial Automobile Leasing Trust 2015-3 3.480% 8/20/20 120 119 4 GM Financial Automobile Leasing Trust 2016-1 1.790% 3/20/20 150 150 4 GM Financial Automobile Leasing Trust 2016-2 1.620% 9/20/19 1,070 1,074 4 GM Financial Automobile Leasing Trust 2016-2 1.760% 3/20/20 790 792 16 Ultra-Short-Term Bond Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 4 GM Financial Automobile Leasing Trust 2016-2 2.580% 3/20/20 240 240 GMF Floorplan Owner Revolving Trust 2015-1 1.650% 5/15/20 450 448 GMF Floorplan Owner Revolving Trust 2015-1 1.970% 5/15/20 820 814 4,5,6 GMF Floorplan Owner Revolving Trust 2016-1 1.331% 5/17/21 1,130 1,132 GMF Floorplan Owner Revolving Trust 2016-1 2.410% 5/17/21 300 302 GMF Floorplan Owner Revolving Trust 2016-1 2.850% 5/17/21 220 221 Golden Credit Card Trust 2012-2A 1.770% 1/15/19 1,627 1,631 Golden Credit Card Trust 2012-4A 1.390% 7/15/19 230 230 4,5,6 Golden Credit Card Trust 2014-2A 0.931% 3/15/21 20 20 4,5,6 Golden Credit Card Trust 2015-3A 0.901% 7/15/19 2,150 2,149 4,5,6 Golden Credit Card Trust 2016-1A 1.081% 1/15/20 2,410 2,417 4,5,6 Gosforth Funding 2016-1A plc 1.326% 2/15/58 1,395 1,394 GreatAmerica Leasing Receivables Funding LLC Series 2015-1 1.120% 6/20/17 178 178 4 GS Mortgage Securities Trust 2013-GCJ14 2.995% 8/10/46 1,000 1,023 4 GS Mortgage Securities Trust 2014-GC22 1.290% 6/10/47 43 43 4 Harley-Davidson Motorcycle Trust 2013-1 0.870% 7/15/19 1,163 1,161 4 Harley-Davidson Motorcycle Trust 2015-2 1.300% 3/16/20 2,600 2,604 4,5,6 Hertz Fleet Lease Funding LP 2016-1 1.574% 4/10/30 2,500 2,509 Hertz Vehicle Financing LLC 2011-1A 3.290% 3/25/18 1,351 1,360 Hertz Vehicle Financing LLC 2013-1A 1.830% 8/25/19 560 559 Hertz Vehicle Financing LLC 2015-2 2.020% 9/25/19 2,135 2,134 Hertz Vehicle Financing LLC 2016-3 2.270% 7/25/20 2,170 2,178 4,5,6 Holmes Master Issuer plc 2016-1 1.081% 4/15/17 3,000 2,996 4 Honda Auto Receivables 2015-2 Owner Trust 1.470% 8/23/21 800 804 4 Honda Auto Receivables 2015-3 Owner Trust 1.270% 4/18/19 1,400 1,403 4 Honda Auto Receivables 2015-3 Owner Trust 1.560% 10/18/21 290 292 4 Honda Auto Receivables 2015-4 Owner Trust 1.230% 9/23/19 2,750 2,751 4 Huntington Auto Trust 2015-1 0.760% 10/16/17 362 362 Hyundai Auto Lease Securitization Trust 2014-A 1.300% 7/16/18 100 100 Hyundai Auto Lease Securitization Trust 2014-B 1.540% 12/17/18 100 100 Hyundai Auto Lease Securitization Trust 2015-A 1.000% 10/16/17 114 114 Hyundai Auto Lease Securitization Trust 2015-A 1.650% 8/15/19 100 100 Hyundai Auto Lease Securitization Trust 2015-B 1.660% 7/15/19 1,000 1,004 Hyundai Auto Lease Securitization Trust 2015-B 2.210% 5/15/20 250 252 Hyundai Auto Lease Securitization Trust 2016-A 1.600% 7/15/19 1,000 1,004 Hyundai Auto Lease Securitization Trust 2016-B 1.680% 4/15/20 300 301 4 Hyundai Auto Receivables Trust 2012-B 1.950% 10/15/18 49 49 4 Hyundai Auto Receivables Trust 2013-B 1.450% 2/15/19 35 35 4 Hyundai Auto Receivables Trust 2013-B 2.480% 9/16/19 60 61 4 Hyundai Auto Receivables Trust 2015-B 0.690% 4/16/18 407 407 4 Hyundai Auto Receivables Trust 2015-C 1.460% 2/18/20 1,000 1,004 4 Hyundai Auto Receivables Trust 2016-A 1.560% 9/15/20 1,000 1,007 Hyundai Floorplan Master Owner Trust Series 2016-1A 1.810% 3/15/21 320 320 5 Illinois Student Assistance Commission Series 2010-1 1.765% 4/25/22 58 58 4,5,6 Invitation Homes 2014-SFR1 Trust 1.982% 6/17/31 514 513 4,5,6 Invitation Homes 2014-SFR2 Trust 2.082% 9/17/31 100 99 4,5,6 Invitation Homes 2015-SFR2 Trust 1.828% 6/17/32 98 98 4 John Deere Owner Trust 2015-A 0.870% 2/15/18 127 127 4 John Deere Owner Trust 2015-B 1.440% 10/15/19 1,600 1,604 4 John Deere Owner Trust 2016-B 1.490% 5/15/23 130 130 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-C1 5.716% 2/15/51 17 17 17 Ultra-Short-Term Bond Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC20 5.746% 2/12/51 140 144 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP10 5.439% 1/15/49 152 154 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP12 5.850% 2/15/51 114 117 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C3 4.388% 2/15/46 350 363 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C13 1.303% 1/15/46 199 199 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-LC11 1.855% 4/15/46 1,500 1,512 4 JP Morgan Chase Commercial Mortgage Securities Trust 2014-C20 1.268% 7/15/47 309 309 4 JPMBB Commercial Mortgage Securities Trust 2013-C14 3.019% 8/15/46 112 116 4 JPMBB Commercial Mortgage Securities Trust 2013-C15 2.977% 11/15/45 488 502 4 JPMBB Commercial Mortgage Securities Trust 2013-C17 1.247% 1/15/47 61 61 4 JPMBB Commercial Mortgage Securities Trust 2014-C18 1.254% 2/15/47 170 169 4 JPMBB Commercial Mortgage Securities Trust 2014-C19 1.266% 4/15/47 444 442 4 JPMBB Commercial Mortgage Securities Trust 2014-C21 1.322% 8/15/47 131 131 Kubota Credit Owner Trust 2014-1 1.160% 5/15/18 283 283 4 LB-UBS Commercial Mortgage Trust 2006-C6 5.342% 9/15/39 32 32 4 LB-UBS Commercial Mortgage Trust 2006-C7 5.347% 11/15/38 4 4 4 LB-UBS Commercial Mortgage Trust 2007-C2 5.387% 2/15/40 126 128 4 LB-UBS Commercial Mortgage Trust 2007-C7 5.866% 9/15/45 118 122 4,5,6 Master Credit Card Trust II Series 2016-1A 1.235% 9/23/19 1,670 1,672 4 Mercedes-Benz Auto Lease Trust 2015-B 1.530% 5/17/21 1,330 1,333 4 Mercedes-Benz Auto Lease Trust 2016-A 1.690% 11/15/21 590 590 4 Mercedes-Benz Auto Receivables Trust 2015-1 1.340% 12/16/19 1,100 1,103 4,5,6 Mercedes-Benz Master Owner Trust 2015-A 0.801% 4/15/19 1,200 1,200 4,5,6 Mercedes-Benz Master Owner Trust 2016-AA 1.061% 5/15/20 3,500 3,499 4 Merrill Lynch Mortgage Trust 2008-C1 5.690% 2/12/51 31 32 4 ML-CFC Commercial Mortgage Trust 2007-6 5.331% 3/12/51 11 11 MMAF Equipment Finance LLC 2011-AA 3.040% 8/15/28 227 229 MMAF Equipment Finance LLC 2012-AA 1.980% 6/10/32 100 101 MMAF Equipment Finance LLC 2013-A 1.030% 12/11/17 175 175 MMAF Equipment Finance LLC 2015-A 0.960% 9/18/17 531 531 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 1.308% 8/15/46 168 167 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 3.085% 8/15/46 1,200 1,223 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C12 1.313% 10/15/46 251 250 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C17 1.551% 8/15/47 209 209 4 Morgan Stanley Capital I Trust 2006-IQ12 5.319% 12/15/43 47 47 4 Morgan Stanley Capital I Trust 2007-IQ15 5.906% 6/11/49 116 120 4 Morgan Stanley Capital I Trust 2007-IQ16 5.688% 12/12/49 129 133 Navient Student Loan Trust 2015-2 0.768% 11/25/24 472 470 18 Ultra-Short-Term Bond Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Navient Student Loan Trust 2015-3 0.808% 7/25/30 984 976 4,5,6 Navient Student Loan Trust 2015-BA 1.081% 5/15/23 355 354 4,5,6 Navient Student Loan Trust 2016-2 1.238% 6/25/65 895 898 4,5,6 Navient Student Loan Trust 2016-3 1.088% 6/25/65 1,000 1,002 New Mexico Educational Assistance Foundation 2013-1 1.167% 1/2/25 107 106 NextGear Floorplan Master Owner Trust 2016-1A 2.740% 4/15/21 350 352 4 Nissan Auto Lease Trust 2014-B 1.290% 3/16/20 681 682 4 Nissan Auto Lease Trust 2015-A 1.580% 5/17/21 445 447 4 Nissan Auto Lease Trust 2016-A 1.650% 10/15/21 1,060 1,066 4 Nissan Auto Receivables 2013-A Owner Trust 0.750% 7/15/19 856 856 4 Nissan Auto Receivables 2015-A Owner Trust 0.670% 9/15/17 205 205 4 Nissan Auto Receivables 2015-C Owner Trust 1.370% 5/15/20 1,500 1,506 4 Nissan Auto Receivables 2016-A Owner Trust 1.340% 10/15/20 2,000 2,006 4 Nissan Auto Receivables 2016-B Owner Trust 1.320% 1/15/21 500 501 4 Nissan Master Owner Trust Receivables Series 2015-A 1.440% 1/15/20 61 61 Nissan Master Owner Trust Receivables Series 2016-A 1.119% 6/15/21 2,000 2,001 5 North Carolina State Education Assistance Authority 2011-1 1.614% 1/26/26 83 82 4,5,6 Pepper Residential Securities Trust 2016-1 1.208% 3/13/17 5,000 4,999 4,5,6 PFS Financing Corp. 2014-AA 1.081% 2/15/19 429 428 4,5,6 PFS Financing Corp. 2015-AA 1.101% 4/15/20 100 99 4,5,6 PFS Financing Corp. 2016-A 1.681% 2/18/20 3,070 3,076 Porsche Innovative Lease Owner Trust 2015-1 1.430% 5/21/21 400 399 4,5,6 Resimac Premier Series 2016-1 1.864% 10/10/47 1,427 1,428 Royal Bank of Canada 2.200% 9/23/19 855 876 4 Santander Drive Auto Receivables Trust 2013-2 1.950% 3/15/19 112 112 4 Santander Drive Auto Receivables Trust 2013-5 1.550% 10/15/18 8 8 4 Santander Drive Auto Receivables Trust 2015-2 0.880% 9/17/18 183 183 4 Santander Drive Auto Receivables Trust 2015-3 1.490% 6/17/19 705 706 4 Santander Drive Auto Receivables Trust 2015-4 1.580% 9/16/19 800 801 4 Santander Drive Auto Receivables Trust 2015-4 2.260% 6/15/20 400 403 4 Santander Drive Auto Receivables Trust 2015-4 2.970% 3/15/21 400 407 4 Santander Drive Auto Receivables Trust 2016-1 1.620% 3/16/20 2,000 2,001 4 Santander Drive Auto Receivables Trust 2016-1 2.470% 12/15/20 230 233 4 Santander Drive Auto Receivables Trust 2016-2 1.560% 5/15/20 2,010 2,009 4 Santander Drive Auto Receivables Trust 2016-2 2.080% 2/16/21 170 171 4 Santander Drive Auto Receivables Trust 2016-2 2.660% 11/15/21 110 111 4,5,6 Silver Bay Realty 2014-1 Trust 1.932% 9/17/31 100 99 SLM Private Education Loan Trust 2011-A 4.370% 4/17/28 96 99 SLM Private Education Loan Trust 2012-B 3.480% 10/15/30 111 113 4,5,6 SLM Private Education Loan Trust 2012-E 1.231% 10/16/23 26 26 SLM Private Education Loan Trust 2013-B 1.850% 6/17/30 100 100 SLM Student Loan Trust 2005-5 0.815% 4/25/25 215 213 SLM Student Loan Trust 2005-9 0.835% 1/27/25 17 17 4 SMART ABS Series 2012-4US Trust 1.250% 8/14/18 652 651 4 SMART ABS Series 2013-1US Trust 1.050% 10/14/18 217 216 4 SMART ABS Series 2013-2US Trust 1.180% 2/14/19 362 361 4 SMART ABS Series 2014-1US Trust 0.950% 2/14/18 352 351 4,5,6 SMB Private Education Loan Trust 2015-A 1.081% 7/17/23 532 531 4,5,6 SMB Private Education Loan Trust 2016-A 1.181% 5/15/23 1,784 1,785 4,5,6 SMB Private Education Loan Trust 2016-B 1.135% 11/15/23 3,000 3,000 19 Ultra-Short-Term Bond Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) SoFi Professional Loan Program 2016-B LLC 1.680% 3/25/31 2,000 2,003 SoFi Professional Loan Program 2016-C LLC 1.480% 5/25/31 2,000 1,999 4,5,6 SWAY Residential 2014-1 Trust 1.782% 1/17/32 193 192 4 Synchrony Credit Card Master Note Trust 2014-1 1.610% 11/15/20 7,225 7,249 4 Synchrony Credit Card Master Note Trust 2015-2 1.600% 4/15/21 250 251 4 Synchrony Credit Card Master Note Trust 2015-3 1.740% 9/15/21 2,750 2,769 4 Synchrony Credit Card Master Note Trust 2016-1 2.390% 3/15/22 1,180 1,190 Tidewater Auto Receivables Trust 2016-AA 2.300% 9/15/19 279 279 4 Toyota Auto Receivables 2015-A Owner Trust 0.710% 7/17/17 45 45 4 Toyota Auto Receivables 2016-B Owner Trust 1.520% 8/16/21 410 411 4,5,6 Trade MAPS 1 Ltd. 2013-1A 1.174% 12/10/18 1,000 995 4,5,6 Trade MAPS 1 Ltd. 2013-1A 1.724% 12/10/18 125 124 4,5,6 Trillium Credit Card Trust II 2016-1A 1.210% 5/26/21 3,290 3,291 4 USAA Auto Owner Trust 2015-1 1.540% 11/16/20 1,400 1,408 Verizon Owner Trust 2016-1A 1.420% 1/20/21 372 372 4 Volkswagen Auto Lease Trust 2015-A 0.870% 6/20/17 76 76 4 Volkswagen Auto Lease Trust 2015-A 1.250% 12/20/17 678 678 Volkswagen Credit Auto Master Owner Trust 2014-1A 1.400% 7/22/19 4,869 4,845 Volvo Financial Equipment LLC Series 2015-1A 0.950% 11/15/17 208 208 Volvo Financial Equipment LLC Series 2016-1A 1.890% 9/15/20 160 161 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C28 5.559% 10/15/48 60 60 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C28 5.572% 10/15/48 46 45 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C29 5.297% 11/15/48 123 124 4 Wachovia Bank Commercial Mortgage Trust Series 2007-C33 5.948% 2/15/51 16 17 4 Wells Fargo Commercial Mortgage Trust 2013-LC12 1.676% 7/15/46 294 293 Wendys Funding LLC 2015-1A 3.371% 6/15/45 268 268 6 Westpac Banking Corp. 1.375% 5/30/18 6,500 6,508 6 Westpac Banking Corp. 1.850% 11/26/18 5,151 5,211 4 WFRBS Commercial Mortgage Trust 2013-C15 2.900% 8/15/46 110 112 4 WFRBS Commercial Mortgage Trust 2013-C16 1.406% 9/15/46 77 77 4 WFRBS Commercial Mortgage Trust 2013-C18 3.027% 12/15/46 100 103 4 WFRBS Commercial Mortgage Trust 2013-UBS1 1.122% 3/15/46 28 27 Wheels SPV 2 LLC 2014-1A 0.840% 3/20/23 170 170 Wheels SPV 2 LLC 2015-1 1.810% 4/22/24 200 199 4 World Financial Network Credit Card Master Note Trust Series 2014-C 1.540% 8/16/21 1,450 1,455 World Financial Network Credit Card Master Note Trust Series 2015-A 0.961% 2/15/22 115 115 4 World Omni Auto Receivables Trust 2013-A 0.640% 4/16/18 16 16 4 World Omni Auto Receivables Trust 2015-A 0.790% 7/16/18 57 57 4 World Omni Auto Receivables Trust 2016-A 1.770% 9/15/21 420 425 4 World Omni Automobile Lease Securitization Trust 2015-A 1.730% 12/15/20 380 381 4 World Omni Automobile Lease Securitization Trust 2016-A 1.610% 1/15/22 960 960 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $331,892) 332,334 20 Ultra-Short-Term Bond Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Corporate Bonds (30.8%) Finance (14.1%) Banking (12.5%) 6 ABN AMRO Bank NV 4.250% 2/2/17 600 609 American Express Credit Corp. 1.125% 6/5/17 1,540 1,542 American Express Credit Corp. 1.550% 9/22/17 1,930 1,938 Australia & New Zealand Banking Group Ltd. 1.875% 10/6/17 500 504 Australia & New Zealand Banking Group Ltd. 1.500% 1/16/18 842 846 Bank of America Corp. 1.350% 11/21/16 410 410 Bank of America Corp. 6.400% 8/28/17 229 241 Bank of America Corp. 6.000% 9/1/17 679 712 Bank of Montreal 2.500% 1/11/17 1,984 1,998 Bank of Nova Scotia 2.550% 1/12/17 252 254 Bank of Nova Scotia 1.300% 7/21/17 62 62 Bank of Nova Scotia 1.650% 6/14/19 200 201 6 Bank of Tokyo-Mitsubishi UFJ Ltd. 2.700% 9/9/18 1,000 1,026 6 Banque Federative du Credit Mutuel SA 2.000% 4/12/19 2,700 2,729 BB&T Corp. 2.150% 3/22/17 1,416 1,425 Bear Stearns Cos. LLC 5.550% 1/22/17 14 14 Bear Stearns Cos. LLC 6.400% 10/2/17 14 15 BNP Paribas SA 1.375% 3/17/17 680 682 BPCE SA 1.625% 2/10/17 470 471 BPCE SA 1.613% 7/25/17 214 215 Canadian Imperial Bank of Commerce 1.550% 1/23/18 842 846 Capital One Bank USA NA 1.200% 2/13/17 1,400 1,400 Capital One Bank USA NA 2.150% 11/21/18 300 302 Capital One NA 1.500% 3/22/18 342 341 Citigroup Inc. 1.350% 3/10/17 26 26 Citigroup Inc. 1.550% 8/14/17 44 44 Citigroup Inc. 2.050% 12/7/18 1,500 1,517 Commonwealth Bank of Australia 1.400% 9/8/17 850 853 Commonwealth Bank of Australia 1.900% 9/18/17 250 252 Commonwealth Bank of Australia 1.750% 11/2/18 1,700 1,714 Commonwealth Bank of Australia 2.250% 3/13/19 2,150 2,196 Cooperatieve Rabobank UA 3.375% 1/19/17 1,521 1,537 Cooperatieve Rabobank UA 2.250% 1/14/19 2,500 2,552 6 Credit Agricole SA 3.000% 10/1/17 2,900 2,954 Fifth Third Bancorp 4.500% 6/1/18 529 556 Fifth Third Bank 1.350% 6/1/17 850 852 Goldman Sachs Group Inc. 5.950% 1/18/18 625 665 Goldman Sachs Group Inc. 6.150% 4/1/18 650 699 Goldman Sachs Group Inc. 2.900% 7/19/18 2,150 2,208 HSBC Bank USA NA 6.000% 8/9/17 450 468 HSBC USA Inc. 1.300% 6/23/17 1,264 1,263 HSBC USA Inc. 1.700% 3/5/18 640 641 Huntington National Bank 1.375% 4/24/17 1,500 1,504 Huntington National Bank 1.700% 2/26/18 850 854 Huntington National Bank 2.200% 11/6/18 250 253 6 ING Bank NV 3.750% 3/7/17 1,500 1,523 6 ING Bank NV 1.800% 3/16/18 1,415 1,423 JPMorgan Chase & Co. 1.350% 2/15/17 14 14 JPMorgan Chase & Co. 2.000% 8/15/17 41 41 JPMorgan Chase & Co. 6.000% 1/15/18 730 779 JPMorgan Chase & Co. 1.800% 1/25/18 1,000 1,008 JPMorgan Chase & Co. 1.700% 3/1/18 1,525 1,536 21 Ultra-Short-Term Bond Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) KeyBank NA 1.650% 2/1/18 1,231 1,237 Lloyds Bank plc 1.750% 5/14/18 1,730 1,731 6 Macquarie Bank Ltd. 2.000% 8/15/16 416 416 6 Macquarie Bank Ltd. 1.650% 3/24/17 1,755 1,758 Manufacturers & Traders Trust Co. 1.400% 7/25/17 1,449 1,452 Morgan Stanley 5.750% 10/18/16 300 303 Morgan Stanley 5.450% 1/9/17 826 842 Morgan Stanley 1.875% 1/5/18 2,303 2,318 Morgan Stanley 2.500% 1/24/19 675 690 MUFG Union Bank NA 2.125% 6/16/17 2,000 2,018 National Australia Bank Ltd. 2.750% 3/9/17 1,130 1,141 National Australia Bank Ltd. 1.875% 7/23/18 760 767 National Bank of Canada 2.100% 12/14/18 2,100 2,131 National City Bank 5.250% 12/15/16 500 508 6 Nordea Bank AB 1.875% 9/17/18 5,600 5,654 PNC Bank NA 1.150% 11/1/16 250 250 PNC Bank NA 1.500% 10/18/17 310 311 PNC Bank NA 1.450% 7/29/19 2,600 2,605 PNC Funding Corp. 2.700% 9/19/16 485 485 Royal Bank of Canada 1.250% 6/16/17 1,496 1,499 Royal Bank of Canada 1.800% 7/30/18 2,395 2,419 Royal Bank of Canada 2.150% 3/15/19 1,200 1,228 Royal Bank of Canada 1.500% 7/29/19 2,500 2,507 Santander UK plc 1.375% 3/13/17 1,701 1,696 6 Skandinaviska Enskilda Banken AB 1.750% 3/19/18 2,000 2,011 State Street Corp. 1.350% 5/15/18 350 352 Sumitomo Mitsui Banking Corp. 1.750% 1/16/18 2,500 2,509 Svenska Handelsbanken AB 1.625% 3/21/18 3,200 3,221 6 Swedbank AB 1.750% 3/12/18 2,900 2,919 Synchrony Financial 1.875% 8/15/17 1,500 1,502 Toronto-Dominion Bank 1.750% 7/23/18 3,580 3,624 Toronto-Dominion Bank 2.625% 9/10/18 1,100 1,132 UBS AG 1.375% 6/1/17 570 571 UBS AG 1.375% 8/14/17 600 600 US Bank NA 1.375% 9/11/17 635 638 US Bank NA 1.350% 1/26/18 400 402 US Bank NA 1.450% 1/29/18 1,300 1,308 Wells Fargo & Co. 2.100% 5/8/17 744 750 Wells Fargo Bank NA 1.750% 5/24/19 1,600 1,622 Westpac Banking Corp. 1.050% 11/25/16 64 64 Westpac Banking Corp. 1.200% 5/19/17 64 64 Westpac Banking Corp. 2.000% 8/14/17 64 65 Westpac Banking Corp. 2.250% 1/17/19 2,244 2,291 Westpac Banking Corp. 1.650% 5/13/19 1,500 1,510 Brokerage (0.3%) BlackRock Inc. 6.250% 9/15/17 400 423 Franklin Resources Inc. 1.375% 9/15/17 214 215 Nomura Holdings Inc. 2.000% 9/13/16 800 801 NYSE Euronext 2.000% 10/5/17 1,667 1,682 Finance Companies (0.2%) Air Lease Corp. 5.625% 4/1/17 116 119 Air Lease Corp. 2.125% 1/15/18 1,783 1,783 22 Ultra-Short-Term Bond Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Insurance (0.9%) Aetna Inc. 1.700% 6/7/18 1,700 1,715 6 AIA Group Ltd. 2.250% 3/11/19 1,430 1,450 6 MassMutual Global Funding II 2.000% 4/5/17 159 160 6 Pricoa Global Funding I 1.900% 9/21/18 1,735 1,758 6 Reliance Standard Life Global Funding II 2.150% 10/15/18 1,560 1,572 Travelers Cos. Inc. 5.750% 12/15/17 1,302 1,382 Real Estate Investment Trusts (0.2%) Brandywine Operating Partnership LP 5.700% 5/1/17 116 120 DDR Corp. 7.500% 4/1/17 886 921 Welltower Inc. 2.250% 3/15/18 400 404 126,341 Industrial (13.0%) Basic Industry (1.0%) Air Products & Chemicals Inc. 2.000% 8/2/16 1,164 1,164 Airgas Inc. 1.650% 2/15/18 1,251 1,257 Dow Chemical Co. 8.550% 5/15/19 1,300 1,547 Eastman Chemical Co. 2.400% 6/1/17 2,050 2,070 Ecolab Inc. 3.000% 12/8/16 500 503 Ecolab Inc. 1.450% 12/8/17 981 984 LyondellBasell Industries NV 5.000% 4/15/19 1,500 1,626 Capital Goods (1.0%) Boeing Capital Corp. 2.125% 8/15/16 214 214 Caterpillar Financial Services Corp. 1.500% 2/23/18 675 680 Caterpillar Financial Services Corp. 1.800% 11/13/18 1,200 1,217 Caterpillar Financial Services Corp. 7.150% 2/15/19 510 582 Caterpillar Financial Services Corp. 1.350% 5/18/19 690 694 6 Fortive Corp. 1.800% 6/15/19 1,600 1,611 General Electric Capital Corp. 3.350% 10/17/16 17 17 General Electric Capital Corp. 2.900% 1/9/17 17 17 General Electric Capital Corp. 5.400% 2/15/17 17 17 General Electric Capital Corp. 2.450% 3/15/17 132 133 General Electric Capital Corp. 5.625% 9/15/17 17 18 General Electric Co. 5.250% 12/6/17 300 318 John Deere Capital Corp. 1.850% 9/15/16 25 25 John Deere Capital Corp. 1.050% 10/11/16 16 16 John Deere Capital Corp. 1.050% 12/15/16 16 16 John Deere Capital Corp. 2.000% 1/13/17 25 25 John Deere Capital Corp. 1.400% 3/15/17 25 25 John Deere Capital Corp. 1.125% 6/12/17 135 135 John Deere Capital Corp. 2.800% 9/18/17 25 26 John Deere Capital Corp. 1.200% 10/10/17 870 873 John Deere Capital Corp. 1.950% 1/8/19 500 510 Lockheed Martin Corp. 2.125% 9/15/16 275 276 Precision Castparts Corp. 1.250% 1/15/18 950 954 United Technologies Corp. 5.375% 12/15/17 515 546 Communication (1.0%) America Movil SAB de CV 2.375% 9/8/16 1,250 1,251 AT&T Inc. 2.400% 3/15/17 600 605 AT&T Inc. 1.700% 6/1/17 1,000 1,004 Comcast Cable Communications LLC 8.875% 5/1/17 46 49 Comcast Corp. 6.500% 1/15/17 46 47 23 Ultra-Short-Term Bond Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Comcast Corp. 6.300% 11/15/17 2,395 2,558 Orange SA 2.750% 2/6/19 800 823 S&P Global Inc. 2.500% 8/15/18 500 508 Verizon Communications Inc. 3.650% 9/14/18 1,500 1,575 Consumer Cyclical (2.0%) American Honda Finance Corp. 1.125% 10/7/16 214 214 American Honda Finance Corp. 0.950% 5/5/17 400 400 American Honda Finance Corp. 1.550% 12/11/17 400 403 AutoZone Inc. 1.625% 4/21/19 1,450 1,459 6 BMW US Capital LLC 1.500% 4/11/19 800 805 6 Daimler Finance North America LLC 2.625% 9/15/16 180 180 6 Daimler Finance North America LLC 1.600% 8/3/17 400 402 Ford Motor Credit Co. LLC 4.250% 2/3/17 300 305 Ford Motor Credit Co. LLC 6.625% 8/15/17 989 1,040 Ford Motor Credit Co. LLC 1.684% 9/8/17 288 289 Ford Motor Credit Co. LLC 5.000% 5/15/18 300 317 6 Harley-Davidson Financial Services Inc. 2.700% 3/15/17 553 558 6 Harley-Davidson Financial Services Inc. 1.550% 11/17/17 2,500 2,508 Lowe’s Cos. Inc. 1.625% 4/15/17 108 109 6 Nissan Motor Acceptance Corp. 1.950% 9/12/17 500 504 6 Nissan Motor Acceptance Corp. 2.350% 3/4/19 1,515 1,544 6 Nissan Motor Acceptance Corp. 2.000% 3/8/19 1,250 1,264 PACCAR Financial Corp. 1.750% 8/14/18 290 294 Toyota Motor Credit Corp. 1.750% 5/22/17 400 403 Toyota Motor Credit Corp. 1.375% 1/10/18 400 402 Toyota Motor Credit Corp. 1.200% 4/6/18 1,000 1,003 Toyota Motor Credit Corp. 1.400% 5/20/19 1,000 1,006 Visa Inc. 1.200% 12/14/17 1,000 1,004 Walgreens Boots Alliance Inc. 1.750% 5/30/18 1,500 1,512 Consumer Noncyclical (3.4%) AbbVie Inc. 1.800% 5/14/18 450 454 AbbVie Inc. 2.000% 11/6/18 800 810 Actavis Funding SCS 1.300% 6/15/17 1,100 1,098 Actavis Funding SCS 2.350% 3/12/18 114 115 Actavis Inc. 1.875% 10/1/17 39 39 Agilent Technologies Inc. 6.500% 11/1/17 116 122 Altria Group Inc. 9.700% 11/10/18 670 795 Amgen Inc. 2.500% 11/15/16 55 55 Amgen Inc. 2.125% 5/15/17 58 59 Amgen Inc. 5.850% 6/1/17 58 60 Anheuser-Busch InBev Finance Inc. 1.900% 2/1/19 2,500 2,539 AstraZeneca plc 5.900% 9/15/17 1,280 1,348 Baxalta Inc. 2.000% 6/22/18 250 250 Biogen Inc. 6.875% 3/1/18 1,500 1,636 6 Cargill Inc. 1.900% 3/1/17 2,459 2,475 Celgene Corp. 1.900% 8/15/17 370 373 Clorox Co. 5.950% 10/15/17 700 741 Coca-Cola Femsa SAB de CV 2.375% 11/26/18 2,750 2,799 Covidien International Finance SA 6.000% 10/15/17 400 424 Gilead Sciences Inc. 3.050% 12/1/16 1,239 1,248 Gilead Sciences Inc. 1.850% 9/4/18 500 509 GlaxoSmithKline Capital plc 1.500% 5/8/17 265 266 Hershey Co. 1.600% 8/21/18 1,500 1,516 24 Ultra-Short-Term Bond Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) JM Smucker Co. 1.750% 3/15/18 1,000 1,007 Kraft Foods Group Inc. 2.250% 6/5/17 2,000 2,018 Newell Brands Inc. 2.600% 3/29/19 1,200 1,234 Philip Morris International Inc. 1.250% 8/11/17 1,000 1,003 Reynolds American Inc. 2.300% 6/12/18 600 610 6 Roche Holdings Inc. 1.350% 9/29/17 1,000 1,005 Stryker Corp. 1.300% 4/1/18 1,200 1,201 Teva Pharmaceutical Finance Netherlands III BV 1.400% 7/20/18 1,800 1,805 Zimmer Biomet Holdings Inc. 2.000% 4/1/18 750 755 Energy (3.1%) BP Capital Markets plc 1.375% 5/10/18 2,500 2,505 Chevron Corp. 1.344% 11/9/17 2,000 2,009 Chevron Corp. 1.345% 11/15/17 2,500 2,512 Chevron Corp. 4.950% 3/3/19 1,250 1,364 ConocoPhillips Co. 1.050% 12/15/17 3,500 3,486 El Paso Natural Gas Co. LLC 5.950% 4/15/17 17 17 Enterprise Products Operating LLC 6.300% 9/15/17 170 179 Enterprise Products Operating LLC 1.650% 5/7/18 700 704 EOG Resources Inc. 5.625% 6/1/19 1,250 1,376 Exxon Mobil Corp. 1.439% 3/1/18 3,000 3,020 Kinder Morgan Energy Partners LP 6.000% 2/1/17 17 17 Kinder Morgan Energy Partners LP 5.950% 2/15/18 17 18 Kinder Morgan Inc. 7.000% 6/15/17 17 18 Kinder Morgan Inc. 2.000% 12/1/17 17 17 Occidental Petroleum Corp. 1.500% 2/15/18 1,350 1,355 Shell International Finance BV 1.125% 8/21/17 500 501 Shell International Finance BV 1.250% 11/10/17 1,500 1,503 Shell International Finance BV 1.375% 5/10/19 3,400 3,406 6 Southern Natural Gas Co. LLC 5.900% 4/1/17 17 17 Total Capital International SA 1.500% 2/17/17 687 689 Total Capital International SA 1.550% 6/28/17 187 188 Total Capital SA 2.125% 8/10/18 3,000 3,054 Technology (1.1%) Apple Inc. 1.700% 2/22/19 750 763 Corning Inc. 1.500% 5/8/18 300 300 Equifax Inc. 6.300% 7/1/17 1,950 2,036 Fidelity National Information Services Inc. 1.450% 6/5/17 1,105 1,105 Fidelity National Information Services Inc. 2.000% 4/15/18 400 402 6 Hewlett Packard Enterprise Co. 2.450% 10/5/17 1,000 1,012 6 Hewlett Packard Enterprise Co. 2.850% 10/5/18 950 975 Intel Corp. 1.950% 10/1/16 214 214 Total System Services Inc. 2.375% 6/1/18 1,500 1,509 Tyco Electronics Group SA 6.550% 10/1/17 1,140 1,209 Tyco Electronics Group SA 2.375% 12/17/18 315 317 Transportation (0.4%) Canadian National Railway Co. 5.850% 11/15/17 345 366 6 ERAC USA Finance LLC 6.375% 10/15/17 628 664 Ryder System Inc. 2.500% 3/1/17 275 277 Ryder System Inc. 2.500% 3/1/18 1,000 1,014 4 UAL 2009-2A Pass Through Trust 9.750% 7/15/18 1,462 1,509 116,437 25 Ultra-Short-Term Bond Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Utilities (3.7%) Electric (3.6%) Arizona Public Service Co. 6.250% 8/1/16 420 420 Baltimore Gas & Electric Co. 5.900% 10/1/16 54 54 Berkshire Hathaway Energy Co. 5.750% 4/1/18 1,691 1,815 CMS Energy Corp. 6.550% 7/17/17 589 619 CMS Energy Corp. 5.050% 2/15/18 39 41 Commonwealth Edison Co. 5.950% 8/15/16 54 54 Commonwealth Edison Co. 1.950% 9/1/16 54 54 Commonwealth Edison Co. 6.150% 9/15/17 454 480 Consolidated Edison Co. of New York Inc. 7.125% 12/1/18 900 1,021 Consumers Energy Co. 5.500% 8/15/16 119 119 Consumers Energy Co. 5.150% 2/15/17 1,835 1,878 Consumers Energy Co. 5.650% 9/15/18 121 132 Consumers Energy Co. 6.125% 3/15/19 125 141 Duke Energy Carolinas LLC 7.000% 11/15/18 723 816 Duke Energy Florida LLC 5.800% 9/15/17 661 696 Duke Energy Florida LLC 5.650% 6/15/18 50 54 Edison International 3.750% 9/15/17 1,200 1,236 6 EDP Finance BV 6.000% 2/2/18 1,500 1,583 6 Emera US Finance LP 2.150% 6/15/19 250 254 Entergy Louisiana LLC 6.500% 9/1/18 580 639 Exelon Corp. 1.550% 6/9/17 600 601 Georgia Power Co. 5.700% 6/1/17 650 675 Georgia Power Co. 1.950% 12/1/18 285 290 MidAmerican Energy Co. 5.300% 3/15/18 1,000 1,064 National Rural Utilities Cooperative Finance Corp. 10.375% 11/1/18 1,764 2,120 Oncor Electric Delivery Co. LLC 5.000% 9/30/17 802 837 Oncor Electric Delivery Co. LLC 6.800% 9/1/18 40 44 Oncor Electric Delivery Co. LLC 2.150% 6/1/19 700 713 Pacific Gas & Electric Co. 5.625% 11/30/17 1,555 1,643 Pacific Gas & Electric Co. 8.250% 10/15/18 1,400 1,605 PECO Energy Co. 1.200% 10/15/16 870 871 Southern California Edison Co. 1.250% 11/1/17 295 296 Southern Co. 1.550% 7/1/18 1,210 1,219 TECO Finance Inc. 6.572% 11/1/17 58 61 5 TECO Finance Inc. 1.265% 4/10/18 100 99 Union Electric Co. 6.400% 6/15/17 3,964 4,152 Virginia Electric & Power Co. 5.950% 9/15/17 3,300 3,479 Xcel Energy Inc. 1.200% 6/1/17 300 300 Natural Gas (0.1%) Atmos Energy Corp. 8.500% 3/15/19 1,280 1,503 33,678 Total Corporate Bonds (Cost $275,240) 276,456 Sovereign Bonds (U.S. Dollar-Denominated) (1.4%) CNOOC Nexen Finance 2014 ULC 1.625% 4/30/17 800 801 Corp. Andina de Fomento 7.790% 3/1/17 200 207 Export-Import Bank of Korea 3.750% 10/20/16 200 201 Export-Import Bank of Korea 4.000% 1/11/17 500 506 Export-Import Bank of Korea 1.750% 2/27/18 50 50 Korea Development Bank 4.000% 9/9/16 1,000 1,003 Korea Development Bank 2.250% 8/7/17 200 202 6 Majapahit Holding BV 7.250% 6/28/17 1,250 1,313 26 Ultra-Short-Term Bond Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) North American Development Bank 2.300% 10/10/18 300 306 Province of Ontario 1.600% 9/21/16 400 401 Republic of Colombia 7.375% 1/27/17 1,900 1,957 Republic of Korea 5.125% 12/7/16 3,000 3,045 Republic of Poland 6.375% 7/15/19 1,000 1,139 Statoil ASA 3.125% 8/17/17 200 204 Statoil ASA 1.200% 1/17/18 300 300 United Mexican States 5.625% 1/15/17 1,400 1,428 Total Sovereign Bonds (Cost $13,031) 13,063 Taxable Municipal Bonds (0.2%) Illinois GO 5.365% 3/1/17 1,400 1,430 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue 2010-EGSL 3.220% 2/1/21 222 226 Total Taxable Municipal Bonds (Cost $1,656) 1,656 Shares Temporary Cash Investment (6.1%) Money Market Fund (6.1%) 7 Vanguard Market Liquidity Fund (Cost $54,938) 0.561% 54,937,534 54,938 Total Investments (99.9%) (Cost $896,268) 897,607 Amount ($000) Other Assets and Liabilities (0.1%) Other Assets Investment in Vanguard 63 Receivables for Investment Securities Sold 1,799 Receivables for Accrued Income 2,827 Receivables for Capital Shares Issued 4,938 Other Assets 10 Total Other Assets 9,637 Liabilities Payables for Investment Securities Purchased (7,070) Payables for Capital Shares Redeemed (969) Payables for Distributions (173) Payables to Vanguard (95) Other Liabilities (641) Total Liabilities (8,948) Net Assets (100%) 898,296 27 Ultra-Short-Term Bond Fund At July 31, 2016, net assets consisted of: Amount ($000) Paid-in Capital Undistributed Net Investment Income 21 Accumulated Net Realized Losses Unrealized Appreciation (Depreciation) Investment Securities Futures Contracts Net Assets Investor SharesNet Assets Applicable to 6,429,318 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareInvestor Shares $10.01 Admiral SharesNet Assets Applicable to 41,641,733 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareAdmiral Shares $20.03  See Note A in Notes to Financial Statements. 1 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 2 Securities with a value of $502,000 have been segregated as initial margin for open futures contracts. 3 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 4 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 5 Adjustable-rate security. 6 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2016, the aggregate value of these securities was $186,026,000, representing 20.7% of net assets. 7 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. GOGeneral Obligation Bond. See accompanying Notes, which are an integral part of the Financial Statements. 28 Ultra-Short-Term Bond Fund Statement of Operations Six Months Ended July 31, 2016 ($000) Investment Income Income Interest 1 4,216 Total Income 4,216 Expenses The Vanguard Group—Note B Investment Advisory Services 35 Management and Administrative—Investor Shares 44 Management and Administrative—Admiral Shares 258 Marketing and Distribution—Investor Shares 8 Marketing and Distribution—Admiral Shares 33 Custodian Fees 12 Shareholders’ Reports—Investor Shares 2 Shareholders’ Reports—Admiral Shares 2 Total Expenses 394 Net Investment Income 3,822 Realized Net Gain (Loss) Investment Securities Sold 152 Futures Contracts (206) Foreign Currencies and Forward Currency Contracts (5) Realized Net Gain (Loss) (59) Change in Unrealized Appreciation (Depreciation) Investment Securities 1,687 Futures Contracts (252) Change in Unrealized Appreciation (Depreciation) 1,435 Net Increase (Decrease) in Net Assets Resulting from Operations 5,198 1 Interest income from an affiliated company of the fund was $288,000. See accompanying Notes, which are an integral part of the Financial Statements. 29 Ultra-Short-Term Bond Fund Statement of Changes in Net Assets February 10, Six Months Ended 2015 1 to July 31, January 31, 2016 2016 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 3,822 2,254 Realized Net Gain (Loss) (59) (61) Change in Unrealized Appreciation (Depreciation) 1,435 (398) Net Increase (Decrease) in Net Assets Resulting from Operations 5,198 1,795 Distributions Net Investment Income Investor Shares (291) (201) Admiral Shares (3,546) (2,017) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (3,837) (2,218) Capital Share Transactions Investor Shares 16,907 47,379 Admiral Shares 367,616 465,456 Net Increase (Decrease) from Capital Share Transactions 384,523 512,835 Total Increase (Decrease) 385,884 512,412 Net Assets Beginning of Period 512,412 — End of Period 2 898,296 512,412 1 Commencement of subscription period for the fund. 2 Net Assets—End of Period includes undistributed (overdistributed) net investment income of $21,000 and $36,000. See accompanying Notes, which are an integral part of the Financial Statements. 30 Ultra-Short-Term Bond Fund Financial Highlights Investor Shares Six Months Feb. 10, Ended 2015 1 to July 31, Jan. 31, For a Share Outstanding Throughout Each Period 2016 2016 Net Asset Value, Beginning of Period $9.99 $10.00 Investment Operations Net Investment Income . 050 . 054 Net Realized and Unrealized Gain (Loss) on Investments .020 (.010) Total from Investment Operations .070 .044 Distributions Dividends from Net Investment Income (.050) (.054) Distributions from Realized Capital Gains — — Total Distributions (.050) (.054) Net Asset Value, End of Period $10.01 $9.99 Total Return 2 0.70% 0.44% Ratios/Supplemental Data Net Assets, End of Period (Millions) $64 $47 Ratio of Total Expenses to Average Net Assets 0.21% 0.20% 3 Ratio of Net Investment Income to Average Net Assets 1.07% 0.66% 3 Portfolio Turnover Rate 82% 24% The expense ratio, net investment income ratio, and turnover rate for the current period have been annualized. 1 Subscription period for the fund was February 10, 2015, to February 23, 2015, during which time all assets were held in money market instruments. Performance measurement began February 24, 2015, at a net asset value of $10.00. 2 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 3 Annualized. See accompanying Notes, which are an integral part of the Financial Statements. 31 Ultra-Short-Term Bond Fund Financial Highlights Admiral Shares Six Months Feb. 10, Ended 2015 1 to July 31, Jan. 31, For a Share Outstanding Throughout Each Period 2016 2016 Net Asset Value, Beginning of Period $19.98 $20.00 Investment Operations Net Investment Income .109 .122 Net Realized and Unrealized Gain (Loss) on Investments .051 (.021) Total from Investment Operations .160 .101 Distributions Dividends from Net Investment Income (.110) (.121) Distributions from Realized Capital Gains — — Total Distributions (.110) (.121) Net Asset Value, End of Period $20.03 $19.98 Total Return 2 0.80% 0.51% Ratios/Supplemental Data Net Assets, End of Period (Millions) $834 $465 Ratio of Total Expenses to Average Net Assets 0.11% 0.12% 3 Ratio of Net Investment Income to Average Net Assets 1.17% 0.74% 3 Portfolio Turnover Rate 82% 24% The expense ratio, net investment income ratio, and turnover rate for the current period have been annualized. 1 Subscription period for the fund was February 10, 2015, to February 23, 2015, during which time all assets were held in money market instruments. Performance measurement began February 24, 2015, at a net asset value of $20.00. 2 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 3 Annualized. See accompanying Notes, which are an integral part of the Financial Statements. 32 Ultra-Short-Term Bond Fund Notes to Financial Statements Vanguard Ultra-Short-Term Bond Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. Certain of the fund’s investments are in corporate debt instruments; the issuers’ abilities to meet their obligations may be affected by economic developments in their respective industries. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds and temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearing-house, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended July 31, 2016, the fund’s average investments in long and short futures contracts represented 4% and 5% of net assets, respectively, based on the average of aggregate settlement values at each quarter-end during the period. 33 Ultra-Short-Term Bond Fund 3. Forward Currency Contracts: The fund enters into forward currency contracts to protect the value of securities and related receivables and payables against changes in future foreign exchange rates. The fund’s risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. The fund mitigates its counterparty risk by entering into forward currency contracts only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. The master netting arrangements provide that, in the event of a counterparty’s default (including bankruptcy), the fund may terminate the forward currency contracts, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any assets pledged as collateral for open contracts are noted in the Statement of Net Assets. The value of collateral received or pledged is compared daily to the value of the forward currency contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The notional amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized forward currency contract gains (losses). During the six months ended July 31, 2016, the fund’s average investment in forward currency contracts represented less than 1% of net assets, based on the average of notional amounts at each quarter-end during the period. The fund had no open forward currency contracts at July 31, 2016. 4. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for its open federal income tax year (January 31, 2016), and for the period ended July 31, 2016, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 5. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 6. Credit Facility: The fund and certain other funds managed by The Vanguard Group (“Vanguard”) participate in a $3.1 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the fund’s regulatory and contractual borrowing restrictions. The participating funds are 34 Ultra-Short-Term Bond Fund charged administrative fees and an annual commitment fee of 0.10% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the fund’s board of trustees and included in Management and Administrative expenses on the fund’s Statement of Operations. Any borrowings under this facility bear interest at a rate based upon the higher of the one-month London Interbank Offered Rate, federal funds effective rate, or overnight bank funding rate plus an agreed-upon spread. The fund had no borrowings outstanding at July 31, 2016, or at any time during the period then ended. 7. Other: Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. In accordance with the terms of a Funds’ Service Agreement (the “FSA”) between Vanguard and the fund, Vanguard furnishes to the fund investment advisory, corporate management, administrative, marketing, and distribution services at Vanguard’s cost of operations (as defined by the FSA). These costs of operations are allocated to the fund based on methods and guidelines approved by the board of trustees. Vanguard does not require reimbursement in the current period for certain costs of operations (such as deferred compensation/benefits and risk/insurance costs); the fund’s liability for these costs of operations is included in Payables to Vanguard on the Statement of Net Assets. Upon the request of Vanguard, the fund may invest up to 0.40% of its net assets as capital in Vanguard. At July 31, 2016, the fund had contributed to Vanguard capital in the amount of $63,000, representing 0.01% of the fund’s net assets and 0.03% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and employees, respectively, of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). 35 Ultra-Short-Term Bond Fund The following table summarizes the market value of the fund’s investments as of July 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 219,160 — Asset-Backed/Commercial Mortgage-Backed Securities — 326,200 6,134 Corporate Bonds — 276,456 — Sovereign Bonds — 13,063 — Taxable Municipal Bonds — 1,656 — Temporary Cash Investments 54,938 — — Futures Contracts—Assets 1 10 — — Futures Contracts—Liabilities 1 (127) — — Total 54,821 836,535 6,134 1 Represents variation margin on the last day of the reporting period. D. At July 31, 2016, the fair values of derivatives were reflected in the Statement of Net Assets as follows: Interest Rate Currency Contracts Contracts Total Statement of Net Assets Caption ($000) ($000) ($000) Other Assets 10 — 10 Other Liabilities (127) — (127) Realized net gain (loss) and the change in unrealized appreciation (depreciation) on derivatives for the six months ended July 31, 2016, were: Interest Rate Currency Contracts Contracts Total Realized Net Gain (Loss) on Derivatives ($000) ($000) ($000) Futures Contracts (206) — (206) Forward Currency Contracts — (5) (5) Realized Net Gain (Loss) on Derivatives (206) (5) (211) Change in Unrealized Appreciation (Depreciation) on Derivatives Futures Contracts (252) — (252) Forward Currency Contracts — — — Change in Unrealized Appreciation (Depreciation) on Derivatives (252) — (252) 36 Ultra-Short-Term Bond Fund E. At July 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 5-Year U.S. Treasury Note September 2016 (255) (31,114) (329) Eurodollar Futures December 2016 115 28,510 24 2-Year U.S. Treasury Note September 2016 (50) (10,950) 3 (302) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. F. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes. These differences will reverse at some time in the future. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at January 31, 2016, the fund had available capital losses totaling $111,000 that may be carried forward indefinitely to offset future net capital gains. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending January 31, 2017; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. At July 31, 2016, the cost of investment securities for tax purposes was $896,268,000. Net unrealized appreciation of investment securities for tax purposes was $1,339,000, consisting of unrealized gains of $2,100,000 on securities that had risen in value since their purchase and $761,000 in unrealized losses on securities that had fallen in value since their purchase. G. During the six months ended July 31, 2016, the fund purchased $261,741,000 of investment securities and sold $52,135,000 of investment securities, other than U.S. government securities and temporary cash investments. Purchases and sales of U.S. government securities were $185,505,000 and $141,243,000, respectively. 37 Ultra-Short-Term Bond Fund H. Capital share transactions for each class of shares were: Six Months Ended February 10, 2015 1 to July 31, 2016 January 31, 2016 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 39,625 3,961 90,641 9,068 Issued in Lieu of Cash Distributions 262 26 186 19 Redeemed (22,980) (2,297) (43,448) (4,348) Net Increase (Decrease)—Investor Shares 16,907 1,690 47,379 4,739 Admiral Shares Issued 490,349 24,495 604,240 30,224 Issued in Lieu of Cash Distributions 3,036 152 1,789 90 Redeemed (125,769) (6,284) (140,573) (7,035) Net Increase (Decrease) —Admiral Shares 367,616 18,363 465,456 23,279 1 Commencement of subscription period for the fund. I. Management has determined that no material events or transactions occurred subsequent to July 31, 2016, that would require recognition or disclosure in these financial statements. 38 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 39 Six Months Ended July 31, 2016 Beginning Ending Expenses Account Value Account Value Paid During Ultra-Short-Term Bond Fund 1/31/2016 7/31/2016 Period Based on Actual Fund Return Investor Shares $1,000.00 $1,007.02 $1.05 Admiral Shares 1,000.00 1,008.03 0.55 Based on Hypothetical 5% Yearly Return Investor Shares $1,000.00 $1,023.82 $1.06 Admiral Shares 1,000.00 1,024.32 0.55 The calculations are based on expenses incurred in the most recent six-month period. The fund’s annualized six-month expense ratios for that period are 0.21% for Investor Shares and 0.11% for Admiral Shares. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period (182/366). 40 Trustees Approve Advisory Arrangement The board of trustees of Vanguard Ultra-Short-Term Bond Fund has renewed the fund’s investment advisory arrangement with The Vanguard Group, Inc. (Vanguard)—through its Fixed Income Group. The board determined that renewing the fund’s advisory arrangement was in the best interests of the fund and its shareholders. The board based its decision upon an evaluation of the advisor’s investment staff, portfolio management process, and performance. The trustees considered the factors discussed below, among others. However, no single factor determined whether the board approved the arrangement. Rather, it was the totality of the circumstances that drove the board’s decision. Nature, extent, and quality of services The board reviewed the quality of the investment management services provided to the fund since its inception in 2015. The board considered that Vanguard has been managing investments for more than three decades. The Fixed Income Group adheres to a sound, disciplined investment management process; the team has considerable experience, stability, and depth. The board concluded that Vanguard’s experience, stability, depth, and performance, among other factors, warranted approval of the advisory arrangement. Investment performance The board considered the fund’s performance since its inception in 2015, including any periods of outperformance or underperformance relative to a benchmark index and peer group. The board concluded that the performance was such that the advisory arrangement should continue. Information about the fund’s most recent performance can be found in the Performance Summary section of this report. Cost The board concluded that the fund’s expense ratio was well below the average expense ratio charged by funds in its peer group and that the fund’s advisory fee rate was also well below its peer-group average. Information about the fund’s expenses appears in the About Your Fund’s Expenses section of this report as well as in the Financial Statements section. The board does not conduct a profitability analysis of Vanguard, because of Vanguard’s unique “at-cost” structure. Unlike most other mutual fund management companies, Vanguard is owned by the funds it oversees, and produces “profits” only in the form of reduced expenses for fund shareholders. The benefit of economies of scale The board concluded that the fund’s at-cost arrangement with Vanguard ensures that the fund will realize economies of scale as it grows, with the cost to shareholders declining as fund assets increase. The board will consider whether to renew the advisory arrangement again after a one-year period. 41 Glossary 30-Day SEC Yield. A fund’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the fund’s security holdings in the previous 30 days are used to calculate the fund’s hypothetical net income for that period, which is then annualized and divided by the fund’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the fund’s actual experience. As a result, the fund’s income distributions may be higher or lower than implied by the SEC yield. Average Coupon. The average interest rate paid on the fixed income securities held by a fund. It is expressed as a percentage of face value. Average Duration. An estimate of how much the value of the bonds held by a fund will fluctuate in response to a change in interest rates. To see how the value could change, multiply the average duration by the change in rates. If interest rates rise by 1 percentage point, the value of the bonds in a fund with an average duration of five years would decline by about 5%. If rates decrease by a percentage point, the value would rise by 5%. Average Effective Maturity. The average length of time until fixed income securities held by a fund reach maturity and are repaid, taking into consideration the possibility that the issuer may call the bond before its maturity date. The figure reflects the proportion of fund assets represented by each security; it also reflects any futures contracts held. In general, the longer the average effective maturity, the more a fund’s share price will fluctuate in response to changes in market interest rates. Credit Quality. Credit-quality ratings are measured on a scale that generally ranges from AAA (highest) to D (lowest). U.S. Treasury, U.S. Agency, and U.S. Agency mortgage-backed securities appear under “U.S. Government.” Credit-quality ratings are obtained from Moody’s and S&P, and the higher rating for each issue is shown. ”Not Rated” is used to classify securities for which a rating is not available. Not rated securities include a fund’s investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Yield to Maturity. The rate of return an investor would receive if the fixed income securities held by a fund were held to their maturity dates. 42 Vanguard Ultra-Short-Term Bond Fund is not sponsored, endorsed, issued, sold or promoted by Barclays Capital Inc. or any of its affiliates (“Barclays”). Barclays makes no representation or warranty, express or implied, to the owners or purchasers of Vanguard Ultra-Short-Term Bond Fund or any member of the public regarding the advisability of investing in securities generally or in Vanguard Ultra-Short-Term Bond Fund particularly or the ability of the Barclays Index to track general bond market performance. Barclays has not passed on the legality or suitability of the Vanguard Ultra-Short-Term Bond Fund with respect to any person or entity. Barclays’ only relationship to Vanguard and Vanguard Ultra-Short-Term Bond Fund is the licensing of the Barclays Index which is determined, composed and calculated by Barclays without regard to Vanguard or the Vanguard Ultra-Short-Term Bond Fund or any owners or purchasers of the Vanguard Ultra-Short-Term Bond Fund. Barclays has no obligation to take the needs of Vanguard, Vanguard Ultra-Short-Term Bond Fund or the owners of Vanguard Ultra-Short-Term Bond Fund into consideration in determining, composing or calculating the Barclays Index. Barclays is not responsible for and has not participated in the determination of the timing of, prices at, or quantities of Vanguard Ultra-Short-Term Bond Fund to be issued. Barclays has no obligation or liability in connection with the administration, marketing or trading of the Vanguard Ultra-Short-Term Bond Fund. BARCLAYS SHALL HAVE NO LIABILITY TO THIRD PARTIES FOR THE QUALITY, ACCURACY AND/OR COMPLETENESS OF THE INDEX OR ANY DATA INCLUDED THEREIN OR FOR INTERRUPTIONS IN THE DELIVERY OF THE INDEX. BARCLAYS MAKES NO WARRANTY, EXPRESS OR IMPLIED, AS TO RESULTS TO BE OBTAINED BY OWNERS OF THE VANGUARD ULTRA-SHORTTERM BOND FUND OR ANY OTHER PERSON OR ENTITY FROM THE USE OF THE INDEX OR ANY DATA INCLUDED THEREIN IN CONNECTION WITH THE RIGHTS LICENSED HEREUNDER OR FOR ANY OTHER USE. BARCLAYS RESERVES THE RIGHT TO CHANGE THE METHODS OF CALCULATION OR PUBLICATION, OR TO CEASE THE CALCULATION OR PUBLICATION OF THE BARCLAYS U.S. TREASURY BELLWETHERS: 1 YEAR INDEX, AND BARCLAYS SHALL NOT BE LIABLE FOR ANY MISCALCULATION OF OR ANY INCORRECT, DELAYED OR INTERRUPTED PUBLICATION WITH RESPECT TO THE BARCLAYS U.S. TREASURY BELLWETHERS: 1 YEAR INDEX. BARCLAYS MAKES NO EXPRESS OR IMPLIED WARRANTIES, AND HEREBY EXPRESSLY DISCLAIMS ALL WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE WITH RESPECT TO THE INDEX OR ANY DATA INCLUDED THEREIN. BARCLAYS SHALL NOT BE LIABLE FOR ANY DAMAGES, INCLUDING, WITHOUT LIMITATION, ANY INDIRECT OR CONSEQUENTIAL DAMAGES RESULTING FROM THE USE OF THE INDEX OR ANY DATA INCLUDED THEREIN. © 2016 Barclays. Used with Permission. Source: Barclays Global Family of Indices. Copyright 2016, Barclays. All rights reserved. 43 The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 198 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 F. William McNabb III Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Years and Other Experience: Chairman of the Board of The Vanguard Group, Inc., and of each of the investment companies served by The Vanguard Group, since January 2010; Director of The Vanguard Group since 2008; Chief Executive Officer and President of The Vanguard Group, and of each of the investment companies served by The Vanguard Group, since 2008; Director of Vanguard Marketing Corporation; Managing Director of The Vanguard Group (1995–2008). IndependentTrustees Emerson U. Fullwood Born 1948. Trustee Since January 2008. Principal Occupation(s) During the Past Five Years and Other Experience: Executive Chief Staff and Marketing Officer for North America and Corporate Vice President (retired 2008) of Xerox Corporation (document management products and services); Executive in Residence and 2009–2010 Distinguished Minett Professor at the Rochester Institute of Technology; Lead Director of SPX FLOW, Inc. (multi-industry manufacturing); Director of the United Way of Rochester, the University of Rochester Medical Center, Monroe Community College Foundation, North Carolina A&T University, and Roberts Wesleyan College. Rajiv L. Gupta Born 1945. Trustee Since December 2001. 2 Principal Occupation(s) During the Past Five Years and Other Experience: Chairman and Chief Executive Officer (retired 2009) and President (2006–2008) of Rohm and Haas Co. (chemicals); Director of Tyco International plc (diversified manufacturing and services), HP Inc. (printer and personal computer manufacturing), and Delphi Automotive plc (automotive components); Senior Advisor at New Mountain Capital. Amy Gutmann Born 1949. Trustee Since June 2006. Principal Occupation(s) During the Past Five Years and Other Experience: President of the University of Pennsylvania; Christopher H. Browne Distinguished Professor of Political Science, School of Arts and Sciences, and Professor of Communication, Annenberg School for Communication, with secondary faculty appointments in the Department of Philosophy, School of Arts and Sciences, and at the Graduate School of Education, University of Pennsylvania; Trustee of the National Constitution Center; Chair of the Presidential Commission for the Study of Bioethical Issues. JoAnn Heffernan Heisen Born 1950. Trustee Since July 1998. Principal Occupation(s) During the Past Five Years and Other Experience: Corporate Vice President and Chief Global Diversity Officer (retired 2008) and Member of the Executive Committee (1997–2008) of Johnson & Johnson (pharmaceuticals/medical devices/consumer products); Director of Skytop Lodge Corporation (hotels) and the Robert Wood Johnson Foundation; Member of the Advisory Board of the Institute for Women’s Leadership at Rutgers University. F. Joseph Loughrey Born 1949. Trustee Since October 2009. Principal Occupation(s) During the Past Five Years and Other Experience: President and Chief Operating Officer (retired 2009) of Cummins Inc. (industrial machinery); Chairman of the Board of Hillenbrand, Inc. (specialized consumer services), and of Oxfam America; Director of SKF AB (industrial machinery), Hyster-Yale Materials Handling, Inc. (forklift trucks), the Lumina Foundation for Education, and the V Foundation for Cancer Research; Member of the Advisory Council for the College of Arts and Letters and of the Advisory Board to the Kellogg Institute for International Studies, both at the University of Notre Dame. Mark Loughridge Born 1953. Trustee Since March 2012. Principal Occupation(s) During the Past Five Years and Other Experience: Senior Vice President and Chief Financial Officer (retired 2013) at IBM (information technology services); Fiduciary Member of IBMs Retirement Plan Committee (20042013); Director of the Dow Chemical Company; Member of the Council on Chicago Booth. Scott C. Malpass Born 1962. Trustee Since March 2012. Principal Occupation(s) During the Past Five Years and Other Experience: Chief Investment Officer and Vice President at the University of Notre Dame; Assistant Professor of Finance at the Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee, the Board of Advisors for Spruceview Capital Partners, and the Investment Advisory Committee of Major League Baseball; Board Member of TIFF Advisory Services, Inc., and Catholic Investment Services, Inc. (investment advisors). André F. Perold Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years and Other Experience: George Gund Professor of Finance and Banking, Emeritus at the Harvard Business School (retired 2011); Chief Investment Officer and Managing Partner of HighVista Strategies LLC (private investment firm); Director of Rand Merchant Bank; Overseer of the Museum of Fine Arts Boston. Peter F. Volanakis Born 1955. Trustee Since July 2009. Principal Occupation(s) During the Past Five Years and Other Experience: President and Chief Operating Officer (retired 2010) of Corning Incorporated (communications equipment); Chairman of the Board of Trustees of Colby-Sawyer College; Member of the Advisory Board of the Norris Cotton Cancer Center. Executive Officers Glenn Booraem Born 1967. Treasurer Since May 2015. Principal Occupation(s) During the Past Five Years and Other Experience: Principal of The Vanguard Group, Inc.; Treasurer of each of the investment companies served by The Vanguard Group; Controller of each of the investment companies served by The Vanguard Group (20102015); Assistant Controller of each of the investment companies served by The Vanguard Group (20012010). Thomas J. Higgins Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Years and Other Experience: Principal of The Vanguard Group, Inc.; Chief Financial Officer of each of the investment companies served by The Vanguard Group; Treasurer of each of the investment companies served by The Vanguard Group (19982008). Peter Mahoney Born 1974. Controller Since May 2015. Principal Occupation(s) During the Past Five Years and Other Experience: Head of Global Fund Accounting at The Vanguard Group, Inc.; Controller of each of the investment companies served by The Vanguard Group; Head of International Fund Services at The Vanguard Group (20082014). Heidi Stam Born 1956. Secretary Since July 2005. Principal Occupation(s) During the Past Five Years and Other Experience: Managing Director of The Vanguard Group, Inc.; General Counsel of The Vanguard Group; Secretary of The Vanguard Group and of each of the investment companies served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation. Vanguard Senior Management Team Mortimer J. Buckley James M. Norris Kathleen C. Gubanich Thomas M. Rampulla Martha G. King Glenn W. Reed John T. Marcante Karin A. Risi Chris D. McIsaac Michael Rollings Chairman Emeritus and Senior Advisor John J. Brennan Chairman, 19962009 Chief Executive Officer and President, 19962008 Founder John C. Bogle Chairman and Chief Executive Officer, 19741996 1 Mr. McNabb is considered an interested person, as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 Direct Investor Account Services > 800-662-2739 Institutional Investor Services > 800-523-1036 Text Telephone for People Who Are Deaf or Hard of Hearing > 800-749-7273 This material may be used in conjunction with the offering of shares of any Vanguard fund only if preceded or accompanied by the fund’s current prospectus. All comparative mutual fund data are from Lipper, a Thomson Reuters Company, or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via email addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2016 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q14922 092016 Item 2 : Code of Ethics. Not Applicable. Item 3 : Audit Committee Financial Expert. Not Applicable. Item 4 : Principal Accountant Fees and Services. (a) Audit Fees. Not Applicable. Item 5 : Audit Committee of Listed Registrants. Not Applicable. Item 6 : Investments. Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (17.2%) U.S. Government Securities (17.1%) 1 United States Treasury Inflation Indexed Bonds 2.375% 1/15/17 926,238 1,114,610 United States Treasury Inflation Indexed Bonds 0.125% 4/15/17 1,736,207 1,836,386 United States Treasury Inflation Indexed Bonds 0.125% 4/15/21 483,343 499,725 United States Treasury Inflation Indexed Bonds 0.625% 1/15/26 792,223 844,903 United States Treasury Inflation Indexed Bonds 0.125% 7/15/26 19,072 19,407 United States Treasury Note/Bond 0.625% 6/30/17 253,600 253,679 United States Treasury Note/Bond 0.750% 6/30/17 353,300 353,798 United States Treasury Note/Bond 0.500% 7/31/17 176,000 175,808 United States Treasury Note/Bond 0.625% 7/31/17 12,400 12,404 United States Treasury Note/Bond 1.000% 9/15/17 200,000 200,844 United States Treasury Note/Bond 0.875% 10/15/17 150,000 150,468 United States Treasury Note/Bond 1.000% 3/15/18 68,000 68,382 United States Treasury Note/Bond 1.000% 9/15/18 58,250 58,641 1,2,3 United States Treasury Note/Bond 1.250% 11/15/18 271,750 275,147 United States Treasury Note/Bond 1.250% 12/15/18 72,800 73,733 United States Treasury Note/Bond 1.500% 12/31/18 311,400 317,335 United States Treasury Note/Bond 1.125% 1/15/19 422,900 427,129 United States Treasury Note/Bond 1.250% 1/31/19 211,000 213,836 United States Treasury Note/Bond 0.750% 2/15/19 737,700 738,275 United States Treasury Note/Bond 1.500% 2/28/19 190,000 193,800 United States Treasury Note/Bond 1.000% 3/15/19 376,900 379,610 United States Treasury Note/Bond 1.625% 3/31/19 350,000 358,204 United States Treasury Note/Bond 0.875% 4/15/19 410,000 411,538 United States Treasury Note/Bond 0.875% 5/15/19 118,000 118,443 United States Treasury Note/Bond 0.875% 6/15/19 123,000 123,423 United States Treasury Note/Bond 1.625% 6/30/19 40,000 41,000 United States Treasury Note/Bond 1.000% 8/31/19 185,250 186,465 United States Treasury Note/Bond 1.625% 6/30/20 75,000 77,039 United States Treasury Note/Bond 1.625% 7/31/20 76,000 78,078 United States Treasury Note/Bond 1.625% 11/30/20 77,000 79,141 United States Treasury Note/Bond 1.625% 5/15/26 14,485 14,709 9,695,960 Conventional Mortgage-Backed Securities (0.0%) 4,5 Fannie Mae Pool 6.000% 12/1/16–5/1/17 238 242 4,5 Fannie Mae Pool 6.500% 9/1/16 7 7 4,5 Freddie Mac Gold Pool 6.000% 3/1/17–4/1/17 166 169 418 Nonconventional Mortgage-Backed Securities (0.1%) 4,5,6 Fannie Mae Pool 2.344% 12/1/32 376 386 4,5,6 Fannie Mae Pool 2.435% 7/1/32 363 388 4,5,6 Fannie Mae Pool 2.465% 9/1/32 26 28 4,5,6 Fannie Mae Pool 2.500% 9/1/32 221 233 4,5,6 Fannie Mae Pool 2.535% 8/1/33 4,276 4,452 4,5,6 Fannie Mae Pool 2.680% 6/1/33 2,811 2,939 4,5,6 Fannie Mae Pool 2.687% 7/1/33 3,257 3,354 4,5,6 Fannie Mae Pool 2.781% 5/1/33 2,129 2,267 4,5,6 Fannie Mae Pool 2.788% 2/1/37 1,576 1,675 4,5,6 Fannie Mae Pool 2.797% 8/1/37 639 662 4,5,6 Fannie Mae Pool 3.028% 5/1/33 409 437 4,5,6 Freddie Mac Non Gold Pool 2.500% 8/1/32 806 835 4,5,6 Freddie Mac Non Gold Pool 2.504% 9/1/32 58 63 4,5,6 Freddie Mac Non Gold Pool 2.550% 8/1/37 2,220 2,305 4,5,6 Freddie Mac Non Gold Pool 2.556% 8/1/32 718 770 4,5,6 Freddie Mac Non Gold Pool 2.643% 9/1/32 853 874 4,5,6 Freddie Mac Non Gold Pool 2.711% 8/1/33 733 778 4,5,6 Freddie Mac Non Gold Pool 2.823% 10/1/32 460 490 4,5,6 Freddie Mac Non Gold Pool 2.836% 1/1/33 497 538 4,5,6 Freddie Mac Non Gold Pool 3.086% 2/1/33 290 300 23,774 Total U.S. Government and Agency Obligations (Cost $9,710,843) 9,720,152 1 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Asset-Backed/Commercial Mortgage-Backed Securities (22.5%) 4 Ally Auto Receivables Trust 2015-1 1.750% 5/15/20 4 Ally Auto Receivables Trust 2015-1 2.260% 10/15/20 4 Ally Master Owner Trust Series 2012-5 1.540% 9/15/19 Ally Master Owner Trust Series 2014-1 0.951% 1/15/19 4 Ally Master Owner Trust Series 2014-1 1.290% 1/15/19 4 Ally Master Owner Trust Series 2014-3 1.330% 3/15/19 American Express Credit Account Secured Note Trust 2012-4 1.031% 5/15/20 American Homes 4 Rent 2014-SFR1 1.482% 6/17/31 American Homes 4 Rent 2014-SFR1 1.832% 6/17/31 American Homes 4 Rent 2014-SFR2 3.786% 10/17/36 American Homes 4 Rent 2014-SFR2 4.290% 10/17/36 American Homes 4 Rent 2014-SFR3 3.678% 12/17/36 American Homes 4 Rent 2015-SFR1 3.467% 4/17/52 American Homes 4 Rent 2015-SFR2 3.732% 10/17/45 American Homes 4 Rent 2015-SFR2 4.295% 10/17/45 Americold 2rust Series 2010-ARTA 4.954% 1/14/29 Americold 2rust Series 2010-ARTA 6.811% 1/14/29 4 AmeriCredit Automobile Receivables Trust 2013-1 1.570% 1/8/19 4 AmeriCredit Automobile Receivables Trust 2013-2 1.790% 3/8/19 4 AmeriCredit Automobile Receivables Trust 2013-3 2.380% 6/10/19 4 AmeriCredit Automobile Receivables Trust 2013-3 3.000% 7/8/19 4 AmeriCredit Automobile Receivables Trust 2013-4 2.720% 9/9/19 4 AmeriCredit Automobile Receivables Trust 2013-4 3.310% 10/8/19 4 AmeriCredit Automobile Receivables Trust 2013-5 2.290% 11/8/19 4 AmeriCredit Automobile Receivables Trust 2013-5 2.860% 12/9/19 4 AmeriCredit Automobile Receivables Trust 2014-1 2.150% 3/9/20 4 AmeriCredit Automobile Receivables Trust 2014-2 2.180% 6/8/20 4 AmeriCredit Automobile Receivables Trust 2015-3 1.540% 3/9/20 4 AmeriCredit Automobile Receivables Trust 2015-3 2.080% 9/8/20 4 AmeriCredit Automobile Receivables Trust 2015-3 2.730% 3/8/21 4 AmeriCredit Automobile Receivables Trust 2015-3 3.340% 8/8/21 4 AmeriCredit Automobile Receivables Trust 2016-1 1.810% 10/8/20 4 AmeriCredit Automobile Receivables Trust 2016-1 2.890% 1/10/22 4 AmeriCredit Automobile Receivables Trust 2016-1 3.590% 2/8/22 4 AmeriCredit Automobile Receivables Trust 2016-2 1.600% 11/9/20 4 AmeriCredit Automobile Receivables Trust 2016-2 2.210% 5/10/21 4 AmeriCredit Automobile Receivables Trust 2016-2 2.870% 11/8/21 4 AmeriCredit Automobile Receivables Trust 2016-2 3.650% 5/9/22 AOA 2015-1177 Mortgage Trust 2.957% 12/13/29 Applebee's Funding LLC/IHOP Funding LLC 2014-1 4.277% 9/5/44 ARI Fleet Lease Trust 2015-A 1.670% 9/15/23 ARL Second LLC 2014-1A 2.920% 6/15/44 Aventura Mall Trust 2013-AVM 3.743% 12/5/32 Avis Budget Rental Car Funding AESOP LLC 2013-1A 1.920% 9/20/19 Avis Budget Rental Car Funding AESOP LLC 2013-2A 2.970% 2/20/20 Avis Budget Rental Car Funding AESOP LLC 2015-1A 2.500% 7/20/21 Avis Budget Rental Car Funding AESOP LLC 2015-2A 2.630% 12/20/21 Avis Budget Rental Car Funding AESOP LLC 2016-1A 2.990% 6/20/22 Avis Budget Rental Car Funding AESOP LLC 2016-2 2.720% 11/20/22 BAMLL Commercial Mortgage Securities Trust 2012- PARK 2.959% 12/10/30 4 Banc of America Commercial Mortgage Trust 2006-5 5.415% 9/10/47 4 Banc of America Commercial Mortgage Trust 2006-6 5.347% 10/10/45 4 Banc of America Commercial Mortgage Trust 2007-2 5.573% 4/10/49 4 Banc of America Commercial Mortgage Trust 2008-1 6.183% 2/10/51 4 Banc of America Commercial Mortgage Trust 2008-1 6.227% 2/10/51 4 Banc of America Commercial Mortgage Trust 2015- UBS7 3.705% 9/15/48 4 Banc of America Commercial Mortgage Trust 2015- UBS7 4.366% 9/15/48 2 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4 Banc of America Commercial Mortgage Trust 2015- UBS7 4.366% 9/15/48 Banc of America Funding 2006-H Trust 2.998% 9/20/46 4 Banc of America Mortgage 2003-F Trust 3.094% 7/25/33 4 Bank of America Mortgage 2002-J Trust 3.737% 9/25/32 19 18 Bank of America Student Loan Trust 2010-1A 1.514% 2/25/43 7 Bank of Montreal 1.750% 6/15/21 Bank of Nova Scotia 1.850% 4/14/20 Bank of Nova Scotia 1.875% 4/26/21 Beacon Container Finance LLC 2012-1A 3.720% 9/20/27 Bear Stearns ARM Trust 2006-4 2.856% 10/25/36 Bear Stearns ARM Trust 2007-3 3.133% 5/25/47 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR16 5.720% 6/11/40 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR17 5.650% 6/11/50 BMW Floorplan Master Owner Trust 2015-1A 0.981% 7/15/20 4 BMW Vehicle Lease Trust 2015-2 1.550% 2/20/19 Brazos Higher Education Authority Inc. Series 2005-3 0.840% 6/25/26 Brazos Higher Education Authority Inc. Series 2011-1 1.462% 2/25/30 4 Cabela's Credit Card Master Note Trust 2015-1A 2.260% 3/15/23 Cabela's Credit Card Master Note Trust 2015-2 1.151% 7/17/23 Cabelas Credit Card Master Note Trust 2016-1 0.998% 6/15/22 CAL Funding II Ltd. Series 2012-1A 3.470% 10/25/27 CAL Funding II Ltd. Series 2013-1A 3.350% 3/27/28 California Republic Auto Receivables Trust 2015-4 2.580% 6/15/21 4 California Republic Auto Receivables Trust 2016-2 1.560% 7/15/20 4 California Republic Auto Receivables Trust 2016-2 1.830% 12/15/21 4 California Republic Auto Receivables Trust 2016-2 2.520% 5/16/22 4 California Republic Auto Receivables Trust 2016-2 3.510% 3/15/23 7 Canadian Imperial Bank of Commerce 2.250% 7/21/20 4 Capital Auto Receivables Asset Trust 2013-1 1.290% 4/20/18 4 Capital Auto Receivables Asset Trust 2013-1 1.740% 10/22/18 4 Capital Auto Receivables Asset Trust 2013-3 3.690% 2/20/19 4 Capital Auto Receivables Asset Trust 2013-4 1.470% 7/20/18 4 Capital Auto Receivables Asset Trust 2013-4 2.060% 10/22/18 4 Capital Auto Receivables Asset Trust 2013-4 2.670% 2/20/19 4 Capital Auto Receivables Asset Trust 2013-4 3.220% 5/20/19 4 Capital Auto Receivables Asset Trust 2014-1 1.690% 10/22/18 4 Capital Auto Receivables Asset Trust 2014-1 2.220% 1/22/19 4 Capital Auto Receivables Asset Trust 2014-1 2.840% 4/22/19 4 Capital Auto Receivables Asset Trust 2014-1 3.390% 7/22/19 4 Capital Auto Receivables Asset Trust 2015-3 1.940% 1/21/20 4 Capital Auto Receivables Asset Trust 2015-3 2.130% 5/20/20 4 Capital Auto Receivables Asset Trust 2015-3 2.430% 9/21/20 4 Capital Auto Receivables Asset Trust 2015-3 2.900% 12/21/20 4 Capital Auto Receivables Asset Trust 2016-2 1.630% 1/20/21 4 Capital Auto Receivables Asset Trust 2016-2 3.160% 11/20/23 Capital One Multi-Asset Execution Trust 2014-A3 0.861% 1/18/22 4 Capital One Multi-asset Execution Trust 2015-A4 2.750% 5/15/25 4 Capital One Multi-asset Execution Trust 2015-A8 2.050% 8/15/23 Capital One Multi-Asset Execution Trust 2016-A2 1.111% 2/15/24 CARDS II Trust 2016-1A 1.207% 7/15/21 4 Carmax Auto Owner Trust 2013-3 2.850% 2/18/20 4 Carmax Auto Owner Trust 2014-1 1.690% 8/15/19 4 Carmax Auto Owner Trust 2014-1 1.930% 11/15/19 4 Carmax Auto Owner Trust 2015-1 1.830% 7/15/20 4 Carmax Auto Owner Trust 2015-2 3.040% 11/15/21 4 Carmax Auto Owner Trust 2015-3 1.980% 2/16/21 4 Carmax Auto Owner Trust 2015-3 2.280% 4/15/21 4 Carmax Auto Owner Trust 2015-3 2.680% 6/15/21 4 Carmax Auto Owner Trust 2016-2 2.160% 12/15/21 4 Carmax Auto Owner Trust 2016-2 3.250% 11/15/22 4 Carmax Auto Owner Trust 2016-3 2.200% 6/15/22 3 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4 Carmax Auto Owner Trust 2016-3 2.940% 1/17/23 4,050 4,043 4 CenterPoint Energy Transition Bond Co. IV LLC 2012-1 2.161% 10/15/21 21,400 21,842 4,7 CFCRE Commercial Mortgage Trust 2011-C2 5.623% 12/15/47 14,930 17,714 4 CFCRE Commercial Mortgage Trust 2016-C4 3.283% 5/10/58 25,640 27,358 4,6 Chase Issuance Trust 2007-C1 0.941% 4/15/19 30,415 30,354 4,6 Chase Issuance Trust 2016-A1 0.891% 5/17/21 4,782 4,782 4,7 Chesapeake Funding II LLC 2016-2A 1.880% 6/15/28 90,360 90,481 4 CHL Mortgage Pass-Through Trust 2003-HYB3 2.978% 11/19/33 1,137 1,073 4,8 CHL Mortgage Pass-Through Trust 2006-HYB1 2.787% 3/20/36 12,309 9,760 4,8 CHL Mortgage Pass-Through Trust 2007-HYB2 2.931% 2/25/47 14,117 10,626 4,7 Chrysler Capital Auto Receivables Trust 2013-AA 1.830% 3/15/19 3,961 3,962 4,7 Chrysler Capital Auto Receivables Trust 2013-AA 2.280% 7/15/19 4,785 4,802 4,7 Chrysler Capital Auto Receivables Trust 2013-AA 2.930% 8/17/20 5,185 5,207 4,7 Chrysler Capital Auto Receivables Trust 2014-AA 2.280% 11/15/19 10,230 10,281 4,7 Chrysler Capital Auto Receivables Trust 2014-BA 3.440% 8/16/21 700 694 4,7 Chrysler Capital Auto Receivables Trust 2015-BA 2.260% 10/15/20 16,900 17,062 4,7 Chrysler Capital Auto Receivables Trust 2015-BA 2.700% 12/15/20 6,525 6,524 4,7 Chrysler Capital Auto Receivables Trust 2015-BA 3.260% 4/15/21 10,155 10,315 4,7 Chrysler Capital Auto Receivables Trust 2015-BA 4.170% 1/16/23 15,545 15,684 4,7 Chrysler Capital Auto Receivables Trust 2016-AA 2.880% 2/15/22 5,040 5,070 4,7 Chrysler Capital Auto Receivables Trust 2016-AA 4.220% 2/15/23 26,030 26,141 4,7 Cit Equipment Collateral 2013-VT1 1.130% 7/20/20 1,462 1,461 4,6 Citibank Credit Card Issuance Trust 2008-A7 1.862% 5/20/20 49,891 50,868 4 Citibank Credit Card Issuance Trust 2014-A1 2.880% 1/23/23 5,400 5,726 4 Citibank Credit Card Issuance Trust 2014-A6 2.150% 7/15/21 70,915 72,759 4 Citigroup Commercial Mortgage Trust 2012-GC8 3.024% 9/10/45 5,980 6,380 4,7 Citigroup Commercial Mortgage Trust 2012-GC8 3.683% 9/10/45 2,100 2,271 4 Citigroup Commercial Mortgage Trust 2013-GC11 1.987% 4/10/46 3,810 3,839 4 Citigroup Commercial Mortgage Trust 2013-GC11 3.093% 4/10/46 6,100 6,497 4 Citigroup Commercial Mortgage Trust 2013-GC15 3.161% 9/10/46 22,986 23,652 4 Citigroup Commercial Mortgage Trust 2013-GC15 3.942% 9/10/46 7,270 7,890 4 Citigroup Commercial Mortgage Trust 2014-GC19 4.023% 3/10/47 13,410 15,057 4 Citigroup Commercial Mortgage Trust 2014-GC21 3.477% 5/10/47 6,190 6,686 4 Citigroup Commercial Mortgage Trust 2014-GC21 3.575% 5/10/47 6,872 7,530 4 Citigroup Commercial Mortgage Trust 2014-GC21 3.855% 5/10/47 39,719 44,205 4 Citigroup Commercial Mortgage Trust 2014-GC23 3.622% 7/10/47 25,545 28,231 4 Citigroup Commercial Mortgage Trust 2014-GC23 3.863% 7/10/47 12,426 13,629 4 Citigroup Commercial Mortgage Trust 2014-GC23 4.175% 7/10/47 5,394 5,956 4 Citigroup Commercial Mortgage Trust 2014-GC23 4.453% 7/10/47 6,380 6,691 4 Citigroup Commercial Mortgage Trust 2014-GC25 3.372% 10/10/47 15,230 16,425 4 Citigroup Commercial Mortgage Trust 2014-GC25 3.635% 10/10/47 39,390 43,163 4 Citigroup Commercial Mortgage Trust 2014-GC25 4.345% 10/10/47 6,146 6,887 4 Citigroup Commercial Mortgage Trust 2014-GC25 4.532% 10/10/47 1,035 1,080 4 Citigroup Commercial Mortgage Trust 2015-GC27 2.944% 2/10/48 8,880 9,294 4 Citigroup Commercial Mortgage Trust 2015-GC27 3.137% 2/10/48 38,271 40,526 4 Citigroup Commercial Mortgage Trust 2015-GC31 3.762% 6/10/48 22,325 24,799 4 Citigroup Commercial Mortgage Trust 2015-GC33 3.778% 9/10/58 21,935 24,410 4 Citigroup Commercial Mortgage Trust 2015-GC33 4.571% 9/10/58 8,000 9,125 4 Citigroup Commercial Mortgage Trust 2015-GC33 4.571% 9/10/58 4,000 4,205 4 Citigroup Commercial Mortgage Trust 2016-C1 3.209% 5/10/49 19,240 20,449 4 Citigroup Commercial Mortgage Trust 2016-P4 2.902% 7/10/49 3,286 3,385 4,8 Citigroup Mortgage Loan Trust 2007-AR8 3.114% 7/25/37 1,100 1,014 4,7 CKE Restaurant Holdings Inc. 2013-1A 4.474% 3/20/43 22,545 22,687 4,7 CLI Funding V LLC 2013-1A 2.830% 3/18/28 17,625 16,886 4 COBALT CMBS Commercial Mortgage Trust 2007-C2 5.484% 4/15/47 22,030 22,369 4,6,7 Colony American Homes 2014-1 1.632% 5/17/31 12,160 12,075 4,6,7 Colony American Homes 2014-1 1.832% 5/17/31 15,545 15,295 4,6,7 Colony American Homes 2014-2 1.801% 7/17/31 12,850 12,623 4,6,7 Colony American Homes 2015-1 1.682% 7/17/32 11,335 11,235 4,6,7 Colony American Homes 2015-1 1.982% 7/17/32 821 811 4,6,7 Colony Starwood Homes 2016-1 Trust 1.982% 7/17/33 8,500 8,535 4,6,7 Colony Starwood Homes 2016-1 Trust 2.632% 7/17/33 3,740 3,762 4 COMM 2006-C8 Mortgage Trust 5.292% 12/10/46 19,755 19,919 4 COMM 2006-C8 Mortgage Trust 5.306% 12/10/46 23,660 23,731 4 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4 COMM 2007-C9 Mortgage Trust 5.813% 12/10/49 22,798 23,405 4 COMM 2012-CCRE2 Mortgage Trust 3.147% 8/15/45 2,925 3,134 4 COMM 2012-CCRE2 Mortgage Trust 3.791% 8/15/45 4,100 4,490 4 COMM 2012-CCRE3 Mortgage Trust 2.822% 10/15/45 23,195 24,378 4 COMM 2012-CCRE4 Mortgage Trust 2.853% 10/15/45 10,825 11,426 4 COMM 2012-CCRE4 Mortgage Trust 3.251% 10/15/45 1,990 2,118 4 COMM 2012-CCRE5 Mortgage Trust 2.771% 12/10/45 2,640 2,777 4 COMM 2013-CCRE10 Mortgage Trust 2.972% 8/10/46 19,839 20,295 4 COMM 2013-CCRE10 Mortgage Trust 3.795% 8/10/46 9,520 10,253 4 COMM 2013-CCRE11 Mortgage Trust 3.983% 10/10/46 13,320 14,956 4 COMM 2013-CCRE11 Mortgage Trust 4.258% 10/10/46 43,975 50,079 4 COMM 2013-CCRE12 Mortgage Trust 3.623% 10/10/46 14,650 15,718 4 COMM 2013-CCRE12 Mortgage Trust 4.046% 10/10/46 40,601 45,924 4 COMM 2013-CCRE13 Mortgage Trust 4.194% 11/10/23 26,695 30,478 4 COMM 2013-CCRE13 Mortgage Trust 4.751% 12/10/23 4,517 5,222 4 COMM 2013-CCRE13 Mortgage Trust 4.751% 12/10/23 8,240 8,899 4,7 COMM 2013-CCRE6 Mortgage Trust 3.397% 3/10/46 2,380 2,492 4 COMM 2013-CCRE8 Mortgage Trust 3.612% 6/10/46 38,814 42,697 4 COMM 2013-CCRE9 Mortgage Trust 4.233% 7/10/45 24,875 28,454 4,7 COMM 2013-CCRE9 Mortgage Trust 4.257% 7/10/45 11,250 12,667 4,7 COMM 2013-CCRE9 Mortgage Trust 4.257% 7/10/45 12,690 13,207 4 COMM 2013-LC13 Mortgage Trust 3.009% 8/10/46 21,393 21,981 4,7 COMM 2013-LC13 Mortgage Trust 3.774% 8/10/46 10,688 11,528 4 COMM 2013-LC13 Mortgage Trust 4.205% 8/10/46 13,605 15,523 4,7 COMM 2013-LC13 Mortgage Trust 4.557% 8/10/46 18,565 21,191 4 COMM 2013-LC6 Mortgage Trust 2.941% 1/10/46 4,100 4,347 4,7 COMM 2013-SFS Mortgage Trust 2.987% 4/12/35 5,490 5,754 4,7 COMM 2014-277P Mortgage Trust 3.611% 8/10/49 29,250 32,389 4 COMM 2014-CCRE14 Mortgage Trust 3.743% 2/10/47 5,375 5,781 4 COMM 2014-CCRE14 Mortgage Trust 4.236% 2/10/47 10,110 11,568 4 COMM 2014-CCRE15 Mortgage Trust 2.928% 2/10/47 16,800 17,248 4 COMM 2014-CCRE15 Mortgage Trust 4.074% 2/10/47 17,040 19,304 4 COMM 2014-CCRE15 Mortgage Trust 4.426% 2/10/47 13,450 15,295 4 COMM 2014-CCRE15 Mortgage Trust 4.713% 2/10/47 9,735 11,020 4 COMM 2014-CCRE17 Mortgage Trust 3.977% 5/10/47 47,271 53,227 4 COMM 2014-CCRE17 Mortgage Trust 4.174% 5/10/47 27,380 30,758 4 COMM 2014-CCRE17 Mortgage Trust 4.735% 5/10/47 10,175 11,106 4 COMM 2014-CCRE18 Mortgage Trust 3.452% 7/15/47 10,600 11,259 4 COMM 2014-CCRE18 Mortgage Trust 3.828% 7/15/47 28,019 31,257 4 COMM 2014-CCRE20 Mortgage Trust 3.590% 11/10/47 33,125 36,317 4 COMM 2014-CCRE21 Mortgage Trust 3.528% 12/10/47 29,227 32,065 4 COMM 2014-LC17 Mortgage Trust 3.917% 10/10/47 11,570 12,945 4 COMM 2015-CCRE22 Mortgage Trust 3.309% 3/10/48 36,015 38,851 4 COMM 2015-CCRE24 Mortgage Trust 3.445% 8/10/55 10,030 10,777 4 COMM 2015-CCRE24 Mortgage Trust 3.696% 8/10/55 19,415 21,531 4 COMM 2015-CCRE25 Mortgage Trust 3.759% 8/10/48 30,051 33,380 4 COMM 2015-CCRE26 Mortgage Trust 3.630% 10/10/48 28,350 31,110 4 COMM 2015-CCRE27 Mortgage Trust 3.612% 10/10/48 16,875 18,617 4 COMM 2015-CCRE27 Mortgage Trust 4.472% 10/10/48 8,118 8,435 4 COMM 2015-LC19 Mortgage Trust 3.040% 2/10/48 4,330 4,581 4 COMM 2015-LC19 Mortgage Trust 3.183% 2/10/48 18,400 19,737 7 Commonwealth Bank of Australia 2.000% 6/18/19 19,400 19,688 7 Commonwealth Bank of Australia 2.125% 7/22/20 38,330 39,054 4,7 Core Industrial Trust 2015-TEXW 3.077% 2/10/34 42,700 45,014 4 Credit Suisse Commercial Mortgage Trust Series 2008- C1 6.065% 2/15/41 34,764 36,554 4 CSAIL 2015-C1 Commercial Mortgage Trust 3.505% 4/15/50 14,528 15,927 4 CSAIL 2015-C2 Commercial Mortgage Trust 3.504% 6/15/57 42,350 46,163 4 CSAIL 2015-C3 Commercial Mortgage Trust 3.718% 8/15/48 32,925 36,380 4 CSAIL 2015-C3 Commercial Mortgage Trust 4.111% 8/15/48 9,780 10,807 4 CSAIL 2015-C3 Commercial Mortgage Trust 4.361% 8/15/48 10,600 10,969 4 CSAIL 2015-C4 Commercial Mortgage Trust 3.808% 11/15/48 39,572 43,998 4 CSAIL 2016-C5 Commercial Mortgage Trust 4.538% 11/15/48 7,660 8,147 4,7 DB Master Finance LLC 2015-1A 3.262% 2/20/45 10,346 10,438 5 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4 DBJPM 16-C1 Mortgage Trust 3.352% 5/10/49 2,050 2,010 4 Discover Card Execution Note Trust 2012-A6 1.670% 1/18/22 114,300 115,702 4,6 Discover Card Execution Note Trust 2013-A1 0.781% 8/17/20 21,430 21,434 4 Discover Card Execution Note Trust 2014-A4 2.120% 12/15/21 50,450 51,626 4 Discover Card Execution Note Trust 2015-A4 2.190% 4/17/23 47,660 49,061 4,7 Drive Auto Receivables Trust 2015-AA 2.280% 6/17/19 15,513 15,562 4,7 Drive Auto Receivables Trust 2015-AA 3.060% 5/17/21 8,060 8,138 4,7 Drive Auto Receivables Trust 2015-AA 4.120% 7/15/22 5,860 5,931 4,7 Drive Auto Receivables Trust 2015-BA 1.300% 6/15/18 1,412 1,412 4,7 Drive Auto Receivables Trust 2015-BA 2.120% 6/17/19 7,210 7,220 4,7 Drive Auto Receivables Trust 2015-BA 2.760% 7/15/21 17,610 17,711 4,7 Drive Auto Receivables Trust 2015-BA 3.840% 7/15/21 10,490 10,605 4,7 Drive Auto Receivables Trust 2015-CA 2.230% 9/16/19 14,405 14,415 4,7 Drive Auto Receivables Trust 2015-CA 3.010% 5/17/21 21,610 21,794 4,7 Drive Auto Receivables Trust 2015-CA 4.200% 9/15/21 15,845 16,145 4,7 Drive Auto Receivables Trust 2015-DA 1.590% 12/17/18 21,900 21,911 4,7 Drive Auto Receivables Trust 2015-DA 2.590% 12/16/19 24,600 24,715 4,7 Drive Auto Receivables Trust 2015-DA 3.380% 11/15/21 24,600 25,060 4,7 Drive Auto Receivables Trust 2015-DA 4.590% 1/17/23 25,000 25,994 4,7 Drive Auto Receivables Trust 2016-AA 2.110% 5/15/19 32,980 33,089 4,7 Drive Auto Receivables Trust 2016-AA 3.910% 5/17/21 7,780 7,993 4,7 Drive Auto Receivables Trust 2016-BA 1.670% 7/15/19 5,400 5,400 4,7 Drive Auto Receivables Trust 2016-BA 2.560% 6/15/20 9,290 9,348 4,7 Drive Auto Receivables Trust 2016-BA 3.190% 7/15/22 15,770 15,966 4,7 Drive Auto Receivables Trust 2016-BA 4.530% 8/15/23 22,190 22,723 4,6,7 Edsouth Indenture No. 9 LLC 2015-1 1.288% 10/25/56 27,557 26,544 4,7 Enterprise Fleet Financing LLC Series 2015-1 1.740% 9/20/20 11,850 11,832 4,7 Enterprise Fleet Financing LLC Series 2015-2 2.090% 2/22/21 24,390 24,524 4,7 Enterprise Fleet Financing LLC Series 2016-2 2.040% 2/22/22 9,650 9,649 4,5,6 Fannie Mae Connecticut Avenue Securities 2015-C02 1.638% 5/25/25 2,806 2,807 4,5,6 Fannie Mae Connecticut Avenue Securities 2015-C02 1.688% 5/25/25 6,021 6,029 4,5,6 Fannie Mae Connecticut Avenue Securities 2015-C03 1.988% 7/25/25 11,051 11,082 4,5,6 Fannie Mae Connecticut Avenue Securities 2015-C03 1.988% 7/25/25 14,604 14,658 4,5,6 Fannie Mae Connecticut Avenue Securities 2015-C04 2.088% 4/25/28 18,537 18,564 4,5,6 Fannie Mae Connecticut Avenue Securities 2015-C04 2.188% 4/25/28 8,912 8,972 4,5,6 Fannie Mae Connecticut Avenue Securities 2016-C04 1.943% 1/25/29 7,130 7,130 4,8 First Horizon Mortgage Pass-Through Trust 2006-AR3 2.087% 11/25/36 9,761 8,534 8 First Horizon Mortgage Pass-Through Trust 2006-AR4 2.742% 1/25/37 20,527 18,009 4 Ford Credit Auto Lease Trust 2014-A 1.160% 8/15/17 7,546 7,546 4 Ford Credit Auto Lease Trust 2015-A 1.310% 8/15/18 8,390 8,401 4 Ford Credit Auto Lease Trust 2015-B 1.540% 2/15/19 16,775 16,763 4 Ford Credit Auto Lease Trust 2015-B 1.920% 3/15/19 16,270 16,097 4 Ford Credit Auto Owner Trust 2013-D 1.720% 7/15/19 12,800 12,839 4,7 Ford Credit Auto Owner Trust 2014-REV1 2.260% 11/15/25 20,918 21,300 4,7 Ford Credit Auto Owner Trust 2014-REV1 2.410% 11/15/25 9,831 9,870 4,7 Ford Credit Auto Owner Trust 2014-REV2 2.310% 4/15/26 32,410 33,081 4,7 Ford Credit Auto Owner Trust 2014-REV2 2.510% 4/15/26 7,475 7,537 4 Ford Credit Auto Owner Trust 2015-B 2.040% 10/15/20 12,700 12,842 4 Ford Credit Auto Owner Trust 2015-C 2.010% 3/15/21 12,035 12,159 4 Ford Credit Auto Owner Trust 2015-C 2.260% 3/15/22 5,380 5,456 4,7 Ford Credit Auto Owner Trust 2015-REV1 2.120% 7/15/26 22,750 23,077 4,7 Ford Credit Auto Owner Trust 2015-REV2 2.440% 1/15/27 61,000 62,576 4 Ford Credit Auto Owner Trust 2016-B 1.850% 9/15/21 7,040 7,052 4,7 Ford Credit Auto Owner Trust 2016-REV1 2.310% 8/15/27 23,690 24,185 4,7 Ford Credit Auto Owner Trust 2016-REV2 2.030% 12/15/27 78,040 78,508 4 Ford Credit Floorplan Master Owner Trust A Series 2012-2 1.920% 1/15/19 26,574 26,677 4 Ford Credit Floorplan Master Owner Trust A Series 2012-5 1.490% 9/15/19 117,285 117,599 4 Ford Credit Floorplan Master Owner Trust A Series 2012-5 1.690% 9/15/19 7,100 7,107 4 Ford Credit Floorplan Master Owner Trust A Series 2012-5 2.140% 9/15/19 8,550 8,592 6 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4 Ford Credit Floorplan Master Owner Trust A Series 2013-4 2.100% 6/15/20 6,180 6,224 4 Ford Credit Floorplan Master Owner Trust A Series 2013-4 2.290% 6/15/20 6,630 6,682 4 Ford Credit Floorplan Master Owner Trust A Series 2013-4 2.790% 6/15/20 2,650 2,664 4 Ford Credit Floorplan Master Owner Trust A Series 2014-1 1.400% 2/15/19 10,238 10,235 4 Ford Credit Floorplan Master Owner Trust A Series 2014-1 2.310% 2/15/21 4,473 4,524 4,6 Ford Credit Floorplan Master Owner Trust A Series 2014-2 0.981% 2/15/21 9,200 9,177 4 Ford Credit Floorplan Master Owner Trust A Series 2014-4 1.400% 8/15/19 68,275 68,394 4 Ford Credit Floorplan Master Owner Trust A Series 2015-2 1.980% 1/15/22 9,396 9,461 4 Ford Credit Floorplan Master Owner Trust A Series 2015-5 2.390% 8/15/22 72,600 74,947 4,6 Ford Credit Floorplan Master Owner Trust A Series 2016-3 1.103% 7/15/21 62,180 62,204 4,6 Ford Credit Floorplan Master Owner Trust A Series 2016-4 1.012% 7/15/20 48,100 48,111 4,5,6 Freddie Mac Structured Agency Credit Risk Debt Notes 2016-DNA2 1.738% 10/25/28 4,232 4,246 4,5,6 Freddie Mac Structured Agency Credit Risk Debt Notes 2016-DNA2 2.688% 10/25/28 2,570 2,592 4,5,6 Freddie Mac Structured Agency Credit Risk Debt Notes 2016-DNA3 1.588% 12/25/28 6,423 6,437 4,5,6 Freddie Mac Structured Agency Credit Risk Debt Notes 2016-DNA3 2.488% 12/25/28 6,490 6,555 4,7 FRS I LLC 2013-1A 1.800% 4/15/43 3,311 3,260 4,7 FRS I LLC 2013-1A 3.080% 4/15/43 28,303 27,715 4 GE Capital Credit Card Master Note Trust Series 2012-2 2.220% 1/15/22 72,000 73,354 4 GE Capital Credit Card Master Note Trust Series 2012-6 1.360% 8/17/20 89,890 90,010 4,6 GE Dealer Floorplan Master Note Trust Series 2012-2 1.237% 4/22/19 47,694 47,803 4,6 GE Dealer Floorplan Master Note Trust Series 2015-2 1.137% 1/20/22 21,530 21,468 4,7 GM Financial Automobile Leasing Trust 2014-1A 1.760% 5/21/18 7,900 7,912 4 GM Financial Automobile Leasing Trust 2015-1 1.730% 6/20/19 6,350 6,347 4 GM Financial Automobile Leasing Trust 2015-2 2.420% 7/22/19 6,120 6,188 4 GM Financial Automobile Leasing Trust 2015-2 2.990% 7/22/19 5,440 5,457 4 GM Financial Automobile Leasing Trust 2015-3 1.690% 3/20/19 22,980 23,111 4 GM Financial Automobile Leasing Trust 2015-3 1.810% 11/20/19 2,380 2,382 4 GM Financial Automobile Leasing Trust 2015-3 2.320% 11/20/19 3,550 3,579 4 GM Financial Automobile Leasing Trust 2015-3 2.980% 11/20/19 7,820 7,830 4 GM Financial Automobile Leasing Trust 2016-2 2.580% 3/20/20 6,500 6,496 4 GM Financial Leasing Trust 2015-3 3.480% 8/20/20 7,820 7,724 4 GMACM Mortgage Loan Trust 2005-AR6 3.078% 11/19/35 3,664 3,415 4,7 GMF Floorplan Owner Revolving Trust 2015-1 1.650% 5/15/20 58,850 58,535 4,7 GMF Floorplan Owner Revolving Trust 2015-1 1.970% 5/15/20 9,360 9,293 4,6,7 GMF Floorplan Owner Revolving Trust 2016-1 1.331% 5/17/21 43,520 43,584 4,7 GMF Floorplan Owner Revolving Trust 2016-1 2.410% 5/17/21 12,009 12,105 4,7 GMF Floorplan Owner Revolving Trust 2016-1 2.850% 5/17/21 8,830 8,875 4,7 Golden Credit Card Trust 2012-2A 1.770% 1/15/19 63,659 63,825 4,6,7 Golden Credit Card Trust 2015-1A 0.921% 2/15/20 59,900 59,801 4,7 Golden Credit Card Trust 2015-2A 2.020% 4/15/22 53,490 54,018 4,7 GRACE 2014-GRCE Mortgage Trust 3.369% 6/10/28 20,500 21,975 4,7 GreatAmerica Leasing Receivables Funding LLC Series 2013-1 1.160% 5/15/18 4,756 4,752 4,7 GreatAmerica Leasing Receivables Funding LLC Series 2015-1 2.020% 6/21/21 4,920 4,961 4,7 GS Mortgage Securities Trust 2010-C2 5.184% 12/10/43 3,530 3,986 4,7 GS Mortgage Securities Trust 2011-GC3 5.633% 3/10/44 2,280 2,534 4,7 GS Mortgage Securities Trust 2012-ALOHA 3.550% 4/10/34 32,716 35,530 4,7 GS Mortgage Securities Trust 2012-BWTR 2.954% 11/5/34 36,047 37,492 7 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4,7 GS Mortgage Securities Trust 2012-GC6 4.948% 1/10/45 1,000 1,135 4 GS Mortgage Securities Trust 2012-GCJ7 5.729% 5/10/45 7,150 7,946 4 GS Mortgage Securities Trust 2013-GC13 4.034% 7/10/46 22,170 25,187 4,7 GS Mortgage Securities Trust 2013-GC13 4.067% 7/10/46 5,650 5,849 4 GS Mortgage Securities Trust 2013-GCJ12 3.135% 6/10/46 12,580 13,424 4 GS Mortgage Securities Trust 2013-GCJ12 3.777% 6/10/46 8,250 8,876 4 GS Mortgage Securities Trust 2013-GCJ14 2.995% 8/10/46 21,619 22,124 4 GS Mortgage Securities Trust 2013-GCJ14 3.817% 8/10/46 8,192 8,828 4 GS Mortgage Securities Trust 2013-GCJ14 3.955% 8/10/46 16,880 18,890 4 GS Mortgage Securities Trust 2013-GCJ14 4.243% 8/10/46 49,405 56,317 4 GS Mortgage Securities Trust 2014-GC20 3.998% 4/10/47 40,613 45,359 4 GS Mortgage Securities Trust 2014-GC24 3.931% 9/10/47 41,628 46,523 4 GS Mortgage Securities Trust 2014-GC24 4.162% 9/10/47 13,246 14,752 4 GS Mortgage Securities Trust 2014-GC24 4.508% 9/10/47 10,665 12,119 4 GS Mortgage Securities Trust 2014-GC24 4.529% 9/10/47 17,556 18,509 4 GS Mortgage Securities Trust 2014-GC26 3.629% 11/10/47 18,190 20,009 4 GS Mortgage Securities Trust 2015-GC28 3.396% 2/10/48 40,515 43,582 4 GS Mortgage Securities Trust 2015-GC30 3.382% 5/10/50 24,410 26,413 4 GS Mortgage Securities Trust 2015-GC32 3.764% 7/10/48 30,570 34,037 4 GS Mortgage Securities Trust 2015-GC32 4.402% 7/10/48 6,520 7,407 4 GS Mortgage Securities Trust 2015-GC32 4.412% 7/10/48 2,850 2,962 4 GS Mortgage Securities Trust 2015-GC34 3.506% 10/10/48 27,880 30,162 4 GS Mortgage Securities Trust 2015-GC34 4.466% 10/10/48 12,080 13,622 4 GS Mortgage Securities Trust 2015-GC34 4.655% 10/10/48 12,080 12,771 7 GTP Acquisition Partners I LLC 3.482% 6/16/25 26,340 26,538 4,7 Hertz Vehicle Financing LLC 2011-1A 3.290% 3/25/18 55,039 55,415 4,7 Hertz Vehicle Financing LLC 2013-1A 1.830% 8/25/19 60,810 60,707 4,7 Hertz Vehicle Financing LLC 2015-3 2.670% 9/25/21 13,570 13,785 4,7 Hertz Vehicle Financing LLC 2016-2 2.950% 3/25/22 37,300 38,230 4,7 Hertz Vehicle Financing LLC 2016-3 2.270% 7/25/20 27,570 27,676 4,7 Hertz Vehicle Financing LLC 2016-4 2.650% 7/25/22 35,410 35,770 4,7 Hilton USA Trust 2013-HLT 2.662% 11/5/30 15,740 15,842 4,7 Hilton USA Trust 2013-HLT 3.367% 11/5/30 16,365 16,488 4,7 Hilton USA Trust 2013-HLT 3.714% 11/5/30 7,365 7,422 4,7 Houston Galleria Mall Trust 2015-HGLR 3.087% 3/5/37 30,910 32,202 4,7 Hudsons Bay Simon JV Trust 2015-HB7 3.914% 8/5/34 14,750 15,710 4,7 Hyundai Auto Lease Securitization Trust 2014-A 1.300% 7/16/18 8,800 8,795 4,7 Hyundai Auto Lease Securitization Trust 2014-B 1.540% 12/17/18 10,100 10,078 4,7 Hyundai Auto Lease Securitization Trust 2015-A 1.650% 8/15/19 21,000 21,057 4,7 Hyundai Auto Lease Securitization Trust 2015-A 2.070% 11/15/19 21,250 21,278 4,7 Hyundai Auto Lease Securitization Trust 2015-B 2.210% 5/15/20 16,395 16,504 4,7 Hyundai Auto Lease Securitization Trust 2016-A 1.800% 12/16/19 12,330 12,335 4 Hyundai Auto Receivables Trust 2012-B 1.950% 10/15/18 8,051 8,053 4 Hyundai Auto Receivables Trust 2013-B 2.480% 9/16/19 9,790 9,875 4 Hyundai Auto Receivables Trust 2013-C 2.480% 3/15/19 6,500 6,545 4 Hyundai Auto Receivables Trust 2013-C 3.090% 1/15/20 5,470 5,546 4 Hyundai Auto Receivables Trust 2014-A 2.020% 8/15/19 8,350 8,324 4 Hyundai Auto Receivables Trust 2014-A 2.530% 7/15/20 5,710 5,692 4 Hyundai Auto Receivables Trust 2014-B 2.100% 11/15/19 10,050 10,038 4 Hyundai Auto Receivables Trust 2015-C 2.150% 11/15/21 3,510 3,548 4 Hyundai Auto Receivables Trust 2015-C 2.550% 11/15/21 8,360 8,506 4,7 Hyundai Floorplan Master Owner Trust Series 2016-1A 1.810% 3/15/21 16,000 16,023 4,7 Icon Brands Holdings LLC 2012-1 4.229% 1/25/43 14,692 13,230 6 Illinois Student Assistance Commission Series 2010-1 1.765% 4/25/22 9,526 9,534 4,6,7 Invitation Homes 2014-SFR1 Trust 1.982% 6/17/31 29,351 29,274 4,6,7 Invitation Homes 2014-SFR2 Trust 1.582% 9/17/31 11,481 11,416 4,6,7 Invitation Homes 2014-SFR2 Trust 2.082% 9/17/31 8,980 8,931 4,6,7 Invitation Homes 2015-SFR2 Trust 1.828% 6/17/32 7,366 7,339 4,6,7 Invitation Homes 2015-SFR2 Trust 2.128% 6/17/32 2,850 2,820 4,6,7 Invitation Homes 2015-SFR3 Trust 2.193% 8/17/32 3,200 3,176 4,7 Irvine Core Office Trust 2013-IRV 3.173% 5/15/48 14,450 15,421 4 John Deere Owner Trust 2015-B 1.780% 6/15/22 3,590 3,609 4 John Deere Owner Trust 2016-B 1.490% 5/15/23 5,445 5,439 8 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-C1 5.716% 2/15/51 4,254 4,341 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC20 5.746% 2/12/51 37,549 38,792 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP10 5.439% 1/15/49 33,836 34,316 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP12 5.850% 2/15/51 25,355 26,078 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2009-IWST 5.633% 12/5/27 6,185 6,889 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C1 4.608% 6/15/43 2,244 2,413 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 3.616% 11/15/43 2,647 2,700 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 4.070% 11/15/43 3,140 3,402 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 5.558% 11/15/43 7,100 7,539 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 5.558% 11/15/43 6,225 6,801 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C3 4.388% 2/15/46 17,600 18,277 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C3 4.717% 2/15/46 26,091 28,896 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C3 5.360% 2/15/46 2,930 3,197 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C5 5.321% 8/15/46 4,100 4,734 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C6 3.507% 5/15/45 18,490 20,030 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 2.829% 10/15/45 13,145 13,777 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 3.424% 10/15/45 4,030 4,268 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-CIBX 4.271% 6/15/45 27,000 29,896 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2012-HSBC 3.093% 7/5/32 5,850 6,124 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-LC9 2.840% 12/15/47 40,130 42,058 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C13 3.994% 1/15/46 14,110 15,753 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C13 4.053% 1/15/46 9,350 9,605 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 3.674% 12/15/46 9,630 10,464 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 3.881% 12/15/46 1,300 1,454 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 4.166% 12/15/46 9,700 10,973 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 4.517% 12/15/46 14,600 16,534 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 4.910% 12/15/46 21,150 24,554 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 4.975% 12/15/46 9,770 10,749 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-LC11 1.855% 4/15/46 3,419 3,447 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-LC11 2.960% 4/15/46 14,181 14,924 4 JPMBB Commercial Mortgage Securities Trust 2013- C12 3.664% 7/15/45 17,080 18,781 4 JPMBB Commercial Mortgage Securities Trust 2013- C12 4.025% 7/15/45 7,520 8,291 9 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4 JPMBB Commercial Mortgage Securities Trust 2013- C14 3.761% 8/15/46 17,400 18,959 4 JPMBB Commercial Mortgage Securities Trust 2013- C14 4.133% 8/15/46 11,000 12,432 4 JPMBB Commercial Mortgage Securities Trust 2013- C15 2.977% 11/15/45 9,746 10,038 4 JPMBB Commercial Mortgage Securities Trust 2013- C15 3.659% 11/15/45 4,050 4,400 4 JPMBB Commercial Mortgage Securities Trust 2013- C15 4.131% 11/15/45 27,200 30,792 4 JPMBB Commercial Mortgage Securities Trust 2013- C15 4.927% 11/15/45 17,820 20,559 4 JPMBB Commercial Mortgage Securities Trust 2013- C15 5.046% 11/15/45 13,360 14,667 4 JPMBB Commercial Mortgage Securities Trust 2013- C17 4.199% 1/15/47 22,300 25,370 4 JPMBB Commercial Mortgage Securities Trust 2014- C18 4.079% 2/15/47 30,580 34,562 4 JPMBB Commercial Mortgage Securities Trust 2014- C18 4.439% 2/15/47 12,950 14,557 4 JPMBB Commercial Mortgage Securities Trust 2014- C18 4.813% 2/15/47 13,200 15,196 4 JPMBB Commercial Mortgage Securities Trust 2014- C18 4.813% 2/15/47 5,850 6,335 4 JPMBB Commercial Mortgage Securities Trust 2014- C21 3.428% 8/15/47 8,370 9,014 4 JPMBB Commercial Mortgage Securities Trust 2014- C24 3.639% 11/15/47 10,310 11,362 4 JPMBB Commercial Mortgage Securities Trust 2014- C26 3.231% 1/15/48 22,830 24,334 4 JPMBB Commercial Mortgage Securities Trust 2014- C26 3.494% 1/15/48 48,480 52,799 4 JPMBB Commercial Mortgage Securities Trust 2015- C27 3.179% 2/15/48 9,725 10,358 4 JPMBB Commercial Mortgage Securities Trust 2015- C30 3.551% 7/15/48 23,680 25,931 4 JPMBB Commercial Mortgage Securities Trust 2015- C30 3.559% 7/15/48 8,089 8,793 4 JPMBB Commercial Mortgage Securities Trust 2015- C30 3.822% 7/15/48 40,150 44,737 4 JPMBB Commercial Mortgage Securities Trust 2015- C30 4.226% 7/15/48 15,901 17,938 4 JPMBB Commercial Mortgage Securities Trust 2015- C31 3.801% 8/15/48 9,210 10,196 4 JPMBB Commercial Mortgage Securities Trust 2015- C32 3.598% 11/15/48 16,990 18,654 4 JPMBB Commercial Mortgage Securities Trust 2015- C33 3.562% 12/15/48 5,571 6,080 4 JPMBB Commercial Mortgage Securities Trust 2015- C33 3.770% 12/15/48 36,750 40,908 4,6,7 Lanark Master Issuer plc 2013-1A 1.154% 12/22/54 13,002 12,987 4 LB-UBS Commercial Mortgage Trust 2006-C6 5.342% 9/15/39 7,089 7,091 4 LB-UBS Commercial Mortgage Trust 2006-C7 5.347% 11/15/38 904 904 4 LB-UBS Commercial Mortgage Trust 2007-C2 5.387% 2/15/40 28,023 28,404 4 LB-UBS Commercial Mortgage Trust 2007-C7 5.866% 9/15/45 26,245 27,238 4,7 LCCM 2014-909 Mortgage Trust 3.388% 5/15/31 18,640 19,694 4,7 Madison Avenue Trust 2013-650M 3.843% 10/12/32 12,460 13,476 4 MASTR Adjustable Rate Mortgages Trust 2004-3 2.736% 4/25/34 1,078 993 4,6 MBNA Credit Card Master Note Trust 2004-A3 0.741% 8/16/21 89,145 88,888 4 Mercedes-Benz Auto Lease Trust 2015-B 1.530% 5/17/21 18,610 18,648 4 Mercedes-Benz Auto Receivables Trust 2015-1 1.750% 12/15/21 21,700 21,957 4,6,7 Mercedes-Benz Master Owner Trust 2015-B 0.861% 4/15/20 9,160 9,143 4 Merrill Lynch Mortgage Investors Trust MLMI Series 2003-A2 2.487% 2/25/33 2,009 1,941 10 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4 Merrill Lynch Mortgage Investors Trust MLMI Series 2003-A4 3.136% 7/25/33 561 549 4 Merrill Lynch Mortgage Trust 2008-C1 5.690% 2/12/51 8,005 8,305 4,7 Miramax LLC 2014-1A 3.340% 7/20/26 3,221 3,230 4 ML-CFC Commercial Mortgage Trust 2007-6 5.331% 3/12/51 2,179 2,176 4,7 MMAF Equipment Finance LLC 2011-AA 3.040% 8/15/28 26,749 26,990 4,7 MMAF Equipment Finance LLC 2012-AA 1.980% 6/10/32 13,700 13,809 4,7 MMAF Equipment Finance LLC 2015-AA 2.490% 2/19/36 33,860 34,720 4,7 MMAF Equipment Finance LLC 2016-AA 2.210% 12/15/32 1,360 1,366 4 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C5 3.176% 8/15/45 21,300 22,618 4 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C5 3.792% 8/15/45 2,000 2,158 4 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C6 2.858% 11/15/45 5,700 6,024 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C10 4.083% 7/15/46 27,100 30,545 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C10 4.083% 7/15/46 3,372 3,470 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 3.085% 8/15/46 8,871 9,038 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 3.960% 8/15/46 8,445 9,429 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 4.213% 8/15/46 45,116 51,314 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C12 3.824% 10/15/46 8,080 8,815 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C12 4.259% 10/15/46 3,830 4,353 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C13 4.039% 11/15/46 8,300 9,277 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C7 2.918% 2/15/46 6,400 6,727 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C7 3.214% 2/15/46 2,940 3,093 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C9 3.102% 5/15/46 27,425 29,141 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 4.064% 2/15/47 16,600 18,666 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 4.384% 2/15/47 17,500 19,667 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C15 3.773% 4/15/47 43,080 47,629 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C15 4.051% 4/15/47 22,440 25,227 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C15 4.895% 4/15/47 1,895 2,042 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 3.892% 6/15/47 36,935 41,041 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 4.094% 6/15/47 9,540 10,547 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 4.324% 6/15/47 12,300 13,776 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 4.757% 6/15/47 12,300 13,151 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C17 3.741% 8/15/47 32,178 35,697 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C17 4.011% 8/15/47 5,340 5,875 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C18 3.923% 10/15/47 11,150 12,450 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C19 3.326% 12/15/47 14,610 15,534 11 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C19 3.526% 12/15/47 8,220 8,906 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C20 3.069% 2/15/48 8,060 8,464 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C20 3.249% 2/15/48 45,626 48,858 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C22 3.306% 4/15/48 37,038 39,918 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C23 3.719% 7/15/50 24,660 27,339 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C24 3.479% 5/15/48 20,280 22,004 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C24 3.732% 5/15/48 33,585 37,149 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C25 3.383% 10/15/48 12,060 12,879 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C25 3.635% 10/15/48 11,700 12,869 4 Morgan Stanley Bank of America Merrill Lynch Trust 2016-C29 3.325% 5/15/49 8,190 8,800 4 Morgan Stanley Bank of America Merrill Lynch Trust 2016-C29 4.754% 5/15/49 2,210 2,336 4 Morgan Stanley Capital I Trust 2006-IQ12 5.319% 12/15/43 8,796 8,832 4 Morgan Stanley Capital I Trust 2007-IQ15 5.906% 6/11/49 25,846 26,708 4 Morgan Stanley Capital I Trust 2007-IQ16 5.688% 12/12/49 43,875 45,362 4 Morgan Stanley Capital I Trust 2012-C4 3.244% 3/15/45 16,052 17,053 4 Morgan Stanley Capital I Trust 2012-C4 3.773% 3/15/45 2,500 2,700 4,7 Morgan Stanley Capital I Trust 2012-STAR 3.201% 8/5/34 17,045 17,993 4,7 Morgan Stanley Capital I Trust 2014-150E 3.912% 9/9/32 27,955 30,582 4,7 Morgan Stanley Capital I Trust 2014-CPT 3.350% 7/13/29 24,440 25,935 4,7 Morgan Stanley Capital I Trust 2015-420 3.727% 10/11/50 28,871 31,704 4 Morgan Stanley Capital I Trust 2015-UBS8 3.809% 12/15/48 36,319 40,615 4 Morgan Stanley Capital I Trust 2015-UBS8 4.591% 12/15/48 11,440 12,033 4 Morgan Stanley Mortgage Loan Trust 2006-8AR 2.595% 6/25/36 8,924 7,846 4,7 MSBAM Commercial Mortgage Securities Trust 2012- CKSV 3.277% 10/15/30 37,985 39,417 7 National Australia Bank Ltd. 2.250% 3/16/21 10,720 10,991 4,6 Navient Student Loan Trust 2015-3 1.138% 6/26/56 23,540 22,450 4,6,7 Navient Student Loan Trust 2016-3 1.338% 6/25/65 7,990 8,003 4,6 New Mexico Educational Assistance Foundation 2013-1 1.167% 1/2/25 21,329 21,046 4,7 NextGear Floorplan Master Owner Trust 2016-1A 2.740% 4/15/21 15,220 15,287 4 Nissan Auto Lease Trust 2015-A 1.580% 5/17/21 5,380 5,400 4 Nissan Auto Receivables 2015-B Owner Trust 1.790% 1/17/22 7,870 7,973 4 Nissan Master Owner Trust Receivables Series 2015-A 1.440% 1/15/20 12,139 12,139 4,6 Nissan Master Owner Trust Receivables Series 2016-A 1.119% 6/15/21 84,410 84,444 6 North Carolina State Education Assistance Authority 2011-1 1.614% 1/26/26 13,597 13,579 4,7 OBP Depositor LLC Trust 2010-OBP 4.646% 7/15/45 10,065 11,071 4,7 Palisades Center Trust 2016-PLSD 2.713% 4/13/33 8,360 8,453 4,6,7 PFS Financing Corp. 2014-AA 1.081% 2/15/19 8,300 8,289 4,6,7 PFS Financing Corp. 2015-AA 1.101% 4/15/20 10,150 10,068 4,7 Porsche Innovative Lease Owner Trust 2015-1 1.430% 5/21/21 14,440 14,410 4,6,7 Progress Residential 2015-SFR1 Trust 2.333% 2/17/32 970 969 4,7 Progress Residential 2015-SFR2 Trust 2.740% 6/12/32 7,286 7,388 4,7 Progress Residential 2015-SFR3 Trust 3.067% 11/12/32 25,205 25,895 4,7 Progress Residential 2015-SFR3 Trust 3.733% 11/12/32 9,310 9,613 4,6,7 Resimac Premier Series 2014-1 1.356% 12/12/45 12,471 12,415 4,6,7 Resimac Premier Series 2016-1 1.864% 10/10/47 60,542 60,591 4,8 RFMSI Series 2006-SA2 Trust 3.997% 8/25/36 20,108 17,054 4,8 RFMSI Series 2006-SA3 Trust 3.879% 9/25/36 7,555 6,006 Royal Bank of Canada 2.200% 9/23/19 26,298 26,937 Royal Bank of Canada 2.100% 10/14/20 31,900 32,651 4 Royal Bank of Canada 1.875% 2/5/21 24,700 25,032 Royal Bank of Canada 2.300% 3/22/21 23,218 23,890 12 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4 Santander Drive Auto Receivables Trust 2013-2 1.950% 3/15/19 18,448 18,484 4 Santander Drive Auto Receivables Trust 2013-5 1.550% 10/15/18 1,398 1,399 4 Santander Drive Auto Receivables Trust 2015-3 1.490% 6/17/19 5,170 5,174 4 Santander Drive Auto Receivables Trust 2015-3 3.490% 5/17/21 14,985 15,322 4 Santander Drive Auto Receivables Trust 2015-4 1.580% 9/16/19 7,040 7,051 4 Santander Drive Auto Receivables Trust 2015-4 2.260% 6/15/20 24,580 24,769 4 Santander Drive Auto Receivables Trust 2015-4 2.970% 3/15/21 24,580 25,022 4 Santander Drive Auto Receivables Trust 2016-1 2.470% 12/15/20 24,440 24,756 4 Santander Drive Auto Receivables Trust 2016-2 2.080% 2/16/21 6,995 7,018 4 Santander Drive Auto Receivables Trust 2016-2 2.660% 11/15/21 4,600 4,651 4 Santander Drive Auto Receivables Trust 2016-2 3.390% 4/15/22 4,120 4,169 7 SBA Tower Trust 3.156% 10/15/20 10,760 11,038 4,6,7 Silver Bay Realty 2014-1 Trust 1.482% 9/17/31 10,458 10,346 4,6,7 Silver Bay Realty 2014-1 Trust 1.932% 9/17/31 6,500 6,429 4,7 SLM Private Education Loan Trust 2011-A 4.370% 4/17/28 11,669 11,918 4,7 SLM Private Education Loan Trust 2011-B 3.740% 2/15/29 59,833 61,179 4,7 SLM Private Education Loan Trust 2011-C 4.540% 10/17/44 19,350 20,110 4,7 SLM Private Education Loan Trust 2012-B 3.480% 10/15/30 11,013 11,224 4,6,7 SLM Private Education Loan Trust 2012-E 1.231% 10/16/23 3,069 3,068 4,6,7 SLM Private Education Loan Trust 2013-A 1.531% 5/17/27 24,000 23,977 4,7 SLM Private Education Loan Trust 2013-A 2.500% 3/15/47 8,000 7,775 4,7 SLM Private Education Loan Trust 2013-B 1.850% 6/17/30 14,650 14,606 4,7 SLM Private Education Loan Trust 2013-B 3.000% 5/16/44 14,700 14,420 4,7 SLM Private Education Loan Trust 2013-C 3.500% 6/15/44 5,860 5,897 4,7 SLM Private Education Loan Trust 2014-A 2.590% 1/15/26 4,500 4,562 4,7 SLM Private Education Loan Trust 2014-A 3.500% 11/15/44 4,100 4,014 4,6 SLM Student Loan Trust 2005-5 0.815% 4/25/25 25,295 25,087 4,6 SLM Student Loan Trust 2005-9 0.835% 1/27/25 1,983 1,979 4 SMART ABS Series 2012-4US Trust 1.250% 8/14/18 6,594 6,584 4 SMART ABS Series 2013-1US Trust 1.050% 10/14/18 9,676 9,654 4,7 SMB Private Education Loan Trust 2016-A 2.700% 5/15/31 14,040 14,232 4,6,7 SMB Private Education Loan Trust 2016-B 1.935% 2/17/32 12,690 12,690 4,7 SoFi Professional Loan Program 2016-B LLC 2.740% 10/25/32 9,990 10,171 4,7 SoFi Professional Loan Program 2016-C LLC 2.360% 12/25/32 6,120 6,098 4,7 SpareBank 1 Boligkreditt AS 1.750% 11/15/20 24,490 24,673 7 Stadshypotek AB 1.750% 4/9/20 35,833 36,081 4,6,7 SWAY Residential 2014-1 Trust 1.782% 1/17/32 22,693 22,564 4 Synchrony Credit Card Master Note Trust 2015-1 2.370% 3/15/23 14,500 14,880 4 Synchrony Credit Card Master Note Trust 2015-4 2.380% 9/15/23 40,360 41,384 4 Synchrony Credit Card Master Note Trust 2016-1 2.390% 3/15/22 48,153 48,542 4,7 Taco Bell Funding LLC 2016-1 3.832% 5/25/46 8,881 8,990 4,7 Taco Bell Funding LLC 2016-1 4.377% 5/25/46 8,554 8,830 4,7 Taco Bell Funding LLC 2016-1 4.970% 5/25/46 13,719 14,227 4,7 Tidewater Auto Receivables Trust 2016-AA 2.300% 9/15/19 12,816 12,811 4,7 TMSQ 2014-1500 Mortgage Trust 3.680% 10/10/36 22,300 24,196 7 Toronto-Dominion Bank 1.950% 4/2/20 35,735 36,308 7 Toronto-Dominion Bank 2.250% 3/15/21 29,330 30,098 4,6,7 Trade MAPS 1 Ltd. 2013-1A 1.174% 12/10/18 38,953 38,774 4,6,7 Trade MAPS 1 Ltd. 2013-1A 1.724% 12/10/18 5,640 5,604 4,6,7 Trade MAPS 1 Ltd. 2013-1A 2.724% 12/10/18 3,095 3,073 4,6,7 Trafigura Securitisation Finance plc 2014-1A 1.431% 10/15/18 20,770 20,568 4,6,7 Trillium Credit Card Trust II 2016-1A 1.210% 5/26/21 125,220 125,249 4 UBS Commercial Mortgage Trust 2012-C1 4.171% 5/10/45 1,250 1,381 4,7 UBS-BAMLL Trust 2012-WRM 3.663% 6/10/30 24,595 26,333 4 UBS-Barclays Commercial Mortgage Trust 2012-C4 2.850% 12/10/45 8,915 9,389 4,7 Verizon Owner Trust 2016-1A 1.420% 1/20/21 14,076 14,080 4,7 VNDO 2012-6AVE Mortgage Trust 2.996% 11/15/30 13,250 14,025 4,7 VNDO 2013-PENN Mortgage Trust 3.808% 12/13/29 11,130 12,051 4,7 VNDO 2013-PENN Mortgage Trust 3.947% 12/13/29 3,270 3,498 4,7 VNDO 2013-PENN Mortgage Trust 3.947% 12/13/29 2,450 2,580 4,7 Volkswagen Credit Auto Master Owner Trust 2014-1A 1.400% 7/22/19 46,804 46,569 4,7 Volvo Financial Equipment LLC Series 2015-1A 1.910% 1/15/20 9,160 9,186 4,7 Volvo Financial Equipment LLC Series 2016-1A 1.890% 9/15/20 9,220 9,293 13 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C28 5.572% 10/15/48 10,136 10,127 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C29 5.297% 11/15/48 27,519 27,708 4 WaMu Mortgage Pass-Through Certificates Series 2002-AR18 Trust 2.761% 1/25/33 184 178 4 WaMu Mortgage Pass-Through Certificates Series 2003-AR7 Trust 2.675% 8/25/33 1,073 1,047 4 WaMu Mortgage Pass-Through Certificates Series 2003-AR9 Trust 2.516% 9/25/33 1,548 1,558 4 Wells Fargo Commercial Mortgage Trust 2012-LC5 2.918% 10/15/45 29,967 31,802 4 Wells Fargo Commercial Mortgage Trust 2012-LC5 3.539% 10/15/45 1,650 1,773 4 Wells Fargo Commercial Mortgage Trust 2013-LC12 3.928% 7/15/46 8,075 8,838 4 Wells Fargo Commercial Mortgage Trust 2013-LC12 4.218% 7/15/46 34,646 39,229 4 Wells Fargo Commercial Mortgage Trust 2013-LC12 4.297% 7/15/46 4,906 5,488 4 Wells Fargo Commercial Mortgage Trust 2014-LC16 3.477% 8/15/50 17,100 18,348 4 Wells Fargo Commercial Mortgage Trust 2014-LC16 3.817% 8/15/50 43,100 47,958 4 Wells Fargo Commercial Mortgage Trust 2014-LC16 4.020% 8/15/50 7,100 7,855 Wells Fargo Commercial Mortgage Trust 2014-LC16 4.322% 8/15/50 12,250 13,658 Wells Fargo Commercial Mortgage Trust 2014-LC16 4.458% 8/15/50 6,830 7,279 4 Wells Fargo Commercial Mortgage Trust 2014-LC18 3.244% 12/15/47 31,900 33,901 4 Wells Fargo Commercial Mortgage Trust 2014-LC18 3.405% 12/15/47 2,255 2,443 4 Wells Fargo Commercial Mortgage Trust 2015-C26 2.991% 2/15/48 13,450 14,041 4 Wells Fargo Commercial Mortgage Trust 2015-C26 3.166% 2/15/48 16,400 17,476 4 Wells Fargo Commercial Mortgage Trust 2015-C27 3.190% 2/15/48 13,555 14,414 4 Wells Fargo Commercial Mortgage Trust 2015-C27 3.278% 2/15/48 8,570 9,128 4 Wells Fargo Commercial Mortgage Trust 2015-C27 3.451% 2/15/48 26,050 28,191 4 Wells Fargo Commercial Mortgage Trust 2015-C29 3.400% 6/15/48 4,194 4,497 4 Wells Fargo Commercial Mortgage Trust 2015-C29 3.637% 6/15/48 37,995 41,687 4 Wells Fargo Commercial Mortgage Trust 2015-C29 4.225% 6/15/48 12,420 12,721 4 Wells Fargo Commercial Mortgage Trust 2015-C30 3.411% 9/15/58 34,310 37,237 4 Wells Fargo Commercial Mortgage Trust 2015-C30 3.664% 9/15/58 20,610 22,812 4 Wells Fargo Commercial Mortgage Trust 2015-C30 4.067% 9/15/58 17,222 18,839 4 Wells Fargo Commercial Mortgage Trust 2015-C30 4.496% 9/15/58 11,490 12,005 4 Wells Fargo Commercial Mortgage Trust 2015-LC22 3.839% 9/15/58 24,490 27,319 4 Wells Fargo Commercial Mortgage Trust 2015-LC22 4.207% 9/15/58 8,550 9,462 4 Wells Fargo Commercial Mortgage Trust 2015-LC22 4.539% 9/15/58 3,200 3,642 4 Wells Fargo Commercial Mortgage Trust 2015-LC22 4.539% 9/15/58 14,300 14,831 4 Wells Fargo Commercial Mortgage Trust 2015-SG1 3.556% 12/15/47 7,730 8,358 4 Wells Fargo Commercial Mortgage Trust 2015-SG1 3.789% 12/15/47 23,195 25,813 4 Wells Fargo Commercial Mortgage Trust 2016-C32 3.560% 1/15/59 21,780 23,917 4,8 Wells Fargo Mortgage Backed Securities 2006-AR14 Trust 2.751% 10/25/36 15,853 14,967 4,7 Wendys Funding LLC 2015-1A 3.371% 6/15/45 11,488 11,498 4,7 Wendys Funding LLC 2015-1A 4.080% 6/15/45 16,208 16,437 4,7 Wendys Funding LLC 2015-1A 4.497% 6/15/45 6,441 6,476 7 Westpac Banking Corp. 2.000% 3/3/20 39,860 40,516 7 Westpac Banking Corp. 2.250% 11/9/20 23,930 24,471 7 Westpac Banking Corp. 2.100% 2/25/21 9,615 9,779 4,7 WFLD 2014-MONT Mortgage Trust 3.755% 8/10/31 35,485 39,132 4,7 WFRBS Commercial Mortgage Trust 2011-C3 4.375% 3/15/44 11,545 12,776 4 WFRBS Commercial Mortgage Trust 2012-C10 2.875% 12/15/45 10,955 11,603 4 WFRBS Commercial Mortgage Trust 2012-C7 3.431% 6/15/45 11,630 12,588 4 WFRBS Commercial Mortgage Trust 2012-C7 4.090% 6/15/45 5,056 5,575 4 WFRBS Commercial Mortgage Trust 2012-C8 3.001% 8/15/45 4,400 4,687 4 WFRBS Commercial Mortgage Trust 2012-C9 2.870% 11/15/45 23,790 25,164 4 WFRBS Commercial Mortgage Trust 2012-C9 3.388% 11/15/45 2,860 3,050 4 WFRBS Commercial Mortgage Trust 2013-C13 3.345% 5/15/45 2,230 2,341 4 WFRBS Commercial Mortgage Trust 2013-C15 3.720% 8/15/46 22,490 24,275 4 WFRBS Commercial Mortgage Trust 2013-C15 4.153% 8/15/46 2,800 3,187 4 WFRBS Commercial Mortgage Trust 2013-C16 4.415% 9/15/46 14,650 16,864 4 WFRBS Commercial Mortgage Trust 2013-C17 3.558% 12/15/46 3,500 3,764 4 WFRBS Commercial Mortgage Trust 2013-C17 4.023% 12/15/46 9,770 11,009 4 WFRBS Commercial Mortgage Trust 2013-C18 3.676% 12/15/46 6,710 7,259 14 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4 WFRBS Commercial Mortgage Trust 2013-C18 4.162% 12/15/46 25,260 28,749 4 WFRBS Commercial Mortgage Trust 2013-C18 4.666% 12/15/46 5,775 6,639 4 WFRBS Commercial Mortgage Trust 2014-C19 4.101% 3/15/47 20,984 23,733 4 WFRBS Commercial Mortgage Trust 2014-C20 3.638% 5/15/47 21,637 23,354 4 WFRBS Commercial Mortgage Trust 2014-C20 3.995% 5/15/47 39,271 43,989 4 WFRBS Commercial Mortgage Trust 2014-C20 4.378% 5/15/47 11,110 12,364 4 WFRBS Commercial Mortgage Trust 2014-C20 4.513% 5/15/47 4,500 4,715 4 WFRBS Commercial Mortgage Trust 2014-C21 3.678% 8/15/47 42,710 46,865 4 WFRBS Commercial Mortgage Trust 2014-C21 3.891% 8/15/47 7,130 7,912 4 WFRBS Commercial Mortgage Trust 2014-C21 4.234% 8/15/47 12,290 12,646 4 WFRBS Commercial Mortgage Trust 2014-C23 3.917% 10/15/57 8,285 9,246 4 WFRBS Commercial Mortgage Trust 2014-C24 3.607% 11/15/47 17,840 19,595 4 WFRBS Commercial Mortgage Trust 2014-LC14 3.522% 3/15/47 2,100 2,252 4 WFRBS Commercial Mortgage Trust 2014-LC14 3.766% 3/15/47 1,300 1,429 4 WFRBS Commercial Mortgage Trust 2014-LC14 4.045% 3/15/47 40,488 45,460 4 World Financial Network Credit Card Master Note Trust Series 2013-A 1.610% 12/15/21 19,000 19,079 4,6 World Financial Network Credit Card Master Note Trust Series 2015-A 0.961% 2/15/22 20,670 20,667 4 World Financial Network Credit Card Master Note Trust Series 2016-A 2.030% 4/15/25 39,940 40,236 4 World Omni Automobile Lease Securitization Trust 2015-A 1.730% 12/15/20 6,555 6,569 4 World Omni Automobile Lease Securitization Trust 2016-A 1.610% 1/15/22 13,927 13,926 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $12,465,070) 12,778,740 Corporate Bonds (52.2%) Finance (25.7%) Banking (20.7%) 7 ABN AMRO Bank NV 1.800% 6/4/18 28,325 28,548 7 ABN AMRO Bank NV 2.500% 10/30/18 15,915 16,274 9 ABN AMRO Bank NV 3.250% 4/9/20 5,000 3,818 4,10 ABN AMRO Bank NV 2.875% 1/18/28 8,800 10,311 American Express Centurion Bank 6.000% 9/13/17 64,650 68,029 American Express Co. 6.150% 8/28/17 19,963 21,017 American Express Co. 7.000% 3/19/18 19,387 21,125 American Express Credit Corp. 1.550% 9/22/17 11,440 11,485 American Express Credit Corp. 1.875% 11/5/18 36,146 36,535 American Express Credit Corp. 2.125% 3/18/19 17,349 17,738 American Express Credit Corp. 2.250% 8/15/19 24,247 24,810 American Express Credit Corp. 2.375% 5/26/20 34,000 34,915 American Express Credit Corp. 2.600% 9/14/20 18,542 19,162 American Express Credit Corp. 2.250% 5/5/21 50,393 51,413 7 ANZ New Zealand International Ltd. 1.750% 3/29/18 29,305 29,466 Australia & New Zealand Banking Group Ltd. 1.875% 10/6/17 14,042 14,166 Australia & New Zealand Banking Group Ltd. 1.450% 5/15/18 16,600 16,646 Australia & New Zealand Banking Group Ltd. 2.000% 11/16/18 31,080 31,538 Australia & New Zealand Banking Group Ltd. 2.300% 6/1/21 13,400 13,659 7 Australia & New Zealand Banking Group Ltd. 4.400% 5/19/26 23,305 24,644 Bank of America Corp. 6.500% 8/1/16 81,244 81,242 Bank of America Corp. 5.420% 3/15/17 21,197 21,726 Bank of America Corp. 5.700% 5/2/17 6,525 6,731 Bank of America Corp. 6.400% 8/28/17 14,568 15,348 Bank of America Corp. 6.000% 9/1/17 43,443 45,569 Bank of America Corp. 2.000% 1/11/18 36,484 36,728 Bank of America Corp. 6.875% 4/25/18 47,676 51,928 Bank of America Corp. 5.650% 5/1/18 15,500 16,576 Bank of America Corp. 1.950% 5/12/18 29,300 29,505 Bank of America Corp. 6.500% 7/15/18 7,949 8,676 Bank of America Corp. 2.600% 1/15/19 121,824 124,723 Bank of America Corp. 2.625% 4/19/21 16,299 16,626 Bank of America NA 5.300% 3/15/17 9,760 10,008 15 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Bank of America NA 6.100% 6/15/17 6,429 6,695 Bank of America NA 1.650% 3/26/18 70,815 71,243 Bank of America NA 1.750% 6/5/18 53,480 53,869 Bank of Montreal 1.300% 7/14/17 19,000 19,073 Bank of Montreal 1.400% 9/11/17 10,557 10,594 Bank of Montreal 1.450% 4/9/18 10,670 10,714 Bank of Montreal 1.400% 4/10/18 28,357 28,455 Bank of New York Mellon Corp. 1.969% 6/20/17 8,100 8,169 Bank of New York Mellon Corp. 2.100% 1/15/19 3,460 3,537 Bank of New York Mellon Corp. 2.200% 5/15/19 43,940 45,035 Bank of New York Mellon Corp. 2.300% 9/11/19 29,290 30,138 Bank of New York Mellon Corp. 2.150% 2/24/20 21,000 21,491 Bank of New York Mellon Corp. 2.600% 8/17/20 19,120 19,862 Bank of New York Mellon Corp. 2.450% 11/27/20 10,236 10,574 4 Bank of New York Mellon Corp. 4.625% 12/29/49 9,750 9,726 Bank of Nova Scotia 2.550% 1/12/17 41,273 41,561 Bank of Nova Scotia 1.250% 4/11/17 9,765 9,777 Bank of Nova Scotia 1.375% 12/18/17 31,425 31,524 Bank of Nova Scotia 1.450% 4/25/18 18,083 18,147 Bank of Nova Scotia 1.700% 6/11/18 37,000 37,322 Bank of Nova Scotia 2.050% 10/30/18 40,236 40,924 Bank of Nova Scotia 2.050% 6/5/19 10,850 11,035 Bank of Nova Scotia 1.650% 6/14/19 25,515 25,711 Bank of Nova Scotia 4.500% 12/16/25 38,050 40,643 7 Bank of Tokyo-Mitsubishi UFJ Ltd. 2.150% 9/14/18 32,373 32,732 7 Bank of Tokyo-Mitsubishi UFJ Ltd. 2.300% 3/10/19 11,750 11,948 7 Bank of Tokyo-Mitsubishi UFJ Ltd. 2.300% 3/5/20 39,075 39,780 7 Bank of Tokyo-Mitsubishi UFJ Ltd. 2.750% 9/14/20 27,975 28,835 7 Banque Federative du Credit Mutuel SA 2.750% 10/15/20 47,435 48,999 7 Banque Federative du Credit Mutuel SA 2.500% 4/13/21 32,415 33,242 Barclays Bank plc 5.000% 9/22/16 15,695 15,791 Barclays plc 2.750% 11/8/19 34,554 34,849 BB&T Corp. 4.900% 6/30/17 9,750 10,061 BB&T Corp. 1.600% 8/15/17 6,820 6,860 BB&T Corp. 2.050% 6/19/18 18,058 18,329 BB&T Corp. 2.450% 1/15/20 24,415 25,206 BB&T Corp. 2.050% 5/10/21 24,405 24,824 Bear Stearns Cos. LLC 5.550% 1/22/17 24,436 24,922 Bear Stearns Cos. LLC 6.400% 10/2/17 38,076 40,321 Bear Stearns Cos. LLC 7.250% 2/1/18 21,551 23,413 6,11 Belfius Financing Co. 1.288% 2/9/17 2,900 3,801 BNP Paribas SA 1.375% 3/17/17 46,900 47,025 BNP Paribas SA 2.700% 8/20/18 79,778 81,646 BNP Paribas SA 2.400% 12/12/18 2,850 2,901 BPCE SA 1.625% 2/10/17 11,475 11,505 BPCE SA 1.613% 7/25/17 16,390 16,441 BPCE SA 1.625% 1/26/18 1,761 1,768 9 BPCE SA 4.500% 4/17/18 7,800 6,080 BPCE SA 2.500% 12/10/18 77,265 79,020 BPCE SA 2.500% 7/15/19 7,500 7,697 9 BPCE SA 3.500% 4/24/20 26,990 20,722 BPCE SA 2.650% 2/3/21 16,020 16,586 10 BPCE SA 2.875% 4/22/26 6,500 7,695 Branch Banking & Trust Co. 5.625% 9/15/16 9,510 9,564 Branch Banking & Trust Co. 1.000% 4/3/17 25,400 25,427 Branch Banking & Trust Co. 1.350% 10/1/17 29,280 29,372 7 Caisse Centrale Desjardins 1.750% 1/29/18 68,370 68,537 Canadian Imperial Bank of Commerce 1.550% 1/23/18 27,065 27,198 Capital One Bank USA NA 1.150% 11/21/16 11,720 11,727 Capital One Bank USA NA 1.200% 2/13/17 8,750 8,751 Capital One Bank USA NA 2.150% 11/21/18 11,650 11,734 Capital One Bank USA NA 2.250% 2/13/19 24,420 24,809 Capital One Bank USA NA 2.300% 6/5/19 22,420 22,657 Capital One Financial Corp. 6.150% 9/1/16 4,335 4,352 16 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Capital One Financial Corp. 2.450% 4/24/19 25,525 26,097 Capital One NA 1.500% 9/5/17 17,570 17,593 Capital One NA 1.650% 2/5/18 27,200 27,286 Capital One NA 1.500% 3/22/18 60,395 60,183 Citigroup Inc. 1.350% 3/10/17 15,084 15,102 Citigroup Inc. 1.850% 11/24/17 60,550 60,856 Citigroup Inc. 1.800% 2/5/18 36,140 36,302 Citigroup Inc. 1.700% 4/27/18 83,010 83,238 Citigroup Inc. 1.750% 5/1/18 54,775 54,983 Citigroup Inc. 2.150% 7/30/18 7,400 7,487 Citigroup Inc. 2.500% 9/26/18 55,110 56,202 Citigroup Inc. 2.550% 4/8/19 43,747 44,792 Citigroup Inc. 2.500% 7/29/19 21,060 21,552 Citigroup Inc. 4.600% 3/9/26 9,410 10,109 Colonial BancGroup Inc. 7.114% 5/29/49 25,100 3 Commonwealth Bank of Australia 1.125% 3/13/17 9,750 9,758 Commonwealth Bank of Australia 1.400% 9/8/17 53,400 53,578 Commonwealth Bank of Australia 1.900% 9/18/17 19,030 19,178 Commonwealth Bank of Australia 1.625% 3/12/18 12,885 12,959 Commonwealth Bank of Australia 2.500% 9/20/18 59,680 61,112 Commonwealth Bank of Australia 1.750% 11/2/18 21,785 21,971 Commonwealth Bank of Australia 2.250% 3/13/19 57,815 59,062 6,9 Commonwealth Bank of Australia 2.760% 4/24/19 16,470 12,537 9 Commonwealth Bank of Australia 4.250% 4/24/19 29,330 23,308 Commonwealth Bank of Australia 2.300% 9/6/19 46,435 47,432 6,9 Commonwealth Bank of Australia 2.800% 10/18/19 4,800 3,642 Commonwealth Bank of Australia 2.300% 3/12/20 21,490 21,994 Commonwealth Bank of Australia 2.400% 11/2/20 27,583 28,247 Commonwealth Bank of Australia 2.550% 3/15/21 31,940 32,998 7 Commonwealth Bank of Australia 4.500% 12/9/25 39,860 42,344 7 Commonwealth Bank of Australia 2.850% 5/18/26 20,375 20,928 Cooperatieve Rabobank UA 1.700% 3/19/18 31,513 31,729 9 Cooperatieve Rabobank UA 7.250% 4/20/18 14,750 12,089 Cooperatieve Rabobank UA 2.250% 1/14/19 68,805 70,231 Cooperatieve Rabobank UA 2.250% 1/14/20 45,050 45,939 Cooperatieve Rabobank UA 4.500% 1/11/21 22,498 25,080 Cooperatieve Rabobank UA 2.500% 1/19/21 39,771 41,117 Cooperatieve Rabobank UA 4.625% 12/1/23 7,800 8,397 Credit Suisse AG 1.375% 5/26/17 46,525 46,531 Credit Suisse AG 1.750% 1/29/18 40,800 40,825 Credit Suisse AG 1.700% 4/27/18 58,595 58,537 Credit Suisse AG 2.300% 5/28/19 69,795 70,739 Credit Suisse Group Funding Guernsey Ltd. 2.750% 3/26/20 14,655 14,666 Credit Suisse Group Funding Guernsey Ltd. 3.125% 12/10/20 23,415 23,506 7 Credit Suisse Group Funding Guernsey Ltd. 3.800% 6/9/23 43,820 44,413 7 Danske Bank A/S 2.750% 9/17/20 23,273 24,064 7 Danske Bank A/S 2.800% 3/10/21 51,184 53,507 Deutsche Bank AG 1.875% 2/13/18 26,405 26,240 Deutsche Bank AG 2.500% 2/13/19 10,735 10,697 Deutsche Bank AG 2.950% 8/20/20 9,787 9,688 Discover Bank 2.600% 11/13/18 24,412 24,819 Discover Bank 3.100% 6/4/20 24,430 25,286 7 DNB Bank ASA 2.375% 6/2/21 23,215 23,766 Fifth Third Bank 2.150% 8/20/18 32,157 32,617 Fifth Third Bank 2.300% 3/15/19 26,956 27,552 Fifth Third Bank 2.375% 4/25/19 25,627 26,193 Fifth Third Bank 2.250% 6/14/21 28,181 28,738 Fifth Third Bank 3.850% 3/15/26 5,320 5,656 First Republic Bank 2.375% 6/17/19 47,605 48,080 11 Goldman Sachs Group Inc. 6.125% 5/14/17 37,400 51,361 6,9 Goldman Sachs Group Inc. 3.938% 11/29/17 5,680 4,361 Goldman Sachs Group Inc. 5.950% 1/18/18 108,310 115,288 Goldman Sachs Group Inc. 2.375% 1/22/18 80,630 81,665 Goldman Sachs Group Inc. 6.150% 4/1/18 31,713 34,097 17 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Goldman Sachs Group Inc. 2.900% 7/19/18 81,521 83,706 6,9 Goldman Sachs Group Inc. 3.690% 8/8/18 14,560 11,161 9 Goldman Sachs Group Inc. 5.000% 8/8/18 16,210 12,814 Goldman Sachs Group Inc. 2.625% 1/31/19 68,810 70,514 9 Goldman Sachs Group Inc. 5.000% 8/21/19 7,800 6,261 Goldman Sachs Group Inc. 2.550% 10/23/19 27,660 28,328 Goldman Sachs Group Inc. 5.375% 3/15/20 20,957 23,340 Goldman Sachs Group Inc. 2.750% 9/15/20 58,775 60,195 Goldman Sachs Group Inc. 2.875% 2/25/21 37,062 38,022 Goldman Sachs Group Inc. 2.625% 4/25/21 40,554 41,298 11 Goldman Sachs Group Inc. 5.500% 10/12/21 4,640 7,017 Goldman Sachs Group Inc. 5.750% 1/24/22 37,173 43,228 10 Goldman Sachs Group Inc. 2.125% 9/30/24 14,318 17,189 7 HSBC Bank plc 1.500% 5/15/18 17,965 17,888 HSBC Bank USA NA 6.000% 8/9/17 10,110 10,526 HSBC Holdings plc 3.400% 3/8/21 53,645 55,685 HSBC Holdings plc 2.950% 5/25/21 74,520 75,899 HSBC Holdings plc 3.600% 5/25/23 27,275 28,182 10 HSBC Holdings plc 3.000% 6/30/25 3,100 3,692 HSBC Holdings plc 4.300% 3/8/26 18,376 19,713 10 HSBC Holdings plc 3.125% 6/7/28 8,058 9,562 HSBC USA Inc. 1.625% 1/16/18 56,555 56,544 HSBC USA Inc. 2.625% 9/24/18 36,735 37,440 HSBC USA Inc. 2.250% 6/23/19 29,545 29,855 HSBC USA Inc. 2.375% 11/13/19 48,435 49,000 HSBC USA Inc. 2.350% 3/5/20 49,334 49,667 HSBC USA Inc. 2.750% 8/7/20 41,414 42,150 Huntington Bancshares Inc. 2.600% 8/2/18 34,190 34,841 Huntington Bancshares Inc. 3.150% 3/14/21 26,426 27,564 Huntington National Bank 2.000% 6/30/18 53,720 54,155 Huntington National Bank 2.200% 11/6/18 21,120 21,382 Huntington National Bank 2.875% 8/20/20 33,581 34,489 7 ING Bank NV 1.800% 3/16/18 8,204 8,249 7 ING Bank NV 2.500% 10/1/19 16,560 16,989 7 ING Bank NV 2.450% 3/16/20 39,075 40,046 7 ING Bank NV 2.700% 8/17/20 3,907 4,042 7 ING Bank NV 2.750% 3/22/21 8,645 9,005 Intesa Sanpaolo SPA 2.375% 1/13/17 18,283 18,335 Intesa Sanpaolo SPA 3.875% 1/16/18 26,174 26,792 JPMorgan Chase & Co. 1.350% 2/15/17 12,476 12,501 JPMorgan Chase & Co. 2.000% 8/15/17 25,984 26,203 JPMorgan Chase & Co. 1.800% 1/25/18 19,720 19,876 JPMorgan Chase & Co. 1.700% 3/1/18 58,963 59,378 JPMorgan Chase & Co. 1.625% 5/15/18 3,685 3,711 JPMorgan Chase & Co. 2.350% 1/28/19 85,037 87,161 JPMorgan Chase & Co. 2.200% 10/22/19 73,137 74,681 JPMorgan Chase & Co. 2.250% 1/23/20 63,282 64,593 JPMorgan Chase & Co. 2.750% 6/23/20 88,183 91,134 JPMorgan Chase & Co. 4.250% 10/15/20 7,794 8,499 JPMorgan Chase & Co. 2.550% 10/29/20 56,519 57,999 JPMorgan Chase & Co. 2.550% 3/1/21 27,700 28,395 JPMorgan Chase & Co. 2.400% 6/7/21 22,885 23,280 JPMorgan Chase & Co. 2.700% 5/18/23 16,765 17,004 JPMorgan Chase & Co. 3.200% 6/15/26 9,415 9,717 4 JPMorgan Chase & Co. 5.300% 12/29/49 14,010 14,395 11 JPMorgan Chase Bank NA 5.375% 9/28/16 13,750 18,313 JPMorgan Chase Bank NA 6.000% 7/5/17 8,592 8,976 JPMorgan Chase Bank NA 6.000% 10/1/17 35,313 37,194 KeyBank NA 1.650% 2/1/18 5,305 5,333 KeyBank NA 1.700% 6/1/18 9,750 9,822 KeyBank NA 2.350% 3/8/19 50,143 51,127 10 Leeds Building Society 1.375% 5/5/22 14,895 16,320 Lloyds Bank plc 1.750% 5/14/18 11,532 11,537 Lloyds Bank plc 2.000% 8/17/18 20,928 20,977 18 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Lloyds Bank plc 2.300% 11/27/18 13,185 13,345 Lloyds Bank plc 2.050% 1/22/19 11,225 11,264 Lloyds Bank plc 2.350% 9/5/19 15,160 15,338 Lloyds Bank plc 2.400% 3/17/20 24,425 24,869 Lloyds Banking Group plc 4.650% 3/24/26 23,835 24,553 7 Macquarie Bank Ltd. 1.600% 10/27/17 57,550 57,681 7 Macquarie Bank Ltd. 2.400% 1/21/20 36,370 36,881 7 Macquarie Bank Ltd. 2.850% 1/15/21 43,910 45,323 7 Macquarie Bank Ltd. 4.875% 6/10/25 16,200 17,118 7 Macquarie Bank Ltd. 3.900% 1/15/26 1,460 1,554 Manufacturers & Traders Trust Co. 1.250% 1/30/17 9,750 9,755 Manufacturers & Traders Trust Co. 6.625% 12/4/17 39,089 41,606 Manufacturers & Traders Trust Co. 1.450% 3/7/18 34,010 34,027 Manufacturers & Traders Trust Co. 2.300% 1/30/19 38,480 39,253 Manufacturers & Traders Trust Co. 2.250% 7/25/19 40,550 41,343 Manufacturers & Traders Trust Co. 2.100% 2/6/20 19,530 19,853 4 Manufacturers & Traders Trust Co. 5.629% 12/1/21 9,755 9,625 Mitsubishi UFJ Financial Group Inc. 2.950% 3/1/21 68,345 71,212 7 Mitsubishi UFJ Trust & Banking Corp. 1.600% 10/16/17 29,290 29,390 7 Mitsubishi UFJ Trust & Banking Corp. 2.450% 10/16/19 29,290 29,902 7 Mitsubishi UFJ Trust & Banking Corp. 2.650% 10/19/20 30,625 31,439 Morgan Stanley 5.750% 10/18/16 69,245 69,953 Morgan Stanley 5.450% 1/9/17 27,352 27,876 Morgan Stanley 5.550% 4/27/17 19,495 20,127 Morgan Stanley 6.250% 8/28/17 8,665 9,109 Morgan Stanley 5.950% 12/28/17 54,821 58,219 Morgan Stanley 1.875% 1/5/18 62,508 62,917 Morgan Stanley 6.625% 4/1/18 17,971 19,467 Morgan Stanley 2.125% 4/25/18 14,001 14,145 Morgan Stanley 2.500% 1/24/19 33,000 33,722 Morgan Stanley 2.375% 7/23/19 37,332 38,086 Morgan Stanley 5.625% 9/23/19 7,458 8,294 Morgan Stanley 5.500% 1/26/20 14,636 16,364 Morgan Stanley 2.650% 1/27/20 32,700 33,497 Morgan Stanley 2.800% 6/16/20 10,277 10,572 Morgan Stanley 2.500% 4/21/21 30,379 30,752 Morgan Stanley 4.000% 7/23/25 3,776 4,060 Morgan Stanley 3.875% 1/27/26 15,741 16,784 MUFG Americas Holdings Corp. 1.625% 2/9/18 14,400 14,425 MUFG Americas Holdings Corp. 2.250% 2/10/20 29,300 29,544 MUFG Union Bank NA 2.125% 6/16/17 29,740 30,003 MUFG Union Bank NA 2.625% 9/26/18 39,640 40,436 MUFG Union Bank NA 2.250% 5/6/19 24,420 24,777 National Australia Bank Ltd. 2.300% 7/25/18 21,800 22,180 National Australia Bank Ltd. 2.000% 1/14/19 21,829 22,114 National Australia Bank Ltd. 1.375% 7/12/19 20,250 20,221 National Australia Bank Ltd. 1.875% 7/12/21 59,500 59,406 National Bank of Canada 2.100% 12/14/18 26,935 27,338 National City Bank 5.250% 12/15/16 14,750 14,988 National City Bank 5.800% 6/7/17 14,625 15,176 National City Corp. 6.875% 5/15/19 8,085 9,105 7 Nationwide Building Society 2.350% 1/21/20 14,328 14,483 7 Nationwide Building Society 2.450% 7/27/21 35,105 35,403 10 Nationwide Building Society 1.125% 6/3/22 6,009 6,864 7 Nordea Bank AB 1.875% 9/17/18 16,220 16,376 7 Nordea Bank AB 2.500% 9/17/20 12,568 12,937 7 Nordea Bank AB 2.250% 5/27/21 19,905 20,318 PNC Bank NA 5.250% 1/15/17 27,935 28,452 PNC Bank NA 4.875% 9/21/17 22,535 23,397 PNC Bank NA 1.500% 10/18/17 48,800 48,994 PNC Bank NA 6.000% 12/7/17 4,885 5,176 PNC Bank NA 1.500% 2/23/18 55,800 56,085 PNC Bank NA 6.875% 4/1/18 4,197 4,558 PNC Bank NA 1.600% 6/1/18 81,400 81,989 19 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) PNC Bank NA 1.850% 7/20/18 24,260 24,542 PNC Bank NA 1.800% 11/5/18 31,674 32,076 PNC Bank NA 2.200% 1/28/19 48,707 49,506 PNC Bank NA 2.250% 7/2/19 44,590 45,649 PNC Bank NA 2.400% 10/18/19 71,148 73,269 PNC Bank NA 2.300% 6/1/20 14,636 15,040 PNC Bank NA 2.600% 7/21/20 14,430 14,986 PNC Bank NA 2.450% 11/5/20 15,636 16,172 PNC Bank NA 2.150% 4/29/21 30,821 31,374 PNC Funding Corp. 2.700% 9/19/16 40,143 40,174 PNC Funding Corp. 5.625% 2/1/17 4,380 4,468 PNC Funding Corp. 5.125% 2/8/20 7,230 8,094 Regions Bank 7.500% 5/15/18 7,579 8,292 Regions Financial Corp. 2.000% 5/15/18 27,350 27,413 Royal Bank of Canada 1.250% 6/16/17 19,520 19,559 Royal Bank of Canada 1.400% 10/13/17 26,360 26,478 Royal Bank of Canada 1.500% 1/16/18 3,900 3,917 Royal Bank of Canada 2.200% 7/27/18 25,890 26,348 Royal Bank of Canada 1.800% 7/30/18 18,752 18,938 Royal Bank of Canada 2.000% 12/10/18 21,270 21,607 Royal Bank of Canada 2.150% 3/15/19 28,400 29,052 Royal Bank of Canada 1.500% 7/29/19 58,175 58,336 Royal Bank of Canada 2.350% 10/30/20 7,170 7,402 Royal Bank of Canada 2.500% 1/19/21 34,366 35,680 Royal Bank of Canada 4.650% 1/27/26 11,520 12,733 Santander Bank NA 8.750% 5/30/18 33,955 37,518 Santander Holdings USA Inc. 2.700% 5/24/19 39,050 39,413 Santander UK Group Holdings plc 3.125% 1/8/21 19,520 19,808 Santander UK plc 1.375% 3/13/17 93,971 93,698 Santander UK plc 1.650% 9/29/17 5,280 5,282 Santander UK plc 3.050% 8/23/18 45,920 47,220 Santander UK plc 2.000% 8/24/18 16,087 16,131 Santander UK plc 2.500% 3/14/19 65,240 66,224 Santander UK plc 2.350% 9/10/19 64,539 65,399 7 Skandinaviska Enskilda Banken AB 1.750% 3/19/18 17,471 17,571 4,10 Skandinaviska Enskilda Banken AB 2.500% 5/28/26 6,590 7,736 State Street Corp. 1.950% 5/19/21 39,048 39,688 State Street Corp. 2.650% 5/19/26 4,688 4,812 4 State Street Corp. 5.250% 12/29/49 14,020 14,756 Sumitomo Mitsui Financial Group Inc. 2.934% 3/9/21 8,079 8,420 Sumitomo Mitsui Financial Group Inc. 2.058% 7/14/21 44,060 44,038 Sumitomo Mitsui Financial Group Inc. 2.632% 7/14/26 11,375 11,225 SunTrust Banks Inc. 3.500% 1/20/17 12,711 12,822 SunTrust Banks Inc. 6.000% 9/11/17 8,795 9,212 SunTrust Banks Inc. 2.900% 3/3/21 23,102 24,128 Svenska Handelsbanken AB 2.500% 1/25/19 22,830 23,470 Svenska Handelsbanken AB 2.400% 10/1/20 20,508 21,075 Svenska Handelsbanken AB 2.450% 3/30/21 47,795 49,267 7 Swedbank AB 2.650% 3/10/21 10,936 11,395 Synchrony Financial 3.000% 8/15/19 85,990 87,883 Synchrony Financial 2.700% 2/3/20 39,200 39,720 Synchrony Financial 4.250% 8/15/24 9,760 10,307 Toronto-Dominion Bank 1.625% 3/13/18 48,860 49,219 Toronto-Dominion Bank 1.400% 4/30/18 28,510 28,641 Toronto-Dominion Bank 1.750% 7/23/18 51,810 52,442 Toronto-Dominion Bank 2.125% 7/2/19 63,831 65,267 Toronto-Dominion Bank 1.450% 8/13/19 20,000 20,044 Toronto-Dominion Bank 2.250% 11/5/19 41,410 42,426 Toronto-Dominion Bank 2.500% 12/14/20 22,500 23,303 Toronto-Dominion Bank 2.125% 4/7/21 57,700 58,827 Toronto-Dominion Bank 1.800% 7/13/21 46,900 46,969 UBS AG 1.800% 3/26/18 103,260 103,933 UBS AG 2.375% 8/14/19 21,468 21,987 7 UBS Group Funding Jersey Ltd. 2.950% 9/24/20 24,395 25,136 20 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) US Bank NA 1.375% 9/11/17 42,077 42,255 US Bank NA 1.350% 1/26/18 22,067 22,174 US Bank NA 2.125% 10/28/19 20,765 21,276 Wachovia Corp. 5.750% 6/15/17 29,816 31,017 Wachovia Corp. 5.750% 2/1/18 53,681 57,281 12 Washington Mutual Bank / Debt not acquired by JPMorgan 6.875% 6/15/11 21,983 2 Wells Fargo & Co. 1.400% 9/8/17 36,020 36,130 Wells Fargo & Co. 5.625% 12/11/17 19,840 21,025 Wells Fargo & Co. 1.500% 1/16/18 40,770 40,964 9 Wells Fargo & Co. 4.250% 1/25/18 4,880 3,796 Wells Fargo & Co. 2.150% 1/15/19 22,935 23,401 Wells Fargo & Co. 2.125% 4/22/19 65,816 67,234 9 Wells Fargo & Co. 4.000% 8/8/19 12,720 10,002 Wells Fargo & Co. 2.150% 1/30/20 74,665 76,045 Wells Fargo & Co. 2.600% 7/22/20 61,255 63,234 Wells Fargo & Co. 2.550% 12/7/20 32,181 33,085 Wells Fargo & Co. 2.100% 7/26/21 63,800 64,060 9 Wells Fargo & Co. 3.000% 7/27/21 46,900 35,484 6,9 Wells Fargo & Co. 3.215% 7/27/21 10,300 7,846 Wells Fargo Bank NA 6.000% 11/15/17 53,763 57,161 Wells Fargo Bank NA 1.750% 5/24/19 73,058 74,072 Westpac Banking Corp. 1.200% 5/19/17 19,436 19,452 Westpac Banking Corp. 2.000% 8/14/17 54,486 55,013 Westpac Banking Corp. 1.500% 12/1/17 48,825 49,060 Westpac Banking Corp. 1.600% 1/12/18 44,378 44,603 Westpac Banking Corp. 1.550% 5/25/18 30,270 30,490 Westpac Banking Corp. 2.250% 7/30/18 20,830 21,192 Westpac Banking Corp. 1.950% 11/23/18 19,515 19,747 Westpac Banking Corp. 2.250% 1/17/19 23,400 23,887 Westpac Banking Corp. 4.875% 11/19/19 35,464 39,146 Westpac Banking Corp. 2.300% 5/26/20 3,665 3,747 Westpac Banking Corp. 2.600% 11/23/20 60,350 62,523 Westpac Banking Corp. 2.100% 5/13/21 81,835 83,109 Westpac Banking Corp. 2.850% 5/13/26 14,900 15,291 Brokerage (0.5%) 7 Apollo Management Holdings LP 4.400% 5/27/26 14,605 15,189 Charles Schwab Corp. 6.375% 9/1/17 5,860 6,189 Charles Schwab Corp. 1.500% 3/10/18 19,535 19,635 Franklin Resources Inc. 1.375% 9/15/17 15,056 15,117 Jefferies Group LLC 5.125% 4/13/18 12,335 12,881 Legg Mason Inc. 2.700% 7/15/19 5,860 5,976 12 Lehman Brothers Holdings E-Capital Trust I 3.589% 8/19/65 9,410 1 Nomura Holdings Inc. 2.000% 9/13/16 93,195 93,314 Nomura Holdings Inc. 2.750% 3/19/19 26,430 27,102 NYSE Euronext 2.000% 10/5/17 39,586 39,940 Stifel Financial Corp. 3.500% 12/1/20 28,270 28,697 Stifel Financial Corp. 4.250% 7/18/24 9,515 9,647 TD Ameritrade Holding Corp. 2.950% 4/1/22 17,515 18,312 Finance Companies (0.6%) AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 3.750% 5/15/19 9,890 10,224 AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 3.950% 2/1/22 20,005 20,905 Air Lease Corp. 5.625% 4/1/17 81,514 83,552 Air Lease Corp. 3.375% 1/15/19 31,655 32,565 Air Lease Corp. 3.750% 2/1/22 6,830 7,069 GE Capital International Funding Co. 2.342% 11/15/20 116,444 120,675 International Lease Finance Corp. 4.625% 4/15/21 3,905 4,183 7 SMBC Aviation Capital Finance DAC 2.650% 7/15/21 23,080 23,199 Insurance (2.4%) Aetna Inc. 1.700% 6/7/18 17,865 18,018 Aetna Inc. 1.900% 6/7/19 17,605 17,848 21 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Aetna Inc. 2.400% 6/15/21 14,655 14,930 Aetna Inc. 2.800% 6/15/23 9,565 9,836 Aetna Inc. 3.200% 6/15/26 16,135 16,555 Aflac Inc. 3.625% 6/15/23 5,860 6,325 Alleghany Corp. 5.625% 9/15/20 8,890 9,924 4,10 Allianz Finance II BV 5.750% 7/8/41 37,000 48,118 Allied World Assurance Co. Holdings Ltd. 4.350% 10/29/25 6,670 6,868 Allied World Assurance Co. Ltd. 7.500% 8/1/16 55,754 55,757 Alterra Finance LLC 6.250% 9/30/20 9,765 11,234 American Financial Group Inc. 9.875% 6/15/19 31,750 38,134 American International Group Inc. 2.300% 7/16/19 5,036 5,150 American International Group Inc. 4.875% 6/1/22 8,230 9,225 Anthem Inc. 1.875% 1/15/18 19,336 19,429 4,10 Aquarius and Investments plc for Zurich Insurance Co. Ltd. 4.250% 10/2/43 30,850 38,521 Aspen Insurance Holdings Ltd. 6.000% 12/15/20 25,904 28,816 Assurant Inc. 2.500% 3/15/18 29,300 29,598 10 AXA SA 5.250% 4/16/40 12,100 15,146 4,10 AXA SA 5.125% 7/4/43 10,107 13,227 4,10 AXA SA 3.875% 5/20/49 12,573 14,404 Axis Specialty Finance LLC 5.875% 6/1/20 11,618 12,967 AXIS Specialty Finance plc 2.650% 4/1/19 14,650 14,825 Berkshire Hathaway Finance Corp. 5.400% 5/15/18 24,144 26,009 Berkshire Hathaway Inc. 2.200% 8/15/16 4,850 4,853 Berkshire Hathaway Inc. 2.100% 8/14/19 4,875 5,012 Berkshire Hathaway Inc. 2.750% 3/15/23 36,208 37,813 Berkshire Hathaway Inc. 3.125% 3/15/26 17,245 18,336 4 Chubb Corp. 6.375% 3/29/67 3,908 3,498 Chubb INA Holdings Inc. 2.300% 11/3/20 12,800 13,186 Chubb INA Holdings Inc. 2.875% 11/3/22 15,795 16,647 CNA Financial Corp. 7.350% 11/15/19 3,900 4,472 4,11 CNP Assurances 7.375% 9/30/41 8,200 12,314 4,10 CNP Assurances 4.500% 6/10/47 3,200 3,608 4,10 Credit Agricole Assurances SA 4.250% 1/29/49 6,300 6,987 4,10 Credit Agricole Assurances SA 4.500% 10/31/49 5,300 5,900 Manulife Financial Corp. 4.150% 3/4/26 23,955 26,141 Marsh & McLennan Cos. Inc. 2.550% 10/15/18 9,875 10,032 Marsh & McLennan Cos. Inc. 2.350% 3/6/20 14,385 14,687 Marsh & McLennan Cos. Inc. 4.800% 7/15/21 3,325 3,687 7 MassMutual Global Funding II 2.100% 8/2/18 12,735 12,984 7 MassMutual Global Funding II 2.500% 10/17/22 14,335 14,672 MetLife Inc. 1.756% 12/15/17 14,600 14,708 MetLife Inc. 6.817% 8/15/18 13,300 14,754 MetLife Inc. 7.717% 2/15/19 9,219 10,658 4 MetLife Inc. 5.250% 12/29/49 7,005 7,011 7 Metropolitan Life Global Funding I 1.500% 1/10/18 29,350 29,505 9 Metropolitan Life Global Funding I 4.500% 10/10/18 38,060 29,930 7 Metropolitan Life Global Funding I 2.300% 4/10/19 11,225 11,480 7 Metropolitan Life Global Funding I 2.000% 4/14/20 19,530 19,842 7 New York Life Global Funding 1.950% 2/11/20 17,975 18,206 PartnerRe Finance A LLC 6.875% 6/1/18 20,530 22,229 7 Pricoa Global Funding I 2.550% 11/24/20 6,830 7,072 Principal Financial Group Inc. 1.850% 11/15/17 15,600 15,711 7 Principal Life Global Funding II 2.200% 4/8/20 28,665 29,098 4 Progressive Corp. 6.700% 6/15/67 19,784 18,449 Prudential Financial Inc. 7.375% 6/15/19 10,442 12,088 Prudential Financial Inc. 2.350% 8/15/19 9,790 10,020 Prudential Financial Inc. 4.500% 11/15/20 1,423 1,566 Prudential Financial Inc. 4.500% 11/16/21 18,449 20,728 4 Prudential Financial Inc. 5.375% 5/15/45 12,290 12,782 Reinsurance Group of America Inc. 5.625% 3/15/17 12,900 13,225 Reinsurance Group of America Inc. 6.450% 11/15/19 21,183 24,052 Reinsurance Group of America Inc. 3.950% 9/15/26 19,525 20,396 7 Reliance Standard Life Global Funding II 2.150% 10/15/18 27,320 27,521 22 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) 7 Reliance Standard Life Global Funding II 2.500% 1/15/20 52,630 53,514 7 Reliance Standard Life Global Funding II 2.375% 5/4/20 17,860 17,905 7 Reliance Standard Life Global Funding II 3.050% 1/20/21 8,275 8,528 7 TIAA Asset Management Finance Co. LLC 2.950% 11/1/19 60,100 61,496 Torchmark Corp. 9.250% 6/15/19 7,053 8,370 Travelers Cos. Inc. 5.800% 5/15/18 2,273 2,457 Travelers Cos. Inc. 5.900% 6/2/19 2,930 3,291 Travelers Cos. Inc. 3.900% 11/1/20 4,300 4,705 10 Trinity Acquisition plc 2.125% 5/26/22 36,865 42,325 UnitedHealth Group Inc. 1.900% 7/16/18 20,510 20,803 UnitedHealth Group Inc. 2.700% 7/15/20 14,640 15,338 Unum Group 7.125% 9/30/16 13,498 13,619 Real Estate Investment Trusts (1.5%) Alexandria Real Estate Equities Inc. 2.750% 1/15/20 29,896 30,197 ARC Properties Operating Partnership LP/Clark Acquisition LLC 3.000% 2/6/19 22,495 22,664 Boston Properties LP 3.700% 11/15/18 4,900 5,129 Boston Properties LP 5.875% 10/15/19 32,163 36,332 Brandywine Operating Partnership LP 5.700% 5/1/17 15,370 15,833 Brandywine Operating Partnership LP 4.950% 4/15/18 21,275 22,250 Brandywine Operating Partnership LP 3.950% 2/15/23 6,733 6,899 Brixmor Operating Partnership LP 4.125% 6/15/26 20,060 20,784 7 Care Capital Properties LP 5.125% 8/15/26 9,860 9,998 DDR Corp. 7.500% 4/1/17 289 301 DDR Corp. 4.750% 4/15/18 29,245 30,478 DDR Corp. 7.500% 7/15/18 2,500 2,756 DDR Corp. 7.875% 9/1/20 7,085 8,564 Digital Realty Trust LP 5.875% 2/1/20 20,227 22,740 Digital Realty Trust LP 3.400% 10/1/20 22,047 23,063 Digital Realty Trust LP 3.950% 7/1/22 34,798 36,918 Digital Realty Trust LP 4.750% 10/1/25 6,622 7,209 Duke Realty LP 6.500% 1/15/18 3,235 3,454 Duke Realty LP 3.250% 6/30/26 4,402 4,524 ERP Operating LP 5.750% 6/15/17 14,274 14,844 ERP Operating LP 2.375% 7/1/19 4,875 4,999 ERP Operating LP 4.750% 7/15/20 2,349 2,607 Essex Portfolio LP 3.500% 4/1/25 14,862 15,523 Federal Realty Investment Trust 2.550% 1/15/21 9,351 9,551 HCP Inc. 6.700% 1/30/18 9,705 10,442 HCP Inc. 2.625% 2/1/20 12,357 12,515 HCP Inc. 4.000% 12/1/22 8,755 9,233 HCP Inc. 4.250% 11/15/23 7,420 7,831 Healthcare Trust of America Holdings LP 3.700% 4/15/23 13,139 13,409 Healthcare Trust of America Holdings LP 3.500% 8/1/26 9,850 9,954 Highwoods Realty LP 5.850% 3/15/17 4,425 4,549 Kilroy Realty LP 4.800% 7/15/18 20,030 21,015 Liberty Property LP 5.500% 12/15/16 27,672 28,099 Liberty Property LP 4.750% 10/1/20 10,940 11,950 Liberty Property LP 3.750% 4/1/25 3,575 3,705 Omega Healthcare Investors Inc. 4.375% 8/1/23 40,500 40,905 Omega Healthcare Investors Inc. 5.250% 1/15/26 44,043 46,465 10 Prologis International Funding II SA 1.876% 4/17/25 6,562 7,896 Realty Income Corp. 2.000% 1/31/18 4,870 4,910 Realty Income Corp. 5.750% 1/15/21 3,905 4,491 Regency Centers LP 5.875% 6/15/17 10,274 10,736 Senior Housing Properties Trust 3.250% 5/1/19 36,150 36,447 Simon Property Group LP 2.800% 1/30/17 22,815 22,912 Simon Property Group LP 2.150% 9/15/17 1,572 1,587 Simon Property Group LP 10.350% 4/1/19 10,565 12,804 Simon Property Group LP 5.650% 2/1/20 16,085 18,206 Simon Property Group LP 2.500% 9/1/20 11,153 11,559 Simon Property Group LP 4.375% 3/1/21 7,375 8,191 Ventas Realty LP 3.125% 6/15/23 11,328 11,510 23 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Ventas Realty LP / Ventas Capital Corp. 2.000% 2/15/18 14,362 14,467 Weingarten Realty Investors 3.375% 10/15/22 9,088 9,350 Weingarten Realty Investors 3.850% 6/1/25 6,445 6,687 Welltower Inc. 4.700% 9/15/17 14,620 15,153 Welltower Inc. 2.250% 3/15/18 15,769 15,940 Welltower Inc. 4.125% 4/1/19 46,860 49,433 Welltower Inc. 6.125% 4/15/20 14,650 16,658 Welltower Inc. 4.000% 6/1/25 8,350 8,923 14,552,166 Industrial (23.8%) Basic Industry (1.2%) Agrium Inc. 6.750% 1/15/19 24,905 27,685 Air Products & Chemicals Inc. 1.200% 10/15/17 11,225 11,273 Air Products & Chemicals Inc. 4.375% 8/21/19 7,155 7,785 Airgas Inc. 1.650% 2/15/18 23,552 23,667 Airgas Inc. 2.375% 2/15/20 9,890 10,083 Airgas Inc. 3.050% 8/1/20 12,510 12,966 Albemarle Corp. 3.000% 12/1/19 4,880 4,974 9 BHP Billiton Finance Ltd. 3.750% 10/18/17 14,090 10,830 9 BHP Billiton Finance Ltd. 3.000% 3/30/20 14,320 10,926 BHP Billiton Finance USA Ltd. 1.875% 11/21/16 3,874 3,881 BHP Billiton Finance USA Ltd. 1.625% 2/24/17 68,574 68,713 BHP Billiton Finance USA Ltd. 5.400% 3/29/17 35,646 36,613 BHP Billiton Finance USA Ltd. 2.050% 9/30/18 13,920 14,125 BHP Billiton Finance USA Ltd. 6.500% 4/1/19 36,339 41,188 BHP Billiton Finance USA Ltd. 3.250% 11/21/21 7,867 8,406 CF Industries Inc. 6.875% 5/1/18 38,450 41,574 Dow Chemical Co. 8.550% 5/15/19 52,798 62,817 Eastman Chemical Co. 2.400% 6/1/17 5,985 6,042 Ecolab Inc. 3.000% 12/8/16 3,339 3,362 EI du Pont de Nemours & Co. 6.000% 7/15/18 27,383 29,899 EI du Pont de Nemours & Co. 4.625% 1/15/20 11,348 12,526 Goldcorp Inc. 2.125% 3/15/18 14,640 14,675 10 LYB International Finance II BV 1.875% 3/2/22 5,945 7,012 LyondellBasell Industries NV 5.000% 4/15/19 32,245 34,956 Monsanto Co. 1.150% 6/30/17 9,770 9,777 Monsanto Co. 5.125% 4/15/18 22,515 23,912 Monsanto Co. 1.850% 11/15/18 3,000 3,022 Potash Corp. of Saskatchewan Inc. 3.250% 12/1/17 28,554 29,256 Potash Corp. of Saskatchewan Inc. 6.500% 5/15/19 11,456 12,929 PPG Industries Inc. 2.300% 11/15/19 29,285 29,735 Praxair Inc. 4.500% 8/15/19 29,565 32,458 Praxair Inc. 4.050% 3/15/21 2,552 2,837 Praxair Inc. 3.000% 9/1/21 4,900 5,218 Rio Tinto Finance USA Ltd. 9.000% 5/1/19 4,880 5,861 Vale Overseas Ltd. 5.625% 9/15/19 3,880 4,093 Vale Overseas Ltd. 5.875% 6/10/21 9,975 10,362 Capital Goods (1.8%) Boeing Co. 2.350% 10/30/21 750 782 Caterpillar Financial Services Corp. 5.450% 4/15/18 45,680 49,011 Caterpillar Financial Services Corp. 7.050% 10/1/18 6,360 7,122 Caterpillar Financial Services Corp. 7.150% 2/15/19 47,540 54,264 Caterpillar Financial Services Corp. 1.350% 5/18/19 72,415 72,804 Caterpillar Financial Services Corp. 3.250% 12/1/24 2,360 2,543 Caterpillar Inc. 7.900% 12/15/18 59,914 69,087 Caterpillar Inc. 3.400% 5/15/24 11,695 12,689 Crane Co. 2.750% 12/15/18 12,615 12,880 7 Embraer Overseas Ltd. 5.696% 9/16/23 10,379 10,963 7 Fortive Corp. 1.800% 6/15/19 6,250 6,293 General Electric Capital Corp. 5.625% 5/1/18 5,855 6,333 General Electric Capital Corp. 6.000% 8/7/19 6,806 7,775 General Electric Capital Corp. 2.200% 1/9/20 22,527 23,241 General Electric Capital Corp. 5.550% 5/4/20 54,502 62,755 24 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) General Electric Capital Corp. 4.375% 9/16/20 14,755 16,429 General Electric Capital Corp. 4.625% 1/7/21 76,607 86,918 General Electric Capital Corp. 5.300% 2/11/21 6,288 7,292 10 Honeywell International Inc. 1.300% 2/22/23 29,300 34,601 Illinois Tool Works Inc. 3.375% 9/15/21 17,075 18,511 Ingersoll-Rand Global Holding Co. Ltd. 6.875% 8/15/18 9,765 10,817 John Deere Capital Corp. 5.350% 4/3/18 26,530 28,420 John Deere Capital Corp. 5.750% 9/10/18 28,200 30,913 John Deere Capital Corp. 2.375% 7/14/20 51,283 53,189 John Deere Capital Corp. 2.450% 9/11/20 43,491 45,053 John Deere Capital Corp. 2.550% 1/8/21 14,640 15,256 John Deere Capital Corp. 2.800% 3/4/21 32,710 34,359 John Deere Capital Corp. 3.900% 7/12/21 9,760 10,830 9 John Deere Financial Ltd. 3.500% 12/18/19 36,830 28,722 L-3 Communications Corp. 3.950% 11/15/16 4,586 4,614 L-3 Communications Corp. 1.500% 5/28/17 9,765 9,780 L-3 Communications Corp. 5.200% 10/15/19 15,207 16,740 Raytheon Co. 6.750% 3/15/18 20,028 21,857 Raytheon Co. 6.400% 12/15/18 40,041 44,896 Raytheon Co. 4.400% 2/15/20 2,070 2,293 Raytheon Co. 3.125% 10/15/20 8,697 9,316 Rockwell Automation Inc. 5.650% 12/1/17 4,885 5,158 Roper Technologies Inc. 1.850% 11/15/17 21,480 21,614 Roper Technologies Inc. 2.050% 10/1/18 9,590 9,708 United Rentals North America Inc. 4.625% 7/15/23 21,790 22,226 United Rentals North America Inc. 5.875% 9/15/26 6,720 6,972 Communication (2.9%) 21st Century Fox America Inc. 7.250% 5/18/18 7,205 7,946 21st Century Fox America Inc. 6.900% 3/1/19 6,840 7,754 21st Century Fox America Inc. 4.500% 2/15/21 4,850 5,430 America Movil SAB de CV 2.375% 9/8/16 16,009 16,017 America Movil SAB de CV 5.625% 11/15/17 29,869 31,443 America Movil SAB de CV 5.000% 10/16/19 13,343 14,729 America Movil SAB de CV 5.000% 3/30/20 61,948 69,008 American Tower Corp. 4.500% 1/15/18 19,490 20,375 American Tower Corp. 3.400% 2/15/19 29,451 30,908 American Tower Corp. 2.800% 6/1/20 28,800 29,716 American Tower Corp. 3.300% 2/15/21 31,523 33,159 AT&T Inc. 2.400% 8/15/16 16,141 16,149 AT&T Inc. 2.400% 3/15/17 9,181 9,259 11 AT&T Inc. 5.875% 4/28/17 28,800 39,586 AT&T Inc. 1.700% 6/1/17 15,250 15,319 AT&T Inc. 1.400% 12/1/17 24,400 24,439 AT&T Inc. 5.500% 2/1/18 31,834 33,842 AT&T Inc. 5.600% 5/15/18 6,038 6,492 AT&T Inc. 5.800% 2/15/19 27,420 30,322 AT&T Inc. 5.875% 10/1/19 46,760 53,044 AT&T Inc. 5.200% 3/15/20 38,057 42,633 AT&T Inc. 2.450% 6/30/20 18,500 18,963 AT&T Inc. 4.600% 2/15/21 4,762 5,273 British Telecommunications plc 2.350% 2/14/19 14,785 15,120 10 British Telecommunications plc 1.750% 3/10/26 6,600 7,963 CBS Corp. 4.625% 5/15/18 2,690 2,830 CBS Corp. 2.300% 8/15/19 1,980 2,006 Comcast Cable Communications LLC 8.875% 5/1/17 24,479 25,918 Comcast Corp. 6.500% 1/15/17 26,164 26,845 Comcast Corp. 6.300% 11/15/17 12,729 13,597 Comcast Corp. 5.875% 2/15/18 17,672 18,991 Crown Castle International Corp. 3.400% 2/15/21 31,300 32,826 7 Deutsche Telekom International Finance BV 2.250% 3/6/17 18,870 18,984 Deutsche Telekom International Finance BV 6.750% 8/20/18 10,804 11,982 Deutsche Telekom International Finance BV 6.000% 7/8/19 14,550 16,391 Electronic Arts Inc. 3.700% 3/1/21 14,650 15,612 25 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Grupo Televisa SAB 6.000% 5/15/18 10,931 11,794 Grupo Televisa SAB 6.625% 3/18/25 4,900 6,112 Interpublic Group of Cos. Inc. 2.250% 11/15/17 2,000 2,015 7 KT Corp. 1.750% 4/22/17 34,185 34,218 Moody's Corp. 2.750% 7/15/19 56,407 58,194 Moody's Corp. 5.500% 9/1/20 8,645 9,797 NBCUniversal Media LLC 5.150% 4/30/20 26,240 29,872 Omnicom Group Inc. 6.250% 7/15/19 5,860 6,661 Omnicom Group Inc. 4.450% 8/15/20 15,502 17,123 Orange SA 2.750% 9/14/16 18,127 18,165 Orange SA 2.750% 2/6/19 29,240 30,089 Qwest Corp. 6.500% 6/1/17 9,653 9,981 7 SES Global Americas Holdings GP 2.500% 3/25/19 53,705 54,063 7 Sky plc 2.625% 9/16/19 12,200 12,426 Telefonica Emisiones SAU 6.221% 7/3/17 11,382 11,838 9 Telstra Corp. Ltd. 4.500% 11/13/18 28,920 22,909 9 Telstra Corp. Ltd. 4.000% 9/16/22 5,000 4,032 Thomson Reuters Corp. 1.300% 2/23/17 15,180 15,204 Thomson Reuters Corp. 6.500% 7/15/18 27,270 29,832 Time Warner Cable Inc. 5.850% 5/1/17 29,200 30,139 Time Warner Cable Inc. 8.750% 2/14/19 18,305 21,287 Time Warner Cable Inc. 8.250% 4/1/19 23,445 27,206 Verizon Communications Inc. 5.500% 2/15/18 6,265 6,673 Verizon Communications Inc. 6.100% 4/15/18 16,606 17,989 Verizon Communications Inc. 3.650% 9/14/18 36,333 38,140 Verizon Communications Inc. 1.375% 8/15/19 19,500 19,557 Verizon Communications Inc. 2.625% 2/21/20 50,782 52,708 Verizon Communications Inc. 4.500% 9/15/20 92,180 102,540 Verizon Communications Inc. 4.600% 4/1/21 7,800 8,782 Verizon Communications Inc. 1.750% 8/15/21 9,700 9,703 Verizon Communications Inc. 3.000% 11/1/21 15,741 16,647 Verizon Communications Inc. 2.625% 8/15/26 16,000 15,951 Viacom Inc. 2.500% 12/15/16 9,880 9,919 Viacom Inc. 6.125% 10/5/17 10,695 11,260 Viacom Inc. 2.500% 9/1/18 13,895 14,085 Viacom Inc. 5.625% 9/15/19 3,195 3,543 Viacom Inc. 4.250% 9/1/23 14,650 15,565 Vodafone Group plc 1.250% 9/26/17 21,359 21,357 Vodafone Group plc 5.450% 6/10/19 4,900 5,423 Vodafone Group plc 2.950% 2/19/23 13,700 14,108 Consumer Cyclical (3.8%) Alibaba Group Holding Ltd. 1.625% 11/28/17 37,630 37,906 Alibaba Group Holding Ltd. 2.500% 11/28/19 19,064 19,384 American Honda Finance Corp. 1.125% 10/7/16 19,816 19,832 American Honda Finance Corp. 0.950% 5/5/17 15,960 15,969 American Honda Finance Corp. 1.600% 7/13/18 10,770 10,886 American Honda Finance Corp. 2.125% 10/10/18 18,825 19,258 American Honda Finance Corp. 1.700% 2/22/19 14,050 14,263 American Honda Finance Corp. 2.250% 8/15/19 41,660 42,940 American Honda Finance Corp. 2.450% 9/24/20 16,675 17,334 AutoNation Inc. 3.350% 1/15/21 4,970 5,079 AutoZone Inc. 7.125% 8/1/18 19,022 21,066 AutoZone Inc. 1.625% 4/21/19 8,345 8,398 Block Financial LLC 4.125% 10/1/20 9,807 10,207 7 BMW US Capital LLC 1.500% 4/11/19 23,425 23,582 7 BMW US Capital LLC 2.000% 4/11/21 29,975 30,480 Brinker International Inc. 2.600% 5/15/18 4,160 4,198 CVS Health Corp. 1.900% 7/20/18 24,415 24,751 CVS Health Corp. 2.250% 12/5/18 24,400 25,024 CVS Health Corp. 2.800% 7/20/20 128,707 134,800 7 Daimler Finance North America LLC 2.950% 1/11/17 16,915 17,061 7 Daimler Finance North America LLC 1.125% 3/10/17 27,650 27,666 7 Daimler Finance North America LLC 2.400% 4/10/17 9,740 9,822 26 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) 7 Daimler Finance North America LLC 1.375% 8/1/17 19,525 19,528 Delphi Automotive plc 3.150% 11/19/20 14,635 15,218 Dollar General Corp. 4.125% 7/15/17 12,850 13,191 Dollar General Corp. 1.875% 4/15/18 9,965 10,055 7 Experian Finance plc 2.375% 6/15/17 35,430 35,637 10 FCA Capital Ireland plc 1.250% 9/23/20 3,100 3,559 Ford Motor Credit Co. LLC 3.000% 6/12/17 29,245 29,630 Ford Motor Credit Co. LLC 6.625% 8/15/17 69,932 73,513 Ford Motor Credit Co. LLC 2.145% 1/9/18 14,665 14,784 Ford Motor Credit Co. LLC 2.375% 1/16/18 14,635 14,800 Ford Motor Credit Co. LLC 5.000% 5/15/18 82,795 87,470 Ford Motor Credit Co. LLC 2.240% 6/15/18 14,650 14,811 9 Ford Motor Credit Co. LLC 4.050% 12/10/18 51,220 39,683 Ford Motor Credit Co. LLC 2.375% 3/12/19 5,460 5,542 Ford Motor Credit Co. LLC 2.597% 11/4/19 7,615 7,780 Ford Motor Credit Co. LLC 2.459% 3/27/20 19,535 19,798 9 Ford Motor Credit Co. LLC 3.588% 6/2/20 41,976 32,228 Ford Motor Credit Co. LLC 3.157% 8/4/20 14,310 14,780 Ford Motor Credit Co. LLC 3.200% 1/15/21 13,597 14,104 Ford Motor Credit Co. LLC 3.336% 3/18/21 39,030 40,735 General Motors Co. 3.500% 10/2/18 36,615 37,805 General Motors Financial Co. Inc. 2.625% 7/10/17 19,525 19,720 General Motors Financial Co. Inc. 4.750% 8/15/17 975 1,004 General Motors Financial Co. Inc. 3.250% 5/15/18 64,135 65,418 General Motors Financial Co. Inc. 6.750% 6/1/18 48,840 52,991 General Motors Financial Co. Inc. 3.100% 1/15/19 5,220 5,324 General Motors Financial Co. Inc. 2.400% 5/9/19 34,170 34,255 General Motors Financial Co. Inc. 3.500% 7/10/19 18,688 19,295 General Motors Financial Co. Inc. 3.200% 7/13/20 39,065 39,846 General Motors Financial Co. Inc. 3.700% 11/24/20 23,420 24,357 General Motors Financial Co. Inc. 4.200% 3/1/21 19,515 20,588 7 Harley-Davidson Financial Services Inc. 2.700% 3/15/17 16,094 16,241 7 Harley-Davidson Financial Services Inc. 1.550% 11/17/17 3,415 3,426 7 Harley-Davidson Financial Services Inc. 2.400% 9/15/19 9,765 9,940 7 Harley-Davidson Financial Services Inc. 2.150% 2/26/20 10,800 10,962 7 Harley-Davidson Funding Corp. 6.800% 6/15/18 3,665 4,018 7 Hyundai Capital America 4.000% 6/8/17 10,785 11,016 Lowe's Cos. Inc. 1.625% 4/15/17 39,826 40,036 Lowe's Cos. Inc. 1.150% 4/15/19 12,150 12,245 Lowe's Cos. Inc. 4.625% 4/15/20 19,120 21,042 Macy's Retail Holdings Inc. 5.900% 12/1/16 12,254 12,453 Macy's Retail Holdings Inc. 7.450% 7/15/17 5,204 5,505 Macy's Retail Holdings Inc. 3.450% 1/15/21 19,515 20,456 Marriott International Inc. 6.375% 6/15/17 9,837 10,263 Marriott International Inc. 3.000% 3/1/19 12,200 12,587 MasterCard Inc. 2.000% 4/1/19 9,620 9,843 McDonald's Corp. 2.100% 12/7/18 11,710 11,964 McDonald's Corp. 2.750% 12/9/20 19,515 20,418 7 Nissan Motor Acceptance Corp. 2.000% 3/8/19 31,275 31,636 Nordstrom Inc. 6.250% 1/15/18 10,330 11,059 PACCAR Financial Corp. 1.750% 8/14/18 6,635 6,731 PACCAR Financial Corp. 2.200% 9/15/19 19,025 19,497 PACCAR Financial Corp. 2.500% 8/14/20 2,930 3,021 10 Priceline Group Inc. 1.800% 3/3/27 5,590 6,247 QVC Inc. 3.125% 4/1/19 9,770 10,034 Starbucks Corp. 2.100% 2/4/21 12,420 12,824 TJX Cos. Inc. 6.950% 4/15/19 13,700 15,764 TJX Cos. Inc. 2.750% 6/15/21 28,260 29,880 Toyota Motor Credit Corp. 1.450% 1/12/18 27,350 27,526 Toyota Motor Credit Corp. 1.550% 7/13/18 14,740 14,876 Toyota Motor Credit Corp. 2.000% 10/24/18 10,745 10,953 Toyota Motor Credit Corp. 2.100% 1/17/19 19,530 19,961 Toyota Motor Credit Corp. 2.125% 7/18/19 40,515 41,559 VF Corp. 5.950% 11/1/17 5,860 6,210 27 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Visa Inc. 1.200% 12/14/17 33,170 33,310 Visa Inc. 2.200% 12/14/20 82,930 85,644 9 Volkswagen Financial Services Australia Pty Ltd. 4.250% 4/4/18 3,150 2,440 9 Volkswagen Financial Services Australia Pty Ltd. 3.250% 8/13/19 9,710 7,404 7 Volkswagen Group of America Finance LLC 1.250% 5/23/17 28,215 28,134 7 Volkswagen Group of America Finance LLC 1.600% 11/20/17 6,205 6,204 7 Volkswagen Group of America Finance LLC 1.650% 5/22/18 3,465 3,463 7 Volkswagen Group of America Finance LLC 2.125% 5/23/19 7,000 7,053 4,10 Volkswagen International Finance NV 2.500% 12/29/49 3,250 3,485 Wal-Mart Stores Inc. 3.625% 7/8/20 29,565 32,341 Wal-Mart Stores Inc. 3.250% 10/25/20 19,080 20,684 Walgreens Boots Alliance Inc. 1.750% 5/30/18 18,060 18,207 11 Walgreens Boots Alliance Inc. 2.875% 11/20/20 6,661 9,259 Walgreens Boots Alliance Inc. 2.600% 6/1/21 19,350 19,833 Walgreens Boots Alliance Inc. 3.100% 6/1/23 6,710 6,946 7 Wesfarmers Ltd. 1.874% 3/20/18 17,250 17,336 Consumer Noncyclical (5.7%) AbbVie Inc. 1.800% 5/14/18 126,410 127,434 AbbVie Inc. 2.000% 11/6/18 16,862 17,079 AbbVie Inc. 2.500% 5/14/20 90,080 92,527 AbbVie Inc. 2.300% 5/14/21 29,085 29,663 Actavis Funding SCS 2.350% 3/12/18 71,911 72,737 Actavis Funding SCS 2.450% 6/15/19 9,765 9,990 Actavis Funding SCS 3.000% 3/12/20 153,863 159,348 Actavis Inc. 1.875% 10/1/17 20,626 20,774 Actavis Inc. 6.125% 8/15/19 9,765 11,008 Agilent Technologies Inc. 6.500% 11/1/17 2,257 2,370 Agilent Technologies Inc. 5.000% 7/15/20 24,885 27,763 Allergan Inc. 1.350% 3/15/18 7,800 7,772 Altria Group Inc. 9.250% 8/6/19 69,792 85,817 Altria Group Inc. 4.750% 5/5/21 20,162 23,145 AmerisourceBergen Corp. 3.500% 11/15/21 7,200 7,749 Amgen Inc. 5.850% 6/1/17 57,272 59,512 Amgen Inc. 5.700% 2/1/19 7,895 8,738 Anheuser-Busch Cos. LLC 5.050% 10/15/16 4,875 4,918 Anheuser-Busch Cos. LLC 5.600% 3/1/17 5,275 5,422 Anheuser-Busch Cos. LLC 5.500% 1/15/18 8,650 9,196 Anheuser-Busch InBev Finance Inc. 1.250% 1/17/18 2,345 2,352 Anheuser-Busch InBev Finance Inc. 1.900% 2/1/19 47,300 48,035 Anheuser-Busch InBev Finance Inc. 2.150% 2/1/19 16,210 16,577 Anheuser-Busch InBev Finance Inc. 2.650% 2/1/21 190,770 197,542 Anheuser-Busch InBev Finance Inc. 3.650% 2/1/26 35,050 37,474 10 Anheuser-Busch InBev SA/NV 3.250% 1/24/33 1,300 1,920 10 Anheuser-Busch InBev SA/NV 2.750% 3/17/36 6,300 8,623 Anheuser-Busch InBev Worldwide Inc. 7.750% 1/15/19 32,250 37,177 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 35,850 40,447 Anheuser-Busch InBev Worldwide Inc. 2.500% 7/15/22 7,900 8,119 Baxalta Inc. 2.875% 6/23/20 61,970 62,817 4,10 Bayer AG 2.375% 4/2/75 7,475 7,971 7 Bayer US Finance LLC 1.500% 10/6/17 19,525 19,546 7 Bayer US Finance LLC 2.375% 10/8/19 9,765 9,997 Biogen Inc. 6.875% 3/1/18 4,880 5,321 Biogen Inc. 2.900% 9/15/20 60,637 63,410 Boston Scientific Corp. 2.650% 10/1/18 20,960 21,503 Boston Scientific Corp. 2.850% 5/15/20 14,600 15,145 10 Bunge Finance Europe BV 1.850% 6/16/23 23,008 27,287 Cardinal Health Inc. 1.900% 6/15/17 6,830 6,881 Cardinal Health Inc. 1.700% 3/15/18 20,540 20,685 7 Cargill Inc. 1.900% 3/1/17 24,886 25,044 7 Cargill Inc. 6.000% 11/27/17 12,295 13,075 7 Cargill Inc. 7.350% 3/6/19 24,500 28,248 7 Cargill Inc. 3.250% 11/15/21 9,750 10,452 Catholic Health Initiatives Colorado GO 2.600% 8/1/18 2,900 2,954 28 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Clorox Co. 5.950% 10/15/17 4,880 5,164 Coca-Cola Femsa SAB de CV 2.375% 11/26/18 20,600 20,969 ConAgra Foods Inc. 5.819% 6/15/17 2,977 3,090 ConAgra Foods Inc. 1.900% 1/25/18 46,240 46,612 ConAgra Foods Inc. 2.100% 3/15/18 2,811 2,865 ConAgra Foods Inc. 7.000% 4/15/19 782 886 ConAgra Foods Inc. 4.950% 8/15/20 6,236 7,017 ConAgra Foods Inc. 3.200% 1/25/23 19,158 19,996 Constellation Brands Inc. 3.875% 11/15/19 9,750 10,298 Constellation Brands Inc. 3.750% 5/1/21 5,130 5,412 Constellation Brands Inc. 4.750% 12/1/25 3,470 3,761 Covidien International Finance SA 6.000% 10/15/17 48,915 51,839 Danaher Corp. 5.400% 3/1/19 17,445 19,299 10 DH Europe Finance SA 1.700% 1/4/22 2,730 3,284 10 DH Europe Finance SA 2.500% 7/8/25 16,500 21,220 Diageo Capital plc 1.125% 4/29/18 7,115 7,115 Dignity Health California GO 2.637% 11/1/19 2,000 2,058 Edwards Lifesciences Corp. 2.875% 10/15/18 24,400 24,991 Express Scripts Holding Co. 3.300% 2/25/21 12,200 12,897 Express Scripts Holding Co. 3.000% 7/15/23 14,600 14,838 General Mills Inc. 5.700% 2/15/17 9,110 9,337 General Mills Inc. 5.650% 2/15/19 14,700 16,321 Gilead Sciences Inc. 2.550% 9/1/20 56,600 58,888 Gilead Sciences Inc. 4.400% 12/1/21 9,780 11,080 Hershey Co. 1.600% 8/21/18 23,180 23,420 Ingredion Inc. 1.800% 9/25/17 5,855 5,893 JM Smucker Co. 1.750% 3/15/18 26,400 26,586 JM Smucker Co. 2.500% 3/15/20 19,095 19,653 Kellogg Co. 3.250% 4/1/26 6,750 7,061 Kraft Foods Group Inc. 2.250% 6/5/17 6,275 6,331 Kraft Foods Group Inc. 6.125% 8/23/18 14,240 15,590 7 Kraft Heinz Foods Co. 3.950% 7/15/25 2,900 3,195 7 Kraft Heinz Foods Co. 3.000% 6/1/26 9,675 9,903 7 Kraft Heinz Foods Co. 4.375% 6/1/46 8,800 9,575 Laboratory Corp. of America Holdings 2.625% 2/1/20 9,765 10,005 McCormick & Co. Inc. 3.900% 7/15/21 4,500 4,947 McKesson Corp. 5.700% 3/1/17 5,675 5,826 McKesson Corp. 2.284% 3/15/19 34,250 35,011 Mead Johnson Nutrition Co. 3.000% 11/15/20 24,500 25,817 Medtronic Inc. 1.500% 3/15/18 28,725 28,960 Medtronic Inc. 2.500% 3/15/20 75,710 78,735 Medtronic Inc. 3.150% 3/15/22 19,500 20,929 Medtronic Inc. 3.625% 3/15/24 7,512 8,301 Merck Sharp & Dohme Corp. 5.000% 6/30/19 7,320 8,125 10 Molson Coors Brewing Co. 1.250% 7/15/24 11,900 13,716 Mondelez International Inc. 2.250% 2/1/19 21,570 22,063 10 Mondelez International Inc. 1.625% 3/8/27 5,000 5,720 7 Mylan NV 3.000% 12/15/18 29,270 30,145 7 Mylan NV 3.150% 6/15/21 58,575 60,502 Newell Brands Inc. 2.600% 3/29/19 17,500 18,001 Newell Brands Inc. 3.150% 4/1/21 14,600 15,308 Newell Brands Inc. 3.850% 4/1/23 19,500 20,840 Newell Brands Inc. 5.375% 4/1/36 5,150 6,215 PepsiCo Inc. 5.000% 6/1/18 13,670 14,710 PepsiCo Inc. 7.900% 11/1/18 13,680 15,747 PepsiCo Inc. 2.250% 1/7/19 7,900 8,143 PepsiCo Inc. 4.500% 1/15/20 23,505 26,082 PepsiCo Inc. 1.850% 4/30/20 43,850 44,641 Perrigo Co. plc 2.300% 11/8/18 14,645 14,721 Pharmacia Corp. 6.500% 12/1/18 8,300 9,303 Philip Morris International Inc. 1.125% 8/21/17 4,975 4,982 Quest Diagnostics Inc. 2.700% 4/1/19 19,535 20,105 Reynolds American Inc. 3.500% 8/4/16 19,170 19,172 Reynolds American Inc. 8.125% 6/23/19 49,853 59,022 29 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Reynolds American Inc. 3.250% 6/12/20 16,445 17,397 7 Roche Holdings Inc. 2.250% 9/30/19 29,295 30,213 St. Jude Medical Inc. 2.800% 9/15/20 18,990 19,699 Stryker Corp. 1.300% 4/1/18 11,850 11,864 Stryker Corp. 2.000% 3/8/19 24,500 24,920 Stryker Corp. 2.625% 3/15/21 24,300 25,213 Teva Pharmaceutical Finance Co. BV 2.400% 11/10/16 38,645 38,803 Teva Pharmaceutical Finance Netherlands III BV 1.700% 7/19/19 68,340 68,744 Teva Pharmaceutical Finance Netherlands III BV 2.200% 7/21/21 48,815 49,082 Teva Pharmaceutical Finance Netherlands III BV 2.800% 7/21/23 16,650 16,935 The Kroger Co. 1.200% 10/17/16 6,840 6,846 The Kroger Co. 2.200% 1/15/17 6,895 6,934 The Kroger Co. 6.800% 12/15/18 5,950 6,691 The Kroger Co. 2.000% 1/15/19 14,700 14,935 The Kroger Co. 2.300% 1/15/19 31,250 31,951 The Kroger Co. 6.150% 1/15/20 10,250 11,804 The Kroger Co. 2.600% 2/1/21 19,550 20,322 The Kroger Co. 2.950% 11/1/21 9,760 10,322 Thermo Fisher Scientific Inc. 2.150% 12/14/18 14,600 14,824 10 Thermo Fisher Scientific Inc. 2.000% 4/15/25 6,500 7,863 Tyson Foods Inc. 2.650% 8/15/19 75,523 77,601 Tyson Foods Inc. 4.500% 6/15/22 9,035 10,029 Wyeth LLC 5.450% 4/1/17 3,270 3,373 Zoetis Inc. 1.875% 2/1/18 3,640 3,655 Zoetis Inc. 3.450% 11/13/20 11,710 12,249 Energy (4.2%) Anadarko Petroleum Corp. 6.375% 9/15/17 12,242 12,822 Anadarko Petroleum Corp. 4.850% 3/15/21 21,408 22,654 Anadarko Petroleum Corp. 3.450% 7/15/24 6,800 6,645 Anadarko Petroleum Corp. 6.600% 3/15/46 7,800 9,021 BP Capital Markets plc 2.248% 11/1/16 37,575 37,695 BP Capital Markets plc 1.846% 5/5/17 41,475 41,695 BP Capital Markets plc 1.375% 11/6/17 19,450 19,510 BP Capital Markets plc 1.375% 5/10/18 54,438 54,549 BP Capital Markets plc 2.241% 9/26/18 24,638 25,178 9 BP Capital Markets plc 4.750% 11/15/18 18,250 14,435 BP Capital Markets plc 4.750% 3/10/19 30,289 32,935 BP Capital Markets plc 1.676% 5/3/19 10,250 10,355 BP Capital Markets plc 2.237% 5/10/19 24,500 25,126 BP Capital Markets plc 2.315% 2/13/20 53,650 55,084 BP Capital Markets plc 4.500% 10/1/20 25,425 28,247 BP Capital Markets plc 3.062% 3/17/22 10,714 11,256 BP Capital Markets plc 2.750% 5/10/23 8,508 8,626 BP Capital Markets plc 3.814% 2/10/24 13,465 14,551 Chevron Corp. 1.365% 3/2/18 35,945 36,101 Chevron Corp. 1.718% 6/24/18 45,361 45,920 Chevron Corp. 4.950% 3/3/19 25,050 27,341 Chevron Corp. 2.193% 11/15/19 9,800 10,056 Chevron Corp. 1.961% 3/3/20 41,685 42,465 Chevron Corp. 2.427% 6/24/20 25,000 25,850 Chevron Corp. 2.419% 11/17/20 58,500 60,592 ConocoPhillips 5.750% 2/1/19 15,776 17,287 ConocoPhillips Canada Funding Co. I 5.625% 10/15/16 34,080 34,390 ConocoPhillips Co. 2.200% 5/15/20 7,230 7,276 ConocoPhillips Co. 4.200% 3/15/21 70,430 75,131 ConocoPhillips Co. 2.875% 11/15/21 9,750 9,909 ConocoPhillips Co. 4.950% 3/15/26 9,750 10,833 Devon Energy Corp. 4.000% 7/15/21 19,530 19,921 Devon Energy Corp. 3.250% 5/15/22 11,700 11,337 Dominion Gas Holdings LLC 2.500% 12/15/19 21,500 22,051 Dominion Gas Holdings LLC 2.800% 11/15/20 11,700 12,124 Dominion Gas Holdings LLC 3.550% 11/1/23 12,700 13,427 El Paso Natural Gas Co. LLC 5.950% 4/15/17 10,283 10,539 30 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Enbridge Energy Partners LP 4.375% 10/15/20 975 1,016 4 Enbridge Energy Partners LP 8.050% 10/1/77 1,860 1,474 Energy Transfer Partners LP 6.125% 2/15/17 19,467 19,911 Energy Transfer Partners LP 2.500% 6/15/18 19,050 19,099 Energy Transfer Partners LP 6.700% 7/1/18 40,929 44,031 Energy Transfer Partners LP 4.150% 10/1/20 49,725 51,819 Energy Transfer Partners LP 4.650% 6/1/21 21,985 22,896 Energy Transfer Partners LP 5.200% 2/1/22 7,883 8,416 Enterprise Products Operating LLC 1.650% 5/7/18 33,561 33,731 Enterprise Products Operating LLC 6.500% 1/31/19 1,025 1,146 Enterprise Products Operating LLC 2.550% 10/15/19 2,930 3,019 Enterprise Products Operating LLC 5.250% 1/31/20 17,283 19,264 Enterprise Products Operating LLC 5.200% 9/1/20 24,537 27,706 EOG Resources Inc. 5.875% 9/15/17 2,950 3,097 EOG Resources Inc. 5.625% 6/1/19 16,611 18,289 EOG Resources Inc. 2.450% 4/1/20 11,528 11,746 EOG Resources Inc. 4.400% 6/1/20 40,290 43,644 EOG Resources Inc. 4.100% 2/1/21 10,750 11,632 EOG Resources Inc. 2.625% 3/15/23 8,571 8,581 Exxon Mobil Corp. 1.912% 3/6/20 29,700 30,353 Exxon Mobil Corp. 4.114% 3/1/46 3,435 3,876 Kinder Morgan Energy Partners LP 2.650% 2/1/19 15,595 15,752 Kinder Morgan Energy Partners LP 6.850% 2/15/20 4,875 5,499 Kinder Morgan Energy Partners LP 6.500% 4/1/20 17,870 20,017 Kinder Morgan Energy Partners LP 5.300% 9/15/20 4,875 5,278 Kinder Morgan Inc. 7.000% 6/15/17 23,460 24,403 Kinder Morgan Inc. 7.250% 6/1/18 22,550 24,412 Kinder Morgan Inc. 3.050% 12/1/19 8,000 8,159 Marathon Oil Corp. 5.900% 3/15/18 13,565 14,192 Marathon Oil Corp. 2.700% 6/1/20 22,270 21,129 Nabors Industries Inc. 2.350% 9/15/16 16,600 16,583 Nabors Industries Inc. 6.150% 2/15/18 19,540 20,346 Occidental Petroleum Corp. 1.500% 2/15/18 50,620 50,821 Occidental Petroleum Corp. 2.600% 4/15/22 30,565 31,375 Occidental Petroleum Corp. 3.400% 4/15/26 4,375 4,602 ONEOK Partners LP 2.000% 10/1/17 975 976 ONEOK Partners LP 3.200% 9/15/18 11,720 11,964 Petro-Canada 6.050% 5/15/18 4,885 5,245 Phillips 66 2.950% 5/1/17 46,040 46,660 Pioneer Natural Resources Co. 6.650% 3/15/17 4,880 5,029 Pioneer Natural Resources Co. 6.875% 5/1/18 12,710 13,760 Pioneer Natural Resources Co. 3.450% 1/15/21 24,400 25,242 Shell International Finance BV 5.200% 3/22/17 14,225 14,603 Shell International Finance BV 1.900% 8/10/18 9,775 9,910 Shell International Finance BV 1.625% 11/10/18 14,500 14,620 Shell International Finance BV 2.000% 11/15/18 15,675 15,955 Shell International Finance BV 1.375% 5/10/19 31,750 31,810 Shell International Finance BV 4.300% 9/22/19 10,797 11,770 Shell International Finance BV 2.125% 5/11/20 53,700 55,088 Shell International Finance BV 2.250% 11/10/20 48,750 50,341 Shell International Finance BV 1.875% 5/10/21 48,500 48,979 Shell International Finance BV 3.250% 5/11/25 14,000 14,817 Shell International Finance BV 2.875% 5/10/26 6,500 6,656 Shell International Finance BV 4.000% 5/10/46 7,800 7,986 7 Southern Natural Gas Co. LLC 5.900% 4/1/17 11,453 11,719 Southern Natural Gas Co. LLC / Southern Natural Issuing Corp. 4.400% 6/15/21 6,395 6,895 Spectra Energy Partners LP 2.950% 9/25/18 9,770 9,979 Sunoco Logistics Partners Operations LP 4.400% 4/1/21 24,960 26,387 Total Capital Canada Ltd. 1.450% 1/15/18 43,977 44,221 Total Capital International SA 1.500% 2/17/17 28,278 28,356 Total Capital International SA 1.550% 6/28/17 17,925 17,972 Total Capital International SA 2.125% 1/10/19 39,500 40,245 Total Capital International SA 2.100% 6/19/19 14,600 14,939 31 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) 9 Total Capital International SA 4.250% 11/26/21 5,378 4,340 Total Capital SA 2.125% 8/10/18 11,627 11,835 Total Capital SA 4.450% 6/24/20 16,550 18,357 Total Capital SA 4.250% 12/15/21 19,525 21,878 4,10 TOTAL SA 2.625% 12/29/49 4,540 4,817 Transocean Inc. 6.800% 12/15/16 60,726 60,878 Transocean Inc. 3.750% 10/15/17 65,947 64,298 Valero Energy Corp. 6.125% 6/15/17 9,010 9,379 Williams Partners LP 5.250% 3/15/20 14,650 15,401 Williams Partners LP 4.000% 11/15/21 4,150 4,217 7 Woodside Finance Ltd. 8.750% 3/1/19 15,850 18,405 Other Industrial (0.4%) 10 CK Hutchison Finance 16 Ltd. 1.250% 4/6/23 6,700 7,636 10 Fluor Corp. 1.750% 3/21/23 32,440 38,805 10 Hutchison Whampoa Europe Finance 12 Ltd. 3.625% 6/6/22 11,183 14,529 7 Hutchison Whampoa Finance CI Ltd. 7.450% 8/1/17 10,320 10,940 7 Hutchison Whampoa International 09 Ltd. 7.625% 4/9/19 118,427 136,859 7 Hutchison Whampoa International 14 Ltd. 1.625% 10/31/17 40,045 40,201 Technology (2.6%) Adobe Systems Inc. 4.750% 2/1/20 20,025 22,143 Altera Corp. 2.500% 11/15/18 50,500 52,161 Amphenol Corp. 2.550% 1/30/19 9,127 9,308 Apple Inc. 1.300% 2/23/18 14,635 14,735 Apple Inc. 2.100% 5/6/19 48,285 49,612 6,9 Apple Inc. 2.638% 8/28/19 47,190 35,708 9 Apple Inc. 2.850% 8/28/19 34,710 26,791 Apple Inc. 1.550% 2/7/20 19,535 19,747 Apple Inc. 2.000% 5/6/20 25,650 26,312 Apple Inc. 2.250% 2/23/21 100,900 104,475 Apple Inc. 2.850% 5/6/21 37,000 39,244 Apple Inc. 1.550% 8/4/21 35,000 35,078 Applied Materials Inc. 2.625% 10/1/20 23,420 24,302 Autodesk Inc. 3.125% 6/15/20 11,300 11,616 Baidu Inc. 2.250% 11/28/17 16,615 16,782 Baidu Inc. 3.250% 8/6/18 31,200 31,998 Baidu Inc. 2.750% 6/9/19 17,575 17,926 CA Inc. 3.600% 8/1/20 10,730 11,199 Cisco Systems Inc. 4.450% 1/15/20 27,210 30,128 Cisco Systems Inc. 2.200% 2/28/21 43,910 45,314 Corning Inc. 6.625% 5/15/19 5,575 6,254 Corning Inc. 4.250% 8/15/20 5,930 6,401 7 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 3.480% 6/1/19 78,090 80,330 7 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 4.420% 6/15/21 67,815 70,909 7 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 5.875% 6/15/21 9,970 10,419 7 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 7.125% 6/15/24 9,970 10,718 7 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 8.100% 7/15/36 6,560 7,427 7 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 8.350% 7/15/46 6,560 7,506 EMC Corp. 1.875% 6/1/18 16,210 16,062 EMC Corp. 2.650% 6/1/20 20,460 20,200 Equifax Inc. 6.300% 7/1/17 4,880 5,094 Equifax Inc. 2.300% 6/1/21 6,830 6,919 Fidelity National Information Services Inc. 1.450% 6/5/17 18,406 18,406 Fidelity National Information Services Inc. 2.000% 4/15/18 3,015 3,031 Fidelity National Information Services Inc. 2.850% 10/15/18 36,474 37,393 Fidelity National Information Services Inc. 3.625% 10/15/20 44,500 47,318 Fiserv Inc. 2.700% 6/1/20 12,151 12,611 7 Hewlett Packard Enterprise Co. 2.450% 10/5/17 38,540 39,009 7 Hewlett Packard Enterprise Co. 2.850% 10/5/18 45,105 46,296 7 Hewlett Packard Enterprise Co. 3.600% 10/15/20 65,207 68,866 Intel Corp. 1.950% 10/1/16 7,566 7,582 Intel Corp. 1.350% 12/15/17 28,503 28,677 9 Intel Corp. 3.250% 12/1/19 16,670 12,936 Intel Corp. 2.450% 7/29/20 19,700 20,575 32 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Intel Corp. 3.300% 10/1/21 2,495 2,723 International Business Machines Corp. 5.700% 9/14/17 25,910 27,295 International Business Machines Corp. 7.625% 10/15/18 6,040 6,884 KLA-Tencor Corp. 2.375% 11/1/17 13,845 13,953 KLA-Tencor Corp. 3.375% 11/1/19 3,625 3,750 Lam Research Corp. 2.750% 3/15/20 24,420 25,147 Oracle Corp. 2.375% 1/15/19 38,718 39,912 Oracle Corp. 5.000% 7/8/19 16,368 18,116 Pitney Bowes Inc. 5.750% 9/15/17 687 713 Pitney Bowes Inc. 5.600% 3/15/18 4,880 5,169 Seagate HDD Cayman 3.750% 11/15/18 13,715 13,955 Total System Services Inc. 3.800% 4/1/21 24,521 26,033 Tyco Electronics Group SA 6.550% 10/1/17 8,270 8,768 Tyco Electronics Group SA 2.375% 12/17/18 14,650 14,737 Tyco Electronics Group SA 2.350% 8/1/19 18,380 18,746 Xilinx Inc. 2.125% 3/15/19 19,555 19,809 Transportation (1.2%) 4,7 AA Aircraft Financing 2013-1 LLC 6.500% 11/1/17 17,270 17,270 4,7 American Airlines 2013-2 Class A Pass Through Trust 3.596% 11/1/19 23,506 23,270 4,7 American Airlines 2016-2 Class B Pass Through Trust 4.375% 6/15/24 18,419 18,603 Burlington Northern Santa Fe LLC 3.450% 9/15/21 8,095 8,793 Burlington Northern Santa Fe LLC 3.850% 9/1/23 24,850 27,740 Canadian National Railway Co. 5.850% 11/15/17 14,960 15,872 4 Continental Airlines 1997-4 Class A Pass Through Trust 6.900% 7/2/19 1,684 1,717 4 Continental Airlines 1998-1 Class A Pass Through Trust 6.648% 3/15/19 868 894 4 Continental Airlines 1998-1 Class B Pass Through Trust 6.748% 9/15/18 3,539 3,650 4 Continental Airlines 1999-1 Class B Pass Through Trust 6.795% 2/2/20 389 402 4 Continental Airlines 2000-1 Class A-1 Pass Through Trust 8.048% 11/1/20 3,352 3,745 4 Continental Airlines 2005-ERJ1 Pass Through Trust 9.798% 10/1/22 12,000 13,440 4 Continental Airlines 2012-2 Class B Pass Through Trust 5.500% 4/29/22 2,601 2,692 Continental Airlines 2012-3 Class C Pass Thru Certificates 6.125% 4/29/18 49,605 52,271 4 Delta Air Lines 2002-1 Class G-1 Pass Through Trust 6.718% 7/2/24 21,387 24,381 4 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821% 2/10/24 35,821 41,821 4 Delta Air Lines 2007-1 Class B Pass Through Trust 8.021% 8/10/22 10,222 11,653 4 Delta Air Lines 2009-1 Class A Pass Through Trust 7.750% 6/17/21 23,486 26,715 4 Delta Air Lines 2010-1 Class A Pass Through Trust 6.200% 1/2/20 8,540 9,149 4 Delta Air Lines 2010-2 Class A Pass Through Trust 4.950% 11/23/20 4,399 4,662 4 Delta Air Lines 2012-1 Class A Pass Through Trust 4.750% 11/7/21 2,241 2,392 7 ERAC USA Finance LLC 6.375% 10/15/17 31,967 33,790 7 ERAC USA Finance LLC 2.800% 11/1/18 16,645 17,047 7 ERAC USA Finance LLC 2.350% 10/15/19 11,715 11,902 7 HPHT Finance 15 Ltd. 2.250% 3/17/18 29,305 29,493 JB Hunt Transport Services Inc. 2.400% 3/15/19 5,100 5,160 JetBlue Airways 2004-2 G-2 Pass Through Trust 1.076% 5/15/18 9,655 9,634 Kansas City Southern 2.350% 5/15/20 9,570 9,614 4 Northwest Airlines 2007-1 Class B Pass Through Trust 8.028% 11/1/17 22,010 23,550 9 Qantas Airways Ltd. 7.500% 6/11/21 39,580 34,279 9 Qantas Airways Ltd. 7.750% 5/19/22 17,000 15,110 4 Southwest Airlines Co. 2007-1 Pass Through Trust 6.650% 8/1/22 13,502 14,920 4 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 2/1/24 4,798 5,482 4 Spirit Airlines 2015-1 Pass Through Trust B 4.450% 10/1/25 14,650 14,705 4 UAL 2007-1 Pass Through Trust 6.636% 7/2/22 19,333 20,710 Union Pacific Corp. 5.750% 11/15/17 9,624 10,198 Union Pacific Corp. 5.700% 8/15/18 28,989 31,609 Union Pacific Corp. 2.250% 2/15/19 15,645 16,044 Union Pacific Corp. 1.800% 2/1/20 8,400 8,536 Union Pacific Corp. 2.250% 6/19/20 24,425 25,100 United Continental Holdings Inc. 6.375% 6/1/18 6,335 6,668 4 US Airways 2001-1C Pass Through Trust 7.346% 9/20/23 7,387 8,033 7 WestJet Airlines Ltd. 3.500% 6/16/21 28,980 29,567 13,482,262 33 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Utilities (2.7%) Electric (2.6%) Arizona Public Service Co. 8.750% 3/1/19 29,145 34,343 Berkshire Hathaway Energy Co. 5.750% 4/1/18 38,425 41,233 Berkshire Hathaway Energy Co. 2.000% 11/15/18 39,110 39,743 Berkshire Hathaway Energy Co. 2.400% 2/1/20 17,600 18,117 7 Cleco Corporate Holdings LLC 3.743% 5/1/26 20,030 21,184 7 Cleco Corporate Holdings LLC 4.973% 5/1/46 1,895 2,094 CMS Energy Corp. 5.050% 2/15/18 45,536 48,018 CMS Energy Corp. 6.250% 2/1/20 9,141 10,486 Commonwealth Edison Co. 5.950% 8/15/16 10,233 10,252 Commonwealth Edison Co. 1.950% 9/1/16 5,316 5,316 Commonwealth Edison Co. 6.150% 9/15/17 27,867 29,473 Commonwealth Edison Co. 5.800% 3/15/18 36,085 38,844 Commonwealth Edison Co. 2.150% 1/15/19 6,840 6,981 Commonwealth Edison Co. 4.000% 8/1/20 23,498 25,802 Commonwealth Edison Co. 3.400% 9/1/21 6,990 7,564 Duke Energy Corp. 3.750% 4/15/24 17,040 18,579 7 EDP Finance BV 6.000% 2/2/18 70,195 74,067 7 EDP Finance BV 4.900% 10/1/19 36,572 39,147 7 EDP Finance BV 4.125% 1/15/20 48,190 50,526 7 EDP Finance BV 5.250% 1/14/21 10,160 11,070 7 Emera US Finance LP 2.150% 6/15/19 19,105 19,380 7 Emera US Finance LP 2.700% 6/15/21 11,635 11,933 7 Emera US Finance LP 3.550% 6/15/26 9,190 9,647 7 Emera US Finance LP 4.750% 6/15/46 15,295 16,746 Exelon Corp. 1.550% 6/9/17 23,800 23,853 Exelon Corp. 2.850% 6/15/20 21,460 22,258 Exelon Corp. 2.450% 4/15/21 4,900 5,002 Exelon Corp. 3.950% 6/15/25 10,230 11,135 FirstEnergy Corp. 2.750% 3/15/18 23,426 23,738 FirstEnergy Corp. 4.250% 3/15/23 27,229 28,946 7 FirstEnergy Transmission LLC 4.350% 1/15/25 28,370 30,454 4,7 FPL Energy Marcus Hook LP 7.590% 7/10/18 15,923 16,958 Georgia Power Co. 5.400% 6/1/18 7,815 8,401 Georgia Power Co. 1.950% 12/1/18 26,270 26,740 Georgia Power Co. 2.400% 4/1/21 19,500 20,221 LG&E & KU Energy LLC 3.750% 11/15/20 13,482 14,484 MidAmerican Energy Co. 5.950% 7/15/17 14,170 14,843 MidAmerican Energy Co. 5.300% 3/15/18 36,392 38,738 National Rural Utilities Cooperative Finance Corp. 2.350% 6/15/20 27,320 28,175 Nevada Power Co. 6.500% 5/15/18 32,715 35,827 Nevada Power Co. 6.500% 8/1/18 9,683 10,702 Oncor Electric Delivery Co. LLC 5.000% 9/30/17 24,604 25,691 Oncor Electric Delivery Co. LLC 6.800% 9/1/18 2,290 2,539 Oncor Electric Delivery Co. LLC 7.000% 9/1/22 6,824 8,694 Pacific Gas & Electric Co. 5.625% 11/30/17 52,634 55,608 Pacific Gas & Electric Co. 8.250% 10/15/18 32,830 37,640 Pacific Gas & Electric Co. 3.500% 10/1/20 53,968 58,229 Pacific Gas & Electric Co. 4.250% 5/15/21 14,840 16,424 Pacific Gas & Electric Co. 3.250% 9/15/21 7,410 7,928 PacifiCorp 5.650% 7/15/18 20,566 22,384 PacifiCorp 5.500% 1/15/19 4,630 5,086 PacifiCorp 3.850% 6/15/21 3,900 4,289 SCANA Corp. 4.750% 5/15/21 7,705 8,219 South Carolina Electric & Gas Co. 5.250% 11/1/18 1,125 1,221 South Carolina Electric & Gas Co. 6.500% 11/1/18 12,181 13,584 Southern Co. 1.550% 7/1/18 28,865 29,073 Southern Co. 1.850% 7/1/19 48,470 49,057 Southern Co. 2.750% 6/15/20 18,710 19,429 Southern Co. 2.350% 7/1/21 86,025 87,775 10 Southern Power Co. 1.000% 6/20/22 14,500 16,650 Southwestern Electric Power Co. 5.875% 3/1/18 10,080 10,736 Southwestern Electric Power Co. 6.450% 1/15/19 48,811 54,296 34 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Natural Gas (0.1%) Sempra Energy 2.300% 4/1/17 36,630 36,904 Sempra Energy 6.150% 6/15/18 23,335 25,276 Sempra Energy 2.400% 3/15/20 10,265 10,486 Sempra Energy 2.850% 11/15/20 9,770 10,124 1,568,362 Total Corporate Bonds (Cost $29,114,084) 29,602,790 Sovereign Bonds (U.S. Dollar-Denominated) (6.5%) Abu Dhabi National Energy Co. PJSC 4.125% 3/13/17 4,077 4,132 Argentine Republic 7.000% 4/17/17 9,760 9,971 Argentine Republic 8.750% 6/2/17 7,810 8,165 Argentine Republic 6.250% 4/22/19 19,525 20,692 7 Avi Funding Co. Ltd. 2.850% 9/16/20 11,075 11,388 7 Banco de Costa Rica 5.250% 8/12/18 4,800 4,968 7 Banco del Estado de Chile 2.000% 11/9/17 6,200 6,210 7 Banco Latinoamericano de Comercio Exterior SA 3.750% 4/4/17 3,900 3,958 Banco Latinoamericano de Comercio Exterior SA 3.750% 4/4/17 38,610 39,069 7 Banco Nacional de Desenvolvimento Economico e Social 3.375% 9/26/16 6,400 6,392 Banco Nacional de Desenvolvimento Economico e Social 6.369% 6/16/18 6,830 7,154 7 Bank Nederlandse Gemeenten NV 0.875% 2/21/17 23,500 23,509 7 Bank Nederlandse Gemeenten NV 1.125% 5/25/18 29,970 30,057 7 Bank Nederlandse Gemeenten NV 2.500% 1/23/23 2,450 2,600 7 Banque Ouest Africaine de Developpement 5.500% 5/6/21 6,500 6,798 7 Bermuda 4.138% 1/3/23 6,000 6,294 7 Bermuda 4.854% 2/6/24 5,800 6,333 7 Caisse d'Amortissement de la Dette Sociale 1.125% 1/30/17 3,000 3,008 7 Caisse d'Amortissement de la Dette Sociale 1.375% 1/29/18 4,875 4,923 7 Caixa Economica Federal 2.375% 11/6/17 12,375 12,143 7 CDP Financial Inc. 4.400% 11/25/19 9,750 10,695 7 CDP Financial Inc. 3.150% 7/24/24 24,580 26,759 7 CNOOC Finance 2012 Ltd. 3.875% 5/2/22 1,800 1,920 CNOOC Finance 2013 Ltd. 1.750% 5/9/18 4,000 4,002 CNOOC Nexen Finance 2014 ULC 1.625% 4/30/17 38,025 38,074 7 CNPC General Capital Ltd. 2.750% 4/19/17 4,875 4,925 7 CNPC General Capital Ltd. 2.750% 5/14/19 9,765 9,946 Corp. Andina de Fomento 5.750% 1/12/17 8,900 9,080 Corp. Andina de Fomento 7.790% 3/1/17 9,570 9,919 Corp. Andina de Fomento 1.500% 8/8/17 8,790 8,796 Corp. Andina de Fomento 4.375% 6/15/22 30,472 33,835 Corp. Financiera de Desarrollo SA 3.250% 7/15/19 2,000 2,056 7 Corp. Financiera de Desarrollo SA 4.750% 2/8/22 4,825 5,205 7 Corp. Nacional del Cobre de Chile 3.875% 11/3/21 9,896 10,648 Corp. Nacional del Cobre de Chile 3.875% 11/3/21 2,800 2,998 7 Corp. Nacional del Cobre de Chile 3.000% 7/17/22 21,105 21,267 Corp. Nacional del Cobre de Chile 3.000% 7/17/22 4,610 4,646 14 Development Bank of Japan Inc. 5.125% 2/1/17 4,800 4,896 7,15 Dexia Credit Local SA 1.250% 10/18/16 12,700 12,708 Ecopetrol SA 5.875% 9/18/23 15,300 15,988 Ecopetrol SA 7.375% 9/18/43 2,340 2,328 7 Electricite de France SA 1.150% 1/20/17 58,610 58,533 7 Electricite de France SA 2.150% 1/22/19 34,190 34,806 9 Emirates NBD PJSC 5.750% 5/8/19 10,770 8,527 4,7 ENA Norte Trust 4.950% 4/25/28 1,658 1,741 7 Export Credit Bank of Turkey 5.375% 2/8/21 14,550 14,881 Export-Import Bank of Korea 3.750% 10/20/16 18,695 18,817 Export-Import Bank of Korea 4.000% 1/11/17 160,330 162,398 Export-Import Bank of Korea 2.875% 9/17/18 11,700 12,057 Export-Import Bank of Korea 5.125% 6/29/20 20,000 22,434 Export-Import Bank of Korea 4.000% 1/29/21 2,000 2,193 4 Federative Republic of Brazil 8.000% 1/15/18 15,847 16,639 35 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Fondo MIVIVIENDA SA 3.375% 4/2/19 4,850 4,936 7 Fondo MIVIVIENDA SA 3.375% 4/2/19 19,500 19,963 Gazprom OAO Via Gaz Capital SA 9.250% 4/23/19 2,004 2,298 7 ICBCIL Finance Co. Ltd. 2.375% 5/19/19 7,900 7,909 Industrial & Commercial Bank of China Ltd. 2.351% 11/13/17 14,720 14,827 Industrial & Commercial Bank of China Ltd. 3.231% 11/13/19 15,950 16,567 International Bank for Reconstruction & Development 0.625% 10/14/16 10,000 9,997 International Bank for Reconstruction & Development 1.375% 5/24/21 57,650 58,124 7 IPIC GMTN Ltd. 3.750% 3/1/17 2,850 2,885 14 Japan Bank for International Cooperation 1.750% 7/31/18 26,800 26,974 14 Japan Finance Organization for Municipalities 4.000% 1/13/21 9,750 10,698 KazMunayGas National Co. JSC 9.125% 7/2/18 53,110 58,572 7 Kommunalbanken AS 0.875% 10/3/16 9,775 9,777 7 Kommunalbanken AS 1.125% 5/23/18 31,300 31,228 Korea Development Bank 4.000% 9/9/16 5,200 5,217 Korea Development Bank 3.250% 9/20/16 9,800 9,831 Korea Development Bank 3.875% 5/4/17 24,125 24,625 Korea Development Bank 2.250% 8/7/17 19,445 19,653 Korea Development Bank 3.500% 8/22/17 22,675 23,194 Korea Development Bank 1.500% 1/22/18 5,850 5,856 Korea Expressway Corp. 1.625% 4/28/17 9,800 9,810 7 Korea Expressway Corp. 1.625% 4/28/17 9,800 9,810 Korea Expressway Corp. 1.875% 10/22/17 22,630 22,775 7 Korea Expressway Corp. 1.875% 10/22/17 1,000 1,005 Korea Gas Corp. 2.875% 7/29/18 4,800 4,928 7 Korea Land & Housing Corp. 1.875% 8/2/17 7,000 7,027 7 Korea National Oil Corp. 4.000% 10/27/16 19,201 19,329 Korea National Oil Corp. 2.750% 1/23/19 14,650 15,051 7 Korea Resources Corp. 2.125% 5/2/18 4,675 4,716 7 Korea Western Power Co. Ltd. 2.875% 10/10/18 7,800 7,999 7 Majapahit Holding BV 7.250% 6/28/17 2,000 2,100 Majapahit Holding BV 8.000% 8/7/19 16,600 19,055 North American Development Bank 2.300% 10/10/18 3,675 3,744 North American Development Bank 2.400% 10/26/22 2,700 2,758 7 OCP SA 5.625% 4/25/24 8,325 9,064 7 Ooredoo International Finance Ltd. 3.375% 10/14/16 9,025 9,056 7 Ooredoo International Finance Ltd. 3.250% 2/21/23 4,925 5,032 7 Ooredoo International Finance Ltd. 3.875% 1/31/28 1,800 1,857 4 Oriental Republic of Uruguay 5.100% 6/18/50 9,470 9,553 7 Perusahaan Penerbit SBSN Indonesia II 4.000% 11/21/18 4,800 4,992 Petrobras Global Finance BV 4.875% 3/17/20 19,509 18,851 Petrobras Global Finance BV 8.750% 5/23/26 21,490 22,484 Petrobras International Finance Co. SA 6.125% 10/6/16 11,427 11,398 Petrobras International Finance Co. SA 7.875% 3/15/19 28,519 30,123 Petrobras International Finance Co. SA 5.750% 1/20/20 27,965 27,860 Petrobras International Finance Co. SA 5.375% 1/27/21 8,578 8,117 Petroleos Mexicanos 5.750% 3/1/18 189,575 198,733 7 Petroleos Mexicanos 5.500% 2/4/19 26,823 28,425 Petroleos Mexicanos 8.000% 5/3/19 118,468 133,230 Petroleos Mexicanos 5.500% 1/21/21 60,666 64,408 7 Petroleos Mexicanos 6.375% 2/4/21 7,462 8,193 Province of Manitoba 1.300% 4/3/17 32,225 32,289 Province of New Brunswick 2.750% 6/15/18 485 498 Province of Ontario 1.200% 2/14/18 5,200 5,213 Province of Ontario 3.000% 7/16/18 15,905 16,482 Province of Ontario 1.625% 1/18/19 71,920 72,736 Province of Ontario 1.250% 6/17/19 24,405 24,532 Province of Ontario 1.875% 5/21/20 9,770 9,939 Province of Ontario 2.500% 4/27/26 5,515 5,775 Quebec 5.125% 11/14/16 11,000 11,131 Quebec 3.500% 7/29/20 4,750 5,138 Quebec 2.750% 8/25/21 16,785 17,721 Quebec 2.625% 2/13/23 5,150 5,404 Quebec 2.875% 10/16/24 6,750 7,208 36 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4,7 Ras Laffan Liquefied Natural Gas Co. Ltd. II 5.298% 9/30/20 4,618 4,970 4 Ras Laffan Liquefied Natural Gas Co. Ltd. II 5.298% 9/30/20 7,154 7,681 Republic of Colombia 7.375% 1/27/17 53,695 55,306 Republic of Colombia 7.375% 3/18/19 8,595 9,798 Republic of Colombia 4.375% 7/12/21 16,734 17,864 Republic of Croatia 6.250% 4/27/17 47,320 48,743 Republic of Hungary 4.000% 3/25/19 30,950 32,227 Republic of Hungary 6.250% 1/29/20 39,340 43,864 Republic of Hungary 6.375% 3/29/21 12,000 13,740 Republic of Indonesia 6.875% 3/9/17 4,885 5,039 Republic of Indonesia 6.875% 1/17/18 11,463 12,312 Republic of Indonesia 5.875% 3/13/20 22,038 24,632 Republic of Indonesia 4.875% 5/5/21 26,535 29,109 10 Republic of Indonesia 2.875% 7/8/21 25,485 30,128 10 Republic of Indonesia 2.625% 6/14/23 15,620 18,123 10 Republic of Indonesia 3.375% 7/30/25 18,070 21,565 Republic of Indonesia 6.625% 2/17/37 3,440 4,445 Republic of Kazakhstan 3.875% 10/14/24 17,360 17,569 Republic of Kazakhstan 4.875% 10/14/44 15,200 15,081 Republic of Korea 5.125% 12/7/16 9,750 9,896 7 Republic of Latvia 5.250% 2/22/17 2,000 2,045 7 Republic of Latvia 2.750% 1/12/20 4,000 4,162 Republic of Lithuania 7.375% 2/11/20 33,625 39,628 7 Republic of Lithuania 7.375% 2/11/20 55,400 65,398 Republic of Lithuania 6.125% 3/9/21 5,905 6,925 Republic of Namibia 5.500% 11/3/21 8,850 9,455 Republic of Namibia 5.250% 10/29/25 4,895 5,095 Republic of Poland 6.375% 7/15/19 59,240 67,460 Republic of Poland 5.125% 4/21/21 23,840 27,148 Republic of Poland 5.000% 3/23/22 43,605 49,982 10 Republic of Romania 2.750% 10/29/25 14,635 17,088 Republic of Serbia 5.250% 11/21/17 4,800 4,954 7 Republic of Serbia 5.250% 11/21/17 22,470 23,200 Republic of Slovakia 4.375% 5/21/22 3,000 3,431 7 Republic of Slovakia 4.375% 5/21/22 5,500 6,297 7 Republic of Slovenia 5.250% 2/18/24 10,700 12,144 Republic of Turkey 7.000% 9/26/16 100,305 100,932 Republic of Turkey 7.500% 7/14/17 167,694 175,450 Republic of Turkey 6.750% 4/3/18 110,120 116,452 Republic of Turkey 7.000% 3/11/19 7,180 7,781 Republic of Turkey 5.625% 3/30/21 12,355 13,189 Republic of Turkey 4.875% 4/16/43 7,601 7,021 SABIC Capital II BV 2.625% 10/3/18 9,600 9,721 7 Sinopec Group Overseas Development 2012 Ltd. 2.750% 5/17/17 5,775 5,834 7 Sinopec Group Overseas Development 2013 Ltd. 4.375% 10/17/23 20,200 22,318 Sinopec Group Overseas Development 2014 Ltd. 1.750% 4/10/17 2,000 2,005 State Bank of India 4.125% 8/1/17 33,613 34,414 State of Israel 5.500% 11/9/16 4,875 4,930 State of Israel 4.000% 6/30/22 6,700 7,471 State of Israel 3.150% 6/30/23 6,000 6,423 State of Israel 2.875% 3/16/26 9,635 9,997 7 State of Qatar 3.125% 1/20/17 8,000 8,070 Statoil ASA 1.800% 11/23/16 5,900 5,912 Statoil ASA 3.125% 8/17/17 8,956 9,142 Statoil ASA 1.200% 1/17/18 21,105 21,101 Statoil ASA 2.250% 11/8/19 19,500 19,992 Statoil ASA 2.900% 11/8/20 10,000 10,492 Statoil ASA 3.150% 1/23/22 2,000 2,118 Svensk Exportkredit AB 1.750% 5/30/17 4,900 4,933 Svensk Exportkredit AB 1.125% 4/5/18 9,750 9,771 7 Temasek Financial I Ltd. 4.300% 10/25/19 7,250 7,927 7 Temasek Financial I Ltd. 2.375% 1/23/23 5,000 5,163 7 Turkiye Halk Bankasi AS 4.875% 7/19/17 1,800 1,814 United Mexican States 5.625% 1/15/17 185,592 189,274 37 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Vnesheconombank Via VEB Finance plc 5.450% 11/22/17 1,900 1,954 YPF SA 8.875% 12/19/18 2,440 2,635 Total Sovereign Bonds (Cost $3,641,696) 3,700,901 Taxable Municipal Bonds (0.4%) California Department of Water Resources Water System Revenue (Central Valley Project) 1.871% 12/1/19 9,800 9,975 California GO 5.950% 3/1/18 26,110 28,072 California GO 6.200% 10/1/19 13,650 15,694 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 2.107% 7/1/18 5,350 5,459 George Washington University District of Columbia GO 3.485% 9/15/22 4,800 5,162 Harris County TX Toll Road Revenue 1.361% 8/15/17 9,750 9,822 Illinois GO 5.365% 3/1/17 44,595 45,559 Illinois GO 5.665% 3/1/18 4,490 4,740 JobsOhio Beverage System Statewide Liquor Profits Revenue 1.570% 1/1/17 2,000 2,007 JobsOhio Beverage System Statewide Liquor Profits Revenue 2.217% 1/1/19 1,850 1,900 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue 2010- EGSL 3.220% 2/1/21 26,018 26,465 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue 2010- ELL 3.450% 2/1/22 13,800 14,214 6 Mississippi GO (Nissan North America, Inc. Project) 1.167% 11/1/17 12,180 12,185 New York City NY Industrial Development Agency Special Facility Revenue (American Airlines Inc. John F. Kennedy International Airport Project) 7.500% 8/1/16 2,385 2,385 Smithsonian Institute Washington DC GO 3.434% 9/1/23 5,250 5,625 Sutter Health California GO 1.090% 8/15/53 10,000 9,950 University of California Revenue 2.054% 5/15/18 3,400 3,468 University of California Revenue 1.745% 5/15/19 6,250 6,365 Total Taxable Municipal Bonds (Cost $205,074) 209,047 Tax-Exempt Municipal Bonds (0.0%) Calhoun County TX Navigation Industrial Development Authority Port Revenue (BP plc) VRDO (Cost $10,000) 0.730% 8/5/16 10,000 10,000 Shares Convertible Preferred Stocks (0.0%) 12 Lehman Brothers Holdings Inc. Pfd. (Cost $28,924) 7.250% 29,160 — Temporary Cash Investment (0.9%) Money Market Fund (0.9%) 16 Vanguard Market Liquidity Fund (Cost $496,417) 0.561% 496,417,000 496,417 Total Investments (99.7%) (Cost $55,672,108) 56,518,047 Expiration Date Contracts Liability for Options Written (0.0%) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $135.00 8/26/16 1,659 (181) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $134.00 9/23/16 666 (198) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $132.50 8/26/16 1,659 (726) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $130.50 8/26/16 662 (52) 38 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Total Liability for Options Written (Premiums Received $2,290) (1,157) Other Assets and Liabilities—Net (0.3%) 174,950 Net Assets (100%) 56,691,840 1 Securities with a value of $22,941,000 have been segregated as initial margin for open cleared swap contracts. 2 Securities with a value of $37,832,000 have been segregated as initial margin for open futures contracts. 3 Securities with a value of $4,835,000 have been segregated as collateral for open forward currency contracts and over-the-counter swap contracts. 4 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 5 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 6 Adjustable-rate security. 7 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2016, the aggregate value of these securities was $8,170,531,000, representing 14.4% of net assets. 8 Security made only partial principal and/or interest payments during the period ended July 31, 2016. 9 Face amount denominated in Australian dollars. 10 Face amount denominated in Euro. 11 Face amount denominated in British pounds. 12 Non-income-producing securitysecurity in default. 13 Scheduled principal and interest payments are guaranteed by Municipal Bond Insurance Association. 14 Guaranteed by the Government of Japan. 15 Guaranteed by multiple countries. 16 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. GO—General Obligation Bond. VRDO—Variable Rate Demand Obligation. 39 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (7.1%) U.S. Government Securities (7.1%) United States Treasury Inflation Indexed Bonds 0.625% 1/15/26 372,092 396,835 United States Treasury Inflation Indexed Bonds 0.125% 7/15/26 9,209 9,371 United States Treasury Note/Bond 0.500% 9/30/16 315 315 United States Treasury Note/Bond 1.125% 1/15/19 161,400 163,014 1 United States Treasury Note/Bond 1.250% 1/31/19 82,000 83,102 2 United States Treasury Note/Bond 1.500% 1/31/19 137,000 139,655 3 United States Treasury Note/Bond 0.750% 2/15/19 146,400 146,514 United States Treasury Note/Bond 1.500% 2/28/19 45,000 45,900 United States Treasury Note/Bond 1.000% 3/15/19 49,000 49,352 United States Treasury Note/Bond 0.875% 4/15/19 100,000 100,375 3 United States Treasury Note/Bond 1.625% 4/30/19 163,200 167,127 United States Treasury Note/Bond 0.875% 5/15/19 50,000 50,187 United States Treasury Note/Bond 1.500% 5/31/19 54,000 55,139 United States Treasury Note/Bond 0.875% 7/31/19 104,000 104,358 United States Treasury Note/Bond 3.625% 8/15/19 1,530 1,661 United States Treasury Note/Bond 1.500% 5/31/20 22,832 23,346 United States Treasury Note/Bond 1.750% 12/31/20 20,000 20,659 United States Treasury Note/Bond 1.375% 6/30/23 38,000 38,237 United States Treasury Note/Bond 2.000% 2/15/25 12,771 13,386 United States Treasury Note/Bond 2.250% 11/15/25 100,000 107,000 United States Treasury Note/Bond 1.625% 2/15/26 161,000 163,465 United States Treasury Note/Bond 1.625% 5/15/26 77,000 78,191 1,957,189 Nonconventional Mortgage-Backed Securities (0.0%) 4,5,6 Freddie Mac Non Gold Pool 2.500% 8/1/32 320 332 4,5,6 Freddie Mac Non Gold Pool 2.643% 9/1/32 154 158 490 Total U.S. Government and Agency Obligations (Cost $1,943,356) 1,957,679 Asset-Backed/Commercial Mortgage-Backed Securities (14.0%) 4 Ally Auto Receivables Trust 2014-SN2 1.210% 2/20/19 3,000 2,999 4 Ally Auto Receivables Trust 2015-1 1.750% 5/15/20 4,300 4,336 4 Ally Auto Receivables Trust 2015-1 2.260% 10/15/20 1,545 1,558 4 Ally Master Owner Trust Series 2012-5 1.540% 9/15/19 2,620 2,626 4,6 Ally Master Owner Trust Series 2014-1 0.951% 1/15/19 3,050 3,051 4 Ally Master Owner Trust Series 2014-1 1.290% 1/15/19 3,500 3,502 4 Ally Master Owner Trust Series 2014-3 1.330% 3/15/19 2,400 2,402 4 Ally Master Owner Trust Series 2014-5 1.600% 10/15/19 10,380 10,398 4,6 American Express Credit Account Secured Note Trust 2012-4 1.031% 5/15/20 7,000 6,997 4,6,7 American Homes 4 Rent 2014-SFR1 1.482% 6/17/31 1,059 1,055 4,6,7 American Homes 4 Rent 2014-SFR1 1.832% 6/17/31 970 965 4,7 American Homes 4 Rent 2014-SFR2 3.786% 10/17/36 4,075 4,421 4,7 American Homes 4 Rent 2014-SFR2 4.290% 10/17/36 1,060 1,152 4,7 American Homes 4 Rent 2014-SFR3 3.678% 12/17/36 6,889 7,426 4,7 American Homes 4 Rent 2015-SFR1 3.467% 4/17/52 5,365 5,696 4,7 American Homes 4 Rent 2015-SFR2 3.732% 10/17/45 2,887 3,127 4,7 American Homes 4 Rent 2015-SFR2 4.295% 10/17/45 1,070 1,160 4,7 Americold 2rust Series 2010-ARTA 4.954% 1/14/29 5,475 6,083 4,7 Americold 2rust Series 2010-ARTA 6.811% 1/14/29 3,540 4,147 4 AmeriCredit Automobile Receivables Trust 2013-1 1.570% 1/8/19 648 649 4 AmeriCredit Automobile Receivables Trust 2013-2 1.790% 3/8/19 3,100 3,106 4 AmeriCredit Automobile Receivables Trust 2013-3 2.380% 6/10/19 1,500 1,510 4 AmeriCredit Automobile Receivables Trust 2013-3 3.000% 7/8/19 2,500 2,526 4 AmeriCredit Automobile Receivables Trust 2013-4 2.720% 9/9/19 1,660 1,676 4 AmeriCredit Automobile Receivables Trust 2013-4 3.310% 10/8/19 2,230 2,271 4 AmeriCredit Automobile Receivables Trust 2013-5 2.290% 11/8/19 1,470 1,483 4 AmeriCredit Automobile Receivables Trust 2013-5 2.860% 12/9/19 1,655 1,680 4 AmeriCredit Automobile Receivables Trust 2014-1 2.150% 3/9/20 1,000 1,005 4 AmeriCredit Automobile Receivables Trust 2014-2 2.180% 6/8/20 500 505 4 AmeriCredit Automobile Receivables Trust 2015-3 1.540% 3/9/20 9,850 9,871 40 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4 AmeriCredit Automobile Receivables Trust 2015-3 2.080% 9/8/20 2,560 2,574 4 AmeriCredit Automobile Receivables Trust 2015-3 2.730% 3/8/21 4,400 4,489 4 AmeriCredit Automobile Receivables Trust 2015-3 3.340% 8/8/21 3,200 3,277 4 AmeriCredit Automobile Receivables Trust 2016-1 1.810% 10/8/20 6,970 7,010 4 AmeriCredit Automobile Receivables Trust 2016-1 2.890% 1/10/22 4,190 4,276 4 AmeriCredit Automobile Receivables Trust 2016-1 3.590% 2/8/22 2,980 3,062 4 AmeriCredit Automobile Receivables Trust 2016-2 1.600% 11/9/20 6,460 6,462 4 AmeriCredit Automobile Receivables Trust 2016-2 2.210% 5/10/21 2,040 2,053 4 AmeriCredit Automobile Receivables Trust 2016-2 2.870% 11/8/21 1,960 2,001 4 AmeriCredit Automobile Receivables Trust 2016-2 3.650% 5/9/22 3,280 3,374 4,7 AOA 2015-1177 Mortgage Trust 2.957% 12/13/29 1,330 1,400 4,7 Applebee's Funding LLC/IHOP Funding LLC 2014-1 4.277% 9/5/44 2,090 2,125 4,7 ARI Fleet Lease Trust 2015-A 1.670% 9/15/23 830 830 4,7 ARL Second LLC 2014-1A 2.920% 6/15/44 7,323 7,107 4,7 Aventura Mall Trust 2013-AVM 3.743% 12/5/32 1,370 1,482 4,7 Avis Budget Rental Car Funding AESOP LLC 2013-1A 1.920% 9/20/19 5,480 5,479 4,7 Avis Budget Rental Car Funding AESOP LLC 2013-2A 2.970% 2/20/20 10,300 10,521 4,7 Avis Budget Rental Car Funding AESOP LLC 2015-1A 2.500% 7/20/21 14,310 14,441 4,7 Avis Budget Rental Car Funding AESOP LLC 2015-2A 2.630% 12/20/21 15,725 15,911 4,7 Avis Budget Rental Car Funding AESOP LLC 2016-1A 2.990% 6/20/22 10,560 10,857 4,7 Avis Budget Rental Car Funding AESOP LLC 2016-2 2.720% 11/20/22 8,380 8,504 4,7 BAMLL Commercial Mortgage Securities Trust 2012- PARK 2.959% 12/10/30 4,975 5,238 4 Banc of America Commercial Mortgage Trust 2006-5 5.415% 9/10/47 1,104 1,106 4 Banc of America Commercial Mortgage Trust 2006-6 5.347% 10/10/45 1,588 1,596 4 Banc of America Commercial Mortgage Trust 2007-2 5.573% 4/10/49 3,269 3,303 4 Banc of America Commercial Mortgage Trust 2008-1 6.183% 2/10/51 5,664 5,919 4 Banc of America Commercial Mortgage Trust 2008-1 6.227% 2/10/51 17,854 18,598 4 Banc of America Commercial Mortgage Trust 2015- UBS7 3.705% 9/15/48 1,620 1,800 4 Banc of America Commercial Mortgage Trust 2015- UBS7 4.366% 9/15/48 585 665 4 Banc of America Commercial Mortgage Trust 2015- UBS7 4.366% 9/15/48 360 374 4,6,7 Bank of America Student Loan Trust 2010-1A 1.514% 2/25/43 7,362 7,230 7 Bank of Montreal 1.750% 6/15/21 7,620 7,649 Bank of Nova Scotia 1.850% 4/14/20 4,450 4,502 Bank of Nova Scotia 1.875% 4/26/21 7,880 7,982 4,7 Bank of The West Auto Trust 2014-1 1.650% 3/16/20 9,400 9,410 4 Barclays Dryrock Issuance Trust 2014-3 2.410% 7/15/22 15,800 16,284 4,7 Beacon Container Finance LLC 2012-1A 3.720% 9/20/27 2,313 2,273 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR16 5.720% 6/11/40 16,596 16,914 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR17 5.650% 6/11/50 7,272 7,510 4,6,7 BMW Floorplan Master Owner Trust 2015-1A 0.981% 7/15/20 21,390 21,382 4 BMW Vehicle Lease Trust 2015-2 1.550% 2/20/19 8,480 8,515 4,6 Brazos Higher Education Authority Inc. Series 2005-3 0.840% 6/25/26 5,720 5,518 4,6 Brazos Higher Education Authority Inc. Series 2011-1 1.462% 2/25/30 10,171 9,970 4 Cabela's Credit Card Master Note Trust 2015-1A 2.260% 3/15/23 3,160 3,223 4,6 Cabela's Credit Card Master Note Trust 2015-2 1.151% 7/17/23 8,920 8,823 4,6 Cabelas Credit Card Master Note Trust 2016-1 0.998% 6/15/22 8,790 8,794 4,7 CAL Funding II Ltd. Series 2012-1A 3.470% 10/25/27 1,563 1,520 4,7 CAL Funding II Ltd. Series 2013-1A 3.350% 3/27/28 2,367 2,299 4,7 California Republic Auto Receivables Trust 2015-4 2.580% 6/15/21 5,910 6,050 4 California Republic Auto Receivables Trust 2016-1 3.430% 2/15/22 8,000 8,294 4 California Republic Auto Receivables Trust 2016-1 4.560% 12/15/22 8,320 8,663 4 California Republic Auto Receivables Trust 2016-2 1.560% 7/15/20 2,840 2,836 4 California Republic Auto Receivables Trust 2016-2 1.830% 12/15/21 3,640 3,645 4 California Republic Auto Receivables Trust 2016-2 2.520% 5/16/22 1,120 1,123 4 California Republic Auto Receivables Trust 2016-2 3.510% 3/15/23 540 542 7 Canadian Imperial Bank of Commerce 2.250% 7/21/20 7,310 7,510 4 Capital Auto Receivables Asset Trust 2013-1 1.290% 4/20/18 643 644 4 Capital Auto Receivables Asset Trust 2013-1 1.740% 10/22/18 1,700 1,702 41 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4 Capital Auto Receivables Asset Trust 2013-3 3.690% 2/20/19 6,485 6,602 4 Capital Auto Receivables Asset Trust 2013-4 1.470% 7/20/18 5,020 5,023 4 Capital Auto Receivables Asset Trust 2013-4 2.060% 10/22/18 3,400 3,408 4 Capital Auto Receivables Asset Trust 2013-4 2.670% 2/20/19 3,045 3,072 4 Capital Auto Receivables Asset Trust 2013-4 3.220% 5/20/19 1,775 1,800 4 Capital Auto Receivables Asset Trust 2014-1 1.690% 10/22/18 2,500 2,504 4 Capital Auto Receivables Asset Trust 2014-1 2.220% 1/22/19 650 654 4 Capital Auto Receivables Asset Trust 2014-1 2.840% 4/22/19 1,000 1,012 4 Capital Auto Receivables Asset Trust 2014-1 3.390% 7/22/19 800 817 4 Capital Auto Receivables Asset Trust 2015-3 1.940% 1/21/20 8,550 8,623 4 Capital Auto Receivables Asset Trust 2015-3 2.130% 5/20/20 7,900 7,934 4 Capital Auto Receivables Asset Trust 2015-3 2.430% 9/21/20 2,430 2,441 4 Capital Auto Receivables Asset Trust 2015-3 2.900% 12/21/20 2,700 2,724 4 Capital Auto Receivables Asset Trust 2016-2 1.630% 1/20/21 1,680 1,676 4 Capital Auto Receivables Asset Trust 2016-2 3.160% 11/20/23 360 359 4 Capital One Multi-Asset Execution Trust 2015-A2 2.080% 3/15/23 8,780 9,012 4 Capital One Multi-asset Execution Trust 2015-A4 2.750% 5/15/25 21,700 22,912 4 Capital One Multi-asset Execution Trust 2015-A8 2.050% 8/15/23 32,030 32,789 4,6 Capital One Multi-Asset Execution Trust 2016-A2 1.111% 2/15/24 9,660 9,693 4,6,7 CARDS II Trust 2016-1A 1.207% 7/15/21 20,745 20,745 4 Carmax Auto Owner Trust 2013-3 2.850% 2/18/20 1,785 1,794 4 Carmax Auto Owner Trust 2014-1 1.690% 8/15/19 520 518 4 Carmax Auto Owner Trust 2014-1 1.930% 11/15/19 970 969 4 Carmax Auto Owner Trust 2014-4 1.810% 7/15/20 3,850 3,892 4 Carmax Auto Owner Trust 2015-1 1.830% 7/15/20 11,290 11,391 4 Carmax Auto Owner Trust 2015-2 1.800% 3/15/21 3,070 3,104 4 Carmax Auto Owner Trust 2015-2 3.040% 11/15/21 2,010 2,015 4 Carmax Auto Owner Trust 2015-3 1.980% 2/16/21 3,090 3,116 4 Carmax Auto Owner Trust 2015-3 2.280% 4/15/21 1,945 1,959 4 Carmax Auto Owner Trust 2015-3 2.680% 6/15/21 2,795 2,828 4 Carmax Auto Owner Trust 2016-2 2.160% 12/15/21 1,930 1,933 4 Carmax Auto Owner Trust 2016-2 3.250% 11/15/22 2,160 2,163 4 Carmax Auto Owner Trust 2016-3 2.200% 6/15/22 1,930 1,927 4 Carmax Auto Owner Trust 2016-3 2.940% 1/17/23 1,360 1,358 4,7 CFCRE Commercial Mortgage Trust 2011-C2 5.623% 12/15/47 5,260 6,241 4 CFCRE Commercial Mortgage Trust 2016-C4 3.283% 5/10/58 4,680 4,994 4,6 Chase Issuance Trust 2007-C1 0.941% 4/15/19 6,100 6,088 4,6 Chase Issuance Trust 2016-A1 0.891% 5/17/21 1,577 1,577 4,7 Chesapeake Funding II LLC 2016-2A 1.880% 6/15/28 38,950 39,002 4,7 Chrysler Capital Auto Receivables Trust 2013-AA 1.830% 3/15/19 915 915 4,7 Chrysler Capital Auto Receivables Trust 2013-AA 2.280% 7/15/19 1,100 1,104 4,7 Chrysler Capital Auto Receivables Trust 2013-AA 2.930% 8/17/20 1,190 1,195 4,7 Chrysler Capital Auto Receivables Trust 2014-AA 2.280% 11/15/19 2,150 2,161 4,7 Chrysler Capital Auto Receivables Trust 2014-BA 3.440% 8/16/21 290 287 4,7 Chrysler Capital Auto Receivables Trust 2015-BA 2.260% 10/15/20 7,575 7,648 4,7 Chrysler Capital Auto Receivables Trust 2015-BA 2.700% 12/15/20 2,315 2,315 4,7 Chrysler Capital Auto Receivables Trust 2015-BA 3.260% 4/15/21 3,600 3,657 4,7 Chrysler Capital Auto Receivables Trust 2015-BA 4.170% 1/16/23 5,510 5,559 4,7 Chrysler Capital Auto Receivables Trust 2016-AA 2.880% 2/15/22 2,370 2,384 4,7 Chrysler Capital Auto Receivables Trust 2016-AA 4.220% 2/15/23 8,530 8,566 4,7 Cit Equipment Collateral 2013-VT1 1.130% 7/20/20 339 339 4 Citigroup Commercial Mortgage Trust 2006-C5 5.431% 10/15/49 3,672 3,680 4 Citigroup Commercial Mortgage Trust 2012-GC8 3.024% 9/10/45 5,770 6,156 4,7 Citigroup Commercial Mortgage Trust 2012-GC8 3.683% 9/10/45 2,017 2,181 4 Citigroup Commercial Mortgage Trust 2013-GC11 3.093% 4/10/46 5,650 6,018 4 Citigroup Commercial Mortgage Trust 2013-GC15 3.161% 9/10/46 2,247 2,312 4 Citigroup Commercial Mortgage Trust 2013-GC15 3.942% 9/10/46 700 760 4 Citigroup Commercial Mortgage Trust 2014-GC19 3.753% 3/10/47 885 958 4 Citigroup Commercial Mortgage Trust 2014-GC19 4.023% 3/10/47 11,003 12,354 4 Citigroup Commercial Mortgage Trust 2014-GC21 3.477% 5/10/47 920 994 4 Citigroup Commercial Mortgage Trust 2014-GC21 3.575% 5/10/47 27,595 30,236 4 Citigroup Commercial Mortgage Trust 2014-GC21 3.855% 5/10/47 8,630 9,605 4 Citigroup Commercial Mortgage Trust 2014-GC23 3.622% 7/10/47 8,680 9,593 4 Citigroup Commercial Mortgage Trust 2014-GC23 3.863% 7/10/47 2,020 2,216 42 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4 Citigroup Commercial Mortgage Trust 2014-GC23 4.175% 7/10/47 800 883 4 Citigroup Commercial Mortgage Trust 2014-GC23 4.453% 7/10/47 1,250 1,311 4 Citigroup Commercial Mortgage Trust 2014-GC25 3.372% 10/10/47 2,990 3,225 4 Citigroup Commercial Mortgage Trust 2014-GC25 3.635% 10/10/47 11,115 12,180 4 Citigroup Commercial Mortgage Trust 2014-GC25 4.345% 10/10/47 2,170 2,432 4 Citigroup Commercial Mortgage Trust 2014-GC25 4.532% 10/10/47 3,270 3,411 4 Citigroup Commercial Mortgage Trust 2015-GC27 2.944% 2/10/48 940 984 4 Citigroup Commercial Mortgage Trust 2015-GC27 3.137% 2/10/48 6,195 6,560 4 Citigroup Commercial Mortgage Trust 2015-GC31 3.762% 6/10/48 4,260 4,732 4 Citigroup Commercial Mortgage Trust 2015-GC33 3.778% 9/10/58 5,285 5,881 4 Citigroup Commercial Mortgage Trust 2015-GC33 4.571% 9/10/58 1,805 2,059 4 Citigroup Commercial Mortgage Trust 2015-GC33 4.571% 9/10/58 900 946 4 Citigroup Commercial Mortgage Trust 2016-C1 3.209% 5/10/49 4,690 4,985 4 Citigroup Commercial Mortgage Trust 2016-P4 2.902% 7/10/49 17,560 18,087 4,7 CKE Restaurant Holdings Inc. 2013-1A 4.474% 3/20/43 5,208 5,241 4,7 CLI Funding V LLC 2013-1A 2.830% 3/18/28 3,935 3,770 4,6,7 Colony American Homes 2014-1 1.632% 5/17/31 2,554 2,536 4,6,7 Colony American Homes 2014-1 1.832% 5/17/31 1,960 1,929 4,6,7 Colony American Homes 2014-2 1.832% 7/17/31 700 688 4,6,7 Colony American Homes 2015-1 1.682% 7/17/32 3,889 3,854 4,6,7 Colony American Homes 2015-1 1.943% 7/17/32 440 435 4,6,7 Colony Starwood Homes 2016-1 Trust 1.982% 7/17/33 6,738 6,766 4,6,7 Colony Starwood Homes 2016-1 Trust 2.632% 7/17/33 2,970 2,987 4 COMM 2006-C8 Mortgage Trust 5.292% 12/10/46 1,631 1,644 4 COMM 2006-C8 Mortgage Trust 5.306% 12/10/46 10,305 10,336 4 COMM 2007-C9 Mortgage Trust 5.813% 12/10/49 3,288 3,376 4 COMM 2012-CCRE2 Mortgage Trust 3.147% 8/15/45 2,700 2,893 4 COMM 2012-CCRE2 Mortgage Trust 3.791% 8/15/45 3,900 4,271 4 COMM 2012-CCRE3 Mortgage Trust 2.822% 10/15/45 6,005 6,311 4 COMM 2012-CCRE4 Mortgage Trust 2.853% 10/15/45 6,215 6,560 4 COMM 2012-CCRE4 Mortgage Trust 3.251% 10/15/45 420 447 4 COMM 2012-CCRE5 Mortgage Trust 2.771% 12/10/45 2,700 2,840 4,7 COMM 2013-300P Mortgage Trust 4.353% 8/10/30 12,270 14,076 4 COMM 2013-CCRE10 Mortgage Trust 2.972% 8/10/46 1,633 1,670 4 COMM 2013-CCRE10 Mortgage Trust 3.795% 8/10/46 800 862 4 COMM 2013-CCRE11 Mortgage Trust 3.983% 10/10/46 4,800 5,389 4 COMM 2013-CCRE11 Mortgage Trust 4.258% 10/10/46 4,690 5,341 4 COMM 2013-CCRE12 Mortgage Trust 3.623% 10/10/46 1,400 1,502 4 COMM 2013-CCRE12 Mortgage Trust 3.765% 10/10/46 1,760 1,952 4 COMM 2013-CCRE12 Mortgage Trust 4.046% 10/10/46 9,020 10,203 4 COMM 2013-CCRE13 Mortgage Trust 4.194% 11/10/23 14,875 16,983 4 COMM 2013-CCRE13 Mortgage Trust 4.751% 12/10/23 855 988 4 COMM 2013-CCRE13 Mortgage Trust 4.751% 12/10/23 1,560 1,685 4,7 COMM 2013-CCRE6 Mortgage Trust 3.397% 3/10/46 1,400 1,466 4 COMM 2013-CCRE8 Mortgage Trust 3.612% 6/10/46 8,030 8,833 4 COMM 2013-CCRE9 Mortgage Trust 4.233% 7/10/45 4,980 5,696 4,7 COMM 2013-CCRE9 Mortgage Trust 4.257% 7/10/45 2,780 2,893 4 COMM 2013-LC13 Mortgage Trust 3.009% 8/10/46 2,106 2,164 4,7 COMM 2013-LC13 Mortgage Trust 3.774% 8/10/46 1,050 1,133 4 COMM 2013-LC13 Mortgage Trust 4.205% 8/10/46 585 668 4 COMM 2013-LC6 Mortgage Trust 2.941% 1/10/46 3,800 4,029 4,7 COMM 2013-SFS Mortgage Trust 2.987% 4/12/35 6,500 6,813 4,7 COMM 2014-277P Mortgage Trust 3.611% 8/10/49 6,150 6,810 4 COMM 2014-CCRE14 Mortgage Trust 3.743% 2/10/47 1,520 1,635 4 COMM 2014-CCRE14 Mortgage Trust 4.236% 2/10/47 2,540 2,906 4 COMM 2014-CCRE15 Mortgage Trust 2.928% 2/10/47 1,650 1,694 4 COMM 2014-CCRE15 Mortgage Trust 4.074% 2/10/47 2,510 2,843 4 COMM 2014-CCRE15 Mortgage Trust 4.426% 2/10/47 1,300 1,478 4 COMM 2014-CCRE15 Mortgage Trust 4.713% 2/10/47 2,070 2,343 4 COMM 2014-CCRE17 Mortgage Trust 3.977% 5/10/47 6,080 6,846 4 COMM 2014-CCRE17 Mortgage Trust 4.174% 5/10/47 1,290 1,449 4 COMM 2014-CCRE17 Mortgage Trust 4.735% 5/10/47 4,400 4,803 4 COMM 2014-CCRE18 Mortgage Trust 3.452% 7/15/47 1,600 1,699 4 COMM 2014-CCRE18 Mortgage Trust 3.828% 7/15/47 4,305 4,803 43 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4 COMM 2014-CCRE20 Mortgage Trust 3.326% 11/10/47 3,630 3,902 4 COMM 2014-CCRE20 Mortgage Trust 3.590% 11/10/47 14,070 15,426 4 COMM 2014-CCRE21 Mortgage Trust 3.528% 12/10/47 19,240 21,108 4 COMM 2014-LC17 Mortgage Trust 3.917% 10/10/47 2,270 2,540 4 COMM 2015-CCRE22 Mortgage Trust 3.309% 3/10/48 5,900 6,365 4 COMM 2015-CCRE24 Mortgage Trust 3.445% 8/10/55 2,000 2,149 4 COMM 2015-CCRE24 Mortgage Trust 3.696% 8/10/55 4,220 4,680 4 COMM 2015-CCRE25 Mortgage Trust 3.759% 8/10/48 3,355 3,727 4 COMM 2015-CCRE26 Mortgage Trust 3.630% 10/10/48 7,240 7,945 4 COMM 2015-CCRE27 Mortgage Trust 3.612% 10/10/48 4,300 4,744 4 COMM 2015-CCRE27 Mortgage Trust 4.472% 10/10/48 1,760 1,829 4 COMM 2015-LC19 Mortgage Trust 3.040% 2/10/48 470 497 4 COMM 2015-LC19 Mortgage Trust 3.183% 2/10/48 4,850 5,203 7 Commonwealth Bank of Australia 2.000% 6/18/19 4,300 4,364 7 Commonwealth Bank of Australia 2.125% 7/22/20 16,700 17,015 4,7 Core Industrial Trust 2015-TEXW 3.077% 2/10/34 5,580 5,882 4 Credit Suisse Commercial Mortgage Trust Series 2008- C1 6.065% 2/15/41 3,126 3,287 4 CSAIL 2015-C1 Commercial Mortgage Trust 3.505% 4/15/50 3,830 4,199 4 CSAIL 2015-C2 Commercial Mortgage Trust 3.504% 6/15/57 6,650 7,249 4 CSAIL 2015-C3 Commercial Mortgage Trust 3.718% 8/15/48 6,150 6,795 4 CSAIL 2015-C3 Commercial Mortgage Trust 4.111% 8/15/48 2,000 2,210 4 CSAIL 2015-C3 Commercial Mortgage Trust 4.361% 8/15/48 2,160 2,235 4 CSAIL 2015-C4 Commercial Mortgage Trust 3.808% 11/15/48 9,396 10,447 4 CSAIL 2016-C5 Commercial Mortgage Trust 4.538% 11/15/48 3,620 3,850 4,7 DB Master Finance LLC 2015-1A 3.262% 2/20/45 4,251 4,289 4 DBJPM 16-C1 Mortgage Trust 3.352% 5/10/49 1,250 1,225 4 Discover Card Execution Note Trust 2015-A4 2.190% 4/17/23 31,000 31,911 7 DNB Boligkreditt AS 1.450% 3/21/18 3,300 3,310 4,7 Drive Auto Receivables Trust 2015-AA 2.280% 6/17/19 5,363 5,380 4,7 Drive Auto Receivables Trust 2015-AA 3.060% 5/17/21 2,750 2,777 4,7 Drive Auto Receivables Trust 2015-AA 4.120% 7/15/22 2,000 2,024 4,7 Drive Auto Receivables Trust 2015-BA 1.300% 6/15/18 516 516 4,7 Drive Auto Receivables Trust 2015-BA 2.120% 6/17/19 2,480 2,484 4,7 Drive Auto Receivables Trust 2015-BA 2.760% 7/15/21 6,040 6,075 4,7 Drive Auto Receivables Trust 2015-BA 3.840% 7/15/21 3,600 3,639 4,7 Drive Auto Receivables Trust 2015-CA 2.230% 9/16/19 5,115 5,119 4,7 Drive Auto Receivables Trust 2015-CA 3.010% 5/17/21 7,675 7,740 4,7 Drive Auto Receivables Trust 2015-CA 4.200% 9/15/21 5,630 5,737 4,7 Drive Auto Receivables Trust 2015-DA 1.590% 12/17/18 8,175 8,179 4,7 Drive Auto Receivables Trust 2015-DA 2.590% 12/16/19 9,050 9,092 4,7 Drive Auto Receivables Trust 2015-DA 3.380% 11/15/21 9,050 9,219 4,7 Drive Auto Receivables Trust 2015-DA 4.590% 1/17/23 9,250 9,618 4,7 Drive Auto Receivables Trust 2016-AA 2.110% 5/15/19 15,270 15,320 4,7 Drive Auto Receivables Trust 2016-AA 3.910% 5/17/21 3,780 3,884 4,7 Drive Auto Receivables Trust 2016-BA 1.670% 7/15/19 5,140 5,140 4,7 Drive Auto Receivables Trust 2016-BA 2.560% 6/15/20 4,750 4,780 4,7 Drive Auto Receivables Trust 2016-BA 3.190% 7/15/22 8,050 8,150 4,7 Drive Auto Receivables Trust 2016-BA 4.530% 8/15/23 11,330 11,602 4,6,7 Edsouth Indenture No 9 LLC 2015-1 1.288% 10/25/56 9,397 9,052 4,7 Enterprise Fleet Financing LLC Series 2015-1 1.740% 9/20/20 17,660 17,634 4,7 Enterprise Fleet Financing LLC Series 2015-2 2.090% 2/22/21 7,190 7,230 4,7 Enterprise Fleet Financing LLC Series 2016-1 2.080% 9/20/21 18,140 18,213 4,7 Enterprise Fleet Financing LLC Series 2016-2 2.040% 2/22/22 2,750 2,750 4,5,6 Fannie Mae Connecticut Avenue Securities 2015-C02 1.638% 5/25/25 983 983 4,5,6 Fannie Mae Connecticut Avenue Securities 2015-C02 1.688% 5/25/25 2,112 2,114 4,5,6 Fannie Mae Connecticut Avenue Securities 2015-C03 1.988% 7/25/25 3,900 3,911 4,5,6 Fannie Mae Connecticut Avenue Securities 2015-C03 1.988% 7/25/25 5,151 5,170 4,5,6 Fannie Mae Connecticut Avenue Securities 2015-C04 2.088% 4/25/28 7,007 7,017 4,5,6 Fannie Mae Connecticut Avenue Securities 2015-C04 2.188% 4/25/28 3,373 3,395 4,5,6 Fannie Mae Connecticut Avenue Securities 2016-C04 1.943% 1/25/29 2,220 2,220 4 Ford Credit Auto Lease Trust 2014-A 1.160% 8/15/17 1,580 1,580 4 Ford Credit Auto Lease Trust 2015-B 1.540% 2/15/19 6,370 6,366 4 Ford Credit Auto Lease Trust 2015-B 1.920% 3/15/19 5,560 5,501 44 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4 Ford Credit Auto Lease Trust 2016-A 1.850% 7/15/19 17,030 17,072 4 Ford Credit Auto Owner Trust 2013-D 1.720% 7/15/19 2,890 2,899 4,7 Ford Credit Auto Owner Trust 2014-REV1 2.260% 11/15/25 4,588 4,672 4,7 Ford Credit Auto Owner Trust 2014-REV1 2.410% 11/15/25 2,900 2,911 4,7 Ford Credit Auto Owner Trust 2014-REV2 2.310% 4/15/26 11,310 11,544 4,7 Ford Credit Auto Owner Trust 2014-REV2 2.510% 4/15/26 2,160 2,178 4 Ford Credit Auto Owner Trust 2015-B 2.040% 10/15/20 5,010 5,066 4 Ford Credit Auto Owner Trust 2015-C 2.010% 3/15/21 4,670 4,718 4 Ford Credit Auto Owner Trust 2015-C 2.260% 3/15/22 2,085 2,114 4,7 Ford Credit Auto Owner Trust 2015-REV1 2.120% 7/15/26 6,600 6,695 4,7 Ford Credit Auto Owner Trust 2015-REV2 2.440% 1/15/27 26,000 26,672 4 Ford Credit Auto Owner Trust 2016-B 1.850% 9/15/21 2,430 2,434 4,7 Ford Credit Auto Owner Trust 2016-REV1 2.310% 8/15/27 15,740 16,069 4,7 Ford Credit Auto Owner Trust 2016-REV2 2.030% 12/15/27 21,240 21,367 4 Ford Credit Floorplan Master Owner Trust A Series 2012-2 1.920% 1/15/19 2,000 2,008 4 Ford Credit Floorplan Master Owner Trust A Series 2012-5 1.690% 9/15/19 1,600 1,602 4 Ford Credit Floorplan Master Owner Trust A Series 2012-5 2.140% 9/15/19 1,900 1,909 4 Ford Credit Floorplan Master Owner Trust A Series 2013-4 2.100% 6/15/20 670 675 4 Ford Credit Floorplan Master Owner Trust A Series 2013-4 2.290% 6/15/20 720 726 4 Ford Credit Floorplan Master Owner Trust A Series 2013-4 2.790% 6/15/20 290 291 4 Ford Credit Floorplan Master Owner Trust A Series 2014-1 1.400% 2/15/19 2,000 1,999 4 Ford Credit Floorplan Master Owner Trust A Series 2014-1 2.310% 2/15/21 900 910 4,6 Ford Credit Floorplan Master Owner Trust A Series 2014-2 0.981% 2/15/21 6,100 6,085 4 Ford Credit Floorplan Master Owner Trust A Series 2014-4 1.400% 8/15/19 14,795 14,821 4 Ford Credit Floorplan Master Owner Trust A Series 2015-2 1.980% 1/15/22 11,758 11,840 4 Ford Credit Floorplan Master Owner Trust A Series 2015-5 2.390% 8/15/22 26,140 26,985 4 Ford Credit Floorplan Master Owner Trust A Series 2016-1 1.760% 2/15/21 16,890 16,998 4,6 Ford Credit Floorplan Master Owner Trust A Series 2016-3 1.103% 7/15/21 18,250 18,257 4,6 Ford Credit Floorplan Master Owner Trust A Series 2016-4 1.012% 7/15/20 14,110 14,113 4,5,6 Freddie Mac Structured Agency Credit Risk Debt Notes 2016-DNA2 1.738% 10/25/28 1,862 1,869 4,5,6 Freddie Mac Structured Agency Credit Risk Debt Notes 2016-DNA2 2.688% 10/25/28 1,130 1,140 4,5,6 Freddie Mac Structured Agency Credit Risk Debt Notes 2016-DNA3 1.588% 12/25/28 2,760 2,766 4,5,6 Freddie Mac Structured Agency Credit Risk Debt Notes 2016-DNA3 2.488% 12/25/28 2,760 2,788 4,7 FRS I LLC 2013-1A 1.800% 4/15/43 735 723 4,7 FRS I LLC 2013-1A 3.080% 4/15/43 6,043 5,917 4 GE Capital Credit Card Master Note Trust Series 2012-2 2.220% 1/15/22 30,000 30,564 4 GE Capital Credit Card Master Note Trust Series 2012-6 1.360% 8/17/20 2,300 2,303 4,6 GE Dealer Floorplan Master Note Trust Series 2012-2 1.237% 4/22/19 13,000 13,030 4,6 GE Dealer Floorplan Master Note Trust Series 2014-2 0.937% 10/20/19 4,400 4,390 4,6 GE Dealer Floorplan Master Note Trust Series 2015-2 1.137% 1/20/22 24,050 23,981 4,7 GM Financial Automobile Leasing Trust 2014-1A 1.760% 5/21/18 1,700 1,703 4,7 GM Financial Automobile Leasing Trust 2014-2A 1.620% 2/20/18 8,000 8,001 4 GM Financial Automobile Leasing Trust 2015-1 1.730% 6/20/19 1,650 1,649 4 GM Financial Automobile Leasing Trust 2015-2 2.420% 7/22/19 2,600 2,629 4 GM Financial Automobile Leasing Trust 2015-2 2.990% 7/22/19 2,320 2,327 45 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4 GM Financial Automobile Leasing Trust 2015-3 1.690% 3/20/19 9,050 9,102 4 GM Financial Automobile Leasing Trust 2015-3 1.810% 11/20/19 930 931 4 GM Financial Automobile Leasing Trust 2015-3 2.320% 11/20/19 1,310 1,321 4 GM Financial Automobile Leasing Trust 2015-3 2.980% 11/20/19 2,870 2,874 4 GM Financial Automobile Leasing Trust 2016-1 1.790% 3/20/20 17,520 17,476 4 GM Financial Automobile Leasing Trust 2016-2 2.580% 3/20/20 1,920 1,919 4 GM Financial Leasing Trust 2015-3 3.480% 8/20/20 2,870 2,835 4,7 GMF Floorplan Owner Revolving Trust 2015-1 1.650% 5/15/20 12,000 11,936 4,7 GMF Floorplan Owner Revolving Trust 2015-1 1.970% 5/15/20 3,770 3,743 4,6,7 GMF Floorplan Owner Revolving Trust 2016-1 1.331% 5/17/21 21,360 21,391 4,7 GMF Floorplan Owner Revolving Trust 2016-1 2.410% 5/17/21 5,290 5,332 4,7 GMF Floorplan Owner Revolving Trust 2016-1 2.850% 5/17/21 3,900 3,920 4,6,7 Golden Credit Card Trust 2015-1A 0.921% 2/15/20 35,000 34,942 4,7 Golden Credit Card Trust 2015-2A 2.020% 4/15/22 13,530 13,664 4,7 GRACE 2014-GRCE Mortgage Trust 3.369% 6/10/28 1,000 1,072 4,7 GreatAmerica Leasing Receivables Funding LLC Series 2013-1 1.160% 5/15/18 1,034 1,033 4,7 GreatAmerica Leasing Receivables Funding LLC Series 2015-1 2.020% 6/21/21 1,680 1,694 4,7 GreatAmerica Leasing Receivables Funding LLC Series 2016-1 1.990% 4/20/22 10,580 10,554 4,7 GS Mortgage Securities Trust 2010-C2 5.184% 12/10/43 1,370 1,547 4,7 GS Mortgage Securities Trust 2011-GC3 5.633% 3/10/44 2,650 2,945 4,7 GS Mortgage Securities Trust 2012-ALOHA 3.550% 4/10/34 5,430 5,897 4,7 GS Mortgage Securities Trust 2012-BWTR 2.954% 11/5/34 7,625 7,931 4,7 GS Mortgage Securities Trust 2012-GC6 4.948% 1/10/45 1,025 1,163 4 GS Mortgage Securities Trust 2012-GCJ7 5.729% 5/10/45 2,140 2,378 4,7 GS Mortgage Securities Trust 2013-GC13 4.067% 7/10/46 1,210 1,253 4 GS Mortgage Securities Trust 2013-GCJ12 3.135% 6/10/46 3,820 4,076 4 GS Mortgage Securities Trust 2013-GCJ12 3.777% 6/10/46 1,550 1,668 4 GS Mortgage Securities Trust 2013-GCJ14 2.995% 8/10/46 1,928 1,973 4 GS Mortgage Securities Trust 2013-GCJ14 3.817% 8/10/46 800 862 4 GS Mortgage Securities Trust 2013-GCJ14 3.955% 8/10/46 4,295 4,806 4 GS Mortgage Securities Trust 2013-GCJ14 4.243% 8/10/46 105 120 4 GS Mortgage Securities Trust 2014-GC20 3.998% 4/10/47 9,870 11,023 4 GS Mortgage Securities Trust 2014-GC24 3.931% 9/10/47 11,805 13,193 4 GS Mortgage Securities Trust 2014-GC24 4.162% 9/10/47 6,520 7,261 4 GS Mortgage Securities Trust 2014-GC24 4.508% 9/10/47 2,610 2,966 4 GS Mortgage Securities Trust 2014-GC24 4.529% 9/10/47 4,615 4,865 4 GS Mortgage Securities Trust 2014-GC26 3.629% 11/10/47 2,150 2,365 4 GS Mortgage Securities Trust 2015-GC28 3.396% 2/10/48 9,980 10,736 4 GS Mortgage Securities Trust 2015-GC30 3.382% 5/10/50 4,565 4,940 4 GS Mortgage Securities Trust 2015-GC32 3.764% 7/10/48 14,340 15,966 4 GS Mortgage Securities Trust 2015-GC32 4.402% 7/10/48 1,325 1,505 4 GS Mortgage Securities Trust 2015-GC32 4.412% 7/10/48 580 603 4 GS Mortgage Securities Trust 2015-GC34 3.506% 10/10/48 7,100 7,681 4 GS Mortgage Securities Trust 2015-GC34 4.466% 10/10/48 2,610 2,943 4 GS Mortgage Securities Trust 2015-GC34 4.655% 10/10/48 2,610 2,759 7 GTP Acquisition Partners I LLC 3.482% 6/16/25 9,030 9,098 4 Harley-Davidson Motorcycle Trust 2013-1 0.870% 7/15/19 3,500 3,495 4,7 Hertz Vehicle Financing LLC 2011-1A 3.290% 3/25/18 12,280 12,364 4,7 Hertz Vehicle Financing LLC 2013-1A 1.830% 8/25/19 16,350 16,322 4,7 Hertz Vehicle Financing LLC 2015-1 2.730% 3/25/21 11,150 11,347 4,7 Hertz Vehicle Financing LLC 2015-3 2.670% 9/25/21 9,400 9,549 4,7 Hertz Vehicle Financing LLC 2016-2 2.950% 3/25/22 17,760 18,203 4,7 Hertz Vehicle Financing LLC 2016-3 2.270% 7/25/20 8,500 8,533 4,7 Hertz Vehicle Financing LLC 2016-4 2.650% 7/25/22 10,350 10,455 4,7 Hilton USA Trust 2013-HLT 2.662% 11/5/30 3,120 3,140 4,7 Hilton USA Trust 2013-HLT 3.367% 11/5/30 3,240 3,264 4,7 Hilton USA Trust 2013-HLT 3.714% 11/5/30 1,455 1,466 4 Honda Auto Receivables 2014-4 Owner Trust 1.460% 10/15/20 1,660 1,668 4,7 Houston Galleria Mall Trust 2015-HGLR 3.087% 3/5/37 4,000 4,167 4,7 Hudsons Bay Simon JV Trust 2015-HB7 3.914% 8/5/34 4,750 5,059 4,7 Hyundai Auto Lease Securitization Trust 2014-A 1.300% 7/16/18 1,900 1,899 46 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4,7 Hyundai Auto Lease Securitization Trust 2014-B 1.540% 12/17/18 550 549 4,7 Hyundai Auto Lease Securitization Trust 2015-A 1.650% 8/15/19 10,880 10,909 4,7 Hyundai Auto Lease Securitization Trust 2015-A 2.070% 11/15/19 7,250 7,260 4,7 Hyundai Auto Lease Securitization Trust 2015-B 2.210% 5/15/20 7,130 7,177 4,7 Hyundai Auto Lease Securitization Trust 2016-A 1.800% 12/16/19 5,380 5,382 4 Hyundai Auto Receivables Trust 2012-B 1.950% 10/15/18 1,700 1,700 4 Hyundai Auto Receivables Trust 2013-B 2.480% 9/16/19 1,200 1,210 4 Hyundai Auto Receivables Trust 2013-C 2.480% 3/15/19 2,350 2,366 4 Hyundai Auto Receivables Trust 2013-C 3.090% 1/15/20 1,900 1,927 4 Hyundai Auto Receivables Trust 2014-A 2.020% 8/15/19 1,700 1,695 4 Hyundai Auto Receivables Trust 2014-A 2.530% 7/15/20 1,150 1,146 4 Hyundai Auto Receivables Trust 2014-B 2.100% 11/15/19 2,200 2,197 4 Hyundai Auto Receivables Trust 2015-C 2.150% 11/15/21 1,400 1,415 4 Hyundai Auto Receivables Trust 2015-C 2.550% 11/15/21 3,290 3,347 4,7 Hyundai Floorplan Master Owner Trust Series 2016-1A 1.810% 3/15/21 6,850 6,860 4,7 Icon Brands Holdings LLC 2012-1 4.229% 1/25/43 3,767 3,392 6 Illinois Student Assistance Commission Series 2010-1 1.765% 4/25/22 3,874 3,878 4,6,7 Invitation Homes 2014-SFR1 Trust 1.982% 6/17/31 8,625 8,602 4,6,7 Invitation Homes 2014-SFR2 Trust 1.582% 9/17/31 2,506 2,491 4,6,7 Invitation Homes 2014-SFR2 Trust 2.082% 9/17/31 700 696 4,6,7 Invitation Homes 2015-SFR2 Trust 1.828% 6/17/32 2,863 2,853 4,6,7 Invitation Homes 2015-SFR2 Trust 2.128% 6/17/32 1,510 1,494 4,6,7 Invitation Homes 2015-SFR3 Trust 2.193% 8/17/32 1,650 1,638 4,7 Irvine Core Office Trust 2013-IRV 3.173% 5/15/48 6,000 6,403 4 John Deere Owner Trust 2015-B 1.780% 6/15/22 1,315 1,322 4 John Deere Owner Trust 2016-B 1.490% 5/15/23 2,020 2,018 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-C1 5.716% 2/15/51 21,952 22,399 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC20 5.746% 2/12/51 3,797 3,923 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP10 5.439% 1/15/49 2,826 2,867 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP12 5.850% 2/15/51 2,137 2,198 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C1 4.608% 6/15/43 9,784 10,525 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 3.616% 11/15/43 1,003 1,023 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 4.070% 11/15/43 1,175 1,273 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 5.558% 11/15/43 2,730 2,899 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 5.558% 11/15/43 2,313 2,527 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C3 4.388% 2/15/46 6,550 6,802 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C3 4.717% 2/15/46 4,990 5,526 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C3 5.360% 2/15/46 3,170 3,459 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C5 5.321% 8/15/46 4,000 4,618 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C6 3.507% 5/15/45 4,499 4,874 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 2.829% 10/15/45 4,640 4,863 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 3.424% 10/15/45 4,070 4,311 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-CIBX 4.271% 6/15/45 1,350 1,495 4,7 JP Morgan Chase Commercial Mortgage Securities Trust 2012-HSBC 3.093% 7/5/32 5,900 6,176 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-LC9 2.840% 12/15/47 4,670 4,894 47 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C13 4.053% 1/15/46 2,550 2,619 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 3.674% 12/15/46 980 1,065 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 3.881% 12/15/46 290 324 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 4.910% 12/15/46 2,135 2,479 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 4.975% 12/15/46 960 1,056 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-LC11 2.960% 4/15/46 6,098 6,418 4 JPMBB Commercial Mortgage Securities Trust 2013- C12 3.363% 7/15/45 6,780 7,307 4 JPMBB Commercial Mortgage Securities Trust 2013- C12 3.664% 7/15/45 5,000 5,498 4 JPMBB Commercial Mortgage Securities Trust 2013- C12 4.025% 7/15/45 5,000 5,513 4 JPMBB Commercial Mortgage Securities Trust 2013- C14 3.761% 8/15/46 1,400 1,525 4 JPMBB Commercial Mortgage Securities Trust 2013- C14 4.133% 8/15/46 1,630 1,842 4 JPMBB Commercial Mortgage Securities Trust 2013- C15 2.977% 11/15/45 928 956 4 JPMBB Commercial Mortgage Securities Trust 2013- C15 3.659% 11/15/45 400 435 4 JPMBB Commercial Mortgage Securities Trust 2013- C15 4.927% 11/15/45 1,750 2,019 4 JPMBB Commercial Mortgage Securities Trust 2013- C15 5.046% 11/15/45 1,300 1,427 4 JPMBB Commercial Mortgage Securities Trust 2013- C17 4.199% 1/15/47 4,070 4,630 4 JPMBB Commercial Mortgage Securities Trust 2014- C18 4.079% 2/15/47 9,930 11,223 4 JPMBB Commercial Mortgage Securities Trust 2014- C18 4.439% 2/15/47 600 674 4 JPMBB Commercial Mortgage Securities Trust 2014- C18 4.813% 2/15/47 2,500 2,878 4 JPMBB Commercial Mortgage Securities Trust 2014- C18 4.813% 2/15/47 1,000 1,083 4 JPMBB Commercial Mortgage Securities Trust 2014- C21 3.428% 8/15/47 680 732 4 JPMBB Commercial Mortgage Securities Trust 2014- C24 3.639% 11/15/47 2,000 2,204 4 JPMBB Commercial Mortgage Securities Trust 2014- C26 3.231% 1/15/48 6,100 6,502 4 JPMBB Commercial Mortgage Securities Trust 2014- C26 3.494% 1/15/48 4,970 5,413 4 JPMBB Commercial Mortgage Securities Trust 2015- C27 3.179% 2/15/48 3,580 3,813 4 JPMBB Commercial Mortgage Securities Trust 2015- C30 3.551% 7/15/48 4,640 5,081 4 JPMBB Commercial Mortgage Securities Trust 2015- C30 3.559% 7/15/48 7,120 7,740 4 JPMBB Commercial Mortgage Securities Trust 2015- C30 3.822% 7/15/48 8,840 9,850 4 JPMBB Commercial Mortgage Securities Trust 2015- C30 4.226% 7/15/48 2,245 2,533 4 JPMBB Commercial Mortgage Securities Trust 2015- C31 3.801% 8/15/48 1,520 1,683 4 JPMBB Commercial Mortgage Securities Trust 2015- C32 3.598% 11/15/48 4,340 4,765 4 JPMBB Commercial Mortgage Securities Trust 2015- C33 3.562% 12/15/48 1,225 1,337 48 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4 JPMBB Commercial Mortgage Securities Trust 2015- C33 3.770% 12/15/48 7,300 8,126 4,6,7 Lanark Master Issuer plc 2013-1A 1.154% 12/22/54 2,919 2,916 4 LB-UBS Commercial Mortgage Trust 2006-C6 5.342% 9/15/39 749 749 4 LB-UBS Commercial Mortgage Trust 2006-C7 5.347% 11/15/38 2,345 2,344 4 LB-UBS Commercial Mortgage Trust 2007-C2 5.387% 2/15/40 17,820 18,062 4 LB-UBS Commercial Mortgage Trust 2007-C7 5.866% 9/15/45 15,291 15,870 4,7 LCCM 2014-909 Mortgage Trust 3.388% 5/15/31 910 961 4,7 Madison Avenue Trust 2013-650M 3.843% 10/12/32 1,245 1,347 4 Mercedes-Benz Auto Lease Trust 2015-B 1.530% 5/17/21 7,960 7,976 4 Mercedes-Benz Auto Lease Trust 2016-A 1.690% 11/15/21 16,210 16,216 4 Mercedes-Benz Auto Receivables Trust 2015-1 1.750% 12/15/21 7,780 7,872 4,6,7 Mercedes-Benz Master Owner Trust 2015-B 0.861% 4/15/20 14,650 14,623 4 Merrill Lynch Mortgage Trust 2008-C1 5.690% 2/12/51 11,190 11,610 4,7 Miramax LLC 2014-1A 3.340% 7/20/26 700 702 4,7 MMAF Equipment Finance LLC 2012-AA 1.980% 6/10/32 2,880 2,903 4,7 MMAF Equipment Finance LLC 2015-AA 2.490% 2/19/36 13,600 13,945 4,7 MMAF Equipment Finance LLC 2016-AA 2.210% 12/15/32 4,580 4,601 4 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C5 3.176% 8/15/45 7,445 7,906 4 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C5 3.792% 8/15/45 2,050 2,212 4 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C6 2.858% 11/15/45 5,740 6,067 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C10 4.083% 7/15/46 1,830 1,883 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C10 4.083% 7/15/46 780 879 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 3.085% 8/15/46 726 740 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 3.960% 8/15/46 2,030 2,267 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 4.213% 8/15/46 7,317 8,322 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C12 3.824% 10/15/46 810 884 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C12 4.259% 10/15/46 1,940 2,205 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C13 4.039% 11/15/46 400 447 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C7 2.918% 2/15/46 2,470 2,596 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C7 3.214% 2/15/46 2,000 2,104 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C9 3.102% 5/15/46 12,980 13,792 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 4.064% 2/15/47 2,300 2,586 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 4.384% 2/15/47 1,600 1,798 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C15 3.773% 4/15/47 11,500 12,714 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C15 4.051% 4/15/47 20,600 23,159 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C15 4.895% 4/15/47 1,140 1,228 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 3.892% 6/15/47 6,920 7,689 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 4.094% 6/15/47 935 1,034 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 4.324% 6/15/47 2,400 2,688 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 4.757% 6/15/47 2,400 2,566 49 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C17 3.741% 8/15/47 24,364 27,029 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C17 4.011% 8/15/47 530 583 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C18 3.923% 10/15/47 3,300 3,685 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C19 3.326% 12/15/47 1,080 1,148 4 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C19 3.526% 12/15/47 940 1,018 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C20 3.069% 2/15/48 765 803 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C20 3.249% 2/15/48 12,325 13,198 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C22 3.306% 4/15/48 7,350 7,922 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C23 3.719% 7/15/50 17,750 19,678 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C24 3.479% 5/15/48 4,300 4,666 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C24 3.732% 5/15/48 7,101 7,854 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C25 3.383% 10/15/48 3,070 3,278 4 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C25 3.635% 10/15/48 3,025 3,327 4 Morgan Stanley Bank of America Merrill Lynch Trust 2016-C29 3.325% 5/15/49 700 752 4 Morgan Stanley Bank of America Merrill Lynch Trust 2016-C29 4.754% 5/15/49 1,090 1,152 4 Morgan Stanley Capital I Trust 2006-IQ12 5.319% 12/15/43 980 984 4 Morgan Stanley Capital I Trust 2007-IQ15 5.906% 6/11/49 5,224 5,398 4 Morgan Stanley Capital I Trust 2007-IQ16 5.688% 12/12/49 3,900 4,032 4 Morgan Stanley Capital I Trust 2012-C4 3.244% 3/15/45 2,260 2,401 4 Morgan Stanley Capital I Trust 2012-C4 3.773% 3/15/45 2,440 2,635 4,7 Morgan Stanley Capital I Trust 2012-STAR 3.201% 8/5/34 6,000 6,334 4,7 Morgan Stanley Capital I Trust 2014-150E 3.912% 9/9/32 6,370 6,969 4,7 Morgan Stanley Capital I Trust 2014-CPT 3.350% 7/13/29 2,795 2,966 4,7 Morgan Stanley Capital I Trust 2015-420 3.727% 10/11/50 4,430 4,865 4 Morgan Stanley Capital I Trust 2015-UBS8 3.809% 12/15/48 11,340 12,681 4 Morgan Stanley Capital I Trust 2015-UBS8 4.591% 12/15/48 3,210 3,376 4 Morgan Stanley Capital I Trust 2016-UBS9 3.594% 3/15/49 4,770 5,261 4,7 MSBAM Commercial Mortgage Securities Trust 2012- CKSV 3.277% 10/15/30 11,190 11,612 7 National Australia Bank Ltd. 2.250% 3/16/21 3,820 3,917 4,6,7 Navient Student Loan Trust 2016-2 1.538% 6/25/65 2,420 2,442 4,6,7 Navient Student Loan Trust 2016-3 1.338% 6/25/65 2,050 2,053 4,6 New Mexico Educational Assistance Foundation 2013-1 1.167% 1/2/25 3,857 3,805 4,7 NextGear Floorplan Master Owner Trust 2016-1A 2.740% 4/15/21 6,720 6,749 4 Nissan Auto Lease Trust 2015-A 1.580% 5/17/21 1,790 1,797 4 Nissan Auto Receivables 2015-B Owner Trust 1.790% 1/17/22 2,870 2,908 4 Nissan Master Owner Trust Receivables Series 2015-A 1.440% 1/15/20 21,640 21,639 4,6 Nissan Master Owner Trust Receivables Series 2016-A 1.119% 6/15/21 25,630 25,640 7 Norddeutsche Landesbank Girozentrale 2.000% 2/5/19 5,500 5,566 6 North Carolina State Education Assistance Authority 2011-1 1.614% 1/26/26 2,028 2,025 4,7 Palisades Center Trust 2016-PLSD 2.713% 4/13/33 8,980 9,079 4,6,7 PFS Financing Corp. 2014-AA 1.081% 2/15/19 1,600 1,598 4,6,7 PFS Financing Corp. 2015-AA 1.101% 4/15/20 3,500 3,472 4,7 Porsche Innovative Lease Owner Trust 2015-1 1.430% 5/21/21 4,900 4,890 4,6,7 Progress Residential 2015-SFR1 Trust 2.333% 2/17/32 510 510 4,7 Progress Residential 2015-SFR2 Trust 2.740% 6/12/32 2,488 2,523 4,7 Progress Residential 2015-SFR3 Trust 3.067% 11/12/32 9,389 9,647 4,7 Progress Residential 2015-SFR3 Trust 3.733% 11/12/32 3,460 3,573 50 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4,6,7 Resimac Premier Series 2014-1 1.356% 12/12/45 2,706 2,694 4,6,7 Resimac Premier Series 2016-1 1.864% 10/10/47 27,197 27,219 Royal Bank of Canada 2.200% 9/23/19 8,673 8,884 Royal Bank of Canada 2.100% 10/14/20 11,530 11,802 4 Royal Bank of Canada 1.875% 2/5/21 13,500 13,682 Royal Bank of Canada 2.300% 3/22/21 10,085 10,377 4 Santander Drive Auto Receivables Trust 2013-2 1.950% 3/15/19 4,218 4,226 4 Santander Drive Auto Receivables Trust 2013-5 1.550% 10/15/18 309 310 4 Santander Drive Auto Receivables Trust 2015-3 1.490% 6/17/19 5,735 5,740 4 Santander Drive Auto Receivables Trust 2015-3 3.490% 5/17/21 5,160 5,276 4 Santander Drive Auto Receivables Trust 2015-4 1.580% 9/16/19 6,870 6,881 4 Santander Drive Auto Receivables Trust 2015-4 2.260% 6/15/20 9,470 9,543 4 Santander Drive Auto Receivables Trust 2015-4 2.970% 3/15/21 9,420 9,589 4 Santander Drive Auto Receivables Trust 2016-1 2.470% 12/15/20 9,610 9,734 4 Santander Drive Auto Receivables Trust 2016-2 2.080% 2/16/21 2,450 2,458 4 Santander Drive Auto Receivables Trust 2016-2 2.660% 11/15/21 1,610 1,628 4 Santander Drive Auto Receivables Trust 2016-2 3.390% 4/15/22 1,440 1,457 7 SBA Tower Trust 3.156% 10/15/20 3,970 4,072 4,6,7 Silver Bay Realty 2014-1 Trust 1.482% 9/17/31 2,261 2,237 4,6,7 Silver Bay Realty 2014-1 Trust 1.932% 9/17/31 498 493 4,7 SLM Private Education Loan Trust 2011-A 4.370% 4/17/28 1,639 1,674 4,7 SLM Private Education Loan Trust 2011-B 3.740% 2/15/29 10,471 10,706 4,7 SLM Private Education Loan Trust 2011-C 4.540% 10/17/44 4,750 4,937 4,7 SLM Private Education Loan Trust 2012-B 3.480% 10/15/30 3,330 3,394 4,6,7 SLM Private Education Loan Trust 2012-E 1.231% 10/16/23 1,406 1,405 4,6,7 SLM Private Education Loan Trust 2013-A 1.531% 5/17/27 5,400 5,395 4,7 SLM Private Education Loan Trust 2013-A 2.500% 3/15/47 1,800 1,749 4,7 SLM Private Education Loan Trust 2013-B 1.850% 6/17/30 3,000 2,991 4,7 SLM Private Education Loan Trust 2013-B 3.000% 5/16/44 3,000 2,943 4,7 SLM Private Education Loan Trust 2013-C 3.500% 6/15/44 2,000 2,013 4,7 SLM Private Education Loan Trust 2014-A 2.590% 1/15/26 900 912 4,7 SLM Private Education Loan Trust 2014-A 3.500% 11/15/44 800 783 4,6 SLM Student Loan Trust 2005-5 0.815% 4/25/25 1,831 1,816 4 SMART ABS Series 2012-4US Trust 1.250% 8/14/18 1,462 1,459 4 SMART ABS Series 2013-1US Trust 1.050% 10/14/18 2,215 2,210 4,7 SMB Private Education Loan Trust 2016-A 2.700% 5/15/31 6,210 6,295 4,6,7 SMB Private Education Loan Trust 2016-B 1.935% 2/17/32 4,480 4,480 4,7 SoFi Professional Loan Program 2016-B LLC 2.740% 10/25/32 4,300 4,378 4,7 SoFi Professional Loan Program 2016-C LLC 2.360% 12/25/32 2,235 2,227 7 SpareBank 1 Boligkreditt AS 1.250% 5/2/18 2,000 1,999 4,7 SpareBank 1 Boligkreditt AS 1.750% 11/15/20 10,400 10,478 7 Stadshypotek AB 1.250% 5/23/18 1,930 1,930 7 Stadshypotek AB 1.750% 4/9/20 8,294 8,351 4,6,7 SWAY Residential 2014-1 Trust 1.782% 1/17/32 6,440 6,403 4 Synchrony Credit Card Master Note Trust 2015-1 2.370% 3/15/23 6,670 6,845 4 Synchrony Credit Card Master Note Trust 2015-2 1.600% 4/15/21 10,400 10,428 4 Synchrony Credit Card Master Note Trust 2015-4 2.380% 9/15/23 23,620 24,219 4 Synchrony Credit Card Master Note Trust 2016-1 2.390% 3/15/22 21,070 21,240 4,7 Taco Bell Funding LLC 2016-1 3.832% 5/25/46 3,840 3,887 4,7 Taco Bell Funding LLC 2016-1 4.377% 5/25/46 3,700 3,819 4,7 Taco Bell Funding LLC 2016-1 4.970% 5/25/46 5,920 6,139 4,7 Tidewater Auto Receivables Trust 2016-AA 2.300% 9/15/19 5,745 5,743 4,7 TMSQ 2014-1500 Mortgage Trust 3.680% 10/10/36 2,160 2,344 7 Toronto-Dominion Bank 1.950% 4/2/20 8,400 8,535 7 Toronto-Dominion Bank 2.250% 3/15/21 14,940 15,331 4,6,7 Trade MAPS 1 Ltd. 2013-1A 1.174% 12/10/18 9,910 9,865 4,6,7 Trade MAPS 1 Ltd. 2013-1A 1.724% 12/10/18 1,307 1,299 4,6,7 Trade MAPS 1 Ltd. 2013-1A 2.724% 12/10/18 670 665 4,6,7 Trafigura Securitisation Finance plc 2014-1A 1.431% 10/15/18 5,720 5,664 4,6,7 Trillium Credit Card Trust II 2016-1A 1.210% 5/26/21 53,860 53,872 4 UBS Commercial Mortgage Trust 2012-C1 4.171% 5/10/45 1,200 1,325 4,7 UBS-BAMLL Trust 2012-WRM 3.663% 6/10/30 6,000 6,424 4 UBS-Barclays Commercial Mortgage Trust 2012-C4 2.850% 12/10/45 5,055 5,324 4,7 Verizon Owner Trust 2016-1A 1.420% 1/20/21 5,154 5,155 51 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4,7 VNDO 2012-6AVE Mortgage Trust 2.996% 11/15/30 8,350 8,838 4,7 VNDO 2013-PENN Mortgage Trust 3.808% 12/13/29 1,100 1,191 4,7 VNDO 2013-PENN Mortgage Trust 3.947% 12/13/29 650 695 4,7 VNDO 2013-PENN Mortgage Trust 3.947% 12/13/29 490 516 4,7 Volkswagen Credit Auto Master Owner Trust 2014-1A 1.400% 7/22/19 12,420 12,358 4,7 Volvo Financial Equipment LLC Series 2015-1A 1.910% 1/15/20 3,105 3,114 4,7 Volvo Financial Equipment LLC Series 2016-1A 1.890% 9/15/20 3,450 3,477 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C28 5.572% 10/15/48 5,536 5,531 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C29 5.297% 11/15/48 2,787 2,806 4 Wells Fargo Commercial Mortgage Trust 2012-LC5 2.918% 10/15/45 5,990 6,357 4 Wells Fargo Commercial Mortgage Trust 2012-LC5 3.539% 10/15/45 1,610 1,730 4 Wells Fargo Commercial Mortgage Trust 2013-LC12 3.928% 7/15/46 750 821 4 Wells Fargo Commercial Mortgage Trust 2013-LC12 4.218% 7/15/46 7,570 8,571 4 Wells Fargo Commercial Mortgage Trust 2014-LC16 3.477% 8/15/50 2,400 2,575 4 Wells Fargo Commercial Mortgage Trust 2014-LC16 3.817% 8/15/50 5,800 6,454 4 Wells Fargo Commercial Mortgage Trust 2014-LC16 4.020% 8/15/50 700 774 Wells Fargo Commercial Mortgage Trust 2014-LC16 4.322% 8/15/50 2,400 2,676 Wells Fargo Commercial Mortgage Trust 2014-LC16 4.458% 8/15/50 1,450 1,545 4 Wells Fargo Commercial Mortgage Trust 2014-LC18 3.244% 12/15/47 2,410 2,561 4 Wells Fargo Commercial Mortgage Trust 2014-LC18 3.405% 12/15/47 1,110 1,203 4 Wells Fargo Commercial Mortgage Trust 2015-C26 2.991% 2/15/48 1,840 1,921 4 Wells Fargo Commercial Mortgage Trust 2015-C26 3.166% 2/15/48 2,480 2,643 4 Wells Fargo Commercial Mortgage Trust 2015-C27 3.190% 2/15/48 4,980 5,296 4 Wells Fargo Commercial Mortgage Trust 2015-C27 3.278% 2/15/48 1,260 1,342 4 Wells Fargo Commercial Mortgage Trust 2015-C27 3.451% 2/15/48 5,280 5,714 4 Wells Fargo Commercial Mortgage Trust 2015-C29 3.400% 6/15/48 3,700 3,967 4 Wells Fargo Commercial Mortgage Trust 2015-C29 3.637% 6/15/48 9,375 10,286 4 Wells Fargo Commercial Mortgage Trust 2015-C29 4.225% 6/15/48 2,310 2,366 4 Wells Fargo Commercial Mortgage Trust 2015-C30 3.411% 9/15/58 7,300 7,923 4 Wells Fargo Commercial Mortgage Trust 2015-C30 3.664% 9/15/58 4,380 4,848 4 Wells Fargo Commercial Mortgage Trust 2015-C30 4.067% 9/15/58 2,250 2,461 4 Wells Fargo Commercial Mortgage Trust 2015-C30 4.496% 9/15/58 2,740 2,863 4 Wells Fargo Commercial Mortgage Trust 2015-LC22 3.839% 9/15/58 5,960 6,648 4 Wells Fargo Commercial Mortgage Trust 2015-LC22 4.207% 9/15/58 2,045 2,263 4 Wells Fargo Commercial Mortgage Trust 2015-LC22 4.539% 9/15/58 720 819 4 Wells Fargo Commercial Mortgage Trust 2015-LC22 4.539% 9/15/58 5,225 5,419 4 Wells Fargo Commercial Mortgage Trust 2015-SG1 3.556% 12/15/47 1,510 1,633 4 Wells Fargo Commercial Mortgage Trust 2015-SG1 3.789% 12/15/47 4,500 5,008 4 Wells Fargo Commercial Mortgage Trust 2016-C32 3.560% 1/15/59 5,750 6,314 4,7 Wendys Funding LLC 2015-1A 3.371% 6/15/45 4,645 4,649 4,7 Wendys Funding LLC 2015-1A 4.080% 6/15/45 7,215 7,318 4,7 Wendys Funding LLC 2015-1A 4.497% 6/15/45 2,293 2,305 7 Westpac Banking Corp. 1.850% 11/26/18 6,285 6,359 7 Westpac Banking Corp. 2.000% 3/3/20 17,720 18,012 7 Westpac Banking Corp. 2.250% 11/9/20 7,430 7,598 7 Westpac Banking Corp. 2.100% 2/25/21 2,890 2,939 4,7 WFLD 2014-MONT Mortgage Trust 3.755% 8/10/31 4,640 5,117 4,7 WFRBS Commercial Mortgage Trust 2011-C3 4.375% 3/15/44 5,450 6,031 4 WFRBS Commercial Mortgage Trust 2012-C10 2.875% 12/15/45 5,280 5,592 4 WFRBS Commercial Mortgage Trust 2012-C7 3.431% 6/15/45 5,400 5,845 4 WFRBS Commercial Mortgage Trust 2012-C7 4.090% 6/15/45 4,170 4,598 4 WFRBS Commercial Mortgage Trust 2012-C8 3.001% 8/15/45 3,300 3,515 4 WFRBS Commercial Mortgage Trust 2012-C9 2.870% 11/15/45 9,300 9,837 4 WFRBS Commercial Mortgage Trust 2012-C9 3.388% 11/15/45 2,870 3,061 4 WFRBS Commercial Mortgage Trust 2013-C13 3.345% 5/15/45 2,220 2,330 4 WFRBS Commercial Mortgage Trust 2013-C15 3.720% 8/15/46 1,900 2,051 4 WFRBS Commercial Mortgage Trust 2013-C15 4.153% 8/15/46 630 717 4 WFRBS Commercial Mortgage Trust 2013-C17 3.558% 12/15/46 357 384 4 WFRBS Commercial Mortgage Trust 2013-C18 3.676% 12/15/46 1,895 2,050 4 WFRBS Commercial Mortgage Trust 2013-C18 4.162% 12/15/46 6,340 7,216 4 WFRBS Commercial Mortgage Trust 2013-C18 4.666% 12/15/46 1,085 1,247 4 WFRBS Commercial Mortgage Trust 2014-C19 4.101% 3/15/47 9,255 10,468 52 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4 WFRBS Commercial Mortgage Trust 2014-C20 3.638% 5/15/47 3,020 3,260 4 WFRBS Commercial Mortgage Trust 2014-C20 3.995% 5/15/47 10,635 11,913 4 WFRBS Commercial Mortgage Trust 2014-C20 4.378% 5/15/47 2,410 2,682 4 WFRBS Commercial Mortgage Trust 2014-C20 4.513% 5/15/47 1,410 1,477 4 WFRBS Commercial Mortgage Trust 2014-C21 3.678% 8/15/47 10,795 11,845 4 WFRBS Commercial Mortgage Trust 2014-C21 3.891% 8/15/47 700 777 4 WFRBS Commercial Mortgage Trust 2014-C21 4.234% 8/15/47 2,410 2,480 4 WFRBS Commercial Mortgage Trust 2014-C23 3.917% 10/15/57 2,610 2,913 4 WFRBS Commercial Mortgage Trust 2014-C24 3.607% 11/15/47 7,035 7,727 4 WFRBS Commercial Mortgage Trust 2014-LC14 3.522% 3/15/47 170 182 4 WFRBS Commercial Mortgage Trust 2014-LC14 3.766% 3/15/47 560 616 4 WFRBS Commercial Mortgage Trust 2014-LC14 4.045% 3/15/47 10,745 12,064 4 World Financial Network Credit Card Master Note Trust Series 2013-A 1.610% 12/15/21 4,000 4,017 4,6 World Financial Network Credit Card Master Note Trust Series 2015-A 0.961% 2/15/22 8,755 8,754 4 World Financial Network Credit Card Master Note Trust Series 2016-A 2.030% 4/15/25 16,480 16,602 4 World Omni Auto Receivables Trust 2016-A 1.770% 9/15/21 12,000 12,149 4 World Omni Automobile Lease Securitization Trust 2015-A 1.730% 12/15/20 2,300 2,305 4 World Omni Automobile Lease Securitization Trust 2016-A 1.610% 1/15/22 3,670 3,670 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $3,762,461) 3,851,482 Corporate Bonds (74.9%) Finance (29.9%) Banking (19.4%) 7 ABN AMRO Bank NV 2.500% 10/30/18 27,285 27,900 7 ABN AMRO Bank NV 4.750% 7/28/25 19,436 20,266 7 ABN AMRO Bank NV 4.800% 4/18/26 4,000 4,234 4,8 ABN AMRO Bank NV 2.875% 1/18/28 4,100 4,804 American Express Co. 2.650% 12/2/22 16,082 16,485 American Express Credit Corp. 2.375% 5/26/20 4,700 4,827 American Express Credit Corp. 2.250% 5/5/21 18,354 18,725 Australia & New Zealand Banking Group Ltd. 2.300% 6/1/21 11,280 11,498 7 Australia & New Zealand Banking Group Ltd. 4.500% 3/19/24 15,270 16,205 7 Australia & New Zealand Banking Group Ltd. 4.400% 5/19/26 15,275 16,153 7 Banco de Credito del Peru 4.250% 4/1/23 5,000 5,389 Bank of America Corp. 5.625% 7/1/20 19,340 21,915 Bank of America Corp. 5.700% 1/24/22 15,800 18,510 Bank of America Corp. 3.300% 1/11/23 29,767 31,040 Bank of America Corp. 4.125% 1/22/24 33,430 36,338 Bank of America Corp. 4.450% 3/3/26 8,900 9,520 Bank of New York Mellon Corp. 2.600% 8/17/20 3,017 3,134 Bank of New York Mellon Corp. 2.450% 11/27/20 14,339 14,813 Bank of New York Mellon Corp. 4.150% 2/1/21 21,944 24,237 Bank of New York Mellon Corp. 2.050% 5/3/21 10,780 10,969 Bank of New York Mellon Corp. 3.550% 9/23/21 16,040 17,425 Bank of New York Mellon Corp. 3.650% 2/4/24 17,000 18,814 Bank of New York Mellon Corp. 3.400% 5/15/24 20,200 21,918 Bank of New York Mellon Corp. 3.250% 9/11/24 11,142 11,951 Bank of New York Mellon Corp. 3.000% 2/24/25 15,800 16,851 Bank of New York Mellon Corp. 2.800% 5/4/26 10,780 11,196 4 Bank of New York Mellon Corp. 4.625% 12/29/49 4,655 4,643 Bank of Nova Scotia 4.375% 1/13/21 8,500 9,404 Bank of Nova Scotia 2.450% 3/22/21 15,000 15,460 Bank of Nova Scotia 4.500% 12/16/25 26,000 27,772 7 Bank of Tokyo-Mitsubishi UFJ Ltd. 2.750% 9/14/20 23,856 24,589 7 Banque Federative du Credit Mutuel SA 2.750% 10/15/20 18,150 18,748 7 Banque Federative du Credit Mutuel SA 2.500% 4/13/21 25,665 26,320 Barclays plc 2.750% 11/8/19 3,061 3,087 Barclays plc 3.650% 3/16/25 10,000 9,887 53 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) BB&T Corp. 5.250% 11/1/19 12,000 13,237 BB&T Corp. 3.950% 3/22/22 4,400 4,766 BNP Paribas SA 2.400% 12/12/18 3,150 3,206 BNP Paribas SA 5.000% 1/15/21 44,350 50,172 BNP Paribas SA 3.250% 3/3/23 6,235 6,554 9 BPCE SA 3.500% 4/24/20 1,100 845 BPCE SA 4.000% 4/15/24 50,690 55,298 8 BPCE SA 2.875% 4/22/26 3,000 3,552 Branch Banking & Trust Co. 2.850% 4/1/21 10,425 10,963 Branch Banking & Trust Co. 3.625% 9/16/25 27,345 29,619 Capital One Financial Corp. 2.450% 4/24/19 2,450 2,505 Capital One Financial Corp. 3.200% 2/5/25 2,650 2,699 Capital One Financial Corp. 3.750% 7/28/26 20,000 20,125 Capital One NA 1.500% 3/22/18 7,000 6,975 Citigroup Inc. 4.500% 1/14/22 25,970 28,804 Citigroup Inc. 3.375% 3/1/23 16,000 16,721 Citigroup Inc. 3.875% 10/25/23 28,736 30,910 Citigroup Inc. 5.500% 9/13/25 9,000 10,254 Citigroup Inc. 4.600% 3/9/26 10,355 11,124 Citigroup Inc. 4.125% 7/25/28 9,471 9,642 Colonial BancGroup Inc. 7.114% 5/29/49 17,340 2 7 Commonwealth Bank of Australia 5.000% 10/15/19 2,702 2,984 Commonwealth Bank of Australia 2.300% 3/12/20 3,000 3,070 7 Commonwealth Bank of Australia 5.000% 3/19/20 11,560 12,901 Commonwealth Bank of Australia 2.400% 11/2/20 5,382 5,511 7 Commonwealth Bank of Australia 4.500% 12/9/25 41,985 44,602 7 Commonwealth Bank of Australia 2.850% 5/18/26 22,065 22,664 Cooperatieve Rabobank UA 2.250% 1/14/20 15,590 15,898 Cooperatieve Rabobank UA 2.500% 1/19/21 29,940 30,953 Cooperatieve Rabobank UA 3.875% 2/8/22 53,100 57,929 Cooperatieve Rabobank UA 3.950% 11/9/22 30,660 32,260 Cooperatieve Rabobank UA 4.625% 12/1/23 102,134 109,945 Cooperatieve Rabobank UA 3.375% 5/21/25 25,310 26,936 7 Credit Agricole SA 2.375% 7/1/21 14,060 14,353 Credit Suisse AG 2.300% 5/28/19 9,820 9,953 Credit Suisse AG 3.000% 10/29/21 40,000 41,127 Credit Suisse AG 3.625% 9/9/24 69,650 72,479 Credit Suisse Group Funding Guernsey Ltd. 3.800% 9/15/22 12,935 13,226 7 Credit Suisse Group Funding Guernsey Ltd. 3.800% 6/9/23 29,700 30,102 7 Danske Bank A/S 2.800% 3/10/21 43,465 45,438 Deutsche Bank AG 2.950% 8/20/20 5,000 4,949 Deutsche Bank AG 3.125% 1/13/21 15,829 15,723 Discover Bank 7.000% 4/15/20 3,665 4,158 Discover Bank 3.100% 6/4/20 14,990 15,515 7 DNB Bank ASA 2.375% 6/2/21 16,218 16,603 Fifth Third Bank 2.875% 10/1/21 18,960 19,880 Fifth Third Bank 3.850% 3/15/26 4,280 4,551 First Republic Bank 2.375% 6/17/19 11,791 11,909 FirstMerit Corp. 4.350% 2/4/23 9,000 9,444 Goldman Sachs Group Inc. 7.500% 2/15/19 15,000 17,126 Goldman Sachs Group Inc. 2.550% 10/23/19 2,200 2,253 Goldman Sachs Group Inc. 6.000% 6/15/20 14,720 16,821 Goldman Sachs Group Inc. 2.750% 9/15/20 15,522 15,897 Goldman Sachs Group Inc. 2.625% 4/25/21 3,421 3,484 Goldman Sachs Group Inc. 5.250% 7/27/21 22,087 25,123 11 Goldman Sachs Group Inc. 5.500% 10/12/21 2,320 3,508 Goldman Sachs Group Inc. 5.750% 1/24/22 52,535 61,093 Goldman Sachs Group Inc. 3.625% 1/22/23 9,300 9,867 Goldman Sachs Group Inc. 4.000% 3/3/24 53,926 58,147 Goldman Sachs Group Inc. 3.850% 7/8/24 25,937 27,852 8 Goldman Sachs Group Inc. 2.125% 9/30/24 6,894 8,277 Goldman Sachs Group Inc. 3.500% 1/23/25 8,000 8,325 Goldman Sachs Group Inc. 3.750% 5/22/25 65,622 69,274 Goldman Sachs Group Inc. 4.250% 10/21/25 15,463 16,326 54 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Goldman Sachs Group Inc. 3.750% 2/25/26 32,200 34,071 HSBC Bank USA NA 4.875% 8/24/20 24,478 26,596 HSBC Holdings plc 5.100% 4/5/21 38,429 42,810 HSBC Holdings plc 2.950% 5/25/21 17,300 17,620 HSBC Holdings plc 4.000% 3/30/22 30,100 32,093 HSBC Holdings plc 3.600% 5/25/23 66,405 68,614 HSBC Holdings plc 4.250% 3/14/24 17,500 18,234 8 HSBC Holdings plc 3.000% 6/30/25 1,500 1,786 HSBC Holdings plc 4.250% 8/18/25 35,000 36,155 HSBC Holdings plc 4.300% 3/8/26 71,090 76,261 HSBC Holdings plc 3.900% 5/25/26 54,890 56,999 8 HSBC Holdings plc 3.125% 6/7/28 3,883 4,608 HSBC USA Inc. 2.375% 11/13/19 17,185 17,385 HSBC USA Inc. 2.750% 8/7/20 1,890 1,924 Huntington Bancshares Inc. 3.150% 3/14/21 7,915 8,256 Huntington National Bank 2.400% 4/1/20 7,000 7,110 Huntington National Bank 2.875% 8/20/20 5,600 5,751 JPMorgan Chase & Co. 4.400% 7/22/20 18,510 20,268 JPMorgan Chase & Co. 4.250% 10/15/20 21,790 23,761 JPMorgan Chase & Co. 2.550% 10/29/20 61,384 62,992 JPMorgan Chase & Co. 2.550% 3/1/21 44,800 45,924 JPMorgan Chase & Co. 4.625% 5/10/21 22,450 25,005 JPMorgan Chase & Co. 2.400% 6/7/21 10,160 10,335 JPMorgan Chase & Co. 4.350% 8/15/21 14,235 15,719 JPMorgan Chase & Co. 4.500% 1/24/22 28,610 31,918 JPMorgan Chase & Co. 3.250% 9/23/22 23,500 24,711 JPMorgan Chase & Co. 3.200% 1/25/23 26,858 28,050 JPMorgan Chase & Co. 2.700% 5/18/23 26,538 26,917 JPMorgan Chase & Co. 3.875% 2/1/24 22,900 24,983 JPMorgan Chase & Co. 3.625% 5/13/24 14,750 15,771 JPMorgan Chase & Co. 3.125% 1/23/25 9,200 9,449 JPMorgan Chase & Co. 3.900% 7/15/25 4,500 4,884 JPMorgan Chase & Co. 3.300% 4/1/26 28,000 29,093 JPMorgan Chase & Co. 3.200% 6/15/26 26,390 27,237 JPMorgan Chase & Co. 2.950% 10/1/26 8,000 8,067 4 JPMorgan Chase & Co. 5.300% 12/29/49 5,220 5,364 KeyBank NA 3.300% 6/1/25 20,000 21,171 8 Leeds Building Society 1.375% 5/5/22 7,204 7,893 Lloyds Bank plc 2.050% 1/22/19 12,250 12,293 Lloyds Bank plc 2.350% 9/5/19 15,854 16,041 Lloyds Bank plc 2.700% 8/17/20 13,573 13,951 Lloyds Bank plc 6.375% 1/21/21 9,172 10,849 Lloyds Bank plc 3.500% 5/14/25 11,240 11,889 Lloyds Banking Group plc 4.650% 3/24/26 37,381 38,508 7 Macquarie Bank Ltd. 2.400% 1/21/20 7,765 7,874 7 Macquarie Bank Ltd. 4.875% 6/10/25 7,910 8,358 7 Macquarie Bank Ltd. 3.900% 1/15/26 15,380 16,375 Manufacturers & Traders Trust Co. 2.300% 1/30/19 5,758 5,874 Manufacturers & Traders Trust Co. 2.900% 2/6/25 22,400 23,249 Mitsubishi UFJ Financial Group Inc. 3.850% 3/1/26 59,653 65,541 7 Mitsubishi UFJ Trust & Banking Corp. 2.450% 10/16/19 20,000 20,418 7 Mitsubishi UFJ Trust & Banking Corp. 2.650% 10/19/20 29,055 29,827 Morgan Stanley 7.300% 5/13/19 5,000 5,738 Morgan Stanley 5.625% 9/23/19 20,500 22,799 Morgan Stanley 5.500% 1/26/20 16,035 17,928 Morgan Stanley 2.650% 1/27/20 4,300 4,405 Morgan Stanley 5.500% 7/24/20 12,000 13,561 Morgan Stanley 5.750% 1/25/21 24,000 27,555 Morgan Stanley 2.500% 4/21/21 5,939 6,012 Morgan Stanley 5.500% 7/28/21 26,800 30,827 Morgan Stanley 3.750% 2/25/23 36,000 38,426 Morgan Stanley 3.875% 4/29/24 43,400 46,609 Morgan Stanley 4.000% 7/23/25 51,181 55,035 Morgan Stanley 3.875% 1/27/26 70,263 74,917 55 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Morgan Stanley 3.125% 7/27/26 39,325 39,662 MUFG Americas Holdings Corp. 2.250% 2/10/20 3,400 3,428 MUFG Americas Holdings Corp. 3.500% 6/18/22 21,891 23,174 MUFG Americas Holdings Corp. 3.000% 2/10/25 12,000 12,240 National Australia Bank Ltd. 1.875% 7/12/21 14,000 13,978 National Australia Bank Ltd. 3.000% 1/20/23 14,320 15,020 National Australia Bank Ltd./New York 2.625% 1/14/21 4,103 4,228 National Australia Bank Ltd./New York 2.500% 7/12/26 28,485 28,324 7 Nationwide Building Society 2.350% 1/21/20 7,322 7,401 7 Nationwide Building Society 2.450% 7/27/21 16,760 16,902 8 Nationwide Building Society 1.125% 6/3/22 2,868 3,276 7 Nationwide Building Society 3.900% 7/21/25 8,000 8,657 7 Nordea Bank AB 1.875% 9/17/18 6,215 6,275 7 Nordea Bank AB 2.500% 9/17/20 4,715 4,853 7 Nordea Bank AB 2.250% 5/27/21 24,700 25,212 7 Nordea Bank AB 4.250% 9/21/22 11,260 12,063 Northern Trust Co. 6.500% 8/15/18 4,000 4,393 Northern Trust Corp. 3.450% 11/4/20 500 535 Northern Trust Corp. 3.375% 8/23/21 13,036 13,982 People's United Financial Inc. 3.650% 12/6/22 11,405 11,715 PNC Bank NA 6.875% 4/1/18 12,085 13,124 PNC Bank NA 2.600% 7/21/20 15,120 15,703 PNC Bank NA 2.450% 11/5/20 2,218 2,294 PNC Bank NA 2.150% 4/29/21 5,873 5,978 PNC Bank NA 2.700% 11/1/22 41,080 41,853 PNC Bank NA 2.950% 1/30/23 15,000 15,434 PNC Bank NA 3.800% 7/25/23 15,750 17,143 PNC Bank NA 3.300% 10/30/24 19,634 21,062 PNC Bank NA 2.950% 2/23/25 16,680 17,498 PNC Bank NA 3.250% 6/1/25 46,732 50,048 PNC Financial Services Group Inc. 2.854% 11/9/22 12,493 12,914 PNC Financial Services Group Inc. 3.900% 4/29/24 6,525 7,057 PNC Funding Corp. 6.700% 6/10/19 12,000 13,756 PNC Funding Corp. 5.125% 2/8/20 21,243 23,781 PNC Funding Corp. 4.375% 8/11/20 23,000 25,407 PNC Funding Corp. 3.300% 3/8/22 14,570 15,573 Regions Bank 7.500% 5/15/18 1,732 1,895 Regions Financial Corp. 2.000% 5/15/18 2,000 2,005 Royal Bank of Canada 1.500% 7/29/19 15,910 15,954 Royal Bank of Canada 2.350% 10/30/20 11,539 11,912 Royal Bank of Canada 2.500% 1/19/21 11,260 11,690 Royal Bank of Canada 4.650% 1/27/26 7,790 8,610 Santander Bank NA 8.750% 5/30/18 5,000 5,525 7 Santander UK Group Holdings plc 4.750% 9/15/25 22,530 22,637 Santander UK plc 2.500% 3/14/19 8,926 9,061 Santander UK plc 2.350% 9/10/19 24,966 25,299 Santander UK plc 4.000% 3/13/24 30,121 32,788 4,8 Skandinaviska Enskilda Banken AB 2.500% 5/28/26 3,049 3,579 State Street Corp. 2.550% 8/18/20 6,746 7,022 State Street Corp. 4.375% 3/7/21 10,740 11,992 State Street Corp. 3.100% 5/15/23 15,025 15,694 State Street Corp. 3.700% 11/20/23 32,620 36,239 State Street Corp. 3.300% 12/16/24 27,435 29,676 State Street Corp. 3.550% 8/18/25 36,058 39,611 State Street Corp. 2.650% 5/19/26 26,480 27,183 4 State Street Corp. 5.250% 12/29/49 5,240 5,515 Sumitomo Mitsui Banking Corp. 3.200% 7/18/22 3,000 3,157 Sumitomo Mitsui Banking Corp. 3.950% 1/10/24 8,160 8,857 Sumitomo Mitsui Banking Corp. 3.400% 7/11/24 5,000 5,335 Sumitomo Mitsui Financial Group Inc. 2.934% 3/9/21 12,423 12,948 Sumitomo Mitsui Financial Group Inc. 2.058% 7/14/21 17,625 17,616 Sumitomo Mitsui Financial Group Inc. 3.784% 3/9/26 18,513 20,159 Sumitomo Mitsui Financial Group Inc. 2.632% 7/14/26 53,555 52,848 SunTrust Bank 3.300% 5/15/26 10,000 10,377 56 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) SunTrust Banks Inc. 2.900% 3/3/21 6,318 6,599 Svenska Handelsbanken AB 2.400% 10/1/20 3,853 3,960 Svenska Handelsbanken AB 2.450% 3/30/21 30,565 31,506 7 Swedbank AB 2.650% 3/10/21 9,419 9,814 Synchrony Financial 3.750% 8/15/21 17,100 18,061 Synchrony Financial 4.250% 8/15/24 15,000 15,841 Synchrony Financial 4.500% 7/23/25 29,100 31,128 Toronto-Dominion Bank 1.450% 8/13/19 3,900 3,909 Toronto-Dominion Bank 2.500% 12/14/20 40,480 41,925 Toronto-Dominion Bank 2.125% 4/7/21 55,000 56,075 Toronto-Dominion Bank 1.800% 7/13/21 20,835 20,866 US Bancorp 4.125% 5/24/21 28,055 31,247 US Bancorp 3.000% 3/15/22 23,724 25,286 US Bancorp 2.950% 7/15/22 35,200 36,918 US Bancorp 3.700% 1/30/24 18,500 20,508 US Bancorp 3.600% 9/11/24 14,800 16,095 US Bancorp 3.100% 4/27/26 18,611 19,350 US Bank NA 2.800% 1/27/25 14,400 15,026 10 Washington Mutual Bank / Debt not acquired by JPMorgan 5.500% 1/15/13 6,147 15 10 Washington Mutual Bank / Debt not acquired by JPMorgan 5.650% 8/15/14 7,500 1 10 Washington Mutual Bank / Debt not acquired by JPMorgan 5.125% 1/15/15 9,000 22 Wells Fargo & Co. 2.600% 7/22/20 19,260 19,882 Wells Fargo & Co. 2.550% 12/7/20 7,623 7,837 Wells Fargo & Co. 4.600% 4/1/21 16,673 18,598 9 Wells Fargo & Co. 3.000% 7/27/21 33,950 25,686 6,9 Wells Fargo & Co. 3.200% 7/27/21 7,450 5,675 Wells Fargo & Co. 3.450% 2/13/23 36,700 38,438 Wells Fargo & Co. 4.125% 8/15/23 13,100 14,197 Wells Fargo & Co. 3.300% 9/9/24 69,974 73,819 Wells Fargo & Co. 3.000% 2/19/25 42,300 43,704 Wells Fargo & Co. 3.550% 9/29/25 51,784 55,442 Wells Fargo & Co. 3.000% 4/22/26 27,000 27,700 Westpac Banking Corp. 4.875% 11/19/19 10,795 11,916 Westpac Banking Corp. 2.600% 11/23/20 15,885 16,457 Westpac Banking Corp. 2.100% 5/13/21 30,045 30,513 Westpac Banking Corp. 2.850% 5/13/26 46,380 47,597 Brokerage (1.3%) Affiliated Managers Group Inc. 4.250% 2/15/24 10,471 11,090 Ameriprise Financial Inc. 7.300% 6/28/19 3,200 3,687 Ameriprise Financial Inc. 4.000% 10/15/23 10,819 11,878 Ameriprise Financial Inc. 3.700% 10/15/24 15,000 16,263 7 Apollo Management Holdings LP 4.400% 5/27/26 24,515 25,496 BlackRock Inc. 4.250% 5/24/21 4,250 4,748 BlackRock Inc. 3.375% 6/1/22 12,000 12,956 BlackRock Inc. 3.500% 3/18/24 20,000 21,956 Charles Schwab Corp. 4.450% 7/22/20 6,500 7,222 Charles Schwab Corp. 3.225% 9/1/22 11,150 11,781 CME Group Inc. 3.000% 3/15/25 13,500 14,338 Franklin Resources Inc. 4.625% 5/20/20 7,550 8,328 Franklin Resources Inc. 2.800% 9/15/22 11,000 11,489 Intercontinental Exchange Inc. 4.000% 10/15/23 34,330 37,361 Invesco Finance plc 3.125% 11/30/22 30,485 32,058 Invesco Finance plc 4.000% 1/30/24 21,300 23,555 Invesco Finance plc 3.750% 1/15/26 15,323 16,491 Jefferies Group LLC 6.875% 4/15/21 8,000 9,193 Jefferies Group LLC 5.125% 1/20/23 5,000 5,287 Legg Mason Inc. 3.950% 7/15/24 5,000 5,084 10 Lehman Brothers Holdings Inc. 6.500% 7/19/17 20,000 2 Nomura Holdings Inc. 2.750% 3/19/19 9,950 10,203 Stifel Financial Corp. 3.500% 12/1/20 11,030 11,197 57 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Stifel Financial Corp. 4.250% 7/18/24 15,000 15,207 TD Ameritrade Holding Corp. 2.950% 4/1/22 16,715 17,475 TD Ameritrade Holding Corp. 3.625% 4/1/25 11,400 12,205 Finance Companies (1.0%) AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 3.750% 5/15/19 4,645 4,802 AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 3.950% 2/1/22 9,340 9,760 Air Lease Corp. 3.375% 1/15/19 8,000 8,230 Air Lease Corp. 4.250% 9/15/24 16,000 16,640 GE Capital International Funding Co. 2.342% 11/15/20 69,573 72,101 GE Capital International Funding Co. 3.373% 11/15/25 22,176 24,379 GE Capital International Funding Co. 4.418% 11/15/35 43,400 50,011 HSBC Finance Corp. 6.676% 1/15/21 63,939 72,821 7 Peachtree Corners Funding Trust 3.976% 2/15/25 15,000 15,240 7 SMBC Aviation Capital Finance DAC 2.650% 7/15/21 11,015 11,072 Insurance (5.6%) Aetna Inc. 2.400% 6/15/21 445 453 Aetna Inc. 2.750% 11/15/22 29,020 29,654 Aetna Inc. 2.800% 6/15/23 45,010 46,286 Aetna Inc. 3.500% 11/15/24 15,000 16,040 Aetna Inc. 3.200% 6/15/26 67,925 69,691 Aflac Inc. 4.000% 2/15/22 2,000 2,206 Aflac Inc. 3.625% 6/15/23 16,000 17,271 Aflac Inc. 3.625% 11/15/24 5,000 5,413 Aflac Inc. 3.250% 3/17/25 10,000 10,472 7 AIA Group Ltd. 3.200% 3/11/25 15,505 15,946 Alleghany Corp. 4.950% 6/27/22 2,586 2,871 4,8 Allianz Finance II BV 5.750% 7/8/41 17,200 22,369 Allied World Assurance Co. Holdings Ltd. 4.350% 10/29/25 24,105 24,819 4 Allstate Corp. 5.750% 8/15/53 5,000 5,238 Alterra Finance LLC 6.250% 9/30/20 8,000 9,204 American Financial Group Inc. 9.875% 6/15/19 10,000 12,011 American International Group Inc. 4.875% 6/1/22 3,215 3,604 Anthem Inc. 4.350% 8/15/20 2,000 2,182 Anthem Inc. 3.700% 8/15/21 3,090 3,321 Aon plc 3.500% 6/14/24 7,012 7,248 4,8 Aquarius and Investments plc for Zurich Insurance Co. Ltd. 4.250% 10/2/43 14,465 18,062 Aspen Insurance Holdings Ltd. 4.650% 11/15/23 5,500 5,834 8 AXA SA 5.250% 4/16/40 5,350 6,697 4,8 AXA SA 5.125% 7/4/43 4,593 6,011 4,8 AXA SA 3.875% 5/20/49 6,046 6,927 4,11 AXA SA 5.453% 11/29/49 1,569 2,140 Axis Specialty Finance LLC 5.875% 6/1/20 9,240 10,313 Berkshire Hathaway Finance Corp. 4.250% 1/15/21 2,000 2,237 Berkshire Hathaway Finance Corp. 3.000% 5/15/22 4,360 4,650 Berkshire Hathaway Inc. 3.750% 8/15/21 11,500 12,677 Berkshire Hathaway Inc. 2.750% 3/15/23 88,685 92,617 Berkshire Hathaway Inc. 3.125% 3/15/26 77,788 82,709 Brown & Brown Inc. 4.200% 9/15/24 15,000 15,305 4 Chubb Corp. 6.375% 3/29/67 6,984 6,251 Chubb INA Holdings Inc. 2.875% 11/3/22 21,435 22,591 Chubb INA Holdings Inc. 2.700% 3/13/23 7,695 7,909 Chubb INA Holdings Inc. 3.350% 5/15/24 39,741 42,979 Chubb INA Holdings Inc. 3.150% 3/15/25 26,400 28,028 Chubb INA Holdings Inc. 3.350% 5/3/26 2,287 2,468 CNA Financial Corp. 5.875% 8/15/20 5,000 5,629 4,11 CNP Assurances 7.375% 9/30/41 3,800 5,706 4,8 CNP Assurances 4.500% 6/10/47 1,500 1,691 Coventry Health Care Inc. 5.450% 6/15/21 8,500 9,708 4,8 Credit Agricole Assurances SA 4.250% 1/29/49 3,000 3,327 4,8 Credit Agricole Assurances SA 4.500% 10/31/49 2,400 2,672 58 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) First American Financial Corp. 4.600% 11/15/24 12,000 12,611 7 Five Corners Funding Trust 4.419% 11/15/23 29,000 31,506 Hanover Insurance Group Inc. 4.500% 4/15/26 6,900 7,133 Hartford Financial Services Group Inc. 5.125% 4/15/22 2,880 3,297 Infinity Property & Casualty Corp. 5.000% 9/19/22 10,547 11,195 7 Jackson National Life Global Funding 4.700% 6/1/18 2,500 2,634 Kemper Corp. 4.350% 2/15/25 15,000 15,569 Loews Corp. 2.625% 5/15/23 8,000 8,094 Manulife Financial Corp. 4.900% 9/17/20 24,150 26,767 Manulife Financial Corp. 4.150% 3/4/26 55,450 60,511 Marsh & McLennan Cos. Inc. 2.350% 3/6/20 5,275 5,386 Marsh & McLennan Cos. Inc. 4.800% 7/15/21 4,850 5,377 Marsh & McLennan Cos. Inc. 3.300% 3/14/23 8,345 8,749 Marsh & McLennan Cos. Inc. 4.050% 10/15/23 10,087 10,914 Marsh & McLennan Cos. Inc. 3.500% 6/3/24 42,530 44,110 Marsh & McLennan Cos. Inc. 3.500% 3/10/25 30,747 32,250 Marsh & McLennan Cos. Inc. 3.750% 3/14/26 2,000 2,132 7 MassMutual Global Funding II 2.500% 10/17/22 10,500 10,747 MetLife Inc. 3.048% 12/15/22 23,000 23,845 MetLife Inc. 4.368% 9/15/23 38,430 42,713 MetLife Inc. 3.600% 4/10/24 13,005 13,761 MetLife Inc. 3.600% 11/13/25 27,520 29,134 4 MetLife Inc. 5.250% 12/29/49 2,635 2,637 7 New York Life Global Funding 1.950% 2/11/20 1,595 1,615 PartnerRe Finance A LLC 6.875% 6/1/18 3,857 4,176 PartnerRe Finance B LLC 5.500% 6/1/20 16,550 18,432 Principal Financial Group Inc. 8.875% 5/15/19 3,395 3,988 4 Principal Financial Group Inc. 4.700% 5/15/55 1,500 1,495 7 Principal Life Global Funding II 2.200% 4/8/20 10,650 10,811 4 Progressive Corp. 6.700% 6/15/67 11,587 10,805 Prudential Financial Inc. 2.350% 8/15/19 1,950 1,996 Prudential Financial Inc. 4.500% 11/16/21 7,205 8,095 Prudential Financial Inc. 3.500% 5/15/24 5,000 5,252 4 Prudential Financial Inc. 5.875% 9/15/42 6,000 6,570 4 Prudential Financial Inc. 5.625% 6/15/43 7,875 8,377 4 Prudential Financial Inc. 5.200% 3/15/44 2,500 2,528 4 Prudential Financial Inc. 5.375% 5/15/45 7,150 7,436 Reinsurance Group of America Inc. 5.000% 6/1/21 5,000 5,516 Reinsurance Group of America Inc. 4.700% 9/15/23 11,430 12,411 Reinsurance Group of America Inc. 3.950% 9/15/26 26,655 27,844 7 Reliance Standard Life Global Funding II 2.500% 1/15/20 19,115 19,436 7 Reliance Standard Life Global Funding II 2.375% 5/4/20 6,710 6,727 7 Reliance Standard Life Global Funding II 3.050% 1/20/21 3,320 3,422 Swiss Re Solutions Holding Corp. 6.450% 3/1/19 11,250 12,488 7 Swiss Re Treasury US Corp. 2.875% 12/6/22 2,000 2,053 7 TIAA Asset Management Finance Co. LLC 4.125% 11/1/24 38,771 40,991 8 Trinity Acquisition plc 2.125% 5/26/22 17,792 20,427 Trinity Acquisition plc 4.625% 8/15/23 3,000 3,176 Trinity Acquisition plc 4.400% 3/15/26 14,815 15,519 UnitedHealth Group Inc. 2.700% 7/15/20 3,870 4,054 UnitedHealth Group Inc. 3.875% 10/15/20 14,000 15,274 UnitedHealth Group Inc. 4.700% 2/15/21 13,000 14,680 UnitedHealth Group Inc. 2.875% 12/15/21 10,000 10,582 UnitedHealth Group Inc. 2.875% 3/15/22 26,816 28,168 UnitedHealth Group Inc. 3.350% 7/15/22 17,660 19,008 UnitedHealth Group Inc. 2.750% 2/15/23 12,000 12,537 UnitedHealth Group Inc. 2.875% 3/15/23 9,000 9,352 UnitedHealth Group Inc. 3.750% 7/15/25 28,550 31,796 WR Berkley Corp. 4.625% 3/15/22 2,977 3,272 XLIT Ltd. 6.375% 11/15/24 2,398 2,862 Real Estate Investment Trusts (2.6%) Alexandria Real Estate Equities Inc. 3.950% 1/15/27 17,155 17,924 Alexandria Real Estate Equities Inc. 4.500% 7/30/29 6,465 6,807 59 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) American Campus Communities Operating Partnership LP 3.750% 4/15/23 2,000 2,095 AvalonBay Communities Inc. 2.950% 5/11/26 35,000 35,581 Boston Properties LP 3.125% 9/1/23 2,654 2,765 Boston Properties LP 3.800% 2/1/24 3,375 3,658 Boston Properties LP 3.650% 2/1/26 10,000 10,813 Brandywine Operating Partnership LP 3.950% 2/15/23 4,090 4,191 Brandywine Operating Partnership LP 4.100% 10/1/24 17,000 17,469 Brixmor Operating Partnership LP 3.850% 2/1/25 7,000 7,125 Brixmor Operating Partnership LP 4.125% 6/15/26 18,740 19,417 7 Care Capital Properties LP 5.125% 8/15/26 9,500 9,633 Columbia Property Trust Operating Partnership LP 4.150% 4/1/25 7,985 8,216 CubeSmart LP 4.375% 12/15/23 4,510 4,919 DDR Corp. 3.375% 5/15/23 7,000 7,000 DDR Corp. 3.625% 2/1/25 10,000 10,102 Digital Realty Trust LP 3.400% 10/1/20 2,247 2,351 Digital Realty Trust LP 5.250% 3/15/21 12,225 13,703 Digital Realty Trust LP 3.950% 7/1/22 9,362 9,932 Digital Realty Trust LP 4.750% 10/1/25 16,163 17,596 Duke Realty LP 3.625% 4/15/23 9,000 9,521 Duke Realty LP 3.250% 6/30/26 2,491 2,560 ERP Operating LP 3.375% 6/1/25 21,000 22,234 Essex Portfolio LP 3.500% 4/1/25 12,182 12,724 Federal Realty Investment Trust 2.550% 1/15/21 5,417 5,533 Federal Realty Investment Trust 3.000% 8/1/22 22,448 23,319 Federal Realty Investment Trust 2.750% 6/1/23 3,000 3,069 Federal Realty Investment Trust 3.950% 1/15/24 8,269 9,165 7 Goodman Funding Pty Ltd. 6.375% 4/15/21 3,650 4,291 7 Goodman Funding Pty Ltd. 6.000% 3/22/22 8,155 9,507 HCP Inc. 2.625% 2/1/20 7,000 7,089 HCP Inc. 4.000% 12/1/22 16,027 16,903 HCP Inc. 4.250% 11/15/23 5,400 5,699 Healthcare Realty Trust Inc. 3.750% 4/15/23 13,000 13,096 Healthcare Realty Trust Inc. 3.875% 5/1/25 7,000 7,078 Healthcare Trust of America Holdings LP 3.375% 7/15/21 4,705 4,815 Healthcare Trust of America Holdings LP 3.700% 4/15/23 14,912 15,218 Healthcare Trust of America Holdings LP 3.500% 8/1/26 4,700 4,749 Highwoods Realty LP 3.200% 6/15/21 6,000 6,077 Kilroy Realty LP 4.375% 10/1/25 3,920 4,272 Liberty Property LP 4.400% 2/15/24 9,900 10,748 Liberty Property LP 3.750% 4/1/25 1,340 1,389 Mid-America Apartments LP 4.300% 10/15/23 2,135 2,310 Mid-America Apartments LP 4.000% 11/15/25 3,000 3,200 National Retail Properties Inc. 4.000% 11/15/25 2,100 2,259 Omega Healthcare Investors Inc. 4.375% 8/1/23 8,500 8,585 Omega Healthcare Investors Inc. 4.950% 4/1/24 19,000 19,570 Omega Healthcare Investors Inc. 5.250% 1/15/26 20,806 21,950 Omega Healthcare Investors Inc. 4.500% 4/1/27 13,179 13,047 8 Prologis International Funding II SA 1.876% 4/17/25 2,865 3,447 Realty Income Corp. 4.650% 8/1/23 6,000 6,638 Simon Property Group LP 2.500% 9/1/20 1,760 1,824 Simon Property Group LP 4.375% 3/1/21 28,394 31,535 Simon Property Group LP 4.125% 12/1/21 20,822 23,132 Simon Property Group LP 3.375% 3/15/22 7,000 7,507 Simon Property Group LP 2.750% 2/1/23 7,500 7,783 Simon Property Group LP 3.750% 2/1/24 30,500 33,584 Simon Property Group LP 3.375% 10/1/24 4,000 4,335 Simon Property Group LP 3.500% 9/1/25 12,997 14,196 Simon Property Group LP 3.300% 1/15/26 14,000 15,042 Sovran Acquisition LP 3.500% 7/1/26 16,338 16,633 UDR Inc. 4.625% 1/10/22 3,455 3,846 Ventas Realty LP 3.125% 6/15/23 13,186 13,398 Ventas Realty LP 3.750% 5/1/24 10,000 10,532 Weingarten Realty Investors 3.375% 10/15/22 5,694 5,858 60 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Weingarten Realty Investors 4.450% 1/15/24 1,950 2,083 Weingarten Realty Investors 3.850% 6/1/25 3,404 3,532 Welltower Inc. 6.125% 4/15/20 5,000 5,685 Welltower Inc. 4.950% 1/15/21 8,000 8,837 Welltower Inc. 5.250% 1/15/22 231 260 Welltower Inc. 3.750% 3/15/23 13,439 14,044 Welltower Inc. 4.500% 1/15/24 7,000 7,640 Welltower Inc. 4.000% 6/1/25 2,875 3,072 8,215,823 Industrial (40.2%) Basic Industry (1.7%) Agrium Inc. 3.500% 6/1/23 15,000 15,767 Agrium Inc. 3.375% 3/15/25 8,000 8,285 Air Products & Chemicals Inc. 3.000% 11/3/21 12,890 13,766 Air Products & Chemicals Inc. 2.750% 2/3/23 3,015 3,149 Air Products & Chemicals Inc. 3.350% 7/31/24 7,000 7,611 Airgas Inc. 2.375% 2/15/20 3,725 3,797 Airgas Inc. 3.050% 8/1/20 4,690 4,861 Airgas Inc. 3.650% 7/15/24 3,500 3,764 9 BHP Billiton Finance Ltd. 3.000% 3/30/20 5,340 4,074 BHP Billiton Finance USA Ltd. 3.250% 11/21/21 26,170 27,962 BHP Billiton Finance USA Ltd. 2.875% 2/24/22 17,750 18,708 BHP Billiton Finance USA Ltd. 3.850% 9/30/23 41,800 46,344 BHP Billiton Finance USA Ltd. 6.420% 3/1/26 1,573 1,996 Celulosa Arauco y Constitucion SA 5.000% 1/21/21 3,500 3,793 Celulosa Arauco y Constitucion SA 4.750% 1/11/22 4,000 4,246 CF Industries Inc. 7.125% 5/1/20 3,480 4,019 CF Industries Inc. 3.450% 6/1/23 5,685 5,777 Dow Chemical Co. 8.550% 5/15/19 15,364 18,280 Eastman Chemical Co. 4.500% 1/15/21 4,000 4,368 EI du Pont de Nemours & Co. 3.625% 1/15/21 13,635 14,698 EI du Pont de Nemours & Co. 4.250% 4/1/21 967 1,074 EI du Pont de Nemours & Co. 2.800% 2/15/23 10,000 10,244 Goldcorp Inc. 3.700% 3/15/23 4,000 4,158 International Paper Co. 3.650% 6/15/24 6,085 6,468 International Paper Co. 3.800% 1/15/26 3,585 3,858 8 LYB International Finance II BV 1.875% 3/2/22 955 1,126 LyondellBasell Industries NV 6.000% 11/15/21 5,000 5,850 LyondellBasell Industries NV 5.750% 4/15/24 4,340 5,178 Monsanto Co. 2.125% 7/15/19 7,397 7,529 Monsanto Co. 2.750% 7/15/21 15,885 16,411 Monsanto Co. 2.200% 7/15/22 14,160 14,032 Newmont Mining Corp. 3.500% 3/15/22 4,000 4,190 Packaging Corp. of America 3.650% 9/15/24 7,000 7,272 Potash Corp. of Saskatchewan Inc. 4.875% 3/30/20 4,764 5,256 PPG Industries Inc. 3.600% 11/15/20 10,840 11,451 Praxair Inc. 4.050% 3/15/21 12,925 14,369 Praxair Inc. 3.000% 9/1/21 16,915 18,011 Praxair Inc. 2.450% 2/15/22 29,730 30,801 Praxair Inc. 2.650% 2/5/25 2,865 2,984 Praxair Inc. 3.200% 1/30/26 5,000 5,446 Rio Tinto Finance USA Ltd. 9.000% 5/1/19 3,000 3,603 Rio Tinto Finance USA Ltd. 4.125% 5/20/21 12,935 14,249 Rio Tinto Finance USA Ltd. 3.750% 9/20/21 18,820 20,486 Rio Tinto Finance USA Ltd. 3.750% 6/15/25 5,000 5,373 Rio Tinto Finance USA plc 3.500% 3/22/22 16,000 17,142 Syngenta Finance NV 3.125% 3/28/22 5,935 6,184 Vale Overseas Ltd. 5.625% 9/15/19 6,000 6,330 Vale Overseas Ltd. 5.875% 6/10/21 4,685 4,867 Capital Goods (3.2%) ABB Finance USA Inc. 2.875% 5/8/22 5,000 5,242 7 ABB Treasury Center USA Inc. 4.000% 6/15/21 7,000 7,604 Acuity Brands Lighting Inc. 6.000% 12/15/19 10,000 11,138 61 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) 7 Airbus Group Finance BV 2.700% 4/17/23 27,110 28,226 Boeing Co. 2.850% 10/30/24 9,000 9,561 Caterpillar Financial Services Corp. 2.750% 8/20/21 11,885 12,460 Caterpillar Financial Services Corp. 2.850% 6/1/22 26,600 27,817 Caterpillar Financial Services Corp. 2.625% 3/1/23 14,845 15,298 Caterpillar Financial Services Corp. 3.750% 11/24/23 14,000 15,522 Caterpillar Financial Services Corp. 3.250% 12/1/24 22,650 24,406 Caterpillar Inc. 2.600% 6/26/22 25,285 26,334 Caterpillar Inc. 3.400% 5/15/24 7,255 7,872 Crane Co. 4.450% 12/15/23 2,000 2,142 7 CRH America Inc. 3.875% 5/18/25 10,000 10,708 Deere & Co. 2.600% 6/8/22 33,975 35,393 Dover Corp. 3.150% 11/15/25 13,665 14,581 Embraer Netherlands Finance BV 5.050% 6/15/25 5,880 5,974 7 Embraer Overseas Ltd. 5.696% 9/16/23 7,025 7,420 Embraer SA 5.150% 6/15/22 8,000 8,338 Flowserve Corp. 3.500% 9/15/22 5,000 5,180 General Electric Capital Corp. 6.000% 8/7/19 3,694 4,220 General Electric Capital Corp. 5.500% 1/8/20 45,585 51,933 General Electric Capital Corp. 2.200% 1/9/20 1,768 1,824 General Electric Capital Corp. 5.550% 5/4/20 614 707 General Electric Capital Corp. 4.375% 9/16/20 7,120 7,928 General Electric Capital Corp. 4.625% 1/7/21 47,148 53,494 General Electric Capital Corp. 5.300% 2/11/21 6,871 7,968 General Electric Capital Corp. 4.650% 10/17/21 22,613 25,930 General Electric Capital Corp. 3.150% 9/7/22 13,160 14,115 General Electric Capital Corp. 3.100% 1/9/23 45,662 48,980 General Electric Capital Corp. 3.450% 5/15/24 10,854 11,897 General Electric Capital Corp. 6.750% 3/15/32 26,415 37,506 General Electric Capital Corp. 6.150% 8/7/37 3,436 4,853 4 General Electric Co. 5.000% 12/29/49 2,000 2,155 8 Honeywell International Inc. 1.300% 2/22/23 2,400 2,834 Illinois Tool Works Inc. 3.500% 3/1/24 8,562 9,451 John Deere Capital Corp. 3.900% 7/12/21 10,000 11,097 John Deere Capital Corp. 2.750% 3/15/22 36,330 37,763 John Deere Capital Corp. 2.800% 1/27/23 28,894 30,284 John Deere Capital Corp. 2.800% 3/6/23 50,095 52,797 L-3 Communications Corp. 3.950% 5/28/24 684 718 Owens Corning 6.500% 12/1/16 121 123 Owens Corning 9.000% 6/15/19 195 224 Parker-Hannifin Corp. 3.500% 9/15/22 4,885 5,351 Parker-Hannifin Corp. 3.300% 11/21/24 10,615 11,475 Precision Castparts Corp. 2.500% 1/15/23 45,952 47,917 Raytheon Co. 2.500% 12/15/22 30,000 31,324 Raytheon Co. 3.150% 12/15/24 7,195 7,821 Raytheon Co. 7.000% 11/1/28 9,548 13,528 Rockwell Collins Inc. 3.700% 12/15/23 2,300 2,531 Roper Technologies Inc. 3.125% 11/15/22 3,000 3,083 Spirit AeroSystems Inc. 3.850% 6/15/26 11,765 12,324 Tyco International Finance SA 3.900% 2/14/26 6,600 7,201 United Rentals North America Inc. 4.625% 7/15/23 8,685 8,859 United Rentals North America Inc. 5.875% 9/15/26 3,115 3,232 United Technologies Corp. 3.100% 6/1/22 14,000 15,056 Xylem Inc. 4.875% 10/1/21 3,000 3,271 Communication (3.3%) 21st Century Fox America Inc. 6.900% 3/1/19 7,000 7,936 21st Century Fox America Inc. 3.000% 9/15/22 6,000 6,297 America Movil SAB de CV 5.000% 10/16/19 12,000 13,247 America Movil SAB de CV 5.000% 3/30/20 15,000 16,709 America Movil SAB de CV 3.125% 7/16/22 54,350 56,804 America Movil SAB de CV 4.375% 7/16/42 5,000 5,356 American Tower Corp. 3.450% 9/15/21 15,565 16,444 American Tower Corp. 3.500% 1/31/23 5,000 5,241 62 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) American Tower Corp. 4.000% 6/1/25 6,000 6,528 American Tower Corp. 4.400% 2/15/26 15,000 16,605 AT&T Inc. 5.800% 2/15/19 12,000 13,270 AT&T Inc. 2.450% 6/30/20 6,000 6,150 AT&T Inc. 4.600% 2/15/21 9,375 10,382 AT&T Inc. 5.000% 3/1/21 10,637 12,039 AT&T Inc. 3.000% 2/15/22 7,396 7,693 AT&T Inc. 3.800% 3/15/22 6,800 7,326 AT&T Inc. 3.000% 6/30/22 16,000 16,603 AT&T Inc. 4.450% 4/1/24 11,568 12,804 AT&T Inc. 3.950% 1/15/25 5,000 5,424 AT&T Inc. 3.400% 5/15/25 5,000 5,163 8 British Telecommunications plc 1.750% 3/10/26 3,100 3,740 CC Holdings GS V LLC / Crown Castle GS III Corp. 3.849% 4/15/23 8,459 9,097 7 Charter Communications Operating LLC / Charter Communications Operating Capital 4.908% 7/23/25 10,000 11,008 Comcast Cable Communications Holdings Inc. 9.455% 11/15/22 9,966 14,170 Comcast Corp. 3.125% 7/15/22 20,126 21,655 Comcast Corp. 3.600% 3/1/24 45,000 49,856 Comcast Corp. 3.375% 2/15/25 16,000 17,410 Comcast Corp. 3.375% 8/15/25 24,000 26,063 Comcast Corp. 3.150% 3/1/26 31,000 33,102 Crown Castle International Corp. 4.450% 2/15/26 15,000 16,631 Crown Castle International Corp. 3.700% 6/15/26 7,000 7,382 Grupo Televisa SAB 4.625% 1/30/26 5,000 5,525 Moody's Corp. 4.500% 9/1/22 16,700 18,709 NBCUniversal Media LLC 5.150% 4/30/20 5,560 6,330 NBCUniversal Media LLC 4.375% 4/1/21 28,710 32,352 NBCUniversal Media LLC 2.875% 1/15/23 20,000 21,060 Omnicom Group Inc. 4.450% 8/15/20 10,427 11,517 Omnicom Group Inc. 3.625% 5/1/22 10,000 10,774 Omnicom Group Inc. 3.650% 11/1/24 6,000 6,430 Orange SA 2.750% 2/6/19 3,584 3,688 Orange SA 4.125% 9/14/21 6,400 7,075 Qwest Corp. 6.750% 12/1/21 12,628 14,002 9 Telstra Corp. Ltd. 4.000% 9/16/22 28,090 22,653 Thomson Reuters Corp. 4.300% 11/23/23 6,000 6,601 Thomson Reuters Corp. 3.350% 5/15/26 12,000 12,473 Time Warner Cable Inc. 8.250% 4/1/19 4,500 5,222 Time Warner Entertainment Co. LP 8.375% 3/15/23 4,000 5,238 Verizon Communications Inc. 4.500% 9/15/20 17,000 18,911 Verizon Communications Inc. 3.450% 3/15/21 27,000 28,997 Verizon Communications Inc. 4.600% 4/1/21 18,000 20,266 Verizon Communications Inc. 3.000% 11/1/21 7,000 7,403 Verizon Communications Inc. 3.500% 11/1/21 15,971 17,105 Verizon Communications Inc. 2.450% 11/1/22 21,347 21,878 Verizon Communications Inc. 5.150% 9/15/23 38,000 44,704 Verizon Communications Inc. 4.150% 3/15/24 12,000 13,370 Verizon Communications Inc. 3.500% 11/1/24 8,000 8,627 Verizon Communications Inc. 2.625% 8/15/26 7,700 7,676 Viacom Inc. 3.875% 12/15/21 2,246 2,394 Viacom Inc. 4.250% 9/1/23 4,520 4,802 Viacom Inc. 3.875% 4/1/24 10,000 10,280 Vodafone Group plc 1.500% 2/19/18 3,750 3,763 Vodafone Group plc 4.375% 3/16/21 4,500 4,985 Vodafone Group plc 2.950% 2/19/23 4,654 4,793 Walt Disney Co. 3.150% 9/17/25 14,250 15,629 Walt Disney Co. 3.000% 2/13/26 11,300 12,109 WPP Finance 2010 4.750% 11/21/21 5,000 5,585 Consumer Cyclical (5.3%) Alibaba Group Holding Ltd. 2.500% 11/28/19 5,130 5,216 Alibaba Group Holding Ltd. 3.125% 11/28/21 30,375 31,470 Alibaba Group Holding Ltd. 3.600% 11/28/24 22,923 23,972 63 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) American Honda Finance Corp. 2.450% 9/24/20 5,380 5,592 American Honda Finance Corp. 1.650% 7/12/21 19,600 19,680 Automatic Data Processing Inc. 3.375% 9/15/25 14,470 15,849 AutoNation Inc. 3.350% 1/15/21 1,905 1,947 AutoNation Inc. 4.500% 10/1/25 7,000 7,491 AutoZone Inc. 3.700% 4/15/22 5,915 6,295 AutoZone Inc. 2.875% 1/15/23 3,500 3,583 Block Financial LLC 4.125% 10/1/20 5,000 5,204 Block Financial LLC 5.250% 10/1/25 2,000 2,173 7 BMW US Capital LLC 2.000% 4/11/21 13,685 13,916 7 BMW US Capital LLC 2.800% 4/11/26 14,190 14,746 Brinker International Inc. 3.875% 5/15/23 1,500 1,519 Costco Wholesale Corp. 2.250% 2/15/22 6,880 7,103 Cummins Inc. 3.650% 10/1/23 7,500 8,142 CVS Health Corp. 2.800% 7/20/20 50,170 52,545 CVS Health Corp. 2.750% 12/1/22 26,156 27,311 CVS Health Corp. 3.875% 7/20/25 13,277 14,718 Delphi Corp. 4.150% 3/15/24 5,000 5,373 Dollar General Corp. 3.250% 4/15/23 4,500 4,725 Expedia Inc. 4.500% 8/15/24 7,000 7,414 8 FCA Capital Ireland plc 1.250% 9/23/20 1,600 1,837 Ford Motor Credit Co. LLC 8.125% 1/15/20 5,500 6,568 Ford Motor Credit Co. LLC 3.157% 8/4/20 5,350 5,526 Ford Motor Credit Co. LLC 3.200% 1/15/21 10,000 10,373 Ford Motor Credit Co. LLC 5.750% 2/1/21 9,545 10,907 Ford Motor Credit Co. LLC 5.875% 8/2/21 18,000 20,715 Ford Motor Credit Co. LLC 3.219% 1/9/22 5,000 5,186 Ford Motor Credit Co. LLC 3.664% 9/8/24 7,000 7,304 Ford Motor Credit Co. LLC 4.134% 8/4/25 6,000 6,423 Ford Motor Credit Co. LLC 4.389% 1/8/26 16,869 18,556 General Motors Co. 4.875% 10/2/23 6,000 6,518 General Motors Financial Co. Inc. 3.500% 7/10/19 8,655 8,936 General Motors Financial Co. Inc. 3.700% 11/24/20 6,000 6,240 General Motors Financial Co. Inc. 4.375% 9/25/21 20,000 21,300 General Motors Financial Co. Inc. 3.450% 4/10/22 5,000 5,081 General Motors Financial Co. Inc. 3.700% 5/9/23 10,000 10,212 General Motors Financial Co. Inc. 4.250% 5/15/23 10,000 10,462 General Motors Financial Co. Inc. 4.000% 1/15/25 13,068 13,427 General Motors Financial Co. Inc. 4.300% 7/13/25 3,000 3,150 General Motors Financial Co. Inc. 5.250% 3/1/26 10,941 12,145 7 Harley-Davidson Financial Services Inc. 2.150% 2/26/20 3,945 4,004 7 Harley-Davidson Funding Corp. 6.800% 6/15/18 12,380 13,574 Harley-Davidson Inc. 3.500% 7/28/25 12,000 12,886 Harman International Industries Inc. 4.150% 5/15/25 10,000 10,453 Home Depot Inc. 4.400% 4/1/21 6,895 7,781 Home Depot Inc. 2.625% 6/1/22 20,960 22,074 Home Depot Inc. 2.700% 4/1/23 17,254 18,197 Home Depot Inc. 3.750% 2/15/24 4,000 4,495 Home Depot Inc. 3.350% 9/15/25 9,990 11,034 Home Depot Inc. 3.000% 4/1/26 14,000 15,065 Kohl's Corp. 3.250% 2/1/23 5,970 6,063 Kohl's Corp. 4.250% 7/17/25 3,000 3,075 Lowe's Cos. Inc. 3.750% 4/15/21 22,555 24,899 Lowe's Cos. Inc. 3.800% 11/15/21 10,151 11,227 Lowe's Cos. Inc. 3.120% 4/15/22 20,501 22,002 Lowe's Cos. Inc. 3.875% 9/15/23 22,795 25,641 Lowe's Cos. Inc. 3.125% 9/15/24 3,505 3,787 Lowe's Cos. Inc. 3.375% 9/15/25 21,130 23,290 Lowe's Cos. Inc. 2.500% 4/15/26 30,380 31,159 Macy's Retail Holdings Inc. 3.450% 1/15/21 6,000 6,289 Macy's Retail Holdings Inc. 2.875% 2/15/23 7,500 7,321 Marriott International Inc. 3.250% 9/15/22 3,500 3,631 MasterCard Inc. 3.375% 4/1/24 16,000 17,561 McDonald's Corp. 3.625% 5/20/21 4,500 4,866 64 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) McDonald's Corp. 2.625% 1/15/22 9,000 9,325 McDonald's Corp. 3.700% 1/30/26 15,000 16,413 7 Nissan Motor Acceptance Corp. 2.550% 3/8/21 13,785 14,188 NVR Inc. 3.950% 9/15/22 10,000 10,588 O'Reilly Automotive Inc. 3.800% 9/1/22 4,000 4,286 8 Priceline Group Inc. 1.800% 3/3/27 12,710 14,203 QVC Inc. 3.125% 4/1/19 2,000 2,054 QVC Inc. 4.850% 4/1/24 5,000 5,206 Smithsonian Institute Washington DC GO 3.434% 9/1/23 1,600 1,714 Starbucks Corp. 2.700% 6/15/22 9,745 10,285 Starbucks Corp. 3.850% 10/1/23 12,000 13,530 Starbucks Corp. 2.450% 6/15/26 10,665 11,010 Target Corp. 2.900% 1/15/22 17,077 18,209 Target Corp. 3.500% 7/1/24 6,985 7,767 Target Corp. 2.500% 4/15/26 11,000 11,409 TJX Cos. Inc. 6.950% 4/15/19 15,663 18,023 TJX Cos. Inc. 2.750% 6/15/21 7,310 7,729 TJX Cos. Inc. 2.500% 5/15/23 16,900 17,625 Toyota Motor Credit Corp. 4.500% 6/17/20 9,000 10,032 Toyota Motor Credit Corp. 4.250% 1/11/21 5,155 5,740 Toyota Motor Credit Corp. 2.750% 5/17/21 8,625 9,107 Toyota Motor Credit Corp. 3.400% 9/15/21 24,460 26,485 Toyota Motor Credit Corp. 3.300% 1/12/22 7,375 7,956 VF Corp. 3.500% 9/1/21 5,505 5,970 Visa Inc. 2.200% 12/14/20 10,000 10,327 Visa Inc. 2.800% 12/14/22 25,000 26,475 Visa Inc. 3.150% 12/14/25 158,376 169,866 7 Volkswagen Group of America Finance LLC 1.250% 5/23/17 10,970 10,939 7 Volkswagen Group of America Finance LLC 1.600% 11/20/17 2,395 2,395 7 Volkswagen Group of America Finance LLC 1.650% 5/22/18 1,335 1,334 7 Volkswagen Group of America Finance LLC 2.125% 5/23/19 2,710 2,731 4,8 Volkswagen International Finance NV 2.500% 12/29/49 1,600 1,715 Wal-Mart Stores Inc. 3.250% 10/25/20 21,195 22,977 Wal-Mart Stores Inc. 4.250% 4/15/21 13,619 15,456 Wal-Mart Stores Inc. 2.550% 4/11/23 77,171 80,977 Wal-Mart Stores Inc. 3.300% 4/22/24 17,930 19,745 Walgreens Boots Alliance Inc. 3.300% 11/18/21 10,000 10,611 Walgreens Boots Alliance Inc. 3.100% 6/1/23 3,125 3,235 Walgreens Boots Alliance Inc. 3.450% 6/1/26 19,610 20,569 7 Wesfarmers Ltd. 1.874% 3/20/18 6,000 6,030 Wyndham Worldwide Corp. 4.250% 3/1/22 4,000 4,229 Wyndham Worldwide Corp. 3.900% 3/1/23 2,000 2,064 Consumer Noncyclical (10.4%) Abbott Laboratories 2.550% 3/15/22 9,000 9,255 Abbott Laboratories 2.950% 3/15/25 10,000 10,367 AbbVie Inc. 3.600% 5/14/25 45,075 47,666 AbbVie Inc. 3.200% 5/14/26 25,000 25,645 Actavis Funding SCS 3.450% 3/15/22 6,500 6,848 Actavis Funding SCS 3.850% 6/15/24 30,000 32,024 Actavis Funding SCS 3.800% 3/15/25 14,536 15,430 Actavis Inc. 3.250% 10/1/22 43,542 45,386 Agilent Technologies Inc. 5.000% 7/15/20 2,000 2,231 Agilent Technologies Inc. 3.200% 10/1/22 10,000 10,234 Agilent Technologies Inc. 3.875% 7/15/23 7,500 7,989 Allergan Inc. 2.800% 3/15/23 5,000 4,995 Altria Group Inc. 9.250% 8/6/19 8,014 9,854 Altria Group Inc. 2.850% 8/9/22 95,149 100,356 Altria Group Inc. 4.000% 1/31/24 27,494 31,025 AmerisourceBergen Corp. 4.875% 11/15/19 6,270 6,889 AmerisourceBergen Corp. 3.400% 5/15/24 8,000 8,527 AmerisourceBergen Corp. 3.250% 3/1/25 18,000 19,115 Amgen Inc. 3.625% 5/15/22 12,000 13,003 Amgen Inc. 3.625% 5/22/24 9,000 9,784 65 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Anheuser-Busch Cos. LLC 5.500% 1/15/18 80 85 Anheuser-Busch Cos. LLC 5.000% 3/1/19 3,145 3,425 Anheuser-Busch InBev Finance Inc. 2.650% 2/1/21 15,000 15,532 Anheuser-Busch InBev Finance Inc. 2.625% 1/17/23 12,382 12,671 Anheuser-Busch InBev Finance Inc. 3.300% 2/1/23 61,800 65,070 Anheuser-Busch InBev Finance Inc. 3.700% 2/1/24 8,500 9,245 Anheuser-Busch InBev Finance Inc. 3.650% 2/1/26 138,250 147,811 8 Anheuser-Busch InBev SA/NV 3.250% 1/24/33 600 886 8 Anheuser-Busch InBev SA/NV 2.750% 3/17/36 3,100 4,243 Anheuser-Busch InBev Worldwide Inc. 6.875% 11/15/19 8,514 9,928 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 7,210 8,135 Anheuser-Busch InBev Worldwide Inc. 5.000% 4/15/20 12,286 13,807 Anheuser-Busch InBev Worldwide Inc. 2.500% 7/15/22 36,346 37,353 AstraZeneca plc 3.375% 11/16/25 42,000 45,155 Baxalta Inc. 3.600% 6/23/22 7,000 7,312 Baxalta Inc. 4.000% 6/23/25 10,000 10,642 Baxter International Inc. 4.250% 3/15/20 1,747 1,901 4,8 Bayer AG 2.375% 4/2/75 3,680 3,924 Becton Dickinson & Co. 5.000% 5/15/19 4,700 5,115 Biogen Inc. 4.050% 9/15/25 37,500 41,074 Boston Scientific Corp. 6.000% 1/15/20 6,500 7,406 Boston Scientific Corp. 4.125% 10/1/23 2,000 2,162 Boston Scientific Corp. 3.850% 5/15/25 6,500 6,994 8 Brown-Forman Corp. 1.200% 7/7/26 2,000 2,328 8 Bunge Finance Europe BV 1.850% 6/16/23 11,017 13,066 Cardinal Health Inc. 3.500% 11/15/24 7,000 7,480 7 Cargill Inc. 4.307% 5/14/21 9,843 10,895 7 Cargill Inc. 3.250% 11/15/21 10,515 11,272 7 Cargill Inc. 3.300% 3/1/22 10,000 10,572 Catholic Health Initiatives Colorado GO 4.200% 8/1/23 2,000 2,199 Celgene Corp. 3.875% 8/15/25 22,006 23,892 Coca-Cola Bottling Co. Consolidated 3.800% 11/25/25 15,000 16,139 Coca-Cola Co. 3.300% 9/1/21 10,245 11,168 Coca-Cola Co. 3.200% 11/1/23 13,420 14,591 Coca-Cola Co. 2.875% 10/27/25 22,000 23,415 Coca-Cola Femsa SAB de CV 2.375% 11/26/18 3,095 3,150 Coca-Cola Femsa SAB de CV 4.625% 2/15/20 5,000 5,405 Coca-Cola Femsa SAB de CV 3.875% 11/26/23 12,500 13,594 Colgate-Palmolive Co. 2.100% 5/1/23 7,000 7,171 ConAgra Foods Inc. 7.000% 4/15/19 501 568 ConAgra Foods Inc. 3.250% 9/15/22 8,450 8,835 ConAgra Foods Inc. 3.200% 1/25/23 16,872 17,610 Constellation Brands Inc. 3.750% 5/1/21 4,250 4,484 Constellation Brands Inc. 4.750% 11/15/24 5,000 5,431 Constellation Brands Inc. 4.750% 12/1/25 1,355 1,468 Covidien International Finance SA 4.200% 6/15/20 7,735 8,523 Covidien International Finance SA 3.200% 6/15/22 13,500 14,489 Danaher Corp. 3.900% 6/23/21 10,818 11,867 Danaher Corp. 3.350% 9/15/25 16,245 17,986 8 DH Europe Finance SA 1.700% 1/4/22 1,700 2,045 8 DH Europe Finance SA 2.500% 7/8/25 7,600 9,774 Diageo Capital plc 4.828% 7/15/20 5,689 6,415 Diageo Capital plc 2.625% 4/29/23 5,300 5,511 Diageo Investment Corp. 2.875% 5/11/22 16,000 16,921 Dignity Health California GO 3.812% 11/1/24 1,000 1,078 Estee Lauder Cos. Inc. 2.350% 8/15/22 5,000 5,138 Express Scripts Holding Co. 4.750% 11/15/21 7,625 8,608 Express Scripts Holding Co. 4.500% 2/25/26 28,000 31,210 Genzyme Corp. 5.000% 6/15/20 8,349 9,462 Gilead Sciences Inc. 3.250% 9/1/22 16,810 17,973 Gilead Sciences Inc. 3.700% 4/1/24 97,435 105,717 Gilead Sciences Inc. 3.500% 2/1/25 104,451 112,776 Gilead Sciences Inc. 3.650% 3/1/26 20,380 22,247 GlaxoSmithKline Capital plc 2.850% 5/8/22 26,050 27,594 66 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) 7 Grupo Bimbo SAB de CV 3.875% 6/27/24 12,000 12,634 Hershey Co. 2.625% 5/1/23 8,850 9,020 Hormel Foods Corp. 4.125% 4/15/21 625 695 JM Smucker Co. 2.500% 3/15/20 1,575 1,621 JM Smucker Co. 3.000% 3/15/22 2,000 2,113 Johnson & Johnson 2.450% 3/1/26 24,500 25,490 Kimberly-Clark Corp. 7.500% 11/1/18 10,000 11,396 Kimberly-Clark Corp. 3.625% 8/1/20 3,300 3,604 Kimberly-Clark Corp. 2.650% 3/1/25 18,729 19,707 Kimberly-Clark Corp. 3.050% 8/15/25 8,000 8,681 Kimberly-Clark Corp. 2.750% 2/15/26 23,000 24,337 Koninklijke Philips NV 3.750% 3/15/22 5,000 5,361 Kraft Foods Group Inc. 6.125% 8/23/18 6,000 6,569 7 Kraft Heinz Foods Co. 3.950% 7/15/25 7,000 7,712 7 Kraft Heinz Foods Co. 3.000% 6/1/26 25,000 25,589 7 Kraft Heinz Foods Co. 4.375% 6/1/46 4,000 4,352 Laboratory Corp. of America Holdings 3.600% 2/1/25 2,000 2,115 McCormick & Co. Inc. 3.500% 9/1/23 2,398 2,604 McCormick & Co. Inc. 3.250% 11/15/25 13,955 15,076 McKesson Corp. 7.500% 2/15/19 6,100 7,006 McKesson Corp. 2.850% 3/15/23 5,000 5,120 Mead Johnson Nutrition Co. 4.125% 11/15/25 26,000 28,586 Medtronic Inc. 2.500% 3/15/20 7,700 8,008 Medtronic Inc. 3.125% 3/15/22 7,000 7,484 Medtronic Inc. 3.150% 3/15/22 41,853 44,919 Medtronic Inc. 3.625% 3/15/24 10,000 11,050 Medtronic Inc. 3.500% 3/15/25 118,640 129,662 Merck & Co. Inc. 2.400% 9/15/22 23,080 23,942 Merck & Co. Inc. 2.800% 5/18/23 37,254 39,417 Merck & Co. Inc. 2.750% 2/10/25 19,960 20,976 8 Molson Coors Brewing Co. 1.250% 7/15/24 5,700 6,570 8 Mondelez International Inc. 1.625% 3/8/27 2,400 2,746 8 Mondelez International Inc. 2.375% 3/6/35 5,000 5,921 Newell Brands Inc. 4.200% 4/1/26 22,000 24,055 Newell Brands Inc. 5.375% 4/1/36 6,000 7,240 Newell Brands Inc. 5.500% 4/1/46 3,000 3,744 Novartis Capital Corp. 4.400% 4/24/20 5,000 5,561 Novartis Capital Corp. 2.400% 9/21/22 29,555 30,819 Novartis Capital Corp. 3.400% 5/6/24 17,000 18,722 Novartis Capital Corp. 3.000% 11/20/25 15,000 16,194 PepsiCo Inc. 3.000% 8/25/21 17,990 19,224 PepsiCo Inc. 2.750% 3/5/22 13,860 14,615 PepsiCo Inc. 3.100% 7/17/22 21,550 23,247 PepsiCo Inc. 2.750% 3/1/23 9,000 9,531 PepsiCo Inc. 3.600% 3/1/24 43,040 47,304 PepsiCo Inc. 2.750% 4/30/25 16,000 16,820 PepsiCo Inc. 2.850% 2/24/26 6,000 6,385 PepsiCo Inc. 4.450% 4/14/46 4,000 4,778 PerkinElmer Inc. 5.000% 11/15/21 8,000 8,886 Perrigo Finance Unlimited Co. 4.375% 3/15/26 15,000 16,096 Pfizer Inc. 3.000% 6/15/23 10,000 10,708 Pfizer Inc. 5.800% 8/12/23 14,000 17,362 Pfizer Inc. 2.750% 6/3/26 30,000 31,222 Philip Morris International Inc. 2.900% 11/15/21 4,150 4,400 Philip Morris International Inc. 2.500% 8/22/22 8,425 8,721 Philip Morris International Inc. 2.625% 3/6/23 25,723 26,833 Philip Morris International Inc. 3.600% 11/15/23 5,000 5,549 Philip Morris International Inc. 3.250% 11/10/24 22,950 24,880 Philip Morris International Inc. 4.500% 3/20/42 5,000 5,823 Quest Diagnostics Inc. 4.750% 1/30/20 1,000 1,098 Quest Diagnostics Inc. 4.700% 4/1/21 4,000 4,410 Quest Diagnostics Inc. 4.250% 4/1/24 2,000 2,194 Quest Diagnostics Inc. 3.450% 6/1/26 6,900 7,201 Reynolds American Inc. 6.875% 5/1/20 8,304 9,835 67 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Reynolds American Inc. 4.000% 6/12/22 5,000 5,485 Reynolds American Inc. 4.850% 9/15/23 7,000 8,054 Reynolds American Inc. 4.450% 6/12/25 18,975 21,424 7 Roche Holdings Inc. 2.875% 9/29/21 21,521 22,859 7 Roche Holdings Inc. 3.350% 9/30/24 28,093 30,813 7 Roche Holdings Inc. 3.000% 11/10/25 5,801 6,231 St. Jude Medical Inc. 3.250% 4/15/23 9,138 9,504 St. Jude Medical Inc. 3.875% 9/15/25 19,000 20,689 Stryker Corp. 4.375% 1/15/20 4,000 4,364 Stryker Corp. 3.375% 5/15/24 5,000 5,306 Stryker Corp. 3.375% 11/1/25 10,000 10,620 Stryker Corp. 3.500% 3/15/26 10,000 10,731 Teva Pharmaceutical Finance Co. BV 2.950% 12/18/22 7,521 7,785 Teva Pharmaceutical Finance Netherlands III BV 2.800% 7/21/23 7,945 8,081 Teva Pharmaceutical Finance Netherlands III BV 3.150% 10/1/26 30,000 30,668 The Kroger Co. 2.200% 1/15/17 1,205 1,212 The Kroger Co. 3.300% 1/15/21 5,500 5,870 The Kroger Co. 2.950% 11/1/21 3,000 3,173 The Kroger Co. 3.400% 4/15/22 3,000 3,190 The Kroger Co. 3.500% 2/1/26 10,000 10,845 Thermo Fisher Scientific Inc. 4.500% 3/1/21 4,100 4,534 8 Thermo Fisher Scientific Inc. 2.000% 4/15/25 3,150 3,811 Thermo Fisher Scientific Inc. 3.650% 12/15/25 10,000 10,557 Tyson Foods Inc. 4.500% 6/15/22 12,470 13,842 Tyson Foods Inc. 3.950% 8/15/24 23,150 25,271 Unilever Capital Corp. 4.250% 2/10/21 11,500 12,904 7 Whole Foods Market Inc. 5.200% 12/3/25 21,000 22,733 Wyeth LLC 6.450% 2/1/24 18,272 23,443 Zoetis Inc. 3.250% 2/1/23 5,000 5,134 Energy (6.8%) Anadarko Petroleum Corp. 4.850% 3/15/21 8,190 8,667 Anadarko Petroleum Corp. 3.450% 7/15/24 10,000 9,772 Anadarko Petroleum Corp. 5.550% 3/15/26 10,000 10,947 Apache Corp. 3.250% 4/15/22 8,000 8,111 BP Capital Markets plc 4.750% 3/10/19 8,350 9,079 BP Capital Markets plc 2.521% 1/15/20 5,000 5,181 BP Capital Markets plc 4.500% 10/1/20 20,500 22,775 BP Capital Markets plc 4.742% 3/11/21 8,748 9,865 BP Capital Markets plc 3.561% 11/1/21 31,470 34,028 BP Capital Markets plc 3.062% 3/17/22 15,970 16,777 BP Capital Markets plc 3.245% 5/6/22 35,000 36,960 BP Capital Markets plc 2.500% 11/6/22 21,352 21,695 BP Capital Markets plc 2.750% 5/10/23 45,560 46,194 BP Capital Markets plc 3.994% 9/26/23 12,000 13,138 BP Capital Markets plc 3.814% 2/10/24 65,410 70,687 BP Capital Markets plc 3.535% 11/4/24 18,970 20,345 BP Capital Markets plc 3.506% 3/17/25 20,000 21,161 BP Capital Markets plc 3.119% 5/4/26 19,900 20,344 Chevron Corp. 2.193% 11/15/19 2,000 2,052 Chevron Corp. 1.961% 3/3/20 9,220 9,392 Chevron Corp. 2.411% 3/3/22 21,340 21,888 Chevron Corp. 2.355% 12/5/22 52,115 53,168 Chevron Corp. 3.191% 6/24/23 33,933 36,106 Chevron Corp. 3.326% 11/17/25 16,210 17,404 Columbia Pipeline Group Inc. 4.500% 6/1/25 11,936 12,925 ConocoPhillips 6.000% 1/15/20 5,000 5,679 ConocoPhillips Co. 4.200% 3/15/21 3,250 3,467 ConocoPhillips Co. 2.875% 11/15/21 12,000 12,195 ConocoPhillips Co. 2.400% 12/15/22 10,000 9,755 ConocoPhillips Co. 3.350% 11/15/24 23,184 23,292 ConocoPhillips Co. 3.350% 5/15/25 7,253 7,305 ConocoPhillips Co. 4.950% 3/15/26 53,850 59,830 Devon Energy Corp. 6.300% 1/15/19 5,000 5,413 68 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Devon Energy Corp. 5.850% 12/15/25 16,800 18,443 Dominion Gas Holdings LLC 3.600% 12/15/24 25,000 26,820 Enbridge Energy Partners LP 6.500% 4/15/18 1,750 1,861 Enbridge Energy Partners LP 5.200% 3/15/20 2,500 2,667 Enbridge Energy Partners LP 4.200% 9/15/21 6,150 6,349 4 Enbridge Energy Partners LP 8.050% 10/1/77 1,110 880 Energy Transfer Partners LP 9.700% 3/15/19 4,432 5,112 Energy Transfer Partners LP 9.000% 4/15/19 2,334 2,661 Energy Transfer Partners LP 4.650% 6/1/21 5,850 6,092 Energy Transfer Partners LP 5.200% 2/1/22 20,908 22,322 Energy Transfer Partners LP 3.600% 2/1/23 8,439 8,152 Energy Transfer Partners LP 4.900% 2/1/24 3,042 3,118 Energy Transfer Partners LP 4.050% 3/15/25 1,000 976 Enterprise Products Operating LLC 4.050% 2/15/22 5,000 5,419 EOG Resources Inc. 2.450% 4/1/20 5,950 6,062 EOG Resources Inc. 2.625% 3/15/23 18,885 18,908 EQT Corp. 8.125% 6/1/19 5,500 6,322 EQT Corp. 4.875% 11/15/21 4,000 4,358 Exxon Mobil Corp. 2.397% 3/6/22 8,825 9,126 Exxon Mobil Corp. 2.726% 3/1/23 25,850 27,017 Exxon Mobil Corp. 2.709% 3/6/25 11,250 11,764 Exxon Mobil Corp. 3.043% 3/1/26 45,000 47,681 Exxon Mobil Corp. 4.114% 3/1/46 1,395 1,574 Halliburton Co. 6.150% 9/15/19 4,631 5,238 Halliburton Co. 3.250% 11/15/21 10,800 11,256 Halliburton Co. 3.500% 8/1/23 5,000 5,171 Halliburton Co. 3.800% 11/15/25 40,500 41,861 Hess Corp. 8.125% 2/15/19 5,075 5,724 Kinder Morgan Energy Partners LP 2.650% 2/1/19 2,100 2,121 Kinder Morgan Energy Partners LP 9.000% 2/1/19 5,410 6,224 Kinder Morgan Energy Partners LP 6.850% 2/15/20 8,227 9,280 Kinder Morgan Energy Partners LP 5.800% 3/1/21 5,000 5,511 Kinder Morgan Energy Partners LP 4.150% 3/1/22 1,240 1,294 Kinder Morgan Energy Partners LP 3.950% 9/1/22 2,000 2,051 Kinder Morgan Energy Partners LP 3.450% 2/15/23 5,000 4,955 Kinder Morgan Energy Partners LP 4.250% 9/1/24 5,000 5,118 Kinder Morgan Inc. 3.050% 12/1/19 1,800 1,836 Magellan Midstream Partners LP 5.000% 3/1/26 7,000 7,930 Marathon Oil Corp. 3.850% 6/1/25 7,800 7,079 7 MPLX LP 4.500% 7/15/23 3,000 2,940 MPLX LP 4.000% 2/15/25 6,012 5,681 National Oilwell Varco Inc. 2.600% 12/1/22 14,000 13,272 Noble Energy Inc. 8.250% 3/1/19 6,000 6,839 Noble Energy Inc. 3.900% 11/15/24 5,592 5,749 Occidental Petroleum Corp. 4.100% 2/1/21 10,032 10,963 Occidental Petroleum Corp. 3.125% 2/15/22 19,080 20,185 Occidental Petroleum Corp. 2.600% 4/15/22 10,165 10,434 Occidental Petroleum Corp. 2.700% 2/15/23 22,604 23,102 Occidental Petroleum Corp. 3.500% 6/15/25 21,175 22,684 Occidental Petroleum Corp. 3.400% 4/15/26 24,115 25,368 ONEOK Partners LP 5.000% 9/15/23 8,805 9,382 Phillips 66 4.300% 4/1/22 9,000 9,893 Pioneer Natural Resources Co. 3.950% 7/15/22 3,000 3,159 Pioneer Natural Resources Co. 4.450% 1/15/26 3,000 3,239 Plains All American Pipeline LP / PAA Finance Corp. 3.650% 6/1/22 14,970 14,720 Plains All American Pipeline LP / PAA Finance Corp. 2.850% 1/31/23 1,902 1,747 Regency Energy Partners LP / Regency Energy Finance Corp. 5.875% 3/1/22 6,025 6,507 Regency Energy Partners LP / Regency Energy Finance Corp. 5.000% 10/1/22 8,440 8,841 7 Schlumberger Holdings Corp. 3.625% 12/21/22 21,150 22,579 7 Schlumberger Holdings Corp. 4.000% 12/21/25 16,801 18,302 Schlumberger Investment SA 3.650% 12/1/23 32,500 35,569 Shell International Finance BV 4.300% 9/22/19 16,000 17,442 69 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Shell International Finance BV 4.375% 3/25/20 14,035 15,451 Shell International Finance BV 2.375% 8/21/22 29,609 30,418 Shell International Finance BV 2.250% 1/6/23 10,500 10,579 Shell International Finance BV 3.400% 8/12/23 5,000 5,363 Shell International Finance BV 3.250% 5/11/25 88,003 93,137 Shell International Finance BV 2.875% 5/10/26 65,500 67,073 Shell International Finance BV 4.000% 5/10/46 4,000 4,096 Spectra Energy Partners LP 4.600% 6/15/21 2,900 3,153 Spectra Energy Partners LP 4.750% 3/15/24 14,215 15,913 Spectra Energy Partners LP 3.500% 3/15/25 5,000 5,106 Sunoco Logistics Partners Operations LP 4.400% 4/1/21 8,775 9,277 Total Capital Canada Ltd. 2.750% 7/15/23 23,420 24,300 Total Capital International SA 2.750% 6/19/21 7,000 7,333 9 Total Capital International SA 4.250% 11/26/21 9,816 7,922 Total Capital International SA 2.875% 2/17/22 31,378 32,895 Total Capital International SA 2.700% 1/25/23 23,160 23,891 Total Capital International SA 3.700% 1/15/24 10,000 11,037 Total Capital International SA 3.750% 4/10/24 35,000 38,388 Total Capital SA 4.450% 6/24/20 20,212 22,418 Total Capital SA 4.125% 1/28/21 12,525 13,838 4,8 TOTAL SA 2.625% 12/29/49 2,230 2,366 TransCanada PipeLines Ltd. 3.800% 10/1/20 4,292 4,605 TransCanada PipeLines Ltd. 2.500% 8/1/22 8,025 8,026 TransCanada PipeLines Ltd. 3.750% 10/16/23 18,315 19,659 TransCanada PipeLines Ltd. 4.875% 1/15/26 15,000 17,239 Valero Energy Corp. 9.375% 3/15/19 4,200 4,999 Williams Partners LP 3.600% 3/15/22 9,000 8,753 Williams Partners LP 3.350% 8/15/22 5,000 4,750 Williams Partners LP 4.500% 11/15/23 6,133 6,179 Williams Partners LP 4.000% 9/15/25 5,730 5,479 Williams Partners LP 5.100% 9/15/45 5,000 4,500 Williams Partners LP / ACMP Finance Corp. 4.875% 5/15/23 5,000 4,963 Williams Partners LP / ACMP Finance Corp. 4.875% 3/15/24 9,000 8,921 Other Industrial (0.5%) CBRE Services Inc. 4.875% 3/1/26 10,000 10,375 8 CK Hutchison Finance 16 Ltd. 1.250% 4/6/23 3,100 3,533 8 Fluor Corp. 1.750% 3/21/23 14,460 17,297 Fluor Corp. 3.500% 12/15/24 48,470 52,014 8 Hutchison Whampoa Europe Finance 12 Ltd. 3.625% 6/6/22 5,166 6,711 7 Hutchison Whampoa International 09 Ltd. 7.625% 4/9/19 20,710 23,933 7 Hutchison Whampoa International 11 Ltd. 4.625% 1/13/22 19,240 21,669 7 Hutchison Whampoa International 14 Ltd. 3.625% 10/31/24 5,000 5,353 Technology (6.6%) Adobe Systems Inc. 3.250% 2/1/25 4,000 4,243 Altera Corp. 4.100% 11/15/23 4,623 5,280 Analog Devices Inc. 3.900% 12/15/25 23,330 24,969 Apple Inc. 2.000% 5/6/20 9,585 9,832 Apple Inc. 2.850% 5/6/21 37,125 39,376 Apple Inc. 2.150% 2/9/22 19,000 19,405 Apple Inc. 2.700% 5/13/22 26,950 28,361 9 Apple Inc. 3.700% 8/28/22 15,000 12,029 Apple Inc. 2.850% 2/23/23 46,815 49,411 Apple Inc. 2.400% 5/3/23 106,325 109,303 Apple Inc. 3.450% 5/6/24 64,000 69,653 Apple Inc. 2.500% 2/9/25 49,021 49,986 Apple Inc. 3.200% 5/13/25 15,370 16,394 Apple Inc. 3.250% 2/23/26 92,525 99,165 Apple Inc. 2.450% 8/4/26 30,000 30,040 Applied Materials Inc. 2.625% 10/1/20 4,165 4,322 Applied Materials Inc. 4.300% 6/15/21 10,615 11,834 Applied Materials Inc. 3.900% 10/1/25 37,122 41,563 Autodesk Inc. 3.125% 6/15/20 3,420 3,516 Autodesk Inc. 4.375% 6/15/25 1,465 1,554 70 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Baidu Inc. 3.500% 11/28/22 13,000 13,616 CA Inc. 3.600% 8/1/20 4,015 4,191 Cisco Systems Inc. 2.450% 6/15/20 3,247 3,387 Cisco Systems Inc. 2.200% 2/28/21 20,000 20,640 Cisco Systems Inc. 3.000% 6/15/22 7,000 7,496 Cisco Systems Inc. 2.950% 2/28/26 29,870 32,054 Corning Inc. 4.250% 8/15/20 3,000 3,238 7 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 5.875% 6/15/21 4,690 4,901 7 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 5.450% 6/15/23 39,510 41,894 7 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 7.125% 6/15/24 4,690 5,042 7 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 6.020% 6/15/26 24,590 26,354 7 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 8.100% 7/15/36 3,060 3,464 7 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 8.350% 7/15/46 3,060 3,501 EMC Corp. 3.375% 6/1/23 6,020 5,743 Equifax Inc. 3.250% 6/1/26 4,925 5,121 Fidelity National Information Services Inc. 3.625% 10/15/20 4,000 4,253 Fidelity National Information Services Inc. 4.500% 10/15/22 8,000 8,882 Fidelity National Information Services Inc. 3.500% 4/15/23 7,705 8,059 Fidelity National Information Services Inc. 3.875% 6/5/24 2,350 2,517 Fidelity National Information Services Inc. 5.000% 10/15/25 23,399 27,049 Fiserv Inc. 2.700% 6/1/20 5,350 5,553 Fiserv Inc. 3.500% 10/1/22 8,000 8,547 Fiserv Inc. 3.850% 6/1/25 3,000 3,258 7 Hewlett Packard Enterprise Co. 3.600% 10/15/20 5,000 5,281 7 Hewlett Packard Enterprise Co. 4.400% 10/15/22 10,000 10,819 7 Hewlett Packard Enterprise Co. 4.900% 10/15/25 28,500 30,582 HP Inc. 3.750% 12/1/20 804 852 HP Inc. 4.300% 6/1/21 5,000 5,401 HP Inc. 4.375% 9/15/21 4,022 4,345 Intel Corp. 3.300% 10/1/21 34,685 37,858 Intel Corp. 3.100% 7/29/22 11,500 12,370 9 Intel Corp. 4.000% 12/1/22 38,670 31,194 Intel Corp. 2.700% 12/15/22 28,000 29,417 Intel Corp. 3.700% 7/29/25 53,961 60,321 Intel Corp. 2.600% 5/19/26 18,000 18,463 International Business Machines Corp. 1.875% 8/1/22 17,000 17,117 International Business Machines Corp. 3.375% 8/1/23 31,000 33,717 International Business Machines Corp. 3.625% 2/12/24 52,000 56,868 International Business Machines Corp. 3.450% 2/19/26 12,000 13,107 KLA-Tencor Corp. 3.375% 11/1/19 1,285 1,329 KLA-Tencor Corp. 4.125% 11/1/21 3,000 3,242 KLA-Tencor Corp. 4.650% 11/1/24 5,000 5,539 Lam Research Corp. 3.800% 3/15/25 4,000 4,240 Microsoft Corp. 2.375% 2/12/22 33,070 34,271 Microsoft Corp. 2.650% 11/3/22 14,215 14,906 Microsoft Corp. 2.125% 11/15/22 9,000 9,214 Microsoft Corp. 3.625% 12/15/23 19,000 21,057 Microsoft Corp. 2.700% 2/12/25 45,175 46,940 Microsoft Corp. 3.125% 11/3/25 47,715 51,122 Motorola Solutions Inc. 3.750% 5/15/22 7,000 7,174 Oracle Corp. 3.875% 7/15/20 8,000 8,744 Oracle Corp. 2.500% 5/15/22 42,635 43,761 Oracle Corp. 2.500% 10/15/22 41,852 43,008 Oracle Corp. 3.625% 7/15/23 11,760 12,799 Oracle Corp. 2.400% 9/15/23 20,000 20,169 Oracle Corp. 3.400% 7/8/24 43,500 46,771 Oracle Corp. 2.950% 5/15/25 32,085 33,358 Oracle Corp. 2.650% 7/15/26 10,000 10,030 Pitney Bowes Inc. 4.625% 3/15/24 5,000 5,310 QUALCOMM Inc. 2.250% 5/20/20 5,985 6,167 QUALCOMM Inc. 3.000% 5/20/22 26,510 27,963 QUALCOMM Inc. 3.450% 5/20/25 14,665 15,849 Seagate HDD Cayman 4.750% 6/1/23 5,000 4,663 Seagate HDD Cayman 4.750% 1/1/25 4,500 3,938 71 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Total System Services Inc. 4.800% 4/1/26 15,000 16,684 Tyco Electronics Group SA 4.875% 1/15/21 4,335 4,765 Tyco Electronics Group SA 3.500% 2/3/22 19,370 20,448 Tyco Electronics Group SA 3.450% 8/1/24 7,000 7,388 Tyco Electronics Group SA 3.700% 2/15/26 7,483 7,924 Verisk Analytics Inc. 4.125% 9/12/22 11,264 12,061 Verisk Analytics Inc. 4.000% 6/15/25 8,000 8,481 Xilinx Inc. 3.000% 3/15/21 6,000 6,257 Transportation (2.4%) 4 American Airlines 2015-1 Class B Pass Through Trust 3.700% 11/1/24 4,541 4,439 4 American Airlines 2016-1 Class AA Pass Through Trust 3.575% 1/15/28 12,200 13,069 4 American Airlines 2016-1 Class B Pass Through Trust 5.250% 7/15/25 14,952 15,644 Burlington Northern Santa Fe LLC 4.100% 6/1/21 2,488 2,742 Burlington Northern Santa Fe LLC 3.850% 9/1/23 8,505 9,494 Burlington Northern Santa Fe LLC 3.750% 4/1/24 3,000 3,343 Burlington Northern Santa Fe LLC 3.400% 9/1/24 41,327 45,219 Burlington Northern Santa Fe LLC 3.000% 4/1/25 29,888 31,996 Burlington Northern Santa Fe LLC 7.000% 12/15/25 16,231 22,370 Burlington Northern Santa Fe LLC 6.875% 12/1/27 14,310 19,676 Burlington Northern Santa Fe LLC 6.750% 3/15/29 10,000 13,655 Canadian National Railway Co. 2.950% 11/21/24 1,130 1,217 4 Continental Airlines 1997-4 Class A Pass Through Trust 6.900% 7/2/19 526 537 4 Continental Airlines 1998-1 Class A Pass Through Trust 6.648% 3/15/19 112 115 4 Continental Airlines 2000-1 Class A-1 Pass Through Trust 8.048% 11/1/20 822 919 4 Continental Airlines 2005-ERJ1 Pass Through Trust 9.798% 10/1/22 1,058 1,185 4 Continental Airlines 2009-2 Class A Pass Through Trust 7.250% 5/10/21 3,462 3,955 4 Continental Airlines 2010-1 Class A Pass Through Trust 4.750% 7/12/22 5,578 5,982 4 Continental Airlines 2012-1 Class A Pass Through Trust 4.150% 10/11/25 7,518 8,006 4 Continental Airlines 2012-2 Class A Pass Through Trust 4.000% 4/29/26 24,728 26,273 4 Continental Airlines 2012-2 Class B Pass Through Trust 5.500% 4/29/22 1,194 1,236 4 CSX Transportation Inc. 6.251% 1/15/23 2,866 3,418 4,12 Delta Air Lines 2002-1 Class G-1 Pass Through Trust 6.718% 7/2/24 8,535 9,730 4 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821% 2/10/24 34,431 40,198 4 Delta Air Lines 2009-1 Class A Pass Through Trust 7.750% 6/17/21 2,987 3,397 4 Delta Air Lines 2010-1 Class A Pass Through Trust 6.200% 1/2/20 5,285 5,662 4 Delta Air Lines 2012-1 Class A Pass Through Trust 4.750% 11/7/21 2,753 2,939 4 Delta Air Lines 2015-1 Class A Pass Through Trust 3.875% 1/30/29 8,625 9,207 7 ERAC USA Finance LLC 3.850% 11/15/24 8,000 8,657 7 ERAC USA Finance LLC 3.800% 11/1/25 9,000 9,687 4 Hawaiian Airlines 2013-1 Class A Pass Through Certificates 3.900% 1/15/26 12,142 12,112 JB Hunt Transport Services Inc. 3.300% 8/15/22 5,000 5,174 JetBlue Airways 2004-2 G-2 Pass Through Trust 1.076% 5/15/18 2,465 2,460 Kansas City Southern 2.350% 5/15/20 5,000 5,023 Kansas City Southern 3.000% 5/15/23 21,000 21,486 Kansas City Southern 3.125% 6/1/26 14,770 15,148 9 Qantas Airways Ltd. 7.500% 6/11/21 14,170 12,272 9 Qantas Airways Ltd. 7.750% 5/19/22 10,000 8,888 4 Southwest Airlines Co. 2007-1 Pass Through Trust 6.650% 8/1/22 6,253 6,910 4 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 2/1/24 14,040 16,041 4 Spirit Airlines Class A Pass Through Certificates Series 2015-1 4.100% 10/1/29 20,000 20,300 Union Pacific Corp. 4.163% 7/15/22 63,965 72,366 Union Pacific Corp. 2.950% 1/15/23 5,939 6,307 Union Pacific Corp. 2.750% 4/15/23 24,687 25,898 Union Pacific Corp. 3.646% 2/15/24 11,859 13,126 Union Pacific Corp. 3.750% 3/15/24 26,054 28,997 4 United Airlines 2013-1 Class A Pass Through Trust 4.300% 2/15/27 5,252 5,672 4 United Airlines 2014-1 Class A Pass Through Trust 4.000% 10/11/27 15,682 16,760 4 United Airlines 2015-1 Class A Pass Through Trust 3.700% 6/1/24 10,440 10,962 4 United Airlines 2016-1 Class AA Pass Through Trust 3.100% 7/7/28 14,205 14,773 United Continental Holdings Inc. 6.375% 6/1/18 2,775 2,921 72 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4 US Airways 2001-1C Pass Through Trust 7.346% 9/20/23 3,421 3,721 11,017,253 Utilities (4.8%) Electric (4.7%) Alabama Power Co. 2.800% 4/1/25 13,960 14,668 Ameren Illinois Co. 2.700% 9/1/22 22,449 23,549 Ameren Illinois Co. 3.250% 3/1/25 16,680 18,036 Arizona Public Service Co. 3.350% 6/15/24 2,700 2,928 Baltimore Gas & Electric Co. 2.800% 8/15/22 16,840 17,638 Baltimore Gas & Electric Co. 3.350% 7/1/23 10,627 11,354 Berkshire Hathaway Energy Co. 3.750% 11/15/23 17,100 18,772 Berkshire Hathaway Energy Co. 8.480% 9/15/28 10,760 16,806 7 Cleco Corporate Holdings LLC 3.743% 5/1/26 9,335 9,873 7 Cleco Corporate Holdings LLC 4.973% 5/1/46 885 978 CMS Energy Corp. 3.875% 3/1/24 1,065 1,171 CMS Energy Corp. 3.000% 5/15/26 6,900 7,146 Commonwealth Edison Co. 3.400% 9/1/21 8,400 9,090 Commonwealth Edison Co. 3.100% 11/1/24 5,790 6,210 Commonwealth Edison Co. 2.550% 6/15/26 20,515 21,121 Connecticut Light & Power Co. 2.500% 1/15/23 32,960 33,842 Consumers Energy Co. 2.850% 5/15/22 15,640 16,368 Consumers Energy Co. 3.375% 8/15/23 6,144 6,648 Consumers Energy Co. 3.125% 8/31/24 16,000 17,009 DTE Electric Co. 3.900% 6/1/21 14,650 16,106 DTE Electric Co. 2.650% 6/15/22 1,000 1,045 DTE Electric Co. 3.650% 3/15/24 6,325 7,014 DTE Electric Co. 3.375% 3/1/25 14,575 15,961 Duke Energy Carolinas LLC 6.000% 12/1/28 2,550 3,372 Duke Energy Corp. 3.750% 4/15/24 15,495 16,895 7 EDP Finance BV 4.900% 10/1/19 15,910 17,030 7 EDP Finance BV 4.125% 1/15/20 17,450 18,296 7 EDP Finance BV 5.250% 1/14/21 7,870 8,575 7 Emera US Finance LP 2.700% 6/15/21 5,470 5,610 7 Emera US Finance LP 3.550% 6/15/26 10,500 11,022 7 Emera US Finance LP 4.750% 6/15/46 7,190 7,872 Entergy Arkansas Inc. 3.750% 2/15/21 8,770 9,530 Entergy Arkansas Inc. 3.050% 6/1/23 7,410 7,762 Entergy Arkansas Inc. 3.700% 6/1/24 3,318 3,663 Entergy Arkansas Inc. 3.500% 4/1/26 6,620 7,296 Entergy Gulf States Louisiana LLC 5.590% 10/1/24 5,699 6,919 Entergy Louisiana LLC 4.800% 5/1/21 12,780 14,402 Entergy Louisiana LLC 3.300% 12/1/22 6,915 7,318 Entergy Louisiana LLC 4.050% 9/1/23 6,400 7,174 Entergy Louisiana LLC 5.400% 11/1/24 8,562 10,455 Entergy Louisiana LLC 3.050% 6/1/31 5,880 6,097 Entergy Louisiana LLC 4.950% 1/15/45 9,250 9,926 Entergy Mississippi Inc. 2.850% 6/1/28 12,510 12,949 Eversource Energy 2.800% 5/1/23 2,000 2,055 Exelon Corp. 2.850% 6/15/20 8,030 8,329 Exelon Corp. 3.950% 6/15/25 10,596 11,534 FirstEnergy Corp. 4.250% 3/15/23 23,331 24,802 7 FirstEnergy Transmission LLC 4.350% 1/15/25 15,090 16,198 4,7 FPL Energy Marcus Hook LP 7.590% 7/10/18 4,787 5,099 Georgia Power Co. 2.850% 5/15/22 16,559 17,441 Georgia Power Co. 3.250% 4/1/26 4,800 5,135 Georgia Power Co. 4.750% 9/1/40 2,475 2,887 Georgia Power Co. 4.300% 3/15/42 1,655 1,827 Georgia Power Co. 4.300% 3/15/43 420 469 ITC Holdings Corp. 3.250% 6/30/26 14,700 15,058 7 Kansas Gas & Electric Co. 6.700% 6/15/19 4,824 5,526 Kentucky Utilities Co. 3.300% 10/1/25 8,940 9,717 LG&E & KU Energy LLC 4.375% 10/1/21 9,785 10,811 Louisville Gas & Electric Co. 3.300% 10/1/25 4,530 4,920 73 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) MidAmerican Energy Co. 3.700% 9/15/23 5,500 6,089 MidAmerican Energy Co. 3.500% 10/15/24 42,390 46,688 MidAmerican Funding LLC 6.927% 3/1/29 4,900 6,964 National Rural Utilities Cooperative Finance Corp. 2.350% 6/15/20 5,725 5,904 National Rural Utilities Cooperative Finance Corp. 3.050% 2/15/22 18,210 19,194 National Rural Utilities Cooperative Finance Corp. 2.700% 2/15/23 12,900 13,466 National Rural Utilities Cooperative Finance Corp. 3.400% 11/15/23 16,937 18,327 Nevada Power Co. 7.125% 3/15/19 7,350 8,449 7 Niagara Mohawk Power Corp. 2.721% 11/28/22 2,000 2,069 NSTAR Electric Co. 2.375% 10/15/22 7,700 7,861 NSTAR Electric Co. 3.250% 11/15/25 10,000 10,777 Oncor Electric Delivery Co. LLC 7.000% 9/1/22 2,597 3,309 Oncor Electric Delivery Co. LLC 2.950% 4/1/25 6,200 6,527 Pacific Gas & Electric Co. 2.450% 8/15/22 6,500 6,668 Pacific Gas & Electric Co. 3.250% 6/15/23 21,500 22,967 Pacific Gas & Electric Co. 3.850% 11/15/23 3,710 4,105 Pacific Gas & Electric Co. 3.750% 2/15/24 31,130 34,452 Pacific Gas & Electric Co. 3.400% 8/15/24 15,030 16,277 Pacific Gas & Electric Co. 3.500% 6/15/25 10,890 11,901 Pacific Gas & Electric Co. 2.950% 3/1/26 19,865 20,786 PacifiCorp 3.850% 6/15/21 16,844 18,525 PacifiCorp 3.600% 4/1/24 14,000 15,422 PacifiCorp 3.350% 7/1/25 12,720 13,914 Peco Energy Co. 2.375% 9/15/22 9,965 10,264 Potomac Electric Power Co. 3.050% 4/1/22 2,270 2,348 Potomac Electric Power Co. 3.600% 3/15/24 12,690 13,851 PSEG Power LLC 4.300% 11/15/23 1,210 1,305 Public Service Co. of Colorado 2.250% 9/15/22 5,000 5,129 Public Service Electric & Gas Co. 3.500% 8/15/20 8,000 8,568 Public Service Electric & Gas Co. 2.375% 5/15/23 5,275 5,391 Public Service Electric & Gas Co. 3.050% 11/15/24 6,919 7,419 Puget Energy Inc. 6.500% 12/15/20 15,565 18,108 Puget Energy Inc. 6.000% 9/1/21 4,235 4,932 Puget Energy Inc. 5.625% 7/15/22 19,769 22,643 Puget Energy Inc. 3.650% 5/15/25 13,665 14,330 Puget Sound Energy Inc. 4.300% 5/20/45 5,240 6,177 SCANA Corp. 6.250% 4/1/20 8,500 9,418 SCANA Corp. 4.750% 5/15/21 10,787 11,506 SCANA Corp. 4.125% 2/1/22 2,000 2,082 Southern Co. 2.350% 7/1/21 22,000 22,447 Southern Co. 2.950% 7/1/23 20,000 20,786 Southern Co. 3.250% 7/1/26 9,870 10,370 8 Southern Power Co. 1.000% 6/20/22 6,900 7,923 Southwestern Public Service Co. 3.300% 6/15/24 41,070 44,117 Tampa Electric Co. 5.400% 5/15/21 13,000 14,857 Tampa Electric Co. 2.600% 9/15/22 6,220 6,432 7 Trans-Allegheny Interstate Line Co. 3.850% 6/1/25 11,000 11,795 Union Electric Co. 3.500% 4/15/24 3,345 3,645 Virginia Electric & Power Co. 3.450% 9/1/22 9,000 9,699 Virginia Electric & Power Co. 3.450% 2/15/24 7,000 7,617 Virginia Electric & Power Co. 3.100% 5/15/25 4,300 4,588 Virginia Electric & Power Co. 3.150% 1/15/26 10,000 10,740 Westar Energy Inc. 2.550% 7/1/26 6,040 6,128 Western Massachusetts Electric Co. 3.500% 9/15/21 10,000 10,709 Natural Gas (0.1%) Sempra Energy 2.875% 10/1/22 7,200 7,406 Sempra Energy 3.550% 6/15/24 2,000 2,119 Southern California Gas Co. 3.150% 9/15/24 22,290 24,020 1,316,814 Total Corporate Bonds (Cost $19,550,095) 20,549,890 Sovereign Bonds (U.S. Dollar-Denominated) (2.5%) 7 Abu Dhabi National Energy Co. PJSC 6.165% 10/25/17 1,000 1,051 74 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) 7 Abu Dhabi National Energy Co. PJSC 3.625% 1/12/23 1,000 1,023 Asian Development Bank 1.125% 3/15/17 4,000 4,010 7 Banco Latinoamericano de Comercio Exterior SA 3.250% 5/7/20 4,000 4,067 7 Bank Nederlandse Gemeenten NV 2.500% 1/23/23 1,000 1,061 7 Bank of China Ltd. 3.750% 11/8/16 920 926 7 Bermuda 5.603% 7/20/20 2,300 2,564 7 Bermuda 4.138% 1/3/23 2,000 2,098 7 Bermuda 4.854% 2/6/24 1,000 1,092 Cayman Islands 5.950% 11/24/19 500 564 7 CDP Financial Inc. 3.150% 7/24/24 8,000 8,709 7 CNOOC Finance 2012 Ltd. 3.875% 5/2/22 1,000 1,067 7 CNPC General Capital Ltd. 3.400% 4/16/23 1,000 1,043 Corp. Financiera de Desarrollo SA 3.250% 7/15/19 5,000 5,140 7 Corp. Financiera de Desarrollo SA 4.750% 2/8/22 1,400 1,510 Corp. Nacional del Cobre de Chile 3.875% 11/3/21 1,500 1,606 7 Corp. Nacional del Cobre de Chile 3.000% 7/17/22 2,850 2,872 Ecopetrol SA 5.875% 9/18/23 7,629 7,972 Ecopetrol SA 7.375% 9/18/43 600 597 Ecopetrol SA 5.875% 5/28/45 2,940 2,598 7 Electricite de France SA 3.625% 10/13/25 4,800 5,032 9 Emirates NBD PJSC 5.750% 5/8/19 4,060 3,214 4,7 ENA Norte Trust 4.950% 4/25/28 1,658 1,741 European Investment Bank 2.500% 4/15/21 7,000 7,392 Export-Import Bank of Korea 4.000% 1/11/17 10,000 10,129 Export-Import Bank of Korea 2.875% 9/17/18 3,000 3,092 Export-Import Bank of Korea 5.125% 6/29/20 17,000 19,069 Export-Import Bank of Korea 4.000% 1/29/21 1,000 1,096 Export-Import Bank of Korea 4.000% 1/14/24 2,000 2,238 FMS Wertmanagement AoeR 1.625% 11/20/18 5,000 5,079 Gazprom OAO Via Gaz Capital SA 9.250% 4/23/19 8,000 9,174 Industrial & Commercial Bank of China Ltd. 3.231% 11/13/19 2,400 2,493 Inter-American Development Bank 3.000% 2/21/24 6,425 7,103 International Finance Corp. 1.000% 4/24/17 6,700 6,706 13 KFW 1.250% 2/15/17 4,000 4,012 13 KFW 1.000% 6/11/18 11,750 11,781 13 KFW 2.750% 10/1/20 3,000 3,195 13 KFW 2.625% 1/25/22 9,000 9,626 7 Kommunalbanken AS 1.000% 9/26/17 1,500 1,498 Korea Development Bank 3.250% 9/20/16 1,000 1,003 Korea Development Bank 3.875% 5/4/17 5,000 5,104 Korea Development Bank 1.500% 1/22/18 2,000 2,002 Korea Development Bank 4.625% 11/16/21 2,000 2,278 7 Korea Land & Housing Corp. 1.875% 8/2/17 5,000 5,019 7 Korea Western Power Co. Ltd. 3.125% 5/10/17 1,300 1,316 7 Korea Western Power Co. Ltd. 2.875% 10/10/18 2,000 2,051 7 Kowloon-Canton Railway Corp. 5.125% 5/20/19 2,500 2,738 13 Landwirtschaftliche Rentenbank 1.375% 10/23/19 2,000 2,010 Nexen Energy ULC 6.200% 7/30/19 2,000 2,185 Nexen Energy ULC 6.400% 5/15/37 1,800 2,350 North American Development Bank 2.300% 10/10/18 1,500 1,528 North American Development Bank 2.400% 10/26/22 1,300 1,328 7 OCP SA 5.625% 4/25/24 1,200 1,307 7 Ooredoo International Finance Ltd. 3.250% 2/21/23 700 715 4 Oriental Republic of Uruguay 5.100% 6/18/50 6,100 6,153 7 Pertamina Persero PT 6.000% 5/3/42 1,000 1,079 Petrobras Global Finance BV 4.875% 3/17/20 4,818 4,655 Petrobras Global Finance BV 4.375% 5/20/23 4,700 4,007 Petrobras Global Finance BV 6.250% 3/17/24 510 474 Petrobras Global Finance BV 8.750% 5/23/26 5,625 5,885 Petrobras International Finance Co. SA 7.875% 3/15/19 4,581 4,839 Petrobras International Finance Co. SA 5.750% 1/20/20 7,900 7,870 Petrobras International Finance Co. SA 5.375% 1/27/21 2,036 1,927 Petroleos Mexicanos 5.750% 3/1/18 28,700 30,087 7 Petroleos Mexicanos 5.500% 2/4/19 4,500 4,769 75 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Petroleos Mexicanos 8.000% 5/3/19 27,520 30,949 Petroleos Mexicanos 5.500% 1/21/21 49,616 52,677 7 Petroleos Mexicanos 6.375% 2/4/21 4,960 5,446 Petroleos Mexicanos 6.375% 2/4/21 4,775 5,242 Petroleos Mexicanos 6.875% 8/4/26 3,204 3,601 Province of New Brunswick 2.750% 6/15/18 1,250 1,284 Province of Ontario 3.000% 7/16/18 3,000 3,109 Province of Ontario 4.000% 10/7/19 4,500 4,876 Quebec 2.625% 2/13/23 5,700 5,981 Quebec 2.875% 10/16/24 8,250 8,810 Republic of Colombia 7.375% 3/18/19 6,325 7,211 Republic of Colombia 6.125% 1/18/41 5,450 6,281 Republic of Hungary 4.000% 3/25/19 5,250 5,467 Republic of Hungary 6.250% 1/29/20 23,400 26,091 Republic of Hungary 6.375% 3/29/21 2,700 3,092 Republic of Indonesia 4.875% 5/5/21 1,540 1,689 8 Republic of Indonesia 2.875% 7/8/21 5,400 6,384 8 Republic of Indonesia 3.375% 7/30/25 4,000 4,774 8 Republic of Indonesia 3.750% 6/14/28 6,800 8,172 Republic of Kazakhstan 4.875% 10/14/44 9,840 9,763 Republic of Korea 7.125% 4/16/19 1,500 1,735 7 Republic of Latvia 2.750% 1/12/20 1,000 1,040 7 Republic of Lithuania 7.375% 2/11/20 765 903 Republic of Lithuania 7.375% 2/11/20 5,000 5,893 Republic of Lithuania 6.125% 3/9/21 905 1,061 Republic of Namibia 5.500% 11/3/21 4,400 4,701 Republic of Namibia 5.250% 10/29/25 2,760 2,873 4 Republic of Panama 6.700% 1/26/36 2,400 3,262 Republic of Poland 5.125% 4/21/21 16,505 18,795 Republic of Poland 5.000% 3/23/22 5,730 6,568 8 Republic of Romania 2.750% 10/29/25 4,500 5,254 7 Republic of Serbia 5.250% 11/21/17 8,000 8,260 Republic of Turkey 7.500% 7/14/17 50,710 53,055 Republic of Turkey 6.750% 4/3/18 34,645 36,637 Republic of Turkey 7.000% 3/11/19 5,270 5,711 Republic of Turkey 5.625% 3/30/21 20,690 22,087 Republic of Turkey 6.250% 9/26/22 4,700 5,194 Republic of Turkey 4.875% 4/16/43 3,900 3,603 7 Sinopec Group Overseas Development 2013 Ltd. 4.375% 10/17/23 1,800 1,989 State of Israel 5.125% 3/26/19 2,550 2,809 State of Israel 3.150% 6/30/23 2,000 2,141 State of Israel 2.875% 3/16/26 3,980 4,129 7 State of Qatar 5.250% 1/20/20 1,000 1,111 Statoil ASA 3.150% 1/23/22 3,000 3,176 Statoil ASA 2.450% 1/17/23 3,000 3,060 Statoil ASA 3.950% 5/15/43 3,191 3,351 7 Temasek Financial I Ltd. 2.375% 1/23/23 1,000 1,033 United Mexican States 5.625% 1/15/17 7,000 7,139 United Mexican States 3.625% 3/15/22 5,130 5,423 YPF SA 8.875% 12/19/18 2,500 2,700 Total Sovereign Bonds (Cost $675,119) 695,511 Taxable Municipal Bonds (0.2%) Allentown PA Neighborhood Improvement Zone Development Authority Revenue 5.420% 5/1/21 4,000 4,221 California GO 5.750% 3/1/17 2,000 2,060 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 2.995% 7/1/20 1,250 1,309 Illinois GO 5.365% 3/1/17 6,000 6,130 Illinois GO 5.000% 1/1/23 1,835 1,938 JobsOhio Beverage System Statewide Liquor Profits Revenue 2.885% 1/1/21 1,000 1,062 Johns Hopkins University Maryland GO 5.250% 7/1/19 199 222 76 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Louisiana Local Government Environmental Facilities & Community Development Authority Revenue 2010- EGSL 3.220% 2/1/21 10,765 10,950 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue 2010- ELL 3.450% 2/1/22 5,475 5,639 6 Mississippi GO (Nissan North America, Inc. Project) 1.167% 11/1/17 5,520 5,522 New York City NY Industrial Development Agency Special Facility Revenue (American Airlines Inc. John F. Kennedy International Airport Project) 7.500% 8/1/16 865 865 New York City NY Transitional Finance Authority Future Tax Revenue 5.125% 2/1/24 1,500 1,778 New York State Dormitory Authority Revenue (Employer Assessment) 3.892% 12/1/24 2,000 2,248 Port Authority of New York & New Jersey Revenue 5.859% 12/1/24 2,000 2,567 San Diego County CA Regional Airport Authority Revenue 3.730% 7/1/21 800 854 Texas GO 3.682% 8/1/24 2,000 2,207 University of California Revenue 2.054% 5/15/18 500 510 University of California Revenue 2.300% 5/15/21 1,000 1,037 Total Taxable Municipal Bonds (Cost $49,261) 51,119 Shares Convertible Preferred Stocks (0.0%) 10 Lehman Brothers Holdings Inc. Pfd. (Cost $8,571) 7.250% 8,740 — Temporary Cash Investment (0.5%) Money Market Fund (0.5%) 14 Vanguard Market Liquidity Fund (Cost $138,930) 0.561% 138,930,497 138,930 Total Investments (99.2%) (Cost $26,127,793) 27,244,611 Expiration Date Contracts Liabilities for Options Written (0.0%) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $135.00 8/26/16 800 (88) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $134.00 9/23/16 320 (95) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $130.50 8/26/16 320 (25) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $132.50 8/26/16 800 (350) Total Options on Futures Written (Premiums Received $1,104) (558) Other Assets and Liabilities—Net (0.8%) 215,155 Net Assets (100%) 27,459,208 1 Securities with a value of $6,660,000 have been segregated as initial margin for open cleared swap contracts. 2 Securities with a value of $15,128,000 have been segregated as initial margin for open futures contracts. 3 Securities with a value of $4,437,000 have been segregated as collateral for forward currency contracts and open over-the-counter swap contracts. 4 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 5 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 6 Adjustable-rate security. 77 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments July 31, 2016 7 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2016, the aggregate value of these securities was $3,029,482,000, representing 11.0% of net assets. 8 Face amount denominated in euro. 9 Face amount denominated in Australian dollars. 10 Non-income-producing securitysecurity in default. 11 Face amount denominated in British pounds. 12 Scheduled principal and interest payments are guaranteed by Municipal Bond Insurance Association. 13 Guaranteed by the Federal Republic of Germany. 14 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. GO—General Obligation Bond. 78 Vanguard ® Long-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (3.9%) U.S. Government Securities (3.7%) United States Treasury Inflation Indexed Bonds 0.625% 1/15/26 13,249 14,130 United States Treasury Inflation Indexed Bonds 0.125% 7/15/26 505 514 United States Treasury Note/Bond 0.875% 7/15/17 50 50 United States Treasury Note/Bond 0.875% 8/15/17 350 351 United States Treasury Note/Bond 1.000% 12/15/17 100 100 United States Treasury Note/Bond 1.000% 12/31/17 3,349 3,366 United States Treasury Note/Bond 1.000% 2/15/18 100 101 United States Treasury Note/Bond 0.875% 7/15/18 500 502 United States Treasury Note/Bond 1.000% 9/15/18 4,320 4,349 United States Treasury Note/Bond 1.250% 11/15/18 10,171 10,298 United States Treasury Note/Bond 1.250% 12/15/18 3,600 3,646 United States Treasury Note/Bond 0.875% 5/15/19 2,965 2,976 United States Treasury Note/Bond 1.375% 10/31/20 9,820 9,987 United States Treasury Note/Bond 1.375% 4/30/21 4,200 4,270 United States Treasury Note/Bond 2.000% 8/31/21 5,057 5,292 United States Treasury Note/Bond 1.875% 10/31/22 4,267 4,436 United States Treasury Note/Bond 2.250% 11/15/24 11,600 12,392 United States Treasury Note/Bond 2.000% 8/15/25 1,900 1,991 United States Treasury Note/Bond 2.250% 11/15/25 13,957 14,934 United States Treasury Note/Bond 1.625% 5/15/26 350 355 1 United States Treasury Note/Bond 6.125% 8/15/29 43,302 66,455 United States Treasury Note/Bond 6.250% 5/15/30 9,956 15,711 United States Treasury Note/Bond 5.375% 2/15/31 22,857 34,093 1,2 United States Treasury Note/Bond 4.500% 2/15/36 142,880 207,890 United States Treasury Note/Bond 3.125% 8/15/44 18,618 22,400 United States Treasury Note/Bond 3.000% 11/15/44 9,210 10,826 3 United States Treasury Note/Bond 2.500% 2/15/45 28,662 30,552 2 United States Treasury Note/Bond 3.000% 5/15/45 3,600 4,232 1 United States Treasury Note/Bond 3.000% 11/15/45 36,335 42,762 1 United States Treasury Note/Bond 2.500% 2/15/46 42,775 45,649 574,610 Agency Bonds and Notes (0.2%) 4 Tennessee Valley Authority 5.250% 9/15/39 18,800 26,386 4 Tennessee Valley Authority 4.250% 9/15/65 10,000 12,094 38,480 Total U.S. Government and Agency Obligations (Cost $536,519) 613,090 Corporate Bonds (75.5%) Finance (17.6%) Banking (10.5%) 5 ABN AMRO Bank NV 4.750% 7/28/25 1,800 1,877 5 ABN AMRO Bank NV 4.800% 4/18/26 800 847 5 Australia & New Zealand Banking Group Ltd. 4.400% 5/19/26 850 899 Bank of America Corp. 6.110% 1/29/37 15,000 18,486 Bank of America Corp. 5.875% 2/7/42 19,230 25,147 Bank of America Corp. 5.000% 1/21/44 5,000 5,941 Bank of America NA 6.000% 10/15/36 20,450 26,617 6 Bank of New York Mellon Corp. 4.625% 12/29/49 260 259 Bank One Corp. 7.625% 10/15/26 16,575 22,219 Bank One Corp. 8.000% 4/29/27 27,769 37,664 Citigroup Inc. 4.450% 9/29/27 20,415 21,375 Citigroup Inc. 4.125% 7/25/28 529 539 Citigroup Inc. 6.625% 6/15/32 20,000 24,756 Citigroup Inc. 4.650% 7/30/45 35,000 39,601 5 Commonwealth Bank of Australia 4.500% 12/9/25 2,000 2,125 5 Commonwealth Bank of Australia 2.850% 5/18/26 760 781 Cooperatieve Rabobank UA 3.750% 7/21/26 6,915 6,941 Cooperatieve Rabobank UA 5.250% 5/24/41 6,400 8,330 Cooperatieve Rabobank UA 5.750% 12/1/43 52,730 65,598 Cooperatieve Rabobank UA 5.250% 8/4/45 12,020 14,138 79 Vanguard ® Long-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Fifth Third Bank 3.850% 3/15/26 200 213 7 Goldman Sachs Group Inc. 2.125% 9/30/24 354 425 Goldman Sachs Group Inc. 3.750% 2/25/26 9,845 10,417 Goldman Sachs Group Inc. 6.125% 2/15/33 38,270 48,900 Goldman Sachs Group Inc. 6.450% 5/1/36 49,400 61,023 Goldman Sachs Group Inc. 6.750% 10/1/37 35,000 44,996 Goldman Sachs Group Inc. 6.250% 2/1/41 25,625 33,947 Goldman Sachs Group Inc. 4.800% 7/8/44 16,792 19,070 Goldman Sachs Group Inc. 4.750% 10/21/45 15,864 17,903 HSBC Bank USA NA 5.875% 11/1/34 34,700 42,607 HSBC Bank USA NA 5.625% 8/15/35 22,425 26,617 7 HSBC Holdings plc 3.000% 6/30/25 200 238 HSBC Holdings plc 4.250% 8/18/25 5,000 5,165 HSBC Holdings plc 4.300% 3/8/26 1,000 1,073 7 HSBC Holdings plc 3.125% 6/7/28 200 237 HSBC Holdings plc 7.625% 5/17/32 21,200 28,646 HSBC Holdings plc 6.500% 5/2/36 9,770 12,332 HSBC Holdings plc 6.500% 9/15/37 42,245 53,700 HSBC Holdings plc 6.800% 6/1/38 70,804 93,357 JPMorgan Chase & Co. 2.950% 10/1/26 9,900 9,983 JPMorgan Chase & Co. 6.400% 5/15/38 89,500 124,421 JPMorgan Chase & Co. 5.500% 10/15/40 25,675 32,780 JPMorgan Chase & Co. 5.600% 7/15/41 16,152 20,874 JPMorgan Chase & Co. 5.625% 8/16/43 25,000 30,810 6 JPMorgan Chase & Co. 5.300% 12/29/49 430 442 7 Leeds Building Society 1.375% 5/5/22 367 402 Lloyds Banking Group plc 4.650% 3/24/26 2,700 2,781 5 Macquarie Bank Ltd. 4.875% 6/10/25 590 623 5 Macquarie Bank Ltd. 3.900% 1/15/26 500 532 Morgan Stanley 3.125% 7/27/26 29,930 30,187 Morgan Stanley 7.250% 4/1/32 47,360 65,753 Morgan Stanley 6.375% 7/24/42 38,831 53,724 Morgan Stanley 4.300% 1/27/45 51,825 55,839 7 Nationwide Building Society 1.125% 6/3/22 200 228 Royal Bank of Canada 4.650% 1/27/26 285 315 5 Santander UK Group Holdings plc 4.750% 9/15/25 1,900 1,909 6 State Street Corp. 5.250% 12/29/49 400 421 Wachovia Corp. 5.500% 8/1/35 21,905 26,021 Wells Fargo & Co. 3.000% 4/22/26 18,605 19,087 Wells Fargo & Co. 4.100% 6/3/26 10,730 11,619 Wells Fargo & Co. 4.300% 7/22/27 20,000 21,935 Wells Fargo & Co. 5.375% 2/7/35 9,664 12,072 Wells Fargo & Co. 5.375% 11/2/43 56,522 67,340 Wells Fargo & Co. 5.606% 1/15/44 157,813 194,951 Wells Fargo & Co. 4.650% 11/4/44 6,142 6,693 Wells Fargo & Co. 3.900% 5/1/45 13,260 14,018 Wells Fargo & Co. 4.900% 11/17/45 14,675 16,638 Wells Fargo & Co. 4.400% 6/14/46 2,310 2,433 Wells Fargo Bank NA 6.600% 1/15/38 500 700 Westpac Banking Corp. 2.850% 5/13/26 2,000 2,052 Brokerage (0.3%) 5 FMR LLC 6.450% 11/15/39 18,200 24,343 Intercontinental Exchange Inc. 3.750% 12/1/25 21,110 23,118 Invesco Finance plc 5.375% 11/30/43 2,700 3,266 Legg Mason Inc. 5.625% 1/15/44 2,000 2,130 Finance Companies (2.1%) GE Capital International Funding Co. 4.418% 11/15/35 282,091 325,062 Insurance (4.5%) ACE Capital Trust II 9.700% 4/1/30 7,050 10,540 Aetna Inc. 3.200% 6/15/26 8,230 8,444 Aetna Inc. 4.250% 6/15/36 8,660 9,027 Aetna Inc. 4.125% 11/15/42 24,995 26,167 80 Vanguard ® Long-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Aetna Inc. 4.375% 6/15/46 8,740 9,105 6,7 Aquarius and Investments plc for Zurich Insurance Co. Ltd. 4.250% 10/2/43 835 1,043 AXA Financial Inc. 7.000% 4/1/28 24,910 32,348 Berkshire Hathaway Finance Corp. 5.750% 1/15/40 1,935 2,650 Berkshire Hathaway Inc. 3.125% 3/15/26 13,265 14,104 Berkshire Hathaway Inc. 4.500% 2/11/43 44,057 52,139 6 Chubb Corp. 6.375% 3/29/67 400 358 Chubb INA Holdings Inc. 4.350% 11/3/45 3,700 4,379 6,8 CNP Assurances 7.375% 9/30/41 200 300 5 Guardian Life Insurance Co. of America 4.875% 6/19/64 10,700 11,245 5 Jackson National Life Insurance Co. 8.150% 3/15/27 200 272 Loews Corp. 4.125% 5/15/43 1,800 1,885 Manulife Financial Corp. 5.375% 3/4/46 5,000 6,142 Marsh & McLennan Cos. Inc. 3.750% 3/14/26 3,000 3,198 5 Massachusetts Mutual Life Insurance Co. 8.875% 6/1/39 14,851 23,735 5 Massachusetts Mutual Life Insurance Co. 4.500% 4/15/65 310 305 MetLife Inc. 6.500% 12/15/32 1,400 1,825 MetLife Inc. 4.125% 8/13/42 22,385 22,726 MetLife Inc. 4.875% 11/13/43 769 861 MetLife Inc. 4.050% 3/1/45 3,000 3,031 6 MetLife Inc. 5.250% 12/29/49 195 195 5 Metropolitan Life Insurance Co. 7.800% 11/1/25 27,250 35,467 5 Nationwide Mutual Insurance Co. 8.250% 12/1/31 5,035 7,141 5 Nationwide Mutual Insurance Co. 9.375% 8/15/39 36,031 57,380 5 Nationwide Mutual Insurance Co. 4.950% 4/22/44 13,215 14,064 5 New York Life Insurance Co. 5.875% 5/15/33 41,400 51,750 5 Northwestern Mutual Life Insurance Co. 6.063% 3/30/40 14,890 19,451 6 Progressive Corp. 6.700% 6/15/67 1,116 1,041 Prudential Financial Inc. 5.100% 8/15/43 1,100 1,261 6 Prudential Financial Inc. 5.375% 5/15/45 270 281 5 Swiss Re Treasury US Corp. 4.250% 12/6/42 12,470 13,377 5 Teachers Insurance & Annuity Assn. of America 6.850% 12/16/39 18,844 26,161 5 Teachers Insurance & Annuity Assn. of America 4.900% 9/15/44 10,720 12,261 Travelers Cos. Inc. 6.750% 6/20/36 500 734 Travelers Cos. Inc. 6.250% 6/15/37 1,355 1,919 UnitedHealth Group Inc. 3.100% 3/15/26 17,405 18,500 UnitedHealth Group Inc. 4.625% 7/15/35 11,515 13,688 UnitedHealth Group Inc. 5.800% 3/15/36 49,846 67,388 UnitedHealth Group Inc. 6.500% 6/15/37 1,100 1,588 UnitedHealth Group Inc. 6.625% 11/15/37 800 1,165 UnitedHealth Group Inc. 6.875% 2/15/38 21,847 32,848 UnitedHealth Group Inc. 4.375% 3/15/42 25,000 28,958 UnitedHealth Group Inc. 4.750% 7/15/45 47,445 59,287 Real Estate Investment Trusts (0.2%) ERP Operating LP 4.500% 6/1/45 680 783 Federal Realty Investment Trust 4.500% 12/1/44 1,000 1,145 Omega Healthcare Investors Inc. 5.250% 1/15/26 4,989 5,264 Omega Healthcare Investors Inc. 4.500% 4/1/27 4,000 3,960 Simon Property Group LP 4.250% 10/1/44 10,750 12,074 2,765,468 Industrial (44.5%) Basic Industry (0.9%) BHP Billiton Finance USA Ltd. 4.125% 2/24/42 16,000 17,106 BHP Billiton Finance USA Ltd. 5.000% 9/30/43 31,820 38,166 Monsanto Co. 4.200% 7/15/34 400 410 Monsanto Co. 5.875% 4/15/38 1,000 1,187 Monsanto Co. 3.600% 7/15/42 600 542 Monsanto Co. 3.950% 4/15/45 1,000 982 Monsanto Co. 4.700% 7/15/64 20,940 19,859 PPG Industries Inc. 5.500% 11/15/40 1,225 1,537 Rio Tinto Finance USA Ltd. 3.750% 6/15/25 7,040 7,565 Rio Tinto Finance USA Ltd. 5.200% 11/2/40 1,240 1,467 81 Vanguard ® Long-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Rio Tinto Finance USA plc 4.750% 3/22/42 1,400 1,569 Rio Tinto Finance USA plc 4.125% 8/21/42 44,175 46,655 Capital Goods (3.7%) 3M Co. 5.700% 3/15/37 13,500 18,466 Boeing Co. 6.125% 2/15/33 13,565 18,705 Boeing Co. 7.875% 4/15/43 5,900 9,919 Caterpillar Inc. 6.050% 8/15/36 3,082 4,178 Caterpillar Inc. 3.803% 8/15/42 30,680 32,346 Caterpillar Inc. 4.300% 5/15/44 8,639 9,911 Deere & Co. 7.125% 3/3/31 13,500 19,508 Dover Corp. 6.600% 3/15/38 1,375 1,971 Emerson Electric Co. 6.000% 8/15/32 1,071 1,414 General Electric Capital Corp. 6.750% 3/15/32 47,714 67,748 General Electric Capital Corp. 6.150% 8/7/37 7,031 9,931 General Electric Capital Corp. 5.875% 1/14/38 34,584 47,607 General Electric Capital Corp. 6.875% 1/10/39 12,814 19,710 General Electric Co. 4.125% 10/9/42 13,425 15,128 General Electric Co. 4.500% 3/11/44 20,000 23,839 6 General Electric Co. 5.000% 12/29/49 1,184 1,276 7 Illinois Tool Works Inc. 3.000% 5/19/34 1,250 1,798 Lockheed Martin Corp. 3.600% 3/1/35 16,925 17,544 Lockheed Martin Corp. 4.850% 9/15/41 27,319 32,810 Lockheed Martin Corp. 4.070% 12/15/42 10,120 11,045 Lockheed Martin Corp. 3.800% 3/1/45 13,625 14,349 Raytheon Co. 4.700% 12/15/41 37,524 46,503 Rockwell Collins Inc. 4.800% 12/15/43 20,129 24,672 Tyco International Finance SA 5.125% 9/14/45 2,195 2,624 United Technologies Corp. 7.500% 9/15/29 1,500 2,212 United Technologies Corp. 6.125% 7/15/38 55,575 77,751 United Technologies Corp. 5.700% 4/15/40 22,500 30,542 United Technologies Corp. 4.500% 6/1/42 19,110 22,689 Communication (4.8%) 21st Century Fox America Inc. 7.900% 12/1/95 3,975 5,696 7 America Movil SAB de CV 2.125% 3/10/28 1,725 2,016 America Movil SAB de CV 6.375% 3/1/35 3,600 4,595 America Movil SAB de CV 6.125% 3/30/40 24,520 31,405 America Movil SAB de CV 4.375% 7/16/42 550 589 AT&T Inc. 5.650% 2/15/47 10,100 12,048 Comcast Corp. 4.250% 1/15/33 11,435 12,821 Comcast Corp. 7.050% 3/15/33 1,000 1,454 Comcast Corp. 4.200% 8/15/34 1,550 1,734 Comcast Corp. 5.650% 6/15/35 41,014 53,517 Comcast Corp. 3.200% 7/15/36 15,870 15,777 Comcast Corp. 6.450% 3/15/37 18,000 25,355 Comcast Corp. 6.950% 8/15/37 65,717 97,494 Comcast Corp. 6.400% 5/15/38 10,485 14,811 Comcast Corp. 6.550% 7/1/39 11,765 17,055 Comcast Corp. 6.400% 3/1/40 19,865 28,453 Comcast Corp. 4.650% 7/15/42 10,215 12,052 Comcast Corp. 4.500% 1/15/43 13,610 15,816 Comcast Corp. 4.750% 3/1/44 66,270 80,183 Comcast Corp. 4.600% 8/15/45 47,615 56,052 Comcast Corp. 3.400% 7/15/46 18,115 17,880 5 COX Communications Inc. 6.450% 12/1/36 9,000 9,592 5 COX Communications Inc. 8.375% 3/1/39 19,110 23,771 Deutsche Telekom International Finance BV 8.750% 6/15/30 2,000 3,136 5 Deutsche Telekom International Finance BV 4.875% 3/6/42 1,500 1,778 Grupo Televisa SAB 5.000% 5/13/45 1,500 1,527 Grupo Televisa SAB 6.125% 1/31/46 3,000 3,505 Historic TW Inc. 6.625% 5/15/29 13,675 18,124 NBCUniversal Media LLC 6.400% 4/30/40 2,850 4,093 NBCUniversal Media LLC 5.950% 4/1/41 18,000 24,585 NBCUniversal Media LLC 4.450% 1/15/43 33,260 38,119 82 Vanguard ® Long-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Orange SA 9.000% 3/1/31 2,000 3,164 Orange SA 5.500% 2/6/44 1,000 1,274 Qwest Corp. 6.875% 9/15/33 1,699 1,699 5 SES Global Americas Holdings GP 5.300% 3/25/44 1,000 970 Time Warner Cable Inc. 6.550% 5/1/37 16,975 20,372 Time Warner Inc. 7.625% 4/15/31 9,000 12,856 Verizon Communications Inc. 5.050% 3/15/34 2,000 2,254 Verizon Communications Inc. 5.850% 9/15/35 437 545 Verizon Communications Inc. 6.000% 4/1/41 1,200 1,524 Verizon Communications Inc. 4.522% 9/15/48 22,286 23,773 Verizon Communications Inc. 5.012% 8/21/54 500 549 Verizon Communications Inc. 4.672% 3/15/55 1,295 1,354 Viacom Inc. 4.850% 12/15/34 1,500 1,457 Walt Disney Co. 4.125% 6/1/44 18,715 21,586 Walt Disney Co. 3.000% 7/30/46 3,980 3,783 Walt Disney Co. 7.550% 7/15/93 15,750 20,655 Consumer Cyclical (6.7%) Alibaba Group Holding Ltd. 4.500% 11/28/34 500 545 Cummins Inc. 4.875% 10/1/43 1,000 1,216 CVS Health Corp. 5.125% 7/20/45 40,945 51,774 Ford Motor Co. 7.450% 7/16/31 750 1,035 General Motors Co. 6.600% 4/1/36 3,000 3,701 Home Depot Inc. 5.875% 12/16/36 39,775 55,387 Home Depot Inc. 5.950% 4/1/41 20,470 29,008 Home Depot Inc. 4.200% 4/1/43 6,035 6,946 Home Depot Inc. 4.875% 2/15/44 67,400 84,803 Home Depot Inc. 4.400% 3/15/45 12,900 15,488 Home Depot Inc. 4.250% 4/1/46 20,015 23,594 Lowe's Cos. Inc. 6.500% 3/15/29 20,160 27,590 Lowe's Cos. Inc. 5.500% 10/15/35 600 777 Lowe's Cos. Inc. 5.800% 10/15/36 2,060 2,714 Lowe's Cos. Inc. 6.650% 9/15/37 12,497 18,362 Lowe's Cos. Inc. 5.800% 4/15/40 12,565 17,020 Lowe's Cos. Inc. 4.650% 4/15/42 1,250 1,504 Lowe's Cos. Inc. 5.000% 9/15/43 22,740 28,451 Lowe's Cos. Inc. 4.250% 9/15/44 800 923 Lowe's Cos. Inc. 4.375% 9/15/45 1,000 1,169 Lowe's Cos. Inc. 3.700% 4/15/46 60,330 64,048 McDonald's Corp. 4.700% 12/9/35 2,000 2,322 McDonald's Corp. 6.300% 10/15/37 4,005 5,479 McDonald's Corp. 6.300% 3/1/38 21,940 29,872 NIKE Inc. 3.625% 5/1/43 30,604 33,393 NIKE Inc. 3.875% 11/1/45 25,000 28,292 Starbucks Corp. 4.300% 6/15/45 500 605 Target Corp. 7.000% 1/15/38 1,100 1,693 Target Corp. 4.000% 7/1/42 500 552 Target Corp. 3.625% 4/15/46 24,700 25,781 VF Corp. 6.450% 11/1/37 726 1,015 Visa Inc. 4.150% 12/14/35 27,510 31,605 Visa Inc. 4.300% 12/14/45 43,850 51,871 Wal-Mart Stores Inc. 7.550% 2/15/30 35,800 55,189 Wal-Mart Stores Inc. 5.250% 9/1/35 500 676 Wal-Mart Stores Inc. 6.500% 8/15/37 37,190 55,694 Wal-Mart Stores Inc. 6.200% 4/15/38 82,350 120,056 Wal-Mart Stores Inc. 5.625% 4/1/40 10,890 14,950 Wal-Mart Stores Inc. 4.875% 7/8/40 20,000 25,399 Wal-Mart Stores Inc. 5.000% 10/25/40 16,855 21,827 Wal-Mart Stores Inc. 5.625% 4/15/41 71,682 99,318 Wal-Mart Stores Inc. 4.000% 4/11/43 8,210 9,360 Wal-Mart Stores Inc. 4.300% 4/22/44 1,000 1,198 Walgreens Boots Alliance Inc. 4.650% 6/1/46 1,500 1,673 Consumer Noncyclical (14.9%) Abbott Laboratories 6.000% 4/1/39 11,105 14,664 83 Vanguard ® Long-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Actavis Funding SCS 4.550% 3/15/35 10,000 10,779 Altria Group Inc. 9.950% 11/10/38 7,500 13,758 Altria Group Inc. 4.250% 8/9/42 7,100 8,091 Altria Group Inc. 4.500% 5/2/43 4,880 5,738 Altria Group Inc. 5.375% 1/31/44 50,985 66,968 Anheuser-Busch Cos. LLC 6.750% 12/15/27 400 523 Anheuser-Busch Cos. LLC 6.800% 8/20/32 500 683 Anheuser-Busch Cos. LLC 5.750% 4/1/36 11,460 14,583 Anheuser-Busch InBev Finance Inc. 3.650% 2/1/26 27,130 29,006 Anheuser-Busch InBev Finance Inc. 4.700% 2/1/36 101,955 117,885 Anheuser-Busch InBev Finance Inc. 4.000% 1/17/43 17,093 18,332 Anheuser-Busch InBev Finance Inc. 4.900% 2/1/46 217,520 265,749 7 Anheuser-Busch InBev SA/NV 3.250% 1/24/33 400 591 7 Anheuser-Busch InBev SA/NV 2.750% 3/17/36 570 780 Anheuser-Busch InBev Worldwide Inc. 8.200% 1/15/39 39,000 63,490 Anheuser-Busch InBev Worldwide Inc. 8.000% 11/15/39 9,220 14,901 Anheuser-Busch InBev Worldwide Inc. 6.375% 1/15/40 14,844 20,360 Anheuser-Busch InBev Worldwide Inc. 3.750% 7/15/42 27,995 29,113 Ascension Health 3.945% 11/15/46 5,935 6,659 6 Ascension Health 4.847% 11/15/53 9,040 11,589 AstraZeneca plc 6.450% 9/15/37 49,200 68,421 AstraZeneca plc 4.375% 11/16/45 20,640 23,261 Baxalta Inc. 5.250% 6/23/45 1,000 1,161 Bristol-Myers Squibb Co. 4.500% 3/1/44 22,500 28,339 5 Cargill Inc. 4.100% 11/1/42 12,800 14,032 5 Cargill Inc. 4.760% 11/23/45 38,584 46,332 6 Catholic Health Initiatives Colorado GO 4.350% 11/1/42 19,000 19,488 Children's Hospital Medical Center Ohio GO 4.268% 5/15/44 500 575 City of Hope 5.623% 11/15/43 13,480 17,841 Cleveland Clinic Foundation Ohio Revenue 4.858% 1/1/14 5,149 5,881 Coca-Cola Femsa SAB de CV 5.250% 11/26/43 1,200 1,484 Constellation Brands Inc. 4.750% 12/1/25 90 98 7 DH Europe Finance SA 2.500% 7/8/25 200 257 Dignity Health California GO 4.500% 11/1/42 19,865 21,659 Dignity Health California GO 5.267% 11/1/64 800 979 Eli Lilly & Co. 3.700% 3/1/45 25,970 28,369 Estee Lauder Cos. Inc. 4.375% 6/15/45 750 889 Express Scripts Holding Co. 6.125% 11/15/41 2,000 2,543 Express Scripts Holding Co. 4.800% 7/15/46 1,000 1,074 Gilead Sciences Inc. 4.600% 9/1/35 12,525 14,142 Gilead Sciences Inc. 5.650% 12/1/41 24,915 31,918 Gilead Sciences Inc. 4.800% 4/1/44 26,555 31,105 Gilead Sciences Inc. 4.500% 2/1/45 24,580 27,772 Gilead Sciences Inc. 4.750% 3/1/46 16,655 19,503 GlaxoSmithKline Capital Inc. 5.375% 4/15/34 15,000 19,054 GlaxoSmithKline Capital Inc. 6.375% 5/15/38 39,725 58,436 5 Grupo Bimbo SAB de CV 4.875% 6/27/44 982 1,009 Johnson & Johnson 3.550% 3/1/36 57,310 64,735 Johnson & Johnson 5.950% 8/15/37 1,462 2,201 Johnson & Johnson 4.500% 12/5/43 5,725 7,466 Johnson & Johnson 3.700% 3/1/46 23,260 26,968 Kaiser Foundation Hospitals 4.875% 4/1/42 28,625 35,010 Kimberly-Clark Corp. 6.625% 8/1/37 7,300 11,081 Kraft Foods Group Inc. 6.875% 1/26/39 1,300 1,847 5 Kraft Heinz Foods Co. 4.375% 6/1/46 1,900 2,067 6 Mayo Clinic 3.774% 11/15/43 12,595 13,364 Mead Johnson Nutrition Co. 4.600% 6/1/44 2,000 2,199 Medtronic Inc. 4.375% 3/15/35 42,113 48,601 Medtronic Inc. 6.500% 3/15/39 21,200 30,389 Medtronic Inc. 5.550% 3/15/40 1,900 2,495 Medtronic Inc. 4.500% 3/15/42 9,000 10,677 Medtronic Inc. 4.625% 3/15/44 2,000 2,415 Medtronic Inc. 4.625% 3/15/45 81,390 99,468 Memorial Sloan-Kettering Cancer Center 4.200% 7/1/55 4,675 5,418 84 Vanguard ® Long-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Memorial Sloan-Kettering Cancer Center New York GO 5.000% 7/1/42 16,535 21,188 Memorial Sloan-Kettering Cancer Center New York GO 4.125% 7/1/52 10,540 11,871 Merck & Co. Inc. 3.600% 9/15/42 9,067 9,583 Merck & Co. Inc. 4.150% 5/18/43 6,880 7,923 Merck & Co. Inc. 3.700% 2/10/45 50,720 54,216 Molson Coors Brewing Co. 4.200% 7/15/46 4,055 4,318 New York & Presbyterian Hospital 4.024% 8/1/45 19,585 21,850 New York and Presbyterian Hospital 4.063% 8/1/56 10,150 11,224 New York and Presbyterian Hospital 4.763% 8/1/16 10,000 11,152 Newell Brands Inc. 5.375% 4/1/36 750 905 Newell Brands Inc. 5.500% 4/1/46 2,000 2,496 North Shore-Long Island Jewish Health Care Inc. Revenue 4.800% 11/1/42 8,265 9,746 North Shore-Long Island Jewish Health Care Inc. Revenue 6.150% 11/1/43 20,550 28,726 Novant Health Inc. 4.371% 11/1/43 552 646 Novartis Capital Corp. 3.700% 9/21/42 2,000 2,237 Novartis Capital Corp. 4.400% 5/6/44 29,840 36,645 NYU Hospitals Center 4.784% 7/1/44 2,000 2,354 PepsiCo Inc. 5.500% 1/15/40 28,145 37,621 PepsiCo Inc. 4.875% 11/1/40 10,375 12,900 PepsiCo Inc. 4.000% 3/5/42 17,872 19,910 PepsiCo Inc. 3.600% 8/13/42 1,000 1,050 PepsiCo Inc. 4.450% 4/14/46 12,000 14,334 Pfizer Inc. 7.200% 3/15/39 36,212 56,083 Pfizer Inc. 4.300% 6/15/43 7,780 8,956 Pharmacia Corp. 6.750% 12/15/27 2,200 3,063 7 Philip Morris International Inc. 2.000% 5/9/36 500 614 Philip Morris International Inc. 6.375% 5/16/38 32,015 45,106 Philip Morris International Inc. 4.500% 3/20/42 5,000 5,823 Philip Morris International Inc. 4.125% 3/4/43 10,000 11,057 Philip Morris International Inc. 4.875% 11/15/43 22,455 27,853 Philip Morris International Inc. 4.250% 11/10/44 50,495 57,257 Procter & Gamble Co. 5.500% 2/1/34 13,500 18,460 Procter & Gamble Co. 5.550% 3/5/37 10,800 15,415 Reynolds American Inc. 7.000% 8/4/41 5,119 6,668 5 Roche Holdings Inc. 4.000% 11/28/44 19,605 22,857 5 SABMiller Holdings Inc. 4.950% 1/15/42 4,825 5,774 5 SC Johnson & Son Inc. 4.000% 5/15/43 21,645 22,802 5 SC Johnson & Son Inc. 4.750% 10/15/46 7,695 9,407 Southern Baptist Hospital of Florida Inc. 4.857% 7/15/45 1,000 1,241 St. Jude Medical Inc. 4.750% 4/15/43 25,090 28,008 Teva Pharmaceutical Finance Netherlands III BV 3.150% 10/1/26 6,420 6,563 Teva Pharmaceutical Finance Netherlands III BV 4.100% 10/1/46 3,705 3,815 The Pepsi Bottling Group Inc. 7.000% 3/1/29 1,700 2,472 Tyson Foods Inc. 4.875% 8/15/34 2,000 2,272 Wyeth LLC 6.500% 2/1/34 1,310 1,808 Wyeth LLC 6.000% 2/15/36 847 1,146 Wyeth LLC 5.950% 4/1/37 67,685 90,795 Energy (4.4%) Anadarko Petroleum Corp. 6.600% 3/15/46 12,215 14,128 Apache Corp. 4.750% 4/15/43 11,000 11,016 BP Capital Markets plc 3.119% 5/4/26 13,200 13,495 Burlington Resources Finance Co. 7.400% 12/1/31 23,500 31,064 ConocoPhillips 7.000% 3/30/29 10,850 13,146 ConocoPhillips 5.900% 10/15/32 1,400 1,670 ConocoPhillips 6.500% 2/1/39 44,831 55,890 ConocoPhillips Canada Funding Co. I 5.950% 10/15/36 1,500 1,767 ConocoPhillips Co. 4.950% 3/15/26 2,100 2,333 ConocoPhillips Co. 4.300% 11/15/44 15,485 15,434 ConocoPhillips Co. 5.950% 3/15/46 30,450 36,836 Devon Energy Corp. 5.600% 7/15/41 1,500 1,443 Dominion Gas Holdings LLC 4.800% 11/1/43 1,575 1,746 85 Vanguard ® Long-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Energy Transfer Partners LP 6.050% 6/1/41 1,500 1,502 Energy Transfer Partners LP 5.150% 3/15/45 7,000 6,350 6,9 Enterprise Products Operating LLC 8.375% 8/1/66 1,835 1,693 EOG Resources Inc. 5.100% 1/15/36 1,985 2,310 Exxon Mobil Corp. 3.567% 3/6/45 12,625 13,174 Exxon Mobil Corp. 4.114% 3/1/46 26,155 29,516 Halliburton Co. 4.850% 11/15/35 30,815 33,062 Halliburton Co. 6.700% 9/15/38 500 650 Halliburton Co. 7.450% 9/15/39 500 698 Halliburton Co. 4.750% 8/1/43 2,450 2,625 Halliburton Co. 5.000% 11/15/45 33,515 36,283 Occidental Petroleum Corp. 4.625% 6/15/45 1,750 1,975 Occidental Petroleum Corp. 4.400% 4/15/46 17,220 18,887 Petro-Canada 6.800% 5/15/38 15,483 19,925 Phillips 66 Partners LP 3.605% 2/15/25 80 80 Shell International Finance BV 4.125% 5/11/35 30,515 32,973 Shell International Finance BV 6.375% 12/15/38 33,500 44,742 Shell International Finance BV 5.500% 3/25/40 21,455 26,747 Shell International Finance BV 4.550% 8/12/43 15,590 17,543 Shell International Finance BV 4.375% 5/11/45 52,055 56,173 Shell International Finance BV 4.000% 5/10/46 27,150 27,798 Tosco Corp. 7.800% 1/1/27 1,500 1,976 Tosco Corp. 8.125% 2/15/30 20,000 26,433 TransCanada PipeLines Ltd. 4.875% 1/15/26 11,570 13,297 TransCanada PipeLines Ltd. 4.625% 3/1/34 5,000 5,363 TransCanada PipeLines Ltd. 6.200% 10/15/37 5,630 6,812 TransCanada PipeLines Ltd. 7.625% 1/15/39 37,230 54,049 TransCanada PipeLines Ltd. 6.100% 6/1/40 900 1,144 Other Industrial (0.8%) 7 Hutchison Whampoa Europe Finance 12 Ltd. 3.625% 6/6/22 329 427 Massachusetts Institute of Technology 3.885% 7/1/16 18,335 19,058 6 Massachusetts Institute of Technology GO 3.959% 7/1/38 25,200 29,130 Massachusetts Institute of Technology GO 5.600% 7/1/11 1,100 1,601 6 Northwestern University Illinois GO 4.643% 12/1/44 25,315 32,677 6 Northwestern University Illinois GO 3.868% 12/1/48 21,605 25,307 5 President & Fellows of Harvard College Massachusetts GO 6.500% 1/15/39 3,865 6,233 Trustees of Dartmouth College 3.474% 6/1/46 5,360 5,944 Technology (6.1%) Analog Devices Inc. 5.300% 12/15/45 500 541 Apple Inc. 4.500% 2/23/36 12,705 14,293 Apple Inc. 3.850% 5/4/43 34,955 35,695 Apple Inc. 4.450% 5/6/44 1,250 1,374 Apple Inc. 3.450% 2/9/45 40,860 38,628 Apple Inc. 4.375% 5/13/45 39,930 43,526 Apple Inc. 4.650% 2/23/46 55,280 62,950 Apple Inc. 3.850% 8/4/46 31,720 32,150 Applied Materials Inc. 5.100% 10/1/35 100 117 Applied Materials Inc. 5.850% 6/15/41 1,150 1,464 Cisco Systems Inc. 5.900% 2/15/39 36,425 50,507 Cisco Systems Inc. 5.500% 1/15/40 30,865 41,378 5 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 8.100% 7/15/36 170 192 5 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 8.350% 7/15/46 170 195 Intel Corp. 4.800% 10/1/41 23,180 27,331 Intel Corp. 4.250% 12/15/42 2,000 2,202 Intel Corp. 4.900% 7/29/45 32,645 39,247 Intel Corp. 4.100% 5/19/46 29,605 31,843 International Business Machines Corp. 4.000% 6/20/42 13,900 15,116 International Business Machines Corp. 4.700% 2/19/46 10,000 11,720 Microsoft Corp. 3.500% 2/12/35 7,835 8,191 Microsoft Corp. 4.500% 10/1/40 1,900 2,213 Microsoft Corp. 5.300% 2/8/41 1,500 1,941 Microsoft Corp. 3.500% 11/15/42 1,750 1,737 86 Vanguard ® Long-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Microsoft Corp. 3.750% 5/1/43 10,000 10,442 Microsoft Corp. 4.875% 12/15/43 500 606 Microsoft Corp. 3.750% 2/12/45 74,350 77,084 Microsoft Corp. 4.450% 11/3/45 64,300 73,699 Microsoft Corp. 4.000% 2/12/55 10,075 10,307 Microsoft Corp. 4.750% 11/3/55 50,365 58,883 Oracle Corp. 4.300% 7/8/34 3,500 3,810 Oracle Corp. 3.900% 5/15/35 5,500 5,751 Oracle Corp. 3.850% 7/15/36 2,000 2,058 Oracle Corp. 6.500% 4/15/38 35,400 48,957 Oracle Corp. 6.125% 7/8/39 12,129 16,163 Oracle Corp. 5.375% 7/15/40 43,160 52,597 Oracle Corp. 4.125% 5/15/45 17,500 18,288 Oracle Corp. 4.000% 7/15/46 65,295 67,450 Oracle Corp. 4.375% 5/15/55 25,000 26,308 QUALCOMM Inc. 4.650% 5/20/35 21,085 23,165 QUALCOMM Inc. 4.800% 5/20/45 500 558 Tyco Electronics Group SA 7.125% 10/1/37 525 747 Verisk Analytics Inc. 5.500% 6/15/45 2,000 2,170 Transportation (2.2%) Burlington Northern Santa Fe LLC 5.750% 5/1/40 15,000 20,382 Burlington Northern Santa Fe LLC 5.050% 3/1/41 6,000 7,445 Burlington Northern Santa Fe LLC 4.950% 9/15/41 2,266 2,777 Burlington Northern Santa Fe LLC 4.400% 3/15/42 17,940 20,823 Burlington Northern Santa Fe LLC 4.375% 9/1/42 31,150 36,079 Burlington Northern Santa Fe LLC 4.450% 3/15/43 11,200 13,162 Burlington Northern Santa Fe LLC 4.900% 4/1/44 26,560 33,115 Burlington Northern Santa Fe LLC 4.550% 9/1/44 43,085 51,652 Burlington Northern Santa Fe LLC 4.150% 4/1/45 12,335 14,045 Burlington Northern Santa Fe LLC 3.900% 8/1/46 7,265 8,017 5 ERAC USA Finance LLC 7.000% 10/15/37 3,650 5,081 FedEx Corp. 3.900% 2/1/35 9,070 9,574 FedEx Corp. 4.550% 4/1/46 18,245 20,596 7 Heathrow Funding Ltd. 1.500% 2/11/32 900 1,017 Union Pacific Corp. 3.375% 2/1/35 6,950 7,218 Union Pacific Corp. 4.750% 9/15/41 2,000 2,454 Union Pacific Corp. 4.750% 12/15/43 19,010 23,480 Union Pacific Corp. 4.821% 2/1/44 11,250 13,998 Union Pacific Corp. 4.150% 1/15/45 1,375 1,570 Union Pacific Corp. 4.050% 3/1/46 10,045 11,399 Union Pacific Corp. 4.375% 11/15/65 22,680 25,409 United Parcel Service Inc. 6.200% 1/15/38 8,700 12,868 United Parcel Service Inc. 4.875% 11/15/40 2,700 3,530 United Parcel Service Inc. 3.625% 10/1/42 6,790 7,374 6,995,223 Utilities (13.4%) Electric (13.4%) Alabama Power Co. 6.000% 3/1/39 4,875 6,554 Alabama Power Co. 5.500% 3/15/41 26,943 34,837 Alabama Power Co. 5.200% 6/1/41 15,000 18,975 Alabama Power Co. 3.750% 3/1/45 22,325 23,789 Appalachian Power Co. 6.700% 8/15/37 37,500 50,292 Baltimore Gas & Electric Co. 6.350% 10/1/36 1,230 1,704 Berkshire Hathaway Energy Co. 6.125% 4/1/36 16,300 22,008 Berkshire Hathaway Energy Co. 5.950% 5/15/37 3,000 3,952 Berkshire Hathaway Energy Co. 5.150% 11/15/43 12,000 15,035 Berkshire Hathaway Energy Co. 4.500% 2/1/45 34,175 39,201 CenterPoint Energy Houston Electric LLC 3.550% 8/1/42 14,775 15,496 5 Cleco Corporate Holdings LLC 4.973% 5/1/46 135 149 Commonwealth Edison Co. 5.900% 3/15/36 2,450 3,259 Commonwealth Edison Co. 3.800% 10/1/42 20,805 22,314 Commonwealth Edison Co. 4.600% 8/15/43 12,560 15,211 Commonwealth Edison Co. 4.700% 1/15/44 15,955 19,540 87 Vanguard ® Long-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Commonwealth Edison Co. 3.700% 3/1/45 15,990 16,953 Commonwealth Edison Co. 3.650% 6/15/46 5,725 6,070 Connecticut Light & Power Co. 6.350% 6/1/36 14,500 19,904 Connecticut Light & Power Co. 4.300% 4/15/44 940 1,095 Connecticut Light & Power Co. 4.150% 6/1/45 8,445 9,637 Consolidated Edison Co. of New York Inc. 5.100% 6/15/33 730 848 Consolidated Edison Co. of New York Inc. 5.850% 3/15/36 10,000 13,230 Consolidated Edison Co. of New York Inc. 6.200% 6/15/36 12,127 16,407 Consolidated Edison Co. of New York Inc. 6.750% 4/1/38 12,990 18,883 Consolidated Edison Co. of New York Inc. 5.500% 12/1/39 7,050 9,047 Consolidated Edison Co. of New York Inc. 5.700% 6/15/40 7,995 10,591 Consolidated Edison Co. of New York Inc. 4.200% 3/15/42 9,565 10,605 Consolidated Edison Co. of New York Inc. 3.950% 3/1/43 10,935 11,893 Consolidated Edison Co. of New York Inc. 4.450% 3/15/44 48,300 56,381 Consolidated Edison Co. of New York Inc. 4.500% 12/1/45 6,335 7,446 Consolidated Edison Co. of New York Inc. 4.625% 12/1/54 8,365 9,924 Consumers Energy Co. 4.100% 11/15/45 1,500 1,729 Dominion Resources Inc./VA 4.700% 12/1/44 18,505 20,961 DTE Electric Co. 6.625% 6/1/36 860 1,243 Duke Energy Carolinas LLC 6.450% 10/15/32 8,200 11,333 Duke Energy Carolinas LLC 6.100% 6/1/37 51,000 68,934 Duke Energy Carolinas LLC 5.300% 2/15/40 4,900 6,372 Duke Energy Carolinas LLC 4.250% 12/15/41 16,200 18,648 Duke Energy Carolinas LLC 4.000% 9/30/42 41,242 45,582 Duke Energy Carolinas LLC 3.875% 3/15/46 5,645 6,199 Duke Energy Florida LLC 6.350% 9/15/37 800 1,148 Duke Energy Florida LLC 5.650% 4/1/40 11,860 15,963 Duke Energy Indiana LLC 6.120% 10/15/35 2,723 3,668 Duke Energy Indiana LLC 6.350% 8/15/38 818 1,176 Duke Energy Indiana LLC 6.450% 4/1/39 10,485 15,296 Duke Energy Indiana LLC 4.200% 3/15/42 14,700 16,565 Duke Energy Indiana LLC 4.900% 7/15/43 28,610 35,447 Duke Energy Ohio Inc. 3.700% 6/15/46 9,825 10,432 Duke Energy Progress LLC 4.100% 5/15/42 2,250 2,515 Duke Energy Progress LLC 4.100% 3/15/43 13,500 15,121 Duke Energy Progress LLC 4.150% 12/1/44 10,000 11,416 Duke Energy Progress LLC 4.200% 8/15/45 17,560 20,140 5 Emera US Finance LP 4.750% 6/15/46 1,000 1,095 5 Enel Finance International NV 6.000% 10/7/39 1,000 1,215 Entergy Louisiana LLC 3.050% 6/1/31 770 798 Entergy Louisiana LLC 4.950% 1/15/45 1,105 1,186 FirstEnergy Corp. 4.250% 3/15/23 25 27 Florida Power & Light Co. 5.960% 4/1/39 16,100 22,767 Florida Power & Light Co. 5.690% 3/1/40 700 964 Florida Power & Light Co. 5.250% 2/1/41 21,662 28,634 Florida Power & Light Co. 4.125% 2/1/42 9,000 10,427 Florida Power & Light Co. 3.800% 12/15/42 26,975 29,996 Florida Power & Light Co. 4.050% 10/1/44 10,825 12,568 Georgia Power Co. 5.950% 2/1/39 29,827 39,467 Georgia Power Co. 5.400% 6/1/40 10,100 12,710 Georgia Power Co. 4.750% 9/1/40 21,685 25,293 Georgia Power Co. 4.300% 3/15/42 9,982 11,020 Georgia Power Co. 4.300% 3/15/43 1,818 2,031 6 John Sevier Combined Cycle Generation LLC 4.626% 1/15/42 22,253 26,513 Kentucky Utilities Co. 5.125% 11/1/40 1,000 1,267 Kentucky Utilities Co. 4.650% 11/15/43 1,000 1,221 MidAmerican Energy Co. 5.800% 10/15/36 500 676 MidAmerican Energy Co. 4.800% 9/15/43 28,300 35,456 MidAmerican Energy Co. 4.250% 5/1/46 3,895 4,593 National Rural Utilities Cooperative Finance Corp. 8.000% 3/1/32 2,000 3,045 National Rural Utilities Cooperative Finance Corp. 4.023% 11/1/32 35,001 38,674 Nevada Power Co. 6.650% 4/1/36 5,830 8,197 Nevada Power Co. 5.375% 9/15/40 18,230 23,210 Nevada Power Co. 5.450% 5/15/41 25,120 32,598 88 Vanguard ® Long-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Northern States Power Co. 6.200% 7/1/37 27,900 39,681 Northern States Power Co. 5.350% 11/1/39 800 1,065 NSTAR Electric Co. 4.400% 3/1/44 800 939 Oklahoma Gas & Electric Co. 4.550% 3/15/44 500 594 Pacific Gas & Electric Co. 6.050% 3/1/34 44,041 58,830 Pacific Gas & Electric Co. 5.800% 3/1/37 2,900 3,837 Pacific Gas & Electric Co. 6.350% 2/15/38 8,192 11,425 Pacific Gas & Electric Co. 6.250% 3/1/39 35,905 49,972 Pacific Gas & Electric Co. 5.400% 1/15/40 19,495 25,240 Pacific Gas & Electric Co. 4.500% 12/15/41 700 809 Pacific Gas & Electric Co. 5.125% 11/15/43 1,700 2,141 Pacific Gas & Electric Co. 4.750% 2/15/44 25,260 30,508 PacifiCorp 5.250% 6/15/35 1,301 1,631 PacifiCorp 6.100% 8/1/36 15,000 20,655 PacifiCorp 6.250% 10/15/37 7,815 10,853 PacifiCorp 6.350% 7/15/38 20,000 28,565 PacifiCorp 6.000% 1/15/39 32,446 44,614 PacifiCorp 4.100% 2/1/42 22,570 25,625 Peco Energy Co. 4.800% 10/15/43 15,530 19,400 Potomac Electric Power Co. 6.500% 11/15/37 1,225 1,768 Potomac Electric Power Co. 7.900% 12/15/38 150 242 Potomac Electric Power Co. 4.150% 3/15/43 2,000 2,254 PPL Electric Utilities Corp. 6.250% 5/15/39 10,975 15,862 PPL Electric Utilities Corp. 5.200% 7/15/41 1,250 1,607 Public Service Co. of Colorado 3.600% 9/15/42 15,055 15,923 Public Service Electric & Gas Co. 3.650% 9/1/42 22,483 24,388 Public Service Electric & Gas Co. 4.000% 6/1/44 700 801 Puget Sound Energy Inc. 5.483% 6/1/35 200 254 Puget Sound Energy Inc. 6.724% 6/15/36 1,000 1,451 Puget Sound Energy Inc. 6.274% 3/15/37 500 698 Puget Sound Energy Inc. 5.757% 10/1/39 1,100 1,479 Puget Sound Energy Inc. 5.795% 3/15/40 18,130 24,319 Puget Sound Energy Inc. 5.764% 7/15/40 1,100 1,489 Puget Sound Energy Inc. 4.300% 5/20/45 400 471 South Carolina Electric & Gas Co. 6.625% 2/1/32 34,000 46,134 South Carolina Electric & Gas Co. 6.050% 1/15/38 10,600 14,133 South Carolina Electric & Gas Co. 5.450% 2/1/41 300 380 South Carolina Electric & Gas Co. 4.350% 2/1/42 32,687 36,405 South Carolina Electric & Gas Co. 4.600% 6/15/43 300 345 South Carolina Electric & Gas Co. 4.100% 6/15/46 5,010 5,466 South Carolina Electric & Gas Co. 4.500% 6/1/64 19,430 21,315 Southern California Edison Co. 6.000% 1/15/34 19,095 25,499 Southern California Edison Co. 5.950% 2/1/38 16,100 22,234 Southern California Edison Co. 6.050% 3/15/39 845 1,185 Southern California Edison Co. 4.500% 9/1/40 12,000 14,093 Southern California Edison Co. 3.900% 12/1/41 500 545 Southern California Edison Co. 4.050% 3/15/42 800 894 Southern California Edison Co. 3.900% 3/15/43 18,480 20,295 Southern California Edison Co. 4.650% 10/1/43 27,150 33,081 Southern Co. 4.400% 7/1/46 18,755 20,754 Southwestern Public Service Co. 4.500% 8/15/41 24,055 28,312 Tampa Electric Co. 6.150% 5/15/37 32,050 43,706 Tampa Electric Co. 4.100% 6/15/42 1,010 1,111 Union Electric Co. 3.900% 9/15/42 500 549 Virginia Electric & Power Co. 6.000% 5/15/37 57,330 77,749 Virginia Electric & Power Co. 6.350% 11/30/37 2,000 2,818 Westar Energy Inc. 4.125% 3/1/42 1,175 1,318 Westar Energy Inc. 4.625% 9/1/43 1,300 1,573 Wisconsin Electric Power Co. 5.625% 5/15/33 550 709 Natural Gas (0.0%) Atmos Energy Corp. 4.150% 1/15/43 1,500 1,659 Atmos Energy Corp. 4.125% 10/15/44 1,000 1,111 Southern California Gas Co. 5.125% 11/15/40 2,922 3,774 89 Vanguard ® Long-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Other Utility (0.0%) American Water Capital Corp. 6.593% 10/15/37 1,000 1,476 2,114,779 Total Corporate Bonds (Cost $10,008,812) 11,875,470 Sovereign Bonds (U.S. Dollar-Denominated) (1.6%) 5 CDP Financial Inc. 5.600% 11/25/39 15,000 20,537 5 CNPC HK Overseas Capital Ltd. 5.950% 4/28/41 700 920 Ecopetrol SA 5.875% 5/28/45 605 535 5 Electricite de France SA 4.950% 10/13/45 41,390 47,623 Federative Republic of Brazil 5.625% 1/7/41 300 295 Nexen Energy ULC 6.400% 5/15/37 1,800 2,350 5 OCP SA 5.625% 4/25/24 275 299 6 Oriental Republic of Uruguay 5.100% 6/18/50 1,125 1,135 Pertamina Persero PT 6.000% 5/3/42 650 697 5 Pertamina Persero PT 6.450% 5/30/44 300 339 Petrobras Global Finance BV 6.250% 3/17/24 190 177 Petrobras Global Finance BV 8.750% 5/23/26 360 377 Petrobras International Finance Co. SA 5.750% 1/20/20 350 349 Petroleos Mexicanos 5.500% 1/21/21 3,395 3,604 5 Petroleos Mexicanos 6.375% 2/4/21 365 401 Province of Ontario 2.500% 4/27/26 500 524 Quebec 7.500% 9/15/29 11,025 16,782 Republic of Colombia 6.125% 1/18/41 825 951 6 Republic of Colombia 5.000% 6/15/45 500 514 7 Republic of Indonesia 3.750% 6/14/28 400 481 5 Republic of Indonesia 6.750% 1/15/44 950 1,287 Republic of Kazakhstan 4.875% 10/14/44 650 645 6 Republic of Panama 6.700% 1/26/36 300 408 Republic of Peru 5.625% 11/18/50 250 318 Republic of Poland 5.125% 4/21/21 3,200 3,644 7 Republic of Romania 2.750% 10/29/25 500 584 Republic of Turkey 4.875% 4/16/43 2,050 1,894 5 Sinopec Group Overseas Development 2016 Ltd. 3.500% 5/3/26 20,050 20,866 State of Israel 2.875% 3/16/26 155 161 State of Israel 4.500% 1/30/43 4,300 4,843 5 State of Qatar 4.625% 6/2/46 21,035 22,534 Statoil ASA 5.100% 8/17/40 16,835 20,312 Statoil ASA 4.250% 11/23/41 10,630 11,559 Statoil ASA 3.950% 5/15/43 38,995 40,954 Statoil ASA 4.800% 11/8/43 18,740 22,317 5 Temasek Financial I Ltd. 3.375% 7/23/42 2,900 3,198 United Mexican States 4.750% 3/8/44 475 511 United Mexican States 5.750% 10/12/10 300 333 Total Sovereign Bonds (Cost $229,712) 255,258 Taxable Municipal Bonds (13.8%) Allentown PA Neighborhood Improvement Zone Development Authority Revenue 5.420% 5/1/21 1,000 1,055 Allentown PA Neighborhood Improvement Zone Development Authority Revenue 5.620% 5/1/22 1,930 2,072 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 6.270% 2/15/50 53,500 72,851 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.793% 4/1/30 12,420 16,498 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.918% 4/1/40 44,640 67,312 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263% 4/1/49 25,730 40,133 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 7.043% 4/1/50 13,775 22,967 California GO 7.500% 4/1/34 16,555 25,897 90 Vanguard ® Long-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) California GO 7.550% 4/1/39 55,350 91,325 California GO 7.300% 10/1/39 105,545 164,881 California GO 7.350% 11/1/39 3,645 5,722 California GO 7.625% 3/1/40 30,135 49,132 California GO 7.600% 11/1/40 69,320 116,818 California Public Works Board Lease Revenue (Various Capital Projects) 8.361% 10/1/34 1,200 1,896 Chicago IL O'Hare International Airport Revenue 6.395% 1/1/40 15,710 22,941 Chicago IL Transit Authority Transfer Tax Receipts Revenue 6.899% 12/1/40 4,680 6,194 Chicago Transit Authority 6.899% 12/1/40 980 1,297 10 Commonwealth Financing Authority Pennsylvania Revenue 5.197% 6/1/26 19,975 23,116 Commonwealth of Massachusetts 3.277% 6/1/46 8,425 8,966 Dallas TX Area Rapid Transit Revenue 5.999% 12/1/44 200 298 Dallas TX Area Rapid Transit Revenue 5.022% 12/1/48 755 1,032 District of Columbia Water & Sewer Authority Public Utility Revenue 4.814% 10/1/14 2,000 2,462 Duke University North Carolina Revenue 5.850% 4/1/37 30,450 43,280 George Washington University District of Columbia GO 4.300% 9/15/44 3,000 3,396 Georgia Municipal Electric Power Authority Revenue 6.637% 4/1/57 42,080 58,127 Grand Parkway Transportation Corp. Texas System Toll Revenue 5.184% 10/1/42 1,500 2,004 Houston TX GO 6.290% 3/1/32 23,110 29,892 3 Illinois GO 5.100% 6/1/33 25,955 25,394 Illinois Toll Highway Authority Revenue 6.184% 1/1/34 19,300 26,561 Kansas Development Finance Authority Revenue 4.727% 4/15/37 2,500 2,841 Kansas Development Finance Authority Revenue 4.927% 4/15/45 26,000 30,332 Los Angeles CA Department of Water & Power Revenue 5.716% 7/1/39 400 546 Los Angeles CA Department of Water & Power Revenue 6.008% 7/1/39 1,200 1,649 Los Angeles CA Department of Water & Power Revenue 6.574% 7/1/45 31,480 49,552 Los Angeles CA Department of Water & Power Revenue 6.603% 7/1/50 1,900 3,077 Los Angeles CA Unified School District GO 5.755% 7/1/29 19,500 25,457 Los Angeles CA Unified School District GO 5.750% 7/1/34 10,815 14,637 Los Angeles CA Unified School District GO 6.758% 7/1/34 61,235 90,410 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.735% 6/1/39 15,100 20,454 Mississippi GO 5.539% 10/1/29 1,500 1,944 11 New Jersey Economic Development Authority Revenue (State Pension Funding) 7.425% 2/15/29 25,962 32,776 New Jersey Turnpike Authority Revenue 7.414% 1/1/40 52,934 85,333 New Jersey Turnpike Authority Revenue 7.102% 1/1/41 62,755 98,047 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.724% 6/15/42 12,780 18,611 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.952% 6/15/42 18,210 26,910 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 6.011% 6/15/42 6,980 10,372 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 6.282% 6/15/42 7,225 8,447 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.882% 6/15/44 32,580 48,484 New York City NY Transitional Finance Authority Future Tax Revenue 5.508% 8/1/37 2,875 3,866 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 66,105 107,976 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 6.089% 11/15/40 5,950 8,389 New York State Dormitory Authority Revenue (Personal Income Tax) 5.289% 3/15/33 7,325 9,456 91 Vanguard ® Long-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) New York State Dormitory Authority Revenue (Personal Income Tax) 5.628% 3/15/39 19,595 26,558 New York State Dormitory Authority Revenue (Personal Income Tax) 5.600% 3/15/40 2,000 2,770 New York State GO 5.590% 3/1/35 1,000 1,292 North Texas Tollway Authority System Revenue 6.718% 1/1/49 26,971 42,669 Ohio State University General Receipts Revenue 4.910% 6/1/40 12,300 15,934 Ohio State University General Receipts Revenue 4.800% 6/1/11 20,231 23,666 Oregon GO 5.892% 6/1/27 14,590 19,245 12 Oregon School Boards Association GO 4.759% 6/30/28 10,000 11,929 Port Authority of New York & New Jersey Revenue 6.040% 12/1/29 20,335 27,845 Port Authority of New York & New Jersey Revenue 5.647% 11/1/40 15,250 20,831 Port Authority of New York & New Jersey Revenue 5.647% 11/1/40 21,245 29,020 Port Authority of New York & New Jersey Revenue 4.960% 8/1/46 2,000 2,577 Port Authority of New York & New Jersey Revenue 5.310% 8/1/46 9,260 10,513 Port Authority of New York & New Jersey Revenue 4.926% 10/1/51 25,005 32,559 Port Authority of New York & New Jersey Revenue 4.458% 10/1/62 31,390 38,115 San Antonio TX Electric & Gas Systems Revenue 5.985% 2/1/39 10,450 15,039 San Antonio TX Electric & Gas Systems Revenue 4.427% 2/1/42 13,370 16,370 San Francisco CA City & County Public Utilities Commission Water Revenue 6.950% 11/1/50 1,400 2,228 Texas Transportation Commission Revenue 5.178% 4/1/30 3,690 4,786 University of California 3.931% 5/15/45 17,840 19,622 University of California Regents General Revenue 4.601% 5/15/31 11,165 13,252 University of California Regents Medical Center Revenue 6.548% 5/15/48 25,770 38,421 University of California Regents Medical Center Revenue 6.583% 5/15/49 8,695 12,965 University of California Revenue 5.770% 5/15/43 5,155 7,144 University of California Revenue 4.765% 5/15/44 9,290 10,239 University of California Revenue 4.858% 5/15/12 31,025 36,044 University of California Revenue 4.767% 5/15/15 14,875 16,928 University of North Carolina at Chapel Hill 3.327% 12/1/36 9,715 10,809 University of Texas System Revenue Financing System Revenue 5.262% 7/1/39 11,500 15,945 University of Texas System Revenue Financing System Revenue 4.794% 8/15/46 8,915 11,628 Washington GO 5.481% 8/1/39 900 1,244 Washington University Revenue 4.072% 10/15/44 1,000 1,192 10 Wisconsin GO 5.700% 5/1/26 2,300 2,860 Total Taxable Municipal Bonds (Cost $1,665,875) 2,175,324 Shares Temporary Cash Investments (4.6%) Money Market Fund (2.5%) 13 Vanguard Market Liquidity Fund 0.561% 391,119,683 391,120 Face Amount ($000) Repurchase Agreements (2.1%) Bank of America Securities, LLC (Dated 7/29/16, Repurchase Value $37,901,000, collateralized by Government National Mortgage Assn. 4.000%, 3/20/46, with a value of $38,658,000) 0.350% 8/1/16 37,900 37,900 92 Vanguard ® Long-Term Investment-Grade Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Bank of Montreal (Dated 7/29/16, Repurchase Value $91,002,000, collateralized by Federal Home Loan Bank 2.000%, 6/30/31, Federal Home Loan Mortgage Corp. 3.000%-3.750%, 3/27/19-3/1/43, Federal National Mortgage Assn. 1.625%-4.000%, 1/21/20-11/1/45, Government National Mortgage Assn. 2.500%, 6/15/27, Federal Farm Credit Bank 1.560%-2.980%, 7/26/21-11/10/25, and U.S. Treasury Note/Bond 2.125%,8/15/21, with a value of $92,820,000) 0.320% 8/1/16 91,000 91,000 Barclays Capital Inc. (Dated 7/29/16, Repurchase Value $51,201,000, collateralized by U.S. Treasury Note/Bond 1.750%- 3.625%, 9/30/19-2/15/44, with a value of $52,224,000) 0.320% 8/1/16 51,200 51,200 Citigroup Global Markets Inc. (Dated 7/29/16, Repurchase Value $66,302,000, collateralized by U.S. Treasury Note/Bond 1.125%, 4/30/20, with a value of $67,626,000) 0.320% 8/1/16 66,300 66,300 RBC Capital Markets LLC (Dated 7/29/16, Repurchase Value $41,401,000, collateralized by Federal Home Loan Mortgage Corp. 4.000%, 5/1/44, Federal National Mortgage Assn. 2.500%-3.500%, 6/1/28-7/1/46, and Government National Mortgage Assn. 3.500%,10/20/45, with a value of $42,228,000) 0.320% 8/1/16 41,400 41,400 Wells Fargo & Co. (Dated 7/29/16, Repurchase Value $52,602,000, collateralized by Federal Home Loan Mortgage Corp. 3.000%, 10/1/35, and Federal National Mortgage Assn. 3.000%,1/1/43, with a value of $53,652,000) 0.360% 8/1/16 52,600 52,600 340,400 Total Temporary Cash Investments (Cost $731,520) 731,520 Total Investments (99.4%) (Cost $13,172,438) 15,650,662 Expiration Date Contracts Liability for Options Written (0.0%) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $134.00 9/23/16 18 (5) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $135.00 8/26/16 44 (5) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $130.50 8/26/16 18 (2) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $132.50 8/26/16 44 (19) Total Liability for Options Written (Premiums Received $61) (31) Other Assets and Liabilities—Net (0.6%) 14 87,219 Net Assets (100%) 15,737,850 1 Securities with a value of $45,490,000 have been segregated as initial margin for open cleared swap contracts. 2 Securities with a value of $358,000 have been segregated as collateral for open forward currency contracts and over-the-counter swap contracts. 3 Securities with a value of $11,408,000 have been segregated as initial margin for open futures contracts. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2016, the aggregate value of these securities was $599,100,000, representing 3.8% of net assets. 93 Vanguard ® Long-Term Investment-Grade Fund Schedule of Investments July 31, 2016 6 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 7 Face amount denominated in euro. 8 Face amount denominated in British pounds. 9 Adjustable-rate security. 10 Scheduled principal and interest payments are guaranteed by AGM (Assured Guaranty Municipal Corporation). 11 Scheduled principal and interest payments are guaranteed by National Public Finance Guarantee Corp. 12 Scheduled principal and interest payments are guaranteed by AMBAC (Ambac Assurance Corporation). 13 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 14 Cash of $3,450,000 have been segregated as initial margin for open futures contracts. GO—General Obligation Bond. 94 Vanguard ® High-Yield Corporate Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (2.9%) U.S. Government Securities (2.9%) United States Treasury Note/Bond 1.000% 8/31/16 27,750 27,763 United States Treasury Note/Bond 0.875% 11/30/16 169,570 169,835 1 United States Treasury Note/Bond 0.875% 2/28/17 172,000 172,430 United States Treasury Note/Bond 0.625% 5/31/17 186,000 186,087 Total U.S. Government and Agency Obligations (Cost $555,537) 556,115 Corporate Bonds (93.0%) Finance (10.2%) Banking (0.3%) Royal Bank of Scotland Group plc 6.125% 12/15/22 52,705 56,171 Finance Companies (7.4%) AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 3.750% 5/15/19 47,800 49,413 AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 4.500% 5/15/21 57,835 61,811 AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 5.000% 10/1/21 22,830 24,913 AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 4.625% 7/1/22 18,925 20,344 Aircastle Ltd. 6.250% 12/1/19 11,530 12,712 Aircastle Ltd. 5.125% 3/15/21 1,020 1,095 Aircastle Ltd. 5.500% 2/15/22 25,900 27,713 Aircastle Ltd. 5.000% 4/1/23 41,450 43,522 CIT Group Inc. 5.250% 3/15/18 102,005 105,830 2 CIT Group Inc. 6.625% 4/1/18 105,655 111,994 2 CIT Group Inc. 5.500% 2/15/19 63,830 67,500 CIT Group Inc. 3.875% 2/19/19 33,380 33,964 CIT Group Inc. 5.375% 5/15/20 83,950 88,777 CIT Group Inc. 5.000% 8/15/22 36,429 38,342 Homer City Generation LP 8.734% 10/1/26 115,318 38,055 International Lease Finance Corp. 3.875% 4/15/18 18,585 19,096 International Lease Finance Corp. 5.875% 4/1/19 47,435 51,526 International Lease Finance Corp. 6.250% 5/15/19 70,781 77,594 International Lease Finance Corp. 8.250% 12/15/20 51,121 61,729 International Lease Finance Corp. 4.625% 4/15/21 29,400 31,495 International Lease Finance Corp. 8.625% 1/15/22 29,100 36,593 International Lease Finance Corp. 5.875% 8/15/22 2,605 2,970 iStar Financial Inc. 4.875% 7/1/18 8,955 8,910 iStar Financial Inc. 5.000% 7/1/19 42,440 41,485 Navient Corp. 8.450% 6/15/18 34,385 37,437 Navient Corp. 5.500% 1/15/19 88,795 91,126 Navient Corp. 8.000% 3/25/20 63,325 67,758 Navient Corp. 5.875% 3/25/21 5,000 4,950 Navient Corp. 6.625% 7/26/21 10,230 10,332 Navient Corp. 7.250% 1/25/22 43,900 44,888 Navient Corp. 5.500% 1/25/23 38,420 35,731 2 OneMain Financial Holdings LLC 6.750% 12/15/19 9,560 9,656 SLM Corp. 4.875% 6/17/19 2,000 2,020 Springleaf Finance Corp. 5.250% 12/15/19 6,995 6,785 Springleaf Finance Corp. 8.250% 12/15/20 65,995 68,800 Springleaf Finance Corp. 7.750% 10/1/21 15,910 15,771 Insurance (1.7%) 2 Liberty Mutual Group Inc. 7.800% 3/15/37 58,440 65,307 LifePoint Health Inc. 5.875% 12/1/23 54,045 57,017 Radian Group Inc. 7.000% 3/15/21 44,865 49,351 Unum Group 7.375% 6/15/32 6,295 7,777 3 Voya Financial Inc. 5.650% 5/15/53 87,753 84,682 WellCare Health Plans Inc. 5.750% 11/15/20 59,950 62,048 95 Vanguard ® High-Yield Corporate Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Other Finance (0.3%) CNO Financial Group Inc. 4.500% 5/30/20 4,865 5,059 CNO Financial Group Inc. 5.250% 5/30/25 21,475 22,334 2,4 Lincoln Finance Ltd. 6.875% 4/15/21 8,805 10,632 2 Lincoln Finance Ltd. 7.375% 4/15/21 15,975 17,158 Real Estate Investment Trusts (0.5%) Felcor Lodging LP 5.625% 3/1/23 78,105 80,058 Felcor Lodging LP 6.000% 6/1/25 21,640 22,289 1,992,520 Industrial (79.8%) Basic Industry (6.7%) AK Steel Corp. 7.625% 10/1/21 9,925 9,627 AK Steel Corp. 7.500% 7/15/23 13,135 13,857 2 Anglo American Capital plc 3.625% 5/14/20 23,510 23,005 2 Anglo American Capital plc 4.125% 4/15/21 27,840 27,005 2 Anglo American Capital plc 4.125% 9/27/22 17,150 16,464 2 Anglo American Capital plc 4.875% 5/14/25 43,250 42,385 ArcelorMittal 5.125% 6/1/20 9,600 9,936 ArcelorMittal 6.250% 8/5/20 34,015 35,461 ArcelorMittal 6.500% 3/1/21 7,280 7,680 ArcelorMittal 7.250% 2/25/22 18,740 20,520 ArcelorMittal 6.125% 6/1/25 21,830 23,194 5,6 Arch Coal Inc. Bank Loan 7.500% 5/16/18 108,409 48,378 5,6,7 Arch Coal Inc. Bank Loan 5.000% 5/16/18 25,385 25,195 Axiall Corp. 4.875% 5/15/23 7,245 7,462 2 Cascades Inc. 5.500% 7/15/22 9,990 9,940 Chemours Co. 6.625% 5/15/23 85,270 73,972 Chemours Co. 7.000% 5/15/25 16,535 14,137 2,4 Constellium NV 4.625% 5/15/21 3,745 3,524 2 Constellium NV 8.000% 1/15/23 51,375 46,623 2 Constellium NV 5.750% 5/15/24 15,447 12,570 Eagle Spinco Inc. 4.625% 2/15/21 23,555 24,262 Freeport-McMoRan Inc. 3.875% 3/15/23 10,880 9,357 Freeport-McMoRan Inc. 4.550% 11/14/24 31,670 27,236 Freeport-McMoRan Inc. 5.400% 11/14/34 36,280 28,571 Freeport-McMoRan Inc. 5.450% 3/15/43 73,355 57,400 Hexion US Finance Corp. 6.625% 4/15/20 46,735 39,491 2,4 INEOS Group Holdings SA 5.750% 2/15/19 25,775 29,664 2 INEOS Group Holdings SA 5.875% 2/15/19 41,500 42,641 2 New Gold Inc. 7.000% 4/15/20 8,652 8,933 2 New Gold Inc. 6.250% 11/15/22 3,360 3,436 Novelis Inc. 8.375% 12/15/17 40,790 41,606 Novelis Inc. 8.750% 12/15/20 77,187 80,467 Steel Dynamics Inc. 5.125% 10/1/21 41,770 43,545 Steel Dynamics Inc. 5.500% 10/1/24 37,825 40,094 Teck Resources Ltd. 3.750% 2/1/23 9,705 7,934 2 Teck Resources Ltd. 8.500% 6/1/24 37,555 40,747 Teck Resources Ltd. 6.125% 10/1/35 7,765 6,057 Teck Resources Ltd. 6.000% 8/15/40 6,650 4,988 Teck Resources Ltd. 6.250% 7/15/41 21,350 16,440 Teck Resources Ltd. 5.200% 3/1/42 4,850 3,389 Teck Resources Ltd. 5.400% 2/1/43 23,295 16,307 United States Steel Corp. 7.375% 4/1/20 33,106 33,106 United States Steel Corp. 6.875% 4/1/21 26,941 25,594 2 United States Steel Corp. 8.375% 7/1/21 67,725 73,990 United States Steel Corp. 6.650% 6/1/37 13,760 10,870 2,4 VWR Funding Inc. 4.625% 4/15/22 116,316 134,054 Capital Goods (9.3%) 2 Ardagh Packaging Finance PLC / Ardagh Holdings USA Inc. 7.250% 5/15/24 70,023 73,874 2 Ashtead Capital Inc. 6.500% 7/15/22 28,180 29,730 Ball Corp. 4.375% 12/15/20 27,255 29,163 96 Vanguard ® High-Yield Corporate Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4 Ball Corp. 4.375% 12/15/23 17,385 21,603 Berry Plastics Corp. 5.500% 5/15/22 1,940 2,027 Berry Plastics Corp. 5.125% 7/15/23 1,940 2,003 Berry Plastics Escrow LLC/Berry Plastics Escrow Corp. 6.000% 10/15/22 22,195 23,555 2 BlueLine Rental Finance Corp. 7.000% 2/1/19 29,732 27,428 Case New Holland Inc. 7.875% 12/1/17 91,500 98,248 2 Cemex Finance LLC 6.000% 4/1/24 21,210 21,634 2 Cemex SAB de CV 6.125% 5/5/25 111,200 114,119 2 Cemex SAB de CV 7.750% 4/16/26 24,265 26,869 Clean Harbors Inc. 5.250% 8/1/20 62,913 64,486 Clean Harbors Inc. 5.125% 6/1/21 57,864 59,238 CNH Industrial Capital LLC 3.625% 4/15/18 34,260 34,603 CNH Industrial Capital LLC 3.875% 7/16/18 22,025 22,300 CNH Industrial Capital LLC 3.375% 7/15/19 8,988 9,011 CNH Industrial Capital LLC 4.375% 11/6/20 76,545 78,554 CNH Industrial Capital LLC 4.875% 4/1/21 38,105 40,010 Eagle Materials Inc. 4.500% 8/1/26 6,305 6,400 2 HD Supply Inc. 5.250% 12/15/21 33,895 35,971 2 HD Supply Inc. 5.750% 4/15/24 9,300 9,881 2 Huntington Ingalls Industries Inc. 5.000% 11/15/25 12,590 13,471 Masco Corp. 7.125% 3/15/20 52,416 60,868 Masco Corp. 7.750% 8/1/29 16,486 19,701 Masco Corp. 6.500% 8/15/32 5,880 6,409 Owens Corning 9.000% 6/15/19 4,142 4,761 Owens Corning 7.000% 12/1/36 5,380 6,735 2 Owens-Brockway Glass Container Inc. 5.875% 8/15/23 29,295 31,565 2 Owens-Brockway Glass Container Inc. 6.375% 8/15/25 11,675 12,813 PulteGroup Inc. 5.500% 3/1/26 34,885 36,629 2 Rexel SA 5.250% 6/15/20 5,130 5,335 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu 5.750% 10/15/20 31,580 32,606 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu 6.875% 2/15/21 38,716 40,168 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu 8.250% 2/15/21 76,690 79,949 2 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu 5.125% 7/15/23 49,930 51,553 2 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu 7.000% 7/15/24 14,670 15,514 2 Signode Industrial Group Lux SA/Signode Industrial Group US Inc. 6.375% 5/1/22 35,245 35,179 2 Standard Industries Inc. 5.500% 2/15/23 9,705 10,142 2 Standard Industries Inc. 5.375% 11/15/24 36,177 37,986 2 Standard Industries Inc. 6.000% 10/15/25 139,715 151,067 Terex Corp. 6.000% 5/15/21 44,300 44,965 TransDigm Inc. 6.000% 7/15/22 44,150 45,695 TransDigm Inc. 6.500% 7/15/24 48,165 50,212 United Rentals North America Inc. 7.375% 5/15/20 16,783 17,433 United Rentals North America Inc. 7.625% 4/15/22 50,245 53,511 United Rentals North America Inc. 6.125% 6/15/23 11,580 12,145 United Rentals North America Inc. 4.625% 7/15/23 22,111 22,553 United Rentals North America Inc. 5.500% 7/15/25 33,095 34,005 United Rentals North America Inc. 5.875% 9/15/26 28,765 29,844 2 USG Corp. 5.500% 3/1/25 8,590 9,159 Vulcan Materials Co. 7.150% 11/30/37 7,270 8,886 Communication (25.1%) 2 Altice Financing SA 6.625% 2/15/23 47,121 47,239 2 Altice US Finance I Corp. 5.500% 5/15/26 63,145 65,118 2 Bankrate Inc. 6.125% 8/15/18 12,945 13,107 Belo Corp. 7.750% 6/1/27 6,820 7,280 Belo Corp. 7.250% 9/15/27 20,515 21,489 CCO Holdings LLC / CCO Holdings Capital Corp. 5.250% 3/15/21 8,380 8,715 CCO Holdings LLC / CCO Holdings Capital Corp. 5.250% 9/30/22 12,635 13,109 97 Vanguard ® High-Yield Corporate Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) CCO Holdings LLC / CCO Holdings Capital Corp. 5.125% 2/15/23 13,406 13,842 2 CCO Holdings LLC / CCO Holdings Capital Corp. 5.125% 5/1/23 97,010 100,163 CCO Holdings LLC / CCO Holdings Capital Corp. 5.750% 9/1/23 33,450 35,122 CCO Holdings LLC / CCO Holdings Capital Corp. 5.750% 1/15/24 4,855 5,098 2 CCO Holdings LLC / CCO Holdings Capital Corp. 5.375% 5/1/25 79,205 82,373 2 CCO Holdings LLC / CCO Holdings Capital Corp. 5.750% 2/15/26 47,140 49,733 2 CCO Holdings LLC / CCO Holdings Capital Corp. 5.500% 5/1/26 56,250 58,500 2 CCO Holdings LLC / CCO Holdings Capital Corp. 5.875% 5/1/27 24,255 25,589 2 CCO Safari II LLC 6.484% 10/23/45 44,215 52,844 2 Cequel Communications Holdings I LLC / Cequel Capital Corp. 5.125% 12/15/21 59,340 58,895 2 Columbus International Inc. 7.375% 3/30/21 61,345 65,409 CSC Holdings LLC 7.875% 2/15/18 9,220 9,911 CSC Holdings LLC 7.625% 7/15/18 41,145 44,385 CSC Holdings LLC 8.625% 2/15/19 25,520 28,391 CSC Holdings LLC 6.750% 11/15/21 48,604 51,581 DISH DBS Corp. 6.750% 6/1/21 152,345 161,867 DISH DBS Corp. 5.875% 7/15/22 94,575 94,811 DISH DBS Corp. 5.000% 3/15/23 15,135 14,303 DISH DBS Corp. 5.875% 11/15/24 8,045 7,763 2 DISH DBS Corp. 7.750% 7/1/26 78,400 81,536 Embarq Corp. 7.995% 6/1/36 23,035 23,970 Frontier Communications Corp. 11.000% 9/15/25 66,715 71,302 Gannett Co. Inc. 5.125% 7/15/20 64,680 67,105 2 Gannett Co. Inc. 4.875% 9/15/21 12,990 13,477 Gannett Co. Inc. 6.375% 10/15/23 66,721 71,892 2 Gannett Co. Inc. 5.500% 9/15/24 6,880 7,276 2 Gray Television Inc. 5.875% 7/15/26 13,560 13,950 Hughes Satellite Systems Corp. 6.500% 6/15/19 43,328 46,903 2 Inmarsat Finance plc 4.875% 5/15/22 34,230 31,848 Lamar Media Corp. 5.000% 5/1/23 33,940 35,425 Lamar Media Corp. 5.375% 1/15/24 3,885 4,099 2 Lamar Media Corp. 5.750% 2/1/26 5,740 6,156 Level 3 Escrow II Inc. 5.375% 8/15/22 75,480 79,254 Level 3 Financing Inc. 5.625% 2/1/23 26,620 27,951 Level 3 Financing Inc. 5.125% 5/1/23 36,380 37,562 Level 3 Financing Inc. 5.375% 1/15/24 13,050 13,670 Level 3 Financing Inc. 5.375% 5/1/25 36,380 38,199 2 Level 3 Financing Inc. 5.250% 3/15/26 48,500 50,804 Liberty Interactive LLC 8.500% 7/15/29 42,553 46,808 Liberty Interactive LLC 8.250% 2/1/30 126,903 139,593 MetroPCS Wireless Inc. 6.625% 11/15/20 70,940 73,246 National CineMedia LLC 6.000% 4/15/22 32,455 33,753 2 NBCUniversal Enterprise Inc. 5.250% 3/29/49 62,790 65,929 Netflix Inc. 5.500% 2/15/22 30,950 32,962 Netflix Inc. 5.875% 2/15/25 96,935 103,478 2 Nielsen Finance LLC / Nielsen Finance Co. 5.000% 4/15/22 128,155 132,320 2 Numericable Group SA 6.000% 5/15/22 37,955 36,911 2 Numericable-SFR SA 7.375% 5/1/26 51,640 51,575 Quebecor Media Inc. 5.750% 1/15/23 79,855 83,249 Qwest Corp. 6.875% 9/15/33 25,162 25,162 SBA Communications Corp. 4.875% 7/15/22 50,220 51,601 SBA Telecommunications Inc. 5.750% 7/15/20 33,911 34,928 Sinclair Television Group Inc. 6.125% 10/1/22 6,795 7,135 2 Sinclair Television Group Inc. 5.625% 8/1/24 3,880 4,016 2 Sinclair Television Group Inc. 5.875% 3/15/26 90,410 94,930 2 Sirius XM Radio Inc. 4.250% 5/15/20 8,595 8,767 2 Sirius XM Radio Inc. 4.625% 5/15/23 11,110 11,096 2 Sirius XM Radio Inc. 6.000% 7/15/24 38,712 41,180 2 Sirius XM Radio Inc. 5.375% 4/15/25 12,513 12,795 2 Softbank Corp. 4.500% 4/15/20 159,095 165,268 Sprint Capital Corp. 8.750% 3/15/32 11,230 10,542 Sprint Corp. 7.250% 9/15/21 83,575 77,934 Sprint Corp. 7.875% 9/15/23 142,640 130,516 98 Vanguard ® High-Yield Corporate Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Sprint Corp. 7.125% 6/15/24 29,945 26,614 Sprint Corp. 7.625% 2/15/25 40,435 36,341 2 Sprint Nextel Corp. 9.000% 11/15/18 112,545 121,971 2 Sprint Nextel Corp. 7.000% 3/1/20 135,830 144,150 T-Mobile USA Inc. 5.250% 9/1/18 10,110 10,300 T-Mobile USA Inc. 6.633% 4/28/21 71,475 75,049 Telecom Italia Capital SA 6.375% 11/15/33 12,326 12,480 Telecom Italia Capital SA 6.000% 9/30/34 33,530 33,195 Telecom Italia Capital SA 7.721% 6/4/38 42,725 45,929 Time Warner Cable Inc. 5.875% 11/15/40 2,050 2,294 Time Warner Cable Inc. 5.500% 9/1/41 65,846 71,313 5,6 Tribune Company Bank Loan 3.750% 12/27/20 57,769 57,793 Tribune Media Co. 5.875% 7/15/22 75,750 77,265 2 Unitymedia Hessen GmbH & Co. KG / Unitymedia NRW GmbH 5.500% 1/15/23 31,060 32,613 2 Univision Communications Inc. 5.125% 5/15/23 17,900 18,392 2 Univision Communications Inc. 5.125% 2/15/25 126,080 129,547 2 UPCB Finance V Ltd. 7.250% 11/15/21 36,896 38,740 2 UPCB Finance VI Ltd. 6.875% 1/15/22 28,832 30,490 Videotron Ltd. 5.000% 7/15/22 97,684 100,370 2 Videotron Ltd. 5.375% 6/15/24 8,633 8,892 2 Virgin Media Secured Finance plc 5.375% 4/15/21 42,489 44,135 2 Virgin Media Secured Finance plc 5.500% 1/15/25 19,910 20,358 2 Virgin Media Secured Finance plc 5.500% 8/15/26 10,225 10,289 2 VTR Finance BV 6.875% 1/15/24 88,555 91,544 2 Wind Acquisition Finance SA 4.750% 7/15/20 68,850 68,506 2 Wind Acquisition Finance SA 7.375% 4/23/21 65,000 64,675 2 WMG Acquisition Corp. 6.750% 4/15/22 19,890 20,884 2 WMG Acquisition Corp. 5.000% 8/1/23 16,585 16,792 Zayo Group LLC / Zayo Capital Inc. 6.000% 4/1/23 104,300 108,733 Zayo Group LLC / Zayo Capital Inc. 6.375% 5/15/25 46,170 48,363 Consumer Cyclical (6.7%) 2 Activision Blizzard Inc. 6.125% 9/15/23 48,570 53,002 American Axle & Manufacturing Inc. 6.625% 10/15/22 42,625 45,183 2 Carlson Travel Holdings Inc. 7.500% 8/15/19 25,375 25,026 2 Carlson Wagonlit BV 6.875% 6/15/19 76,610 79,291 Cedar Fair LP / Canada's Wonderland Co. / MagnumManagement Corp. 5.375% 6/1/24 25,675 26,830 Dana Holding Corp. 5.375% 9/15/21 16,781 17,410 Dana Holding Corp. 5.500% 12/15/24 34,460 35,063 5,6 Delta Alpha Topco Bank Loan 7.750% 7/29/22 51,730 50,652 GLP Capital LP / GLP Financing II Inc. 4.375% 4/15/21 3,475 3,614 GLP Capital LP / GLP Financing II Inc. 5.375% 4/15/26 60,235 64,150 Group 1 Automotive Inc. 5.000% 6/1/22 44,170 44,060 2 Group 1 Automotive Inc. 5.250% 12/15/23 34,460 34,374 2 Hanesbrands Inc. 4.625% 5/15/24 24,270 24,846 2 Hanesbrands Inc. 4.875% 5/15/26 24,510 25,215 5,6 Ion Media Networks Bank Loan 4.750% 12/18/20 43,382 43,508 KB Home 4.750% 5/15/19 25,825 26,342 KB Home 8.000% 3/15/20 3,920 4,332 KB Home 7.000% 12/15/21 5,000 5,300 KB Home 7.500% 9/15/22 6,935 7,360 KB Home 7.625% 5/15/23 41,775 44,282 2 KFC Holding Co./Pizza Hut Holdings LLC/Taco Bell of America LLC 5.000% 6/1/24 27,130 28,283 2 KFC Holding Co./Pizza Hut Holdings LLC/Taco Bell of America LLC 5.250% 6/1/26 25,340 26,797 L Brands Inc. 7.000% 5/1/20 18,505 21,165 L Brands Inc. 6.625% 4/1/21 42,435 48,588 5,6 La Quinta Intermediate Holdings LLC Bank Loan 3.750% 4/14/21 55,357 54,758 Lennar Corp. 4.750% 4/1/21 24,260 25,534 Lennar Corp. 4.875% 12/15/23 19,825 20,395 Neiman Marcus Group Inc. 7.125% 6/1/28 64,195 60,664 99 Vanguard ® High-Yield Corporate Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Penske Automotive Group Inc. 5.750% 10/1/22 12,930 13,172 Penske Automotive Group Inc. 5.375% 12/1/24 27,070 26,799 Sally Holdings LLC / Sally Capital Inc. 5.750% 6/1/22 22,170 23,112 Sally Holdings LLC / Sally Capital Inc. 5.625% 12/1/25 21,380 22,930 Service Corp. International 5.375% 1/15/22 27,630 29,012 2 Shea Homes LP / Shea Homes Funding Corp. 5.875% 4/1/23 14,550 14,841 2 Shea Homes LP / Shea Homes Funding Corp. 6.125% 4/1/25 14,550 14,859 Sonic Automotive Inc. 7.000% 7/15/22 970 1,023 Sonic Automotive Inc. 5.000% 5/15/23 8,780 8,670 Toll Brothers Finance Corp. 4.875% 11/15/25 9,595 9,835 Wynn Las Vegas LLC / Wynn Las Vegas Capital Corp. 5.375% 3/15/22 117,525 121,051 2 ZF North America Capital Inc. 4.500% 4/29/22 15,355 15,969 2 ZF North America Capital Inc. 4.750% 4/29/25 61,220 64,128 Consumer Noncyclical (11.7%) Alere Inc. 6.500% 6/15/20 15,925 15,607 2 Alere Inc. 6.375% 7/1/23 37,345 37,392 Amsurg Corp. 5.625% 7/15/22 81,010 85,060 ARAMARK Corp. 5.750% 3/15/20 8,992 9,251 Aramark Services Inc. 5.125% 1/15/24 13,015 13,438 2 Aramark Services Inc. 5.125% 1/15/24 19,420 20,051 2 Aramark Services Inc. 4.750% 6/1/26 19,420 19,566 2 Capsugel SA 7.000% 5/15/19 36,070 36,386 CHS/Community Health Systems Inc. 7.125% 7/15/20 33,665 30,972 CHS/Community Health Systems Inc. 5.125% 8/1/21 15,235 15,197 CHS/Community Health Systems Inc. 6.875% 2/1/22 173,590 149,721 2 Endo Finance LLC / Endo Finco Inc. 6.000% 2/1/25 79,855 69,075 2 Endo Finance LLC / Endo Ltd. / Endo Finco Inc. 6.000% 7/15/23 106,343 93,316 2 Envision Healthcare Corp. 5.125% 7/1/22 86,215 87,724 Grifols Worldwide Operations Ltd. 5.250% 4/1/22 50,370 52,511 HCA Holdings Inc. 6.250% 2/15/21 27,980 30,358 HCA Inc. 6.500% 2/15/20 127,050 139,755 HCA Inc. 5.875% 3/15/22 60,405 66,445 HCA Inc. 4.750% 5/1/23 72,500 75,581 HCA Inc. 5.875% 5/1/23 10,000 10,725 HCA Inc. 5.375% 2/1/25 19,375 20,247 HCA Inc. 5.250% 4/15/25 45,000 48,037 HCA Inc. 7.690% 6/15/25 4,510 4,984 HCA Inc. 5.875% 2/15/26 64,000 68,480 HCA Inc. 5.250% 6/15/26 31,895 33,888 2 IMS Health Inc. 6.000% 11/1/20 93,781 95,891 Kinetic Concepts Inc / KCI USA Inc 10.500% 11/1/18 70,000 71,487 2 Kinetic Concepts Inc / KCI USA Inc. 7.875% 2/15/21 52,240 56,615 5,6 Lands' End, Inc. Bank Loan 4.250% 3/12/21 85,866 66,975 2 LifePoint Health Inc. 5.375% 5/1/24 4,690 4,796 LifePoint Hospitals Inc. 5.500% 12/1/21 42,661 44,634 2 MEDNAX Inc. 5.250% 12/1/23 19,125 19,938 2 MPH Acquisition Holdings LLC 7.125% 6/1/24 9,780 10,465 2 Post Holdings Inc. 5.000% 8/15/26 85,940 85,618 2 Quintiles Transnational Holdings Inc. 4.875% 5/15/23 24,350 25,080 Revlon Consumer Products Corp. 5.750% 2/15/21 19,165 19,452 5,6,7 Revlon Consumer Products Corporation Bank Loan 0.000% 7/21/23 26,645 26,612 2 Revlon Escrow Corp. 6.250% 8/1/24 51,030 51,540 2 Sterigenics-Nordion Holdings LLC 6.500% 5/15/23 50,310 52,197 Tempur Sealy International Inc. 5.625% 10/15/23 12,425 12,860 Tenet Healthcare Corp. 5.000% 3/1/19 43,950 42,412 Tenet Healthcare Corp. 5.500% 3/1/19 24,215 24,033 Tenet Healthcare Corp. 4.750% 6/1/20 16,875 17,191 Tenet Healthcare Corp. 4.500% 4/1/21 42,147 42,516 Tenet Healthcare Corp. 4.375% 10/1/21 106,480 106,480 Tenet Healthcare Corp. 8.125% 4/1/22 87,825 90,899 THC Escrow Corp. II 6.750% 6/15/23 18,850 18,190 2 Vizient Inc. 10.375% 3/1/24 66,512 74,992 Vanguard ® High-Yield Corporate Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Energy (9.9%) AmeriGas Finance LLC / AmeriGas Finance Corp. 7.000% 5/20/22 47,695 50,199 AmeriGas Finance LLC / AmeriGas Finance Corp. 5.625% 5/20/24 46,910 48,552 AmeriGas Finance LLC / AmeriGas Finance Corp. 5.875% 8/20/26 46,910 48,786 Anadarko Petroleum Corp. 5.550% 3/15/26 4,780 5,233 Anadarko Petroleum Corp. 6.200% 3/15/40 24,145 26,128 Anadarko Petroleum Corp. 6.600% 3/15/46 7,915 9,154 Antero Resources Corp. 5.125% 12/1/22 48,330 45,068 Concho Resources Inc. 7.000% 1/15/21 15,256 15,752 Concho Resources Inc. 6.500% 1/15/22 19,940 20,339 Concho Resources Inc. 5.500% 10/1/22 85,170 84,105 Concho Resources Inc. 5.500% 4/1/23 37,775 37,303 Continental Resources Inc. 5.000% 9/15/22 110,959 103,747 Continental Resources Inc. 4.500% 4/15/23 55,805 50,225 Continental Resources Inc. 3.800% 6/1/24 16,770 14,338 Continental Resources Inc. 4.900% 6/1/44 23,196 18,441 2 DCP Midstream LLC 9.750% 3/15/19 15,000 16,575 2 DCP Midstream LLC 5.350% 3/15/20 11,125 11,153 DCP Midstream Operating LP 2.700% 4/1/19 19,675 18,986 DCP Midstream Operating LP 4.950% 4/1/22 45,799 45,799 DCP Midstream Operating LP 3.875% 3/15/23 10,575 9,941 DCP Midstream Operating LP 5.600% 4/1/44 26,895 24,474 Energy Transfer Equity LP 7.500% 10/15/20 76,385 82,305 Energy Transfer Equity LP 5.500% 6/1/27 78,795 76,234 Ferrellgas LP / Ferrellgas Finance Corp. 6.500% 5/1/21 73,031 65,728 Kerr-McGee Corp. 6.950% 7/1/24 32,686 37,954 Kinder Morgan Inc. 7.750% 1/15/32 26,290 30,752 Laredo Petroleum Inc. 5.625% 1/15/22 49,750 45,273 Laredo Petroleum Inc. 7.375% 5/1/22 17,860 17,547 Laredo Petroleum Inc. 6.250% 3/15/23 63,705 57,972 Marathon Oil Corp. 3.850% 6/1/25 39,540 35,883 Marathon Oil Corp. 6.800% 3/15/32 8,295 8,461 Marathon Oil Corp. 6.600% 10/1/37 9,850 10,170 Marathon Oil Corp. 5.200% 6/1/45 13,170 11,590 Matador Resources Co. 6.875% 4/15/23 46,190 47,229 2 MEG Energy Corp. 6.500% 3/15/21 16,537 12,279 2 MEG Energy Corp. 6.375% 1/30/23 30,650 21,838 2 MEG Energy Corp. 7.000% 3/31/24 47,348 34,682 2 MPLX LP 4.875% 12/1/24 43,935 43,496 2 MPLX LP 4.875% 6/1/25 87,120 86,902 Newfield Exploration Co. 5.750% 1/30/22 10,890 10,836 Newfield Exploration Co. 5.625% 7/1/24 13,045 12,817 QEP Resources Inc. 6.800% 3/1/20 7,370 7,425 QEP Resources Inc. 6.875% 3/1/21 15,540 15,618 QEP Resources Inc. 5.375% 10/1/22 7,620 7,315 QEP Resources Inc. 5.250% 5/1/23 14,855 14,075 Rice Energy Inc. 7.250% 5/1/23 31,365 31,365 2 Sabine Pass Liquefaction LLC 5.875% 6/30/26 41,960 42,799 SM Energy Co. 6.500% 11/15/21 3,485 3,058 SM Energy Co. 6.125% 11/15/22 30,015 25,438 SM Energy Co. 6.500% 1/1/23 2,525 2,146 SM Energy Co. 5.000% 1/15/24 69,110 55,288 SM Energy Co. 5.625% 6/1/25 16,020 13,136 2 Southern Star Central Corp. 5.125% 7/15/22 14,790 14,679 Tesoro Corp. 5.125% 4/1/24 31,790 32,187 Tesoro Logistics LP / Tesoro Logistics Finance Corp. 5.500% 10/15/19 5,220 5,533 Tesoro Logistics LP / Tesoro Logistics Finance Corp. 6.250% 10/15/22 35,901 37,696 Tesoro Logistics LP / Tesoro Logistics Finance Corp. 6.375% 5/1/24 26,850 28,293 WPX Energy Inc. 6.000% 1/15/22 71,165 64,404 WPX Energy Inc. 5.250% 9/15/24 102,100 87,295 Technology (8.5%) Alcatel-Lucent USA Inc. 6.500% 1/15/28 56,315 59,694 Alcatel-Lucent USA Inc. 6.450% 3/15/29 85,000 90,313 Vanguard ® High-Yield Corporate Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) CDW LLC / CDW Finance Corp. 6.000% 8/15/22 118,945 126,974 CDW LLC / CDW Finance Corp. 5.000% 9/1/23 23,480 24,126 CDW LLC / CDW Finance Corp. 5.500% 12/1/24 15,155 15,799 Equinix Inc. 5.375% 4/1/23 20,864 21,959 2 First Data Corp. 5.375% 8/15/23 73,250 75,264 2 First Data Corp. 7.000% 12/1/23 181,545 186,538 2 First Data Corp. 5.000% 1/15/24 48,800 49,166 2 First Data Corp. 5.750% 1/15/24 121,970 123,037 5,6 First Data Corp. Bank Loan 4.488% 3/23/18 43,608 43,786 5,6 First Data Corp. Bank Loan 4.238% 7/8/22 41,745 41,916 Flextronics International Ltd. 4.625% 2/15/20 16,915 17,930 Flextronics International Ltd. 5.000% 2/15/23 29,175 31,509 2 Freescale Semiconductor Inc. 6.000% 1/15/22 22,130 23,319 2 Infor Software Parent LLC 7.125% 5/1/21 5,095 4,789 Infor US Inc. 6.500% 5/15/22 97,200 96,471 2,8 Iron Mountain Europe plc 6.125% 9/15/22 24,430 33,672 Iron Mountain Inc. 5.750% 8/15/24 22,675 23,327 2 MSCI Inc. 5.250% 11/15/24 12,975 13,786 2 MSCI Inc. 5.750% 8/15/25 51,525 56,008 NCR Corp. 4.625% 2/15/21 72,024 73,284 NCR Corp. 5.875% 12/15/21 4,855 5,049 NCR Corp. 6.375% 12/15/23 15,145 15,751 Nokia Oyj 6.625% 5/15/39 58,770 64,500 2 NXP BV / NXP Funding LLC 3.750% 6/1/18 34,595 35,460 2 NXP BV / NXP Funding LLC 4.125% 6/15/20 17,445 18,132 2 NXP BV / NXP Funding LLC 4.625% 6/15/22 34,720 35,762 2 NXP BV / NXP Funding LLC 5.750% 3/15/23 19,648 20,937 2 NXP BV / NXP Funding LLC 4.625% 6/1/23 34,585 35,738 2 Open Text Corp. 5.625% 1/15/23 30,770 31,693 2 Sensata Technologies BV 5.625% 11/1/24 19,290 20,447 2 Sensata Technologies BV 5.000% 10/1/25 52,315 54,146 2 Sensata Technologies UK Financing Co. plc 6.250% 2/15/26 49,705 53,992 SS&C Technologies Holdings Inc. 5.875% 7/15/23 29,280 30,378 Transportation (1.9%) 2 Avis Budget Car Rental LLC / Avis Budget Finance Inc. 5.125% 6/1/22 77,088 75,932 Avis Budget Car Rental LLC / Avis Budget Finance Inc. 5.500% 4/1/23 59,036 58,741 2 Avis Budget Car Rental LLC / Avis Budget Finance Inc. 6.375% 4/1/24 19,125 19,507 3 Continental Airlines 2007-1 Class B Pass Through Trust 6.903% 4/19/22 12,549 13,208 Hertz Corp. 4.250% 4/1/18 12,745 13,159 Hertz Corp. 6.750% 4/15/19 82,360 83,801 Hertz Corp. 5.875% 10/15/20 42,430 43,809 Hertz Corp. 7.375% 1/15/21 60,490 63,061 15,609,338 Utilities (3.0%) Electric (3.0%) AES Corp. 8.000% 6/1/20 19,980 23,426 AES Corp. 4.875% 5/15/23 25,000 25,375 AES Corp. 5.500% 3/15/24 119,951 124,149 2 Calpine Corp. 6.000% 1/15/22 16,165 16,892 Calpine Corp. 5.375% 1/15/23 34,775 34,601 2 Calpine Corp. 5.875% 1/15/24 9,230 9,715 Calpine Corp. 5.750% 1/15/25 119,130 118,832 GenOn Energy Inc. 7.875% 6/15/17 19,175 16,299 GenOn Energy Inc. 9.500% 10/15/18 54,525 44,165 GenOn Energy Inc. 9.875% 10/15/20 24,755 17,824 NRG Energy Inc. 7.875% 5/15/21 5,810 6,028 NRG Energy Inc. 6.250% 7/15/22 51,835 52,224 NRG Energy Inc. 6.625% 3/15/23 10,000 10,075 NRG Energy Inc. 6.250% 5/1/24 47,355 47,237 Vanguard ® High-Yield Corporate Fund Schedule of Investments July 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) 2 NRG Energy Inc. 7.250% 5/15/26 47,920 49,358 596,200 Total Corporate Bonds (Cost $17,929,074) 18,198,058 Shares Preferred Stocks (0.9%) GMAC Capital Trust I Pfd. 6.411% 4,743,200 120,430 Hartford Financial Services Group Inc. Pfd. 7.875% 1,693,900 53,002 Total Preferred Stocks (Cost $166,125) 173,432 Other (0.0%) MediaNews Group Inc. Warrants Exp. 03/19/2017 (Cost $27,348) 73,622 1,575 Temporary Cash Investments (3.3%) Face Amount ($000) Repurchase Agreements (3.3%) Bank of America Securities, LLC (Dated 7/29/16, Repurchase Value $133,404,000, collateralized by Government National Mortgage Assn. 4.000%, 10/20/45, with a value of $136,068,000) 0.350% 8/1/16 133,400 133,400 Bank of Montreal (Dated 7/29/16, Repurchase Value $202,105,000, collateralized by Federal Farm Credit Bank 1.560%-2.940%, 7/26/21- 10/27/25, Federal Home Loan Bank 1.000%-5.000%, 5/16/18- 6/15/26, Federal Home Loan Mortgage Corp. 1.100%-7.000%, 2/28/18- 2/1/46, Federal National Mortgage Assn. 1.625%-5.500%, 11/27/18- 12/1/45, Government National Mortgage Assn. 2.000%-3.500%, 4/15/27- 11/15/45, and U.S. Treasury Note/Bond 1.500%, 10/31/19, with a value of $206,142,000) 0.320% 8/1/16 202,100 202,100 RBC Capital Markets LLC (Dated 7/29/16, Repurchase Value $178,905,000, collateralized by Federal Home Loan Mortgage Corp. 3.500%-4.000%, 5/1/44- 8/1/46, Federal National Mortgage Assn. 2.614%- 5.000%, 1/1/29- 5/1/46, and Government National Mortgage Assn. 3.500%-5.000%, 4/20/39-7/20/46, with a value of $182,478,000) 0.320% 8/1/16 178,900 178,900 TD Securities (USA) LLC (Dated 7/29/16, Repurchase Value $137,404,000, collateralized by Federal Home Loan Mortgage Corp. 3.500%-4.500%, 5/1/29- 4/1/46, Federal National Mortgage Assn. 2.500%- 5.000%, 1/1/25- 4/1/46, Government National Mortgage Assn. 4.000%-4.500%, 5/20/45-10/15/45, and U.S. Treasury Note/Bond 0.000%-2.375%, 5/25/17-1/31/23, with a value of $140,148,000) 0.350% 8/1/16 137,400 137,400 651,800 Total Temporary Cash Investments (Cost $651,800) 651,800 Total Investments (100.1%) (Cost $19,329,884) 19,580,980 Other Assets and Liabilities—Net (-0.1%) (13,030) Net Assets (100%) 19,567,950 Vanguard ® High-Yield Corporate Fund Schedule of Investments July 31, 2016 1 Securities with a value of $9,333,000 have been segregated as initial margin for open cleared swap contracts. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2016, the aggregate value of these securities was $6,396,266,000, representing 32.7% of net assets. 3 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 4 Face amount denominated in euro. 5 Adjustable-rate security. 6 Security is a senior, secured, high-yield floating-rate loan. These loans are debt obligations issued by public and private companies and are comparable to high-yield bonds from a ratings and leverage perspective. At July 31, 2016, the aggregate value of these securities was $459,573,000, representing 2.3% of net assets. 7 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of July 31, 2016. 8 Face amount denominated in British pounds. This page intentionally left blank. © 2016 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SNA392_092016 Item 7 : Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not Applicable. Item 8 : Portfolio Managers of Closed-End Management Investment Companies. Not Applicable. Item 9 : Purchase of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not Applicable. Item 10 : Submission of Matters to a Vote of Security Holders. Not Applicable. Item 11 : Controls and Procedures. (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. There were no significant changes in Registrant’s Internal Control Over Financial Reporting or in other factors that could significantly affect this control subsequent to the date of the evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Item 12 : Exhibits. (a) Certifications. Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. VANGUARD FIXED INCOME SECURITIES FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: September 16, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD FIXED INCOME SECURITIES FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: September 16, 2016 VANGUARD FIXED INCOME SECURITIES FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: September 16, 2016 * By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 22, 2014 see file Number 2-17620, Incorporated by Reference.
